Exhibit 10.59

 

 

$450,000,000

 

AMENDED AND RESTATED SENIOR SECURED SUPERPRIORITY

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

Dated as of February 3, 2010

 

among

 

CHEMTURA CORPORATION,
as Debtor and Debtor-in-Possession

 

as Borrower

 

and

 

THE GUARANTORS PARTY HERETO,
as Debtors and Debtors in Possession under Chapter 11 of the Bankruptcy Code

 

and

 

CITIBANK, N.A.

 

as Administrative Agent

 

and

 

WELLS FARGO CAPITAL FINANCE, LLC

 

as Syndication Agent

 

and

 

BARCLAYS BANK PLC

 

and

 

BANK OF AMERICA, N.A.

 

as Co-Documentation Agents

 

and

 

CITIBANK, N.A.

 

as Initial Issuing Bank

 

and

 

THE INITIAL LENDERS AND THE OTHER LENDERS PARTY HERETO

 

 

CITIGROUP GLOBAL MARKETS INC.

 

and

 

WELLS FARGO CAPITAL FINANCE, LLC

 

as Joint Lead Arrangers

 

 

CITIGROUP GLOBAL MARKETS INC.

WELLS FARGO CAPITAL FINANCE, LLC

BARCLAYS CAPITAL

 

and

 

BANC OF AMERICA SECURITIES LLC

 

as Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

Section 1.01 Certain Defined Terms

2

Section 1.02 Computation of Time Periods; Other Definitional Provisions

35

Section 1.03 Accounting Terms

35

Section 1.04 Terms Generally

35

 

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

AND THE LETTERS OF CREDIT

 

 

Section 2.01 The Advances

36

Section 2.02 Making the Advances

37

Section 2.03 Issuance of and Drawings and Reimbursement Under Letters of Credit

38

Section 2.04 Repayment of Advances

44

Section 2.05 Termination, Reduction or Automatic Increase of Commitments

44

Section 2.06 Prepayments

44

Section 2.07 Interest

46

Section 2.08 Fees

46

Section 2.09 Conversion of Advances

47

Section 2.10 Increased Costs, Etc.

48

Section 2.11 Payments and Computations

49

Section 2.12 Taxes

50

Section 2.13 Sharing of Payments, Etc.

52

Section 2.14 Use of Proceeds

53

Section 2.15 Defaulting Lenders

53

Section 2.16 Evidence of Debt

55

Section 2.17 Priority and Liens

55

Section 2.18 Payment of Obligations

56

Section 2.19 No Discharge: Survival of Claims

56

Section 2.20 Replacement of Certain Lenders

56

 

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS

 

 

Section 3.01 Conditions Precedent to Effectiveness

57

Section 3.02 Conditions Precedent to Each Borrowing and Each Issuance of a
Letter of Credit

61

Section 3.03 Determinations Under Sections 3.01 and 3.03

62

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

 

Section 4.01 Representations and Warranties of the Loan Parties

62

 

i

--------------------------------------------------------------------------------


 

ARTICLE V

 

COVENANTS OF THE LOAN PARTIES

 

 

Section 5.01 Affirmative Covenants

66

Section 5.02 Negative Covenants

70

Section 5.03 Reporting Requirements

77

Section 5.04 Financial Covenants

80

 

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

 

Section 6.01 Events of Default

81

Section 6.02 Actions in Respect of the Letters of Credit upon Default

85

 

 

ARTICLE VII

 

THE AGENTS

 

 

Section 7.01 Appointment and Authorization of the Agents

86

Section 7.02 Administrative Agent Individually

86

Section 7.03 Duties of Administrative Agent; Exculpatory Provisions

87

Section 7.04 Reliance by Administrative Agent

88

Section 7.05 Delegation of Duties

88

Section 7.06 Resignation of Administrative Agent

88

Section 7.07 Non-Reliance on Administrative Agent and Other Lender Parties

89

Section 7.08 No Other Duties, etc

90

Section 7.09 Indemnification of Agents

90

Section 7.10 Administrative Agent May File Proofs of Claim

91

Section 7.11 Collateral and Guaranty Matters

91

 

 

ARTICLE VIII

 

SUBSIDIARY GUARANTY

 

 

Section 8.01 Subsidiary Guaranty

92

Section 8.02 Guaranty Absolute

92

Section 8.03 Waivers and Acknowledgments

93

Section 8.04 Subrogation

94

Section 8.05 Additional Guarantors

95

Section 8.06 Continuing Guarantee; Assignments

95

Section 8.07 No Reliance

95

 

 

ARTICLE IX

 

SECURITY

 

 

Section 9.01 Grant of Security

95

Section 9.02 Further Assurances

99

Section 9.03 Rights of Lender; Limitations on Lenders’ Obligations

100

 

ii

--------------------------------------------------------------------------------


 

Section 9.04 Covenants of the Loan Parties with Respect to Collateral

101

Section 9.05 Performance by Agent of the Loan Parties’ Obligations

105

Section 9.06 The Administrative Agent’s Duties

105

Section 9.07 Remedies

106

Section 9.08 Modifications

108

Section 9.09 Release; Termination

109

 

 

ARTICLE X

 

MISCELLANEOUS

 

 

Section 10.01 Amendments, Etc.

109

Section 10.02 Notices, Posting of Approved Electronic Communications, Etc.

110

Section 10.03 No Waiver; Remedies

112

Section 10.04 Costs, Fees and Expenses

112

Section 10.05 Right of Set-off

114

Section 10.06 Binding Effect

114

Section 10.07 Successors and Assigns

114

Section 10.08 Execution in Counterparts

118

Section 10.09 Confidentiality and Related Matters

118

Section 10.10 Treatment of Information

119

Section 10.11 Patriot Act Notice

120

Section 10.12 Jurisdiction, Etc.

120

Section 10.13 Governing Law

121

Section 10.14 Waiver of Jury Trial

121

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule I

-

Commitments and Applicable Lending Offices

Schedule II

-

Intellectual Property

Schedule III

-

Material IP Agreements

Schedule IV

-

Initial Pledged Equity

Schedule V

-

Initial Pledged Debt

Schedule VI

-

Designated Account Debtors

Schedule VII

-

Form of Invoices

Schedule VIII

-

Non-Filing Domestic Subsidiaries

Schedule IX

-

Existing Letters of Credit

Schedule 4.01(a)

-

Equity Investments; Subsidiaries

Schedule 4.01(b)

-

Loan Parties

Schedule 4.01(i)

-

Disclosures

Schedule 4.01(m)

-

Environmental Liabilities

Schedule 4.01(t)

-

Surviving Debt

Schedule 4.01(u)

-

Lien

Schedule 5.02(g)

-

Investments in Joint Ventures

Schedule 5.02(p)

-

Sale and Lease Backs

 

EXHIBITS

 

Exhibit A-1

-

Form of Term Note

Exhibit A-2

-

Form of Revolving Credit Note

Exhibit B

-

Form of Notice of Borrowing

Exhibit C

-

Form of Assignment and Acceptance

Exhibit D-1

-

Form of Opinion of Kirkland & Ellis LLP

Exhibit E

-

Interim Order

Exhibit F

-

Form of Borrowing Base Certificate

Exhibit G

-

Form of IP Security Agreement Supplement

Exhibit H

-

Form of Guaranty Supplement

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SENIOR SECURED SUPERPRIORITY

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

AMENDED AND RESTATED SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT
AGREEMENT (this “Agreement”) dated as of February 3, 2010 among CHEMTURA
CORPORATION, a Delaware corporation and a debtor and debtor-in-possession in a
case pending under chapter 11 of the Bankruptcy Code (as hereinafter defined)
(the “Borrower”), and each of the direct and indirect Subsidiaries of the
Borrower signatory hereto (each, a “Guarantor”, and together with any Person
that becomes a Guarantor hereunder pursuant to Section 8.05, the “Guarantors”),
each of which is a debtor and debtor-in-possession in a case pending under
chapter 11 of the Bankruptcy Code, the Initial Lenders (as hereinafter defined)
and the other banks, financial institutions and other institutional lenders
party hereto (each, a “Lender”, and together with the Initial Lenders and any
other person that becomes a Lender hereunder pursuant to Section 10.07, the
“Lenders”), CITIBANK, N.A. (“Citibank”), as the initial issuing bank (in such
capacity, the “Initial Issuing Bank”), Citibank, as administrative and
collateral agent (or any successor appointed pursuant to Article VII, the
“Administrative Agent”) for the Lender Parties and the other Secured Parties
(each as hereinafter defined), WELLS FARGO CAPITAL FINANCE, LLC (“Wells Fargo”),
as syndication agent, BARCLAYS BANK PLC and BANK OF AMERICA, N.A., as
co-documentation agents, CITIGROUP GLOBAL MARKETS INC. (“CGMI”) and Wells Fargo,
as joint lead arrangers (the “Lead Arrangers”), and CGMI, Wells Fargo, BARCLAYS
CAPITAL and BANC OF AMERICA SECURITIES LLC, as joint bookrunners (the
“Bookrunners”).

 

PRELIMINARY STATEMENTS

 

(1)           On March 18, 2009 (the “Petition Date”), the Borrower and the
Guarantors filed voluntary petitions in the United States Bankruptcy Court for
the Southern District of New York (the “Bankruptcy Court”) for relief, and
commenced proceedings (the “Cases”) under chapter 11 of the U.S. Bankruptcy Code
(11 U.S.C. §§ 101 et seq.; the “Bankruptcy Code”) and have continued in the
possession of their assets and in the management of their businesses pursuant to
sections 1107 and 1108 of the Bankruptcy Code.

 

(2)           The Borrower and the Guarantors are party to that certain Senior
Secured Superpriority Debtor-in-Possession Credit Agreement, dated as of
March 18, 2009 (as amended, supplemented or otherwise modified prior to the
Effective Date, the “Existing DIP Agreement”), among the Borrower, the
Guarantors, the lenders party thereto, Citibank, as the initial issuing bank and
as administrative agent, and the other agents party thereto.

 

(3)           Pursuant to the Existing DIP Agreement, certain of the Lenders
party hereto, together with the other lenders under the Existing DIP Agreement,
committed to extend credit in an aggregate principal amount of up to
$400,000,000. The parties hereto hereby agree to amend and restate the Existing
DIP Agreement in its entirety to read as set forth in this Agreement and wish to
enter into term, revolving credit and letter of credit facilities in an
aggregate principal amount not exceeding $450,000,000, on the terms and
conditions set forth in this Agreement (collectively, the “Facilities”), (i) to
refinance the obligations outstanding under the Existing DIP Agreement, (ii) to
pay fees, costs and expenses in connection with such refinancing, the Facilities
and the Cases, and (iii) to provide financing for working capital, letters of
credit, capital expenditures and other general corporate purposes of the
Borrower and the Guarantors, including but not limited to Investments in other
Subsidiaries of the Loan Parties to the extent not prohibited under this
Agreement.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto agree as follows:

 


ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


 

Section 1.01  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Account Collateral” has the meaning specified in Section 9.01(f).

 

“Account Debtor” means, with respect to any Account, the Person obligated on
such Account.

 

“Accounts” has the meaning set forth in the UCC.

 

“Activities” has the meaning specified in Section 7.02(b).

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent with Citibank and identified to the
Borrower and the Lender Parties from time to time.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means a Term Advance, a Revolving Credit Advance, or a Letter of
Credit Advance.

 

“Affected Lender” has the meaning specified in Section 2.20.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

 

“After-Acquired Intellectual Property” has the meaning specified in
Section 9.04(g)(v).

 

“Agent’s Group” has the meaning specified in Section 7.02(b).

 

“Agents” means the Administrative Agent and CGMI in its capacity as a Lead
Arranger and Bookrunner.

 

2

--------------------------------------------------------------------------------


 

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to:  (a) in the case of a
Hedge Agreement documented pursuant to the Master Agreement (Multicurrency-Cross
Border) published by the International Swap and Derivatives Association, Inc.
(the “Master Agreement”), the amount, if any, that would be payable by any Loan
Party or any of its Subsidiaries to its counterparty to such Hedge Agreement, as
if (i) such Hedge Agreement were being terminated early on such date of
determination, (ii) such Loan Party or Subsidiary were the sole “Affected
Party,” and (iii) the Administrative Agent were the sole party determining such
payment amount (with the Administrative Agent reasonably making such
determination pursuant to the provisions of the form of Master Agreement);
(b) in the case of a Hedge Agreement traded on an exchange, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party party to such Hedge
Agreement reasonably determined by the Administrative Agent based on the
settlement price of such Hedge Agreement on such date of determination; or
(c) in all other cases, the mark-to-market value of such Hedge Agreement, which
will be the unrealized loss on such Hedge Agreement to the Loan Party or
Subsidiary of a Loan Party party to such Hedge Agreement reasonably determined
by the Administrative Agent as the amount, if any, by which (i) the present
value of the future cash flows to be paid by such Loan Party or Subsidiary
exceeds (ii) the present value of the future cash flows to be received by such
Loan Party or Subsidiary pursuant to such Hedge Agreement; capitalized terms
used and not otherwise defined in this definition or this Agreement shall have
the respective meanings set forth in the above described Master Agreement or any
other document governing such Hedge Agreement.

 

“Albemarle Settlement and Cross License” means, collectively, (a) the mutual
release by the Borrower and Great Lakes Chemical Corporation (“GLCC”), on the
one hand, and Albemarle Corporation, on the other hand, of claims and
counterclaims raised or that could be raised (i) in Albemarle Corporation v.
Great Lakes Chemical Corporation, Civil Action Nos. 02-505-JVP-DLD and
02-506-JVP-DLD, consolidated, pending on the Effective Date in the United States
District Court for the Middle District of Louisiana; (ii) in Albemarle
Corporation v. Chemtura Corporation and Great Lakes Chemical Corporation, Civil
Action No. 05-1239-JJB-SCR, pending on the Effective Date in the United States
District Court for the Middle District of Louisiana; and (iii) in Chemtura
Corporation v. Albemarle Corporation, Civil Action No. 3:09cv143-JRS, pending on
the Effective Date in the United States District Court for the Eastern District
of Virginia, (iv) in controversies relating to the Borrower’s and GLCC’s
concerns that former employees of the Borrower or GLCC made available to
Albemarle certain of the Borrower’s and/or GLCC’s trade secrets, confidential
information and/or know-how, and/or (v) under U.S. Patent Numbers 4,719096,
4,725,425, 4,978518, 5,008,477, 5,030,778, 5,053,447, 5,077,334, 5,124,496,
5,302,768, 5,387,636, 5,457,248 and 6,958,423; and (b) the grant by the Borrower
and/or GLCC to Albemarle Corporation of a nonexclusive, fully paid-up,
royalty-free, irrevocable, world-wide license to manufacture, use, sell, offer
for sale and import FM 2100 or any other products under the claims of U.S.
Patent Number 5,457,248 and its respective foreign counterparts and
continuations, including reissue patents, reexamined patents, as well as all of
the applications to which this patent claims priority, the patents claiming
priority from it, including continuation applications, continuation-in-part
applications, CPA and RCE applications, divisional applications, and any patent
that issues from a patent application that is subject to this clause (b), in
consideration of the grant by Albemarle Corporation of certain licenses to the
Borrower and GLCC with respect to certain of Albemarle Corporation’s
intellectual property, in each case on substantially the terms set forth in the
Settlement and Cross-License Agreement signed on December 24, 2009 among
Albemarle Corporation, the Borrower and GLCC.

 

3

--------------------------------------------------------------------------------

 


 

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

 

“Applicable Margin” means (a) in respect of the Term Facility, 4.00% per annum,
in the case of Eurodollar Rate Advances, and 3.00% per annum, in the case of
Base Rate Advances, and (b) in respect of the Revolving Credit Facility, 4.25%
per annum, in the case of Eurodollar Rate Advances, and 3.25% per annum, in the
case of Base Rate Advances.

 

“Appropriate Lender” means, at any time, with respect to (a) the Revolving
Credit Facility or the Term Facility, a Lender that has a Commitment or Advances
outstanding, in each case with respect to or under such Facility at such time,
and (b) the Letter of Credit Sublimit,  (i) any Issuing Bank, and (ii) if the
Revolving Credit Lenders have made Letter of Credit Advances pursuant to
Section 2.03(c) that are outstanding at such time, each such Revolving Credit
Lender.

 

“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided, however, that, solely with
respect to delivery of any such Communication by any Loan Party to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any Notice of Borrowing,
Letter of Credit Application, notice of Conversion or continuation, and any
other notice, demand, communication, information, document and other material
relating to a request for a new, or a conversion of an existing, Borrowing,
(ii) any notice pursuant to Section 2.06 and any other notice relating to the
payment of any principal or other amount due under any Loan Document prior to
the scheduled date therefor, (iii) all notices of any Default or Event of
Default and (iv) any notice, demand, communication, information, document and
other material required to be delivered to satisfy any of the conditions set
forth in Article III or any other condition to any Borrowing or other extension
of credit hereunder or any condition precedent to the effectiveness of this
Agreement.

 

“Approved Electronic Platform” has the meaning specified in Section 10.02(d).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent,
in accordance with Section 10.07 and in substantially the form of Exhibit C
hereto.

 

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

 

“Availability” means, at any time, (a) the lesser of (i) the Borrowing Base at
such time (based on the most recent Borrowing Base Certificate), and (ii) the
aggregate Commitments at such time minus (b) the sum of (i) the Advances
outstanding at such time plus (ii) the aggregate

 

4

--------------------------------------------------------------------------------


 

Available Amount of all Letters of Credit outstanding at such time. 
Availability at any time shall be determined by reference to the most recent
Borrowing Base Certificate delivered to the Administrative Agent pursuant to
Section 5.03(p).

 

“Bank Product Reserves” means all reserves which the Administrative Agent from
time to time establishes in its reasonable judgment for the Obligations under
the Secured Cash Management Agreements and the Secured Hedge Agreements then
outstanding.

 

“Bankruptcy Code” has the meaning specified in the Preliminary Statements.

 

“Bankruptcy Court” has the meaning specified in the Preliminary Statements and
means the United States District Court for the Southern District of New York
when such court is exercising direct jurisdiction over the Cases.

 

“Base Rate” means the higher of (a) 3.0% per annum and (b) a fluctuating
interest rate per annum in effect from time to time, which rate per annum shall
at all times be equal to the higher of (i) the rate of interest announced
publicly by Citibank in New York, New York, from time to time, as Citibank’s
base rate and (ii) ½ of 1% per annum above the Federal Funds Rate.

 

“Base Rate Advance” means an Advance that is not a Eurodollar Rate Advance.

 

“BBA LIBOR” has the meaning specified in the definition of “Eurodollar Base
Rate”.

 

“Bookrunners” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrower’s Account” means the account of the Borrower maintained by the
Borrower and specified in writing to the Administrative Agent from time to time.

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by the Appropriate Lenders.

 

“Borrowing Base” means (i) 80% of the value of Eligible Receivables, plus
(ii) the lesser of (A) 85% of the Net Orderly Liquidation Value Percentage of
Eligible Inventory and (B) 75% of the cost of Eligible Inventory, plus
(iii) $275,000,000, minus (iv) Reserves.

 

“Borrowing Base Certificate” means a certificate in substantially the form of
Exhibit F hereto (with such changes therein as may be required in accordance
with the terms of this Agreement by the Administrative Agent to reflect the
components of, and reserves against, the Borrowing Base as provided for
hereunder from time to time), executed and certified as accurate and complete by
a Responsible Officer of the Borrower or by the controller of the Borrower,
which shall include detailed calculations as to the Borrowing Base as reasonably
requested by the Administrative Agent.

 

“Budget Variance Report” means a report, in each case certified by a Responsible
Officer of the Borrower, in substantially the form of the “Budget Variance
Report” delivered pursuant to the Existing DIP Agreement, delivered in
accordance with Section 5.03(e), showing actual cash flows and the aggregate
maximum amount of utilization of the Commitments for each such week as of the
end of the week immediately preceding the week during which such Budget Variance

 

5

--------------------------------------------------------------------------------


 

Report is delivered and the variance (as a percentage) of such amounts from the
corresponding anticipated amounts therefor set forth in the DIP Budget.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

 

“Capital Expenditures” means, for any Person for any period, the sum (without
duplication) of all expenditures made, directly or indirectly, by such Person or
any of its Subsidiaries during such period for equipment, fixed assets, real
property or improvements, or for replacements or substitutions therefor or
additions thereto, that have been or should be, in accordance with GAAP,
reflected as additions to property, plant or equipment on a Consolidated balance
sheet of such Person.  For purposes of this definition, (i) the purchase price
of equipment that is purchased simultaneously with the trade in of existing
equipment or with insurance proceeds shall be included in Capital Expenditures
only to the extent of the gross amount of such purchase price less the credit
granted by the seller of such equipment for the equipment being traded in at
such time or the amount of such proceeds, as the case may be and (ii) the
Lyondell Property Purchase shall not be included in Capital Expenditures.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Carve-Out” means (i) all fees required to be paid to the Clerk of the
Bankruptcy Court and to the Office of the United States Trustee under
Section 1930(a) of title 28 of the United States Code, (ii) Professional Fees
that are incurred prior to an Event of Default, and invoiced and payable under
sections 330 and 331 of the Bankruptcy Code, whether prior to or after an Event
of Default (the “Pre-Trigger Pipeline Claims”) (but only to the extent that such
fees are payable pursuant to an order of the Bankruptcy Court), and
(iii) without duplication of the amounts described in clause (ii) above,
Professional Fees in an aggregate amount not to exceed $8,000,000 (the
“Carve-Out Cap”) incurred after the occurrence and during the continuance of an
Event of Default (but only to the extent such fees are payable pursuant to an
order of the Bankruptcy Court); provided, however (to the extent allowed by the
Bankruptcy Court), that the Borrower and each Guarantor shall be permitted to
pay the Pre-Trigger Pipeline Claims, and the Carve-Out Cap shall not be reduced
by the amount of any compensation and reimbursement of expenses incurred prior
to the occurrence of an Event of Default (to the extent allowed by the
Bankruptcy Court), whether paid prior to or after an Event of Default, or any
fees, expenses, indemnities or other amounts paid to the Administrative Agent or
the Lenders and their respective attorneys and agents under this Agreement or
otherwise; and provided further that nothing herein shall be construed to impair
the ability of any party to object to any of the fees, expenses, reimbursement
or compensation described above in accordance with the Bankruptcy Code, the
Federal Rules of Bankruptcy Procedure, The Local Bankruptcy Rules for the
Southern District of New York, Guidelines for Reviewing Applications for
Compensation & Reimbursement of Expenses Filed Under 11 U.S.C. Section 330, and
any applicable order of the Bankruptcy Court.

 

“Cases” has the meaning specified in the Preliminary Statements.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Banks and the Revolving
Credit Lenders, as collateral for the L/C Obligations, cash or deposit account
balances in an amount not less than 105% of the face amount of such L/C
Obligations, pursuant to customary documentation in form and substance

 

6

--------------------------------------------------------------------------------


 

reasonably satisfactory to the Administrative Agent and the Issuing Banks. 
Derivatives of such term have corresponding meanings.

 

“Cash Equivalents” means any of the following, to the extent having a maturity
of not greater than 12 months from the date of issuance thereof:  (a) readily
marketable direct obligations of the Government of the United States or any
agency or instrumentality thereof or obligations unconditionally guaranteed by
the full faith and credit of the Government of the United States,
(b) certificates of deposit of or time deposits with any commercial bank that is
a Lender Party or a member of the Federal Reserve System that issues (or the
parent of which issues) commercial paper rated as described in clause (c), is
organized under the laws of the United States or any state thereof and has
combined capital and surplus of at least $1,000,000,000, (c) commercial paper in
an aggregate amount of no more than $25,000 per issuer outstanding at any time,
issued by any corporation organized under the laws of any state of the United
States and rated at least “Prime-1” (or the then equivalent grade) by Moody’s or
“A-1” (or the then equivalent grade) by S&P, and (d) Investments, classified in
accordance with GAAP, as current assets of the Borrower or any of its
Subsidiaries, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P
and which are approved by the Bankruptcy Court.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender Party or an Affiliate of a Lender Party, in
its capacity as a party to such Cash Management Agreement.

 

“Cash Variance” means, as of the last day of any calendar week, (i) $50,000,000
plus (ii) for each preceding week in the DIP Budget during which actual total
cash flows exceeded total cash flows projected in the DIP Budget for such week,
the amount of such excess, minus (iii) for each preceding week in the DIP Budget
during which total cash flows projected in the DIP Budget exceeded actual total
cash flows for such week, the amount of such excess.   For the avoidance of
doubt, to the extent the Cash Variance as of any given date is less than or
equal to zero, it shall be assumed to be zero for purposes of calculation of
compliance with Section 5.04(c).

 

“CFC” means an entity that is a controlled foreign corporation of the Borrower
under Section 957 of the Internal Revenue Code.

 

“CGMI” has the meaning specified in the recital of parties to this Agreement.

 

“Change of Control” means and shall be deemed to have occurred upon the
occurrence of any of the following events:  (i) any Person or two or more
Persons acting in concert shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of Voting Stock of the
Borrower (or other securities convertible into such Voting Stock) representing
35% or more of the combined voting power of all Voting Stock of the Borrower; or
(ii) after the date of this Agreement, individuals who as of the date of this
Agreement were directors of the Borrower, together with each individual on the
board of directors of the Borrower who was either (x) elected or appointed by a
majority of those members of the board of directors of the Borrower who were

 

7

--------------------------------------------------------------------------------


 

members at the time of such election or appointment or (y) nominated for
election or appointment by a majority of those members of the board of directors
of the Borrower who were members at the time of such nomination, shall cease for
any reason to constitute a majority of the board of directors of the Borrower.

 

“Citibank” means Citibank, N.A.

 

“Collateral” means all “Collateral” referred to in the Collateral Documents and
all other property of the Loan Parties that is or is purported to be subject to
any Lien in favor of the Administrative Agent for the benefit of the Secured
Parties.

 

“Collateral Access Agreement” means any landlord waiver, mortgagee waiver,
bailee letter, or any similar acknowledgment or agreement of any warehouseman or
processor that owns or is in possession of property where any Inventory is
stored or located, pursuant to which a Person shall waive or subordinate its
rights and claims as landlord, mortgagee, bailee, warehouseman or processor in
any Inventory of a Loan Party and grant access to the Administrative Agent for
the repossession and sale of such Inventory, in each case in form and substance
reasonably satisfactory to the Administrative Agent.

 

“Collateral Documents” means, collectively, the provisions of Article IX of this
Agreement, the Intellectual Property Security Agreement, the Mortgages and any
other agreement that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Commitment” means a Term Commitment, a Revolving Credit Commitment or a Letter
of Credit Commitment.

 

“Committee” means the unsecured creditors’ committee appointed in the Cases and
the committee of equity security holders appointed in the Cases.

 

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.

 

“Computer Software” has the meaning specified in Section 9.01(g)(iv).

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Contract” means an agreement between any Loan Party and an Account Debtor in
any written form acceptable to such Loan Party, or in the case of any open
account agreement as evidenced by one of the forms of invoices set forth in
Schedule VII hereto or otherwise approved by the Administrative Agent from time
to time (which approval shall not be unreasonably withheld), pursuant to or
under which such Account Debtor shall be obligated to pay for goods or services
from time to time.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

8

--------------------------------------------------------------------------------


 

“Conversion”, “Convert” and “Converted” each refers to the conversion of
Advances from one Type to Advances of the other Type.

 

“Copyrights” has the meaning specified in Section 9.01(g)(iii).

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all Obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 90 days incurred in the ordinary course of such Person’s business),
(c) all Obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all Obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Obligations of such Person as
lessee under Capitalized Leases, (f) all Obligations of such Person under
acceptance, letter of credit or similar facilities, (g) all Obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Equity Interests in such Person or any other Person or any
warrants, rights or options to acquire such Equity Interests, valued, in the
case of Redeemable Preferred Interests, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (h) all
Obligations of such Person in respect of Hedge Agreements, valued at the
Agreement Value thereof, (i) all Guarantee Obligations and Synthetic Debt of
such Person and (j) all indebtedness and other payment Obligations referred to
in clauses (a) through (i) above of another Person secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such indebtedness or other payment
Obligations.

 

“Debtor Relief Law” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or any other applicable jurisdiction
from time to time in effect and affecting the rights of creditors generally.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Defaulted Advance” means, with respect to any Lender at any time, the portion
of any Advance required to be made by such Lender to the Borrower pursuant to
Section 2.01, 2.02, or 2.03 at or prior to such time which has not been made by
such Lender or by the Administrative Agent for the account of such Lender
pursuant to Section 2.02(d) as of such time.  In the event that a portion of a
Defaulted Advance shall be deemed made pursuant to Section 2.15(a), the
remaining portion of such Defaulted Advance shall be considered a Defaulted
Advance originally required to be made pursuant to Section 2.01 on the same date
as the Defaulted Advance so deemed made in part.

 

“Defaulted Amount” means, with respect to any Lender Party at any time, any
amount required to be paid by such Lender Party to the Administrative Agent or
any other Lender Party hereunder or under any other Loan Document at or prior to
such time which has not been so paid as of such time, including, without
limitation, any amount required to be paid by such Lender Party to (a) any
Issuing Bank pursuant to Section 2.03(d) to purchase a portion of a Letter of
Credit Advance made by such Issuing Bank, (b) the Administrative Agent pursuant
to

 

9

--------------------------------------------------------------------------------


 

Section 2.02(d) to reimburse the Administrative Agent for the amount of any
Advance made by the Administrative Agent for the account of such Lender Party,
(c) any other Lender Party pursuant to Section 2.13 to purchase any
participation in Advances owing to such other Lender Party, and (d) the
Administrative Agent or any Issuing Bank pursuant to Section 7.09 to reimburse
the Administrative Agent or such Issuing Bank for such Lender Party’s ratable
share of any amount required to be paid by the Lender Parties to the
Administrative Agent or such Issuing Bank as provided therein.  In the event
that a portion of a Defaulted Amount shall be deemed paid pursuant to
Section 2.15(b), the remaining portion of such Defaulted Amount shall be
considered a Defaulted Amount originally required to be paid hereunder or under
any other Loan Document on the same date as the Defaulted Amount so deemed paid
in part.

 

“Defaulting Lender” means, at any time, a Lender Party as to which the
Administrative Agent has notified the Borrower that (a) such Lender Party has
failed for two or more Business Days to comply with its obligations under this
Agreement to make an Advance or make a payment to an Issuing Bank in respect of
an Unreimbursed Amount (each a “funding obligation”), (b) such Lender Party has
notified the Administrative Agent, or has stated publicly, that it will not
comply with any such funding obligation hereunder, or has defaulted on its
funding obligations under any other loan agreement or credit agreement or other
similar/other financing agreement, (c) such Lender Party has, for two or more
Business Days, failed to confirm in writing to the Administrative Agent, in
response to a written request of the Administrative Agent, that it will comply
with its funding obligations hereunder, or (d) a Lender Insolvency Event has
occurred and is continuing with respect to such Lender Party.  Any determination
that a Lender Party is a Defaulting Lender under any of clauses (a) through
(d) above (to the extent such a determination is contemplated in the preceding
sentence in order for the relevant Lender Party to be considered a Defaulting
Lender pursuant to such clause) will be made by the Administrative Agent in its
sole discretion acting in good faith.

 

“Designated Litigation Liabilities” means all criminal and civil judgments
rendered against, and all civil and criminal settlements entered into by, the
Borrower and any of its Subsidiaries in connection with the antitrust
investigations and related matters described under the heading “Antitrust
Investigation and Related Matters” set forth in the Borrower’s Form 10-K filed
with the SEC in respect of the Borrower’s fiscal year ended December 31, 2008
and all costs and expenses related thereto.

 

“DIP Budget” means, at any time, collectively (a) the forecast delivered
pursuant to Section 3.01(a)(ix) and attached as Exhibit J hereto detailing the
Borrower’s anticipated weekly cash receipts and disbursements and anticipated
weekly cash flow projections, on a Consolidated basis for the Borrower and the
other Loan Parties, and setting forth the anticipated aggregate maximum amount
of utilization of the Commitments for each such week, together with a written
set of assumptions supporting such projections, for the thirteen week period
commencing with the week ending February 6, 2010 and (b) the most recent
supplement to such forecast, and all intervening supplements to such forecast,
delivered in accordance with Section 5.03(f).

 

“DIP Refinancing Orders” means the Interim Order and the Final Order.

 

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

 

10

--------------------------------------------------------------------------------


 

“EBITDA” means, for any Person for any period, (a) net income (or net loss) plus
(b) without duplication, to the extent included in the calculation of net income
of such Person for such period in accordance with GAAP, the sum of (i) Interest
Expense, (ii) income tax expense, (iii) depreciation expense, (iv) amortization
expense, (v) non-cash charges related to restructuring, asset impairment or
other extraordinary items and costs and expenses and legal and other advisor
fees and expenses incurred in connection with the Cases and any related plan of
reorganization, and fees and expenses incurred in connection with Foreign Asset
Based Financing, (vi) charges for legal and other expenses in connection with
Designated Litigation Liabilities in an aggregate amount not to exceed
$40,000,000, (vii) the amount of all Designated Litigation Liabilities incurred
for such period in excess of $1,000,000 in the aggregate to the extent that the
same were deducted in arriving at net income (or net loss) for such period,
(viii) any losses from sales of assets other than in the ordinary course of
business, (ix) the amount of all fees, expenses and premiums incurred in
connection with obtaining and attempting to obtain (and with refinancing)
debtor-in-possession financing and Foreign Asset Based Financing, including but
not limited to fees, expenses and premiums incurred in connection with the
execution and delivery of this Agreement and in connection with the execution,
delivery and refinancing of the Existing DIP Agreement and (x) non-cash expenses
in respect of employees’ compensation payable in Equity Interests, minus
(c) without duplication, (i) cash payments for non-cash restructuring charges
reserved in a prior period to the extent a charge or expense for such payments
was included in EBITDA for a prior period pursuant to clause (b) above and
(ii) to the extent included in the calculation of net income of such Person for
such period in accordance with GAAP, any gains from sales of assets other than
in the ordinary course of business and any other extraordinary gains, provided,
however, that in any event and for all periods, non-cash gains or losses on
foreign currency translation in connection with the re-measurement of balance
sheet assets and liabilities shall be excluded from the calculation of EBITDA. 
For the purposes of calculating EBITDA for any period, if during such period the
Borrower or any of its Subsidiaries shall have made an acquisition, EBITDA for
such period shall be calculated after giving pro forma effect thereto as if such
acquisition occurred on the first day of such period.

 

“Effective Date” has the meaning specified in Section 3.01.

 

“Eligible Assignee” means with respect to any Facility (other than the Letter of
Credit Facility), (i) a Lender Party; (ii) an Affiliate of a Lender Party;
(iii) an Approved Fund; and (iv) any other Person (other than an individual)
approved by (x) the Administrative Agent and (y) in the case of an assignment of
a Revolving Credit Commitment, each Issuing Bank; provided, however, that
neither any Loan Party nor any Affiliate of a Loan Party shall qualify as an
Eligible Assignee under this definition.

 

“Eligible Inventory” means, at the time of any determination thereof, without
duplication, the Inventory Value of the Loan Parties at such time that is not
ineligible for inclusion in the calculation of the Borrowing Base pursuant to
any of clauses (a) through (m) below.  No Inventory shall be deemed Eligible
Inventory if, without duplication:

 

(a)           a Loan Party does not have good, valid and unencumbered title
thereto, subject only to Liens granted to the Administrative Agent for the
benefit of the Secured Parties under the Loan Documents and Permitted Liens; or

 

(b)           it is not located in the United States; or

 

(c)           it is either (i) not located on property owned by a Loan Party or
(ii) located at a third party processor or (except in the case of consigned
Inventory, which is covered by

 

11

--------------------------------------------------------------------------------


 

clause (f) below) in another location not owned by a Loan Party (it being
understood that the Borrower will provide its best estimate of the value of such
Inventory to be agreed to by the Administrative Agent and reflected in the
Borrowing Base Certificate), and either (A) is not covered by a Collateral
Access Agreement, (B) a Rent Reserve has not been taken with respect to such
Inventory or, in the case of any third party processor, a Reserve has not been
taken by the Administrative Agent in the exercise of its reasonable discretion
or (C) is not subject to an enforceable agreement in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which the
relevant Loan Party has validly assigned its access rights to such Inventory and
property to the Administrative Agent; provided, however, that no Inventory of a
Person that is a Non-Loan Party as of the Effective Date but becomes a Loan
Party after the Effective Date shall be deemed ineligible solely pursuant to
this clause (c) during the 40-day period following the later of (x) the date
such Person becomes a Loan Party and (y) such later date as the Administrative
Agent may reasonably determine; or

 

(d)           it is operating supplies, labels, packaging or shipping materials,
cartons, repair parts, labels or miscellaneous spare parts, nonproductive stores
inventory and other such materials, in each case not considered used for sale in
the ordinary course of business of the Loan Parties by the Administrative Agent
in its reasonable discretion from time to time; or

 

(e)           it is not subject to a valid and perfected first priority Lien in
favor of the Administrative Agent subject only to Permitted Liens; or

 

(f)            it has been sold or is consigned at a customer, supplier or
contractor location but still accounted for in the Loan Party’s inventory
balance; or

 

(g)           it is in transit (unless it is in transit from one location within
the United States of a Loan Party to another location of a Loan Party within the
United States and as to which a Reserve has been taken by the Administrative
Agent in the exercise of its reasonable discretion); or

 

(h)           it is obsolete, slow-moving, nonconforming or unmerchantable or is
identified as a write-off, overstock or excess by a Loan Party, or does not
otherwise conform to the representations and warranties contained in this
Agreement and the other Loan Documents applicable to Inventory; or

 

(i)            it is Inventory used as a sample or prototype, display or display
item; or

 

(j)            and to the extent any portion of Inventory Value thereof is
attributable to intercompany profit among Loan Parties or their Affiliates; or

 

(k)           it is damaged, defective or marked for return to vendor, has been
deemed by a Loan Party to require rework or is being held for quality control
purposes; or

 

(l)            it does not meet all material applicable standards imposed by any
Governmental Authority having regulatory authority over it; or

 

(m)          in the case it is owned by a Person that is a Non-Loan Party as of
the Effective Date but becomes a Loan Party after the Effective Date, as to
which the Administrative Agent shall not have completed its due diligence
investigation in scope, and with results,

 

12

--------------------------------------------------------------------------------


 

satisfactory to the Administrative Agent (the Administrative Agent hereby agrees
to use its commercially best efforts to complete its due diligence investigation
of any such Person within 30 days following the date such Person becomes a Loan
Party).

 

“Eligible Receivables” means, at the time of any determination thereof, each
Account that satisfies the following criteria: such Account (i) has been
invoiced to, and represents the bona fide amounts due to a Loan Party from, the
purchaser of goods or services, in each case originated in the ordinary course
of business of such Loan Party and (ii) is not ineligible for inclusion in the
calculation of the Borrowing Base pursuant to any of clauses (a) through
(v) below.  In determining the amount to be so included, the face amount of an
Account shall be reduced by, without duplication, to the extent not reflected in
such face amount, (A) the amount of all accrued and actual discounts, claims,
credits or credits pending, promotional program allowances, price adjustments,
finance charges or other allowances (including any amount that a Loan Party may
be obligated to rebate to a customer pursuant to the terms of any written
agreement or understanding), (B) the aggregate amount of all limits and
deductions provided for in this definition and elsewhere in this Agreement, if
any, and (C) the aggregate amount of all cash received in respect of such
Account but not yet applied by a Loan Party to reduce the amount of such
Account.  No Account shall be an Eligible Receivable if, without duplication:

 

(a)   any representation or warranty contained in this Agreement or any other
Loan Document with respect to such specific Account is not true and correct with
respect to such Account; or

 

(b)   the Account Debtor on such Account has disputed liability or made any
claim with respect to such Account or any other Account due from such Account
Debtor to any Loan Party but only to the extent of such dispute or claim; or

 

(c)   the Account Debtor in respect of such Account or any of its Affiliates is
also a supplier to any Loan Party; provided that such Account shall be
ineligible pursuant to this clause (c) only to the extent of an amount equal to
the aggregate amount of accounts payable or other indebtedness owing by the Loan
Parties to such Account Debtor or any of its Affiliates as at such date, unless
the Account Debtor has executed a satisfactory no-offset letter; or

 

(d)   the transaction represented by such Account is to an Account Debtor which,
if a natural person, is not a resident of the United States or, if not a natural
person, is organized under the laws of a jurisdiction outside the United States
or has its chief executive office outside the United States, unless (i) such
Account is backed by a letter of credit in customary and reasonable form from an
issuer reasonably deemed creditworthy by the Administrative Agent, which letter
of credit is reasonably acceptable to the Administrative Agent in its reasonable
discretion and such letter of credit names the Administrative Agent as the
beneficiary or the issuer of such letter of credit has consented to the
assignment of the proceeds thereof to the Administrative Agent, (ii) such
Account Debtor is, if a natural person, a resident of Canada or the United
Kingdom or, if not a natural person, is organized under the laws of the United
Kingdom, Canada or a province of Canada and has its chief executive office in
the United Kingdom or Canada, as applicable, and such Account is denominated in
U.S. Dollars, (iii) such Account Debtor is listed on Schedule VI or (iv) such
Account is backed by insurance reasonably acceptable to the Administrative Agent
and the relevant insurance policy names the Administrative Agent as additional
insured and loss payee; provided that if the Account Debtor is located in a

 

13

--------------------------------------------------------------------------------


 

jurisdiction outside the United States, the United Kingdom or Canada, this
clause (d) shall not apply with respect to Accounts to the extent that such
Accounts are denominated in U.S. Dollars and arise from sales of inventory
shipped from the United States and the face amount thereof does not exceed 10%
of the face amount of all Eligible Receivables; or

 

(e)   the sale to the Account Debtor on such Account is on a bill-and-hold,
guaranteed sale, sale-and-return, sale-on-approval or consignment basis; or

 

(f)    such Account is not subject to a valid and perfected first priority Lien
in favor of the Administrative Agent for the benefit of the Secured Parties; or

 

(g)   such Account is subject to any deduction, offset, counterclaim, return
privilege or other conditions; or

 

(h)   the Account Debtor on such Account is located in any State of the United
States requiring the holder of such Account, as a precondition to commencing or
maintaining any action in the courts of such State either to (i) receive a
certificate of authorization to do business in such State or be in good standing
in such State or (ii) file a Notice of Business Activities Report with the
appropriate office or agency of such State, in each case unless the holder of
such Account has received such a certificate of authority to do business, is in
good standing or, as the case may be, has duly filed such a notice in such
State; or

 

(i)    the Account Debtor on such Account is a Governmental Authority, unless
the applicable Loan Party has assigned its rights to payment of such Account to
the Administrative Agent pursuant to the Assignment of Claims Act of 1940, as
amended, in the case of a federal Governmental Authority, and pursuant to
applicable law, if any, in the case of any other Governmental Authority, and
such assignment has been accepted and acknowledged by the appropriate government
officers; or

 

(j)    50% or more of the face amount of the Accounts of the Account Debtor are
not, or are determined by the Administrative Agent not to be, Eligible
Receivables as a result of the provisions of clause (o) below; or

 

(k)   the payment obligation represented by such Account is denominated in a
currency other than U.S. Dollars; or

 

(l)    such Account is not evidenced by an invoice or other writing in form
acceptable to the Agent, in its sole discretion; or

 

(m)  any Loan Party, in order to be entitled to collect such Account, is
required to deliver any additional goods or merchandise to, perform any
additional service for, or perform or incur any additional obligation to, the
Person to whom or to which it was made; or

 

(n)   the total Accounts of the Account Debtor on such Account to the Loan
Parties (taken as a whole) represent (a) if such Account Debtor has an
Investment Grade Rating, more than 15% of the face amount of the Eligible
Receivables of the Loan Parties (taken as a whole) at such time, or (b) if such
Account Debtor does not have an Investment Grade Rating, more than 5% of the
face amount of the Eligible

 

14

--------------------------------------------------------------------------------


 

Receivables of the Loan Parties (taken as a whole) at such time, but in each
case only to the extent of such excess; or

 

(o)   such Account (or any portion thereof) remains unpaid for more than (x) 60
days from the original payment due date, or (y) 90 days from the original
invoice date thereof, except that for purposes of clause (y) above, in the case
of an Account that is a Long Term Account, such Account shall be an Eligible
Receivable for the period commencing with the day that is 180 days prior to the
original payment due date for such Account until the day that is 60 days after
the original payment due date for such Account, notwithstanding that such
Account remains unpaid for more than 90 days from the original invoice date
thereof; provided that the total Long Term Accounts that represent (A) on any
day in the month of January, February, March, April, May or June, more than 35%,
(B) on any day in the month of July, more than 20%, (C) on any day in the month
of August, September or October, more than 10% or (D) on any day in the month of
November or December, more than 15%, in each case, of the face amount of the
Eligible Receivables of the Account Debtors (taken as a whole) at such time,
shall not be Eligible Receivables to the extent of such excess); or

 

(p)   the Account Debtor on such Account has (i) filed a petition for bankruptcy
or any other relief under any Debtor Relief Law, (ii) made an assignment for the
benefit of creditors, (iii) had filed against it any petition or other
application for relief under any Debtor Relief Law, (iv) failed, suspended
business operations, become insolvent, called a meeting of its creditors for the
purpose of obtaining any financial concession or accommodation or (v) had or
suffered a receiver or a trustee to be appointed for all or a significant
portion of its assets or affairs; or

 

(q)   such Account is not payable into a deposit account maintained with the
Administrative Agent or which is the subject of an account control agreement
described in Section 5.01(k); provided that with respect to any Account owned by
a Person that is a Non-Loan Party as of the Effective Date but becomes a Loan
Party after the Effective Date, no such Account shall be deemed ineligible
pursuant to this clause (q) solely because it is not payable into a deposit
account meeting the foregoing requirements until such time as the Loan Parties
are required to have obtained control agreements with respect to such deposit
account under Section 5.01(k)(i); or

 

(r)    such Account does not arise under a Contract which has been duly
authorized and which, together with such Account, is in full force and effect
and constitutes the legal, valid and binding obligation of the Account Debtor of
such Account enforceable against such Account Debtor in accordance with its
terms; or

 

(s)   such Account, together with the Contract related thereto, contravenes in
any material respect any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to usury,
consumer protection, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
or with respect to which any party to the Contract related thereto is in
violation of any such law, rule or regulation in any material respect; or

 

15

--------------------------------------------------------------------------------

 


 

(t)    the inventory giving rise to such Account has not been sent to the
Account Debtor or the services giving rise to such Account have not yet been
rendered to the Account Debtor; or

 

(u)   the sale to such Account Debtor on such Account is not a final sale; or

 

(v)   such Account relates to inventory not yet shipped or services not yet
rendered.

 

For the avoidance of doubt, it is acknowledged and agreed that any calculation
of ineligibility made pursuant to more than one clause above shall be made
without duplication.

 

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.

 

“Environmental Action” means any action, suit, written demand, demand letter,
claim, notice of noncompliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit, any
Hazardous Material, or arising from alleged injury or threat to public or
employee health or safety, as such relates to exposure to Hazardous Material, or
to the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Law” means any applicable federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, writ, judgment,
injunction or decree, or judicial or agency interpretation, relating to
pollution or protection of the environment, public or employee health or safety,
as such relates to exposure to Hazardous Material, or natural resources,
including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of Hazardous
Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equipment” has the meaning specified in the UCC.

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

16

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414(b), (c), (m) or (o) of the
Internal Revenue Code.

 

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any ERISA Plan unless the
30-day notice requirement with respect to such event has been waived by the PBGC
or (ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of an ERISA Plan, and an
event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of
ERISA is reasonably expected to occur with respect to such ERISA Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to an ERISA Plan; (c) the provision by the administrator of any ERISA Plan of a
notice of intent to terminate such ERISA Plan, pursuant to Section 4041(a)(2) of
ERISA (including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for imposition of a Lien under Section 302(f) of ERISA shall have
been met with respect to any ERISA Plan; (g) the adoption of an amendment to an
ERISA Plan requiring the provision of security to such ERISA Plan pursuant to
Section 307 of ERISA; or (h) the institution by the PBGC of proceedings to
terminate an ERISA Plan pursuant to Section 4042 of ERISA, or the occurrence of
any event or condition described in Section 4042 of ERISA that constitutes
grounds for the termination of, or the appointment of a trustee to administer,
such ERISA Plan.

 

“ERISA Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Euro”, “€” and “EUR” means the single currency of participating member states
of the EMU.

 

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

 

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender Party, as the case may be, or such other office of such
Lender Party as such Lender Party may from time to time specify to the Borrower
and the Administrative Agent.

 

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Advance, a rate per annum equal to the higher of (a) 2.0% per annum and
(b) the rate per annum determined by the Administrative Agent pursuant to the
following formula:

 

Eurodollar Rate =

 

Eurodollar Base Rate

 

1.00 – Eurodollar Rate Reserve Percentage

 

Where,

 

“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by

 

17

--------------------------------------------------------------------------------


 

Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period.  If such rate and such other commercially available alternative is not
available at such time for any reason, then the “Eurodollar Base Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Advance being made, continued or converted by Citibank  and with
a term equivalent to such Interest Period would be offered by Citibank’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

 

“Eurodollar Rate Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Rate Advance shall be adjusted automatically as of the effective date
of any change in the Eurodollar Rate Reserve Percentage.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of July 1, 2005 and amended and restated as of July 31, 2007, among the
Borrower, Citibank, as administrative agent and the other lenders signatory
thereto from time to time.

 

“Existing DIP Agreement” has the meaning specified in the Preliminary
Statements.

 

“Existing Letter of Credit” means each “Rollup Letter of Credit” (as defined in
the Existing DIP Agreement) issued under the Existing DIP Agreement and
outstanding on the Effective Date (each of which that is outstanding as of the
date hereof is set forth on Schedule IX).

 

“Extraordinary Receipt” means any proceeds of property or casualty insurance (in
any event excluding proceeds of business interruption insurance to the extent
such proceeds constitute compensation for lost earnings) and condemnation awards
in respect of any equipment and fixed assets (and payments in lieu thereof).

 

“Facility” means the Term Facility, the Revolving Credit Facility or the Letter
of Credit Sublimit.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business

 

18

--------------------------------------------------------------------------------


 

Day) by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
such day for such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

 

“Fee Letter” means the fee letter dated January 17, 2010 between the Borrower
and CGMI.

 

“Final Order” has the meaning specified in Section 3.02(b)(i)(C).

 

“First Day Orders” means all orders entered by the Bankruptcy Court on, or
within five days of, the Petition Date or based on motions filed on or about the
Petition Date.

 

“Fiscal Year” means a fiscal year of the Borrower and its Subsidiaries ending on
December 31.

 

“Fitch” means Fitch Ratings Ltd.

 

“Flow-Through Entity” has the meaning specified in Section 9.01(e)(iii).

 

“Foreign Subsidiary” means, at any time, any of the direct or indirect
Subsidiaries of the Borrower that are organized outside of the laws of the
United States or any state or political subdivision thereof at such time.

 

“Foreign Asset Based Financing” means any asset-based financing (including
receivables and/or and inventory based financing), factoring arrangements or
other securitization programs, in each case entered into by Foreign
Subsidiaries.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” has the meaning specified in Section 1.03.

 

“General Intangibles” has the meaning specified in the UCC.

 

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including any central bank.

 

“Granting Lender” has the meaning specified in Section 10.07(k).

 

“Guarantee Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co-making, discounting with recourse or
sale with recourse by such Person of the Obligation of a primary obligor,
(b) the Obligation to make take-or-pay or similar payments, if required,
regardless of nonperformance by any other party or parties to an agreement or
(c) any Obligation of such Person, whether or not contingent, (i) to purchase
any such primary obligation or any property constituting direct or

 

19

--------------------------------------------------------------------------------


 

indirect security therefor, (ii) to advance or supply funds (A) for the purchase
or payment of any such primary obligation or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, assets, securities
or services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof.  The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Guarantee Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder), as determined by such Person in good faith.

 

“Guaranteed Obligations” has the meaning specified in Section 8.01.

 

“Guarantor” has the meaning specified in the recital of parties to this
Agreement, but in any event shall exclude Non-Filing Domestic Subsidiaries.

 

“Guaranty” has the meaning specified in Section 8.01.

 

“Guaranty Supplement” has the meaning specified in Section 8.05.

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, mold and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous, toxic
or words of similar import under any Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

 

“Hedge Bank” means any Person that, at the time it enters into a Hedge
Agreement, is a Lender Party or an Affiliate of a Lender Party, in its capacity
as a party to such Hedge Agreement.

 

“Honor Date” has the meaning specified in Section 2.03(c).

 

“Indemnified Liabilities” has the meaning specified in Section 10.04(b).

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.09.

 

“Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.

 

“Initial Issuing Bank” has the meaning specified in the recital of parties to
this Agreement.

 

20

--------------------------------------------------------------------------------


 

“Initial Lenders” means the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the Initial
Lenders; provided that any such bank, financial institution or other
institutional lender shall cease to be an Initial Lender on any date on which it
ceases to have a Commitment.

 

“Initial Pledged Debt” means Debt in existence on the Petition Date which is
evidenced by a promissory note payable to a Loan Party by a third party with a
principal face amount in excess of $100,000 as listed opposite such Loan Party’s
name on and as otherwise described in Schedule V hereto.

 

“Initial Pledged Equity” means the shares of stock and other Equity Interests in
any Subsidiary of a Loan Party as set forth opposite each Loan Party’s name on
and as otherwise described in Schedule IV hereto.

 

“Intellectual Property” has the meaning specified in Section 9.01(g).

 

“Intellectual Property Security Agreement” has the meaning specified in
Section 3.01(a)(vii).

 

“Interest Expense” means the sum of (a) interest on, and amortization of debt
discount in respect of, Debt of the Borrower and its Subsidiaries and
(b) amortization of discount of receivables or other assets of the Borrower and
its Subsidiaries that are subject to factoring or securitization programs.  For
the purposes of calculating Interest Expense for any period, if during such
period the Borrower or any of its Subsidiaries shall have made an acquisition,
Interest Expense for such period shall be calculated after giving pro forma
effect thereto as if such acquisition occurred on the first day of such period.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below.  The duration of each such Interest Period shall be one,
two or three months (or, if available to all of the Lenders, six months), as the
Borrower may, upon notice received by the Administrative Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided, however, that:

 

(A)           THE BORROWER MAY NOT SELECT ANY INTEREST PERIOD WITH RESPECT TO
ANY EURODOLLAR RATE ADVANCE UNDER A FACILITY THAT ENDS AFTER THE STATED MATURITY
DATE;

 

(B)           INTEREST PERIODS COMMENCING ON THE SAME DATE FOR EURODOLLAR RATE
ADVANCES COMPRISING PART OF THE SAME BORROWING SHALL BE OF THE SAME DURATION;

 

(C)           WHENEVER THE LAST DAY OF ANY INTEREST PERIOD WOULD OTHERWISE OCCUR
ON A DAY OTHER THAN A BUSINESS DAY, THE LAST DAY OF SUCH INTEREST PERIOD SHALL
BE EXTENDED TO OCCUR ON THE NEXT SUCCEEDING BUSINESS DAY, PROVIDED, HOWEVER,
THAT, IF SUCH EXTENSION WOULD CAUSE THE LAST DAY OF SUCH INTEREST PERIOD TO
OCCUR IN THE NEXT FOLLOWING CALENDAR MONTH, THE LAST DAY OF SUCH INTEREST PERIOD
SHALL OCCUR ON THE NEXT PRECEDING BUSINESS DAY; AND

 

21

--------------------------------------------------------------------------------


 

(D)           WHENEVER THE FIRST DAY OF ANY INTEREST PERIOD OCCURS ON A DAY OF
AN INITIAL CALENDAR MONTH FOR WHICH THERE IS NO NUMERICALLY CORRESPONDING DAY IN
THE CALENDAR MONTH THAT SUCCEEDS SUCH INITIAL CALENDAR MONTH BY THE NUMBER OF
MONTHS EQUAL TO THE NUMBER OF MONTHS IN SUCH INTEREST PERIOD, SUCH INTEREST
PERIOD SHALL END ON THE LAST BUSINESS DAY OF SUCH SUCCEEDING CALENDAR MONTH.

 

“Interim Order” has the meaning specified in Section 3.01(b).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Inventory” has the meaning specified in the UCC.

 

“Inventory Value” means with respect to any Inventory of a Loan Party at the
time of any determination thereof, (a) the lower of market value and standard
cost determined on a first-in-first-out basis and carried on the general ledger
or inventory system of such Loan Party stated on a basis consistent with its
current and historical accounting practices, in U.S. Dollars, determined in
accordance with the standard cost method of accounting less, (b) without
duplication, (i) any markup on Inventory from an affiliate and (ii) in the event
variances under the standard cost method are expensed, a reserve reasonably
determined by the Administrative Agent as appropriate in order to adjust the
standard cost of Eligible Inventory to approximate actual cost.

 

“Investment” means, with respect to any Person, (a) any direct or indirect
purchase or other acquisition (whether for cash, securities, property, services
or otherwise) by such Person of, or of a beneficial interest in, any Equity
Interests or Debt of any other Person, (b) any direct or indirect purchase or
other acquisition (whether for cash, securities, property, services or
otherwise) by such Person of all or substantially all of the property and assets
of any other Person or of any division, branch or other unit of operation of any
other Person, (c) any direct or indirect loan, advance, other extension of
credit or capital contribution by such Person to, or any other investment by
such Person in, any other Person (including, without limitation, any arrangement
pursuant to which the investor incurs indebtedness of the types referred to in
clause (i) or (j) of the definition of “Debt” set forth in this Section 1.01 in
respect of such other Person) and (d) any agreement irrevocably binding such
Person to make any Investment prior to the Stated Maturity Date.

 

“Investment Grade Rating” with respect to a Person means that the Public Debt
Rating of such Person is at least BBB- by S&P and Baa3 by Moody’s and such
rating shall not be accompanied by either, in the case of S&P, a negative
outlook, creditwatch negative or the equivalent thereof, or in the case of
Moody’s, a negative outlook, a review for possible downgrade or the equivalent
thereof (or, if such Person does not have a Public Debt Rating from S&P and
Moody’s, the Public Debt Rating of such Person is at least BBB- by Fitch, and
such rating shall not be accompanied by a negative watch or the equivalent
thereof).

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuance” or “issuance” means, with respect to any Letter of Credit, the
issuance (or the deemed issuance under Section 2.03(a) in the case of any
Existing Letter of Credit), amendment, renewal or extension of such Letter of
Credit. “issue”, “issues” and “issued” have correlative meanings.

 

22

--------------------------------------------------------------------------------


 

“Issuing Bank” means each Initial Issuing Bank (including any that issued an
Existing Letter of Credit), and any other Revolving Credit Lender approved as an
Issuing Bank by the Administrative Agent and any Eligible Assignee to which a
Letter of Credit Commitment hereunder has been assigned pursuant to Section 7.09
or 10.07.

 

“L/C Cash Collateral Account” means the account established by the Borrower in
the name of the Administrative Agent and under the sole and exclusive control of
the Administrative Agent  that shall be used solely for the purposes set forth
herein.

 

“L/C Obligations” means, as at any date of determination, the aggregate
Available Amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all Letter of Credit Advances.

 

“Lead Arrangers” has the meaning specified in the recital of parties to this
Agreement.

 

“Lender Insolvency Event” means that (a) a Lender Party or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender Party or its
Parent Company is the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender Party
or its Parent Company, or such Lender Party or its Parent Company has taken any
action in furtherance of or indicating its consent to or acquiescence in any
such proceeding or appointment.

 

“Lender Party” means any Lender or any Issuing Bank.

 

“Lender Party Appointment Period” has the meaning specified in Section 7.06(a).

 

“Lenders” has the meaning specified in the recital of parties to this Agreement.

 

“Letter of Credit” means any letter of credit issued (or deemed issued in the
case of any Existing Letter of Credit) under Section 2.03.

 

“Letter of Credit Advance” means an advance made by any Issuing Bank or
Revolving Credit Lender pursuant to Section 2.03(c).

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.

 

“Letter of Credit Commitment” means with respect to any Issuing Bank, at any
time, the obligation of such Issuing Bank to issue Letters of Credit pursuant to
the terms and conditions of this Agreement in the dollar amount (a) set forth
opposite such Issuing Bank’s name on Schedule I hereto under the caption “Letter
of Credit Commitment” or (b) if such Issuing Bank has entered into one or more
Assignment and Acceptances, set forth for such Issuing Bank in the Register
maintained by the Administrative Agent pursuant to Section 10.07(d) as such
Issuing Bank’s Letter of Credit Commitment, in each case as the amount of such
obligation may be reduced at or prior to such time pursuant to Section 2.05.

 

“Letter of Credit Expiration Date” means as of any date of determination, the
day that is 5 Business Days prior to the Stated Maturity Date.

 

23

--------------------------------------------------------------------------------


 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
aggregate amount of the Issuing Banks’ Letter of Credit Commitments at such time
and (b) $50,000,000 as such amount may be reduced from time to time pursuant to
Section 2.05. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Commitments.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Documents” means (i) this Agreement, (ii) the Notes, if any, (iii) the DIP
Refinancing Orders, (iv) the Collateral Documents, (v) the Fee Letter,
(vi) solely for purposes of the Collateral Documents, each Secured Hedge
Agreement and Secured Cash Management Agreement and (vii) any other document,
agreement or instrument executed and delivered by a Loan Party in connection
with the Facilities, in each case as amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof.

 

“Loan Parties” means, collectively, the Borrower and the Guarantors.

 

“Long Term Account” means an Account that relates to a Contract (a) which has an
original payment due date that is more than 90 days after the invoice date
specified in such Contract and (b) pursuant to or under which the Account Debtor
is obligated to pay for crop protection goods or services or consumer goods or
services (including pool and spa treatment products and household cleaning
products).

 

“Lyondell Property Purchase” means the purchase, in the approximate amount of
$3,600,000, of certain real property (located in Lake Charles, Louisiana),
equipment and related assets from Lyondell Chemical Company in resolution of
existing disputes related to such property.

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Change” means any event or occurrence which has resulted in or
would reasonably be expected to result in any material adverse change in the
business, condition (financial or otherwise), operations, performance,
properties, contingent liabilities, material agreements or prospects of the
Borrower and each Guarantor, individually, and the Borrower, the Guarantors and
their respective Subsidiaries, taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties,
contingent liabilities, material agreements or prospects of the Borrower and
each Guarantor, individually, and the Borrower, the Guarantors and their
respective Subsidiaries, taken as a whole, (b) the rights and remedies of the
Administrative Agent or any Lender Party under any Loan Document or (c) the
ability of any Loan Party to perform its Obligations under any Loan Document to
which it is or is to be a party.

 

“Material Contract” means, with respect to any Person, each contract evidencing
such Person’s Debt for borrowed money in an aggregate principal amount exceeding
$10,000,000.

 

“Material Real Property” means any real property owned or leased by any Loan
Party reasonably determined by the Administrative Agent to be material.

 

24

--------------------------------------------------------------------------------


 

“Material Subsidiary” means, on any date of determination, (a) any Subsidiary of
the Borrower that, on such date, has (i) assets with a fair value equal to or in
excess of $5,000,000, or (ii) annual net income in excess of $5,000,000 or
(b) any other Subsidiary designated by the Borrower as a Material Subsidiary;
provided that in no event shall all Subsidiaries of the Borrower that are not
Material Subsidiaries have (A) assets with an aggregate book value in excess of
$10,000,000, (B) aggregate annual net income in excess of $10,000,000 or
(C) liabilities in an aggregate amount in excess of $10,000,000.

 

“Maturity Date” means the earlier of (a) the Stated Maturity Date and (b) the
effective date of a Reorganization Plan.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Mortgages” means, collectively, the deeds of trust, trust deeds, mortgages,
leasehold mortgages and leasehold deeds of trust executed by the Loan Parties in
favor of the Administrative Agent in form and substance reasonably satisfactory
to the Administrative Agent.

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate would reasonably be expected to have liability
under Section 4064 or 4069 of ERISA in the event such plan has been or were to
be terminated.

 

“Net Cash Proceeds” means, (a) with respect to any sale, lease, transfer or
other disposition of any asset of the Borrower or any Guarantor consummated
after the Petition Date (other than any sale, lease, transfer or other
disposition of assets pursuant to Section 5.02(h)(i), (ii), (iii), (v), (vi),
(vii), (viii), (ix), (xvi), (xvii) or (xviii) or any single sale, lease,
transfer or other disposition (or series of related sales, leases, transfers or
other dispositions) of assets for cash proceeds of less than $50,000), the
excess, if any, of (i) the sum of cash and Cash Equivalents received in
connection with such sale, lease, transfer or other disposition (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the amount required to be paid in respect of
any Debt permitted hereunder (other than Debt under the Loan Documents) that is
secured by a lien permitted under Section 5.02(a) on such asset and that is
required to be repaid in connection with such sale, lease, transfer or other
disposition thereof, (B) the reasonable and customary out-of-pocket costs, fees,
commissions, premiums and expenses incurred by the Borrower or its Subsidiaries,
(C) federal, state, provincial, foreign and local taxes reasonably estimated (on
a Consolidated basis) to be actually payable within the current or the
immediately succeeding tax year as a result of such sale, lease, transfer of
other disposition, and (D) a reasonable reserve (which reserve shall be
deposited into an escrow account with the Administrative Agent) for any purchase
price adjustment or any indemnification payments (fixed and contingent) or other
liabilities attributable to the seller’s obligations to the purchaser undertaken
by the Borrower or any of its Subsidiaries in connection with such sale, lease,
transfer or other disposition (but excluding any purchase price adjustment or
any indemnity which, by its terms, will not under any circumstances be made
prior to the Stated Maturity Date); and

 

25

--------------------------------------------------------------------------------

 


 

(b) with respect to any Extraordinary Receipt of the Borrower or any Guarantor
after the Petition Date that is not otherwise included in clauses (a) above, the
excess, if any, of (i) the sum of the cash and Cash Equivalents received in
connection therewith in respect of an event that occurred after the Petition
Date over (ii) the sum of (A) the amount required to be paid in respect of any
Debt permitted hereunder (other than Debt under the Loan Documents) that is
secured by a lien permitted under Section 5.02(a) on the assets giving rise to
such Extraordinary Receipt and that is required to be repaid in connection with
such Extraordinary Receipt, (B) the amount required to be paid with such
Extraordinary Receipt under the terms of any contractual obligations permitted
hereunder then in effect, (C) the reasonable and customary out-of-pocket costs,
fees, commissions, premiums and expenses incurred by the Borrower or its
Subsidiaries, and (D) federal, state, provincial, foreign and local taxes
reasonably estimated (on a Consolidated basis) to be actually payable within the
current or the immediately succeeding tax year as a result of such Extraordinary
Receipt.

 

“Net Orderly Liquidation Value Percentage” means, with respect to Inventory at
any time, the quotient (expressed as a percentage) of (a) the Net Orderly
Liquidation Value of all Inventory owned by the Borrower and the Guarantors
divided by (b) the gross inventory cost of such Inventory, determined on the
basis of the then most recently conducted third party appraisal in form and
substance, and performed by an independent appraisal firm, reasonably
satisfactory to the Administrative Agent.

 

“Net Orderly Liquidation Value” means, with respect to Inventory, the orderly
liquidation value with respect to such Inventory, net of expenses estimated to
be incurred in connection with such liquidation, based on the most recent third
party appraisal in form and substance, and by an independent appraisal firm,
reasonably satisfactory to the Administrative Agent.

 

“Non-Consenting Lender” means, in the event that the Supermajority Lenders have
agreed to any consent, waiver or amendment pursuant to Section 10.01 that
requires the consent of one or more Lenders in addition to the Supermajority
Lenders or (other than in the case of any consent, waiver or amendment that
solely requires the consent of the Supermajority Lenders) the Required Lenders,
any Lender whose agreement is necessary for the effectiveness of such consent,
waiver or amendment but who does not so agree.

 

“Non-Defaulting Lender” means, at any time, a Lender Party that is not a
Defaulting Lender or a Potential Defaulting Lender.

 

“Non-Filing Domestic Subsidiary” means Chemtura Receivables LLC and each other
direct or indirect Subsidiary of the Borrower that is organized under the laws
of the United States or any state or other political subdivision thereof that is
not a guarantor under the Pre-Petition Document and is not a party to a Case. 
As of the Effective Date, except as listed on Schedule VIII, Chemtura
Receivables LLC is the only Non-Filing Domestic Subsidiary.

 

“Non-Loan Party” means any Subsidiary of a Loan Party that is not a Loan Party.

 

“Note” means a Term Note or a Revolving Credit Note.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person

 

26

--------------------------------------------------------------------------------


 

on any claim, whether or not the right of any creditor to payment in respect of
such claim is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, disputed, undisputed, legal, equitable, secured or unsecured, and
whether or not such claim is discharged, stayed or otherwise affected by any
proceeding under any Debtor Relief Law.  Without limiting the generality of the
foregoing, the Obligations of the Loan Parties under the Loan Documents include
(a) the obligation to pay principal, interest, Letter of Credit commissions,
charges, expenses, fees, reasonable attorneys’ fees and disbursements,
indemnities and other amounts payable by any Loan Party under any Loan Document
and (b) the obligation of any Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender Party, in its sole discretion, may elect to
pay or advance on behalf of such Loan Party.

 

“Other Taxes” has the meaning specified in Section 2.12(b).

 

“Outstanding Amount” means (a) with respect to Advances on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Advances, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any
Letter of Credit Advance occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the Available Amount of any Letter of Credit taking effect
on such date.

 

“Parent Company” means, with respect to a Lender Party, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender
Party, and/or any Person owning, beneficially or of record, directly or
indirectly, a majority of the shares of such Lender Party.

 

“Patents” has the meaning specified in Section 9.01(g)(i).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Discretion” means the Administrative Agent’s determination based upon
such credit and collateral considerations as it may deem appropriate, in its
sole discretion acting in a commercially reasonable manner and in accordance
with its customary business practices.

 

“Permitted Lien” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
(or if commenced, shall have been stayed):  (a) Liens for taxes, assessments and
governmental charges or levies to the extent not required to be paid under
Section 5.01(b) hereof; (b) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens
arising in the ordinary course of business securing obligations that (i) are not
overdue for a period of more than 30 days and (ii) individually or together with
all other Permitted Liens outstanding on any date of determination do not
materially and adversely affect the use of the property to which they relate;
(c) pledges or deposits in the ordinary course of business to secure obligations
under workers’ compensation laws or similar legislation or to secure public or
statutory obligations; (d) deposits to secure the performance of bids, trade
contracts and leases (other than Debt), statutory obligations, surety bonds
(other than bonds related to judgments or litigation),

 

27

--------------------------------------------------------------------------------


 

performance bonds and other obligations of a like nature incurred in the
ordinary course of business; (e) Liens securing judgments for the payment of
money not constituting a Default under Section 9.01(g) or securing appeal or
other surety bonds related to such judgments; (f) any banker’s Lien or right of
offset on moneys of the Borrower or any of its Subsidiaries in favor of any
lender or holder of its commercial paper deposited with such lender or holder in
the ordinary course of business; (g) interest of lessees in property owned by
the Borrower or any of its Subsidiaries where such interests are created in the
ordinary course of their respective leasing activities and are not created
directly or indirectly in connection with the borrowing of money or the securing
of Debt by the Borrower or any of its Subsidiaries; (h) Liens in favor of
customs or revenue authorities arising as a matter of law to secure payment of
customs duties in connection with the importation of goods; (i) Liens arising
from or related to precautionary UCC or like personal property security
financing statements regarding operating leases (if any) entered into by the
Borrower and its Subsidiaries in the ordinary course of business; (j) licenses,
sublicenses, leases and subleases, to the extent that such would be an
encumbrance, in each case entered into in the ordinary course of business and
not materially interfering with the business of the Borrower or any of its
Subsidiaries, and (k) easements, restrictions (including zoning restrictions),
rights of way and other encumbrances on title to real property that do not
render title to the property encumbered thereby unmarketable or materially
adversely affect the use of such property for its present purposes.

 

“Permitted Modifications” means the modifications to the non-recourse factoring
agreements in effect as of the Petition Date between Mediofactoring Spa and the
Foreign Subsidiaries named therein, as referred to in the letter agreement dated
February 25, 2009 between the Borrower and Mediofactoring Spa, as in effect as
of the Petition Date (a) to implement full “with notification” provisions,
(b) to reduce to 60 days the maximum payment term for receivables to which the
factor’s risk assumption applies under section 6.1 of the general conditions to
such factoring agreements, (c) to increase the interest spread to a rate not in
excess of 4.0% per annum and (d) to impose additional factoring fees of not more
than 1.0% of the amount of factored invoices.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Petition Date” has the meaning specified in Preliminary Statement (1).

 

“Pledged Collateral” means, collectively, (a) the Initial Pledged Equity,
(b) the Initial Pledged Debt, (c) Pledged Equity which is Equity Interests in
any domestic Subsidiary of a Loan Party (other than the Initial Pledged Equity)
acquired after the Petition Date, (d) Pledged Debt (other than the Initial
Pledged Debt) which has a face principal amount in excess of $100,000 and which
arises after the Petition Date and (e) any Pledged Investment Property (other
than an Equity Interest), subject in the case of each of the foregoing to the
limitations and exclusions set forth in this Agreement.

 

“Pledged Debt” has the meaning specified in Section 9.01(e)(iv).

 

“Pledged Equity” has the meaning specified in Section 9.01(e)(iii).

 

“Pledged Investment Property” has the meaning specified in Section 9.01(e)(v).

 

28

--------------------------------------------------------------------------------


 

“Potential Defaulting Lender” means, at any time, a Lender Party directly or
indirectly Controlled by a Person as to which an event of the kind referred to
in the definition of “Lender Insolvency Event” has occurred and is continuing in
respect of such Person.  Any determination that a Lender Party is a Potential
Defaulting Lender (to the extent the preceding sentence contemplates such a
determination in order for the relevant Lender Party to be considered a
Potential Defaulting Lender) will be made by the Administrative Agent in its
sole discretion acting in good faith.

 

“Pre-Petition Agent” means Citibank in its capacity as agent under the
Pre-Petition Security Agreement.

 

“Pre-Petition Collateral” means the “Collateral” as defined in the Pre-Petition
Security Agreement.

 

“Pre-Petition Debt” means Debt of the Loan Parties outstanding and unpaid on the
Petition Date.

 

“Pre-Petition Document” means the “Credit Agreement” as defined in the
Pre-Petition Security Agreement.

 

“Pre-Petition Secured Creditors” means the Persons from time to time holding
Pre-Petition Secured Indebtedness.

 

“Pre-Petition Secured Indebtedness” means all indebtedness and other Obligations
of the Borrower and the Guarantors that are secured pursuant to the Pre-Petition
Security Agreement.

 

“Pre-Petition Security Agreement” means the Second Amended and Restated Pledge
and Security Agreement dated as of December 30, 2008 from the Borrower and the
other grantors referred to therein to Citibank, as agent.

 

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

 

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Commitment (or, if the Commitments shall have been terminated
pursuant to Section 2.05 or 6.01, such Lender’s Commitment as in effect
immediately prior to such termination) under the applicable Facility or
Facilities at such time and the denominator of which is the amount of such
Facility or Facilities at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, the amount of such Facility or
Facilities as in effect immediately prior to such termination).

 

“Professional Fees” means the fees and expenses of any and all professional
Persons, retained by the Borrower or any of the Committees or any official
committee appointed in the Cases.

 

“Public Debt Rating” means, with respect to any Person, as of any date, the
rating that has been most recently announced by either S&P, Moody’s or Fitch, as
the case may be, for any class of non-credit enhanced long-term senior unsecured
debt issued by such Person or, if any

 

29

--------------------------------------------------------------------------------


 

such rating agency shall have issued more than one such rating, the lowest such
rating issued by such rating agency for such debt of such Person.  For purposes
of the foregoing, (a) if any rating established by S&P, Moody’s or Fitch shall
be changed, such change shall be effective as of the date on which such change
is first announced publicly by the rating agency making such change; and (b) if
S&P, Moody’s or Fitch shall change the basis on which ratings are established,
each reference to the Public Debt Rating announced by S&P, Moody’s or Fitch, as
the case may be, shall refer to the then equivalent rating by S&P, Moody’s or
Fitch, as the case may be.

 

“PVC Additives Sale” means the sale of all or substantially all of the assets of
the business of the Borrower and its Subsidiaries known as the “PVC Additives
business”, consisting primarily of (a) the ownership interest in Chemtura Vinyl
Additives GmbH (“Chemtura Vinyl”) and (b) certain assets used in the manufacture
and distribution of tin and mixed metal stabilizers and related intermediates,
organic based stabilizers, epoxidized soybean oil, liquid phosphate esters,
chemical foaming agents and impact modifiers, as engaged in by the Borrower at
its Taft, Louisiana facility and by Chemtura Vinyl, to (i) SK Atlas, LLC and
certain of its affiliates on substantially the terms set forth in (or on terms
taken as a whole more favorable to the Borrower than those set forth in) the
Share and Asset Purchase Agreement dated as of December 23, 2009 among SK Atlas,
LLC, SK Capital Partners II, LP and the Borrower or (ii) another third-party
purchaser, in each case pursuant to auction procedures approved by the
Bankruptcy Court, for consideration consisting of cash and/or the assumption of
certain liabilities by the buyer thereof.

 

“Redeemable” means, with respect to any Equity Interest, Debt or other right or
Obligation, any such right or Obligation that (a) the issuer has undertaken to
redeem at a fixed or determinable date or dates, whether by operation of a
sinking fund or otherwise, or upon the occurrence of a condition not solely
within the control of the issuer or (b) is redeemable at the option of the
holder.

 

“Reduction Amount” has the meaning specified in Section 2.06(b)(iv).

 

“Register” has the meaning specified in Section 10.07(d).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Contracts” has the meaning specified in Section 9.01(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and such Person’s and such Person’s Affiliates’ respective administrators,
trustees, partners, directors, officers, employees, agents, fund managers and
advisors.

 

“Related Security” means,  with respect to any Account, (a) all of the
applicable Loan Party’s right, title and interest in and to the goods (including
returned or repossessed goods), if any, relating to the sale which gave rise to
such Account, (b) all other security interests or Liens and property subject
thereto from time to time purporting to secure payment of such Account, whether
pursuant to the obligation giving rise to such Account or otherwise, (c) all
guarantees and other agreements or arrangements of whatever character from time
to time supporting or securing payment of such Account whether pursuant to the
obligation giving rise to such Account or otherwise, (d) all records relating to
the foregoing and (e) all proceeds of the foregoing.

 

“Rent Reserve” means, with respect to any plant, warehouse distribution center
or other operating facility where any Inventory subject to landlords’ Liens or
other Liens arising by

 

30

--------------------------------------------------------------------------------


 

operation of law is located and a Collateral Access Agreement has not been duly
executed and delivered by the lessor or bailee at such location, a reserve equal
to three (3) month’s rent at such plant, warehouse distribution center, or other
operating facility, and such other reserve amounts that may be determined by the
Administrative Agent in its reasonable discretion.

 

“Reorganization Plan” means a chapter 11 plan of reorganization in any of the
Cases of the Borrower or a Guarantor.

 

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time, (c) the aggregate Term Commitments
at such time, and (d) the aggregate Unused Revolving Credit Commitments at such
time; provided, however, that if any Lender shall be a Defaulting Lender at such
time, there shall be excluded from the determination of Required Lenders at such
time (i) the aggregate principal amount of the Advances owing to such Lender (in
its capacity as a Lender) and outstanding at such time, (ii) such Lender’s Pro
Rata Share of the aggregate Available Amount of all Letters of Credit
outstanding at such time, (iii) the Term Commitment of such Lender at such time,
and (iv) the Unused Revolving Credit Commitment of such Lender at such time. For
purposes of this definition, the aggregate principal amount of Letter of Credit
Advances owing to the Issuing Banks and the Available Amount of each Letter of
Credit shall be considered to be owed to the Lenders ratably in accordance with
their respective Revolving Credit Commitments.

 

“Reserves” means, at any time of determination, (a) Bank Product Reserves,
(b) Rent Reserves, (c) the Carve-Out and (d) such other reserves as determined
from time to time in the Permitted Discretion of the Administrative Agent to
preserve and protect the value of the Collateral.

 

“Responsible Officer” means the chief executive officer, president, any
executive vice president, chief financial officer, principal accounting officer,
controller, chief restructuring officer or treasurer of a Loan Party.  Any
document delivered hereunder or under any other Loan Document that is signed by
a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or or other action
on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricting Information” has the meaning specified in Section 10.10.

 

“Revolving Credit Advance” has the meaning specified in Section 2.01(b).

 

“Revolving Credit Commitment” means, with respect to any Lender at any time, the
amount set forth for such time opposite such Lender’s name on Schedule I hereto
under the caption “ Revolving Credit Commitment” or, if such Lender has entered
into one or more Assignments and Acceptances, set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 10.07(d) as
such Lender’s “ Revolving Credit Commitment”, as such amount may be reduced at
or prior to such time pursuant to Section 2.05.  The aggregate principal amount
of the Revolving Credit Commitments shall be $150,000,000 as of the Effective
Date.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.

 

31

--------------------------------------------------------------------------------


 

“Revolving Credit Lender” means any Lender that has a Revolving Credit
Commitment.

 

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender, in substantially the form of Exhibit A-2
hereto, evidencing the aggregate indebtedness of the Borrower to such Lender
resulting from the Revolving Credit Advances made by such Lender.

 

“S&P” means Standard & Poor’s, a division of The Mc-Graw Hill Companies, Inc.

 

“SEC” means the Securities and Exchange Commission or any governmental authority
succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement
permitted under Article V that is entered into by and between any Loan Party and
any Cash Management Bank after the Petition Date, in each case solely to the
extent that the obligations in respect of such Cash Management Agreement are not
cash collateralized or otherwise secured (other than pursuant to the Collateral
Documents); provided that the aggregate principal or notional amount of
Obligations (in terms of Agreement Value in the case of Secured Hedge
Agreements) under all Secured Cash Management Agreements and Secured Hedge
Agreements shall not exceed $10,000,000 at any time outstanding.

 

“Secured Hedge Agreement” means any Hedge Agreement permitted under Article V
that is entered into by and between any Loan Party and any Hedge Bank after the
Petition Date, in each case solely to the extent that the obligations in respect
of such Hedge Agreement are not cash collateralized or otherwise secured (other
than pursuant to the Collateral Documents); provided that the aggregate
principal or notional amount of Obligations (in terms of Agreement Value in the
case of Secured Hedge Agreements) under all Secured Cash Management Agreements
and Secured Hedge Agreements shall not exceed $10,000,000 at any time
outstanding.

 

“Secured Obligation” has the meaning specified in Section 9.01.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lender
Parties, the Cash Management Banks and the Hedge Banks.

 

“Security Collateral” has the meaning specified in Section 9.01(e).

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“SPC” has the meaning specified in Section 10.07(k).

 

“Specified Foreign Facilities” means the three credit facilities provided by
Citibank or any of its Affiliates to the Foreign Subsidiaries or operations of
the Company located in each of Brazil, India and the United Kingdom that are, in
each case, outstanding and in effect on June 24, 2009.

 

“Stated Maturity Date” means the date that is 364 days after the Effective Date.

 

32

--------------------------------------------------------------------------------


 

“Subagent” has the meaning specified in Section 9.06(b).

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Superpriority Claim” means a claim against the Borrower or a Guarantor in any
of the Cases that is a superpriority administrative expense claim having
priority over any or all administrative expenses and other claims of the kind
specified in, or otherwise arising or ordered under, any sections of the
Bankruptcy Code (including, without limitation, sections 105, 326, 328, 330,
331, 503(b), 507(a), 507(b), 546(c) and/or 726 thereof), whether or not such
claim or expenses may become secured by a judgment Lien or other non-consensual
Lien, levy or attachment.

 

“Supermajority Lenders” means, at any time, Lenders owed or holding at least 70%
in interest of the sum of (a) the aggregate principal amount of the Advances
outstanding at such time, (b) the aggregate Available Amount of all Letters of
Credit outstanding at such time, (c) the aggregate Term Commitments at such
time, and (d) the aggregate Unused Revolving Credit Commitments at such time;
provided, however, that if any Lender shall be a Defaulting Lender at such time,
there shall be excluded from the determination of Required Lenders at such time
(i) the aggregate principal amount of the Advances owing to such Lender (in its
capacity as a Lender) and outstanding at such time, (ii) such Lender’s Pro Rata
Share of the aggregate Available Amount of all Letters of Credit outstanding at
such time, (iii) the Term Commitment of such Lender at such time, and (iv) the
Unused Revolving Credit Commitment of such Lender at such time. For purposes of
this definition, the aggregate principal amount of Letter of Credit Advances
owing to the Issuing Banks and the Available Amount of each Letter of Credit
shall be considered to be owed to the Lenders ratably in accordance with their
respective Revolving Credit Commitments.

 

“Surviving Debt” means Debt of each Loan Party and its Subsidiaries outstanding
immediately before and after the Petition Date.

 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all Obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including, without limitation, any minority interest
transactions that function primarily as a borrowing) but are not otherwise
included in the definition of “Debt” or as a liability on the consolidated
balance sheet of such Person and its Subsidiaries in accordance with GAAP.

 

“Taxes” has the meaning specified in Section 2.12(a).

 

“Term Advance” has the meaning specified in Section 2.01(a).

 

33

--------------------------------------------------------------------------------


 

“Term Commitment” means, with respect to any Lender at any time, the amount set
forth for such time opposite such Lender’s name on Schedule I hereto under the
caption “Term Commitment” or, if such Lender has entered into one or more
Assignments and Acceptances, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 10.07(d) as such
Lender’s “Term Commitment”, as such amount may be reduced at or prior to such
time pursuant to Section 2.05.  Before giving effect to any Term Advances, the
aggregate principal amount of the Term Commitments shall be $300,000,000 as of
the date of this Agreement.

 

“Term Facility” means, at any time, the aggregate amount of the Term Lenders’
Term Commitments or Term Advances at such time.

 

“Term Lender” means any Lender that has a Term Commitment or a Term Advance.

 

“Term Note” means a promissory note of the Borrower payable to the order of any
Term Lender, in substantially the form of Exhibit A-1 hereto, evidencing the
indebtedness of the Borrower to such Lender resulting from the Term Advance made
or held by such Lender.

 

“Termination Date” means the earliest to occur of (i) the Maturity Date and
(ii) the date of termination in whole of the Commitments pursuant to
Section 2.05 or 6.01.

 

“Testing Period” means for any calendar week (the “subject week”) with respect
to which compliance with Section 5.04(c) is being calculated, the period
commencing with the first day of the first calendar week of the DIP Budget and
ending with the last day of such subject week.

 

“Trade Secrets” has the meaning specified in Section 9.01(g)(v).

 

“Trademarks” has the meaning specified in Section 9.01(g)(ii).

 

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

 

“UCC” means the Uniform Commercial Code as in effect, from time to time, in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrolled Pre-Petition Secured Indebtedness” means Pre-Petition Secured
Indebtedness not refinanced with the proceeds of the “Rollup Revolving Credit
Advances” as defined in the Existing DIP Agreement.

 

“Unused Revolving Credit Commitment” means, with respect to any Lender at any
time, (a) such Lender’s Revolving Credit Commitment at such time minus (b) the
sum of (i) the aggregate principal amount of all Revolving Credit Advances and
Letter of Credit Advances made by such Lender (in its capacity as a Lender) and
outstanding at such time, plus (ii) such Lender’s Pro Rata Share of (A) the
aggregate Available Amount of all Letters of Credit

 

34

--------------------------------------------------------------------------------


 

outstanding at such time and (B) the aggregate principal amount of all Letter of
Credit Advances made by the Issuing Banks pursuant to Section 2.03(c) and
outstanding at such time.

 

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

 

“Wells Fargo” has the meaning specified in the recital of parties to this
Agreement.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

Section 1.02  Computation of Time Periods; Other Definitional Provisions.  In
this Agreement in the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding”.  Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document in any Loan Document shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document) and (b) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time.

 

Section 1.03  Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(f) (“GAAP”).

 

Section 1.04  Terms Generally.  (a) When any Reserve is to be established or a
change in any amount, percentage, reserve, eligibility criteria or other item in
the definitions of the terms “Bank Product Reserves”, “Borrowing Base”,
“Eligible Inventory”, “Eligible Receivables”, “Rent Reserve” and “Reserves” is
to be determined in each case in the Administrative Agent’s “reasonable
discretion” or “Permitted Discretion”, such Reserve shall be implemented or such
change shall become effective on the second Business Day after the date of
delivery of a written notice thereof to the Borrower (a “Borrowing Base Change
Notice”), or immediately, without prior written notice, during the continuance
of an Event of Default.

 

(b)           Nothing in this Agreement or any other Loan Document (other than
the DIP Refinancing Orders) shall be construed as limiting the amount of
Pre-Petition Secured Indebtedness or shall prejudice the right of the
Administrative Agent or any Lender Party to contest such amount.

 

(c)           On the Effective Date, the Existing DIP Agreement shall be amended
and restated in its entirety by this Agreement, and the Existing DIP Agreement
shall thereafter be of no further force and effect and shall be deemed replaced
and superseded in all respects by this Agreement.  The parties hereto
acknowledge and agree that (i) this Agreement and the other Loan Documents,
whether executed and delivered in connection herewith or otherwise, do not
constitute a novation or termination of the “Obligations” under the Existing DIP
Agreement or the other “Loan Documents” (as defined in the Existing DIP
Agreement) as in effect prior to the Effective Date, which remain outstanding as
of the Effective Date, as modified by this Agreement and the Loan Documents, and
(ii) the “Obligations” under the Existing DIP Agreement and the other “Loan
Documents” (as defined in the Existing DIP Agreement)

 

35

--------------------------------------------------------------------------------

 


 

are in all respects continuing (as amended and restated hereby and by the Loan
Documents and which are in all respects hereinafter subject to the terms herein
and in the Loan Documents).

 

(d)           On and after the Effective Date, each “Collateral Document” under
and as defined in the Existing DIP Agreement shall constitute a Collateral
Document and is and shall continue to be in full force and effect and is hereby
in all respects ratified and confirmed, except that each reference in each such
Collateral Document to “the Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to this Agreement.  Without limiting the generality of the foregoing, the
Collateral Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations of the Loan Parties under the
Loan Documents, as amended by, and after giving effect to, this Agreement, and
each Loan Party hereby affirms its grant, in each case under and pursuant to the
provisions of the Existing DIP Agreement (as amended by, and after giving effect
to, this Agreement) and the other Collateral Documents (it being understood that
this Agreement is intended to affirm and acknowledge that each such grant
contained in the Existing DIP Agreement and such Collateral Documents is in full
force and effect and secures the full and prompt payment when due of the
Obligations, and nothing herein shall be deemed to supersede, impair or
otherwise limit any such grant contained in the Existing DIP Agreement or such
Collateral Documents), of a security interest in all of the property of such
Loan Party described as collateral in the Existing DIP Agreement or such
Collateral Documents, as applicable, and affirms that such grant is to the
Administrative Agent, for itself and the ratable benefit of the Secured Parties.

 

(e)           Each Loan Party hereby (i) ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under each of the
Loan Documents to which it is a party and (ii) in the case of each Guarantor,
ratifies and reaffirms its unconditional guaranty of the Obligations pursuant to
Article VIII of the Existing DIP Agreement, as amended by, and after giving
effect to, this Agreement.

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

AND THE LETTERS OF CREDIT

 

Section 2.01  The Advances.  (a)  The Term Advances.  Each Term Lender severally
agrees, on the terms and conditions hereinafter set forth, to make a single
advance to the Borrower on a date indicated in the applicable Notice of
Borrowing that occurs no later than three Business Days after the entry of the
Interim Order in an amount not to exceed the lesser of (x) such Lender’s Pro
Rata Share of $300,000,000, (y) such Lenders’ Term Commitment at such time and
(z) such Lender’s Pro Rata Share of Availability at such time (each such
advance, a “Term Advance”); provided that the aggregate amount of Advances that
may be made at any time shall not exceed the Availability at such time.  Amounts
repaid or prepaid on account of the Term Advances may not be reborrowed.

 


(B)           THE REVOLVING CREDIT ADVANCES.  EACH REVOLVING CREDIT LENDER
SEVERALLY AGREES, ON THE TERMS AND CONDITIONS HEREINAFTER SET FORTH, TO MAKE
ADVANCES (EACH, A “REVOLVING CREDIT ADVANCE”) TO THE BORROWER FROM TIME TO TIME
ON ANY BUSINESS DAY DURING THE PERIOD FROM THE EFFECTIVE DATE UNTIL THE
TERMINATION DATE IN AN AMOUNT FOR EACH SUCH ADVANCE NOT TO EXCEED THE LESSER OF
(A) SUCH REVOLVING CREDIT LENDER’S REVOLVING CREDIT COMMITMENT AT SUCH TIME AND
(B) SUCH REVOLVING CREDIT LENDER’S PRO RATA SHARE OF AVAILABILITY AT SUCH TIME;
PROVIDED THAT THE AGGREGATE AMOUNT OF ADVANCES THAT MAY BE MADE AT ANY TIME
SHALL NOT EXCEED THE AVAILABILITY AT SUCH TIME


 


(C)           BORROWINGS.  EACH BORROWING SHALL BE IN A PRINCIPAL AMOUNT OF
$5,000,000 OR AN INTEGRAL MULTIPLE OF $1,000,000 IN EXCESS THEREOF (OTHER THAN
(X) A BORROWING THE PROCEEDS OF WHICH SHALL

 

36

--------------------------------------------------------------------------------


 

be used solely to repay or prepay in full outstanding Letter of Credit Advances
and (y) a Borrowing in an amount equal to the aggregate unused principal amount
of the Commitments under any Facility) and shall consist of Advances made
simultaneously by the Lenders under the applicable Facility ratably according to
the Lenders’ Commitments under such Facility.  Within the limits of each
Lender’s Unused Revolving Credit Commitment in effect from time to time, the
Borrower may borrow under Section 2.01(b), prepay pursuant to Section 2.06, and
reborrow under Section 2.01(b).


 

Section 2.02  Making the Advances.  (a)         Except as otherwise provided in
Section 2.02(b), or 2.03, each Borrowing shall be made on notice, given not
later than 11:00 A.M. (New York City time) (or 5:30 P.M. (New York City time) in
the case of any Base Rate Advance in the Initial Extension of Credit) on the
third Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurodollar Rate Advances, or the first Business Day
prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Base Rate Advances, by the Borrower to the Administrative Agent,
which shall give to each Lender prompt notice thereof by telex or telecopier. 
Each such notice of a Borrowing (a “Notice of Borrowing”) shall be by telephone,
confirmed promptly in writing, or telex or telecopier, in substantially the form
of Exhibit B hereto, specifying therein the requested (i) date of such
Borrowing, (ii) the Facility under which such Borrowing is to be made,
(iii) Type of Advances comprising such Borrowing, (iv) aggregate amount of such
Borrowing and (v) in the case of a Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such Advance.  Each Lender shall,
before 11:00 A.M. (New York City time) on the date of such Borrowing, make
available for the account of its Applicable Lending Office to the Administrative
Agent at the Administrative Agent’s Account, in same day funds, such Lender’s
ratable portion of such Borrowing in accordance with the respective Commitments
of such Lender and the other Lenders.  After the Administrative Agent’s receipt
of such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower by crediting the Borrower’s Account or such other account as the
Borrower shall request; provided, however, that, in the case of Revolving Credit
Advances, the Administrative Agent shall first apply such funds to prepay
ratably the aggregate principal amount of any Letter of Credit Advances
outstanding on the date of such Borrowing, plus interest accrued and unpaid
thereon to and as of such date.

 


(B)           ANYTHING IN SUBSECTION (A) ABOVE TO THE CONTRARY NOTWITHSTANDING,
(I) THE BORROWER MAY NOT SELECT EURODOLLAR RATE ADVANCES FOR THE INITIAL
BORROWING HEREUNDER OR FOR ANY BORROWING IF THE AGGREGATE AMOUNT OF SUCH
BORROWING IS LESS THAN $5,000,000 OR IF THE OBLIGATION OF THE LENDERS TO MAKE
EURODOLLAR RATE ADVANCES SHALL THEN BE SUSPENDED PURSUANT TO SECTION 2.09 OR
2.10,  AND (II) THE REVOLVING CREDIT ADVANCES MAY NOT BE OUTSTANDING AS PART OF
MORE THAN 15 SEPARATE BORROWINGS.


 


(C)           EACH NOTICE OF BORROWING SHALL BE IRREVOCABLE AND BINDING ON THE
BORROWER.  IN THE CASE OF ANY BORROWING THAT THE RELATED NOTICE OF BORROWING
SPECIFIES IS TO BE COMPRISED OF EURODOLLAR RATE ADVANCES, THE BORROWER SHALL
INDEMNIFY EACH LENDER AGAINST ANY LOSS, COST OR EXPENSE INCURRED BY SUCH LENDER
AS A RESULT OF ANY FAILURE TO FULFILL ON OR BEFORE THE DATE SPECIFIED IN SUCH
NOTICE OF BORROWING FOR SUCH BORROWING THE APPLICABLE CONDITIONS SET FORTH IN
ARTICLE III, INCLUDING, WITHOUT LIMITATION, ANY LOSS (EXCLUDING LOSS OF
ANTICIPATED PROFITS), COST OR EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR
REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY SUCH LENDER TO FUND THE
ADVANCE TO BE MADE BY SUCH LENDER AS PART OF SUCH BORROWING WHEN SUCH ADVANCE,
AS A RESULT OF SUCH FAILURE, IS NOT MADE ON SUCH DATE.


 


(D)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM
ANY LENDER PRIOR TO THE DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S RATABLE PORTION OF SUCH
BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH
PORTION AVAILABLE TO THE ADMINISTRATIVE AGENT ON THE DATE OF SUCH BORROWING IN
ACCORDANCE WITH SUBSECTION (A) OF THIS SECTION 2.02 AND THE ADMINISTRATIVE AGENT
MAY, IN RELIANCE UPON SUCH

 

37

--------------------------------------------------------------------------------


 

assumption, make available to the Borrower on such date a corresponding amount. 
If and to the extent that such Lender shall not have so made such ratable
portion available to the Administrative Agent, such Lender and the Borrower
severally agree to repay or pay to the Administrative Agent forthwith on demand
such corresponding amount and to pay interest thereon, for each day from the
date such amount is made available to the Borrower until the date such amount is
repaid or paid to the Administrative Agent, at (i) in the case of the Borrower,
the interest rate applicable at such time under Section 2.07 to Advances
comprising such Borrowing and (ii) in the case of such Lender, the Federal Funds
Rate.  If such Lender shall pay to the Administrative Agent such corresponding
amount, such amount so paid shall constitute such Lender’s Advance as part of
such Borrowing for all purposes of this Agreement.


 


(E)           THE FAILURE OF ANY LENDER TO MAKE THE ADVANCE TO BE MADE BY IT
SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION, IF ANY, HEREUNDER TO MAKE
ITS ADVANCE OR MAKE AVAILABLE ON THE DATE OF SUCH BORROWING, BUT NO LENDER SHALL
BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE THE ADVANCE TO BE
MADE BY IT.


 

Section 2.03  Issuance of and Drawings and Reimbursement Under Letters of
Credit.

 

(a)  The Letter of Credit Commitment.

 

(I)            THE LENDERS (INCLUDING EACH LENDER THAT ISSUED ANY EXISTING
LETTER OF CREDIT) AND THE BORROWER AGREE THAT EFFECTIVE AS OF THE EFFECTIVE
DATE, THE EXISTING LETTERS OF CREDIT SHALL BE DEEMED TO HAVE BEEN ISSUED AND
MAINTAINED UNDER, AND TO BE GOVERNED BY THE TERMS AND CONDITIONS OF, THIS
AGREEMENT AS LETTERS OF CREDIT.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, (A) EACH ISSUING BANK AGREES, IN RELIANCE UPON THE AGREEMENTS OF THE
OTHER REVOLVING CREDIT LENDERS SET FORTH IN THIS SECTION 2.03, (1) FROM TIME TO
TIME ON ANY BUSINESS DAY DURING THE PERIOD FROM THE EFFECTIVE DATE UNTIL THE
LETTER OF CREDIT EXPIRATION DATE, TO ISSUE LETTERS OF CREDIT FOR THE ACCOUNT OF
THE BORROWER OR ANY OF ITS SUBSIDIARIES, AND TO AMEND LETTERS OF CREDIT
PREVIOUSLY ISSUED BY IT, IN ACCORDANCE WITH SUBSECTION (B) BELOW, AND (2) TO
HONOR DRAFTS UNDER THE LETTERS OF CREDIT; AND (B) THE REVOLVING CREDIT LENDERS
SEVERALLY AGREE TO PARTICIPATE IN LETTERS OF CREDIT ISSUED FOR THE ACCOUNT OF
THE BORROWER OR ANY OF ITS SUBSIDIARIES; PROVIDED THAT THE ISSUING BANKS SHALL
NOT BE OBLIGATED TO ISSUE ANY LETTER OF CREDIT, AND NO REVOLVING CREDIT LENDER
SHALL BE OBLIGATED TO PARTICIPATE IN ANY LETTER OF CREDIT, IF AS OF THE DATE OF
SUCH ISSUANCE, (X) THE AVAILABLE AMOUNT FOR ALL LETTERS OF CREDIT ISSUED BY SUCH
ISSUING BANK WOULD EXCEED THE LESSER OF THE LETTER OF CREDIT SUBLIMIT AT SUCH
TIME AND SUCH ISSUING BANK’S LETTER OF CREDIT COMMITMENT AT SUCH TIME, (Y) THE
AVAILABLE AMOUNT OF SUCH LETTER OF CREDIT WOULD EXCEED THE AGGREGATE UNUSED
REVOLVING CREDIT COMMITMENTS OR (Z) THE AVAILABLE AMOUNT OF SUCH LETTER OF
CREDIT WOULD EXCEED THE AVAILABILITY AT SUCH TIME.  WITHIN THE FOREGOING LIMITS,
AND SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE BORROWER’S ABILITY TO OBTAIN
LETTERS OF CREDIT SHALL BE FULLY REVOLVING, AND ACCORDINGLY THE BORROWER MAY,
DURING THE FOREGOING PERIOD, OBTAIN LETTERS OF CREDIT TO REPLACE LETTERS OF
CREDIT THAT HAVE EXPIRED OR THAT HAVE BEEN DRAWN UPON AND REIMBURSED.

 

(II)           NO ISSUING BANK SHALL BE UNDER ANY OBLIGATION TO ISSUE ANY LETTER
OF CREDIT, AND NO REVOLVING CREDIT LENDER SHALL BE OBLIGATED TO PARTICIPATE IN
ANY LETTER OF CREDIT, IF:  (A) ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL
AUTHORITY OR ARBITRATOR SHALL BY ITS TERMS PURPORT TO ENJOIN OR RESTRAIN SUCH
ISSUING BANK FROM ISSUING SUCH LETTER OF CREDIT, OR ANY LAW APPLICABLE TO SUCH
ISSUING BANK OR ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF
LAW) FROM ANY GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER SUCH ISSUING BANK
SHALL PROHIBIT, OR REQUEST THAT SUCH ISSUING BANK REFRAIN FROM, THE ISSUANCE OF
LETTERS OF CREDIT GENERALLY OR SUCH LETTER OF CREDIT IN PARTICULAR OR SHALL
IMPOSE UPON SUCH ISSUING BANK ANY UNREIMBURSED LOSS, COST OR EXPENSE WHICH SUCH
ISSUING BANK IN GOOD FAITH DEEMS MATERIAL TO IT; (B) THE EXPIRY DATE OF SUCH
REQUESTED LETTER OF CREDIT WOULD OCCUR MORE THAN TWELVE MONTHS AFTER THE LETTER
OF CREDIT EXPIRATION DATE, UNLESS ALL THE REVOLVING CREDIT LENDERS HAVE APPROVED
SUCH EXPIRY DATE; (C) THE ISSUANCE OF SUCH LETTER OF CREDIT WOULD VIOLATE ONE OR
MORE POLICIES OF SUCH ISSUING

 

38

--------------------------------------------------------------------------------


 

Bank; or (D) such Letter of Credit is in an initial amount less than $100,000
(unless such Issuing Bank agrees otherwise), or is to be denominated in a
currency other than U.S. dollars.

 

(III)          NO ISSUING BANK SHALL BE UNDER ANY OBLIGATION TO AMEND ANY LETTER
OF CREDIT IF (A) SUCH ISSUING BANK WOULD HAVE NO OBLIGATION AT SUCH TIME TO
ISSUE SUCH LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS HEREOF, OR
(B) THE BENEFICIARY OF SUCH LETTER OF CREDIT DOES NOT ACCEPT THE PROPOSED
AMENDMENT TO SUCH LETTER OF CREDIT.

 

(IV)          LETTERS OF CREDIT MAY BE ISSUED FOR THE ACCOUNT OF A SUBSIDIARY
THAT IS NOT A LOAN PARTY SO LONG AS SUCH SUBSIDIARY IS PRIMARILY LIABLE FOR ITS
REIMBURSEMENT OBLIGATIONS THEREUNDER PURSUANT TO A SEPARATE REIMBURSEMENT
AGREEMENT ENTERED INTO BETWEEN SUCH SUBSIDIARY AND THE APPLICABLE ISSUING BANK,
TO THE EXTENT PRACTICABLE (IN THE ISSUING BANK’S SOLE DISCRETION).

 

(V)           IN ADDITION TO THE OTHER CONDITIONS PRECEDENT HEREIN SET FORTH, IF
ANY LENDER BECOMES, AND DURING THE PERIOD IT REMAINS, A DEFAULTING LENDER OR A
POTENTIAL DEFAULTING LENDER, NO ISSUING BANK SHALL BE REQUIRED TO ISSUE ANY
LETTER OF CREDIT OR TO AMEND ANY OUTSTANDING LETTER OF CREDIT TO INCREASE THE
FACE AMOUNT THEREOF, ALTER THE DRAWING TERMS THEREUNDER OR EXTEND THE EXPIRY
DATE THEREOF, UNLESS SUCH ISSUING BANK IS SATISFIED THAT ANY EXPOSURE THAT WOULD
RESULT THEREFROM IS ELIMINATED OR FULLY COVERED BY THE REVOLVING CREDIT
COMMITMENTS OF THE NON-DEFAULTING LENDERS OR BY CASH COLLATERALIZATION OR A
COMBINATION THEREOF REASONABLY SATISFACTORY TO SUCH ISSUING BANK.

 


(B)           PROCEDURES FOR ISSUANCE AND AMENDMENT OF LETTERS OF CREDIT.


 

(I)            EACH LETTER OF CREDIT SHALL BE ISSUED OR AMENDED, AS THE CASE MAY
BE, UPON THE REQUEST OF THE BORROWER DELIVERED TO THE APPLICABLE ISSUING BANK
(WITH A COPY TO THE ADMINISTRATIVE AGENT) IN THE FORM OF A LETTER OF CREDIT
APPLICATION, APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE
BORROWER.  SUCH LETTER OF CREDIT APPLICATION MUST BE RECEIVED BY THE APPLICABLE
ISSUING BANK AND THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. AT LEAST TWO
BUSINESS DAYS (OR SUCH LATER DATE AND TIME AS SUCH ISSUING BANK MAY AGREE IN A
PARTICULAR INSTANCE IN ITS SOLE DISCRETION) PRIOR TO THE PROPOSED ISSUANCE DATE
OR DATE OF AMENDMENT, AS THE CASE MAY BE.  IN THE CASE OF A REQUEST FOR AN
INITIAL ISSUANCE OF A LETTER OF CREDIT, SUCH LETTER OF CREDIT APPLICATION SHALL
SPECIFY IN FORM AND DETAIL REASONABLY SATISFACTORY TO THE APPLICABLE ISSUING
BANK: (A) THE PROPOSED ISSUANCE DATE OF THE REQUESTED LETTER OF CREDIT (WHICH
SHALL BE A BUSINESS DAY); (B) THE AMOUNT THEREOF; (C) THE EXPIRY DATE THEREOF;
(D) THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF; (E) THE DOCUMENTS TO BE
PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER; (F) THE FULL
TEXT OF ANY CERTIFICATE TO BE PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY
DRAWING THEREUNDER; AND (G) SUCH OTHER MATTERS AS SUCH ISSUING BANK MAY
REASONABLY REQUIRE.  IN THE CASE OF A REQUEST FOR AN AMENDMENT OF ANY
OUTSTANDING LETTER OF CREDIT, SUCH LETTER OF CREDIT APPLICATION SHALL SPECIFY IN
FORM AND DETAIL REASONABLY SATISFACTORY TO THE APPLICABLE ISSUING BANK (A) THE
LETTER OF CREDIT TO BE AMENDED; (B) THE PROPOSED DATE OF AMENDMENT THEREOF
(WHICH SHALL BE A BUSINESS DAY); (C) THE NATURE OF THE PROPOSED AMENDMENT; AND
(D) SUCH OTHER MATTERS AS SUCH ISSUING BANK MAY REASONABLY REQUIRE.

 

(II)           PROMPTLY AFTER RECEIPT OF ANY LETTER OF CREDIT APPLICATION FOR A
LETTER OF CREDIT, THE APPLICABLE ISSUING BANK WILL CONFIRM WITH THE
ADMINISTRATIVE AGENT (BY TELEPHONE OR IN WRITING) THAT THE ADMINISTRATIVE AGENT
HAS RECEIVED A COPY OF SUCH LETTER OF CREDIT APPLICATION FROM THE BORROWER AND,
IF NOT, SUCH ISSUING BANK WILL PROVIDE THE ADMINISTRATIVE AGENT WITH A COPY
THEREOF.  UPON RECEIPT BY SUCH ISSUING BANK OF CONFIRMATION FROM THE
ADMINISTRATIVE AGENT THAT THE REQUESTED ISSUANCE OR AMENDMENT IS PERMITTED IN
ACCORDANCE WITH THE TERMS HEREOF, THEN, SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, SUCH ISSUING BANK SHALL, ON THE REQUESTED DATE, ISSUE A LETTER OF CREDIT
FOR THE ACCOUNT OF THE BORROWER OR ENTER INTO THE APPLICABLE AMENDMENT, AS THE
CASE MAY BE, IN EACH CASE IN ACCORDANCE WITH SUCH ISSUING BANK’S USUAL AND
CUSTOMARY BUSINESS PRACTICES.  IMMEDIATELY UPON THE ISSUANCE OF EACH

 

39

--------------------------------------------------------------------------------


 

Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such Issuing Bank a risk participation
in such Letter of Credit in an amount equal to the product of such Lender’s Pro
Rata Share in respect of the Revolving Credit Facility times the amount of such
Letter of Credit.

 

(III)          PROMPTLY AFTER ITS DELIVERY OF ANY LETTER OF CREDIT OR ANY
AMENDMENT TO A LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT THERETO OR TO
THE BENEFICIARY THEREOF, THE APPLICABLE ISSUING BANK WILL ALSO DELIVER TO THE
BORROWER AND THE ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF SUCH LETTER OF
CREDIT OR AMENDMENT.

 


(C)           DRAWINGS AND REIMBURSEMENTS; FUNDING OF PARTICIPATIONS.


 

(I)            UPON RECEIPT FROM THE BENEFICIARY OF ANY LETTER OF CREDIT OF ANY
NOTICE OF A DRAWING UNDER SUCH LETTER OF CREDIT, THE APPLICABLE ISSUING BANK
SHALL NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT THEREOF.  NOT LATER THAN
11:00 A.M. ON THE BUSINESS DAY FOLLOWING THE DATE OF ANY PAYMENT BY THE
APPLICABLE ISSUING BANK UNDER A LETTER OF CREDIT, SO LONG AS THE BORROWER HAS
RECEIVED NOTICE OF SUCH DRAWING BY 10:00 A.M. ON SUCH FOLLOWING BUSINESS DAY
(EACH SUCH DATE, AN “HONOR DATE”), THE BORROWER SHALL REIMBURSE SUCH ISSUING
BANK THROUGH THE ADMINISTRATIVE AGENT IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH
DRAWING (TOGETHER WITH INTEREST THEREON AT THE RATE SET FORTH IN SECTION 2.07
FOR REVOLVING CREDIT ADVANCES BEARING INTEREST AT THE BASE RATE).  IF THE
BORROWER FAILS TO SO REIMBURSE THE APPLICABLE ISSUING BANK BY SUCH TIME, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH REVOLVING CREDIT LENDER OF THE 
HONOR DATE, THE AMOUNT OF THE UNREIMBURSED DRAWING (THE “UNREIMBURSED AMOUNT”),
AND THE AMOUNT OF SUCH REVOLVING CREDIT LENDER’S PRO RATA SHARE THEREOF.  IN
SUCH EVENT, THE BORROWER SHALL BE DEEMED TO HAVE REQUESTED A BORROWING TO BE
DISBURSED ON THE HONOR DATE IN AN AMOUNT EQUAL TO THE  UNREIMBURSED AMOUNT,
WITHOUT REGARD TO THE MINIMUM AND MULTIPLES SPECIFIED IN SECTION 2.02 FOR THE
PRINCIPAL AMOUNT OF BORROWINGS, BUT SUBJECT TO THE AMOUNT OF THE UNUSED
REVOLVING CREDIT COMMITMENTS AND THE CONDITIONS SET FORTH IN SECTION 3.02 (OTHER
THAN THE DELIVERY OF A NOTICE OF BORROWING).  ANY NOTICE GIVEN BY AN ISSUING
BANK OR THE ADMINISTRATIVE AGENT PURSUANT TO THIS SECTION 2.03(C)(I) MAY BE
GIVEN BY TELEPHONE IF IMMEDIATELY CONFIRMED IN WRITING; PROVIDED THAT THE LACK
OF SUCH AN IMMEDIATE CONFIRMATION SHALL NOT AFFECT THE CONCLUSIVENESS OR BINDING
EFFECT OF SUCH NOTICE.

 

(II)           EACH REVOLVING CREDIT LENDER (INCLUDING A REVOLVING CREDIT LENDER
ACTING AS ISSUING BANK) SHALL UPON ANY NOTICE PURSUANT TO
SECTION 2.03(C)(I) MAKE FUNDS AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE APPLICABLE ISSUING BANK AT THE ADMINISTRATIVE AGENT’S OFFICE IN
AN AMOUNT EQUAL TO ITS PRO RATA SHARE OF THE  UNREIMBURSED AMOUNT NOT LATER THAN
1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN SUCH NOTICE BY THE ADMINISTRATIVE
AGENT, WHEREUPON, SUBJECT TO THE PROVISIONS OF SECTION 2.03(C)(III), EACH
REVOLVING CREDIT LENDER THAT SO MAKES FUNDS AVAILABLE SHALL BE DEEMED TO HAVE
MADE A LETTER OF CREDIT ADVANCE TO THE BORROWER IN SUCH AMOUNT.  THE
ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO RECEIVED TO THE APPLICABLE ISSUING
BANK.

 

(III)          WITH RESPECT TO ANY UNREIMBURSED AMOUNT THAT IS NOT FULLY
REFINANCED BY A BORROWING BECAUSE THE CONDITIONS SET FORTH IN SECTION 3.02
CANNOT BE SATISFIED OR FOR ANY OTHER REASON, THE BORROWER SHALL BE DEEMED TO
HAVE INCURRED FROM THE APPLICABLE ISSUING BANK A LETTER OF CREDIT ADVANCE IN THE
AMOUNT OF THE  UNREIMBURSED AMOUNT THAT IS NOT SO REFINANCED, WHICH LETTER OF
CREDIT ADVANCE SHALL BE DUE AND PAYABLE ON DEMAND (TOGETHER WITH INTEREST) AND
SHALL BEAR INTEREST AT THE DEFAULT RATE.  IN SUCH EVENT, EACH REVOLVING CREDIT
LENDER’S PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE APPLICABLE
ISSUING BANK PURSUANT TO SECTION 2.03(C)(II) SHALL BE DEEMED PAYMENT IN RESPECT
OF ITS PARTICIPATION IN SUCH LETTER OF CREDIT ADVANCE AND SHALL CONSTITUTE A
LETTER OF CREDIT ADVANCE FROM SUCH REVOLVING CREDIT LENDER IN SATISFACTION OF
ITS PARTICIPATION OBLIGATION UNDER THIS SECTION 2.03.

 

40

--------------------------------------------------------------------------------


 

(IV)          UNTIL EACH REVOLVING CREDIT LENDER FUNDS ITS REVOLVING CREDIT
ADVANCE OR LETTER OF CREDIT ADVANCE PURSUANT TO THIS SECTION 2.03(C) TO
REIMBURSE THE APPLICABLE ISSUING BANK FOR ANY AMOUNT DRAWN UNDER ANY LETTER OF
CREDIT, INTEREST IN RESPECT OF SUCH REVOLVING CREDIT LENDER’S PRO RATA SHARE OF
SUCH AMOUNT SHALL BE SOLELY FOR THE ACCOUNT OF SUCH ISSUING BANK.

 

(V)           EACH REVOLVING CREDIT LENDER’S OBLIGATION TO MAKE LETTER OF CREDIT
ADVANCES TO REIMBURSE THE APPLICABLE ISSUING BANK FOR AMOUNTS DRAWN UNDER
LETTERS OF CREDIT, AS CONTEMPLATED BY THIS SECTION 2.03(C), SHALL BE ABSOLUTE
AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING
(A) ANY SET-OFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH
REVOLVING CREDIT LENDER MAY HAVE AGAINST SUCH ISSUING BANK, THE BORROWER OR ANY
OTHER PERSON FOR ANY REASON WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF A
DEFAULT, OR (C) ANY OTHER OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT SIMILAR
TO ANY OF THE FOREGOING.  NO SUCH MAKING OF A LETTER OF CREDIT ADVANCE SHALL
RELIEVE OR OTHERWISE IMPAIR THE OBLIGATION OF THE BORROWER TO REIMBURSE THE
APPLICABLE ISSUING BANK FOR THE AMOUNT OF ANY PAYMENT MADE BY SUCH ISSUING BANK
UNDER ANY LETTER OF CREDIT, TOGETHER WITH INTEREST AS PROVIDED HEREIN.

 

(VI)          IF ANY REVOLVING CREDIT LENDER FAILS TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE APPLICABLE ISSUING BANK ANY AMOUNT
REQUIRED TO BE PAID BY SUCH REVOLVING CREDIT LENDER PURSUANT TO THE FOREGOING
PROVISIONS OF THIS SECTION 2.03(C) BY THE TIME SPECIFIED IN SECTION 2.03(C)(II),
SUCH ISSUING BANK SHALL BE ENTITLED TO RECOVER FROM SUCH REVOLVING CREDIT LENDER
(ACTING THROUGH THE ADMINISTRATIVE AGENT), ON DEMAND, SUCH AMOUNT WITH INTEREST
THEREON FOR THE PERIOD FROM THE DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON
WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO THE SUCH ISSUING BANK AT A RATE
PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE FROM TIME TO TIME IN EFFECT.  A
CERTIFICATE OF THE APPLICABLE ISSUING BANK SUBMITTED TO ANY REVOLVING CREDIT
LENDER (THROUGH THE ADMINISTRATIVE AGENT) WITH RESPECT TO ANY AMOUNTS OWING
UNDER THIS CLAUSE (VI) SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 


(D)           REPAYMENT OF PARTICIPATIONS.


 

(I)            AT ANY TIME AFTER ANY ISSUING BANK HAS MADE A PAYMENT UNDER ANY
LETTER OF CREDIT AND HAS RECEIVED FROM ANY REVOLVING CREDIT LENDER SUCH
REVOLVING CREDIT LENDER’S LETTER OF CREDIT ADVANCE IN RESPECT OF SUCH PAYMENT IN
ACCORDANCE WITH SECTION 2.03(C), IF THE ADMINISTRATIVE AGENT RECEIVES FOR THE
ACCOUNT OF THE APPLICABLE ISSUING BANK ANY PAYMENT IN RESPECT OF THE RELATED 
UNREIMBURSED AMOUNT OR INTEREST THEREON (WHETHER DIRECTLY FROM THE BORROWER OR
OTHERWISE, INCLUDING PROCEEDS OF CASH COLLATERAL APPLIED THERETO BY THE
ADMINISTRATIVE AGENT), THE ADMINISTRATIVE AGENT WILL DISTRIBUTE TO SUCH
REVOLVING CREDIT LENDER ITS PRO RATA SHARE THEREOF (APPROPRIATELY ADJUSTED, IN
THE CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD OF TIME DURING WHICH SUCH
REVOLVING CREDIT LENDER’S LETTER OF CREDIT ADVANCE WAS OUTSTANDING) IN THE SAME
FUNDS AS THOSE RECEIVED BY THE ADMINISTRATIVE AGENT.

 

(II)           IF ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE APPLICABLE ISSUING BANK PURSUANT TO SECTION 2.03(C)(I) IS
REQUIRED TO BE RETURNED UNDER ANY CIRCUMSTANCES (INCLUDING PURSUANT TO ANY
SETTLEMENT ENTERED INTO BY SUCH ISSUING BANK IN ITS DISCRETION), EACH REVOLVING
CREDIT LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH
ISSUING BANK ITS PRO RATA SHARE THEREOF ON DEMAND OF THE ADMINISTRATIVE AGENT,
PLUS INTEREST THEREON FROM THE DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS
RETURNED BY SUCH REVOLVING CREDIT LENDER, AT A RATE PER ANNUM EQUAL TO THE
FEDERAL FUNDS RATE FROM TIME TO TIME IN EFFECT.

 


(E)           OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF THE BORROWER TO REIMBURSE
ANY ISSUING BANK FOR EACH DRAWING UNDER EACH LETTER OF CREDIT AND TO REPAY EACH
LETTER OF CREDIT ADVANCE SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND
SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ALL
CIRCUMSTANCES, INCLUDING THE FOLLOWING:

 

41

--------------------------------------------------------------------------------


 

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF SUCH LETTER OF CREDIT,
THIS AGREEMENT, OR ANY OTHER AGREEMENT OR INSTRUMENT RELATING THERETO;

 

(II)           THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM, SET-OFF, DEFENSE OR
OTHER RIGHT THAT THE BORROWER MAY HAVE AT ANY TIME AGAINST ANY BENEFICIARY OR
ANY TRANSFEREE OF SUCH LETTER OF CREDIT (OR ANY PERSON FOR WHOM ANY SUCH
BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING), SUCH ISSUING BANK OR ANY
OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY SUCH LETTER OF CREDIT OR ANY AGREEMENT OR INSTRUMENT
RELATING THERETO, OR ANY UNRELATED TRANSACTION;

 

(III)          ANY DRAFT, DEMAND, CERTIFICATE OR OTHER DOCUMENT PRESENTED UNDER
SUCH LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT
IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY
RESPECT; OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY DOCUMENT
REQUIRED IN ORDER TO MAKE A DRAWING UNDER SUCH LETTER OF CREDIT;

 

(IV)          ANY PAYMENT BY THE ISSUING BANK UNDER SUCH LETTER OF CREDIT
AGAINST PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT STRICTLY COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT; OR ANY PAYMENT MADE BY SUCH ISSUING
BANK UNDER SUCH LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE A TRUSTEE IN
BANKRUPTCY, DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF CREDITORS,
LIQUIDATOR, RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY BENEFICIARY
OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT, INCLUDING ANY ARISING IN CONNECTION
WITH ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW; OR

 

(V)           ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER CIRCUMSTANCE THAT MIGHT
OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, THE BORROWER.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable Issuing Bank.  The Borrower shall
be conclusively deemed to have waived any such claim against the applicable
Issuing Bank and its correspondents unless such notice is given as aforesaid.

 


(F)            ROLE OF ISSUING BANK.  EACH REVOLVING CREDIT LENDER AND THE
BORROWER AGREE THAT, IN PAYING ANY DRAWING UNDER A LETTER OF CREDIT, NO ISSUING
BANK SHALL HAVE ANY RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY SIGHT
DRAFT, CERTIFICATES AND DOCUMENTS EXPRESSLY REQUIRED BY THE LETTER OF CREDIT) OR
TO ASCERTAIN OR INQUIRE AS TO THE VALIDITY OR ACCURACY OF ANY SUCH DOCUMENT OR
THE AUTHORITY OF THE PERSON EXECUTING OR DELIVERING ANY SUCH DOCUMENT.  NONE OF
THE ISSUING BANKS, ANY OF THEIR RELATED PARTIES NOR ANY OF THE RESPECTIVE
CORRESPONDENTS, PARTICIPANTS OR ASSIGNEES OF ANY ISSUING BANK SHALL BE LIABLE TO
ANY REVOLVING CREDIT LENDER FOR (I) ANY ACTION TAKEN OR OMITTED IN CONNECTION
HEREWITH AT THE REQUEST OR WITH THE APPROVAL OF THE REVOLVING CREDIT LENDERS OR
THE REQUIRED LENDERS, AS APPLICABLE; (II) ANY ACTION TAKEN OR OMITTED IN THE
ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; OR (III) THE DUE EXECUTION,
EFFECTIVENESS, VALIDITY OR ENFORCEABILITY OF ANY DOCUMENT OR INSTRUMENT RELATED
TO ANY LETTER OF CREDIT OR LETTER OF CREDIT APPLICATION THEREFOR.  THE BORROWER
HEREBY ASSUMES ALL RISKS OF THE ACTS OR OMISSIONS OF ANY BENEFICIARY OR
TRANSFEREE WITH RESPECT TO ITS USE OF ANY LETTER OF CREDIT; PROVIDED, HOWEVER,
THAT THIS ASSUMPTION IS NOT INTENDED TO, AND SHALL NOT, PRECLUDE THE BORROWER
FROM PURSUING SUCH RIGHTS AND REMEDIES AS IT MAY HAVE AGAINST THE BENEFICIARY OR
TRANSFEREE AT LAW OR UNDER ANY OTHER AGREEMENT.  NONE OF THE ISSUING BANKS, ANY
OF THEIR RELATED PARTIES, NOR ANY OF THE RESPECTIVE CORRESPONDENTS, PARTICIPANTS
OR ASSIGNEES OF ANY ISSUING BANK, SHALL BE LIABLE OR RESPONSIBLE FOR ANY OF THE
MATTERS DESCRIBED IN CLAUSES (I) THROUGH (V) OF SECTION 2.03(E); PROVIDED,
HOWEVER, THAT ANYTHING IN SUCH CLAUSES TO THE CONTRARY NOTWITHSTANDING, THE
BORROWER MAY HAVE A CLAIM AGAINST AN ISSUING BANK, ANY OF

 

42

--------------------------------------------------------------------------------


 


ITS RELATED PARTIES, ANY OF THEIR RESPECTIVE CORRESPONDENTS, PARTICIPANTS OR
ASSIGNEES OF SUCH ISSUING BANK OR OF THEIR RELATED PARTIES, AND THEY MAY BE
LIABLE TO THE BORROWER, TO THE EXTENT, BUT ONLY TO THE EXTENT, OF ANY DIRECT, AS
OPPOSED TO CONSEQUENTIAL OR EXEMPLARY, DAMAGES SUFFERED BY THE BORROWER WHICH
THE BORROWER PROVES WERE CAUSED BY SUCH ISSUING BANK’S, ANY SUCH RELATED
PARTY’S, OR ANY OF SUCH RESPECTIVE CORRESPONDENTS, PARTICIPANTS OR ASSIGNEES OF
SUCH ISSUING BANK OR OF ANY SUCH RELATED PARTY’S WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE OR SUCH ISSUING BANK’S WILLFUL FAILURE TO PAY UNDER ANY LETTER OF
CREDIT AFTER THE PRESENTATION TO IT BY THE BENEFICIARY OF A SIGHT DRAFT AND
CERTIFICATE(S) STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS OF A LETTER OF
CREDIT.  IN FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING, THE APPLICABLE
ISSUING BANK MAY ACCEPT DOCUMENTS THAT APPEAR ON THEIR FACE TO BE IN ORDER,
WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR
INFORMATION TO THE CONTRARY, AND SUCH ISSUING BANK SHALL NOT BE RESPONSIBLE FOR
THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT TRANSFERRING OR ASSIGNING OR
PURPORTING TO TRANSFER OR ASSIGN A LETTER OF CREDIT OR THE RIGHTS OR BENEFITS
THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART, WHICH MAY PROVE TO BE
INVALID OR INEFFECTIVE FOR ANY REASON.


 


(G)           CASH COLLATERAL; DEFAULTING LENDERS.  (I) UPON THE REQUEST OF THE
ADMINISTRATIVE AGENT, IF, AS OF THE LETTER OF CREDIT EXPIRATION DATE, ANY LETTER
OF CREDIT MAY FOR ANY REASON REMAIN OUTSTANDING AND PARTIALLY OR WHOLLY UNDRAWN,
THE BORROWER SHALL IMMEDIATELY CASH COLLATERALIZE THE THEN OUTSTANDING AMOUNT OF
ALL  L/C OBLIGATIONS (IN AN AMOUNT EQUAL TO 105% OF SUCH OUTSTANDING AMOUNT
DETERMINED AS OF THE DATE OF SUCH LETTER OF CREDIT ADVANCE OR THE LETTER OF
CREDIT EXPIRATION DATE, AS THE CASE MAY BE).  THE BORROWER HEREBY GRANTS TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE ISSUING BANKS AND THE REVOLVING
CREDIT LENDERS, A SECURITY INTEREST IN ALL SUCH CASH, DEPOSIT ACCOUNTS AND ALL
BALANCES THEREIN AND ALL PROCEEDS OF THE FOREGOING.  SUCH CASH COLLATERAL SHALL
BE MAINTAINED IN THE L/C CASH COLLATERAL ACCOUNT.


 

(ii)           If any Lender becomes, and during the period it remains, a
Defaulting Lender or a Potential Defaulting Lender, if any Letter of Credit is
at the time outstanding, the Issuing Bank that issued such Letter of Credit may,
by notice to the Borrower and such Defaulting Lender or Potential Defaulting
Lender through the Administrative Agent, require the Borrower to Cash
Collateralize the obligations of the Borrower to such Issuing Bank in respect of
such Letter of Credit in amount equal to 105% of the aggregate amount of the
Obligations (contingent or otherwise) of such Defaulting Lender or Potential
Defaulting Lender in respect of such Letter of Credit, and the Borrower shall
thereupon either Cash Collateralize such obligations or make other arrangements
satisfactory to the Administrative Agent, and to such Issuing Bank, in their
sole discretion to protect them against the risk of non-payment by such
Defaulting Lender or Potential Defaulting Lender.

 

(iii)          In furtherance of the foregoing, if any Lender becomes, and
during the period it remains, a Defaulting Lender or a Potential Defaulting
Lender, each Issuing Bank is hereby authorized by the Borrower (which
authorization is irrevocable and coupled with an interest) to give, in its
discretion, through the Administrative Agent, Notices of Borrowing pursuant to
Section 2.02 in such amounts and in such times as may be required to
(A) reimburse an outstanding  Unreimbursed Amount and/or (B) Cash Collateralize
the Obligations of the Borrower in respect of outstanding Letters of Credit in
an amount equal to 105% of the aggregate amount of the Obligations (contingent
or otherwise) of such Defaulting Lender or Potential Defaulting Lender in
respect of such Letters of Credit.

 


(H)           APPLICABILITY OF ISP AND UCP.  UNLESS OTHERWISE EXPRESSLY AGREED
BY THE APPLICABLE ISSUING BANK AND THE BORROWER WHEN A LETTER OF CREDIT IS
ISSUED, (I) THE RULES OF THE ISP SHALL APPLY TO EACH STANDBY LETTER OF CREDIT,
AND (II) THE RULES OF THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS,
AS MOST RECENTLY PUBLISHED BY THE INTERNATIONAL CHAMBER OF COMMERCE AT THE TIME
OF ISSUANCE SHALL APPLY TO EACH COMMERCIAL LETTER OF CREDIT.

 

43

--------------------------------------------------------------------------------


 


(I)            CONFLICT WITH LETTER OF CREDIT APPLICATION.  IN THE EVENT OF ANY
CONFLICT BETWEEN THE TERMS HEREOF AND THE TERMS OF ANY LETTER OF CREDIT
APPLICATION, THE TERMS HEREOF SHALL CONTROL.


 

Section 2.04  Repayment of Advances.  (a) Term Advances.  The Borrower shall
repay to the Administrative Agent for the ratable account of the Term Lenders on
the Termination Date the aggregate outstanding principal amount of the Term
Advances then outstanding.

 


(B)           REVOLVING CREDIT ADVANCES.  THE BORROWER SHALL REPAY TO THE
ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE REVOLVING CREDIT LENDERS ON
THE TERMINATION DATE THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE REVOLVING
CREDIT ADVANCES THEN OUTSTANDING.


 


(C)           LETTER OF CREDIT ADVANCES.  THE BORROWER SHALL REPAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING BANKS AND EACH REVOLVING
CREDIT LENDER THAT HAS MADE A LETTER OF CREDIT ADVANCE THE OUTSTANDING PRINCIPAL
AMOUNT OF EACH LETTER OF CREDIT ADVANCE MADE BY EACH OF THEM ON THE EARLIER OF
(I) THE DATE OF DEMAND THEREFOR AND (II) THE TERMINATION DATE.


 

Section 2.05  Termination, Reduction or Automatic Increase of Commitments. 
(a)  Optional.  The Borrower may, upon at least three Business Days’ notice to
the Administrative Agent, terminate in whole or reduce in part the unused
portions of the Letter of Credit Sublimit or of the other Commitments (which
shall be applied ratably to the Term Commitments or the Unused Revolving Credit
Commitments (it being understood that such “unused” portion of any such
Commitments shall include any portion that becomes unused as a result of any
repayment occurring concurrently with such Commitment reduction or termination),
as applicable); provided, however, that each partial reduction shall be in an
aggregate amount of $10,000,000 or an integral multiple of $5,000,000 in excess
thereof.

 


(B)           MANDATORY.


 

(I)            UPON THE MAKING OF THE TERM ADVANCES PURSUANT TO SECTION 2.01(A),
THE TERM COMMITMENTS SHALL BE AUTOMATICALLY AND PERMANENTLY REDUCED TO ZERO.

 

(II)           THE REVOLVING CREDIT FACILITY SHALL BE AUTOMATICALLY AND
PERMANENTLY REDUCED ON EACH DATE ON WHICH PREPAYMENT THEREOF IS REQUIRED TO BE
MADE PURSUANT TO SECTION 2.06(B)(I), BY AN AMOUNT EQUAL TO THE REDUCTION AMOUNT.

 

(III)          THE LETTER OF CREDIT SUBLIMIT SHALL BE AUTOMATICALLY AND
PERMANENTLY REDUCED FROM TIME TO TIME ON THE DATE OF EACH REDUCTION IN THE
REVOLVING CREDIT FACILITY BY THE AMOUNT, IF ANY, BY WHICH THE AMOUNT OF THE
LETTER OF CREDIT SUBLIMIT EXCEEDS THE SUM OF THE REVOLVING CREDIT FACILITY AFTER
GIVING EFFECT TO SUCH REDUCTION OF THE REVOLVING CREDIT FACILITY.

 


(C)           APPLICATION OF COMMITMENT REDUCTIONS.  UPON EACH REDUCTION OF THE
REVOLVING CREDIT FACILITY PURSUANT TO THIS SECTION 2.05, THE REVOLVING CREDIT
COMMITMENT OF EACH OF THE REVOLVING CREDIT LENDERS SHALL BE REDUCED BY SUCH
REVOLVING CREDIT LENDER’S PRO RATA SHARE OF THE AMOUNT BY WHICH THE REVOLVING
CREDIT FACILITY IS REDUCED IN ACCORDANCE WITH THE LENDERS’ RESPECTIVE REVOLVING
CREDIT COMMITMENTS.


 

Section 2.06  Prepayments.  (a)  Optional.  The Borrower may, upon at least
three Business Days’ notice in the case of Eurodollar Rate Advances and one
Business Day’s notice in the case of Base Rate Advances, in each case to the
Administrative Agent received not later than 11:00 A.M. (New York, New York
time) stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding aggregate principal amount of Advances, in whole or ratably in part,
together with accrued interest to the date of such prepayment on the

 

44

--------------------------------------------------------------------------------


 

aggregate principal amount prepaid; provided, however, that each partial
prepayment shall be (i) in the case of Term Advances, in an aggregate principal
amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof or,
if less, the aggregate outstanding principal amount of any Advance and (ii) in
the case of Revolving Credit Advances, in an aggregate principal amount of
$1,000,000 or an integral multiple of $500,000 in excess thereof or, if less,
the aggregate outstanding principal amount of any Advance.  Any prepayment of
Advances pursuant to this Section 2.06(a) shall be applied to any one or more of
the Facilities as directed by the Borrower.

 


(B)           MANDATORY.


 

(I)            THE BORROWER SHALL, ON THE BUSINESS DAY FOLLOWING THE DATE OF
RECEIPT OF ANY NET CASH PROCEEDS BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES,
PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF THE ADVANCES EQUAL TO SUCH NET CASH
PROCEEDS; PROVIDED, HOWEVER, THAT (A) THE BORROWER SHALL NOT BE REQUIRED TO MAKE
ANY PREPAYMENT HEREUNDER WITH NET CASH PROCEEDS UNLESS AND UNTIL THE AGGREGATE
AMOUNT OF ALL SUCH NET CASH PROCEEDS (EXCLUDING NET CASH PROCEEDS FROM
EXTRAORDINARY RECEIPTS) THAT HAVE NOT THERETOFORE BEEN APPLIED TO PREPAY THE
ADVANCES PURSUANT TO THIS SECTION 2.06(B)(I) EXCEEDS $5,000,000 (AT SUCH TIME
THE BORROWER SHALL BE REQUIRED TO MAKE A PREPAYMENT HEREUNDER WITH ALL SUCH
EXCESS NET CASH PROCEEDS EXCEPT TO THE EXTENT SUCH PREPAYMENT IS NOT REQUIRED
UNDER CLAUSE (B), (C), OR (D) OF THIS PROVISO), (B) TO THE EXTENT THE AGGREGATE
AMOUNT OF ALL NET CASH PROCEEDS (EXCLUDING NET CASH PROCEEDS FROM EXTRAORDINARY
RECEIPTS) RECEIVED BY THE LOAN PARTIES AND THEIR SUBSIDIARIES SHALL EXCEED
$10,000,000, ONLY 75% OF ANY AMOUNT OF SUCH EXCESS AMOUNT OF NET CASH PROCEEDS
RECEIVED SHALL BE REQUIRED TO BE APPLIED TO PREPAYMENT HEREUNDER, (C) IN THE
CASE OF NET CASH PROCEEDS THAT ARE EXTRAORDINARY RECEIPTS IN RESPECT OF ANY
CASUALTY OR CONDEMNATION EVENT (“EXTRAORDINARY RECEIPTS PROCEEDS”), TO THE
EXTENT SUCH EXTRAORDINARY RECEIPTS PROCEEDS ARE USED TO REPAIR, RESTORE OR
REPLACE THE ASSETS THAT ARE THE SUBJECT OF SUCH EVENT IN SUBSTANTIALLY THE SAME
LOCATION PROMPTLY AFTER THE RECEIPT OF SUCH EXTRAORDINARY RECEIPTS PROCEEDS BY A
LOAN PARTY OR ANY OF ITS SUBSIDIARIES, NO SUCH EXTRAORDINARY RECEIPTS PROCEEDS
SHALL BE REQUIRED TO BE APPLIED TO ANY PREPAYMENT HEREUNDER, AND (D) IN THE CASE
OF EXTRAORDINARY RECEIPTS PROCEEDS RECEIVED WITH RESPECT TO A CASUALTY OR
CONDEMNATION EVENT IN RESPECT OF INVENTORY, NO SUCH EXTRAORDINARY RECEIPTS
PROCEEDS SHALL BE REQUIRED TO BE APPLIED TO ANY PREPAYMENT HEREUNDER.  EACH SUCH
PREPAYMENT SHALL BE APPLIED FIRST RATABLY TO THE OUTSTANDING TERM ADVANCES,
SECOND RATABLY TO THE OUTSTANDING REVOLVING CREDIT FACILITY AS SET FORTH IN
CLAUSE (IV) BELOW, AND THIRD, IF REQUIRED UNDER SECTION 2.03(G), DEPOSITED IN
THE L/C CASH COLLATERAL ACCOUNT.

 

(II)           THE BORROWER SHALL, ON EACH BUSINESS DAY, IF APPLICABLE, PREPAY
AN AGGREGATE PRINCIPAL AMOUNT OF THE REVOLVING CREDIT ADVANCES OR THE LETTER OF
CREDIT ADVANCES OR DEPOSIT AN AMOUNT IN THE L/C COLLATERAL ACCOUNT IN AN AMOUNT
EQUAL TO THE AMOUNT BY WHICH (A) THE SUM OF (X) THE REVOLVING CREDIT ADVANCES
AND THE LETTER OF CREDIT ADVANCES THEN OUTSTANDING PLUS (Y) THE AGGREGATE
AVAILABLE AMOUNT OF ALL LETTERS OF CREDIT THEN OUTSTANDING EXCEEDS (B) THE
LESSER OF (X) THE SUM OF THE AGGREGATE REVOLVING CREDIT COMMITMENTS AND
(Y) (1) THE BORROWING BASE MINUS (2) THE AGGREGATE PRINCIPAL AMOUNT OF THE TERM
ADVANCES THEN OUTSTANDING.

 

(III)          THE BORROWER SHALL, ON EACH BUSINESS DAY, IF APPLICABLE, PAY TO
THE ADMINISTRATIVE AGENT FOR DEPOSIT IN THE L/C CASH COLLATERAL ACCOUNT AN
AMOUNT SUFFICIENT TO CAUSE THE AGGREGATE AMOUNT ON DEPOSIT IN SUCH L/C CASH
COLLATERAL ACCOUNT TO EQUAL THE AMOUNT BY WHICH THE AGGREGATE AVAILABLE AMOUNT
OF ALL LETTERS OF CREDIT THEN OUTSTANDING EXCEEDS THE LETTER OF CREDIT SUBLIMIT
ON SUCH BUSINESS DAY.

 

(IV)          PREPAYMENTS OF THE REVOLVING CREDIT FACILITY MADE PURSUANT TO
CLAUSES (I) AND (II) ABOVE SHALL BE FIRST APPLIED TO PREPAY LETTER OF CREDIT
ADVANCES THEN OUTSTANDING, IF ANY, UNTIL SUCH ADVANCES ARE PAID IN FULL, SECOND
APPLIED RATABLY TO PREPAY REVOLVING CREDIT ADVANCES THEN OUTSTANDING, IF ANY,
UNTIL SUCH ADVANCES ARE PAID IN FULL AND THIRD, IF REQUIRED UNDER
SECTION 2.03(G), DEPOSITED IN THE

 

45

--------------------------------------------------------------------------------

 


 

L/C CASH COLLATERAL ACCOUNT; AND, IN THE CASE OF ANY PREPAYMENT OF THE REVOLVING
CREDIT FACILITY PURSUANT TO CLAUSE (I) ABOVE, THE AMOUNT REMAINING, IF ANY, FROM
THE REVOLVING CREDIT FACILITY’S RATABLE PORTION OF SUCH NET CASH PROCEEDS AFTER
THE PREPAYMENT OF THE LETTER OF CREDIT ADVANCES AND THE REVOLVING CREDIT
ADVANCES THEN OUTSTANDING AND ANY REQUIRED CASH COLLATERALIZATION OF LETTERS OF
CREDIT THEN OUTSTANDING (THE SUM OF SUCH PREPAYMENT AMOUNTS, CASH
COLLATERALIZATION AMOUNTS AND REMAINING AMOUNTS BEING REFERRED TO HEREIN AS THE
“ REDUCTION AMOUNT”) MAY BE RETAINED BY THE BORROWER FOR USE IN ITS BUSINESS AND
OPERATIONS.  UPON THE DRAWING OF ANY LETTER OF CREDIT FOR WHICH FUNDS ARE ON
DEPOSIT IN THE L/C CASH COLLATERAL ACCOUNT, SUCH FUNDS SHALL BE APPLIED TO
REIMBURSE THE APPLICABLE ISSUING BANK OR REVOLVING CREDIT LENDERS, AS
APPLICABLE.

 

(V)           ALL PREPAYMENTS UNDER THIS SUBSECTION (B) SHALL BE MADE TOGETHER
WITH ACCRUED INTEREST TO THE DATE OF SUCH PREPAYMENT ON THE PRINCIPAL AMOUNT
PREPAID.

 

Section 2.07  Interest.  (a)  Scheduled Interest.  The Borrower shall pay
interest on each Term Advance and each Revolving Credit Advance owing to each
Lender from the date of such Term Advance and Revolving Credit Advance until
such principal amount shall be paid in full, at the following rates per annum:

 

(I)            BASE RATE ADVANCES.  DURING SUCH PERIODS AS SUCH ADVANCE IS A
BASE RATE ADVANCE, A RATE PER ANNUM EQUAL AT ALL TIMES TO THE SUM OF (A) THE
BASE RATE IN EFFECT FROM TIME TO TIME PLUS (B) THE APPLICABLE MARGIN IN EFFECT
FROM TIME TO TIME, PAYABLE IN ARREARS MONTHLY ON THE FIRST BUSINESS DAY OF EACH
MONTH DURING SUCH PERIODS AND ON THE DATE SUCH BASE RATE ADVANCE SHALL BE
CONVERTED OR PAID IN FULL.

 

(II)           EURODOLLAR RATE ADVANCES.  DURING SUCH PERIODS AS SUCH ADVANCE IS
A EURODOLLAR RATE ADVANCE, A RATE PER ANNUM EQUAL AT ALL TIMES DURING EACH
INTEREST PERIOD FOR SUCH ADVANCE TO THE SUM OF (A) THE EURODOLLAR RATE FOR SUCH
INTEREST PERIOD FOR SUCH ADVANCE PLUS (B) THE APPLICABLE MARGIN IN EFFECT ON THE
FIRST DAY OF SUCH INTEREST PERIOD, PAYABLE IN ARREARS ON THE LAST BUSINESS DAY
OF SUCH INTEREST PERIOD AND, IF SUCH INTEREST PERIOD HAS A DURATION OF MORE THAN
ONE MONTH, ON THE FIRST BUSINESS DAY OF EACH MONTH THAT OCCURS DURING SUCH
INTEREST PERIOD EVERY MONTH FROM THE FIRST DAY OF SUCH INTEREST PERIOD AND ON
THE DATE SUCH EURODOLLAR RATE ADVANCE SHALL BE CONVERTED OR PAID IN FULL.

 


(B)           DEFAULT INTEREST.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT THE BORROWER SHALL PAY INTEREST ON (I) THE UNPAID
PRINCIPAL AMOUNT OF EACH ADVANCE OWING TO EACH LENDER (WHETHER OR NOT DUE),
PAYABLE IN ARREARS ON THE DATES REFERRED TO IN CLAUSE (A) ABOVE AND ON DEMAND,
AT A RATE PER ANNUM EQUAL AT ALL TIMES TO 2% PER ANNUM ABOVE THE RATE PER ANNUM
REQUIRED TO BE PAID ON SUCH ADVANCE PURSUANT TO CLAUSE (A) AND (II) TO THE
FULLEST EXTENT PERMITTED BY LAW, THE AMOUNT OF ANY INTEREST, FEE OR OTHER AMOUNT
PAYABLE HEREUNDER THAT IS NOT PAID WHEN DUE, FROM THE DATE SUCH AMOUNT SHALL BE
DUE UNTIL SUCH AMOUNT SHALL BE PAID IN FULL, PAYABLE IN ARREARS ON THE DATE SUCH
AMOUNT SHALL BE PAID IN FULL AND ON DEMAND, AT A RATE PER ANNUM EQUAL AT ALL
TIMES TO 2% PER ANNUM ABOVE THE RATE PER ANNUM REQUIRED TO BE PAID ON ADVANCES
PURSUANT TO CLAUSE (A)(I) ABOVE.


 


(C)           NOTICE OF INTEREST RATE.  PROMPTLY AFTER RECEIPT OF A NOTICE OF
BORROWING PURSUANT TO SECTION 2.02(A), THE ADMINISTRATIVE AGENT SHALL GIVE
NOTICE TO THE BORROWER AND EACH LENDER OF THE INTEREST RATE DETERMINED BY THE
ADMINISTRATIVE AGENT FOR PURPOSES OF CLAUSE (A) ABOVE.


 

Section 2.08  Fees. (a)  Commitment Fees.  The Borrower shall pay to the
Administrative Agent for the account of the Revolving Credit Lenders a
commitment fee, from the Effective Date in the case of each such Initial Lender
and (if such date is later than the Effective Date) from the effective date
specified in the Assignment and Acceptance pursuant to which it became a Lender
in the case of each

 

46

--------------------------------------------------------------------------------


 

other such Lender until the Termination Date, payable in arrears monthly on the
first day of each month ending after the Effective Date and on the Termination
Date, at the rate of 1.0% per annum on the average daily unused portion of the
Unused Revolving Credit Commitment of such Lender; provided, however, that no
commitment fee shall accrue on any of the Commitments of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender.

 


(B)           LETTER OF CREDIT FEES, ETC.


 

(I)            THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH REVOLVING CREDIT LENDER A COMMISSION, PAYABLE IN ARREARS ON THE
FIRST BUSINESS DAY OF EACH MONTH, ON THE EARLIEST TO OCCUR OF THE FULL DRAWING,
EXPIRATION, TERMINATION OR CANCELLATION OF ANY SUCH LETTER OF CREDIT AND ON THE
TERMINATION DATE, ON SUCH REVOLVING CREDIT LENDER’S PRO RATA SHARE OF THE
AVERAGE DAILY AGGREGATE AVAILABLE AMOUNT DURING SUCH MONTH OF ALL LETTERS OF
CREDIT OUTSTANDING FROM TIME TO TIME  DURING SUCH MONTH AT A RATE PER ANNUM
EQUAL TO THE APPLICABLE MARGIN FOR EURODOLLAR RATE ADVANCES UNDER THE REVOLVING
CREDIT FACILITY; PROVIDED, HOWEVER, THAT NO SUCH COMMISSION SHALL ACCRUE ON ANY
OF THE REVOLVING CREDIT COMMITMENTS OF A DEFAULTING LENDER SO LONG AS SUCH
LENDER SHALL BE A DEFAULTING LENDER.

 

(II)           THE BORROWER SHALL PAY TO EACH ISSUING BANK, FOR ITS OWN ACCOUNT,
(A) A FRONTING FEE, PAYABLE IN ARREARS ON THE FIRST BUSINESS DAY OF EACH MONTH
AND ON THE TERMINATION DATE, ON THE AVERAGE DAILY AVAILABLE AMOUNT DURING SUCH
MONTH OF ALL LETTERS OF CREDIT ISSUED BY SUCH ISSUING BANK, AT THE RATE OF 0.25%
PER ANNUM AND (B) THE CUSTOMARY ISSUANCE, PRESENTATION, AMENDMENT AND OTHER
PROCESSING FEES, AND OTHER STANDARD COSTS AND CHARGES, OF SUCH ISSUING BANK.

 


(C)           INITIAL LENDER FEES.  THE BORROWER SHALL PAY TO THE ADMINISTRATIVE
AGENT AND THE BOOOKRUNNERS (OR THEIR RESPECTIVE AFFILIATES) SUCH OTHER FEES AS
MAY BE FROM TIME TO TIME AGREED AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE BOOKRUNNERS (OR THEIR RESPECTIVE AFFILIATES).

 

Section 2.09  Conversion of Advances.  (a)  Optional.  The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion (or the Business Day prior to the date of the proposed
Conversion, in the case of a Conversion of a Eurodollar Rate Advance to a Base
Rate Advance) and subject to the provisions of Section 2.10, Convert all or any
portion of the Advances of one Type comprising the same Borrowing into Advances
of the other Type; provided, however, that any Conversion of Eurodollar Rate
Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurodollar Rate Advances, any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.02(c), no Conversion of any Advances shall
result in more separate Borrowings than permitted under Section 2.02(c) and each
Conversion of Advances comprising part of the same Borrowing shall be made
ratably among the Lenders in accordance with their Commitments.  Each such
notice of Conversion shall, within the restrictions specified above, specify
(i) the date of such Conversion, (ii) the Advances to be Converted and (iii) if
such Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for such Advances.  Each notice of Conversion shall be
irrevocable and binding on the Borrower.

 


(B)           MANDATORY.


 

(I)            ON THE DATE ON WHICH THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF
EURODOLLAR RATE ADVANCES COMPRISING ANY BORROWING SHALL BE REDUCED, BY PAYMENT
OR PREPAYMENT OR OTHERWISE, TO LESS THAN $5,000,000, SUCH ADVANCES SHALL, AT THE
END OF THE APPLICABLE INTEREST PERIOD, AUTOMATICALLY CONVERT INTO BASE RATE
ADVANCES.

 

47

--------------------------------------------------------------------------------


 

(II)           IF THE BORROWER SHALL FAIL TO SELECT THE DURATION OF ANY INTEREST
PERIOD FOR ANY EURODOLLAR RATE ADVANCES IN ACCORDANCE WITH THE PROVISIONS
CONTAINED IN THE DEFINITION OF “INTEREST PERIOD” IN SECTION 1.01, THE
ADMINISTRATIVE AGENT WILL FORTHWITH SO NOTIFY THE BORROWER AND THE LENDERS,
WHEREUPON EACH SUCH EURODOLLAR RATE ADVANCE WILL AUTOMATICALLY, ON THE LAST DAY
OF THE THEN EXISTING INTEREST PERIOD THEREFOR, CONVERT INTO A BASE RATE ADVANCE.

 

(III)          UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF
DEFAULT, (X) EACH EURODOLLAR RATE ADVANCE WILL AUTOMATICALLY, ON THE LAST DAY OF
THE THEN EXISTING INTEREST PERIOD THEREFOR, CONVERT INTO A BASE RATE ADVANCE AND
(Y) THE OBLIGATION OF THE LENDERS TO MAKE, OR TO CONVERT ADVANCES INTO,
EURODOLLAR RATE ADVANCES SHALL BE SUSPENDED.

 

Section 2.10  Increased Costs, Etc.  (a)  If, due to either (i) the introduction
of or any change in or in the interpretation of any law or regulation or
(ii) the compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender Party of agreeing to make or of making,
funding or maintaining Eurodollar Rate Advances or of agreeing to issue or of
issuing or maintaining or participating in Letters of Credit or of agreeing to
make or of making or maintaining Letter of Credit Advances (excluding, for
purposes of this Section 2.10, any such increased costs resulting from (x) Taxes
or Other Taxes (as to which Section 2.12 shall govern) and (y) changes in the
basis of taxation of overall net income or overall gross income by the United
States or by the foreign jurisdiction or state under the laws of which such
Lender Party is organized or has its Applicable Lending Office or any political
subdivision thereof), then the Borrower shall from time to time, upon demand by
such Lender Party (with a copy of such demand to the Administrative Agent), pay
to the Administrative Agent for the account of such Lender Party additional
amounts sufficient to compensate such Lender Party for such increased cost.  A
certificate as to the amount of such increased cost, submitted to the Borrower
by such Lender Party, shall be conclusive and binding for all purposes, absent
manifest error.

 


(B)           IF ANY LENDER PARTY DETERMINES THAT COMPLIANCE WITH ANY LAW OR
REGULATION OR ANY GUIDELINE OR REQUEST FROM ANY CENTRAL BANK OR OTHER
GOVERNMENTAL AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW) AFFECTS OR WOULD
AFFECT THE AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY SUCH
LENDER PARTY OR ANY CORPORATION CONTROLLING SUCH LENDER PARTY AND THAT THE
AMOUNT OF SUCH CAPITAL IS INCREASED BY OR BASED UPON THE EXISTENCE OF SUCH
LENDER PARTY’S COMMITMENT TO LEND OR TO ISSUE OR PARTICIPATE IN LETTERS OF
CREDIT HEREUNDER AND OTHER COMMITMENTS OF SUCH TYPE OR THE ISSUANCE OR
MAINTENANCE OF OR PARTICIPATION IN THE LETTERS OF CREDIT (OR SIMILAR CONTINGENT
OBLIGATIONS), THEN, UPON DEMAND BY SUCH LENDER PARTY OR SUCH CORPORATION (WITH A
COPY OF SUCH DEMAND TO THE ADMINISTRATIVE AGENT), THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER PARTY, FROM TIME TO TIME AS
SPECIFIED BY SUCH LENDER PARTY, ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE SUCH
LENDER PARTY IN THE LIGHT OF SUCH CIRCUMSTANCES, TO THE EXTENT THAT SUCH LENDER
PARTY REASONABLY DETERMINES SUCH INCREASE IN CAPITAL TO BE ALLOCABLE TO THE
EXISTENCE OF SUCH LENDER PARTY’S COMMITMENT TO LEND OR TO ISSUE OR PARTICIPATE
IN LETTERS OF CREDIT HEREUNDER OR TO THE ISSUANCE OR MAINTENANCE OF OR
PARTICIPATION IN ANY LETTERS OF CREDIT.  A CERTIFICATE AS TO SUCH AMOUNTS
SUBMITTED TO THE BORROWER BY SUCH LENDER PARTY SHALL BE CONCLUSIVE AND BINDING
FOR ALL PURPOSES, ABSENT MANIFEST ERROR.


 


(C)           IF, WITH RESPECT TO ANY EURODOLLAR RATE ADVANCES, THE REQUIRED
LENDERS NOTIFY THE ADMINISTRATIVE AGENT THAT THE EURODOLLAR RATE FOR ANY
INTEREST PERIOD FOR SUCH ADVANCES WILL NOT ADEQUATELY REFLECT THE COST TO SUCH
LENDERS OF MAKING, FUNDING OR MAINTAINING THEIR EURODOLLAR RATE ADVANCES FOR
SUCH INTEREST PERIOD, THE ADMINISTRATIVE AGENT SHALL FORTHWITH SO NOTIFY THE
BORROWER AND THE LENDERS, WHEREUPON (I) EACH SUCH EURODOLLAR RATE ADVANCE WILL
AUTOMATICALLY, ON THE LAST DAY OF THE THEN EXISTING INTEREST PERIOD THEREFOR,
CONVERT INTO A BASE RATE ADVANCE AND (II) THE OBLIGATION OF THE LENDERS TO MAKE,
OR TO CONVERT ADVANCES INTO, EURODOLLAR RATE ADVANCES SHALL BE SUSPENDED UNTIL
THE

 

48

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER THAT SUCH LENDERS HAVE DETERMINED
THAT THE CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER EXIST.


 


(D)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IF THE
INTRODUCTION OF OR ANY CHANGE IN OR IN THE INTERPRETATION OF ANY LAW OR
REGULATION SHALL MAKE IT UNLAWFUL, OR ANY CENTRAL BANK OR OTHER GOVERNMENTAL
AUTHORITY SHALL ASSERT THAT IT IS UNLAWFUL, FOR ANY LENDER OR ITS EURODOLLAR
LENDING OFFICE TO PERFORM ITS OBLIGATIONS HEREUNDER TO MAKE EURODOLLAR RATE
ADVANCES OR TO CONTINUE TO FUND OR MAINTAIN EURODOLLAR RATE ADVANCES HEREUNDER,
THEN, ON NOTICE THEREOF AND DEMAND THEREFOR BY SUCH LENDER TO THE BORROWER
THROUGH THE ADMINISTRATIVE AGENT, (I) EACH EURODOLLAR RATE ADVANCE WILL
AUTOMATICALLY, UPON SUCH DEMAND, CONVERT INTO A BASE RATE ADVANCE AND (II) THE
OBLIGATION OF THE LENDERS TO MAKE, OR TO CONVERT ADVANCES INTO, EURODOLLAR RATE
ADVANCES SHALL BE SUSPENDED UNTIL THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
BORROWER THAT SUCH LENDER HAS DETERMINED THAT THE CIRCUMSTANCES CAUSING SUCH
SUSPENSION NO LONGER EXIST.


 

Section 2.11  Payments and Computations.  (a)  The Borrower shall make each
payment hereunder and under the Notes, irrespective of any right of counterclaim
or set-off (except as otherwise provided in Section 2.15), not later than
11:00 A.M. (New York, New York time) on the day when due (or, in the case of
payments made by a Guarantor pursuant to Section 8.01, on the date of demand
therefor) in U.S. dollars to the Administrative Agent at the Administrative
Agent’s Account in same day funds.  The Administrative Agent will promptly
thereafter cause like funds to be distributed (i) if such payment by the
Borrower is in respect of principal, interest, commitment fees or any other
Obligation then payable hereunder and under the Notes to more than one Lender
Party, to such Lender Parties for the account of their respective Applicable
Lending Offices ratably in accordance with the amounts of such respective
Obligations then payable to such Lender Parties (except as set forth in the
second sentence of Section 2.04(b)) and (ii) if such payment by the Borrower is
in respect of any Obligation then payable hereunder to one Lender Party, to such
Lender Party for the account of its Applicable Lending Office, in each case to
be applied in accordance with the terms of this Agreement.  Upon its acceptance
of an Assignment and Acceptance and recording of the information contained
therein in the Register pursuant to Section 10.07(d), from and after the
effective date of such Assignment and Acceptance, the Administrative Agent shall
make all payments hereunder and under the Notes in respect of the interest
assigned thereby to the Lender Party assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

 


(B)           IF THE ADMINISTRATIVE AGENT RECEIVES FUNDS FOR APPLICATION TO THE
OBLIGATIONS UNDER THE LOAN DOCUMENTS UNDER CIRCUMSTANCES FOR WHICH THE LOAN
DOCUMENTS DO NOT SPECIFY THE ADVANCES TO WHICH, OR THE MANNER IN WHICH, SUCH
FUNDS ARE TO BE APPLIED, THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE
OBLIGATED TO, ELECT TO DISTRIBUTE SUCH FUNDS TO EACH LENDER PARTY RATABLY IN
ACCORDANCE WITH SUCH LENDER PARTY’S PROPORTIONATE SHARE OF THE PRINCIPAL AMOUNT
OF ALL OUTSTANDING ADVANCES AND THE AVAILABLE AMOUNT OF ALL LETTERS OF CREDIT
THEN OUTSTANDING, IN REPAYMENT OR PREPAYMENT OF SUCH OF THE OUTSTANDING ADVANCES
OR OTHER OBLIGATIONS OWED TO SUCH LENDER PARTY, AND FOR APPLICATION TO SUCH
PRINCIPAL INSTALLMENTS, AS THE ADMINISTRATIVE AGENT SHALL DIRECT.


 


(C)           THE BORROWER HEREBY AUTHORIZES EACH LENDER PARTY, IF AND TO THE
EXTENT PAYMENT OWED TO SUCH LENDER PARTY IS NOT MADE WHEN DUE HEREUNDER OR, IN
THE CASE OF A LENDER, UNDER THE NOTE HELD BY SUCH LENDER, TO CHARGE FROM TIME TO
TIME AGAINST ANY OR ALL OF THE BORROWER’S ACCOUNTS WITH SUCH LENDER PARTY ANY
AMOUNT SO DUE (SUBJECT TO THE LIMITATIONS ON THE EXERCISE OF REMEDIES UPON AN
EVENT OF DEFAULT SET FORTH IN ARTICLE VI HEREOF AND IN THE DIP REFINANCING
ORDERS).  EACH OF THE LENDER PARTIES HEREBY AGREES TO NOTIFY THE BORROWER
PROMPTLY AFTER ANY SUCH SETOFF AND APPLICATION SHALL BE MADE BY SUCH LENDER
PARTY; PROVIDED, HOWEVER, THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT
THE VALIDITY OF SUCH CHARGE.

 

49

--------------------------------------------------------------------------------


 


(D)           ALL COMPUTATIONS OF INTEREST BASED ON THE BASE RATE SHALL BE MADE
BY THE ADMINISTRATIVE AGENT ON THE BASIS OF A YEAR OF 365 OR 366 DAYS, AS THE
CASE MAY BE, AND ALL COMPUTATIONS OF INTEREST BASED ON THE EURODOLLAR RATE OR
THE FEDERAL FUNDS RATE AND OF FEES AND LETTER OF CREDIT COMMISSIONS SHALL BE
MADE BY THE ADMINISTRATIVE AGENT ON THE BASIS OF A YEAR OF 360 DAYS, IN EACH
CASE FOR THE ACTUAL NUMBER OF DAYS (INCLUDING THE FIRST DAY BUT EXCLUDING THE
LAST DAY) OCCURRING IN THE PERIOD FOR WHICH SUCH INTEREST, FEES OR COMMISSIONS
ARE PAYABLE.  EACH DETERMINATION BY THE ADMINISTRATIVE AGENT OF AN INTEREST
RATE, FEE OR COMMISSION HEREUNDER SHALL BE CONCLUSIVE AND BINDING FOR ALL
PURPOSES, ABSENT MANIFEST ERROR.


 


(E)           WHENEVER ANY PAYMENT HEREUNDER OR UNDER THE NOTES SHALL BE STATED
TO BE DUE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE
NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH CASE BE
INCLUDED IN THE COMPUTATION OF PAYMENT OF INTEREST OR COMMITMENT FEE, AS THE
CASE MAY BE; PROVIDED, HOWEVER, THAT, IF SUCH EXTENSION WOULD CAUSE PAYMENT OF
INTEREST ON OR PRINCIPAL OF EURODOLLAR RATE ADVANCES TO BE MADE IN THE NEXT
FOLLOWING CALENDAR MONTH, SUCH PAYMENT SHALL BE MADE ON THE NEXT PRECEDING
BUSINESS DAY.


 


(F)            UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM
THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO ANY LENDER PARTY
HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT IN FULL, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER HAS MADE SUCH PAYMENT IN FULL
TO THE ADMINISTRATIVE AGENT ON SUCH DATE AND THE ADMINISTRATIVE AGENT MAY, IN
RELIANCE UPON SUCH ASSUMPTION, CAUSE TO BE DISTRIBUTED TO EACH SUCH LENDER PARTY
ON SUCH DUE DATE AN AMOUNT EQUAL TO THE AMOUNT THEN DUE SUCH LENDER PARTY.  IF
AND TO THE EXTENT THE BORROWER SHALL NOT HAVE SO MADE SUCH PAYMENT IN FULL TO
THE ADMINISTRATIVE AGENT, EACH SUCH LENDER PARTY SHALL REPAY TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH AMOUNT DISTRIBUTED TO SUCH LENDER
PARTY TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS
DISTRIBUTED TO SUCH LENDER PARTY UNTIL THE DATE SUCH LENDER PARTY REPAYS SUCH
AMOUNT TO THE ADMINISTRATIVE AGENT, AT THE FEDERAL FUNDS RATE.


 

Section 2.12  Taxes.  (a)  Any and all payments by any Loan Party to or for the
account of any Lender Party or any Agent hereunder or under any other Loan
Document shall be made, in accordance with Section 2.11 or the applicable
provisions of such other Loan Document, if any, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender Party and each Agent, taxes that are imposed on its
overall net income by the United States and taxes that are imposed on its
overall net income (and franchise taxes imposed in lieu thereof) by the state or
foreign jurisdiction under the laws of which such Lender Party or such Agent, as
the case may be, is organized or any political subdivision thereof and, in the
case of each Lender Party, taxes that are imposed on its overall net income (and
franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction of
such Lender Party’s Applicable Lending Office or any political subdivision
thereof (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities in respect of payments hereunder or under any other
Loan Document being hereinafter referred to as “Taxes”).  If any Loan Party
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder or under any other Loan Document to any Lender Party or any
Agent, (i) the sum payable by such Loan Party shall be increased as may be
necessary so that after such Loan Party and the Administrative Agent have made
all required deductions (including deductions applicable to additional sums
payable under this Section 2.12) such Lender Party or such Agent, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make all such deductions and
(iii) such Loan Party shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.

 


(B)           IN ADDITION, EACH LOAN PARTY SHALL PAY ANY PRESENT OR FUTURE
STAMP, DOCUMENTARY, EXCISE, PROPERTY, INTANGIBLE, MORTGAGE RECORDING OR SIMILAR
TAXES, CHARGES OR LEVIES THAT ARISE FROM ANY

 

50

--------------------------------------------------------------------------------


 

payment made by such Loan Party hereunder or under any other Loan Documents or
from the execution, delivery or registration of, performance under, or otherwise
with respect to, this Agreement or the other Loan Documents (hereinafter
referred to as “Other Taxes”).


 


(C)           THE LOAN PARTIES SHALL INDEMNIFY EACH LENDER PARTY AND EACH AGENT
FOR AND HOLD THEM HARMLESS AGAINST THE FULL AMOUNT OF TAXES AND OTHER TAXES, AND
FOR THE FULL AMOUNT OF TAXES OF ANY KIND IMPOSED OR ASSERTED BY ANY JURISDICTION
ON AMOUNTS PAYABLE UNDER THIS SECTION 2.12, IMPOSED ON OR PAID BY SUCH LENDER
PARTY OR SUCH AGENT (AS THE CASE MAY BE) AND ANY LIABILITY (INCLUDING PENALTIES,
ADDITIONS TO TAX, INTEREST AND EXPENSES) ARISING THEREFROM OR WITH RESPECT
THERETO.  THIS INDEMNIFICATION SHALL BE MADE WITHIN 30 DAYS FROM THE DATE SUCH
LENDER PARTY OR SUCH AGENT (AS THE CASE MAY BE) MAKES WRITTEN DEMAND THEREFOR.


 


(D)           WITHIN 30 DAYS AFTER THE DATE OF ANY PAYMENT OF TAXES, THE
APPROPRIATE LOAN PARTY SHALL FURNISH TO THE ADMINISTRATIVE AGENT, AT ITS ADDRESS
REFERRED TO IN SECTION 10.02, THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT
EVIDENCING SUCH PAYMENT, TO THE EXTENT SUCH A RECEIPT IS ISSUED THEREFOR, OR
OTHER WRITTEN PROOF OF PAYMENT THEREOF THAT IS REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.  IN THE CASE OF ANY PAYMENT HEREUNDER OR UNDER THE OTHER
LOAN DOCUMENTS BY OR ON BEHALF OF A LOAN PARTY THROUGH AN ACCOUNT OR BRANCH
OUTSIDE THE UNITED STATES OR BY OR ON BEHALF OF A LOAN PARTY BY A PAYOR THAT IS
NOT A UNITED STATES PERSON, IF SUCH LOAN PARTY DETERMINES THAT NO TAXES ARE
PAYABLE IN RESPECT THEREOF, SUCH LOAN PARTY SHALL FURNISH, OR SHALL CAUSE SUCH
PAYOR TO FURNISH, TO THE ADMINISTRATIVE AGENT, AT SUCH ADDRESS, AN OPINION OF
COUNSEL ACCEPTABLE TO THE ADMINISTRATIVE AGENT STATING THAT SUCH PAYMENT IS
EXEMPT FROM TAXES.  FOR PURPOSES OF SUBSECTIONS (D) AND (E) OF THIS
SECTION 2.12, THE TERMS “UNITED STATES” AND “UNITED STATES PERSON” SHALL HAVE
THE MEANINGS SPECIFIED IN SECTION 7701 OF THE INTERNAL REVENUE CODE.


 


(E)           EACH LENDER PARTY ORGANIZED UNDER THE LAWS OF A JURISDICTION
OUTSIDE THE UNITED STATES SHALL, ON OR PRIOR TO THE DATE OF ITS EXECUTION AND
DELIVERY OF THIS AGREEMENT IN THE CASE OF EACH INITIAL LENDER PARTY AND ON THE
DATE OF THE ASSIGNMENT AND ACCEPTANCE PURSUANT TO WHICH IT BECOMES A LENDER
PARTY IN THE CASE OF EACH OTHER LENDER PARTY, AND FROM TIME TO TIME THEREAFTER
AS REASONABLY REQUESTED IN WRITING BY THE BORROWER (BUT ONLY SO LONG THEREAFTER
AS SUCH LENDER PARTY REMAINS LAWFULLY ABLE TO DO SO), PROVIDE EACH OF THE
ADMINISTRATIVE AGENT AND BORROWER WITH TWO ORIGINAL INTERNAL REVENUE SERVICE
FORMS W-8BEN OR W-8ECI, (IN THE CASE OF A LENDER PARTY THAT HAS CERTIFIED IN
WRITING TO THE ADMINISTRATIVE AGENT THAT IT IS NOT (I) A “BANK” (WITHIN THE
MEANING OF SECTION 881(C)(3)(A) OF THE INTERNAL REVENUE CODE), (II) A 10-PERCENT
SHAREHOLDER (WITHIN THE MEANING OF SECTION 871(H)(3)(B) OF THE INTERNAL REVENUE
CODE) OF ANY LOAN PARTY OR (III) A CONTROLLED FOREIGN CORPORATION RELATED TO THE
BORROWER (WITHIN THE MEANING OF SECTION 864(D)(4) OF THE INTERNAL REVENUE CODE),
INTERNAL REVENUE SERVICE FORM W-8BEN,) AS APPROPRIATE, OR ANY SUCCESSOR OR OTHER
FORM PRESCRIBED BY THE INTERNAL REVENUE SERVICE, CERTIFYING THAT SUCH LENDER
PARTY IS EXEMPT FROM OR ENTITLED TO A REDUCED RATE OF UNITED STATES WITHHOLDING
TAX ON PAYMENTS PURSUANT TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR, IN
THE CASE OF A LENDER PARTY THAT HAS CERTIFIED THAT IT IS NOT A “BANK” AS
DESCRIBED ABOVE, CERTIFYING THAT SUCH LENDER PARTY IS A FOREIGN CORPORATION,
PARTNERSHIP, ESTATE OR TRUST.  IF THE FORMS PROVIDED BY A LENDER PARTY AT THE
TIME SUCH LENDER PARTY FIRST BECOMES A PARTY TO THIS AGREEMENT INDICATE A UNITED
STATES INTEREST WITHHOLDING TAX RATE IN EXCESS OF ZERO, WITHHOLDING TAX AT SUCH
RATE SHALL BE CONSIDERED EXCLUDED FROM TAXES UNLESS AND UNTIL SUCH LENDER PARTY
PROVIDES THE APPROPRIATE FORMS CERTIFYING THAT A LESSER RATE APPLIES, WHEREUPON
WITHHOLDING TAX AT SUCH LESSER RATE ONLY SHALL BE CONSIDERED EXCLUDED FROM TAXES
FOR PERIODS GOVERNED BY SUCH FORMS; PROVIDED, HOWEVER, THAT IF, AT THE EFFECTIVE
DATE OF THE ASSIGNMENT AND ACCEPTANCE PURSUANT TO WHICH A LENDER PARTY BECOMES A
PARTY TO THIS AGREEMENT, THE LENDER PARTY ASSIGNOR WAS ENTITLED TO PAYMENTS
UNDER SUBSECTION (A) OF THIS SECTION 2.12 IN RESPECT OF UNITED STATES
WITHHOLDING TAX WITH RESPECT TO INTEREST PAID AT SUCH DATE, THEN, TO SUCH
EXTENT, THE TERM TAXES SHALL INCLUDE (IN ADDITION TO WITHHOLDING TAXES THAT MAY
BE IMPOSED IN THE FUTURE OR OTHER AMOUNTS OTHERWISE INCLUDABLE IN TAXES) UNITED
STATES WITHHOLDING TAX, IF ANY, APPLICABLE WITH RESPECT TO THE LENDER PARTY
ASSIGNEE ON SUCH DATE.

 

51

--------------------------------------------------------------------------------


 

If any form or document referred to in this subsection (e) requires the
disclosure of information, other than information necessary to compute the tax
payable and information required on the date hereof by Internal Revenue Service
Form W-8BEN or W-8ECI, or the related certificate described above, that the
applicable Lender Party reasonably considers to be confidential, such Lender
Party shall give notice thereof to the Borrower and shall not be obligated to
include in such form or document such confidential information.


 


(F)            FOR ANY PERIOD WITH RESPECT TO WHICH A LENDER PARTY HAS FAILED TO
PROVIDE THE BORROWER WITH THE APPROPRIATE FORM, CERTIFICATE OR OTHER DOCUMENT
DESCRIBED IN SUBSECTION (E) ABOVE (OTHER THAN IF SUCH FAILURE IS DUE TO A CHANGE
IN LAW, OR IN THE INTERPRETATION OR APPLICATION THEREOF, OCCURRING AFTER THE
DATE ON WHICH A FORM, CERTIFICATE OR OTHER DOCUMENT ORIGINALLY WAS REQUIRED TO
BE PROVIDED OR IF SUCH FORM, CERTIFICATE OR OTHER DOCUMENT OTHERWISE IS NOT
REQUIRED UNDER SUBSECTION (E) ABOVE), SUCH LENDER PARTY SHALL NOT BE ENTITLED TO
INDEMNIFICATION UNDER SUBSECTION (A) OR (C) OF THIS SECTION 2.12 WITH RESPECT TO
TAXES IMPOSED BY THE UNITED STATES BY REASON OF SUCH FAILURE; PROVIDED THAT
SHOULD A LENDER PARTY BECOME SUBJECT TO TAXES BECAUSE OF ITS FAILURE TO DELIVER
A FORM, CERTIFICATE OR OTHER DOCUMENT REQUIRED HEREUNDER, THE LOAN PARTIES SHALL
TAKE SUCH STEPS AS SUCH LENDER PARTY SHALL REASONABLY REQUEST TO ASSIST SUCH
LENDER PARTY TO RECOVER SUCH TAXES.

 

Section 2.13  Sharing of Payments, Etc.  If any Lender Party shall obtain at any
time any payment, whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise (other than pursuant to Section 2.10, 2.12, 10.04
or 10.07), (a) on account of Obligations due and payable to such Lender Party
hereunder and under the Notes at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations due and
payable to such Lender Party at such time (other than pursuant to Section 2.10,
2.12, 10.04 or 10.07) to (ii) the aggregate amount of the Obligations due and
payable to all Lender Parties hereunder and under the Notes at such time) of
payments on account of the Obligations due and payable to all Lender Parties
hereunder and under the Notes at such time obtained by all the Lender Parties at
such time or (b) on account of Obligations owing (but not due and payable) to
such Lender Party hereunder and under the Notes at such time (other than
pursuant to Section 2.10, 2.12, 10.04 or 10.07) in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing to such
Lender Party at such time (other than pursuant to Section 2.10, 2.12, 10.04 or
10.07) to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lender Parties hereunder and under the Notes at such time) of
payments on account of the Obligations owing (but not due and payable) to all
Lender Parties hereunder and under the Notes at such time obtained by all of the
Lender Parties at such time, such Lender Party shall forthwith purchase from the
other Lender Parties such participations in the Obligations due and payable or
owing to them, as the case may be, as shall be necessary to cause such
purchasing Lender Party to share the excess payment ratably with each of them;
provided, however, that, if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender Party, such purchase from each
other Lender Party shall be rescinded and such other Lender Party shall repay to
the purchasing Lender Party the purchase price to the extent of such Lender
Party’s ratable share (according to the proportion of (i) the purchase price
paid to such Lender Party to (ii) the aggregate purchase price paid to all
Lender Parties) of such recovery together with an amount equal to such Lender
Party’s ratable share (according to the proportion of (i) the amount of such
other Lender Party’s required repayment to (ii) the total amount so recovered
from the purchasing Lender Party) of any interest or other amount paid or
payable by the purchasing Lender Party in respect of the total amount so
recovered.  The Borrower agrees that any Lender Party so purchasing a
participation from another Lender Party pursuant to this Section 2.13 may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender Party were the direct creditor of the Borrower in the amount of
such participation.  Notwithstanding the foregoing, this Section 2.13 shall not
apply to the repayment of any Revolving Credit Advances pursuant to the second
sentence of Section 2.04(b).

 

52

--------------------------------------------------------------------------------


 

Section 2.14  Use of Proceeds.  The proceeds of the Revolving Credit Advances
and the Term Advances shall only be utilized (i) to refinance the obligations
outstanding under the Existing DIP Agreement, (ii) to pay fees, costs and
expenses in connection with such refinancing, the Facilities and the Cases, and
(iii) to provide financing for working capital, letters of credit, capital
expenditures and other general corporate purposes of the Borrower and the
Guarantors, including but not limited to Investments in other Subsidiaries of
the Loan Parties to the extent not prohibited under this Agreement.

 

Section 2.15  Defaulting Lenders.  (a)  In the event that, at any time, (i) any
Lender Party shall be a Defaulting Lender, (ii) such Defaulting Lender shall owe
a Defaulted Advance to the Borrower and (iii) the Borrower shall be required to
make any payment hereunder or under any other Loan Document to or for the
account of such Defaulting Lender, then the Borrower may, so long as no Default
shall occur or be continuing at such time and to the fullest extent permitted by
applicable law, set off and otherwise apply the Obligation of the Borrower to
make such payment to or for the account of such Defaulting Lender against the
obligation of such Defaulting Lender to make such Defaulted Advance.  In the
event that, on any date, the Borrower shall so set off and otherwise apply its
obligation to make any such payment against the obligation of such Defaulting
Lender to make any such Defaulted Advance on or prior to such date, the amount
so set off and otherwise applied by the Borrower shall constitute for all
purposes of this Agreement and the other Loan Documents an Advance by such
Defaulting Lender made on the date under the Facility pursuant to which such
Defaulted Advance was originally required to have been made pursuant to
Section 2.01.  Such Advance shall be considered, for all purposes of this
Agreement, to comprise part of the Borrowing in connection with which such
Defaulted Advance was originally required to have been made pursuant to
Section 2.01, even if the other Advances comprising such Borrowing shall be
Eurodollar Rate Advances on the date such Advance is deemed to be made pursuant
to this subsection (a).  The Borrower shall notify the Administrative Agent at
any time the Borrower exercises its right of set-off pursuant to this
subsection (a) and shall set forth in such notice (A) the name of the Defaulting
Lender and the Defaulted Advance required to be made by such Defaulting Lender
and (B) the amount set off and otherwise applied in respect of such Defaulted
Advance pursuant to this subsection (a).  Any portion of such payment otherwise
required to be made by the Borrower to or for the account of such Defaulting
Lender which is paid by the Borrower, after giving effect to the amount set off
and otherwise applied by the Borrower pursuant to this subsection (a), shall be
applied by the Administrative Agent as specified in subsection (b) or (c) of
this Section 2.15.

 


(B)           IN THE EVENT THAT, AT ANY TIME, (I) ANY LENDER PARTY SHALL BE A
DEFAULTING LENDER, (II) SUCH DEFAULTING LENDER SHALL OWE A DEFAULTED AMOUNT TO
THE ADMINISTRATIVE AGENT OR ANY OF THE OTHER LENDER PARTIES AND (III) THE
BORROWER SHALL MAKE ANY PAYMENT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH DEFAULTING LENDER, THEN THE
ADMINISTRATIVE AGENT MAY, ON ITS BEHALF OR ON BEHALF OF SUCH OTHER LENDER
PARTIES AND TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, APPLY AT SUCH
TIME THE AMOUNT SO PAID BY THE BORROWER TO OR FOR THE ACCOUNT OF SUCH DEFAULTING
LENDER TO THE PAYMENT OF EACH SUCH DEFAULTED AMOUNT TO THE EXTENT REQUIRED TO
PAY SUCH DEFAULTED AMOUNT.  IN THE EVENT THAT THE ADMINISTRATIVE AGENT SHALL SO
APPLY ANY SUCH AMOUNT TO THE PAYMENT OF ANY SUCH DEFAULTED AMOUNT ON ANY DATE,
THE AMOUNT SO APPLIED BY THE ADMINISTRATIVE AGENT SHALL CONSTITUTE FOR ALL
PURPOSES OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS PAYMENT, TO SUCH EXTENT,
OF SUCH DEFAULTED AMOUNT ON SUCH DATE.  ANY SUCH AMOUNT SO APPLIED BY THE
ADMINISTRATIVE AGENT SHALL BE RETAINED BY THE ADMINISTRATIVE AGENT OR
DISTRIBUTED BY THE ADMINISTRATIVE AGENT TO SUCH OTHER LENDER PARTIES, RATABLY IN
ACCORDANCE WITH THE RESPECTIVE PORTIONS OF SUCH DEFAULTED AMOUNTS PAYABLE AT
SUCH TIME TO THE ADMINISTRATIVE AGENT AND SUCH OTHER LENDER PARTIES AND, IF THE
AMOUNT OF SUCH PAYMENT MADE BY THE BORROWER SHALL AT SUCH TIME BE INSUFFICIENT
TO PAY ALL DEFAULTED AMOUNTS OWING AT SUCH TIME TO THE ADMINISTRATIVE AGENT AND
THE OTHER LENDER PARTIES, IN THE FOLLOWING ORDER OF PRIORITY:


 

(I)            FIRST, TO THE ADMINISTRATIVE AGENT FOR ANY DEFAULTED AMOUNT THEN
OWING TO THE ADMINISTRATIVE AGENT IN ITS CAPACITY AS ADMINISTRATIVE AGENT; AND

 

53

--------------------------------------------------------------------------------


 

(II)           SECOND, TO THE ISSUING BANKS FOR ANY DEFAULTED AMOUNTS THEN OWING
TO THEM, IN THEIR CAPACITIES AS SUCH, RATABLY IN ACCORDANCE WITH SUCH RESPECTIVE
DEFAULTED AMOUNTS THEN OWING TO THE ISSUING BANKS; AND

 

(III)          THIRD, TO ANY OTHER LENDER PARTIES FOR ANY DEFAULTED AMOUNTS THEN
OWING TO SUCH OTHER LENDER PARTIES, RATABLY IN ACCORDANCE WITH SUCH RESPECTIVE
DEFAULTED AMOUNTS THEN OWING TO SUCH OTHER LENDER PARTIES.

 

Any portion of such amount paid by the Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.15.

 


(C)           IN THE EVENT THAT, AT ANY TIME, (I) ANY LENDER PARTY SHALL BE A
DEFAULTING LENDER, (II) SUCH DEFAULTING LENDER SHALL NOT OWE A DEFAULTED ADVANCE
OR A DEFAULTED AMOUNT AND (III) THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY
OTHER LENDER PARTY SHALL BE REQUIRED TO PAY OR DISTRIBUTE ANY AMOUNT HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT TO OR FOR THE ACCOUNT OF SUCH DEFAULTING
LENDER, THEN THE BORROWER OR SUCH OTHER LENDER PARTY SHALL PAY SUCH AMOUNT TO
THE ADMINISTRATIVE AGENT TO BE HELD BY THE ADMINISTRATIVE AGENT, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN ESCROW OR THE ADMINISTRATIVE AGENT SHALL,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HOLD IN ESCROW SUCH AMOUNT
OTHERWISE HELD BY IT.  ANY FUNDS HELD BY THE ADMINISTRATIVE AGENT IN ESCROW
UNDER THIS SUBSECTION (C) SHALL BE DEPOSITED BY THE ADMINISTRATIVE AGENT IN AN
ACCOUNT IN THE NAME AND UNDER THE CONTROL OF THE ADMINISTRATIVE AGENT, BUT
SUBJECT TO THE PROVISIONS OF THIS SUBSECTION (C).  THE TERMS APPLICABLE TO SUCH
ACCOUNT, INCLUDING THE RATE OF INTEREST PAYABLE WITH RESPECT TO THE CREDIT
BALANCE OF SUCH ACCOUNT FROM TIME TO TIME, SHALL BE SUCH ESCROW BANK’S STANDARD
TERMS APPLICABLE TO ESCROW ACCOUNTS MAINTAINED WITH IT.  ANY INTEREST CREDITED
TO SUCH ACCOUNT FROM TIME TO TIME SHALL BE HELD BY THE ADMINISTRATIVE AGENT IN
ESCROW UNDER, AND APPLIED BY THE ADMINISTRATIVE AGENT FROM TIME TO TIME IN
ACCORDANCE WITH THE PROVISIONS OF, THIS SUBSECTION (C).  THE ADMINISTRATIVE
AGENT SHALL, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, APPLY ALL FUNDS
SO HELD IN ESCROW FROM TIME TO TIME TO THE EXTENT NECESSARY TO MAKE ANY ADVANCES
REQUIRED TO BE MADE BY SUCH DEFAULTING LENDER AND TO PAY ANY AMOUNT PAYABLE BY
SUCH DEFAULTING LENDER HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS TO THE
ADMINISTRATIVE AGENT OR ANY OTHER LENDER PARTY, AS AND WHEN SUCH ADVANCES OR
AMOUNTS ARE REQUIRED TO BE MADE OR PAID AND, IF THE AMOUNT SO HELD IN ESCROW
SHALL AT ANY TIME BE INSUFFICIENT TO MAKE AND PAY ALL SUCH ADVANCES AND AMOUNTS
REQUIRED TO BE MADE OR PAID AT SUCH TIME, IN THE FOLLOWING ORDER OF PRIORITY:


 

(I)            FIRST, TO THE ADMINISTRATIVE AGENT FOR ANY AMOUNT THEN DUE AND
PAYABLE BY SUCH DEFAULTING LENDER TO THE ADMINISTRATIVE AGENT HEREUNDER IN ITS
CAPACITY AS ADMINISTRATIVE AGENT;

 

(II)           SECOND, TO THE ISSUING BANKS FOR ANY AMOUNTS THEN DUE AND PAYABLE
TO THEM HEREUNDER, IN THEIR CAPACITIES AS SUCH, BY SUCH DEFAULTING LENDER,
RATABLY IN ACCORDANCE WITH SUCH RESPECTIVE AMOUNTS THEN DUE AND PAYABLE TO THE
ISSUING BANKS;

 

(III)          THIRD, TO ANY OTHER LENDER PARTIES FOR ANY AMOUNT THEN DUE AND
PAYABLE BY SUCH DEFAULTING LENDER TO SUCH OTHER LENDER PARTIES HEREUNDER,
RATABLY IN ACCORDANCE WITH SUCH RESPECTIVE AMOUNTS THEN DUE AND PAYABLE TO SUCH
OTHER LENDER PARTIES; AND

 

(IV)          FOURTH, TO THE BORROWER FOR ANY ADVANCE THEN REQUIRED TO BE MADE
BY SUCH DEFAULTING LENDER PURSUANT TO A COMMITMENT OF SUCH DEFAULTING LENDER.

 

(x) In the event that any Lender Party that is a Defaulting Lender shall, at any
time, cease to be a Defaulting Lender, and (y) at any time after all principal,
interest and other outstanding amounts under the Loan Documents are repaid on or
after the Termination Date, any funds held by the Administrative Agent

 

54

--------------------------------------------------------------------------------


 

in escrow at such time with respect to such Lender Party shall be distributed by
the Administrative Agent to such Lender Party and applied by such Lender Party
to the Obligations owing to such Lender Party at such time under this Agreement
and the other Loan Documents ratably in accordance with the respective amounts
of such Obligations outstanding at such time; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender or Potential Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender’s having been a Defaulting
Lender or Potential Defaulting Lender.

 


(D)           THE RIGHTS AND REMEDIES AGAINST A DEFAULTING LENDER UNDER THIS
SECTION 2.15 ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES THAT THE BORROWER MAY
HAVE AGAINST SUCH DEFAULTING LENDER WITH RESPECT TO ANY DEFAULTED ADVANCE AND
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER PARTY MAY HAVE AGAINST SUCH
DEFAULTING LENDER WITH RESPECT TO ANY DEFAULTED AMOUNT.


 


SECTION 2.16  EVIDENCE OF DEBT.  (A)  THE ADVANCES MADE BY EACH LENDER SHALL BE
EVIDENCED BY ONE OR MORE ACCOUNTS OR RECORDS MAINTAINED BY SUCH LENDER AND BY
THE ADMINISTRATIVE AGENT IN THE ORDINARY COURSE OF BUSINESS.  THE ACCOUNTS OR
RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR OF THE AMOUNT OF THE ADVANCES MADE BY THE
LENDERS TO THE BORROWER AND THE INTEREST AND PAYMENTS THEREON.  ANY FAILURE TO
SO RECORD OR ANY ERROR IN DOING SO SHALL NOT, HOWEVER, LIMIT OR OTHERWISE AFFECT
THE OBLIGATION OF THE BORROWER HEREUNDER TO PAY ANY AMOUNT OWING WITH RESPECT TO
THE OBLIGATIONS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS
MAINTAINED BY ANY LENDER AND THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE
AGENT IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE
AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.  UPON THE REQUEST OF ANY
LENDER MADE THROUGH THE ADMINISTRATIVE AGENT, THE BORROWER SHALL EXECUTE AND
DELIVER TO SUCH LENDER (THROUGH THE ADMINISTRATIVE AGENT) A NOTE, WHICH SHALL
EVIDENCE SUCH LENDER’S ADVANCES IN ADDITION TO SUCH ACCOUNTS OR RECORDS.  EACH
LENDER MAY ATTACH SCHEDULES TO ITS NOTE AND ENDORSE THEREON THE DATE, AMOUNT AND
MATURITY OF ITS ADVANCES AND PAYMENTS WITH RESPECT THERETO.(B) IN ADDITION TO
THE ACCOUNTS AND RECORDS REFERRED TO IN SUBSECTION (A), EACH LENDER AND THE
ADMINISTRATIVE AGENT SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
ACCOUNTS OR RECORDS EVIDENCING THE PURCHASES AND SALES BY SUCH LENDER OF
PARTICIPATIONS IN LETTERS OF CREDIT.  IN THE EVENT OF ANY CONFLICT BETWEEN THE
ACCOUNTS AND RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND THE ACCOUNTS AND
RECORDS OF ANY LENDER IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF
THE ADMINISTRATIVE AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.


 


SECTION 2.17  PRIORITY AND LIENS.  (A)  EACH OF THE BORROWER AND EACH GUARANTOR
HEREBY COVENANTS, REPRESENTS AND WARRANTS THAT, UPON ENTRY OF THE DIP
REFINANCING ORDERS, THE OBLIGATIONS OF THE BORROWER AND SUCH GUARANTOR HEREUNDER
AND UNDER THE LOAN DOCUMENTS:  (I) PURSUANT TO SECTION 364(C)(1) OF THE
BANKRUPTCY CODE, SHALL AT ALL TIMES CONSTITUTE AN ALLOWED SUPERPRIORITY CLAIM;
(II) PURSUANT TO SECTION 364(C)(2) OF THE BANKRUPTCY CODE, SHALL AT ALL TIMES BE
SECURED BY A PERFECTED FIRST PRIORITY LIEN ON ALL UNENCUMBERED TANGIBLE AND
INTANGIBLE PROPERTY OF THE BORROWER AND SUCH GUARANTOR AND ON ALL CASH
MAINTAINED IN THE L/C CASH COLLATERAL ACCOUNT AND ANY INVESTMENTS OF THE FUNDS
CONTAINED THEREIN, INCLUDING ANY SUCH PROPERTY THAT IS SUBJECT TO VALID AND
PERFECTED LIENS IN EXISTENCE ON THE PETITION DATE, WHICH LIENS ARE THEREAFTER
RELEASED OR OTHERWISE EXTINGUISHED IN CONNECTION WITH THE SATISFACTION OF THE
OBLIGATIONS SECURED BY SUCH LIENS (EXCLUDING ANY AVOIDANCE ACTIONS UNDER THE
BANKRUPTCY CODE (BUT INCLUDING THE PROCEEDS THEREFROM)); (III) PURSUANT TO
SECTION 364(C)(3) OF THE BANKRUPTCY CODE, SHALL BE SECURED BY A PERFECTED LIEN
UPON ALL REAL, PERSONAL AND MIXED PROPERTY OF THE BORROWER AND SUCH GUARANTOR
THAT IS SUBJECT TO VALID AND PERFECTED LIENS IN EXISTENCE ON THE PETITION DATE,
JUNIOR TO SUCH VALID AND PERFECTED LIENS (OTHER THAN LIENS SECURING THE UNROLLED
PRE-PETITION SECURED INDEBTEDNESS), AND (IV) PURSUANT TO SECTION 364(D)(1),
SHALL BE SECURED BY A PERFECTED PRIMING LIEN UPON ALL TANGIBLE AND

 

55

--------------------------------------------------------------------------------

 



 


INTANGIBLE PROPERTY OF THE BORROWER AND SUCH GUARANTOR THAT SECURE THE UNROLLED
PRE-PETITION SECURED INDEBTEDNESS; PROVIDED THAT THE FOREGOING SHALL BE SUBJECT
IN ALL RESPECTS TO THE CARVE-OUT.


 

(b)           Except for the Carve-Out having priority over the Obligations, the
Superpriority Claims shall at all times be senior to the rights of the Borrower,
each Guarantor, any chapter 11 trustee and, subject to section 726 of the
Bankruptcy Code, any chapter 7 trustee, or any other creditor (including,
without limitation, post-petition counterparties and other post-petition
creditors) in the Cases or any subsequent proceedings under the Bankruptcy Code,
including, without limitation, any chapter 7 cases if any of the Borrower’s or
the Guarantor’s cases are converted to cases under chapter 7 of the Bankruptcy
Code.

 

Section 2.18  Payment of Obligations.  Subject to the provisions of Section 6.01
and the DIP Refinancing Orders, upon the maturity (whether by acceleration or
otherwise) of any of the Obligations under this Agreement or any of the other
Loan Documents of the Borrower and the Guarantors, the Lender Parties shall be
entitled to immediate payment of such Obligations without further application to
or order of the Bankruptcy Court.

 

Section 2.19  No Discharge: Survival of Claims.  Each of the Borrower and each
Guarantor agree that (i) its Obligations under this Agreement or any of the Loan
Documents shall not be discharged by the entry of an order confirming any
Reorganization Plan (and each of the Borrower and each Guarantor, pursuant to
section 1141(d)(4) of the Bankruptcy Code hereby waives any such discharge),
(ii) the Superpriority Claim granted to the Administrative Agent and the Lender
Parties pursuant to the DIP Refinancing Orders and described in Section 2.17 and
the Liens granted to the Administrative Agent and the Lender Parties pursuant to
the DIP Refinancing Orders and described in Section 2.17 shall not be affected
in any manner by the entry of any order by the Bankruptcy Court, including an
order confirming any Reorganization Plan, and (iii) notwithstanding the terms of
any Reorganization Plan, its Obligations hereunder and under each other Loan
Document shall be repaid in full in accordance with the terms hereof and the
terms of the DIP Refinancing Orders and the other Loan Documents.

 

Section 2.20  Replacement of Certain Lenders.  In the event a Lender shall have
(a) become a Defaulting Lender under Section 2.15, (b) requested compensation
from the Borrowers under Section 2.12 with respect to Taxes or Other Taxes or
with respect to increased costs or capital or under Section 2.10 or other
additional costs incurred by such Lender which, in any case, are not being
incurred generally by the other Lenders, (c) delivered a notice pursuant to
Section 2.10(d) claiming that such Lender is unable to extend Eurodollar Rate
Advances to the Borrower for reasons not generally applicable to the other
Lenders or (d) become a Non-Consenting Lender (in each case, an “Affected
Lender”), then, in any case, the Borrower or the Administrative Agent may make
written demand on such Affected Lender (with a copy to the Administrative Agent
in the case of a demand by the Borrower and a copy to the Borrower in the case
of a demand by the Administrative Agent) for the Affected Lender to assign, and
such Affected Lender shall assign pursuant to one or more duly executed
Assignments and Acceptances within 5 Business Days after the date of such
demand, to one or more financial institutions that the Borrower or the
Administrative Agent, as the case may be, shall have engaged for such purpose,
all of such Affected Lender’s rights and obligations under this Agreement and
the other Loan Documents (including, without limitation, its Commitment, all
Advances owing to it, all of its participation interests in existing Letters of
Credit, and its obligation to participate in additional Letters of Credit
hereunder), in accordance with Section 10.07.  The Administrative Agent is
authorized to execute one or more of such Assignments and Acceptances as
attorney-in-fact for any Affected Lender failing to execute and deliver the same
within 5 Business Days after the date of such demand.  Further, with respect to
such assignment, the Affected Lender shall have concurrently received, in cash,
all amounts due and owing to the Affected Lender hereunder or under any other
Loan Document; provided that upon such Affected Lender’s

 

56

--------------------------------------------------------------------------------


 

replacement, such Affected Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.10 and 10.04, as well as
to any fees accrued for its account hereunder and not yet paid, and shall
continue to be obligated under Section 7.09 with respect to losses, obligations,
liabilities, damages, penalties, actions, judgments, costs, expenses or
disbursements for matters which occurred prior to the date the Affected Lender
is replaced.

 


ARTICLE III

CONDITIONS TO EFFECTIVENESS


 

Section 3.01  Conditions Precedent to Effectiveness.  The obligation of each
Term Lender to make a Term Advance pursuant to Section 2.01(a), the initial
obligation of the Revolving Credit Lenders to make Revolving Credit Advances,
and the obligation of any Issuing Bank to issue the initial Letter of Credit
are, in each case, subject to the satisfaction of the following conditions
precedent (the first date on which all such conditions shall have been satisfied
or waived being the “Effective Date”):

 


(A)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ON OR BEFORE THE
EFFECTIVE DATE THE FOLLOWING, EACH DATED SUCH DAY (UNLESS OTHERWISE SPECIFIED),
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT (IT
BEING AGREED THAT DOCUMENTS DELIVERED IN SUBSTANTIALLY THE FORM AND SUBSTANCE OF
THE CORRESPONDING DOCUMENTS DELIVERED UNDER SECTION 3.01 OF THE EXISTING DIP
AGREEMENT, MUTATIS MUTANDIS, ARE SATISFACTORY TO THE ADMINISTRATIVE AGENT), AND
(EXCEPT FOR THE NOTES) IN SUFFICIENT COPIES FOR EACH INITIAL LENDER:


 

(I)            THE NOTES PAYABLE TO THE ORDER OF THE LENDERS TO THE EXTENT
REQUESTED IN ACCORDANCE WITH SECTION 2.16(A).

 

(II)           CERTIFIED COPIES OF THE RESOLUTIONS OF THE BOARDS OF DIRECTORS OF
EACH OF THE BORROWER AND EACH GUARANTOR APPROVING THE EXECUTION AND DELIVERY OF
THIS AGREEMENT.

 

(III)          UNLESS THE APPLICABLE GUARANTOR CERTIFIES AS TO THE ACCURACY AND
COMPLETENESS AS OF THE EFFECTIVE DATE OF THE COPIES OF THE CHARTER OR OTHER
CONSTITUTIVE DOCUMENT DELIVERED IN CONNECTION WITH THE EXISTING DIP AGREEMENT, A
COPY OF THE CHARTER OR OTHER CONSTITUTIVE DOCUMENT OF EACH GUARANTOR AND EACH
AMENDMENT THERETO, CERTIFIED (AS OF A DATE REASONABLY NEAR THE EFFECTIVE DATE),
IF APPLICABLE, BY THE SECRETARY OF STATE OF THE JURISDICTION OF ITS
INCORPORATION OR ORGANIZATION, AS THE CASE MAY BE, THEREOF AS BEING A TRUE AND
CORRECT COPY THEREOF.

 

(IV)          A CERTIFICATE OF EACH OF THE BORROWER AND EACH GUARANTOR SIGNED ON
BEHALF OF THE BORROWER AND SUCH GUARANTOR, RESPECTIVELY, BY ITS PRESIDENT OR A
VICE PRESIDENT AND ITS SECRETARY OR ANY ASSISTANT SECRETARY, DATED THE EFFECTIVE
DATE (THE STATEMENTS MADE IN WHICH CERTIFICATE SHALL BE TRUE ON AND AS OF THE
EFFECTIVE DATE), CERTIFYING AS TO (A) THE ACCURACY AND COMPLETENESS AS OF THE
EFFECTIVE DATE OF THE CHARTER OF THE BORROWER OR SUCH GUARANTOR DELIVERED IN
CONNECTION WITH THIS AGREEMENT (OR IN CONNECTION WITH THE EXISTING DIP
AGREEMENT) AND THE ABSENCE OF ANY CHANGES THERETO; (B) THE ACCURACY AND
COMPLETENESS OF THE BYLAWS (OR EQUIVALENT ORGANIZATIONAL DOCUMENT) DELIVERED IN
CONNECTION WITH THIS AGREEMENT (OR IN CONNECTION WITH THE EXISTING DIP
AGREEMENT) OF THE BORROWER OR SUCH GUARANTOR AS IN EFFECT ON THE DATE ON WHICH
THE RESOLUTIONS OF THE BOARD OF DIRECTORS (OR PERSONS PERFORMING SIMILAR
FUNCTIONS) OF SUCH PERSON REFERRED TO IN SECTION 3.01(A)(II) WERE ADOPTED AND
THE ABSENCE OF ANY CHANGES

 

57

--------------------------------------------------------------------------------


 

THERETO; AND (C) THE ABSENCE OF ANY PROCEEDING KNOWN TO BE PENDING OR THREATENED
IN WRITING FOR THE DISSOLUTION, LIQUIDATION OR OTHER TERMINATION OF THE
EXISTENCE OF THE BORROWER OR ANY GUARANTOR.

 

(V)           A CERTIFICATE OF THE SECRETARY OR AN ASSISTANT SECRETARY OF EACH
OF THE BORROWER AND EACH GUARANTOR CERTIFYING THE NAMES AND TRUE SIGNATURES OF
THE OFFICERS OF THE BORROWER AND SUCH GUARANTOR, RESPECTIVELY, AUTHORIZED TO
SIGN THIS AGREEMENT AND THE OTHER DOCUMENTS TO BE DELIVERED HEREUNDER.

 

(VI)          THE FOLLOWING:  (A) SUCH CERTIFICATES REPRESENTING THE INITIAL
PLEDGED EQUITY OF DOMESTIC ENTITIES REFERRED TO ON SCHEDULE IV HERETO,
ACCOMPANIED BY UNDATED STOCK POWERS, DULY EXECUTED IN BLANK, AND SUCH
INSTRUMENTS EVIDENCING THE INITIAL PLEDGED DEBT REFERRED TO ON SCHEDULE V
HERETO, DULY INDORSED IN BLANK, AS THE LOAN PARTIES MAY BE ABLE TO DELIVER USING
THEIR REASONABLE BEST EFFORTS, (B) PROPER FINANCING STATEMENTS (FORM UCC-1 OR A
COMPARABLE FORM) UNDER THE UCC OF ALL JURISDICTIONS THAT THE ADMINISTRATIVE
AGENT MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO PERFECT AND PROTECT THE LIENS
AND SECURITY INTEREST CREATED OR PURPORTED TO BE CREATED UNDER ARTICLE IX
HEREOF, COVERING THE COLLATERAL DESCRIBED IN ARTICLE IX HEREOF, IN EACH CASE
COMPLETED IN A MANNER REASONABLY SATISFACTORY TO THE LENDER PARTIES, AND
(C) EVIDENCE OF INSURANCE AS REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT.

 

(VII)         AN INTELLECTUAL PROPERTY SECURITY AGREEMENT (AS AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME IN ACCORDANCE WITH ITS
TERMS, THE “INTELLECTUAL PROPERTY SECURITY AGREEMENT”), DULY EXECUTED BY EACH
LOAN PARTY, TOGETHER WITH EVIDENCE THAT ALL ACTIONS THAT THE ADMINISTRATIVE
AGENT MAY DEEM REASONABLY NECESSARY OR DESIRABLE IN ORDER TO PERFECT AND PROTECT
THE FIRST PRIORITY LIENS AND SECURITY INTERESTS CREATED UNDER THE INTELLECTUAL
PROPERTY SECURITY AGREEMENT IN THE UNITED STATES HAVE BEEN TAKEN OR WILL BE
TAKEN IN ACCORDANCE WITH THE TERMS OF THE LOAN DOCUMENTS; PROVIDED THAT IT IS
UNDERSTOOD AND AGREED THAT THE “INTELLECTUAL PROPERTY SECURITY AGREEMENT”
DELIVERED UNDER (AND AS DEFINED IN) THE EXISTING DIP AGREEMENT SHALL SATISFY
THIS CONDITION IN ALL RESPECTS WITH RESPECT TO EACH LOAN PARTY PARTY THERETO IF
THE REPRESENTATIONS AND WARRANTIES MADE BY SUCH LOAN PARTY THEREIN, INCLUDING
WITHOUT LIMITATION THOSE REFERENCING THE SCHEDULES THERETO, ARE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS AS OF THE EFFECTIVE DATE.

 

(VIII)        A FORECAST REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT
DETAILING THE BORROWER’S ANTICIPATED MONTHLY INCOME STATEMENT, BALANCE SHEET AND
CASH FLOW STATEMENT, EACH ON A CONSOLIDATED BASIS FOR THE BORROWER AND ITS
SUBSIDIARIES, TOGETHER WITH A WRITTEN SET OF ASSUMPTIONS SUPPORTING SUCH
STATEMENTS, FOR EACH MONTH DURING THE PERIOD COMMENCING ON THE EFFECTIVE DATE
AND ENDING ON THE MONTH OF DECEMBER 2010 AND SETTING FORTH THE ANTICIPATED
AGGREGATE MAXIMUM AMOUNT OF UTILIZATION OF THE COMMITMENTS ON A MONTHLY BASIS.

 

(IX)           A DIP BUDGET REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

(X)            A NOTICE OF BORROWING FOR ANY BORROWING TO BE MADE, AND/OR ONE OR
MORE LETTER OF CREDIT APPLICATIONS FOR EACH LETTER OF CREDIT (OTHER THAN
EXISTING LETTERS OF CREDIT) TO BE ISSUED, ON THE EFFECTIVE DATE.

 

(XI)           A FAVORABLE OPINION OF KIRKLAND & ELLIS LLP, COUNSEL TO THE LOAN
PARTIES, IN SUBSTANTIALLY THE FORM OF EXHIBIT D-1 HERETO CONSISTENT IN ALL
MATERIAL RESPECTS

 

58

--------------------------------------------------------------------------------


 

WITH THE CORRESPONDING OPINION DELIVERED IN CONNECTION WITH THE EXISTING DIP
AGREEMENT.

 


(B)           INTERIM ORDER.  THE INITIAL LENDERS SHALL HAVE RECEIVED, ON OR
BEFORE THE EFFECTIVE DATE, A CERTIFIED COPY OF AN ORDER ENTERED BY THE
BANKRUPTCY COURT IN SUBSTANTIALLY THE FORM OF EXHIBIT E, OR OTHERWISE IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT (THE “INTERIM
ORDER”), APPROVING THE LOAN DOCUMENTS AND GRANTING THE SUPERPRIORITY CLAIM
STATUS AND THE LIENS DESCRIBED IN SECTION 2.17, WHICH INTERIM ORDER (I)(A) SHALL
AUTHORIZE EXTENSIONS OF CREDIT IN THE AGGREGATE AMOUNT OF UP TO $450,000,000,
AND (B) SHALL APPROVE THE PAYMENT BY THE BORROWER OF ALL OF THE FEES AND
EXPENSES THAT ARE REQUIRED TO BE PAID IN CONNECTION WITH THE FACILITIES;
(II) SHALL HAVE AUTHORIZED THE USE BY THE BORROWER AND THE GUARANTORS OF ANY
CASH COLLATERAL IN WHICH ANY PRE-PETITION SECURED CREDITOR UNDER THE
PRE-PETITION SECURITY AGREEMENT MAY HAVE AN INTEREST AND SHALL HAVE PROVIDED, AS
ADEQUATE PROTECTION FOR THE USE OF SUCH CASH COLLATERAL AND THE AGGREGATE
REDUCTION IN THE PRE-PETITION COLLATERAL AS A CONSEQUENCE OF THE PRIMING LIENS
DESCRIBED IN SECTION 2.17 AND THE IMPOSITION OF THE AUTOMATIC STAY PURSUANT TO
SECTION 362 OF THE BANKRUPTCY CODE, FOR (A) THE MONTHLY CASH PAYMENT OF CURRENT
INTEREST AND LETTER OF CREDIT FEES ON THE PRE-PETITION SECURED INDEBTEDNESS AT
THE APPLICABLE NON-DEFAULT RATES APPLICABLE ON THE PETITION DATE PURSUANT TO THE
PRE-PETITION DOCUMENT, (B) A SUPERPRIORITY CLAIM AS CONTEMPLATED BY SECTION
507(B) OF THE BANKRUPTCY CODE, LIMITED IN AMOUNT TO THE DIMINUTION IN VALUE OF
THE PRE-PETITION COLLATERAL TO THE EXTENT OF THE PRE-PETITION SECURED
INDEBTEDNESS, RESULTING FROM THE SALE, LEASE OR USE BY THE BORROWER AND THE
GUARANTORS OF ANY PRE-PETITION COLLATERAL, THE PRIMING LIENS DESCRIBED IN
SECTION 2.17 AND THE IMPOSITION OF THE AUTOMATIC STAY PURSUANT TO SECTION 362 OF
THE BANKRUPTCY CODE, IMMEDIATELY JUNIOR TO THE CLAIMS UNDER SECTION 364(C)(1) OF
THE BANKRUPTCY CODE HELD BY THE ADMINISTRATIVE AGENT AND THE LENDERS (WITHOUT
THE REQUIREMENT TO FILE ANY MOTION OR PLEADING OR TO MAKE ANY DEMAND) AND
SUBJECT TO THE PAYMENT OF THE CARVE-OUT, (C) A LIEN ON SUBSTANTIALLY ALL OF THE
ASSETS OF THE BORROWER AND THE GUARANTORS HAVING A PRIORITY IMMEDIATELY JUNIOR
TO THE LIENS GRANTED IN FAVOR OF THE ADMINISTRATIVE AGENT AND THE LENDERS
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AND (D) THE PAYMENT ON A CURRENT
BASIS OF THE REASONABLE FEES AND DISBURSEMENTS OF RESPECTIVE PROFESSIONALS
(INCLUDING, BUT NOT LIMITED TO, THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL
AND ADVISERS AS PERMITTED UNDER THE PRE-PETITION DOCUMENT) FOR THE PRE-PETITION
AGENT AND THE CONTINUATION OF THE PAYMENT TO THE PRE-PETITION AGENT ON A CURRENT
BASIS OF THE FEES THAT ARE PROVIDED FOR UNDER THE PRE-PETITION SECURITY
AGREEMENT; (III) SHALL BE IN FULL FORCE AND EFFECT; AND (IV) SHALL NOT HAVE BEEN
STAYED, REVERSED, MODIFIED OR AMENDED IN ANY RESPECT.


 


(C)           PAYMENTS UNDER EXISTING DIP AGREEMENT.  THE BORROWER SHALL HAVE
PAID, CONCURRENTLY WITH THE FUNDING OF THE TERM ADVANCES, ALL PRINCIPAL,
INTEREST AND FEES AND ANY AND ALL OTHER OUTSTANDING AMOUNTS PAYABLE UNDER THE
EXISTING DIP AGREEMENT, INCLUDING, WITHOUT LIMITATION, FEES THEN DUE AND PAYABLE
UNDER SECTIONS 2.08(C) AND 2.08(E) OF THE EXISTING DIP AGREEMENT.


 


(D)           PAYMENT OF FEES.  THE BORROWER SHALL HAVE PAID ALL ACCRUED FEES
AND EXPENSES THEN DUE AND PAYABLE OF THE BOOKRUNNERS, THE ADMINISTRATIVE AGENT
AND THE INITIAL LENDERS.


 


(E)           OTHERS.


 

(I)            THE ADMINISTRATIVE AGENT SHALL BE SATISFIED IN ITS REASONABLE
JUDGMENT THAT, EXCEPT AS AUTHORIZED BY THE INTERIM ORDER, THERE SHALL NOT OCCUR
AS A RESULT OF, AND AFTER GIVING EFFECT TO, THE INITIAL EXTENSION OF CREDIT, A
DEFAULT (OR ANY EVENT WHICH WITH THE GIVING OF NOTICE OR LAPSE OF TIME OR BOTH
WOULD BE A DEFAULT) UNDER ANY OF THE BORROWER’S, THE GUARANTORS’ OR THEIR
RESPECTIVE SUBSIDIARIES’ DEBT INSTRUMENTS AND OTHER

 

59

--------------------------------------------------------------------------------


 

MATERIAL CONTRACTS WHICH, IN THE CASE OF THE BORROWER’S OR ANY GUARANTOR’S DEBT
INSTRUMENTS AND OTHER MATERIAL CONTRACTS, WOULD PERMIT THE COUNTERPARTY THERETO
TO EXERCISE REMEDIES THEREUNDER AFTER THE EFFECTIVE DATE.

 

(II)           THERE SHALL EXIST NO ACTION, SUIT, INVESTIGATION, LITIGATION OR
PROCEEDING PENDING OR THREATENED IN ANY COURT OR BEFORE ANY ARBITRATOR OR
GOVERNMENTAL INSTRUMENTALITY (OTHER THAN THE CASES) THAT WOULD NOT BE STAYED AND
(I) WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE CHANGE DURING
THE TERM OF THE CASES OR (II) RESTRAINS, PREVENTS OR IMPOSES OR WOULD REASONABLY
BE EXPECTED TO IMPOSE MATERIALLY ADVERSE CONDITIONS UPON THE FACILITIES OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

(III)          ALL NECESSARY GOVERNMENTAL AND THIRD PARTY CONSENTS AND APPROVALS
NECESSARY IN CONNECTION WITH THE FACILITIES AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL HAVE BEEN OBTAINED (WITHOUT THE IMPOSITION OF ANY ADVERSE
CONDITIONS THAT ARE NOT REASONABLY ACCEPTABLE TO THE LENDERS) AND SHALL REMAIN
IN EFFECT; AND NO LAW OR REGULATION SHALL BE APPLICABLE IN THE JUDGMENT OF THE
ADMINISTRATIVE AGENT THAT RESTRAINS, PREVENTS OR IMPOSES MATERIALLY ADVERSE
CONDITIONS UPON THE FACILITIES OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(IV)          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, TO THE EXTENT
REQUESTED, ALL DOCUMENTATION AND OTHER INFORMATION REQUIRED BY REGULATORY
AUTHORITIES UNDER APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING
RULES AND REGULATIONS, INCLUDING THE PATRIOT ACT.

 

(V)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ENDORSEMENTS NAMING
THE ADMINISTRATIVE AGENT, ON BEHALF OF THE LENDERS, AS AN ADDITIONAL INSURED AND
LOSS PAYEE UNDER ALL INSURANCE POLICIES TO BE MAINTAINED WITH RESPECT TO THE
PROPERTIES OF THE BORROWER, THE GUARANTORS AND THEIR RESPECTIVE SUBSIDIARIES
FORMING PART OF THE COLLATERAL.

 

(VI)          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, WITH RESPECT TO EACH
MATERIAL REAL PROPERTY, EACH OF THE FOLLOWING, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT:

 

(A)          EVIDENCE THAT “MORTGAGES” UNDER AND AS DEFINED IN THE EXISTING DIP
AGREEMENT (THE “EXISTING MORTGAGES”) AND OTHER DOCUMENTS REQUIRED TO BE
DELIVERED UNDER SECTION 5.01(L) OF THE EXISTING DIP AGREEMENT SHALL HAVE BEEN
DELIVERED;

 

(B)           EVIDENCE THAT MORTGAGE AMENDMENTS, SUPPLEMENTS AND RESTATEMENTS IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT (THE
“MORTGAGE AMENDMENTS”) WITH RESPECT TO EACH OF THE EXISTING MORTGAGES SHALL HAVE
BEEN DULY EXECUTED, ACKNOWLEDGED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF
EACH PARTY THERETO AND ARE IN FORM SUITABLE FOR FILING AND RECORDING IN ALL
FILING OR RECORDING OFFICES THAT THE ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR
DESIRABLE IN ORDER TO CONTINUE TO CREATE A VALID AND ENFORCEABLE FIRST PRIORITY
LIEN IN FAVOR OF THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF ITSELF AND THE
SECURED PARTIES;

 

(C)           FULLY PAID TITLE SEARCHES, MORTGAGE AMENDMENT ENDORSEMENTS AND
DATE-DOWN ENDORSEMENTS TO THE EXISTING TITLE INSURANCE POLICIES OR THE
EQUIVALENT OR OTHER FORM AVAILABLE IN EACH APPLICABLE JURISDICTION IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT; AND

 

60

--------------------------------------------------------------------------------


 

(D)          EVIDENCE THAT ALL FEES, COSTS AND EXPENSES HAVE BEEN PAID IN
CONNECTION WITH THE PREPARATION, EXECUTION, FILING AND RECORDATION OF THE
MORTGAGE AMENDMENTS, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES,
FILING AND RECORDING FEES, TITLE INSURANCE COMPANY COORDINATION FEES,
DOCUMENTARY STAMP, MORTGAGE AND INTANGIBLE TAXES AND TITLE SEARCH CHARGES AND
OTHER CHARGES INCURRED IN CONNECTION WITH THE RECORDATION OF THE MORTGAGE
AMENDMENTS;

 

provided, however, that if the Borrower is unable to deliver one or more of the
items described in Section 3.01(e)(vi) above after the exercise of commercially
reasonable efforts, delivery of such undelivered items shall not be a condition
precedent under this Section 3.01, and the Borrower hereby agrees to deliver
such items to the Administrative Agent within 30 days after the Effective Date.

 

Section 3.02  Conditions Precedent to Each Borrowing and Each Issuance of a
Letter of Credit.  Each of (a) the obligation of each Appropriate Lender to make
an Advance (other than a Letter of Credit Advance to be made by the Issuing
Banks or a Lender pursuant to Section 2.03(c)) on the occasion of each
Borrowing, including a Term Advance pursuant to Section 2.01(a), and (b) the
obligation of the Issuing Banks to issue a Letter of Credit (other than the
Existing Letter of Credit) or to renew a Letter of Credit, shall be subject to
the further conditions precedent that on the date of such Borrowing, issuance or
renewal:

 

(I)            THE FOLLOWING STATEMENTS SHALL BE TRUE (AND EACH OF THE GIVING OF
THE APPLICABLE NOTICE OF BORROWING OR LETTER OF CREDIT APPLICATION AND THE
ACCEPTANCE BY THE BORROWER OF THE PROCEEDS OF SUCH BORROWING OR THE ISSUANCE OR
RENEWAL OF SUCH LETTER OF CREDIT, AS THE CASE MAY BE, SHALL CONSTITUTE A
REPRESENTATION AND WARRANTY BY THE BORROWER THAT BOTH ON THE DATE OF SUCH NOTICE
AND ON THE DATE OF SUCH BORROWING, ISSUANCE OR RENEWAL SUCH STATEMENTS ARE
TRUE):

 

(A)          THE REPRESENTATIONS AND WARRANTIES CONTAINED IN EACH LOAN DOCUMENT,
ARE CORRECT IN ALL MATERIAL RESPECTS (PROVIDED THAT ANY REPRESENTATION AND
WARRANTY THAT IS QUALIFIED AS TO “MATERIALITY”, “MATERIAL ADVERSE EFFECT” OR
SIMILAR LANGUAGE SHALL BE TRUE AND CORRECT IN ALL RESPECTS) ON AND AS OF SUCH
DATE, IMMEDIATELY BEFORE AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH BORROWING,
ISSUANCE OR RENEWAL AND TO THE APPLICATION OF THE PROCEEDS THEREFROM, AS THOUGH
MADE ON AND AS OF SUCH DATE, OTHER THAN ANY SUCH REPRESENTATIONS OR WARRANTIES
THAT, BY THEIR TERMS, REFER TO A SPECIFIC DATE OTHER THAN THE DATE OF SUCH
BORROWING, ISSUANCE OR RENEWAL, IN WHICH CASE SUCH REPRESENTATIONS OR WARRANTIES
WERE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (PROVIDED THAT ANY REPRESENTATION
AND WARRANTY THAT IS QUALIFIED AS TO “MATERIALITY”, “MATERIAL ADVERSE EFFECT” OR
SIMILAR LANGUAGE WERE TRUE AND CORRECT IN ALL RESPECTS) AS OF SUCH SPECIFIC
DATE;

 

(B)           NO EVENT HAS OCCURRED AND IS CONTINUING, OR WOULD RESULT FROM SUCH
BORROWING, ISSUANCE OR RENEWAL OR FROM THE APPLICATION OF THE PROCEEDS, IF ANY,
THEREFROM, THAT CONSTITUTES A DEFAULT; AND

 

(C)           THE INTERIM ORDER IS IN FULL FORCE AND EFFECT AND HAS NOT BEEN
STAYED, REVERSED, MODIFIED OR AMENDED IN ANY RESPECT WITHOUT THE PRIOR WRITTEN
CONSENT OF THE REQUIRED LENDERS; PROVIDED THAT NO LATER THAN 21 DAYS AFTER THE
ENTRY OF THE INTERIM ORDER, THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS
SHALL HAVE RECEIVED A COPY OF A FINAL ORDER OF THE BANKRUPTCY COURT ENTERED IN
THE CASES, IN SUBSTANTIALLY THE FORM OF THE INTERIM ORDER (AND WHICH MAY BE
EMBODIED IN THE SAME DOCUMENT AS THE INTERIM ORDER), WITH SUCH MODIFICATIONS
THERETO AS ARE SATISFACTORY TO THE REQUIRED LENDERS INCLUDING THE MODIFICATIONS
DESCRIBED IN THIS SECTION 3.02(B)(I)(C) (THE “FINAL ORDER”), WHICH, IN ANY

 

61

--------------------------------------------------------------------------------


 

EVENT, (W) SHALL BE IN FULL FORCE AND EFFECT, (X) SHALL AUTHORIZE ON A FINAL
BASIS AN EXTENSION OF CREDIT IN RESPECT OF THE TERM FACILITY IN THE AGGREGATE
AMOUNT OF UP TO $300,000,000 AND IN RESPECT OF THE REVOLVING CREDIT FACILITY IN
THE AGGREGATE AMOUNT OF UP TO $150,000,000, (Y) SHALL AUTHORIZE ON A FINAL BASIS
THE REPAYMENT OF ALL PRINCIPAL, INTEREST, FEES AND ANY AND ALL OTHER OUTSTANDING
AMOUNTS PAYABLE UNDER THE EXISTING DIP AGREEMENT, INCLUDING, WITHOUT LIMITATION,
FEES THEN DUE AND PAYABLE UNDER SECTIONS 2.08(C) AND 2.08(E) OF THE EXISTING DIP
AGREEMENT AND (Z) SHALL NOT HAVE BEEN STAYED, REVERSED, MODIFIED OR AMENDED
WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS IN ANY RESPECT; AND

 

(II)           THE LENDERS SHALL HAVE RECEIVED THE BORROWING BASE CERTIFICATE
MOST RECENTLY REQUIRED TO BE DELIVERED PURSUANT TO SECTION 5.03(P).

 

Section 3.03  Determinations Under Sections 3.01 and 3.03.  For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender Party shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Effective Date specifying its objection thereto, and if a
Borrowing occurs on the Effective Date, such Lender Party shall not have made
available to the Administrative Agent such Lender Party’s ratable portion of
such Borrowing.

 


ARTICLE IV

REPRESENTATIONS AND WARRANTIES


 

Section 4.01  Representations and Warranties of the Loan Parties. Each Loan
Party represents and warrants as follows:

 


(A)           EACH LOAN PARTY AND EACH OF ITS SUBSIDIARIES (I) IS A CORPORATION,
LIMITED LIABILITY COMPANY OR LIMITED PARTNERSHIP DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING (OR ITS EQUIVALENT) UNDER THE LAWS OF THE
JURISDICTION OF ITS INCORPORATION OR FORMATION, EXCEPT WHERE THE FAILURE TO BE
SO DULY ORGANIZED, VALIDLY EXISTING OR IN GOOD STANDING IN THE CASE OF A FOREIGN
SUBSIDIARY HAS NOT HAD, OR WOULD NOT REASONABLY BE EXPECTED TO HAVE, A MATERIAL
ADVERSE EFFECT, (II) IS DULY QUALIFIED AND IN GOOD STANDING AS A FOREIGN
CORPORATION OR COMPANY IN EACH OTHER JURISDICTION IN WHICH IT OWNS OR LEASES
PROPERTY OR IN WHICH THE CONDUCT OF ITS BUSINESS REQUIRES IT TO SO QUALIFY OR BE
LICENSED EXCEPT WHERE THE FAILURE TO SO QUALIFY OR BE LICENSED WOULD NOT BE
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT, AND (III) SUBJECT TO THE
ENTRY BY THE BANKRUPTCY COURT OF (X) THE INTERIM ORDER AT ANY TIME PRIOR TO THE
ENTRY OF THE FINAL ORDER AND (Y) THE FINAL ORDER AT ANY TIME THEREAFTER, HAS ALL
REQUISITE POWER AND AUTHORITY (INCLUDING, WITHOUT LIMITATION, ALL GOVERNMENTAL
LICENSES, PERMITS AND OTHER APPROVALS) TO OWN OR LEASE AND OPERATE ITS
PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND AS PROPOSED TO BE
CONDUCTED, EXCEPT WHERE THE FAILURE TO HAVE SUCH POWER OR AUTHORITY,
INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.  ALL OF THE OUTSTANDING CAPITAL STOCK OF EACH LOAN
PARTY (OTHER THAN THE BORROWER) HAS BEEN VALIDLY ISSUED, IS FULLY PAID AND
NON-ASSESSABLE AND IS OWNED BY THE PERSONS LISTED ON SCHEDULE 4.01(A) HERETO IN
THE PERCENTAGES SPECIFIED ON SCHEDULE 4.01(A) HERETO FREE AND CLEAR OF ALL
LIENS, EXCEPT THOSE CREATED UNDER THE COLLATERAL DOCUMENTS OR OTHERWISE
PERMITTED UNDER SECTION 5.02(A) HEREOF.


 


(B)           SET FORTH ON SCHEDULE 4.01(A) HERETO IS A COMPLETE AND ACCURATE
LIST OF ALL SUBSIDIARIES OF THE BORROWER, SHOWING AS OF THE EFFECTIVE DATE (AS
TO EACH SUCH SUBSIDIARY) THE

 

62

--------------------------------------------------------------------------------


 


JURISDICTION OF ITS INCORPORATION OR ORGANIZATION, AS THE CASE MAY BE, AND THE
PERCENTAGE OF THE EQUITY INTERESTS OWNED (DIRECTLY OR INDIRECTLY) BY THE
BORROWER OR ITS SUBSIDIARIES.  SET FORTH ON SCHEDULE 4.01(B) HERETO IS A
COMPLETE AND ACCURATE LIST OF ALL LOAN PARTIES, SHOWING AS OF THE DATE HEREOF
(AS TO EACH LOAN PARTY) THE JURISDICTION OF ITS INCORPORATION AND ITS U.S.
TAXPAYER IDENTIFICATION NUMBER.  THE COPY OF THE CHARTER OF EACH LOAN PARTY AND
EACH AMENDMENT THERETO PROVIDED PURSUANT TO SECTION 3.01(A)(III) IS A TRUE AND
CORRECT COPY OF EACH SUCH DOCUMENT AS OF THE EFFECTIVE DATE, EACH OF WHICH IS
VALID AND IN FULL FORCE AND EFFECT.


 


(C)           SUBJECT TO THE ENTRY OF THE INTERIM ORDER BY THE BANKRUPTCY COURT,
THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH LOAN PARTY OF THIS AGREEMENT,
THE NOTES AND EACH OTHER LOAN DOCUMENT TO WHICH IT IS OR IS TO BE A PARTY, AND
THE CONSUMMATION OF EACH ASPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY, ARE
WITHIN SUCH LOAN PARTY’S CONSTITUTIVE POWERS, HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CONSTITUTIVE ACTION, AND DO NOT (I) CONTRAVENE SUCH LOAN PARTY’S
CONSTITUTIVE DOCUMENTS, (II) VIOLATE ANY LAW (INCLUDING, WITHOUT LIMITATION, THE
SECURITIES EXCHANGE ACT OF 1934), RULE, REGULATION (INCLUDING, WITHOUT
LIMITATION, REGULATION X OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM), ORDER, WRIT, JUDGMENT, INJUNCTION, DECREE, DETERMINATION OR AWARD
APPLICABLE TO SUCH LOAN PARTY, (III) CONFLICT WITH OR RESULT IN THE BREACH OF,
OR CONSTITUTE A DEFAULT UNDER, ANY CONTRACT, LOAN AGREEMENT, INDENTURE,
MORTGAGE, DEED OF TRUST, LEASE OR OTHER INSTRUMENT BINDING ON OR AFFECTING ANY
LOAN PARTY, OR ANY OF THEIR PROPERTIES TO THE EXTENT THE SAME IS ENFORCEABLE
AFTER THE PETITION DATE OR (IV) EXCEPT FOR THE LIENS CREATED UNDER THE LOAN
DOCUMENTS, THE INTERIM ORDER AND THE FINAL ORDER, RESULT IN OR REQUIRE THE
CREATION OR IMPOSITION OF ANY LIEN UPON OR WITH RESPECT TO ANY OF THE PROPERTIES
OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES.


 


(D)           EXCEPT FOR THE ENTRY OF THE DIP REFINANCING ORDERS, NO
AUTHORIZATION, APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH, ANY
GOVERNMENTAL AUTHORITY OR REGULATORY BODY OR ANY OTHER THIRD PARTY IS REQUIRED
FOR (I) THE DUE EXECUTION, DELIVERY, RECORDATION, FILING OR PERFORMANCE BY ANY
LOAN PARTY OF THIS AGREEMENT, THE NOTES OR ANY OTHER LOAN DOCUMENT TO WHICH IT
IS OR IS TO BE A PARTY, OR FOR THE CONSUMMATION OF EACH ASPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY, (II) THE GRANT BY ANY LOAN PARTY OF THE LIENS
GRANTED BY IT PURSUANT TO THE COLLATERAL DOCUMENTS, (III) THE PERFECTION OR
MAINTENANCE OF THE LIENS CREATED UNDER THE COLLATERAL DOCUMENTS (INCLUDING THE
REQUISITE PRIORITY SET FORTH IN THE DIP REFINANCING ORDERS, IF AND TO THE EXTENT
PERFECTION WAS ACHIEVED BY THE ENTRY OF THE DIP REFINANCING ORDERS) OR
(IV) SUBJECT TO THE DIP REFINANCING ORDERS, THE EXERCISE BY THE ADMINISTRATIVE
AGENT OR ANY LENDER PARTY OF ITS RIGHTS UNDER THE LOAN DOCUMENTS OR THE REMEDIES
IN RESPECT OF THE COLLATERAL PURSUANT TO THE COLLATERAL DOCUMENTS, EXCEPT FOR
THOSE AUTHORIZATIONS, APPROVALS, ACTIONS, NOTICES AND FILINGS WHICH HAVE BEEN
DULY OBTAINED, TAKEN, GIVEN, WAIVED OR MADE AND ARE IN FULL FORCE AND EFFECT.


 


(E)           THIS AGREEMENT HAS BEEN, AND EACH OF THE NOTES, IF ANY, AND EACH
OTHER LOAN DOCUMENT WHEN DELIVERED HEREUNDER WILL HAVE BEEN, DULY EXECUTED AND
DELIVERED BY EACH LOAN PARTY PARTY THERETO.  THIS AGREEMENT IS, AND EACH OF THE
NOTES AND EACH OTHER LOAN DOCUMENT WHEN DELIVERED HEREUNDER WILL BE, SUBJECT TO
(X) THE ENTRY OF THE INTERIM ORDER AND THE TERMS THEREOF AT ANY TIME PRIOR TO
THE ENTRY OF THE FINAL ORDER AND (Y) THE ENTRY OF THE FINAL ORDER AND THE TERMS
THEREOF AT ANY TIME THEREAFTER, THE LEGAL, VALID AND BINDING OBLIGATION OF EACH
LOAN PARTY THERETO, ENFORCEABLE AGAINST SUCH LOAN PARTY IN ACCORDANCE WITH ITS
TERMS AND THE TERMS OF THE DIP REFINANCING ORDERS, EXCEPT AS SUCH ENFORCEABILITY
MAY BE LIMITED BY THE EFFECT OF FOREIGN LAWS, RULES AND REGULATIONS AS THEY
RELATE TO PLEDGED EQUITY IN FOREIGN SUBSIDIARIES.


 


(F)            THE CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS
SUBSIDIARIES AS AT DECEMBER 31, 2008, AND THE RELATED CONSOLIDATED STATEMENTS OF
INCOME AND CASH FLOWS OF THE BORROWER AND ITS SUBSIDIARIES FOR THE FISCAL YEAR
THEN ENDED, WHICH HAVE BEEN FURNISHED TO EACH

 

63

--------------------------------------------------------------------------------


 


LENDER PARTY, PRESENT FAIRLY THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS
OF THE BORROWER AND ITS SUBSIDIARIES AS OF SUCH DATE AND FOR SUCH PERIOD, ALL IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED.  SINCE DECEMBER 31, 2008, OTHER THAN
THE COMMENCEMENT OF THE CASES AND THE MATTERS DISCLOSED IN THE BORROWER’S ANNUAL
REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2008 OR PURSUANT TO
THE REQUIREMENTS OF THE EXISTING DIP AGREEMENT, THERE HAS NOT OCCURRED A
MATERIAL ADVERSE CHANGE.


 


(G)           THE DIP BUDGET AND ALL PROJECTED CONSOLIDATED BALANCE SHEETS,
INCOME STATEMENTS AND CASH FLOW STATEMENTS OF THE BORROWER AND ITS SUBSIDIARIES
DELIVERED TO THE LENDER PARTIES PURSUANT TO SECTION 5.03 WERE PREPARED IN GOOD
FAITH ON THE BASIS OF THE ASSUMPTIONS STATED THEREIN, WHICH ASSUMPTIONS WERE
FAIR IN LIGHT OF THE CONDITIONS EXISTING AT THE TIME OF DELIVERY OF SUCH DIP
BUDGET OR PROJECTIONS, AS THE CASE MAY BE, IT BEING UNDERSTOOD THAT PROJECTIONS
ARE SUBJECT TO SIGNIFICANT UNCERTAINTIES AND CONTINGENCIES MANY OF WHICH ARE
BEYOND THE BORROWER’S CONTROL, AND THAT NO GUARANTEES CAN BE GIVEN THAT THE
FORECASTS WILL BE REALIZED.


 


(H)           NO INFORMATION, EXHIBIT OR REPORT FURNISHED BY OR ON BEHALF OF THE
BORROWER TO THE ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION WITH THE
NEGOTIATION AND SYNDICATION OF THE LOAN DOCUMENTS OR PURSUANT TO THE TERMS OF
THE LOAN DOCUMENTS CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED
TO STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS, TAKEN AS A WHOLE,
MADE THEREIN NOT MISLEADING IN ANY MATERIAL RESPECT IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH SUCH STATEMENTS WERE MADE.


 


(I)            EXCEPT AS SET FORTH ON SCHEDULE 4.01(I) AND THE CASES, THERE IS
NO ACTION, SUIT, INVESTIGATION, LITIGATION OR PROCEEDING AFFECTING THE BORROWER
OR ANY OF ITS SUBSIDIARIES, INCLUDING ANY ENVIRONMENTAL ACTION, PENDING OR
THREATENED BEFORE ANY COURT, GOVERNMENTAL AUTHORITY OR ARBITRATOR THAT (I) WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR (II) PURPORTS TO
ADVERSELY AFFECT THE LEGALITY, VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT, ANY
NOTE OR ANY OTHER LOAN DOCUMENT.


 


(J)            THE BORROWER IS NOT ENGAGED IN THE BUSINESS OF EXTENDING CREDIT
FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK, AND NO PROCEEDS OF ANY
ADVANCE OR ANY DRAWING UNDER ANY LETTER OF CREDIT WILL BE USED TO PURCHASE OR
CARRY ANY MARGIN STOCK OR TO EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF
PURCHASING OR CARRYING ANY MARGIN STOCK.


 


(K)           THE BORROWER AND EACH OF ITS SUBSIDIARIES OWNS, OR IS LICENSED TO
USE, ALL INTELLECTUAL PROPERTY NECESSARY FOR THE CONDUCT OF ITS BUSINESS AS
CURRENTLY CONDUCTED EXCEPT FOR THOSE THE FAILURE TO OWN OR LICENSE WHICH WOULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NO CLAIM HAS BEEN
ASSERTED AND IS PENDING BY ANY PERSON CHALLENGING OR QUESTIONING THE USE OF ANY
SUCH INTELLECTUAL PROPERTY OR THE VALIDITY OR EFFECTIVENESS OF ANY SUCH
INTELLECTUAL PROPERTY, NOR DOES SUCH BORROWER OR SUBSIDIARY KNOW OF ANY VALID
BASIS FOR ANY SUCH CLAIM, EXCEPT, IN EITHER CASE, FOR SUCH CLAIMS THAT IN THE
AGGREGATE WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. 
THE USE OF SUCH INTELLECTUAL PROPERTY BY THE BORROWER AND ITS SUBSIDIARIES DOES
NOT INFRINGE ON THE RIGHTS OF ANY PERSON, EXCEPT FOR SUCH CLAIMS AND
INFRINGEMENTS THAT, IN THE AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


(L)            (I)  OTHER THAN THE FILING OF THE CASES, NO ERISA EVENT HAS
OCCURRED OR IS REASONABLY EXPECTED TO OCCUR WITH RESPECT TO ANY PLAN THAT HAS
RESULTED IN OR IS REASONABLY EXPECTED TO RESULT IN A LIABILITY OF ANY LOAN PARTY
OR ANY ERISA AFFILIATE THAT IN THE AGGREGATE WOULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.

 

64

--------------------------------------------------------------------------------


 

(ii)           Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan
that in the aggregate would reasonably be expected to result in a Material
Adverse Effect.

 

(iii)          Neither any Loan Party nor any ERISA Affiliate has been notified
by the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

 


(M)          EXCEPT AS SET FORTH ON SCHEDULE 4.01(M) OR AS WOULD NOT REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, THE OPERATIONS AND
PROPERTIES OF THE BORROWER AND EACH OF ITS SUBSIDIARIES COMPLY IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE ENVIRONMENTAL LAWS AND ENVIRONMENTAL PERMITS, ALL
PAST NON-COMPLIANCE WITH SUCH ENVIRONMENTAL LAWS AND ENVIRONMENTAL PERMITS HAS
BEEN RESOLVED WITHOUT ONGOING OBLIGATIONS OR COSTS, AND NO CIRCUMSTANCES EXIST
THAT COULD BE REASONABLY LIKELY TO (I) FORM THE BASIS OF AN ENVIRONMENTAL ACTION
AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR PROPERTIES
(WHETHER OWNED, LEASED OR OPERATED OR FORMERLY OWNED LEASED OR OPERATED) OR
(II) CAUSE ANY SUCH PROPERTY TO BE SUBJECT TO ANY RESTRICTIONS ON OWNERSHIP,
OCCUPANCY, USE OR TRANSFERABILITY UNDER ANY ENVIRONMENTAL LAW.


 


(N)           EXCEPT TO THE EXTENT FAILURE TO DO SO IS PERMITTED BY CHAPTER 11
OF THE BANKRUPTCY CODE OR PURSUANT TO THE DIP REFINANCING ORDERS, EACH LOAN
PARTY AND EACH OF ITS SUBSIDIARIES AND AFFILIATES HAS FILED, HAS CAUSED TO BE
FILED OR HAS BEEN INCLUDED IN ALL MATERIAL TAX RETURNS (FEDERAL, STATE, LOCAL
AND FOREIGN) REQUIRED TO BE FILED AND HAS PAID ALL TAXES SHOWN THEREON TO BE
DUE, TOGETHER WITH APPLICABLE INTEREST AND PENALTIES.


 


(O)           EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT, NEITHER THE
BUSINESS NOR THE PROPERTIES OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES ARE
AFFECTED BY ANY UNFAIR LABOR PRACTICES COMPLAINT, UNION REPRESENTATION
CAMPAIGNS, STRIKE, LOCKOUT OR OTHER LABOR DISPUTE.


 


(P)           OTHER THAN AS A RESULT OF THE FILING OF THE CASES, EACH LOAN PARTY
AND EACH OF ITS SUBSIDIARIES IS IN COMPLIANCE WITH ALL CONTRACTS AND AGREEMENTS
TO WHICH IT IS A PARTY, EXCEPT SUCH NON-COMPLIANCES AS HAVE NOT HAD, AND WOULD
NOT REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT.


 


(Q)           UPON THE ENTRY OF THE DIP REFINANCING ORDERS AND THE COLLATERAL
DOCUMENTS CREATE A VALID AND PERFECTED SECURITY INTEREST IN THE COLLATERAL
HAVING THE PRIORITY SET FORTH THEREIN SECURING THE PAYMENT OF THE SECURED
OBLIGATIONS, AND ALL FILINGS AND OTHER ACTIONS NECESSARY OR DESIRABLE, AS
DETERMINED IN THE REASONABLE DISCRETION OF THE ADMINISTRATIVE AGENT, TO PERFECT
AND PROTECT SUCH SECURITY INTEREST HAVE BEEN DULY TAKEN, IN EACH CASE IF AND TO
THE EXTENT PERFECTION MAY BE ACHIEVED BY THE ENTRY OF THE DIP REFINANCING
ORDERS.  THE LOAN PARTIES ARE THE LEGAL AND BENEFICIAL OWNERS OF THE COLLATERAL
FREE AND CLEAR OF ANY LIEN, EXCEPT FOR (I) THE LIENS AND SECURITY INTERESTS
CREATED OR PERMITTED UNDER THE LOAN DOCUMENTS AND (II) DEFECTS IN LEGAL TITLE TO
INTELLECTUAL PROPERTY THAT DO NOT MATERIALLY ADVERSELY AFFECT THE USE OF SUCH
PROPERTY FOR ITS PRESENT PURPOSES.


 


(R)            NEITHER ANY LOAN PARTY NOR ANY OF ITS SUBSIDIARIES IS AN
“INVESTMENT COMPANY”, OR AN “AFFILIATED PERSON” OF, OR “PROMOTER” OR “PRINCIPAL
UNDERWRITER” FOR, AN “INVESTMENT COMPANY”, AS SUCH TERMS ARE DEFINED IN THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED.

 

65

--------------------------------------------------------------------------------



 


NEITHER THE MAKING OF ANY ADVANCES, NOR THE ISSUANCE OF ANY LETTERS OF CREDIT,
NOR THE APPLICATION OF THE PROCEEDS OR REPAYMENT THEREOF BY THE BORROWER, NOR
THE CONSUMMATION OF THE OTHER TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS,
WILL VIOLATE ANY PROVISION OF ANY SUCH ACT OR ANY RULE, REGULATION OR ORDER OF
THE SECURITIES AND EXCHANGE COMMISSION THEREUNDER.


 


(S)           AS OF THE DATE HEREOF, THE EQUITY INTERESTS OWNED BY THE BORROWER
OR ANY OF ITS SUBSIDIARIES LISTED ON SCHEDULE 4.01(A) AND THE INITIAL PLEDGED
DEBT SET FORTH ON SCHEDULE V HERETO ARE ALL EQUITY INTERESTS AND DEBT (OTHER
THAN ANY EXCEPTION CONTAINED IN THE DEFINITION OF “INITIAL PLEDGED DEBT”) HELD
BY OR OWED TO ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES.


 


(T)            SET FORTH ON SCHEDULE 4.01(T) HERETO IS A COMPLETE AND ACCURATE
LIST OF ALL SURVIVING DEBT THAT IS DEBT FOR BORROWED MONEY (OTHER THAN SURVIVING
DEBT IN AN AGGREGATE AMOUNT NOT EXCEEDING $1,000,000), SHOWING AS OF THE
PETITION DATE THE OBLIGOR AND THE PRINCIPAL AMOUNT OUTSTANDING THEREUNDER, THE
MATURITY DATE THEREOF AND THE AMORTIZATION SCHEDULE THEREFOR.


 


(U)           SET FORTH ON SCHEDULE 4.01(U) HERETO IS A COMPLETE AND ACCURATE
LIST OF ALL LIENS ON THE PROPERTY OR ASSETS OF ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES SECURING ANY DEBT FOR BORROWED MONEY (OTHER THAN DEBT IN AGGREGATE
AMOUNT NOT EXCEEDING $1,000,000), SHOWING AS OF THE PETITION DATE THE LIENHOLDER
THEREOF, THE PRINCIPAL AMOUNT OF THE OBLIGATIONS SECURED THEREBY AND THE
PROPERTY OR ASSETS OF SUCH LOAN PARTY OR SUCH SUBSIDIARY SUBJECT THERETO.


 


(V)           NO NON-FILING DOMESTIC SUBSIDIARY (OTHER THAN CHEMTURA RECEIVABLES
LLC) IS A MATERIAL SUBSIDIARY.


 


ARTICLE V

COVENANTS OF THE LOAN PARTIES


 

Section 5.01  Affirmative Covenants.  So long as any Advance shall remain
unpaid, any Letter of Credit shall be outstanding and not Cash Collateralized or
any Lender Party shall have any Commitment hereunder, each Loan Party will:

 


(A)           CORPORATE EXISTENCE.  PRESERVE AND MAINTAIN, AND CAUSE EACH OF ITS
SUBSIDIARIES TO PRESERVE AND MAINTAIN, ITS CORPORATE EXISTENCE, MATERIAL RIGHTS
(CHARTER AND STATUTORY) AND MATERIAL FRANCHISES; PROVIDED, HOWEVER, THAT THE
BORROWER AND ITS SUBSIDIARIES MAY CONSUMMATE ANY TRANSACTION PERMITTED UNDER
SECTION 5.02(H) OR (L) AND PROVIDED FURTHER THAT NEITHER THE BORROWER NOR ANY OF
ITS SUBSIDIARIES SHALL BE REQUIRED TO PRESERVE ANY RIGHT OR FRANCHISE, OR THE
EXISTENCE OF ANY SUBSIDIARY THAT IS NOT A LOAN PARTY, IF THE BOARD OF DIRECTORS
(OR SIMILAR GOVERNING BODY) OF THE BORROWER OR SUCH SUBSIDIARY SHALL DETERMINE
THAT THE PRESERVATION THEREOF IS NO LONGER DESIRABLE IN THE CONDUCT OF THE
BUSINESS OF THE BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE, AND THAT THE
LOSS THEREOF IS NOT DISADVANTAGEOUS IN ANY MATERIAL RESPECT TO THE BORROWER,
SUCH SUBSIDIARY OR THE LENDER PARTIES.


 


(B)           COMPLIANCE WITH LAWS.  COMPLY, AND CAUSE EACH OF ITS SUBSIDIARIES
TO COMPLY, IN ALL MATERIAL RESPECTS, WITH ALL APPLICABLE LAWS, RULES,
REGULATIONS AND ORDERS MATERIAL TO THE BUSINESS OF THE BORROWER AND ITS
SUBSIDIARIES, SUCH COMPLIANCE TO INCLUDE, WITHOUT LIMITATION, COMPLIANCE WITH
ERISA, ENVIRONMENTAL LAWS AND THE PATRIOT ACT.


 


(C)           INSURANCE.  MAINTAIN, AND CAUSE EACH OF ITS SUBSIDIARIES TO
MAINTAIN, INSURANCE WITH RESPONSIBLE AND REPUTABLE INSURANCE COMPANIES OR
ASSOCIATIONS IN SUCH AMOUNTS AND COVERING SUCH RISKS AS IS USUALLY CARRIED BY
COMPANIES ENGAGED IN SIMILAR BUSINESSES AND OWNING SIMILAR

 

66

--------------------------------------------------------------------------------


 


PROPERTIES IN THE SAME GENERAL AREAS IN WHICH THE BORROWER OR SUCH SUBSIDIARY
OPERATES; PROVIDED, HOWEVER, THAT THE BORROWER AND ITS SUBSIDIARIES MAY
SELF-INSURE TO THE SAME EXTENT AS OTHER COMPANIES ENGAGED IN SIMILAR BUSINESSES
AND OWNING SIMILAR PROPERTIES IN THE SAME GENERAL AREAS IN WHICH THE BORROWER OR
SUCH SUBSIDIARY OPERATES AND TO THE EXTENT CONSISTENT WITH PRUDENT BUSINESS
PRACTICE.


 


(D)           OBLIGATIONS AND TAXES.  IN ACCORDANCE WITH THE BANKRUPTCY CODE AND
SUBJECT TO ANY REQUIRED APPROVAL BY AN APPLICABLE ORDER OF THE BANKRUPTCY COURT,
PAY ALL ITS MATERIAL OBLIGATIONS ARISING AFTER THE PETITION DATE THAT CONSTITUTE
ADMINISTRATIVE EXPENSES UNDER SECTION 503(B) OF THE BANKRUPTCY CODE IN THE CASES
PROMPTLY AND IN ACCORDANCE WITH THEIR TERMS AND PAY AND DISCHARGE AND CAUSE EACH
OF ITS SUBSIDIARIES TO PAY AND DISCHARGE PROMPTLY ALL MATERIAL TAXES,
ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON IT OR UPON ITS
INCOME OR PROFITS OR IN RESPECT OF ITS PROPERTY ARISING, OR ATTRIBUTED TO THE
PERIOD, AFTER THE PETITION DATE, BEFORE THE SAME SHALL BECOME IN DEFAULT, AS
WELL AS ALL LAWFUL CLAIMS FOR LABOR, MATERIALS AND SUPPLIES OR OTHERWISE ARISING
AFTER THE PETITION DATE WHICH, IF UNPAID, WOULD BECOME A LIEN OR CHARGE UPON
SUCH PROPERTIES OR ANY PART THEREOF; PROVIDED, HOWEVER, THAT THE BORROWER AND
EACH GUARANTOR SHALL NOT BE REQUIRED TO PAY AND DISCHARGE OR TO CAUSE TO BE PAID
AND DISCHARGED ANY SUCH TAX, ASSESSMENT, CHARGE, LEVY OR CLAIM SO LONG AS THE
(I) PAYMENT OR DISCHARGE THEREOF SHALL BE STAYED BY SECTION 362(A)(8) OF THE
BANKRUPTCY CODE, OR (II) THE VALIDITY OR AMOUNT THEREOF SHALL BE CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS, IN EACH CASE, IF THE BORROWER AND THE
GUARANTORS SHALL HAVE SET ASIDE ON THEIR BOOKS ADEQUATE RESERVES THEREFOR IN
CONFORMITY WITH GAAP.


 


(E)           ACCESS TO BOOKS AND RECORDS.


 

(I)            MAINTAIN OR CAUSE TO BE MAINTAINED AT ALL TIMES PROPER BOOKS AND
RECORDS IN ACCORDANCE WITH GAAP OF THE FINANCIAL OPERATIONS OF THE BORROWER AND
THE GUARANTORS; AND, UPON REASONABLE ADVANCE NOTICE, PROVIDE THE LENDER PARTIES
AND THEIR REPRESENTATIVES (COORDINATED BY THE ADMINISTRATIVE AGENT) ACCESS TO
ALL SUCH BOOKS AND RECORDS DURING REGULAR BUSINESS HOURS (PROVIDED THAT SO LONG
AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE BORROWER SHALL NOT BE
REQUIRED TO PAY THE EXPENSES OF THE LENDER PARTIES FOR MORE THAN ONE VISIT PER
CALENDAR QUARTER), IN ORDER THAT THE LENDER PARTIES (COORDINATED BY THE
ADMINISTRATIVE AGENT) MAY EXAMINE AND MAKE ABSTRACTS FROM SUCH BOOKS, ACCOUNTS,
RECORDS AND OTHER PAPERS FOR THE PURPOSE OF VERIFYING THE ACCURACY OF THE
VARIOUS REPORTS DELIVERED BY THE BORROWER OR THE GUARANTORS TO ANY AGENT OR THE
LENDERS PURSUANT TO THIS AGREEMENT OR FOR OTHERWISE ASCERTAINING COMPLIANCE WITH
THIS AGREEMENT AND TO DISCUSS THE AFFAIRS, FINANCES AND CONDITION OF THE
BORROWER AND THE GUARANTORS WITH THE OFFICERS AND INDEPENDENT ACCOUNTANTS OF THE
BORROWER.

 

(II)           GRANT THE LENDER PARTIES (COORDINATED BY THE ADMINISTRATIVE
AGENT) ACCESS TO AND THE RIGHT TO INSPECT ALL REPORTS, AUDITS AND OTHER INTERNAL
INFORMATION OF THE BORROWER AND THE GUARANTORS RELATING TO ENVIRONMENTAL MATTERS
UPON REASONABLE NOTICE.

 

(III)          AT ANY REASONABLE TIME AND FROM TIME TO TIME DURING REGULAR
BUSINESS HOURS, UPON REASONABLE NOTICE, PERMIT THE INITIAL LENDERS AND/OR ANY
REPRESENTATIVES DESIGNATED BY THE INITIAL LENDERS (INCLUDING ANY CONSULTANTS,
ACCOUNTANTS, LAWYERS AND APPRAISERS RETAINED BY THE INITIAL LENDERS), IN EACH
CASE COORDINATED BY THE ADMINISTRATIVE AGENT, TO VISIT THE PROPERTIES OF THE
BORROWER AND THE GUARANTORS TO CONDUCT EVALUATIONS, APPRAISALS, ENVIRONMENTAL
ASSESSMENTS AND ONGOING MAINTENANCE AND MONITORING IN CONNECTION WITH THE
BORROWER’S COMPUTATION OF THE BORROWING BASE AND THE ASSETS INCLUDED IN THE
BORROWING BASE AND SUCH OTHER ASSETS AND PROPERTIES OF THE BORROWER OR ITS
SUBSIDIARIES AS THE INITIAL LENDERS MAY REQUIRE, AND TO MONITOR, EXAMINE AND
AUDIT THE COLLATERAL AND ALL RELATED SYSTEMS.

 

67

--------------------------------------------------------------------------------


 

(IV)          PERMIT THIRD-PARTY APPRAISALS OF INVENTORY; PROVIDED THAT SUCH
THIRD-PARTY APPRAISALS MAY BE CONDUCTED (A) AT ANY TIME UPON THE OCCURRENCE AND
CONTINUANCE OF AN EVENT OF DEFAULT, (B) EXCEPT AS OTHERWISE PROVIDED IN CLAUSE
(A) ABOVE, NO MORE THAN ONCE PER FISCAL QUARTER IF THE AVAILABILITY SHALL HAVE
BECOME AND CONTINUE TO BE LESS THAN $25,000,000 AND (C) EXCEPT AS OTHERWISE
PROVIDED IN CLAUSES (A) AND (B) ABOVE, NO MORE THAN TWICE PER YEAR (EXCLUDING
THE APPRAISALS CONDUCTED PRIOR TO THE EFFECTIVE DATE).

 


(F)            USE OF PROCEEDS.  USE THE PROCEEDS OF THE ADVANCES SOLELY FOR THE
PURPOSES, AND SUBJECT TO THE RESTRICTIONS, SET FORTH IN SECTION 2.14.


 


(G)           RESTRUCTURING ADVISOR; FINANCIAL ADVISOR.  RETAIN AT ALL TIMES
(I) A RESTRUCTURING ADVISOR AND (II) A FINANCIAL ADVISOR THAT, IN EACH CASE, HAS
SUBSTANTIAL EXPERIENCE AND EXPERTISE ADVISING CHAPTER 11 DEBTORS-IN-POSSESSION
IN LARGE AND COMPLEX BANKRUPTCY CASES (IT BEING UNDERSTOOD THAT ALVAREZ & MARSAL
AND LAZARD ARE ADVISORS DESCRIBED IN THIS CLAUSE (G)); PROVIDED THAT ANY FAILURE
TO COMPLY WITH THIS SECTION 5.01(G) SHALL NOT BE DEEMED TO HAVE OCCURRED SO LONG
AS THE LOAN PARTIES SHALL HAVE FILED A MOTION WITH THE BANKRUPTCY COURT TO
RETAIN A REPLACEMENT ADVISOR WITHIN 10 DAYS OF SUCH FAILURE.


 


(H)           PRIORITY.  ACKNOWLEDGE PURSUANT TO SECTION 364(C)(1) OF THE
BANKRUPTCY CODE, THE OBLIGATIONS OF THE LOAN PARTIES HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS CONSTITUTE ALLOWED SUPERPRIORITY CLAIMS.


 


(I)            VALIDITY OF LOAN DOCUMENTS.  USE ITS COMMERCIALLY REASONABLE
EFFORTS TO OBJECT TO ANY APPLICATION MADE ON BEHALF OF ANY LOAN PARTY OR BY ANY
PERSON TO THE VALIDITY OF ANY LOAN DOCUMENT OR THE APPLICABILITY OR
ENFORCEABILITY OF ANY LOAN DOCUMENT OR WHICH SEEKS TO VOID, AVOID, LIMIT, OR
OTHERWISE ADVERSELY AFFECT THE SECURITY INTEREST CREATED BY OR IN ANY LOAN
DOCUMENT OR ANY PAYMENT MADE PURSUANT THERETO.


 


(J)            CASH MANAGEMENT SYSTEM.  MAINTAIN WITH THE ADMINISTRATIVE AGENT
OR (SO LONG AS AMOUNTS MAINTAINED AT SUCH OTHER INSTITUTION ARE INVESTED
PRIMARILY IN CASH EQUIVALENTS DESCRIBED IN CLAUSE (A) OF THE DEFINITION THEREOF
CONTAINED IN SECTION 1.01 HAVING A MATURITY NOT GREATER THAN 60 DAYS FROM THE
DATE OF ISSUANCE THEREOF) ANOTHER INSTITUTION, AN ACCOUNT OR ACCOUNTS (I) TO BE
USED BY THE BORROWER AND THE GUARANTORS AS THEIR PRINCIPAL CONCENTRATION
ACCOUNTS AND (II) INTO WHICH SHALL BE SWEPT OR DEPOSITED, ON EACH BUSINESS DAY,
ALL CASH OF THE BORROWER AND THE GUARANTORS IN ALL OF THE OPERATING AND OTHER
BANK ACCOUNTS OF THE BORROWER AND THE GUARANTORS (OTHER THAN THE ACCOUNTS
DESCRIBED IN THE PROVISO TO SECTION 5.01(K)) MAINTAINED AT ANY INSTITUTION OTHER
THAN CITIBANK; PROVIDED THAT THIS CLAUSE (II) SHALL NOT APPLY TO ACCOUNTS IN
WHICH THE AGGREGATE AMOUNT ON DEPOSIT FOR ALL SUCH ACCOUNTS IS LESS THAN
$500,000.


 


(K)           ACCOUNT CONTROL AGREEMENTS.  WITH RESPECT TO ALL LOCKBOXES AND
DEPOSIT ACCOUNTS (OTHER THAN THOSE (FOR SO LONG AS CITIBANK IS THE
ADMINISTRATIVE AGENT HEREUNDER) MAINTAINED WITH CITIBANK) (I) OF EACH PERSON
THAT IS A NON-LOAN PARTY AS OF THE EFFECTIVE DATE BUT BECOMES A LOAN PARTY AFTER
THE EFFECTIVE DATE, OBTAIN AND DELIVER TO THE ADMINISTRATIVE AGENT, NO LATER
THAN 30 DAYS FOLLOWING THE DATE SUCH PERSON BECOMES A LOAN PARTY (OR SUCH LATER
DATE AS THE ADMINISTRATIVE AGENT MAY REASONABLY DETERMINE), ACCOUNT CONTROL
AGREEMENTS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND (II) OF EACH OTHER LOAN PARTY, MAINTAIN ACCOUNT CONTROL AGREEMENTS IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;
PROVIDED, HOWEVER, THAT THIS SECTION 5.01(K) SHALL NOT APPLY TO (A) PAYROLL
ACCOUNTS, TRUST ACCOUNTS, EMPLOYEE BENEFITS ACCOUNTS AND TAX ESCROW ACCOUNTS, IN
EACH CASE MAINTAINED IN THE ORDINARY COURSE OF BUSINESS, AND (B) DEPOSIT
ACCOUNTS TO THE EXTENT THE AGGREGATE AMOUNT ON DEPOSIT IN EACH SUCH DEPOSIT
ACCOUNT DOES NOT EXCEED $100,000 AT ANY TIME

 

68

--------------------------------------------------------------------------------


 


AND THE AGGREGATE AMOUNT ON DEPOSIT IN ALL SUCH DEPOSIT ACCOUNTS DOES NOT EXCEED
$500,000 AT ANY TIME.


 


(L)            MORTGAGES.  WITH RESPECT TO ANY MATERIAL REAL PROPERTY ACQUIRED
BY ANY LOAN PARTY AFTER THE EFFECTIVE DATE OR OWNED BY ANY PERSON THAT IS A
NON-LOAN PARTY AS OF THE EFFECTIVE DATE BUT BECOMES A LOAN PARTY AFTER THE
EFFECTIVE DATE, OBTAIN AND DELIVER TO THE ADMINISTRATIVE AGENT, NO LATER THAN 45
DAYS FOLLOWING THE DATE OF SUCH ACQUISITION OR THE DATE ON WHICH SUCH PERSON
BECOMES A LOAN PARTY (OR SUCH LATER DATE AS THE ADMINISTRATIVE AGENT MAY
REASONABLY DETERMINE), AS APPLICABLE, DULY EXECUTED MORTGAGES SUITABLE FOR
RECORDING WITH RESPECT TO ALL MATERIAL REAL PROPERTY AND SUCH OTHER DOCUMENTS,
INCLUDING A POLICY OR POLICIES OF TITLE INSURANCE ISSUED BY A NATIONALLY
RECOGNIZED TITLE INSURANCE COMPANY, TOGETHER WITH SUCH ENDORSEMENTS, COINSURANCE
AND REINSURANCE AS MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT,
INSURING THE MORTGAGES AS VALID FIRST LIENS ON SUCH REAL PROPERTY, FREE OF LIENS
OTHER THAN THOSE PERMITTED UNDER SECTION 5.02(A), TOGETHER WITH SUCH SURVEYS,
ABSTRACTS, APPRAISALS AND LEGAL OPINIONS REQUIRED TO BE FURNISHED PURSUANT TO
THE TERMS OF THE MORTGAGES OR AS REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT.


 


(M)          ADDITIONAL GUARANTORS.  CAUSE EACH SUBSIDIARY THAT HEREAFTER
BECOMES PARTY TO A CASE TO EXECUTE A GUARANTY SUPPLEMENT WITHIN 10 DAYS OF
BECOMING PARTY THERETO; PROVIDED, HOWEVER, THAT NOTWITHSTANDING THE FOREGOING,
NO SUBSIDIARY WILL BE REQUIRED TO BECOME OR REMAIN A GUARANTOR OR PROVIDE OR
MAINTAIN A LIEN ON ANY OF ITS ASSETS AS SECURITY FOR ANY OF THE OBLIGATIONS
(A) IF SUCH SUBSIDIARY IS NOT A WHOLLY-OWNED SUBSIDIARY; OR (B) TO THE EXTENT
DOING SO WOULD (1) RESULT IN ANY MATERIAL ADVERSE TAX CONSEQUENCES OR (2) BE
PROHIBITED BY ANY APPLICABLE LAW.


 


(N)           FURTHER ASSURANCES.


 

(I)            PROMPTLY UPON REQUEST BY ANY AGENT, OR ANY LENDER PARTY THROUGH
THE ADMINISTRATIVE AGENT, CORRECT, AND CAUSE EACH OF ITS SUBSIDIARIES PROMPTLY
TO CORRECT, ANY MATERIAL DEFECT OR ERROR THAT MAY BE DISCOVERED IN ANY LOAN
DOCUMENT OR IN THE EXECUTION, ACKNOWLEDGMENT, FILING OR RECORDATION THEREOF.

 

(II)           PROMPTLY UPON REQUEST BY ANY AGENT, OR ANY LENDER PARTY THROUGH
THE ADMINISTRATIVE AGENT, EXCEPT WITH RESPECT TO REAL PROPERTIES THAT ARE NOT
MATERIAL REAL PROPERTIES, DO, EXECUTE, ACKNOWLEDGE, DELIVER, RECORD, RE-RECORD,
FILE, RE-FILE, REGISTER AND RE-REGISTER ANY AND ALL SUCH FURTHER ACTS, DEEDS,
CONVEYANCES, PLEDGE AGREEMENTS, MORTGAGES, DEEDS OF TRUST, TRUST DEEDS,
ASSIGNMENTS, FINANCING STATEMENTS AND CONTINUATIONS THEREOF, TERMINATION
STATEMENTS, NOTICES OF ASSIGNMENT, TRANSFERS, CERTIFICATES, ASSURANCES AND OTHER
INSTRUMENTS AS ANY AGENT, OR ANY LENDER PARTY THROUGH THE ADMINISTRATIVE AGENT,
MAY REASONABLY REQUIRE FROM TIME TO TIME IN ORDER TO (A) CARRY OUT MORE
EFFECTIVELY THE PURPOSES OF THE LOAN DOCUMENTS, (B) TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, SUBJECT ANY LOAN PARTY’S PROPERTIES, ASSETS, RIGHTS
OR INTERESTS TO THE LIENS NOW OR HEREAFTER REQUIRED TO BE COVERED BY ANY OF THE
COLLATERAL DOCUMENTS, (C) PERFECT AND MAINTAIN THE VALIDITY, EFFECTIVENESS AND
PRIORITY OF ANY OF THE COLLATERAL DOCUMENTS AND ANY OF THE LIENS REQUIRED TO BE
CREATED THEREUNDER AND (D) ASSURE, CONVEY, GRANT, ASSIGN, TRANSFER, PRESERVE,
PROTECT AND CONFIRM MORE EFFECTIVELY UNTO THE SECURED PARTIES THE RIGHTS GRANTED
OR NOW OR HEREAFTER INTENDED TO BE GRANTED TO THE SECURED PARTIES UNDER ANY LOAN
DOCUMENT OR UNDER ANY OTHER INSTRUMENT EXECUTED IN CONNECTION WITH ANY LOAN
DOCUMENT TO WHICH ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES IS OR IS TO BE A
PARTY, AND CAUSE EACH OF ITS SUBSIDIARIES TO DO SO.

 

69

--------------------------------------------------------------------------------


 

(III)          USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE TO BE DELIVERED
PROMPTLY TO THE ADMINISTRATIVE AGENT COPIES OF COLLATERAL ACCESS AGREEMENTS DULY
SIGNED BY ALL PARTIES THERETO WITH RESPECT TO ALL INVENTORY LOCATED AT A THIRD
PARTY PROCESSOR OR IN A LOCATION NOT OWNED BY A LOAN PARTY.

 


(O)           MAINTENANCE OF PROPERTIES, ETC.  MAINTAIN AND PRESERVE, AND CAUSE
EACH OF ITS SUBSIDIARIES TO MAINTAIN AND PRESERVE, ALL OF ITS MATERIAL
PROPERTIES THAT ARE USED OR USEFUL IN THE CONDUCT OF ITS BUSINESS IN GOOD
WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR, CASUALTY AND CONDEMNATION
EXCEPTED.


 

(p)           Monthly Conference Call.  Unless otherwise agreed by the
Administrative Agent, the Borrower shall host one or more conference calls or
meetings with the Lenders during each calendar month at times mutually agreed by
the Borrower and the Administrative Agent and upon reasonable advance notice to
the Administrative Agent.

 

Section 5.02  Negative Covenants.  So long as any Advance shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, no Loan Party will, at any time:

 


(A)           LIENS.  INCUR, CREATE, ASSUME OR SUFFER TO EXIST ANY LIEN ON ANY
ASSET OF THE BORROWER OR ANY OF ITS SUBSIDIARIES NOW OWNED OR HEREAFTER ACQUIRED
BY ANY OF THE BORROWER OR THE GUARANTORS, OTHER THAN: (I) LIENS LISTED ON
SCHEDULE 4.01(U); (II) PERMITTED LIENS; (III) LIENS ON ASSETS OF FOREIGN
SUBSIDIARIES TO SECURE DEBT PERMITTED BY SECTION 5.02(B)(VI); (IV) LIENS IN
FAVOR OF THE ADMINISTRATIVE AGENT AND THE SECURED PARTIES GRANTED UNDER THE LOAN
DOCUMENTS; (V) LIENS IN CONNECTION WITH DEBT PERMITTED TO BE INCURRED PURSUANT
TO SECTION 5.02(B)(VII) SO LONG AS SUCH LIENS EXTEND SOLELY TO THE PROPERTY (AND
IMPROVEMENTS AND PROCEEDS OF SUCH PROPERTY) ACQUIRED WITH THE PROCEEDS OF SUCH
DEBT OR SUBJECT TO THE APPLICABLE CAPITALIZED LEASE; (VI) LIENS ON ASSETS OF
FOREIGN SUBSIDIARIES SECURING DEBT PERMITTED UNDER SECTION 5.02(B)(X);
(VII) LIENS (A) OF A COLLECTION BANK ARISING UNDER SECTION 4-210 OF THE UNIFORM
COMMERCIAL CODE ON ITEMS IN THE COURSE OF COLLECTION AND (B) ATTACHING TO
COMMODITY TRADING ACCOUNTS OR OTHER COMMODITIES BROKERAGE ACCOUNTS INCURRED IN
THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PAST PRACTICE; (VIII) LIENS
UPON SPECIFIC ITEMS OF INVENTORY OR OTHER GOODS AND PROCEEDS OF ANY PERSON
SECURING SUCH PERSON’S OBLIGATIONS IN RESPECT OF DOCUMENTARY LETTERS OF CREDIT,
LIENS ON DOCUMENTS OF TITLE IN RESPECT OF DOCUMENTARY LETTERS OF CREDIT OR
BANKER’S ACCEPTANCES ISSUES OR CREDIT FOR THE ACCOUNT OF SUCH PERSON TO
FACILITATE THE PURCHASE, SHIPMENT OR STORAGE OF SUCH INVENTORY OR OTHER GOODS;
(IX) LIENS GRANTED BY A NON-LOAN PARTY IN FAVOR OF ANY LOAN PARTY; (X) LIENS
PURSUANT TO THE ALBEMARLE SETTLEMENT AND CROSS LICENSE, SO LONG AS THE SAME IS
APPROVED BY THE BANKRUPTCY COURT; AND (XI) LIENS CONSISTING OF ESCROW
ARRANGEMENTS WITH RESPECT TO ESCROW ACCOUNTS, TO THE EXTENT SUCH ESCROW ACCOUNTS
HOLD DEPOSITS BY ANY PROPOSED BUYER IN CONNECTION WITH THE PVC ADDITIVES SALE
AND/OR ANY OTHER SALE OR DISPOSITION OF ASSETS PERMITTED UNDER THIS AGREEMENT
(IT BEING UNDERSTOOD AND AGREED THAT IF SUCH ESCROW ACCOUNTS SOLELY HOLD SUCH
DEPOSITS, SUCH ESCROW ACCOUNTS SHALL BE EXCLUDED FROM ANY OF THE REQUIREMENTS OF
SECTION 5.01(J) OR 5.01(K) AND SHALL NOT BE COUNTED AGAINST ANY OF THE DOLLAR
LIMITS CONTAINED IN SUCH SECTIONS).


 


(B)           DEBT.  CONTRACT, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
DEBT, OR PERMIT ANY OF ITS SUBSIDIARIES TO CONTRACT, CREATE, INCUR, ASSUME OR
SUFFER TO EXIST ANY DEBT, EXCEPT FOR (I) DEBT UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS; (II) SURVIVING DEBT AND ANY DEBT EXTENDING THE MATURITY OF, OR
REFUNDING OR REFINANCING, IN WHOLE OR IN PART, ANY SURVIVING DEBT; PROVIDED THAT
THE TERMS OF ANY SUCH EXTENDING, REFUNDING OR REFINANCING DEBT, AND OF ANY
AGREEMENT ENTERED INTO AND OF ANY INSTRUMENT ISSUED IN CONNECTION THEREWITH, ARE
OTHERWISE PERMITTED BY THE LOAN DOCUMENTS; PROVIDED FURTHER THAT THE PRINCIPAL
AMOUNT OF SUCH SURVIVING DEBT SHALL NOT BE

 

70

--------------------------------------------------------------------------------


 


INCREASED ABOVE THE PRINCIPAL AMOUNT THEREOF (TOGETHER WITH FEES AND EXPENSES IN
CONNECTION WITH SUCH EXTENSION, REFUNDING OR REFINANCING) OUTSTANDING
IMMEDIATELY PRIOR TO SUCH EXTENSION, REFUNDING OR REFINANCING, AND THE DIRECT
AND CONTINGENT OBLIGORS THEREFOR SHALL NOT BE CHANGED, AS A RESULT OF OR IN
CONNECTION WITH SUCH EXTENSION, REFUNDING OR REFINANCING; AND PROVIDED FURTHER
THAT THE TERMS RELATING TO PRINCIPAL AMOUNT, AMORTIZATION, MATURITY, COLLATERAL
(IF ANY) AND SUBORDINATION (IF ANY), AND OTHER MATERIAL TERMS TAKEN AS A WHOLE,
OF ANY SUCH EXTENDING, REFUNDING OR REFINANCING DEBT, AND OF ANY AGREEMENT
ENTERED INTO AND OF ANY INSTRUMENT ISSUED IN CONNECTION THEREWITH, ARE NO LESS
FAVORABLE IN ANY MATERIAL RESPECT TO THE LOAN PARTIES OR THE LENDER PARTIES THAN
THE TERMS OF ANY AGREEMENT OR INSTRUMENT GOVERNING THE SURVIVING DEBT BEING
EXTENDED, REFUNDED OR REFINANCED AND THE INTEREST RATE APPLICABLE TO ANY SUCH
EXTENDING, REFUNDING OR REFINANCING DEBT DOES NOT EXCEED THE THEN APPLICABLE
MARKET INTEREST RATE; (III) DEBT ARISING FROM INVESTMENTS AMONG THE BORROWER AND
ITS SUBSIDIARIES THAT ARE PERMITTED HEREUNDER; (IV) DEBT IN RESPECT OF CUSTOMARY
OVERDRAFT PROTECTION AND NETTING SERVICES AND RELATED LIABILITIES ARISING FROM
TREASURY, DEPOSITORY AND CASH MANAGEMENT SERVICES IN THE ORDINARY COURSE OF
BUSINESS; (V) DEBT CONSISTING OF GUARANTEE OBLIGATIONS PERMITTED BY
SECTION 5.02(C); (VI) DEBT OF FOREIGN SUBSIDIARIES OWING TO THIRD PARTIES IN AN
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT NOT IN EXCESS OF $10,000,000 AT ANY TIME
OUTSTANDING; (VII) DEBT (OTHER THAN DEBT OF FOREIGN SUBSIDIARIES) CONSTITUTING
PURCHASE MONEY DEBT AND CAPITALIZED LEASE OBLIGATIONS (NOT OTHERWISE INCLUDED IN
SUBCLAUSE (II) ABOVE) IN AN AGGREGATE OUTSTANDING AMOUNT NOT IN EXCESS OF
$10,000,000; (VIII) (A) DEBT (OTHER THAN DEBT OF FOREIGN SUBSIDIARIES) IN
RESPECT OF HEDGE AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS TO
PROTECT AGAINST FLUCTUATIONS IN INTEREST RATES, FOREIGN EXCHANGE RATES AND
COMMODITY PRICES AND (B) DEBT (OTHER THAN DEBT OF FOREIGN SUBSIDIARIES) ARISING
ON AND AFTER THE PETITION DATE UNDER THE CASH MANAGEMENT AGREEMENTS, PROVIDED
THAT THE AGGREGATE AMOUNT OF DEBT UNDER THIS CLAUSE (VIII) SHALL NOT EXCEED
$10,000,000 AT ANY TIME OUTSTANDING; (IX) DEBT WHICH MAY BE DEEMED TO EXIST
PURSUANT TO ANY SURETY BONDS, APPEAL BONDS OR SIMILAR OBLIGATIONS INCURRED IN
CONNECTION WITH ANY JUDGMENT NOT CONSTITUTING AN EVENT OF DEFAULT; (X) DEBT OF
FOREIGN SUBSIDIARIES ARISING UNDER ANY FOREIGN ASSET BASED FINANCING, IN AN
AGGREGATE PRINCIPAL AMOUNT FOR ALL SUCH FOREIGN ASSET BASED FINANCINGS NOT TO
EXCEED THE GREATER OF $150,000,000 AND €125,000,000 AT ANY TIME OUTSTANDING (FOR
PURPOSES OF THIS CLAUSE (X), THE “PRINCIPAL AMOUNT” OF A FOREIGN ASSET BASED
FINANCING THAT IS NOT INDEBTEDNESS FOR BORROWED MONEY SHALL MEAN THE AMOUNT
INVESTED BY INVESTORS THAT ARE NOT AFFILIATES OF THE BORROWER AND PAID TO THE
BORROWER OR ITS SUBSIDIARIES, AS REDUCED BY THE AGGREGATE AMOUNTS RECEIVED BY
SUCH INVESTORS FROM THE PAYMENT OF RECEIVABLES AND APPLIED TO REDUCE SUCH
INVESTED AMOUNTS); AND (XI) DEBT NOT OTHERWISE PERMITTED HEREUNDER IN AN
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF $5,000,000.


 


(C)           GUARANTEES AND OTHER LIABILITIES.  CONTRACT, CREATE, INCUR, ASSUME
OR PERMIT TO EXIST, OR PERMIT ANY SUBSIDIARY TO CONTRACT, CREATE, ASSUME OR
PERMIT TO EXIST, ANY GUARANTEE OBLIGATIONS, EXCEPT (I) FOR ANY GUARANTY OF DEBT
OR OTHER OBLIGATIONS OF THE BORROWER OR ANY GUARANTOR IF THE BORROWER OR SUCH
GUARANTOR COULD HAVE INCURRED SUCH DEBT OR OBLIGATIONS UNDER THIS AGREEMENT,
(II) BY ENDORSEMENT OF NEGOTIABLE INSTRUMENTS FOR DEPOSIT OR COLLECTION IN THE
ORDINARY COURSE OF BUSINESS, (III) GUARANTEE OBLIGATIONS CONSTITUTING
INVESTMENTS OF THE BORROWER AND ITS SUBSIDIARIES PERMITTED HEREUNDER,
(IV) (A) GUARANTEE OBLIGATIONS UNDER THE LETTER AGREEMENT DATED FEBRUARY 25,
2009 BETWEEN THE BORROWER AND MEDIOFACTORING SPA IN EFFECT AS OF THE PETITION
DATE (AS SUCH AGREEMENT MAY HAVE BEEN AND MAY HEREAFTER BE AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED, SO LONG AS THE TERMS THEREOF ARE NOT LESS
FAVORABLE TO THE BORROWER AND THE LENDERS THAN AS IN EFFECT ON THE PETITION DATE
(EXCEPT THAT THE PERMITTED MODIFICATIONS OF THE PRIMARY OBLIGATIONS (AS DEFINED
IN THE DEFINITION OF “GUARANTEED OBLIGATIONS”) GUARANTEED UNDER SUCH LETTER
AGREEMENT ARE PERMITTED), (B) TO THE EXTENT CONSTITUTING GUARANTEE OBLIGATIONS,
LETTERS OF CREDIT ISSUED TO SUPPORT FOREIGN SUBSIDIARIES AND OTHER NON-LOAN
PARTIES SO LONG AS SUCH GUARANTEE OBLIGATIONS AND ALL OTHER INVESTMENTS IN

 

71

--------------------------------------------------------------------------------


 


FOREIGN SUBSIDIARIES AND OTHER NON-LOAN PARTIES UNDER SECTION 5.02(G)(XII) DO
NOT EXCEED $60,000,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING AND (C) ANY
OTHER SUPPORT ARRANGEMENTS SUPPORTING DEBT PERMITTED UNDER
SECTION 5.02(B)(X) THAT ARE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
REQUIRED LENDERS, AND (V) ANY GUARANTY OF DEBT OR OTHER OBLIGATIONS OF ANY
NON-LOAN PARTY BY ANOTHER NON-LOAN PARTY.


 


(D)           CHAPTER 11 CLAIMS.  IN RESPECT OF ANY LOAN PARTY, INCUR, CREATE,
ASSUME, SUFFER TO EXIST OR PERMIT ANY OTHER SUPERPRIORITY CLAIM THAT IS PARI
PASSU WITH OR SENIOR TO THE CLAIMS OF THE AGENTS AND THE SECURED PARTIES AGAINST
THE BORROWER AND THE GUARANTORS EXCEPT WITH RESPECT TO THE CARVE-OUT AND LIENS
DESCRIBED IN CLAUSES (A) THROUGH (D) OF SECTION 9.08(A)(II).


 


(E)           DIVIDENDS; CAPITAL STOCK.  DECLARE OR PAY, DIRECTLY OR INDIRECTLY,
ANY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTION, REDEMPTION, REPURCHASE OR PAYMENT,
WHETHER IN CASH, PROPERTY, SECURITIES OR A COMBINATION THEREOF, WITH RESPECT TO
(WHETHER BY REDUCTION OF CAPITAL OR OTHERWISE) ANY SHARES OF CAPITAL STOCK (OR
ANY OPTIONS, WARRANTS, RIGHTS OR OTHER EQUITY SECURITIES OR AGREEMENTS RELATING
TO ANY CAPITAL STOCK) OF THE BORROWER, OR SET APART ANY SUM FOR THE AFORESAID
PURPOSES.


 


(F)            TRANSACTIONS WITH AFFILIATES.  ENTER INTO OR PERMIT ANY OF ITS
SUBSIDIARIES TO ENTER INTO ANY TRANSACTION WITH ANY AFFILIATE, OTHER THAN ON
TERMS AND CONDITIONS AT LEAST AS FAVORABLE TO THE BORROWER OR SUCH SUBSIDIARY AS
WOULD REASONABLY BE OBTAINED AT THAT TIME IN A COMPARABLE ARM’S-LENGTH
TRANSACTION WITH A PERSON OTHER THAN AN AFFILIATE, EXCEPT FOR THE FOLLOWING:
(I) ANY TRANSACTION BETWEEN ANY LOAN PARTY AND ANY OTHER LOAN PARTY OR BETWEEN
ANY NON-LOAN PARTY AND ANY OTHER NON-LOAN PARTY; (II) ANY TRANSACTION BETWEEN
ANY LOAN PARTY AND ANY NON-LOAN PARTY THAT IS AT LEAST AS FAVORABLE TO SUCH LOAN
PARTY AS WOULD REASONABLY BE OBTAINED AT THAT TIME IN A COMPARABLE ARM’S-LENGTH
TRANSACTION WITH A PERSON OTHER THAN AN AFFILIATE; (III) ANY TRANSACTION
EXPRESSLY PERMITTED PURSUANT TO THE TERMS OF THE LOAN DOCUMENTS, INCLUDING,
WITHOUT LIMITATION, INVESTMENTS PERMITTED UNDER SECTION 5.02(G); (IV) CUSTOMARY
FEES AND OTHER BENEFITS TO OFFICERS, DIRECTORS, MANAGERS AND EMPLOYEES OF THE
BORROWER AND ITS SUBSIDIARIES; (V) REASONABLE AND CUSTOMARY EMPLOYMENT AND
SEVERANCE ARRANGEMENTS WITH OFFICERS AND EMPLOYEES OF THE BORROWER AND ITS
SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS; OR (VI) TRANSACTIONS PURSUANT
TO CONTRACTUAL OBLIGATIONS OR ARRANGEMENTS IN EXISTENCE ON THE PETITION DATE.


 


(G)           INVESTMENTS.  MAKE OR HOLD, OR PERMIT ANY OF ITS SUBSIDIARIES TO
MAKE, ANY INVESTMENT IN ANY PERSON, EXCEPT FOR (I) INVESTMENTS DESCRIBED IN
SECTION 4.01(S); (II) INVESTMENTS IN CASH EQUIVALENTS (AND OTHER CUSTOMARY CASH
EQUIVALENTS ACCEPTABLE TO THE ADMINISTRATIVE AGENT IN ITS REASONABLE DISCRETION)
AND INVESTMENTS BY FOREIGN SUBSIDIARIES IN SECURITIES AND DEPOSITS SIMILAR IN
NATURE TO CASH EQUIVALENTS AND CUSTOMARY IN THE APPLICABLE JURISDICTION;
(III) ADVANCES AND LOANS EXISTING ON THE PETITION DATE AMONG THE BORROWER AND
THE SUBSIDIARIES (INCLUDING ANY REFINANCINGS OR EXTENSIONS THEREOF BUT EXCLUDING
ANY INCREASES THEREOF OR ANY FURTHER ADVANCES OF ANY KIND IN CONNECTION
THEREWITH); (IV) INVESTMENTS OR INTERCOMPANY LOANS OR ADVANCES MADE ON OR AFTER
THE PETITION DATE (A) BY ANY LOAN PARTY TO OR IN ANY OTHER LOAN PARTY, (B) BY
ANY NON-LOAN PARTY TO OR IN ANY LOAN PARTY (SO LONG AS ANY DEBT OWING BY A LOAN
PARTY TO A NON-LOAN PARTY IS SUBORDINATED IN RIGHT OF PAYMENT TO THE PRIOR
PAYMENT IN FULL OF THE OBLIGATIONS ON TERMS SATISFACTORY TO THE ADMINISTRATIVE
AGENT) OR (C) BY ANY NON-LOAN PARTY TO OR IN ANY OTHER NON-LOAN PARTY;
(V) INVESTMENTS (A) RECEIVED IN SATISFACTION OR PARTIAL SATISFACTION THEREOF
FROM FINANCIALLY TROUBLED ACCOUNT DEBTORS OR IN CONNECTION WITH THE SETTLEMENT
OF DELINQUENT ACCOUNTS AND DISPUTES WITH CUSTOMERS AND SUPPLIERS, OR
(B) RECEIVED IN SETTLEMENT OF DEBTS CREATED IN THE ORDINARY COURSE OF BUSINESS
AND OWING TO THE BORROWER OR ANY SUBSIDIARY OR IN SATISFACTION OF JUDGMENTS;
(VI) INVESTMENTS (A) IN THE FORM OF DEPOSITS, PREPAYMENTS AND OTHER CREDITS TO
SUPPLIERS MADE IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICES, (B) IN

 

72

--------------------------------------------------------------------------------


 


THE FORM OF EXTENSIONS OF TRADE CREDIT IN THE ORDINARY COURSE OF BUSINESS, OR
(C) IN THE FORM OF PREPAID EXPENSES AND DEPOSITS TO OTHER PERSONS IN THE
ORDINARY COURSE OF BUSINESS; (VII) INVESTMENTS MADE IN ANY PERSON TO THE EXTENT
SUCH INVESTMENT REPRESENTS THE NON-CASH PORTION OF CONSIDERATION RECEIVED FOR AN
ASSET DISPOSITION PERMITTED UNDER THE TERMS OF THE LOAN DOCUMENTS;
(VIII) INVESTMENTS CONSTITUTING GUARANTIES PERMITTED PURSUANT TO
SECTION 5.02(C)(I), (II) OR (IV) ABOVE; (IX) LOANS AND ADVANCES TO EMPLOYEES,
DIRECTORS AND OFFICERS OF THE BORROWER AND ITS SUBSIDIARIES (A) REQUIRED BY
APPLICABLE EMPLOYMENT LAWS OR (B) OTHERWISE IN THE ORDINARY COURSE OF BUSINESS
FOR TRAVEL, BUSINESS, RELATED ENTERTAINMENT, RELOCATION, AS PART OF A
RECRUITMENT OR RETENTION PLAN AND RELATED EXPENSES IN AN AGGREGATE PRINCIPAL
AMOUNT OUTSTANDING NOT TO EXCEED $500,000; (X) HEDGE AGREEMENTS AND CASH
MANAGEMENT AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS AND
OTHERWISE PERMITTED UNDER THIS AGREEMENT; (XI) INVESTMENTS BY ANY FOREIGN
SUBSIDIARY THROUGH THE LICENSING, CONTRIBUTION OR TRANSACTIONS THAT ECONOMICALLY
RESULT IN A CONTRIBUTION IN KIND OF INTELLECTUAL PROPERTY RIGHTS PURSUANT TO
JOINT VENTURE ARRANGEMENTS, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS AND
CONSISTENT WITH PAST PRACTICE; PROVIDED THAT, IN THE CASE OF THIS CLAUSE (XI),
IN THE EVENT ANY NON-LOAN PARTY BECOMES A LOAN PARTY, ALL SUCH INVESTMENTS MADE
BY SUCH PERSON AND OUTSTANDING ON THE DATE SUCH PERSON BECOMES A LOAN PARTY
SHALL CONTINUE TO BE PERMITTED UNDER THIS SECTION 5.02(G)(XI); (XII) INVESTMENTS
(WHICH SHALL BE IN THE FORM OF INTERCOMPANY LOANS, EXCEPT FOR A PORTION THEREOF
NOT TO EXCEED $35,000,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING) BY ANY LOAN
PARTY TO ANY FOREIGN SUBSIDIARY OR OTHER NON-LOAN PARTY NOT TO EXCEED
$60,000,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING; (XIII) INVESTMENTS MADE BY
THE BORROWER OR ANY OF ITS SUBSIDIARIES IN JOINT VENTURES THAT ARE NOT
SUBSIDIARIES TO THE EXTENT SUCH INVESTMENTS ARE REQUIRED TO BE MADE BY THE
BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE, UNDER BINDING AGREEMENTS AS IN
EFFECT ON THE EFFECTIVE DATE, IN EACH CASE DESCRIBED ON SCHEDULE 5.02(G);
PROVIDED THAT THE AGGREGATE AMOUNT OF INVESTMENTS UNDER THIS CLAUSE (XIII) SHALL
NOT EXCEED $10,000,000; (XIV) THE LYONDELL PROPERTY PURCHASE; (XV) INVESTMENTS
CONSISTING OF GUARANTEES BY THE BORROWER OR NON-LOAN PARTIES OF LOAN OBLIGATIONS
OF THE GULF STABILIZERS INDUSTRIES, LTD. JOINT VENTURE IN AN AGGREGATE AMOUNT
NOT TO EXCEED $12,000,000 AT ANY TIME OUTSTANDING; AND (XVI) INVESTMENTS
CONSISTING OF (A) EQUITY INVESTMENTS BY CHEMTURA ORGANOMETALLICS GMBH OR OTHER
NON-LOAN PARTIES AND (B) GUARANTEE OR OTHER CREDIT SUPPORT OBLIGATIONS BY
CHEMTURA ORGANOMETALLICS GMBH, OTHER NON-LOAN PARTIES OR LOAN PARTIES (INCLUDING
LETTERS OF CREDIT ISSUED FOR THE ACCOUNT OF SUCH PERSONS), IN EACH CASE IN OR
FOR THE BENEFIT OF A JOINT VENTURE FOR A MANUFACTURING FACILITY IN SAUDI ARABIA,
SO LONG AS THE AGGREGATE AMOUNT OF INVESTMENTS PURSUANT TO THIS CLAUSE (XVI)
SHALL NOT EXCEED $20,000,000 AT ANY TIME OUTSTANDING.


 


(H)           DISPOSITION OF ASSETS.  SELL OR OTHERWISE DISPOSE OF, OR PERMIT
ANY OF ITS SUBSIDIARIES TO SELL OR OTHERWISE DISPOSE OF, ANY ASSETS (INCLUDING,
WITHOUT LIMITATION, THE EQUITY INTERESTS IN ANY SUBSIDIARY) EXCEPT (I) SALES OR
OTHER DISPOSITIONS OF INVENTORY IN THE ORDINARY COURSE OF ITS BUSINESS; (II) IN
A TRANSACTION AUTHORIZED BY SECTION 5.02(L); (III) IN TRANSACTIONS BETWEEN OR
AMONG THE LOAN PARTIES OR BETWEEN OR AMONG THE NON-LOAN PARTIES;
(IV) DISPOSITIONS OF OBSOLETE OR WORN-OUT TOOLS, EQUIPMENT OR OTHER PROPERTY NO
LONGER USED OR USEFUL IN BUSINESS AND SALES OR OTHER DISPOSITIONS OF
INTELLECTUAL PROPERTY DETERMINED TO BE UNECONOMICAL, NEGLIGIBLE OR OBSOLETE;
(V) LICENSES AND SUB-LICENSES OF INTELLECTUAL PROPERTY INCURRED IN THE ORDINARY
COURSE OF BUSINESS OR TO CUSTOMERS ON A NON-EXCLUSIVE BASIS FOR THE PURPOSE OF
ENSURING SUPPLY OF PRODUCT; (VI) DISPOSITIONS MADE IN THE ORDINARY COURSE OF
BUSINESS IN CONNECTION WITH ANY INVESTMENT PERMITTED UNDER SECTION 5.02(G)(II),
(V) OR (VI) ABOVE; (VII) LEASES OF REAL PROPERTY; (VIII) EQUITY ISSUANCES BY ANY
SUBSIDIARY TO THE BORROWER OR ANY OTHER SUBSIDIARY TO THE EXTENT SUCH EQUITY
ISSUANCE CONSTITUTES AN INVESTMENT PERMITTED UNDER SECTION 5.02(G)(IV) ABOVE;
(IX) TRANSFERS OF RECEIVABLES AND RECEIVABLES RELATED ASSETS OR ANY INTEREST
THEREIN BY ANY FOREIGN SUBSIDIARY IN CONNECTION WITH ANY FACTORING OR SIMILAR
ARRANGEMENT, SUBJECT TO COMPLIANCE WITH SECTIONS 5.02(A)(VI) AND
5.02(B)(VI) ABOVE; (X) OTHER SALES, LEASES, TRANSFERS OR DISPOSITIONS OF

 

73

--------------------------------------------------------------------------------


 


ASSETS FOR FAIR VALUE IN AN AGGREGATE AMOUNT NOT TO EXCEED $10,000,000 IN THE
PERIOD COMMENCING THE EFFECTIVE DATE AND ENDING ON THE MATURITY DATE SO LONG AS
(A) IN THE CASE OF ANY SALE OR OTHER DISPOSITION, NOT LESS THAN 75% OF THE
CONSIDERATION IS CASH AND (B) NO DEFAULT OR EVENT OF DEFAULT EXISTS IMMEDIATELY
BEFORE OR AFTER GIVING EFFECT TO ANY SUCH SALE, LEASE, TRANSFER OR OTHER
DISPOSITION; (XI) TRANSFERS OF PROPERTY THAT IS THE SUBJECT OF A CASUALTY EVENT;
(XII) SALES OR DISPOSITIONS BY THE FOREIGN SUBSIDIARIES OF ASSETS OR OTHER
PROPERTY THAT DO NOT EXCEED $10,000,000 IN THE AGGREGATE; (XIII) SALES OR
DISPOSITIONS OF PROPERTY IN THE ORDINARY COURSE OF BUSINESS TO THE EXTENT THAT
(A) SUCH PROPERTY IS EXCHANGED FOR CREDIT AGAINST THE PURCHASE PRICE OF SIMILAR
REPLACEMENT PROPERTY IN SUBSTANTIALLY THE SAME LOCATION OR (B) THE PROCEEDS OF
SUCH SALE OR DISPOSITION ARE PROMPTLY APPLIED TO THE PURCHASE PRICE OF SUCH
REPLACEMENT PROPERTY; PROVIDED THAT, IN EACH CASE, THE PROCEEDS OF SUCH SALE OR
DISPOSITION ARE RETAINED AND APPLIED BY THE ENTITY MAKING THE SALE OR
DISPOSITION TO PURCHASE SUCH REPLACEMENT PROPERTY; (XIV) DISPOSITIONS OF CASH
AND ISSUANCE OF EQUITY INTERESTS SOLELY TO CONSUMMATE INVESTMENTS PERMITTED
UNDER SECTION 5.02(G)(IV), (IX), (XI), (XII) OR (XIII); (XV) DISPOSITIONS OF
PROPERTY MADE OR DEEMED MADE SOLELY BECAUSE LIENS PERMITTED UNDER
SECTION 5.02(A) ON SUCH PROPERTY ARE GRANTED; (XVI) SALES OR DISPOSITIONS
PURSUANT TO THE PVC ADDITIVES SALE, SO LONG AS THE SAME IS APPROVED BY THE
BANKRUPTCY COURT; (XVII) SALES OR DISPOSITIONS PURSUANT TO THE ALBEMARLE
SETTLEMENT AND CROSS LICENSE, SO LONG AS THE SAME IS APPROVED BY THE BANKRUPTCY
COURT; AND (XVIII) THE SALE OR DISPOSITION OF EQUITY SECURITIES OF PERSONS THAT
ARE NOT SUBSIDIARIES HELD BY THE BORROWER AND ITS SUBSIDIARIES AS OF THE
EFFECTIVE DATE FOR CASH CONSIDERATION NOT EXCEEDING $500,000.


 


(I)            NATURE OF BUSINESS.  ENGAGE, OR PERMIT ANY OF ITS SUBSIDIARIES TO
ENGAGE IN ANY MATERIAL LINE OF BUSINESS SUBSTANTIALLY DIFFERENT FROM ITS
BUSINESS AS CONDUCTED AT OR PRIOR TO THE PETITION DATE OR RELATED BUSINESSES
(EXCEPT AS REQUIRED BY THE BANKRUPTCY CODE), IT BEING UNDERSTOOD THAT
TRANSACTIONS PERMITTED BY SECTIONS 5.02(A), 5.02(B), 5.02(C), 5.02(D), 5.02(E),
5.02(F), 5.02(G), 5.02(H) AND 5.02(L) AND (FOR THE AVOIDANCE OF DOUBT) THE
FOLLOWING SHALL NOT CONSTITUTE A BREACH OF THIS SECTION 5.02(I): 
(I) DISCONTINUANCE OF OPERATIONS DISCONTINUED PRIOR TO THE EFFECTIVE DATE,
(II) DISCONTINUANCE OF OPERATIONS EXPRESSLY IDENTIFIED AS OPERATIONS TO BE
DISCONTINUED IN THE COMPANY’S LONG RANGE PLAN DELIVERED TO THE LENDERS IN
JULY OF 2009 OR IN THE FORECAST DELIVERED PURSUANT TO SECTION 3.01(A)(VIII) OR
IN THE DIP BUDGET, (III) DISCONTINUANCE OF OPERATIONS REASONABLY NECESSARY TO
COMPLETE ACTIVITIES CONTEMPLATED BY THE BUSINESS PLAN DELIVERED TO THE
ADMINISTRATIVE AGENT PURSUANT TO SECTION 2.22(I) OF THE EXISTING DIP AGREEMENT,
AND (IV) DISCONTINUANCE OF ANY DIVISION OR LINE OF BUSINESS THAT HAS (A) SALES
REVENUE FOR THE MOST RECENTLY ENDED FISCAL YEAR OF $50,000,000 OR LESS OR
(B) ASSETS WITH A FAIR VALUE OF $15,000,000 OR LESS.


 


(J)            LIMITATION ON PREPAYMENTS AND CANCELLATION OF DEBT AND
PRE-PETITION OBLIGATIONS.  EXCEPT AS OTHERWISE ALLOWED PURSUANT TO THE DIP
REFINANCING ORDERS OR ANY ORDER OF THE BANKRUPTCY COURT AND APPROVED BY THE
REQUIRED LENDERS, (I) MAKE ANY PAYMENT OR PREPAYMENT OR REDEMPTION OR
ACQUISITION FOR VALUE (INCLUDING, WITHOUT LIMITATION, BY WAY OF DEPOSITING WITH
THE TRUSTEE WITH RESPECT THERETO MONEY OR SECURITIES BEFORE DUE FOR THE PURPOSE
OF PAYING WHEN DUE) OR ANY CANCELLATION OR OTHER RETIREMENT OF ANY PRE-PETITION
DEBT OR OTHER PRE-PETITION DATE OBLIGATIONS OF THE BORROWER OR ANY GUARANTOR
OTHER THAN REFINANCINGS OTHERWISE PERMITTED BY THIS AGREEMENT, (II) PAY ANY
INTEREST ON ANY PRE-PETITION DEBT OF THE BORROWER OR GUARANTOR (WHETHER IN CASH,
IN KIND SECURITIES OR OTHERWISE), OR (III) MAKE ANY PAYMENT OR CREATE OR PERMIT
ANY LIEN PURSUANT TO SECTION 361 OF THE BANKRUPTCY CODE (OR PURSUANT TO ANY
OTHER PROVISION OF THE BANKRUPTCY CODE AUTHORIZING ADEQUATE PROTECTION) ON
PROPERTY OF THE LOAN PARTIES, OR APPLY TO THE COURT FOR THE AUTHORITY TO DO ANY
OF THE FOREGOING; PROVIDED THAT (U) THE BORROWER MAY MAKE ANY PAYMENT OR
PREPAYMENT OR REDEMPTION OR ACQUISITION FOR VALUE OR ANY CANCELLATION OR OTHER
RETIREMENT OF PRE-PETITION DEBT OR OTHER PRE-PETITION DATE OBLIGATIONS OF THE
BORROWER OR ANY GUARANTOR NOT TO EXCEED IN THE AGGREGATE $10,000,000,
(V) NOTHING IN THIS

 

74

--------------------------------------------------------------------------------


 


SECTION 5.02(J) SHALL BE CONSTRUED TO PROHIBIT (1) THE BORROWER FROM PAYING
ANTITRUST FINES AND RELATED OBLIGATIONS IN AN AGGREGATE AMOUNT NOT TO EXCEED THE
AMOUNT OF “ANTI TRUST PAYMENTS” SET FORTH IN THE DIP BUDGET (AS DEFINED IN THE
EXISTING DIP AGREEMENT) DELIVERED PRIOR TO JUNE 24, 2009, (2) THE ISSUANCE OF
ANY LETTER OF CREDIT TO SUPPORT ANY PRE-PETITION DEBT OR OTHER PRE-PETITION DATE
OBLIGATIONS OF THE BORROWER OR ANY GUARANTOR (AND THE DRAWING OR REIMBURSEMENT
OF ANY SUCH LETTER OF CREDIT), TO THE EXTENT THE ISSUANCE OF SUCH LETTER OF
CREDIT IS OTHERWISE PERMITTED UNDER THIS AGREEMENT AND (3) THE LYONDELL PROPERTY
PURCHASE, (W) THE BORROWER AND THE GUARANTORS MAY MAKE PAYMENTS FOR
ADMINISTRATIVE EXPENSES THAT ARE ALLOWED AND PAYABLE UNDER SECTIONS 330 AND 331
OF THE BANKRUPTCY CODE, (X) THE BORROWER AND THE GUARANTORS MAY MAKE PAYMENTS
NOT OTHERWISE PROHIBITED HEREUNDER TO CURE DEFAULTS PURSUANT TO SECTION
365(B) OF THE BANKRUPTCY CODE WITH RESPECT TO ANY EXECUTORY CONTRACT AS
PERMITTED BY AN ORDER OF THE BANKRUPTCY COURT APPROVING THE ASSUMPTION OF SUCH
CONTRACT, (Y) THE BORROWER MAY PREPAY THE OBLIGATIONS UNDER THE LOAN DOCUMENTS
AND MAKE PAYMENTS PERMITTED BY THE FIRST DAY ORDERS, AND (Z) THE BORROWER MAY
MAKE PAYMENTS TO SUCH OTHER CLAIMANTS AND IN SUCH AMOUNTS AS MAY BE CONSENTED TO
BY THE REQUIRED LENDERS AND APPROVED BY THE BANKRUPTCY COURT.  IN ADDITION, NO
LOAN PARTY SHALL PERMIT ANY OF ITS SUBSIDIARIES TO MAKE ANY PAYMENT, REDEMPTION
OR ACQUISITION ON BEHALF OF SUCH LOAN PARTY WHICH SUCH LOAN PARTY IS PROHIBITED
FROM MAKING UNDER THE PROVISIONS OF THIS SUBSECTION (J).


 


(K)           CAPITAL EXPENDITURES.  MAKE, OR PERMIT ANY OF ITS SUBSIDIARIES TO
MAKE, ANY CAPITAL EXPENDITURES THAT WOULD CAUSE THE AGGREGATE OF ALL SUCH
CAPITAL EXPENDITURES MADE BY THE BORROWER AND ITS SUBSIDIARIES IN ANY FISCAL
QUARTER SET FORTH IN THE TABLE BELOW TO EXCEED THE AMOUNT SET FORTH IN SUCH
TABLE CORRESPONDING TO SUCH FISCAL QUARTER (AS SUCH AMOUNT MAY BE INCREASED
PURSUANT TO THE NEXT PROVISO, THE “MAXIMUM CAPITAL EXPENDITURE AMOUNT”);
PROVIDED, THAT THE MAXIMUM CAPITAL EXPENDITURE AMOUNT FOR ANY FISCAL QUARTER
SHALL BE INCREASED BY THE EXCESS, IF ANY, OF THE MAXIMUM CAPITAL EXPENDITURE
AMOUNT FOR THE IMMEDIATELY PRECEDING FISCAL QUARTER OVER THE ACTUAL AMOUNT OF
CAPITAL EXPENDITURES MADE DURING SUCH PRECEDING FISCAL QUARTER:

 

Fiscal Quarter Ending

 

Maximum Capital Expenditure
Amount

 

March 2010

 

$

27,000,000

 

June 2010

 

$

35,000,000

 

September 2010

 

$

35,000,000

 

December 2010

 

$

35,000,000

 

March 2011

 

$

35,000,000

 

 


(L)            MERGERS.  MERGE INTO OR CONSOLIDATE WITH ANY PERSON OR PERMIT ANY
PERSON TO MERGE INTO IT, EXCEPT (I) FOR MERGERS OR CONSOLIDATION CONSTITUTING
PERMITTED INVESTMENTS UNDER SECTION 5.02(G) OR ASSET DISPOSITIONS PERMITTED
PURSUANT TO SECTION 5.02(H), (II) MERGERS, CONSOLIDATIONS, LIQUIDATIONS OR
DISSOLUTIONS (A) BY ANY LOAN PARTY (OTHER THAN THE BORROWER) WITH OR INTO ANY
OTHER LOAN PARTY, OR (B) BY ANY NON-LOAN PARTY WITH OR INTO ANY OTHER NON-LOAN
PARTY; PROVIDED THAT, IN THE CASE OF ANY SUCH MERGER OR CONSOLIDATION, THE
PERSON FORMED BY OR SURVIVING SUCH MERGER OR CONSOLIDATION SHALL BE A WHOLLY
OWNED SUBSIDIARY OF THE BORROWER, AND

 

75

--------------------------------------------------------------------------------



 


PROVIDED FURTHER THAT IN THE CASE OF ANY SUCH MERGER OR CONSOLIDATION (X) TO
WHICH THE BORROWER IS A PARTY, THE PERSON FORMED BY SUCH MERGER OR CONSOLIDATION
SHALL BE THE BORROWER AND (Y) TO WHICH A LOAN PARTY (OTHER THAN THE BORROWER) IS
A PARTY (OTHER THAN A MERGER OR CONSOLIDATION MADE IN ACCORDANCE WITH SUBCLAUSE
(B) ABOVE), THE PERSON FORMED BY SUCH MERGER OR CONSOLIDATION SHALL BE A LOAN
PARTY; AND (III) THE DISSOLUTION, LIQUIDATION OR WINDING UP OF ANY SUBSIDIARY OF
THE BORROWER, PROVIDED THAT SUCH DISSOLUTION, LIQUIDATION OR WINDING UP WOULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND THE ASSETS OF
THE PERSON SO DISSOLVED, LIQUIDATED OR WOUND-UP ARE DISTRIBUTED TO THE BORROWER
OR TO A LOAN PARTY OR IF SUCH ENTITY IS A FOREIGN SUBSIDIARY, THE PERSONS
HOLDING THE EQUITY INTERESTS OF SUCH SUBSIDIARY.


 


(M)          AMENDMENTS OF CONSTITUTIVE DOCUMENTS.  AMEND (I) ITS CONSTITUTIVE
DOCUMENTS EXCEPT FOR AMENDMENTS THAT COULD NOT ADVERSELY AFFECT THE INTERESTS OF
THE LENDERS OR (II) ANY OF THE MATERIAL CONTRACTS, EXCEPT FOR AMENDMENTS THAT
WOULD NOT REASONABLY BE EXPECTED TO MATERIALLY ADVERSELY AFFECT THE INTERESTS OF
THE LENDERS.


 


(N)           ACCOUNTING CHANGES.  WITHOUT THE CONSENT OF THE ADMINISTRATIVE
AGENT (NOT TO BE UNREASONABLY WITHHELD OR DELAYED), MAKE OR PERMIT ANY CHANGES
IN (I) ACCOUNTING POLICIES OR REPORTING PRACTICES, EXCEPT AS PERMITTED OR
REQUIRED BY GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, OR (II) ITS FISCAL YEAR.


 


(O)           PAYMENT RESTRICTIONS AFFECTING SUBSIDIARIES.  DIRECTLY OR
INDIRECTLY, ENTER INTO OR ALLOW TO EXIST, OR ALLOW ANY SUBSIDIARY TO ENTER INTO
OR ALLOW TO EXIST, ANY AGREEMENT OR ARRANGEMENT PROHIBITING OR CONDITIONING THE
ABILITY OF THE BORROWER OR ANY SUCH SUBSIDIARY TO (I) CREATE OR ASSUME ANY LIEN
UPON ANY OF ITS PROPERTY OR ASSETS, (II) PAY DIVIDENDS TO, OR REPAY OR PREPAY
ANY DEBT OWED TO, ANY LOAN PARTY, (III) MAKE LOANS OR ADVANCES TO, OR OTHER
INVESTMENTS IN, ANY LOAN PARTY, OR (IV) TRANSFER ANY OF ITS ASSETS TO ANY LOAN
PARTY, OTHER THAN (A) ANY SUCH AGREEMENT WITH OR IN FAVOR OF THE ADMINISTRATIVE
AGENT OR THE LENDERS; (B) IN CONNECTION WITH (1) ANY AGREEMENT EVIDENCING ANY
LIENS PERMITTED PURSUANT TO SECTION 5.02(A)(III), (V), (VI), (VII) OR (VIII) (SO
LONG AS (X) IN THE CASE OF AGREEMENTS EVIDENCING LIENS PERMITTED UNDER
SECTION 5.02(A)(III), SUCH PROHIBITIONS OR CONDITIONS ARE CUSTOMARY FOR SUCH
LIENS AND THE OBLIGATIONS THEY SECURE AND (Y) IN THE CASE OF AGREEMENTS
EVIDENCING LIENS PERMITTED UNDER SECTION 5.02(A)(V), (VI), (VII) OR (VIII), SUCH
PROHIBITIONS OR CONDITIONS RELATE SOLELY TO THE ASSETS THAT ARE THE SUBJECT OF
SUCH LIENS) OR (2) ANY DEBT PERMITTED TO BE INCURRED UNDER SECTIONS 5.02(B)(II),
(VI), (VII), OR (VIII) ABOVE (SO LONG AS (X) IN THE CASE OF AGREEMENTS
EVIDENCING DEBT PERMITTED UNDER SECTION 5.02(B)(VI), SUCH PROHIBITIONS OR
CONDITIONS ARE CUSTOMARY FOR SUCH DEBT AND (Y) IN THE CASE OF AGREEMENTS
EVIDENCING DEBT PERMITTED UNDER SECTION 5.02(B)(VII) OR (VIII), SUCH
PROHIBITIONS OR CONDITIONS ARE LIMITED TO THE ASSETS SECURING SUCH DEBT);
(C) ANY AGREEMENT SETTING FORTH CUSTOMARY RESTRICTIONS ON THE SUBLETTING,
ASSIGNMENT OR TRANSFER OF ANY PROPERTY OR ASSET THAT IS A LEASE, LICENSE,
CONVEYANCE OR CONTRACT OF SIMILAR PROPERTY OR ASSETS; (D) ANY RESTRICTION OR
ENCUMBRANCE IMPOSED PURSUANT TO AN AGREEMENT THAT HAS BEEN ENTERED INTO BY THE
BORROWER OR ANY SUBSIDIARY FOR THE DISPOSITION OF ANY OF ITS PROPERTY OR ASSETS
SO LONG AS SUCH DISPOSITION IS OTHERWISE PERMITTED UNDER THE LOAN DOCUMENTS;
(E) ANY SUCH AGREEMENT IMPOSED IN CONNECTION WITH CONSIGNMENT AGREEMENTS ENTERED
INTO IN THE ORDINARY COURSE OF BUSINESS; (F) ANY AGREEMENT IN EXISTENCE ON THE
PETITION DATE; (G) ANY AGREEMENT IN EXISTENCE AT THE TIME A SUBSIDIARY IS
ACQUIRED SO LONG AS SUCH AGREEMENT WAS NOT ENTERED INTO IN CONTEMPLATION OF SUCH
ACQUISITION; (H) RESTRICTIONS ON CASH OR OTHER DEPOSITS IMPOSED BY CUSTOMERS
UNDER CONTRACTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS; AND
(I) CUSTOMARY PROVISIONS RESTRICTING ASSIGNMENT OF ANY AGREEMENT ENTERED INTO IN
THE ORDINARY COURSE OF BUSINESS.


 


(P)           SALES AND LEASE BACKS.  EXCEPT AS SET FORTH ON SCHEDULE 5.02(P),
(I) BECOME OR REMAIN LIABLE AS LESSEE OR AS A GUARANTOR OR OTHER SURETY WITH
RESPECT TO ANY LEASE OF ANY PROPERTY,

 

76

--------------------------------------------------------------------------------


 


WHETHER NOW OWNED OR HEREAFTER ACQUIRED (A) WHICH SUCH LOAN PARTY HAS SOLD OR
TRANSFERRED OR IS TO SELL OR TRANSFER TO ANY OTHER PERSON (OTHER THAN ANOTHER
LOAN PARTY) OR (B) WHICH SUCH LOAN PARTY INTENDS TO USE FOR SUBSTANTIALLY THE
SAME PURPOSE AS ANY OTHER PROPERTY WHICH HAS BEEN OR IS TO BE SOLD OR
TRANSFERRED BY A LOAN PARTY TO ANY PERSON (OTHER THAN ANOTHER LOAN PARTY) IN
CONNECTION WITH SUCH LEASE, OR (II) CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
OBLIGATIONS AS LESSEE UNDER OPERATING LEASES OR AGREEMENTS TO LEASE HAVING AN
ORIGINAL TERM OF ONE YEAR OR MORE THAT WOULD CAUSE THE DIRECT AND CONTINGENT
LIABILITIES OF THE BORROWER AND ITS SUBSIDIARIES, ON A CONSOLIDATED BASIS, IN
RESPECT OF ALL SUCH OBLIGATIONS TO EXCEED $50,000,000 PAYABLE IN ANY PERIOD OF
12 CONSECUTIVE MONTHS.


 


(Q)           SPECULATIVE TRANSACTIONS.  ENGAGE, OR PERMIT ANY OF ITS
SUBSIDIARIES TO ENGAGE, IN ANY INTEREST RATE, COMMODITY, HEDGE, CURRENCY OR
FUTURE CONTRACT OR SIMILAR SPECULATIVE TRANSACTION, EXCEPT FOR HEDGE
TRANSACTIONS FOR THE SOLE PURPOSE OF RISK MANAGEMENT OF FLUCTUATIONS IN INTEREST
RATES, EXCHANGE RATES AND COMMODITY PRICES IN THE NORMAL COURSE OF BUSINESS AND
CONSISTENT WITH INDUSTRY PRACTICE.


 

Section 5.03  Reporting Requirements. So long as any Advance shall remain
unpaid, any Letter of Credit shall be outstanding and not Cash Collateralized or
any Lender Party shall have any Commitment hereunder, the Borrower will furnish
to the Administrative Agent:

 


(A)           DEFAULT NOTICE.  AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN THREE
BUSINESS DAYS AFTER ANY LOAN PARTY OR ANY RESPONSIBLE OFFICER THEREOF HAS
KNOWLEDGE OF THE OCCURRENCE OF EACH DEFAULT OR WITHIN FIVE BUSINESS DAYS AFTER
ANY LOAN PARTY OR ANY RESPONSIBLE OFFICER THEREOF HAS KNOWLEDGE OF THE
OCCURRENCE OF ANY EVENT, DEVELOPMENT OR OCCURRENCE REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT CONTINUING ON THE DATE OF SUCH STATEMENT, A STATEMENT OF
A RESPONSIBLE OFFICER (OR PERSON PERFORMING SIMILAR FUNCTIONS) OF THE BORROWER
SETTING FORTH DETAILS OF SUCH DEFAULT OR OTHER EVENT AND THE ACTION THAT THE
BORROWER HAS TAKEN AND PROPOSES TO TAKE WITH RESPECT THERETO.


 


(B)           MONTHLY FINANCIALS.  AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN
30 DAYS AFTER THE END OF EACH OF THE FIRST TWO MONTHS OF EACH FISCAL QUARTER, A
CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE END OF
SUCH MONTH, AND CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS OF THE BORROWER
AND ITS SUBSIDIARIES FOR THE PERIOD COMMENCING AT THE END OF THE PREVIOUS MONTH
AND ENDING WITH THE END OF SUCH MONTH, AND CONSOLIDATED STATEMENTS AND CASH
FLOWS OF THE BORROWER AND ITS SUBSIDIARIES FOR THE PERIOD COMMENCING AT THE END
OF THE PREVIOUS FISCAL YEAR AND ENDING WITH THE END OF SUCH MONTH, SETTING FORTH
(I) IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE FORECAST DELIVERED
PURSUANT TO SECTION 3.01(A)(VIII) AND (II) IN COMPARATIVE FORM THE CORRESPONDING
FIGURES FOR THE CORRESPONDING MONTH OF THE IMMEDIATELY PRECEDING FISCAL YEAR,
ALL IN REASONABLE DETAIL AND DULY CERTIFIED BY A RESPONSIBLE OFFICER OF THE
BORROWER.


 


(C)           QUARTERLY FINANCIALS.  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN 40 DAYS AFTER THE END OF EACH OF THE FIRST THREE QUARTERS OF EACH FISCAL
YEAR, A CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS OF
THE END OF SUCH QUARTER, AND CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS OF
THE BORROWER AND ITS SUBSIDIARIES FOR THE PERIOD COMMENCING AT THE END OF THE
PREVIOUS QUARTER AND ENDING WITH THE END OF SUCH QUARTER, AND CONSOLIDATED
STATEMENTS OF INCOME CASH FLOWS OF THE BORROWER AND ITS SUBSIDIARIES FOR THE
PERIOD COMMENCING AT THE END OF THE PREVIOUS FISCAL YEAR AND ENDING WITH THE END
OF SUCH QUARTER, SETTING FORTH, IN EACH CASE IN COMPARATIVE FORM THE
CORRESPONDING FIGURES FOR THE CORRESPONDING PERIOD OF THE IMMEDIATELY PRECEDING
FISCAL YEAR, ALL IN REASONABLE DETAIL AND DULY CERTIFIED (SUBJECT TO NORMAL
YEAR-END AUDIT ADJUSTMENTS) BY A RESPONSIBLE OFFICER OF THE BORROWER AS HAVING
BEEN PREPARED IN ACCORDANCE

 

77

--------------------------------------------------------------------------------


 


WITH GAAP, TOGETHER WITH A CERTIFICATE OF SAID OFFICER STATING THAT NO DEFAULT
HAS OCCURRED AND IS CONTINUING OR, IF A DEFAULT HAS OCCURRED AND IS CONTINUING,
A STATEMENT AS TO THE NATURE THEREOF AND THE ACTION THAT THE BORROWER HAS TAKEN
AND PROPOSES TO TAKE WITH RESPECT THERETO, TOGETHER WITH A SCHEDULE IN FORM
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT OF THE COMPUTATIONS USED IN
DETERMINING, AS OF THE END OF SUCH FISCAL QUARTER, COMPLIANCE WITH THE COVENANTS
CONTAINED IN SECTIONS 5.02(K) AND 5.04; PROVIDED THAT, IN THE EVENT OF ANY
CHANGE IN GAAP USED IN THE PREPARATION OF SUCH FINANCIAL STATEMENTS, THE
BORROWER SHALL ALSO PROVIDE, IF NECESSARY FOR THE DETERMINATION OF COMPLIANCE
WITH SECTIONS 5.02(K) AND 5.04, A STATEMENT OF RECONCILIATION CONFORMING SUCH
FINANCIAL STATEMENTS TO GAAP.


 


(D)           ANNUAL FINANCIALS.  AS SOON AS AVAILABLE AND IN ANY EVENT NO LATER
THAN 105 DAYS FOLLOWING THE END OF THE FISCAL YEAR, A COPY OF THE ANNUAL AUDIT
REPORT FOR SUCH FISCAL YEAR, INCLUDING THEREIN A CONSOLIDATED BALANCE SHEET OF
THE BORROWER AND ITS SUBSIDIARIES AS OF THE END OF SUCH FISCAL YEAR AND
CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS OF THE BORROWER AND ITS
SUBSIDIARIES FOR SUCH FISCAL YEAR, IN EACH CASE ACCOMPANIED BY (A) AN OPINION OF
INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND (B) A CERTIFICATE OF A RESPONSIBLE
OFFICER OF THE BORROWER STATING THAT NO DEFAULT HAS OCCURRED AND IS CONTINUING
OR, IF A DEFAULT HAS OCCURRED AND IS CONTINUING, A STATEMENT AS TO THE NATURE
THEREOF AND THE ACTION THAT THE BORROWER HAS TAKEN AND PROPOSES TO TAKE WITH
RESPECT THERETO, TOGETHER WITH A SCHEDULE IN FORM REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT OF THE COMPUTATIONS USED IN DETERMINING, AS OF THE END OF
SUCH FISCAL YEAR, COMPLIANCE WITH THE COVENANTS CONTAINED IN
SECTIONS 5.02(K) AND 5.04; PROVIDED THAT, IN THE EVENT OF ANY CHANGE IN GAAP
USED IN THE PREPARATION OF SUCH FINANCIAL STATEMENTS, THE BORROWER SHALL ALSO
PROVIDE, IF NECESSARY FOR THE DETERMINATION OF COMPLIANCE WITH
SECTION 5.02(K) AND 5.04, A STATEMENT OF RECONCILIATION CONFORMING SUCH
FINANCIAL STATEMENTS TO GAAP; PROVIDED FURTHER THAT IN THE EVENT THE BORROWER’S
ACCOUNTANTS HAVE NOT YET COMPLETED THE PROCEDURES REQUIRED TO ISSUE AN OPINION
AT THE TIME DELIVERY OF SUCH OPINION WOULD BE REQUIRED UNDER PRECEDING
CLAUSE (A), THE REQUIREMENT TO DELIVER THE ANNUAL AUDIT REPORT (AND THE
AFOREMENTIONED FINANCIAL STATEMENTS) AT SUCH TIME SHALL BE DEEMED SATISFIED BY
DELIVERY AT SUCH TIME OF A COMPLETE DRAFT OF THE BORROWER’S FORM 10-K AND
DELIVERY OF SUCH OPINION NOT LATER THAN 120 DAYS FOLLOWING THE END OF SUCH
FISCAL YEAR.


 


(E)           BUDGET VARIANCE REPORT.  NO LATER THAN THE LAST BUSINESS DAY OF
EACH CALENDAR WEEK (COMMENCING WITH THE CALENDAR WEEK STARTING IMMEDIATELY AFTER
THE EFFECTIVE DATE), A BUDGET VARIANCE REPORT AS OF THE END OF THE IMMEDIATELY
PRECEDING CALENDAR WEEK.


 


(F)            DIP BUDGET SUPPLEMENT.  NO LATER THAN THE LAST BUSINESS DAY OF
EACH CALENDAR MONTH, AND ON ANY OTHER DATE ON WHICH THE BORROWER MAY DELIVER THE
SAME TO THE BANKRUPTCY COURT, A SUPPLEMENT TO THE DIP BUDGET SETTING FORTH ON A
WEEKLY BASIS FOR THE NEXT THIRTEEN WEEKS (COMMENCING WITH THE IMMEDIATELY
SUCCEEDING CALENDAR WEEK) AN UPDATED FORECAST OF THE INFORMATION CONTAINED IN
THE DIP BUDGET FOR SUCH PERIOD AND A WRITTEN SET OF SUPPORTING ASSUMPTIONS, ALL
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(G)           ERISA EVENTS AND ERISA REPORTS.  PROMPTLY AND IN ANY EVENT WITHIN
10 BUSINESS DAYS AFTER ANY LOAN PARTY OR ANY ERISA AFFILIATE KNOWS OR HAS REASON
TO KNOW THAT ANY ERISA EVENT HAS OCCURRED WITH RESPECT TO AN ERISA PLAN, A
STATEMENT OF A RESPONSIBLE OFFICER OF THE BORROWER DESCRIBING SUCH ERISA EVENT
AND THE ACTION, IF ANY, THAT SUCH LOAN PARTY OR SUCH ERISA AFFILIATE HAS TAKEN
AND PROPOSES TO TAKE WITH RESPECT THERETO, ON THE DATE ANY RECORDS, DOCUMENTS OR
OTHER INFORMATION MUST BE FURNISHED TO THE PBGC WITH RESPECT TO ANY ERISA PLAN
PURSUANT TO SECTION 4010 OF ERISA, A COPY OF SUCH RECORDS, DOCUMENTS AND
INFORMATION.

 

78

--------------------------------------------------------------------------------


 


(H)           PLAN TERMINATIONS.  PROMPTLY AND IN ANY EVENT WITHIN TWO BUSINESS
DAYS AFTER RECEIPT THEREOF BY ANY LOAN PARTY OR ANY ERISA AFFILIATE, COPIES OF
EACH NOTICE FROM THE PBGC STATING ITS INTENTION TO TERMINATE ANY ERISA PLAN OR
TO HAVE A TRUSTEE APPOINTED TO ADMINISTER ANY ERISA PLAN.


 


(I)            ACTUARIAL REPORTS.  PROMPTLY UPON RECEIPT THEREOF BY ANY LOAN
PARTY OR ANY ERISA AFFILIATE, A COPY OF THE ANNUAL ACTUARIAL VALUATION REPORT
FOR EACH PLAN THE FUNDED CURRENT LIABILITY PERCENTAGE (AS DEFINED IN
SECTION 302(D)(8) OF ERISA) OF WHICH IS LESS THAN 90% OR THE UNFUNDED CURRENT
LIABILITY OF WHICH EXCEEDS $5,000,000.


 


(J)            MULTIEMPLOYER PLAN NOTICES.  PROMPTLY AND IN ANY EVENT WITHIN
FIVE BUSINESS DAYS AFTER RECEIPT THEREOF BY ANY LOAN PARTY OR ANY ERISA
AFFILIATE FROM THE SPONSOR OF A MULTIEMPLOYER PLAN, COPIES OF EACH NOTICE
CONCERNING (I) THE IMPOSITION OF WITHDRAWAL LIABILITY BY ANY SUCH MULTIEMPLOYER
PLAN, (II) THE REORGANIZATION OR TERMINATION, WITHIN THE MEANING OF TITLE IV OF
ERISA, OF ANY SUCH MULTIEMPLOYER PLAN OR (III) THE AMOUNT OF LIABILITY INCURRED,
OR THAT MAY BE INCURRED, BY SUCH LOAN PARTY OR ANY ERISA AFFILIATE IN CONNECTION
WITH ANY EVENT DESCRIBED IN CLAUSE (I) OR (II) ABOVE.


 


(K)           LITIGATION.  PROMPTLY AFTER THE COMMENCEMENT THEREOF, NOTICE OF
EACH UNSTAYED ACTION, SUIT, INVESTIGATION, LITIGATION AND PROCEEDING BEFORE ANY
COURT OR GOVERNMENTAL DEPARTMENT, COMMISSION, BOARD, BUREAU, AGENCY OR
INSTRUMENTALITY, DOMESTIC OR FOREIGN, AFFECTING ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES THAT (I) WOULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE
EFFECT OR (II) PURPORTS TO AFFECT THE LEGALITY, VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


(L)            SECURITIES REPORTS.  PROMPTLY AFTER THE SENDING OR FILING
THEREOF, COPIES OF ALL PROXY STATEMENTS, FINANCIAL STATEMENTS AND REPORTS THAT
THE BORROWER SENDS TO ITS PUBLIC STOCKHOLDERS, COPIES OF ALL REGULAR, PERIODIC
AND SPECIAL REPORTS, AND ALL REGISTRATION STATEMENTS, THAT THE BORROWER FILES
WITH THE SECURITIES AND EXCHANGE COMMISSION OR ANY GOVERNMENTAL AUTHORITY THAT
MAY BE SUBSTITUTED THEREFOR, OR WITH ANY NATIONAL SECURITIES EXCHANGE AND COPIES
OF ALL PRIVATE PLACEMENT OR OFFERING MEMORANDA PURSUANT TO WHICH SECURITIES OF
ANY LOAN PARTY THAT ARE EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT ARE
PROPOSED TO BE ISSUED AND SOLD THEREBY; PROVIDED THAT SUCH DOCUMENTS MAY BE MADE
AVAILABLE BY POSTING ON THE BORROWER’S WEBSITE.


 


(M)          ENVIRONMENTAL CONDITIONS.  PROMPTLY AFTER THE ASSERTION OR
OCCURRENCE THEREOF, NOTICE OF ANY ENVIRONMENTAL ACTION AGAINST OR OF ANY
NON-COMPLIANCE BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES WITH ANY
ENVIRONMENTAL LAW OR ENVIRONMENTAL PERMIT THAT WOULD REASONABLY BE EXPECTED TO
(I) HAVE A MATERIAL ADVERSE EFFECT OR (II) CAUSE ANY OF ITS REAL PROPERTY TO BE
SUBJECT TO ANY RESTRICTIONS ON OWNERSHIP, OCCUPANCY, USE OR TRANSFERABILITY
UNDER ANY ENVIRONMENTAL LAW THAT WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(N)           BANKRUPTCY PLEADINGS, ETC.  WITHIN FIVE DAYS AFTER THE SAME IS
AVAILABLE, COPIES OF ALL PLEADINGS, MOTIONS, APPLICATIONS, JUDICIAL INFORMATION,
FINANCIAL INFORMATION AND OTHER DOCUMENTS FILED BY OR ON BEHALF OF ANY OF THE
LOAN PARTIES WITH THE BANKRUPTCY COURT IN THE CASES, OR DISTRIBUTED BY OR ON
BEHALF OF ANY OF THE LOAN PARTIES TO THE COMMITTEE OR ANY OFFICIAL COMMITTEE
APPOINTED IN THE CASES AND, WITHIN FIVE DAYS AFTER THE SAME ARE FILED, PROVIDING
COPIES OF SAME TO THE INITIAL LENDERS AND COUNSEL FOR ADMINISTRATIVE AGENT;
PROVIDED THAT SUCH DOCUMENTS MAY BE MADE AVAILABLE (AND SHALL BE DEEMED MADE
AVAILABLE) BY POSTING ON A WEBSITE MAINTAINED BY THE BORROWER, AND IDENTIFIED TO
THE LENDERS, IN CONNECTION WITH THE CASES.

 

79

--------------------------------------------------------------------------------


 


(O)           OTHER INFORMATION.  SUCH OTHER INFORMATION RESPECTING THE
BUSINESS, CONDITION (FINANCIAL OR OTHERWISE), OPERATIONS, PERFORMANCE,
PROPERTIES OR PROSPECTS OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES AS ANY
LENDER PARTY (THROUGH THE ADMINISTRATIVE AGENT) OR THE ADMINISTRATIVE AGENT MAY
FROM TIME TO TIME REASONABLY REQUEST.


 


(P)           BORROWING BASE CERTIFICATE.  A BORROWING BASE CERTIFICATE
SUBSTANTIALLY IN THE FORM OF EXHIBIT F AS OF THE DATE REQUIRED TO BE DELIVERED
OR SO REQUESTED, IN EACH CASE WITH SUPPORTING DOCUMENTATION, WHICH SHALL BE
FURNISHED TO THE LENDERS:  (I) AS SOON AS AVAILABLE AND IN ANY EVENT PRIOR TO
THE INITIAL BORROWING TO BE MADE AFTER THE DATE OF ENTRY OF THE DIP REFINANCING
ORDERS, (II) AFTER SUCH INITIAL BORROWING, (A) ON OR BEFORE WEDNESDAY (OR IF
SUCH DAY IS NOT A BUSINESS DAY, THE IMMEDIATELY SUCCEEDING BUSINESS DAY) OF EACH
CALENDAR WEEK, WHICH WEEKLY BORROWING BASE CERTIFICATE SHALL REFLECT THE
ELIGIBLE RECEIVABLES UPDATED AS OF THE END OF THE IMMEDIATELY PRECEDING FRIDAY,
(B) ON OR BEFORE WEDNESDAY (OR IF SUCH DAY IS NOT A BUSINESS DAY, THE
IMMEDIATELY SUCCEEDING BUSINESS DAY) OF EACH TWO-WEEK PERIOD, WHICH BIWEEKLY
BORROWING BASE CERTIFICATE SHALL REFLECT THE INVENTORY UPDATED AS OF THE END OF
THE IMMEDIATELY PRECEDING FRIDAY, AND (C) ON OR BEFORE THE 10TH BUSINESS DAY OF
EACH CALENDAR MONTH, WHICH MONTHLY BORROWING BASE CERTIFICATE SHALL REFLECT THE
ELIGIBLE RECEIVABLES AND ELIGIBLE INVENTORY UPDATED AS OF THE END OF THE
IMMEDIATELY PRECEDING CALENDAR MONTH; PROVIDED THAT NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE BORROWER SHALL BE PERMITTED TO DELIVER AN UPDATED
BORROWING BASE CERTIFICATE ON ANY BUSINESS DAY, WHICH BORROWING BASE CERTIFICATE
SHALL REFLECT THE ELIGIBLE RECEIVABLES AND ELIGIBLE INVENTORY UPDATED AS OF THE
END OF THE IMMEDIATELY PRECEDING BUSINESS DAY, CERTIFIED BY A RESPONSIBLE
OFFICER, AND (III) IF AT ANY TIME THE AVAILABILITY SHALL BE LESS THAN
$25,000,000, OR IF REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT AT ANY OTHER
TIME WHEN THE ADMINISTRATIVE AGENT REASONABLY BELIEVES THAT THE THEN EXISTING
BORROWING BASE CERTIFICATE IS MATERIALLY INACCURATE, AS SOON AS REASONABLY
AVAILABLE AFTER SUCH TIME OR SUCH REQUEST, IN EACH CASE WITH SUPPORTING
DOCUMENTATION AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


 

Section 5.04  Financial Covenants.  So long as any Advance shall remain unpaid,
any Letter of Credit shall be outstanding and not Cash Collateralized or any
Lender Party shall have any Commitment hereunder, the Borrower will:

 


(A)           MINIMUM EBITDA.  MAINTAIN CONSOLIDATED EBITDA OF THE BORROWER AND
ITS SUBSIDIARIES FOR THE PERIOD SET FORTH BELOW AS AT THE LAST DAY OF EACH
CALENDAR MONTH NOT LESS THAN THE AMOUNT SET FORTH BELOW FOR SUCH PERIOD, AS
DETERMINED FOR SUCH PERIOD THEN ENDED:

 

Month

 

Period then Ended

 

EBITDA

 

December 2009

 

10  months

 

$

150,000,000

 

January 2010

 

11  months

 

$

171,000,000

 

February 2010

 

12  months

 

$

193,000,000

 

March 2010

 

12  months

 

$

200,000,000

 

April 2010

 

12  months

 

$

205,000,000

 

May 2010

 

12  months

 

$

212,000,000

 

 

80

--------------------------------------------------------------------------------


 

June 2010

 

12  months

 

$

218,000,000

 

July 2010

 

12  months

 

$

222,000,000

 

August 2010

 

12  months

 

$

224,000,000

 

September 2010

 

12  months

 

$

229,000,000

 

October 2010

 

12  months

 

$

230,000,000

 

November 2010

 

12  months

 

$

232,000,000

 

December 2010

 

12  months

 

$

240,000,000

 

January 2011

 

12  months

 

$

242,000,000

 

February 2011

 

12  months

 

$

245,000,000

 

 


(B)           MINIMUM AVAILABILITY.  NOT PERMIT AVAILABILITY TO BE LESS THAN
$20,000,000 ON ANY DAY.


 


(C)           COMPLIANCE WITH BUDGET.  NOT PERMIT VARIANCE FROM THE DIP BUDGET
OF ACTUAL CASH FLOW (EXCLUDING FROM THE CALCULATION THEREOF PAYMENTS FOR
PROFESSIONAL FEES NOT ATTRIBUTABLE TO ANY LITIGATION) OF THE BORROWER AND THE
OTHER LOAN PARTIES TO EXCEED, FOR ANY TESTING PERIOD FOR ANY CALENDAR WEEK
(COMMENCING WITH MARCH 1, 2010), 20% OF THE AMOUNT SET FORTH IN THE DIP BUDGET
FOR SUCH NON-EXCLUDED CASH FLOWS FOR SUCH TESTING PERIOD PLUS THE AMOUNT, IF
ANY, OF THE CASH VARIANCE. FOR THE AVOIDANCE OF DOUBT, THE PARTIES HERETO
ACKNOWLEDGE AND CONFIRM THAT THE COVENANT IN THIS SECTION 5.04(C) MEASURES, AT
THE END OF EACH APPLICABLE WEEK, CUMULATIVE VARIANCE FOR THE PERIOD FROM THE
FIRST DAY OF THE FIRST CALENDAR WEEK OF THE DIP BUDGET AND ENDING WITH THE LAST
DAY OF SUCH APPLICABLE WEEK.

 


ARTICLE VI

EVENTS OF DEFAULT


 

Section 6.01  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 


(A)           THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY ADVANCE OR ANY
UNREIMBURSED DRAWING WITH RESPECT TO ANY LETTER OF CREDIT WHEN THE SAME SHALL
BECOME DUE AND PAYABLE OR ANY LOAN PARTY SHALL FAIL TO MAKE ANY PAYMENT OF
INTEREST ON ANY ADVANCE OR ANY OTHER PAYMENT UNDER ANY LOAN DOCUMENT WITHIN TWO
BUSINESS DAYS AFTER THE SAME BECOMES DUE AND PAYABLE; OR


 


(B)           ANY REPRESENTATION OR WARRANTY MADE BY ANY LOAN PARTY (OR ANY OF
ITS OFFICERS) UNDER OR IN CONNECTION WITH ANY LOAN DOCUMENT SHALL PROVE TO HAVE
BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE; OR


 


(C)           ANY LOAN PARTY SHALL FAIL TO PERFORM OR OBSERVE (I) ANY TERM,
COVENANT OR AGREEMENT CONTAINED IN SECTION 2.14, 5.01(A) (WITH RESPECT TO THE
LOAN PARTIES), 5.01(C), 5.01(F),

 

81

--------------------------------------------------------------------------------


 


5.02, 5.03 (OTHER THAN SUBSECTIONS (E), (F), (L) AND (N) OF SECTION 5.03) OR
5.04 OR THE PROVISO TO SECTION 3.01(E)(VI), (II) ANY TERM, COVENANT OR AGREEMENT
CONTAINED IN SECTION 5.03(E) OR (F), IF SUCH FAILURE SHALL REMAIN UNREMEDIED FOR
ONE BUSINESS DAY, OR (III) ANY TERM, COVENANT OR AGREEMENT (OTHER THAN THOSE
LISTED IN CLAUSES (I) AND (II) ABOVE) CONTAINED IN ARTICLE V HEREOF, IF SUCH
FAILURE SHALL REMAIN UNREMEDIED FOR 10 DAYS; OR


 


(D)           ANY LOAN PARTY SHALL FAIL TO PERFORM ANY OTHER TERM, COVENANT OR
AGREEMENT CONTAINED IN ANY LOAN DOCUMENT ON ITS PART TO BE PERFORMED OR OBSERVED
IF SUCH FAILURE SHALL REMAIN UNREMEDIED FOR 20 DAYS; OR


 


(E)           (I) ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL FAIL TO PAY
ANY PRINCIPAL OF, PREMIUM OR INTEREST ON OR ANY OTHER AMOUNT PAYABLE IN RESPECT
OF ONE OR MORE ITEMS OF DEBT ARISING AFTER THE PETITION DATE OF THE LOAN PARTIES
AND THEIR SUBSIDIARIES (EXCLUDING DEBT OUTSTANDING HEREUNDER) THAT IS
OUTSTANDING IN AN AGGREGATE PRINCIPAL OR NOTIONAL AMOUNT (OR, IN THE CASE OF ANY
HEDGE AGREEMENT, AN AGREEMENT VALUE) OF AT LEAST $10,000,000 WHEN THE SAME
BECOMES DUE AND PAYABLE (WHETHER BY SCHEDULED MATURITY, REQUIRED PREPAYMENT,
ACCELERATION, DEMAND OR OTHERWISE), AND SUCH FAILURE SHALL CONTINUE AFTER THE
APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED IN THE AGREEMENTS OR INSTRUMENTS
RELATING TO ALL SUCH DEBT; OR (II) ANY OTHER EVENT SHALL OCCUR OR CONDITION
SHALL EXIST UNDER THE AGREEMENTS OR INSTRUMENTS RELATING TO ONE OR MORE ITEMS OF
DEBT ARISING AFTER THE PETITION DATE OF THE LOAN PARTIES AND THEIR SUBSIDIARIES
(EXCLUDING DEBT OUTSTANDING HEREUNDER) THAT IS OUTSTANDING IN AN AGGREGATE
PRINCIPAL OR NOTIONAL AMOUNT OF AT LEAST $10,000,000, AND SUCH OTHER EVENT OR
CONDITION SHALL CONTINUE AFTER THE APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED IN
ALL SUCH AGREEMENTS OR INSTRUMENTS, IF THE EFFECT OF SUCH EVENT OR CONDITION IS
TO ACCELERATE, OR TO PERMIT THE ACCELERATION OF, THE MATURITY OF SUCH DEBT OR
OTHERWISE TO CAUSE, OR TO PERMIT THE HOLDER THEREOF TO CAUSE, SUCH DEBT TO
MATURE; OR (III) ONE OR MORE ITEMS OF DEBT ARISING AFTER THE PETITION DATE OF
THE LOAN PARTIES AND THEIR SUBSIDIARIES (EXCLUDING DEBT OUTSTANDING HEREUNDER)
THAT IS OUTSTANDING IN AN AGGREGATE PRINCIPAL OR NOTIONAL AMOUNT (OR, IN THE
CASE OF ANY HEDGE AGREEMENT, AN AGREEMENT VALUE) OF AT LEAST $10,000,000 SHALL
BE DECLARED TO BE DUE AND PAYABLE OR REQUIRED TO BE PREPAID OR REDEEMED (OTHER
THAN BY A REGULARLY SCHEDULED OR REQUIRED PREPAYMENT OR REDEMPTION), PURCHASED
OR DEFEASED, OR AN OFFER TO PREPAY, REDEEM, PURCHASE OR DEFEASE SUCH DEBT SHALL
BE REQUIRED TO BE MADE, IN EACH CASE PRIOR TO THE STATED MATURITY THEREOF; OR


 


(F)            ONE OR MORE FINAL, NON-APPEALABLE JUDGMENTS OR ORDERS FOR THE
PAYMENT OF MONEY IN EXCESS OF $10,000,000 IN THE AGGREGATE AT ANY TIME, AS AN
ADMINISTRATIVE EXPENSE OF THE KIND SPECIFIED IN SECTION 503(B) OF THE BANKRUPTCY
CODE SHALL BE RENDERED AGAINST ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES AND
ENFORCEMENT PROCEEDINGS SHALL HAVE BEEN COMMENCED BY ANY CREDITOR UPON SUCH
JUDGMENT OR ORDER AND SUCH PROCEEDINGS ARE NOT STAYED; OR


 


(G)           ONE OR MORE NONMONETARY JUDGMENTS OR ORDERS SHALL BE RENDERED
AGAINST ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES THAT IS REASONABLY LIKELY TO
HAVE A MATERIAL ADVERSE EFFECT, AND THERE SHALL BE ANY PERIOD OF 10 CONSECUTIVE
DAYS DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT OR ORDER, BY REASON OF
A PENDING APPEAL OR OTHERWISE, SHALL NOT BE IN EFFECT; OR


 


(H)           ANY PROVISION OF ANY LOAN DOCUMENT AFTER DELIVERY THEREOF PURSUANT
TO ARTICLE III SHALL FOR ANY REASON CEASE TO BE VALID AND BINDING ON OR
ENFORCEABLE AGAINST ANY LOAN PARTY INTENDED TO BE A PARTY TO IT, OR ANY SUCH
LOAN PARTY SHALL SO STATE IN WRITING; OR


 


(I)            ANY COLLATERAL DOCUMENT AFTER DELIVERY THEREOF PURSUANT TO
ARTICLE III SHALL FOR ANY REASON (OTHER THAN PURSUANT TO THE TERMS THEREOF)
CEASE TO CREATE A VALID AND PERFECTED LIEN ON AND SECURITY INTEREST IN THE
COLLATERAL PURPORTED TO BE COVERED THEREBY; OR

 

82

--------------------------------------------------------------------------------


 


(J)            THE BORROWER OR ANY OF ITS ERISA AFFILIATES SHALL INCUR, OR SHALL
BE REASONABLY LIKELY TO INCUR LIABILITY AS A RESULT OF ONE OR MORE OF THE
FOLLOWING:  (I) THE OCCURRENCE OF ANY ERISA EVENT; (II) THE PARTIAL OR COMPLETE
WITHDRAWAL OF THE BORROWER OR ANY OF ITS ERISA AFFILIATES FROM A MULTIEMPLOYER
PLAN; OR (III) THE REORGANIZATION OR TERMINATION OF A MULTIEMPLOYER PLAN,
EXCEPT, IN EACH CASE, (A) ANY LIABILITY THAT IS REASONABLY EXPECTED TO BE
TREATED AS A GENERAL UNSECURED CLAIM IN THE CASES AND COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT AND (B) OTHER LIABILITIES NOT
GREATER THAN $10,000,000 IN THE AGGREGATE; OR


 


(K)           ANY OF THE CASES CONCERNING THE BORROWER OR GUARANTORS SHALL BE
DISMISSED OR CONVERTED TO A CASE UNDER CHAPTER 7 OF THE BANKRUPTCY CODE OR ANY
LOAN PARTY SHALL FILE A MOTION OR OTHER PLEADING OR SUPPORT A MOTION OR OTHER
PLEADING FILED BY ANY OTHER PERSON SEEKING THE DISMISSAL OR CONVERSION OF ANY OF
THE CASES CONCERNING THE BORROWER OR GUARANTORS UNDER SECTION 1112 OF THE
BANKRUPTCY CODE OR OTHERWISE; A TRUSTEE UNDER CHAPTER 7 OR CHAPTER 11 OF THE
BANKRUPTCY CODE, A RESPONSIBLE OFFICER OR AN EXAMINER WITH ENLARGED POWERS
RELATING TO THE OPERATION OF THE BUSINESS (POWERS BEYOND THOSE SET FORTH IN
SECTION 1106(A)(3) AND (4) OF THE BANKRUPTCY CODE) UNDER SECTION 1106(B) OF THE
BANKRUPTCY CODE SHALL BE APPOINTED IN ANY OF THE CASES AND SUCH ORDER SHALL NOT
BE REVERSED OR VACATED WITHIN 30 DAYS AFTER THE ENTRY THEREOF; OR ANY LOAN PARTY
SHALL FILE A MOTION OR OTHER PLEADING OR SHALL CONSENT TO A MOTION OR OTHER
PLEADING FILED BY ANY OTHER PERSON SEEKING ANY OF THE FOREGOING; OR


 


(L)            THE EXISTENCE OF ANY OTHER SUPERPRIORITY CLAIM (OTHER THAN THE
CARVE-OUT) IN ANY OF THE CASES WHICH IS PARI PASSU WITH OR SENIOR TO THE CLAIMS
OF THE ADMINISTRATIVE AGENT AND THE LENDERS AGAINST THE BORROWER OR ANY
GUARANTOR HEREUNDER, OR THERE SHALL ARISE OR BE GRANTED ANY SUCH PARI PASSU OR
SENIOR SUPERPRIORITY CLAIM (OTHER THAN THE CARVE-OUT); OR


 


(M)          THE BANKRUPTCY COURT SHALL ENTER AN ORDER OR ORDERS GRANTING RELIEF
FROM THE AUTOMATIC STAY APPLICABLE UNDER SECTION 362 OF THE BANKRUPTCY CODE TO
THE HOLDER OR HOLDERS OF ANY SECURITY INTEREST TO PROCEED AGAINST, INCLUDING
FORECLOSURE (OR THE GRANTING OF A DEED IN LIEU OF FORECLOSURE OR THE LIKE) ON,
ANY ASSETS OF ANY OF THE BORROWER OR THE GUARANTORS THAT HAVE A VALUE IN EXCESS
OF $10,000,000 IN THE AGGREGATE, PROVIDED THAT THIS SUBSECTION (M) SHALL NOT
APPLY TO ANY ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY TO THE EXTENT OF
PERMITTING A CREDITOR TO EXERCISE VALID SETOFF RIGHTS PURSUANT TO SECTION 553 OF
THE BANKRUPTCY CODE, THE DIP REFINANCING ORDERS, THE FIRST DAY ORDERS, PURSUANT
TO SECTION 5.02(J), IN CONNECTION WITH ANY LIEN PERMITTED PURSUANT TO
SECTION 5.02(A)(II) THROUGH (V) OR IN CONNECTION WITH ANY LIEN IN EXISTENCE ON
THE PETITION DATE ON CASH COLLATERAL SECURING A PERFORMANCE OBLIGATION (OTHER
THAN INDEBTEDNESS FOR BORROWED MONEY); OR


 


(N)           AN ORDER OF THE BANKRUPTCY COURT (OR ANY OTHER COURT OF COMPETENT
JURISDICTION) SHALL BE ENTERED (A) REVERSING, AMENDING, STAYING FOR A PERIOD IN
EXCESS OF 10 DAYS OR VACATING EITHER OF THE DIP REFINANCING ORDERS, (B) WITHOUT
THE WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT THE REQUIRED LENDERS (AND, TO
THE EXTENT SUCH AMENDMENT, SUPPLEMENT OR MODIFICATION WOULD HAVE THE EFFECT OF
AMENDING, SUPPLEMENTING OR OTHERWISE MODIFYING THE PROVISIONS OF THIS AGREEMENT
IN A MANNER THAT WOULD REQUIRE THE CONSENT OF EACH LENDER, EACH INITIAL LENDER
OR EACH ADVERSELY AFFECTED LENDER, THE WRITTEN CONSENT OF EACH LENDER, EACH
INITIAL LENDER OR EACH ADVERSELY AFFECTED LENDER, AS APPLICABLE), OTHERWISE BY
ITS EXPRESS TERMS, AMENDING, SUPPLEMENTING OR MODIFYING EITHER OF THE DIP
REFINANCING ORDERS IN A MANNER THAT IS ADVERSE TO THE AGENTS AND THE LENDERS OR
(C) TERMINATING THE USE OF CASH COLLATERAL BY THE BORROWER OR THE GUARANTORS
PURSUANT TO EITHER OF THE DIP REFINANCING ORDERS; OR ANY LOAN PARTY SHALL FILE A
MOTION OR OTHER PLEADING OR SHALL CONSENT TO A MOTION OR OTHER PLEADING FILED BY
ANY OTHER PERSON SEEKING ANY OF THE FOREGOING; PROVIDED THAT SUCH EVENT SHALL
NOT CONSTITUTE AN EVENT OF DEFAULT IF

 

83

--------------------------------------------------------------------------------


 


SUCH MOTION SHALL BE DISMISSED OR WITHDRAWN WITHIN 5 BUSINESS DAYS OF SUCH
FILING AND NO SUCH ORDER IS ENTERED BY THE BANKRUPTCY COURT AS A RESULT OF SUCH
FILING; OR


 


(O)           DEFAULT IN ANY MATERIAL RESPECT SHALL BE MADE BY THE BORROWER OR
ANY GUARANTOR IN THE DUE OBSERVANCE OR PERFORMANCE OF ANY TERM OR CONDITION
CONTAINED IN THE DIP REFINANCING ORDERS; OR


 


(P)           A FINAL NON-APPEALABLE ORDER OF THE BANKRUPTCY COURT SHALL BE
ENTERED THAT PROVIDES FOR THE RECOVERY FROM ANY PORTIONS OF THE COLLATERAL OF
ANY COSTS OR EXPENSES OF PRESERVING OR DISPOSING OF SUCH COLLATERAL UNDER
SECTION 506(C) OF THE BANKRUPTCY CODE; OR ANY LOAN PARTY SHALL BRING A MOTION IN
THE CASES SEEKING, OR OTHERWISE CONSENT TO, AUTHORITY FROM THE BANKRUPTCY COURT
(I) TO RECOVER FROM ANY PORTIONS OF THE COLLATERAL ANY COSTS OR EXPENSES OF
PRESERVING OR DISPOSING OF SUCH COLLATERAL UNDER SECTION 506(C) OF THE
BANKRUPTCY CODE OR (II) TO EFFECT ANY OTHER ACTION OR ACTIONS ADVERSE TO THE
ADMINISTRATIVE AGENT OR LENDERS OR THEIR RIGHTS AND REMEDIES HEREUNDER OR THEIR
INTEREST IN THE COLLATERAL, EXCEPT TO THE EXTENT SUCH ACTION (OR ACTIONS) IS AN
INTEGRAL PART OF A TRANSACTION EXPRESSLY PERMITTED UNDER THIS AGREEMENT;


 


(Q)           ANY LOAN PARTY SHALL BRING A MOTION (OTHER THAN WITH RESPECT TO A
FINANCING USED, IN WHOLE OR PART, TO REPAY IN FULL THE OBLIGATIONS UNDER THIS
AGREEMENT) IN THE CASES: (I) TO OBTAIN FINANCING FOR ANY LOAN PARTY FROM ANY
PERSON OTHER THAN THE LENDERS UNDER SECTION 364(C) OR (D) OF THE BANKRUPTCY
CODE; OR (II) TO GRANT ANY LIEN OTHER THAN THOSE PERMITTED UNDER
SECTION 5.02(A) UPON OR AFFECTING ANY COLLATERAL; OR (III) TO USE CASH
COLLATERAL OF THE ADMINISTRATIVE AGENT OR LENDERS UNDER SECTION 363(C) OF THE
BANKRUPTCY CODE WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS (AS
PROVIDED IN SECTION 10.01), EXCEPT TO PAY THE CARVE-OUT; OR


 


(R)            THE ENTRY OF THE FINAL ORDER SHALL NOT HAVE OCCURRED WITHIN 21
DAYS OF THE ENTRY OF THE INTERIM ORDER; OR


 


(S)           THE FILING BY ANY LOAN PARTY OF A REORGANIZATION PLAN IN ANY OF
THE CASES, OR THE FILING BY ANY LOAN PARTY OF A MOTION OR PLEADING IN SUPPORT OF
A REORGANIZATION PLAN IN ANY OF THE CASES, OR A REORGANIZATION PLAN IS CONFIRMED
BY ORDER OF THE BANKRUPTCY COURT IN ANY OF THE CASES, IN EACH CASE THAT DOES NOT
PROVIDE FOR THE INDEFEASIBLE PAYMENT IN FULL UPON SUBSTANTIAL CONSUMMATION OF
THE REORGANIZATION PLAN IN CASH OF ALL OBLIGATIONS OWED UNDER THE LOAN DOCUMENTS
TO THE LENDER PARTIES UNLESS OTHERWISE AGREED TO BY THE LENDER PARTIES; OR


 


(T)            ANY LOAN PARTY SHALL CHALLENGE THE VALIDITY OF ANY LOAN DOCUMENT
OR THE APPLICABILITY OR ENFORCEABILITY OF ANY LOAN DOCUMENT OR SHALL SEEK TO
VOID, AVOID, LIMIT, OR OTHERWISE ADVERSELY AFFECT THE SECURITY INTEREST CREATED
BY OR IN ANY LOAN DOCUMENT OR ANY PAYMENT MADE PURSUANT THERETO; PROVIDED THAT
IN THE CASE THAT SUCH CHALLENGE RELATES TO THE VALIDITY, APPLICABILITY OR
ENFORCEABILITY OF THE DIP REFINANCING ORDERS OR SECURITY INTERESTS CREATED BY OR
IN THE DIP REFINANCING ORDERS OR ANY PAYMENT MADE PURSUANT THERETO, SUCH EVENT
SHALL NOT CONSTITUTE AN EVENT OF DEFAULT IF SUCH CHALLENGE SHALL BE DISMISSED OR
WITHDRAWN WITHIN 5 BUSINESS DAYS AND NONE OF SUCH VALIDITY, APPLICABILITY OR
ENFORCEABILITY SHALL BE AFFECTED AND NO SUCH SECURITY INTEREST OR PAYMENT SHALL
BE ADVERSELY AFFECTED BY SUCH CHALLENGE; OR


 


(U)           A CHANGE OF CONTROL SHALL OCCUR; OR


 


(V)           ANY NON-LOAN PARTY THAT IS A MATERIAL SUBSIDIARY SHALL GENERALLY
NOT PAY ITS DEBTS AS SUCH DEBTS BECOME DUE, OR SHALL ADMIT IN WRITING ITS
INABILITY TO PAY ITS DEBTS GENERALLY, OR SHALL MAKE A GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS; OR ANY PROCEEDING SHALL BE INSTITUTED BY OR AGAINST ANY
NON-LOAN PARTY THAT IS A MATERIAL SUBSIDIARY SEEKING TO ADJUDICATE IT A BANKRUPT
OR

 

84

--------------------------------------------------------------------------------


 


INSOLVENT, OR SEEKING LIQUIDATION, WINDING UP, REORGANIZATION, ARRANGEMENT,
ADJUSTMENT, PROTECTION, RELIEF, OR COMPOSITION OF IT OR ITS DEBTS UNDER ANY LAW
RELATING TO BANKRUPTCY, INSOLVENCY OR REORGANIZATION OR RELIEF OF DEBTORS, OR
SEEKING THE ENTRY OF AN ORDER FOR RELIEF OR THE APPOINTMENT OF A RECEIVER,
TRUSTEE OR OTHER SIMILAR OFFICIAL FOR IT OR FOR ANY SUBSTANTIAL PART OF ITS
PROPERTY AND, IN THE CASE OF ANY SUCH PROCEEDING INSTITUTED AGAINST IT (BUT NOT
INSTITUTED BY IT) THAT IS BEING DILIGENTLY CONTESTED BY IT IN GOOD FAITH, EITHER
SUCH PROCEEDING SHALL REMAIN UNDISMISSED OR UNSTAYED FOR A PERIOD OF 30 DAYS OR
ANY OF THE ACTIONS SOUGHT IN SUCH PROCEEDING (INCLUDING, WITHOUT LIMITATION, THE
ENTRY OF AN ORDER FOR RELIEF AGAINST, OR THE APPOINTMENT OF A RECEIVER, TRUSTEE,
CUSTODIAN OR OTHER SIMILAR OFFICIAL FOR, IT OR ANY SUBSTANTIAL PART OF ITS
PROPERTY) SHALL OCCUR; OR ANY NON-LOAN PARTY THAT IS A MATERIAL SUBSIDIARY SHALL
TAKE ANY CORPORATE ACTION TO AUTHORIZE ANY OF THE ACTIONS SET FORTH ABOVE IN
THIS SUBSECTION (V);


 

then, and in any such event, without further order of or application to the
Bankruptcy Court, the Administrative Agent (i) shall at the request, or may with
the consent, of the Required Lenders, by notice to the Borrower (with a copy to
counsel for each of the Committees or any official committee appointed in the
Cases and to the United States Trustee for the Southern District of New York),
declare the obligation of each Lender to make Advances (other than Letter of
Credit Advances by the Issuing Banks or a Lender pursuant to Section 2.03(c) and
of the Issuing Banks to issue Letters of Credit to be terminated, whereupon the
same shall forthwith terminate, (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower (with a copy to
counsel for each of the Committees or any official committee appointed in the
Cases and to the United States Trustee for the Southern District of New York),
declare the Notes, all interest thereon and all other amounts payable under this
Agreement and the other Loan Documents to be forthwith due and payable,
whereupon the Notes, all such interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower,
and (iii) shall at the request, or may with the consent, of the Required
Lenders, by five days’ notice to the Borrower and subject to the Interim Order
or the Final Order, as applicable, (A) set-off amounts in the L/C Cash
Collateral Account, or any other accounts of the Loan Parties and apply such
amounts to the Obligations of the Loan Parties hereunder and under the other
Loan Documents, and (B) exercise any and all remedies against the Collateral
under this Agreement, the Loan Documents, the DIP Refinancing Orders, and
applicable law available to the Agents and the Lenders.

 

Section 6.02  Actions in Respect of the Letters of Credit upon Default.  If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Lenders, irrespective of whether it
is taking any of the actions described in Section 6.01 or otherwise, make demand
upon the Borrower to, and forthwith upon such demand the Borrower will, pay to
the Administrative Agent on behalf of the Lender Parties in same day funds at
the Administrative Agent’s office designated in such demand, for deposit in the
L/C Cash Collateral Account, an amount equal to 105% of the aggregate Available
Amount of all Letters of Credit then outstanding.  If at any time the
Administrative Agent determines that any funds held in the L/C Cash Collateral
Account are subject to any right or claim of any Person other than the
Administrative Agent and the Lender Parties or that the total amount of such
funds is less than the aggregate Available Amount of all Letters of Credit, the
Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the L/C
Cash Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Cash Collateral Account that the Administrative Agent determines to be free
and clear of any such right and claim.

 

85

--------------------------------------------------------------------------------


 


ARTICLE VII

THE AGENTS


 

Section 7.01  Appointment and Authorization of the Agents.  (a)  Each Lender
Party hereby irrevocably appoints Citibank to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lender Parties, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.

 


(B)           EACH ISSUING BANK SHALL ACT ON BEHALF OF THE LENDERS WITH RESPECT
TO ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS ASSOCIATED THEREWITH,
AND EACH ISSUING BANK SHALL HAVE ALL OF THE BENEFITS AND IMMUNITIES (I) PROVIDED
TO EACH AGENT IN THIS ARTICLE VII WITH RESPECT TO ANY ACTS TAKEN OR OMISSIONS
SUFFERED BY SUCH ISSUING BANK IN CONNECTION WITH LETTERS OF CREDIT ISSUED BY IT
OR PROPOSED TO BE ISSUED BY IT AND THE APPLICATIONS AND AGREEMENTS FOR LETTERS
OF CREDIT PERTAINING TO SUCH LETTERS OF CREDIT AS FULLY AS IF THE TERM “AGENT”
AS USED IN THIS ARTICLE VII INCLUDED SUCH ISSUING BANK WITH RESPECT TO SUCH ACTS
OR OMISSIONS, AND (II) AS ADDITIONALLY PROVIDED HEREIN WITH RESPECT TO SUCH
ISSUING BANK.


 

Section 7.02  Administrative Agent Individually.  (a)  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender Party as any other Lender Party and may exercise the same
as though it were not the Administrative Agent and the term “Lender Party” or
“Lender Parties” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lender Parties.


 


(B)           EACH LENDER PARTY UNDERSTANDS THAT THE PERSON SERVING AS
ADMINISTRATIVE AGENT, ACTING IN ITS INDIVIDUAL CAPACITY, AND ITS AFFILIATES
(COLLECTIVELY, THE “AGENT’S GROUP”) ARE ENGAGED IN A WIDE RANGE OF FINANCIAL
SERVICES AND BUSINESSES (INCLUDING INVESTMENT MANAGEMENT, FINANCING, SECURITIES
TRADING, CORPORATE AND INVESTMENT BANKING AND RESEARCH) (SUCH SERVICES AND
BUSINESSES ARE COLLECTIVELY REFERRED TO IN THIS SECTION 7.02 AS “ACTIVITIES”)
AND MAY ENGAGE IN THE ACTIVITIES WITH OR ON BEHALF OF ONE OR MORE OF THE LOAN
PARTIES OR THEIR RESPECTIVE AFFILIATES.  FURTHERMORE, THE AGENT’S GROUP MAY, IN
UNDERTAKING THE ACTIVITIES, ENGAGE IN TRADING IN FINANCIAL PRODUCTS OR UNDERTAKE
OTHER INVESTMENT BUSINESSES FOR ITS OWN ACCOUNT OR ON BEHALF OF OTHERS
(INCLUDING THE LOAN PARTIES AND THEIR AFFILIATES AND INCLUDING HOLDING, FOR ITS
OWN ACCOUNT OR ON BEHALF OF OTHERS, EQUITY, DEBT AND SIMILAR POSITIONS IN THE
BORROWER, ANOTHER LOAN PARTY OR THEIR RESPECTIVE AFFILIATES), INCLUDING TRADING
IN OR HOLDING LONG, SHORT OR DERIVATIVE POSITIONS IN SECURITIES, LOANS OR OTHER
FINANCIAL PRODUCTS OF ONE OR MORE OF THE LOAN PARTIES OR THEIR AFFILIATES.  EACH
LENDER PARTY UNDERSTANDS AND AGREES THAT IN ENGAGING IN THE ACTIVITIES, THE
AGENT’S GROUP MAY RECEIVE OR OTHERWISE OBTAIN INFORMATION CONCERNING THE LOAN
PARTIES OR THEIR AFFILIATES (INCLUDING INFORMATION CONCERNING THE ABILITY OF THE
LOAN PARTIES TO PERFORM THEIR RESPECTIVE OBLIGATIONS HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS) WHICH INFORMATION MAY NOT BE AVAILABLE TO ANY OF THE
LENDER PARTIES THAT ARE NOT MEMBERS OF THE AGENT’S GROUP.  NONE OF THE
ADMINISTRATIVE AGENT NOR ANY MEMBER OF THE AGENT’S GROUP SHALL HAVE ANY DUTY TO
DISCLOSE TO ANY LENDER PARTY OR USE ON BEHALF OF THE LENDER PARTIES, AND SHALL
NOT BE LIABLE FOR THE FAILURE TO SO DISCLOSE OR USE, ANY INFORMATION WHATSOEVER
ABOUT OR DERIVED FROM THE ACTIVITIES OR OTHERWISE (INCLUDING ANY INFORMATION
CONCERNING THE BUSINESS, PROSPECTS, OPERATIONS, PROPERTY, FINANCIAL AND OTHER
CONDITION OR CREDITWORTHINESS OF ANY LOAN PARTY OR ANY AFFILIATE OF ANY LOAN
PARTY) OR TO ACCOUNT FOR ANY REVENUE OR PROFITS OBTAINED IN CONNECTION WITH THE

 

86

--------------------------------------------------------------------------------


 


ACTIVITIES, EXCEPT THAT THE ADMINISTRATIVE AGENT SHALL DELIVER OR OTHERWISE MAKE
AVAILABLE TO EACH LENDER PARTY SUCH DOCUMENTS AS ARE EXPRESSLY REQUIRED BY ANY
LOAN DOCUMENT TO BE TRANSMITTED BY THE ADMINISTRATIVE AGENT TO THE LENDER
PARTIES.


 


(C)           EACH LENDER PARTY FURTHER UNDERSTANDS THAT THERE MAY BE SITUATIONS
WHERE MEMBERS OF THE AGENT’S GROUP OR THEIR RESPECTIVE CUSTOMERS (INCLUDING THE
LOAN PARTIES AND THEIR AFFILIATES) EITHER NOW HAVE OR MAY IN THE FUTURE HAVE
INTERESTS OR TAKE ACTIONS THAT MAY CONFLICT WITH THE INTERESTS OF ANY ONE OR
MORE OF THE LENDER PARTIES (INCLUDING THE INTERESTS OF THE LENDER PARTIES
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS).  EACH LENDER PARTY AGREES THAT NO
MEMBER OF THE AGENT’S GROUP IS OR SHALL BE REQUIRED TO RESTRICT ITS ACTIVITIES
AS A RESULT OF THE PERSON SERVING AS ADMINISTRATIVE AGENT BEING A MEMBER OF THE
AGENT’S GROUP, AND THAT EACH MEMBER OF THE AGENT’S GROUP MAY UNDERTAKE ANY
ACTIVITIES WITHOUT FURTHER CONSULTATION WITH OR NOTIFICATION TO ANY LENDER
PARTY.  NONE OF (I) THIS AGREEMENT NOR ANY OTHER LOAN DOCUMENT, (II) THE RECEIPT
BY THE AGENT’S GROUP OF INFORMATION (INCLUDING INFORMATION) CONCERNING THE LOAN
PARTIES OR THEIR AFFILIATES (INCLUDING INFORMATION CONCERNING THE ABILITY OF THE
LOAN PARTIES TO PERFORM THEIR RESPECTIVE OBLIGATIONS HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS) NOR (III) ANY OTHER MATTER SHALL GIVE RISE TO ANY
FIDUCIARY, EQUITABLE OR CONTRACTUAL DUTIES (INCLUDING WITHOUT LIMITATION ANY
DUTY OF TRUST OR CONFIDENCE) OWING BY THE ADMINISTRATIVE AGENT OR ANY MEMBER OF
THE AGENT’S GROUP TO ANY LENDER PARTY INCLUDING ANY SUCH DUTY THAT WOULD PREVENT
OR RESTRICT THE AGENT’S GROUP FROM ACTING ON BEHALF OF CUSTOMERS (INCLUDING THE
LOAN PARTIES OR THEIR AFFILIATES) OR FOR ITS OWN ACCOUNT.


 

Section 7.03  Duties of Administrative Agent; Exculpatory Provisions.  (a)  The
Administrative Agent’s duties hereunder and under the other Loan Documents are
solely ministerial and administrative in nature and the Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, but shall be required
to act or refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the written direction of the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent or any of its
Affiliates to liability or that is contrary to any Loan Document or applicable
law.

 


(B)           THE ADMINISTRATIVE AGENT SHALL NOT BE LIABLE FOR ANY ACTION TAKEN
OR NOT TAKEN BY IT (I) WITH THE CONSENT OR AT THE REQUEST OF THE REQUIRED
LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE
NECESSARY, OR AS THE ADMINISTRATIVE AGENT SHALL BELIEVE IN GOOD FAITH SHALL BE
NECESSARY, UNDER THE CIRCUMSTANCES AS PROVIDED IN SECTION 6.01, 6.02 OR 10.01)
OR (II) IN THE ABSENCE OF ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THE
ADMINISTRATIVE AGENT SHALL BE DEEMED NOT TO HAVE KNOWLEDGE OF ANY DEFAULT OR THE
EVENT OR EVENTS THAT GIVE OR MAY GIVE RISE TO ANY DEFAULT UNLESS AND UNTIL THE
BORROWER OR ANY LENDER PARTY SHALL HAVE GIVEN NOTICE TO THE ADMINISTRATIVE AGENT
DESCRIBING SUCH DEFAULT AND SUCH EVENT OR EVENTS.


 


(C)           NEITHER THE ADMINISTRATIVE AGENT NOR ANY MEMBER OF THE AGENT’S
GROUP SHALL BE RESPONSIBLE FOR OR HAVE ANY DUTY TO ASCERTAIN OR INQUIRE INTO
(I) ANY STATEMENT, WARRANTY, REPRESENTATION OR OTHER INFORMATION MADE OR
SUPPLIED IN OR IN CONNECTION WITH THIS AGREEMENT ANY OTHER LOAN DOCUMENT,
(II) THE CONTENTS OF ANY CERTIFICATE, REPORT OR OTHER DOCUMENT DELIVERED
HEREUNDER OR THEREUNDER OR IN CONNECTION HEREWITH OR THEREWITH OR THE ADEQUACY,
ACCURACY AND/OR COMPLETENESS OF THE INFORMATION CONTAINED THEREIN, (III) THE
PERFORMANCE OR OBSERVANCE OF ANY OF THE COVENANTS, AGREEMENTS OR OTHER TERMS OR
CONDITIONS SET FORTH HEREIN OR THEREIN OR THE OCCURRENCE OF ANY DEFAULT,
(IV) THE VALIDITY, ENFORCEABILITY, EFFECTIVENESS OR GENUINENESS OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER AGREEMENT, INSTRUMENT OR
DOCUMENT OR THE PERFECTION OR PRIORITY OF ANY LIEN OR SECURITY INTEREST CREATED
OR PURPORTED

 

87

--------------------------------------------------------------------------------


 


TO BE CREATED BY THE COLLATERAL DOCUMENTS OR (V) THE SATISFACTION OF ANY
CONDITION SET FORTH IN ARTICLE III OR ELSEWHERE HEREIN, OTHER THAN (BUT SUBJECT
TO THE FOREGOING CLAUSE (II)) TO CONFIRM RECEIPT OF ITEMS EXPRESSLY REQUIRED TO
BE DELIVERED TO THE ADMINISTRATIVE AGENT.


 


(D)           NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL REQUIRE
THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES TO CARRY OUT ANY “KNOW
YOUR CUSTOMER” OR OTHER CHECKS IN RELATION TO ANY PERSON ON BEHALF OF ANY LENDER
PARTY AND EACH LENDER PARTY CONFIRMS TO THE ADMINISTRATIVE AGENT THAT IT IS
SOLELY RESPONSIBLE FOR ANY SUCH CHECKS IT IS REQUIRED TO CARRY OUT AND THAT IT
MAY NOT RELY ON ANY STATEMENT IN RELATION TO SUCH CHECKS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES.


 

Section 7.04  Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of an Advance, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender
Party, the Administrative Agent may presume that such condition is satisfactory
to such Lender Party unless an officer of the Administrative Agent responsible
for the transactions contemplated hereby shall have received notice to the
contrary from such Lender Party prior to the making of such Advance or the
issuance of such Letter of Credit, and in the case of a Borrowing, such Lender
Party shall not have made available to the Administrative Agent such Lender
Party’s ratable portion of such Borrowing.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower or any other Loan
Party), independent accountants and other experts selected by it, and shall not
be liable for any action taken or not taken by it in accordance with the advice
of any such counsel, accountants or experts.

 

Section 7.05  Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  Each such sub agent and the Related
Parties of the Administrative Agent and each such sub agent shall be entitled to
the benefits of all provisions of this Article VII and Section 10.04 (as though
such sub-agents were the “Administrative Agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

Section 7.06  Resignation of Administrative Agent.  (a)  The Administrative
Agent may at any time give 30 days’ prior written notice of its resignation to
the Lender Parties and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States; provided that such successor shall comply with the requirements of
Section 2.12(e) prior to becoming the successor under this Agreement; provided
further that, so long as there has been no Event of Default, the Required
Lenders shall not appoint a foreign agent as successor if such appointment would
result in a tax gross-up or indemnification payment under this Agreement unless
(i) the Required Lenders determine, in their reasonable discretion, that such
appointment is necessary to avoid material adverse economic, legal or regulatory
consequences, (ii) the appointment is at the request of the Borrowers’ Agent or
(iii) the appointment is required by law.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (such

 

88

--------------------------------------------------------------------------------


 

30-day period, the “Lender Party Appointment Period”), then the retiring
Administrative Agent may on behalf of the Lender Parties, appoint a successor
Administrative Agent meeting the qualifications set forth above.  In addition
and without any obligation on the part of the retiring Administrative Agent to
appoint, on behalf of the Lender Parties, a successor Administrative Agent, the
retiring Administrative Agent may at any time upon or after the end of the
Lender Party Appointment Period notify the Borrower and the Lender Parties that
no qualifying Person has accepted appointment as successor Administrative Agent
and the effective date of such retiring Administrative Agent’s resignation. 
Upon the resignation effective date established in such notice and regardless of
whether a successor Administrative Agent has been appointed and accepted such
appointment, the retiring Administrative Agent’s resignation shall nonetheless
become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations as
Administrative Agent hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security as nominee
until such time as a successor Administrative Agent is appointed) and (ii) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
Party directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties as Administrative Agent of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations as Administrative Agent hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 


(B)           ANY RESIGNATION PURSUANT TO THIS SECTION BY A PERSON ACTING AS
ADMINISTRATIVE AGENT SHALL, UNLESS SUCH PERSON SHALL NOTIFY THE BORROWER AND THE
LENDER PARTIES OTHERWISE, ALSO ACT TO RELIEVE SUCH PERSON AND ITS AFFILIATES OF
ANY OBLIGATION TO ISSUE NEW OR EXTEND EXISTING LETTERS OF CREDIT WHERE SUCH
ISSUANCE OR EXTENSION IS TO OCCUR ON OR AFTER THE EFFECTIVE DATE OF SUCH
RESIGNATION.  UPON THE ACCEPTANCE OF A SUCCESSOR’S APPOINTMENT AS ADMINISTRATIVE
AGENT HEREUNDER, (I) SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH ALL
OF THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING ISSUING BANK,
(II) THE RETIRING ISSUING BANK SHALL BE DISCHARGED FROM ALL OF THEIR RESPECTIVE
DUTIES AND OBLIGATIONS HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, AND
(III) THE SUCCESSOR ISSUING BANK SHALL ISSUE LETTERS OF CREDIT IN SUBSTITUTION
FOR THE LETTERS OF CREDIT, IF ANY, OUTSTANDING AT THE TIME OF SUCH SUCCESSION OR
MAKE OTHER ARRANGEMENT SATISFACTORY TO THE RETIRING ISSUING BANK TO EFFECTIVELY
ASSUME THE OBLIGATIONS OF THE RETIRING ISSUING BANK WITH RESPECT TO SUCH LETTERS
OF CREDIT.


 


(C)           IN ADDITION TO THE FOREGOING, IF A LENDER BECOMES, AND DURING THE
PERIOD IT REMAINS, A DEFAULTING LENDER OR A POTENTIAL DEFAULTING LENDER, ANY
ISSUING BANK MAY, UPON PRIOR WRITTEN NOTICE TO THE BORROWER AND THE
ADMINISTRATIVE AGENT, RESIGN AS ISSUING BANK, EFFECTIVE AT THE CLOSE OF BUSINESS
NEW YORK TIME ON A DATE SPECIFIED IN SUCH NOTICE; PROVIDED THAT SUCH RESIGNATION
BY SUCH ISSUING BANK WILL HAVE NO EFFECT ON THE VALIDITY OR ENFORCEABILITY OF
ANY LETTER OF CREDIT ISSUED BY SUCH ISSUING BANK THEN OUTSTANDING OR ON THE
OBLIGATIONS OF THE BORROWER OR ANY LENDER UNDER THIS AGREEMENT WITH RESPECT TO
ANY SUCH OUTSTANDING LETTER OF CREDIT OR OTHERWISE TO SUCH ISSUING BANK.


 

Section 7.07  Non-Reliance on Administrative Agent and Other Lender Parties. 
(a)  Each Lender Party confirms to the Administrative Agent, each other Lender
Party and each of their respective

 

89

--------------------------------------------------------------------------------


 

Related Parties that it (i) possesses (individually or through its Related
Parties) such knowledge and experience in financial and business matters that it
is capable, without reliance on the Administrative Agent, any other Lender Party
or any of their respective Related Parties, of evaluating the merits and risks
(including tax, legal, regulatory, credit, accounting and other financial
matters) of (x) entering into this Agreement, (y) making Advances and other
extensions of credit hereunder and under the other Loan Documents and (z) in
taking or not taking actions hereunder and thereunder, (ii) is financially able
to bear such risks and (iii) has determined that entering into this Agreement
and making Advances and other extensions of credit hereunder and under the other
Loan Documents is suitable and appropriate for it.

 


(B)           EACH LENDER PARTY ACKNOWLEDGES THAT (I) IT IS SOLELY RESPONSIBLE
FOR MAKING ITS OWN INDEPENDENT APPRAISAL AND INVESTIGATION OF ALL RISKS ARISING
UNDER OR IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
(II) THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE
AGENT, ANY OTHER LENDER PARTY OR ANY OF THEIR RESPECTIVE RELATED PARTIES, MADE
ITS OWN APPRAISAL AND INVESTIGATION OF ALL RISKS ASSOCIATED WITH, AND ITS OWN
CREDIT ANALYSIS AND DECISION TO ENTER INTO, THIS AGREEMENT BASED ON SUCH
DOCUMENTS AND INFORMATION, AS IT HAS DEEMED APPROPRIATE AND (III) IT WILL,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT, ANY OTHER
LENDER PARTY OR ANY OF THEIR RESPECTIVE RELATED PARTIES, CONTINUE TO BE SOLELY
RESPONSIBLE FOR MAKING ITS OWN APPRAISAL AND INVESTIGATION OF ALL RISKS ARISING
UNDER OR IN CONNECTION WITH, AND ITS OWN CREDIT ANALYSIS AND DECISION TO TAKE OR
NOT TAKE ACTION UNDER, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BASED ON SUCH
DOCUMENTS AND INFORMATION AS IT SHALL FROM TIME TO TIME DEEM APPROPRIATE, WHICH
MAY INCLUDE, IN EACH CASE:


 

(A)          the financial condition, status and capitalization of the Borrower
and each other Loan Party;

 

(B)           the legality, validity, effectiveness, adequacy or enforceability
of this Agreement and each other Loan Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Loan Document;

 

(C)           determining compliance or non-compliance with any condition
hereunder to the making of an Advance, or the issuance of a Letter of Credit and
the form and substance of all evidence delivered in connection with establishing
the satisfaction of each such condition; and

 

(D)          the adequacy, accuracy and/or completeness of any information
delivered by the Administrative Agent, any other Lender Party or by any of their
respective Related Parties under or in connection with this Agreement or any
other Loan Document, the transactions contemplated hereby and thereby or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document.

 

Section 7.08  No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Persons acting as Bookrunner or Lead Arranger
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or as a Lender Party
hereunder.

 

Section 7.09  Indemnification of Agents.  Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent and each of its Related Parties (to the extent not reimbursed by or
on behalf of any Loan Party and without limiting the obligation of any Loan
Party to do so), pro rata, and hold harmless each Agent and each Agent’s Related
Parties from and against any and all Indemnified Liabilities incurred by it;
provided, however, that no Lender shall be liable for the payment to any Agent
or any of its Related Parties of any portion of such Indemnified Liabilities to
the extent determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted primarily from such Agent’s or such Related
Party’s own gross

 

90

--------------------------------------------------------------------------------


 

negligence or willful misconduct; provided, however, that no action taken in
accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section. 
Without limitation of the foregoing, each Lender shall reimburse each Agent upon
demand for its ratable share of any costs or out-of-pocket expenses (including
all reasonable fees and expenses of counsel for the Agent) incurred by any Agent
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that such Agent is not
reimbursed for such expenses by or on behalf of the Borrower.  The undertaking
in this Section shall survive termination of the Commitments, the payment of all
other Obligations and the resignation of each of the Agents.  In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 7.09 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Lender Party, its
directors, shareholders or creditors and whether or not the transactions
contemplated hereby are consummated.

 

Section 7.10  Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Advance shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether any Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 


(A)           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE ADVANCES AND ALL OTHER
OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS MAY BE
NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE LENDERS AND THE AGENTS
(INCLUDING ANY CLAIM FOR THE REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS
AND ADVANCES OF THE LENDERS AND THE AGENTS AND THEIR RESPECTIVE AGENTS AND
COUNSEL AND ALL OTHER AMOUNTS DUE THE LENDERS AND THE AGENTS UNDER SECTIONS 2.08
AND 10.04) ALLOWED IN SUCH JUDICIAL PROCEEDING; AND


 


(B)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due to
the Administrative Agent under Sections 2.08 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 7.11  Collateral and Guaranty Matters.  The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion,

 


(A)           TO RELEASE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY THE
ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT (I) UPON TERMINATION OF THE
COMMITMENTS AND PAYMENT IN FULL OF ALL OBLIGATIONS (OTHER THAN CONTINGENT
INDEMNIFICATION OBLIGATIONS) AND THE EXPIRATION OR

 

91

--------------------------------------------------------------------------------


 


TERMINATION OF ALL LETTERS OF CREDIT, (II) THAT IS SOLD OR TO BE SOLD AS PART OF
OR IN CONNECTION WITH ANY SALE PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT, OR (III) SUBJECT TO SECTION 10.01, IF APPROVED, AUTHORIZED OR RATIFIED
IN WRITING BY THE REQUIRED LENDERS;


 


(B)           TO SUBORDINATE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY THE
ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT TO THE HOLDER OF ANY LIEN ON SUCH
PROPERTY THAT IS PERMITTED BY SECTION 5.02(A);


 


(C)           TO RELEASE ANY GUARANTOR FROM ITS OBLIGATIONS UNDER THE GUARANTY
IF SUCH PERSON CEASES TO BE A SUBSIDIARY AS A RESULT OF A TRANSACTION PERMITTED
HEREUNDER OR IF ALL OF SUCH PERSON’S ASSETS ARE SOLD OR LIQUIDATED AS PERMITTED
UNDER THE TERMS OF THE LOAN DOCUMENTS AND THE PROCEEDS THEREOF ARE DISTRIBUTED
TO THE BORROWER; AND


 


(D)           TO ACQUIRE, HOLD AND ENFORCE ANY AND ALL LIENS ON COLLATERAL
GRANTED BY AND OF THE LOAN PARTIES TO SECURE ANY OF THE SECURED OBLIGATIONS,
TOGETHER WITH SUCH OTHER POWERS AND DISCRETION AS ARE REASONABLY INCIDENTAL
THERETO.

 

Upon request by the Administrative Agent at any time, the Required Lenders
(acting on behalf of all the Lenders) will confirm in writing that the
Administrative Agent’s authority to release Liens or subordinate the interests
of the Secured Parties  in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 7.11.

 


ARTICLE VIII

SUBSIDIARY GUARANTY


 

Section 8.01  Subsidiary Guaranty.  Each Guarantor, jointly and severally,
unconditionally and irrevocably guarantees (the undertaking by each Guarantor
under this Article VIII being the “Guaranty”) the punctual payment when due,
whether at scheduled maturity or at a date fixed for prepayment or by
acceleration, demand or otherwise, of all of the Obligations of each of the
other Loan Parties now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premium, fees, indemnification payments, contract
causes of action, costs, expenses or otherwise (such Obligations being the
“Guaranteed Obligations”), and agrees to pay any and all expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by the
Administrative Agent or any of the other Secured Parties solely in enforcing any
rights under this Guaranty.  Without limiting the generality of the foregoing,
each Guarantor’s liability shall extend to all amounts that constitute part of
the Guaranteed Obligations and would be owed by any of the other Loan Parties to
the Administrative Agent or any of the other Secured Parties under or in respect
of the Loan Documents but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.

 

Section 8.02  Guaranty Absolute.  Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any other Secured Party with respect thereto.  The
Obligations of each Guarantor under this Guaranty are independent of the
Guaranteed Obligations or any other Obligations of any Loan Party under the Loan
Documents, and a separate action or actions may be brought and prosecuted
against such Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against any other Loan Party or whether any other Loan Party
is joined in any such

 

92

--------------------------------------------------------------------------------


 

action or actions.  The liability of each Guarantor under this Guaranty shall be
absolute, unconditional and irrevocable irrespective of, and such Guarantor
hereby irrevocably waives any defenses it may now or hereafter have in any way
relating to, any and all of the following:

 


(A)           ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LOAN DOCUMENT OR ANY
OTHER AGREEMENT OR INSTRUMENT RELATING THERETO;


 


(B)           ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY
OTHER TERM OF, ALL OR ANY OF THE GUARANTEED OBLIGATIONS OR ANY OTHER OBLIGATIONS
OF ANY LOAN PARTY UNDER THE LOAN DOCUMENTS, OR ANY OTHER AMENDMENT OR WAIVER OF
OR ANY CONSENT TO DEPARTURE FROM ANY LOAN DOCUMENT, INCLUDING, WITHOUT
LIMITATION, ANY INCREASE IN THE GUARANTEED OBLIGATIONS RESULTING FROM THE
EXTENSION OF ADDITIONAL CREDIT TO ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR
OTHERWISE;


 


(C)           ANY TAKING, EXCHANGE, RELEASE OR NONPERFECTION OF ANY COLLATERAL,
OR ANY TAKING, RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT TO DEPARTURE FROM
ANY SUBSIDIARY GUARANTY OR ANY OTHER GUARANTY, FOR ALL OR ANY OF THE GUARANTEED
OBLIGATIONS;


 


(D)           ANY MANNER OF APPLICATION OF COLLATERAL, OR PROCEEDS THEREOF, TO
ALL OR ANY OF THE GUARANTEED OBLIGATIONS, OR ANY MANNER OF SALE OR OTHER
DISPOSITION OF ANY COLLATERAL FOR ALL OR ANY OF THE GUARANTEED OBLIGATIONS OR
ANY OTHER OBLIGATIONS OF ANY LOAN PARTY UNDER THE LOAN DOCUMENTS, OR ANY OTHER
PROPERTY AND ASSETS OF ANY OTHER LOAN PARTY OR ANY OF ITS SUBSIDIARIES;


 


(E)           ANY CHANGE, RESTRUCTURING OR TERMINATION OF THE CORPORATE
STRUCTURE OR EXISTENCE OF ANY OTHER LOAN PARTY OR ANY OF ITS SUBSIDIARIES;


 


(F)            ANY FAILURE OF THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED
PARTY TO DISCLOSE TO ANY LOAN PARTY ANY INFORMATION RELATING TO THE FINANCIAL
CONDITION, OPERATIONS, PROPERTIES OR PROSPECTS OF ANY OTHER LOAN PARTY NOW OR
HEREAFTER KNOWN TO THE ADMINISTRATIVE AGENT OR SUCH OTHER SECURED PARTY, AS THE
CASE MAY BE (SUCH GUARANTOR WAIVING ANY DUTY ON THE PART OF THE SECURED PARTIES
TO DISCLOSE SUCH INFORMATION);


 


(G)           THE FAILURE OF ANY OTHER PERSON TO EXECUTE THIS GUARANTY OR ANY
OTHER GUARANTEE OR AGREEMENT OF THE RELEASE OR REDUCTION OF THE LIABILITY OF ANY
OF THE OTHER LOAN PARTIES OR ANY OTHER GUARANTOR OR SURETY WITH RESPECT TO THE
GUARANTEED OBLIGATIONS; OR


 


(H)           ANY OTHER CIRCUMSTANCE (INCLUDING, WITHOUT LIMITATION, ANY STATUTE
OF LIMITATIONS OR ANY EXISTENCE OF OR RELIANCE ON ANY REPRESENTATION BY THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY) THAT MIGHT OTHERWISE CONSTITUTE
A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, SUCH GUARANTOR, ANY OTHER LOAN PARTY
OR ANY OTHER GUARANTOR OR SURETY OTHER THAN PAYMENT IN FULL IN CASH OF THE
GUARANTEED OBLIGATIONS.


 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any other Secured
Party or by any other Person upon the insolvency, bankruptcy or reorganization
of any other Loan Party or otherwise, all as though such payment had not been
made.

 

Section 8.03  Waivers and Acknowledgments.  (a)  Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty, and any requirement that the Administrative Agent
or any other Secured Party protect, secure, perfect or insure any Lien or any

 

93

--------------------------------------------------------------------------------


 

property or assets subject thereto or exhaust any right or take any action
against any other Loan Party or any other Person or any Collateral.

 


(B)           EACH GUARANTOR HEREBY UNCONDITIONALLY WAIVES ANY RIGHT TO REVOKE
THIS GUARANTY, AND ACKNOWLEDGES THAT THIS GUARANTY IS CONTINUING IN NATURE AND
APPLIES TO ALL GUARANTEED OBLIGATIONS, WHETHER EXISTING NOW OR IN THE FUTURE.


 


(C)           EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
(I) ANY DEFENSE ARISING BY REASON OF ANY CLAIM OR DEFENSE BASED UPON AN ELECTION
OF REMEDIES BY THE SECURED PARTIES WHICH IN ANY MANNER IMPAIRS, REDUCES,
RELEASES OR OTHERWISE ADVERSELY AFFECTS THE SUBROGATION, REIMBURSEMENT,
EXONERATION, CONTRIBUTION OR INDEMNIFICATION RIGHTS OF SUCH GUARANTOR OR OTHER
RIGHTS TO PROCEED AGAINST ANY OF THE OTHER LOAN PARTIES, ANY OTHER GUARANTOR OR
ANY OTHER PERSON OR ANY COLLATERAL, AND (II) ANY DEFENSE BASED ON ANY RIGHT OF
SETOFF OR COUNTERCLAIM AGAINST OR IN RESPECT OF SUCH GUARANTOR’S OBLIGATIONS
HEREUNDER.


 


(D)           EACH GUARANTOR ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT MAY,
WITHOUT NOTICE TO OR DEMAND UPON SUCH GUARANTOR AND WITHOUT AFFECTING THE
LIABILITY OF THE SUCH GUARANTOR UNDER THIS GUARANTY, FORECLOSE UNDER ANY
MORTGAGE BY NONJUDICIAL SALE, AND SUCH GUARANTOR HEREBY WAIVES ANY DEFENSE TO
THE RECOVERY BY THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES AGAINST
SUCH GUARANTOR OF ANY DEFICIENCY AFTER SUCH NONJUDICIAL SALE AND ANY DEFENSE OR
BENEFITS THAT MAY BE AFFORDED BY APPLICABLE LAW.


 


(E)           EACH GUARANTOR ACKNOWLEDGES THAT IT WILL RECEIVE SUBSTANTIAL
DIRECT AND INDIRECT BENEFITS FROM THE FINANCING ARRANGEMENTS CONTEMPLATED BY THE
LOAN DOCUMENTS AND THAT THE WAIVERS SET FORTH IN SECTION 8.02 AND THIS
SECTION 8.03 ARE KNOWINGLY MADE IN CONTEMPLATION OF SUCH BENEFITS.


 

Section 8.04  Subrogation.  Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or may
hereafter acquire against any other Loan Party or any other insider guarantor
that arise from the existence, payment, performance or enforcement of its
Obligations under this Guaranty or under any other Loan Document, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of the Administrative Agent or any other Secured Party against such other
Loan Party or any other insider guarantor or any Collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from such other
Loan Party or any other insider guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, until such time as all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash, all of the Letters of Credit and all Secured Hedge
Agreements shall have expired or been terminated and the Commitments shall have
expired or terminated.  If any amount shall be paid to any Guarantor in
violation of the immediately preceding sentence at any time prior to the latest
of (a) the payment in full in cash of all of the Guaranteed Obligations and all
other amounts payable under this Guaranty, (b) the latest date of expiration or
termination of all Letters of Credit and all Secured Hedge Agreements, and
(c) the Termination Date, such amount shall be held in trust for the benefit of
the Administrative Agent and the other Secured Parties and shall forthwith be
paid to the Administrative Agent to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Loan Documents, or to be held
as Collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising.  If (i) any Guarantor shall pay to the
Administrative Agent all or any part of the Guaranteed Obligations, (ii) all of
the Guaranteed Obligations and all other amounts payable under this Guaranty
shall have been paid in full in cash, (iii) all Letters of Credit and all
Secured Hedge Agreements and Secured Cash Management

 

94

--------------------------------------------------------------------------------


 

Agreements shall have expired or been terminated, and (iv) the Termination Date
shall have occurred, the Administrative Agent and the other Secured Parties
will, at such Guarantor’s request and expense, execute and deliver to such
Guarantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer of subrogation to such Guarantor of
an interest in the Guaranteed Obligations resulting from the payment made by
such Guarantor.

 

Section 8.05  Additional Guarantors.  Upon the execution and delivery by any
Person of a guaranty joinder agreement in substantially the form of Exhibit H
hereto (each, a “Guaranty Supplement”), (i) such Person shall be referred to as
an “Additional Guarantor” and shall become and be a Guarantor hereunder, and
each reference in this Guaranty to a “Guarantor” shall also mean and be a
reference to such Additional Guarantor, and each reference in any other Loan
Document to a “Guarantor” shall also mean and be a reference to such Additional
Guarantor, and (ii) each reference herein to “this Guaranty”, “hereunder”,
“hereof” or words of like import referring to this Guaranty, and each reference
in any other Loan Document to the “Guaranty”, “thereunder”, “thereof” or words
of like import referring to this Guaranty, shall include each such duly executed
and delivered Guaranty Supplement.

 

Section 8.06  Continuing Guarantee; Assignments.  This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of all of the Guaranteed Obligations and all
other amounts payable under this Guaranty, (ii) the latest date of expiration or
termination of all Letters of Credit and all Secured Hedge Agreements (or the
date on which such obligations shall have been Cash Collateralized in the case
of Letters of Credit or cash collateralized in a manner reasonably satisfactory
to each applicable Hedge Bank in the case of Secured Hedge Agreements), and
(iii) the Termination Date, (b) be binding upon each Guarantor and its
successors and assigns and (c) inure to the benefit of, and be enforceable by,
the Administrative Agent and the other Secured Parties and their respective
successors, transferees and assigns.  Without limiting the generality of
clause (c) of the immediately preceding sentence, any Lender Party may assign or
otherwise transfer all or any portion of its rights and obligations under this
Agreement (including, without limitation, all or any portion of its Commitment
or Commitments, the Advances owing to it and the Notes held by it) to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender Party under this Article VIII
or otherwise, in each case as provided in Section 10.07.

 

Section 8.07  No Reliance.  Each Guarantor has, independently and without
reliance upon any Agent or any Lender Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Guaranty and each other Loan Document to which it is
or is to be a party, and such Guarantor has established adequate means of
obtaining from each other Loan Party on a continuing basis information
pertaining to, and is now and on a continuing basis will be completely familiar
with, the business, condition (financial or otherwise), operations, performance,
properties and prospects of such other Loan Party.

 


ARTICLE IX

SECURITY


 

Section 9.01  Grant of Security.  To induce the Lenders to make the Advances,
and the Issuing Banks to issue Letters of Credit, each Loan Party hereby grants
to the Administrative Agent, for itself and for the ratable benefit of the
Secured Parties, as security for the full and prompt payment when due (whether
at stated maturity, by acceleration or otherwise) of the Obligations of such
Loan Party under the Loan Documents, all Obligations of such Loan Party under
Secured Hedge Agreements and all Secured Cash Management Agreements, and each
agreement or instrument delivered by any Loan Party pursuant to any of the
foregoing (whether direct or indirect, absolute or contingent, and whether for
principal, reimbursement obligations, interest, fees, premiums, penalties,
indemnifications, contract

 

95

--------------------------------------------------------------------------------


 

causes of action, costs, expenses or otherwise) (collectively, the “Secured
Obligations”) a continuing first priority Lien and security interest (but
subject to the DIP Refinancing Orders) in accordance with subsections
364(c)(2) and (3) and 364(d)(1) of the Bankruptcy Code in and to all Collateral
of such Loan Party.  “Collateral” means, except as otherwise specified in the
DIP Refinancing Orders, all of the property and assets of each Loan Party and
its estate, real and personal, tangible and intangible, whether now owned or
hereafter acquired or arising and regardless of where located, including but not
limited to:

 


(A)           ALL EQUIPMENT;


 


(B)           ALL INVENTORY;


 


(C)           ALL ACCOUNTS (AND ANY AND ALL SUCH SUPPORTING OBLIGATIONS,
SECURITY AGREEMENTS, MORTGAGES, LIENS, LEASES, LETTERS OF CREDIT AND OTHER
CONTRACTS BEING THE “RELATED CONTRACTS”);


 


(D)           ALL GENERAL INTANGIBLES;


 


(E)           THE FOLLOWING (THE “SECURITY COLLATERAL”):


 

(I)            THE INITIAL PLEDGED EQUITY AND THE CERTIFICATES, IF ANY,
REPRESENTING THE INITIAL PLEDGED EQUITY, AND ALL DIVIDENDS, DISTRIBUTIONS,
RETURN OF CAPITAL, CASH, INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME
RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR
ANY OR ALL OF THE INITIAL PLEDGED EQUITY AND ALL SUBSCRIPTION WARRANTS, RIGHTS
OR OPTIONS ISSUED THEREON OR WITH RESPECT THERETO;

 

(II)           THE INITIAL PLEDGED DEBT AND THE INSTRUMENTS, IF ANY, EVIDENCING
THE INITIAL PLEDGED DEBT, AND ALL INTEREST, CASH, INSTRUMENTS AND OTHER PROPERTY
FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR
IN EXCHANGE FOR ANY OR ALL OF THE INITIAL PLEDGED DEBT;

 

(III)          ALL ADDITIONAL SHARES OF STOCK AND OTHER EQUITY INTERESTS FROM
TIME TO TIME ACQUIRED BY SUCH LOAN PARTY IN ANY MANNER (SUCH SHARES AND OTHER
EQUITY INTERESTS, TOGETHER WITH THE INITIAL PLEDGED EQUITY, BEING THE “PLEDGED
EQUITY”), AND THE CERTIFICATES, IF ANY, REPRESENTING SUCH ADDITIONAL SHARES OR
OTHER EQUITY INTERESTS, AND ALL DIVIDENDS, DISTRIBUTIONS, RETURN OF CAPITAL,
CASH, INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR
OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF SUCH SHARES
OR OTHER EQUITY INTERESTS AND ALL SUBSCRIPTION WARRANTS, RIGHTS OR OPTIONS
ISSUED THEREON OR WITH RESPECT THERETO; PROVIDED THAT SOLELY TO THE EXTENT AND
ONLY FOR SO LONG AS THE PLEDGE BY ANY LOAN PARTY OF MORE THAN 66% OF THE VOTING
FOREIGN STOCK IN A CFC UNDER THIS AGREEMENT TO THE ADMINISTRATIVE AGENT ON
BEHALF OF THE SECURED PARTIES WOULD RESULT IN MATERIAL ADVERSE TAX CONSEQUENCES
TO THE BORROWER, NO LOAN PARTY SHALL BE REQUIRED TO PLEDGE ANY EQUITY INTERESTS
IN ANY CFC (OR ANY EQUITY INTERESTS IN ANY ENTITY THAT IS TREATED AS A
PARTNERSHIP OR A DISREGARDED ENTITY FOR UNITED STATES FEDERAL INCOME TAX
PURPOSES AND IN EACH CASE WHOSE ASSETS ARE SOLELY EQUITY INTERESTS IN CFCS (A
“FLOW-THROUGH ENTITY”) THAT OWN DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE OTHER
FLOW-THROUGH ENTITIES, EQUITY INTERESTS IN ANY CFCS) OWNED OR OTHERWISE HELD BY
SUCH LOAN PARTY WHICH, WHEN AGGREGATED WITH ALL OF THE OTHER EQUITY INTERESTS IN
SUCH CFC (OR FLOW-THROUGH ENTITY) PLEDGED BY ANY LOAN PARTY, WOULD RESULT (OR
WOULD BE DEEMED TO RESULT FOR UNITED STATES FEDERAL INCOME TAX PURPOSES) IN MORE
THAN 66% OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK IN A CFC
ENTITLED TO VOTE (WITHIN THE MEANING OF TREASURY REGULATION
SECTION 1.956-2(C)(2) PROMULGATED UNDER THE INTERNAL REVENUE CODE) (THE “VOTING
FOREIGN STOCK”) (ON A FULLY DILUTED BASIS) BEING PLEDGED TO

 

96

--------------------------------------------------------------------------------


 

THE ADMINISTRATIVE AGENT, ON BEHALF OF THE SECURED PARTIES, UNDER THIS AGREEMENT
(ALTHOUGH ALL OF THE SHARES OF STOCK IN A FOREIGN SUBSIDIARY NOT ENTITLED TO
VOTE (WITHIN THE MEANING OF TREASURY REGULATION
SECTION 1.956-2(C)(2) PROMULGATED UNDER THE INTERNAL REVENUE CODE) (THE
“NON-VOTING FOREIGN STOCK”) SHALL BE PLEDGED BY EACH OF THE LOAN PARTIES THAT
OWNS OR OTHERWISE HOLDS ANY SUCH NON-VOTING FOREIGN STOCK THEREIN); PROVIDED
FURTHER THAT, IF, AS A RESULT OF ANY CHANGE IN THE TAX LAWS OF THE UNITED STATES
OF AMERICA AFTER THE DATE OF THIS AGREEMENT OR IN ANY OTHER CIRCUMSTANCE, THE
PLEDGE BY SUCH LOAN PARTY OF ANY ADDITIONAL SHARES OF STOCK IN ANY SUCH FOREIGN
SUBSIDIARY TO THE ADMINISTRATIVE AGENT, ON BEHALF OF THE SECURED PARTIES, UNDER
THIS AGREEMENT WOULD NOT RESULT IN MATERIAL ADVERSE TAX CONSEQUENCES TO THE
BORROWER, THEN, PROMPTLY AFTER THE CHANGE IN SUCH LAWS OR CIRCUMSTANCE, ALL SUCH
ADDITIONAL SHARES OF STOCK SHALL BE SO PLEDGED UNDER THIS AGREEMENT;

 

(IV)          ALL ADDITIONAL INDEBTEDNESS FROM TIME TO TIME OWED TO SUCH LOAN
PARTY (SUCH INDEBTEDNESS, TOGETHER WITH THE INITIAL PLEDGED DEBT, BEING THE
“PLEDGED DEBT”) AND THE INSTRUMENTS, IF ANY, EVIDENCING SUCH INDEBTEDNESS, AND
ALL INTEREST, CASH, INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME RECEIVED,
RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL
OF SUCH INDEBTEDNESS; AND

 

(V)           ALL OTHER INVESTMENT PROPERTY (INCLUDING, WITHOUT LIMITATION, ALL
(A) SECURITIES, WHETHER CERTIFICATED OR UNCERTIFICATED, (B) SECURITY
ENTITLEMENTS, (C) SECURITIES ACCOUNTS, (D) COMMODITY CONTRACTS AND (E) COMMODITY
ACCOUNTS) IN WHICH SUCH LOAN PARTY HAS NOW, OR ACQUIRES FROM TIME TO TIME
HEREAFTER, ANY RIGHT, TITLE OR INTEREST IN ANY MANNER, AND THE CERTIFICATES OR
INSTRUMENTS, IF ANY, REPRESENTING OR EVIDENCING SUCH INVESTMENT PROPERTY, AND
ALL DIVIDENDS, DISTRIBUTIONS, RETURN OF CAPITAL, INTEREST, DISTRIBUTIONS, VALUE,
CASH, INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR
OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF SUCH
INVESTMENT PROPERTY AND ALL SUBSCRIPTION WARRANTS, RIGHTS OR OPTIONS ISSUED
THEREON OR WITH RESPECT THERETO (THE “PLEDGED INVESTMENT PROPERTY”);

 


(F)            THE FOLLOWING (COLLECTIVELY, THE “ACCOUNT COLLATERAL”):


 

(I)            ALL DEPOSIT AND OTHER BANK ACCOUNTS AND ALL FUNDS AND FINANCIAL
ASSETS FROM TIME TO TIME CREDITED THERETO (INCLUDING, WITHOUT LIMITATION, ALL
CASH EQUIVALENTS), ALL INTEREST, DIVIDENDS, DISTRIBUTIONS, CASH, INSTRUMENTS AND
OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED
IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF SUCH FUNDS AND FINANCIAL ASSETS,
AND ALL CERTIFICATES AND INSTRUMENTS, IF ANY, FROM TIME TO TIME REPRESENTING OR
EVIDENCING SUCH ACCOUNTS;

 

(II)           ALL PROMISSORY NOTES, CERTIFICATES OF DEPOSIT, DEPOSIT ACCOUNTS,
CHECKS AND OTHER INSTRUMENTS FROM TIME TO TIME DELIVERED TO OR OTHERWISE
POSSESSED BY THE ADMINISTRATIVE AGENT FOR OR ON BEHALF OF SUCH LOAN PARTY,
INCLUDING, WITHOUT LIMITATION, THOSE DELIVERED OR POSSESSED IN SUBSTITUTION FOR
OR IN ADDITION TO ANY OR ALL OF THE THEN EXISTING ACCOUNT COLLATERAL; AND

 

(III)          ALL INTEREST, DIVIDENDS, DISTRIBUTIONS, CASH, INSTRUMENTS AND
OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED
IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF THE THEN EXISTING ACCOUNT
COLLATERAL;

 

97

--------------------------------------------------------------------------------



 


(G)           THE FOLLOWING (COLLECTIVELY, THE “INTELLECTUAL PROPERTY”):


 

(I)            ALL PATENTS, PATENT APPLICATIONS, UTILITY MODELS AND STATUTORY
INVENTION REGISTRATIONS, ALL INVENTIONS CLAIMED OR DISCLOSED THEREIN AND ALL
IMPROVEMENTS THERETO (“PATENTS”);

 

(II)           ALL TRADEMARKS, SERVICE MARKS, DOMAIN NAMES, TRADE DRESS, LOGOS,
DESIGNS, SLOGANS, TRADE NAMES, BUSINESS NAMES, CORPORATE NAMES AND OTHER SOURCE
IDENTIFIERS, WHETHER REGISTERED OR UNREGISTERED (PROVIDED THAT NO SECURITY
INTEREST SHALL BE GRANTED IN UNITED STATES INTENT-TO-USE TRADEMARK APPLICATIONS
TO THE EXTENT THAT, AND SOLELY DURING THE PERIOD IN WHICH, THE GRANT OF A
SECURITY INTEREST THEREIN WOULD IMPAIR THE VALIDITY OR ENFORCEABILITY OF SUCH
INTENT-TO-USE TRADEMARK APPLICATIONS UNDER APPLICABLE FEDERAL LAW), TOGETHER, IN
EACH CASE, WITH THE GOODWILL SYMBOLIZED THEREBY (“TRADEMARKS”);

 

(III)          ALL COPYRIGHTS, INCLUDING, WITHOUT LIMITATION, COPYRIGHTS IN
COMPUTER SOFTWARE, INTERNET WEB SITES AND THE CONTENT THEREOF, WHETHER
REGISTERED OR UNREGISTERED (“COPYRIGHTS”);

 

(IV)          ALL COMPUTER SOFTWARE, PROGRAMS AND DATABASES (INCLUDING, WITHOUT
LIMITATION, SOURCE CODE, OBJECT CODE AND ALL RELATED APPLICATIONS AND DATA
FILES), FIRMWARE AND DOCUMENTATION AND MATERIALS RELATING THERETO, TOGETHER WITH
ANY AND ALL MAINTENANCE RIGHTS, SERVICE RIGHTS, PROGRAMMING RIGHTS, HOSTING
RIGHTS, TEST RIGHTS, IMPROVEMENT RIGHTS, RENEWAL RIGHTS AND INDEMNIFICATION
RIGHTS AND ANY SUBSTITUTIONS, REPLACEMENTS, IMPROVEMENTS, ERROR CORRECTIONS,
UPDATES AND NEW VERSIONS OF ANY OF THE FOREGOING (“COMPUTER SOFTWARE”);

 

(V)           ALL CONFIDENTIAL AND PROPRIETARY INFORMATION, INCLUDING, WITHOUT
LIMITATION, KNOW-HOW, TRADE SECRETS, MANUFACTURING AND PRODUCTION PROCESSES AND
TECHNIQUES, INVENTIONS, RESEARCH AND DEVELOPMENT INFORMATION, DATABASES AND
DATA, INCLUDING, WITHOUT LIMITATION, TECHNICAL DATA, FINANCIAL, MARKETING AND
BUSINESS DATA, PRICING AND COST INFORMATION, BUSINESS AND MARKETING PLANS AND
CUSTOMER AND SUPPLIER LISTS AND INFORMATION (COLLECTIVELY, “TRADE SECRETS”), AND
ALL OTHER INTELLECTUAL, INDUSTRIAL AND INTANGIBLE PROPERTY OF ANY TYPE,
INCLUDING, WITHOUT LIMITATION, INDUSTRIAL DESIGNS AND MASK WORKS;

 

(VI)          ALL REGISTRATIONS AND APPLICATIONS FOR REGISTRATION FOR ANY OF THE
FOREGOING, INCLUDING, WITHOUT LIMITATION, THOSE REGISTRATIONS AND APPLICATIONS
FOR REGISTRATION SET FORTH IN SCHEDULE II HERETO (AS SUCH SCHEDULE II MAY BE
SUPPLEMENTED FROM TIME TO TIME BY SUPPLEMENTS TO THE IP SECURITY AGREEMENT, EACH
SUCH SUPPLEMENT BEING SUBSTANTIALLY IN THE FORM OF EXHIBIT G HERETO (AN “IP
SECURITY AGREEMENT SUPPLEMENT”), EXECUTED BY SUCH LOAN PARTY TO THE
ADMINISTRATIVE AGENT FROM TIME TO TIME), TOGETHER WITH ALL REISSUES, DIVISIONS,
CONTINUATIONS, CONTINUATIONS-IN-PART, EXTENSIONS, RENEWALS AND REEXAMINATIONS
THEREOF;

 

(VII)         ALL TANGIBLE EMBODIMENTS OF THE FOREGOING, ALL RIGHTS IN THE
FOREGOING PROVIDED BY INTERNATIONAL TREATIES OR CONVENTIONS, ALL RIGHTS
CORRESPONDING THERETO THROUGHOUT THE WORLD AND ALL OTHER RIGHTS OF ANY KIND
WHATSOEVER OF SUCH LOAN PARTY ACCRUING THEREUNDER OR PERTAINING THERETO;

 

(VIII)        ANY AND ALL CLAIMS FOR DAMAGES AND INJUNCTIVE RELIEF FOR PAST,
PRESENT AND FUTURE INFRINGEMENT, DILUTION, MISAPPROPRIATION, VIOLATION, MISUSE
OR BREACH WITH RESPECT

 

98

--------------------------------------------------------------------------------


 

TO ANY OF THE FOREGOING, WITH THE RIGHT, BUT NOT THE OBLIGATION, TO SUE FOR AND
COLLECT, OR OTHERWISE RECOVER, SUCH DAMAGES; AND

 

(IX)           ALL AGREEMENTS, PERMITS, CONSENTS, ORDERS AND FRANCHISES RELATING
TO THE LICENSE, DEVELOPMENT, USE OR DISCLOSURE OF ANY OF THE FOREGOING TO WHICH
SUCH LOAN PARTY, NOW OR HEREAFTER, IS A PARTY OR A BENEFICIARY, INCLUDING,
WITHOUT LIMITATION, THE MATERIAL AND KEY AGREEMENTS NOT ENTERED INTO IN THE
ORDINARY COURSE OF BUSINESS SET FORTH IN SCHEDULE III HERETO (SUCH SCHEDULED
AGREEMENTS, THE “IP AGREEMENTS”);

 


(H)           ALL OF THE RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN ALL
REAL PROPERTY THE TITLE TO WHICH IS HELD BY THE LOAN PARTIES, OR THE POSSESSION
OF WHICH IS HELD BY THE LOAN PARTIES PURSUANT TO LEASEHOLD INTEREST, AND IN ALL
SUCH LEASEHOLD INTERESTS, TOGETHER IN EACH CASE WITH ALL OF THE RIGHT, TITLE AND
INTEREST OF THE LOAN PARTIES IN AND TO ALL BUILDINGS, IMPROVEMENTS, AND FIXTURES
RELATED THERETO, ANY LEASE OR SUBLEASE THEREOF, ALL GENERAL INTANGIBLES RELATING
THERETO AND ALL PROCEEDS THEREOF (COLLECTIVELY, THE “REAL PROPERTY COLLATERAL”);


 


(I)            ALL BOOKS AND RECORDS (INCLUDING, WITHOUT LIMITATION, CUSTOMER
LISTS, CREDIT FILES, PRINTOUTS AND OTHER COMPUTER OUTPUT MATERIALS AND RECORDS)
OF SUCH LOAN PARTY PERTAINING TO ANY OF THE COLLATERAL; AND


 


(J)            ALL PROCEEDS OF, COLLATERAL FOR, INCOME, ROYALTIES AND OTHER
PAYMENTS NOW OR HEREAFTER DUE AND PAYABLE WITH RESPECT TO, AND SUPPORTING
OBLIGATIONS RELATING TO, ANY AND ALL OF THE COLLATERAL (INCLUDING, WITHOUT
LIMITATION, PROCEEDS, COLLATERAL AND SUPPORTING OBLIGATIONS THAT CONSTITUTE
PROPERTY OF THE TYPES DESCRIBED IN CLAUSES (A) THROUGH (I) OF THIS SECTION 9.01
AND THIS CLAUSE (K)) AND, TO THE EXTENT NOT OTHERWISE INCLUDED, ALL (A) PAYMENTS
UNDER INSURANCE (WHETHER OR NOT THE ADMINISTRATIVE AGENT IS THE LOSS PAYEE
THEREOF), OR ANY INDEMNITY, WARRANTY OR GUARANTY, PAYABLE BY REASON OF LOSS OR
DAMAGE TO OR OTHERWISE WITH RESPECT TO ANY OF THE FOREGOING COLLATERAL, (B) TORT
CLAIMS, INCLUDING, WITHOUT LIMITATION, ALL COMMERCIAL TORT CLAIMS AND (C) CASH;


 

provided that Collateral shall not include any rights or interests of a Grantor
in any joint venture if, under applicable law or the terms of the applicable
contract with respect thereto, the valid grant of a security interest or other
Lien therein hereunder is prohibited and such prohibition has not been or is not
waived or the consent of each other party to such contract has not been or is
not otherwise obtained or under applicable law such prohibition cannot be
waived, provided further that the foregoing exclusion shall in no way be
construed (i) to apply if any such prohibition is ineffective or unenforceable
under the UCC (including Sections 9-406, 9-407, 9-408 or 9-409), by any order of
the Bankruptcy Court or any other applicable law or (ii) so as to limit, impair
or otherwise affects the Administrative Agent’s unconditional continuing
security interest in and Lien upon any rights or interests of any Grantor in or
to monies due or to become due under any such contract.

 

Section 9.02  Further Assurances.  (a)  Each Loan Party agrees that from time to
time, at the expense of such Loan Party, such Loan Party will promptly execute
and deliver, or otherwise authenticate, all further instruments and documents,
and take all further action that may be necessary or desirable, or that any
Agent may reasonably request, in order to perfect and protect any pledge or
security interest granted or purported to be granted by such Loan Party
hereunder or to enable such Agent to exercise and enforce its rights and
remedies hereunder with respect to any Collateral of such Loan Party.  Without
limiting the generality of the foregoing, each Loan Party will promptly with
respect to Collateral of such Loan Party:  (i) if any such Collateral shall be
evidenced by a promissory note or other instrument or chattel paper, deliver and
pledge to such Agent hereunder such note or instrument or chattel paper duly
indorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and

 

99

--------------------------------------------------------------------------------


 

substance reasonably satisfactory to such Agent; (ii) execute or authenticate
and file such financing or continuation statements, or amendments thereto, and
such other instruments or notices, as may be necessary or desirable, or as any
Agent may reasonably request, in order to perfect and preserve the security
interest granted or purported to be granted by such Loan Party hereunder;
(iii) deliver to such Agent for benefit of the Secured Parties certificates
representing Pledged Collateral that constitutes certificated securities,
accompanied by undated stock or bond powers executed in blank; (iv) take all
action necessary to ensure that such Agent has control of Pledged Collateral and
of Collateral consisting of deposit accounts, electronic chattel paper,
letter-of-credit rights and transferable records as provided in Sections 9-104,
9-105, 9-106 and 9-107 of the UCC and in Section 16 of the Uniform Electronics
Transactions Act, as in effect in the jurisdiction governing such transferable
record; (v) take all necessary action to ensure that such Agent’s security
interest is noted on any certificate of ownership related to any Collateral
evidenced by a certificate of ownership; (vi) cause such Agent to be the
beneficiary under all letters of credit that constitute Collateral, with the
exclusive right to make all draws under such letters of credit, and with all
rights of a transferee under Section 5-114(e) of the UCC; and (vii) deliver to
such Agent evidence that all other action that such Agent may deem reasonably
necessary or desirable in order to perfect and protect the security interest
created by such Loan Party under this Agreement has been taken.

 


(B)           EACH LOAN PARTY HEREBY AUTHORIZES EACH AGENT TO FILE ONE OR MORE
FINANCING OR CONTINUATION STATEMENTS, AND AMENDMENTS THERETO, INCLUDING, WITHOUT
LIMITATION, ONE OR MORE FINANCING STATEMENTS INDICATING THAT SUCH FINANCING
STATEMENTS COVER ALL ASSETS OR ALL PERSONAL PROPERTY (OR WORDS OF SIMILAR
EFFECT) OF SUCH LOAN PARTY, IN EACH CASE WITHOUT THE SIGNATURE OF SUCH LOAN
PARTY, AND REGARDLESS OF WHETHER ANY PARTICULAR ASSET DESCRIBED IN SUCH
FINANCING STATEMENTS FALLS WITHIN THE SCOPE OF THE UCC OR THE GRANTING CLAUSE OF
THIS AGREEMENT.  A PHOTOCOPY OR OTHER REPRODUCTION OF THIS AGREEMENT OR ANY
FINANCING STATEMENT COVERING THE COLLATERAL OR ANY PART THEREOF SHALL BE
SUFFICIENT AS A FINANCING STATEMENT WHERE PERMITTED BY LAW.  EACH LOAN PARTY
RATIFIES ITS AUTHORIZATION FOR EACH AGENT TO HAVE FILED SUCH FINANCING
STATEMENTS, CONTINUATION STATEMENTS OR AMENDMENTS FILED PRIOR TO THE EFFECTIVE
DATE.


 


(C)           EACH LOAN PARTY WILL FURNISH TO EACH AGENT FROM TIME TO TIME
STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND DESCRIBING THE COLLATERAL OF
SUCH LOAN PARTY AND SUCH OTHER REPORTS IN CONNECTION WITH SUCH COLLATERAL AS
SUCH AGENT MAY REASONABLY REQUEST, ALL IN REASONABLE DETAIL.


 


(D)           NOTWITHSTANDING SUBSECTIONS (A) AND (B) OF THIS SECTION 9.02, OR
ANY FAILURE ON THE PART OF ANY LOAN PARTY OR ANY AGENT TO TAKE ANY OF THE
ACTIONS SET FORTH IN SUCH SUBSECTIONS, THE LIENS AND SECURITY INTERESTS GRANTED
HEREIN SHALL BE DEEMED VALID, ENFORCEABLE AND PERFECTED BY ENTRY OF THE INTERIM
ORDER AND THE FINAL ORDER, AS APPLICABLE IF AND TO THE EXTENT PERFECTION MAY BE
ACHIEVED BY THE ENTRY OF THE DIP REFINANCING ORDERS.  NO FINANCING STATEMENT,
NOTICE OF LIEN, MORTGAGE, DEED OF TRUST OR SIMILAR INSTRUMENT IN ANY
JURISDICTION OR FILING OFFICE NEED BE FILED OR ANY OTHER ACTION TAKEN IN ORDER
TO VALIDATE AND PERFECT THE LIENS AND SECURITY INTERESTS GRANTED BY OR PURSUANT
TO THIS AGREEMENT OR INTERIM ORDER OR FINAL ORDER.


 

Section 9.03  Rights of Lender; Limitations on Lenders’ Obligations.  (a) 
Subject to each Loan Party’s rights and duties under the Bankruptcy Code
(including section 365 of the Bankruptcy Code), and anything herein to the
contrary notwithstanding, (i) each Loan Party shall remain liable under the
contracts and agreements included in such Loan Party’s Collateral to the extent
set forth therein to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (ii) the exercise by the
Administrative Agent of any of the rights hereunder shall not release any Loan
Party from any of its duties or obligations under the contracts and agreements
included in the Collateral and (iii) no Secured Party shall have any obligation
or liability under the contracts and agreements included in the Collateral by
reason of this Agreement or any other Loan Document, nor shall

 

100

--------------------------------------------------------------------------------


 

any Secured Party be obligated to perform any of the obligations or duties of
any Loan Party thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder.


 


(B)           EXCEPT AS OTHERWISE PROVIDED IN THIS SUBSECTION (B), EACH LOAN
PARTY WILL CONTINUE TO COLLECT, AT ITS OWN EXPENSE, ALL AMOUNTS DUE OR TO BECOME
DUE SUCH LOAN PARTY UNDER THE ACCOUNTS AND RELATED CONTRACTS.  IN CONNECTION
WITH SUCH COLLECTIONS, SUCH LOAN PARTY MAY TAKE (AND AT THE ADMINISTRATIVE
AGENT’S REASONABLE DIRECTION, WILL TAKE) SUCH ACTION AS SUCH LOAN PARTY OR THE
ADMINISTRATIVE AGENT MAY REASONABLY DEEM NECESSARY OR ADVISABLE TO ENFORCE
COLLECTION OF THE ACCOUNTS AND RELATED CONTRACTS; PROVIDED, HOWEVER, THAT,
SUBJECT TO ANY REQUIREMENT OF NOTICE PROVIDED IN THE DIP REFINANCING ORDERS OR
IN SECTION 6.01, THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT AT ANY TIME, UPON
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TO NOTIFY THE
OBLIGORS UNDER ANY ACCOUNTS AND RELATED CONTRACTS OF THE ASSIGNMENT OF SUCH
ACCOUNTS AND RELATED CONTRACTS TO THE ADMINISTRATIVE AGENT AND TO DIRECT SUCH
OBLIGORS TO MAKE PAYMENT OF ALL AMOUNTS DUE OR TO BECOME DUE TO SUCH LOAN PARTY
THEREUNDER DIRECTLY TO THE ADMINISTRATIVE AGENT AND, UPON SUCH NOTIFICATION AND
AT THE EXPENSE OF SUCH LOAN PARTY, TO ENFORCE COLLECTION OF ANY SUCH ACCOUNTS
AND RELATED CONTRACTS, TO ADJUST, SETTLE OR COMPROMISE THE AMOUNT OR PAYMENT
THEREOF, IN THE SAME MANNER AND TO THE SAME EXTENT AS SUCH LOAN PARTY MIGHT HAVE
DONE, AND TO OTHERWISE EXERCISE ALL RIGHTS WITH RESPECT TO SUCH ACCOUNTS AND
RELATED CONTRACTS, INCLUDING, WITHOUT LIMITATION, THOSE SET FORTH IN
SECTION 9-607 OF THE UCC.  UPON AND DURING THE EXERCISE BY THE ADMINISTRATIVE
AGENT ON BEHALF OF THE LENDERS OF ANY OF THE REMEDIES DESCRIBED IN THE PROVISO
OF THE IMMEDIATELY PRECEDING SENTENCE, (I) ANY AND ALL AMOUNTS AND PROCEEDS
(INCLUDING, WITHOUT LIMITATION, INSTRUMENTS) RECEIVED BY SUCH LOAN PARTY IN
RESPECT OF THE ACCOUNTS AND RELATED CONTRACTS OF SUCH LOAN PARTY SHALL BE
RECEIVED IN TRUST FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT HEREUNDER, SHALL
BE SEGREGATED FROM OTHER FUNDS OF SUCH LOAN PARTY AND SHALL BE FORTHWITH PAID
OVER TO THE ADMINISTRATIVE AGENT IN THE SAME FORM AS SO RECEIVED (WITH ANY
NECESSARY ENDORSEMENT) TO BE DEPOSITED IN A COLLATERAL ACCOUNT MAINTAINED WITH
THE ADMINISTRATIVE AGENT AND APPLIED AS PROVIDED IN SECTION 9.07(B) AND
(II) SUCH LOAN PARTY WILL NOT ADJUST, SETTLE OR COMPROMISE THE AMOUNT OR PAYMENT
OF ANY ACCOUNT OR AMOUNT DUE ON ANY RELATED CONTRACT, RELEASE WHOLLY OR PARTLY
ANY OBLIGOR THEREOF, OR ALLOW ANY CREDIT OR DISCOUNT THEREON.  NO LOAN PARTY
WILL PERMIT OR CONSENT TO THE SUBORDINATION OF ITS RIGHT TO PAYMENT UNDER ANY OF
THE ACCOUNTS AND RELATED CONTRACTS TO ANY OTHER INDEBTEDNESS OR OBLIGATIONS OF
THE OBLIGOR THEREOF.


 


(C)           THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO MAKE TEST
VERIFICATION OF THE ACCOUNTS (OTHER THAN ACCOUNTS THAT ANY LOAN PARTY IS
REQUIRED TO MAINTAIN AS “CLASSIFIED”) IN ANY MANNER AND THROUGH ANY MEDIUM THAT
IT CONSIDERS ADVISABLE IN ITS REASONABLE DISCRETION, AND EACH LOAN PARTY AGREES
TO FURNISH ALL SUCH ASSISTANCE AND INFORMATION AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUIRE IN CONNECTION THEREWITH.


 

Section 9.04  Covenants of the Loan Parties with Respect to Collateral.  Each
Loan Party hereby covenants and agrees with the Administrative Agent that from
and after the date of this Agreement and until the Secured Obligations (other
than contingent indemnification obligations which are not then due and payable)
are fully satisfied or Cash Collateralized:

 


(A)           DELIVERY AND CONTROL OF PLEDGED COLLATERAL.


 

(I)            ALL CERTIFICATES OR INSTRUMENTS REPRESENTING OR EVIDENCING
PLEDGED COLLATERAL SHALL BE DELIVERED TO AND HELD BY OR ON BEHALF OF THE
ADMINISTRATIVE AGENT PURSUANT HERETO, AND SHALL BE IN SUITABLE FORM FOR TRANSFER
BY DELIVERY, OR SHALL BE ACCOMPANIED BY DULY EXECUTED INSTRUMENTS OF TRANSFER OR
ASSIGNMENT IN BLANK, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.  IN ADDITION, THE ADMINISTRATIVE AGENT SHALL HAVE THE
RIGHT AT ANY TIME TO EXCHANGE CERTIFICATES OR INSTRUMENTS REPRESENTING OR
EVIDENCING PLEDGED COLLATERAL FOR CERTIFICATES OR INSTRUMENTS OF SMALLER OR
LARGER DENOMINATIONS.

 

101

--------------------------------------------------------------------------------


 

(II)           WITH RESPECT TO ANY PLEDGED COLLATERAL IN WHICH ANY LOAN PARTY
HAS ANY RIGHT, TITLE OR INTEREST AND THAT CONSTITUTES AN UNCERTIFICATED
SECURITY, SUCH LOAN PARTY WILL CAUSE THE ISSUER THEREOF EITHER (I) TO REGISTER
THE ADMINISTRATIVE AGENT AS THE REGISTERED OWNER OF SUCH SECURITY OR (II) TO
AGREE IN AN AUTHENTICATED RECORD WITH SUCH LOAN PARTY AND THE ADMINISTRATIVE
AGENT THAT SUCH ISSUER WILL COMPLY WITH INSTRUCTIONS WITH RESPECT TO SUCH
SECURITY ORIGINATED BY THE ADMINISTRATIVE AGENT WITHOUT FURTHER CONSENT OF SUCH
LOAN PARTY, SUCH AUTHENTICATED RECORD TO BE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.  WITH RESPECT TO ANY PLEDGED
COLLATERAL IN WHICH ANY LOAN PARTY HAS ANY RIGHT, TITLE OR INTEREST AND THAT IS
NOT AN UNCERTIFICATED SECURITY, SUCH LOAN PARTY WILL NOTIFY EACH SUCH ISSUER OF
PLEDGED EQUITY THAT SUCH PLEDGED EQUITY IS SUBJECT TO THE SECURITY INTEREST
GRANTED HEREUNDER.

 

(III)          EXCEPT AS PROVIDED IN SECTION 9.07, SUCH LOAN PARTY SHALL BE
ENTITLED TO RECEIVE ALL CASH DIVIDENDS PAID IN RESPECT OF THE PLEDGED COLLATERAL
(OTHER THAN LIQUIDATING OR DISTRIBUTING DIVIDENDS).  ANY SUMS PAID UPON OR IN
RESPECT OF ANY OF THE PLEDGED EQUITY UPON THE LIQUIDATION OR DISSOLUTION OF ANY
ISSUER OF ANY OF THE INITIAL PLEDGED EQUITY, ANY DISTRIBUTION OF CAPITAL MADE ON
OR IN RESPECT OF ANY OF THE INITIAL PLEDGED EQUITY OR ANY PROPERTY DISTRIBUTED
UPON OR WITH RESPECT TO ANY OF THE INITIAL PLEDGED EQUITY PURSUANT TO THE
RECAPITALIZATION OR RECLASSIFICATION OF THE CAPITAL OF ANY ISSUER OF INITIAL
PLEDGED EQUITY OR PURSUANT TO THE REORGANIZATION THEREOF SHALL BE DELIVERED TO
THE ADMINISTRATIVE AGENT TO HOLD AS COLLATERAL FOR THE SECURED OBLIGATIONS.

 

(IV)          EXCEPT AS PROVIDED IN SECTION 9.07, SUCH LOAN PARTY WILL BE
ENTITLED TO EXERCISE ALL VOTING, CONSENT AND CORPORATE RIGHTS WITH RESPECT TO
PLEDGED EQUITY; PROVIDED, HOWEVER, THAT NO VOTE SHALL BE CAST, CONSENT GIVEN OR
RIGHT EXERCISED OR OTHER ACTION TAKEN BY SUCH LOAN PARTY WHICH WOULD MATERIALLY
IMPAIR THE PLEDGED COLLATERAL OR WHICH WOULD BE INCONSISTENT IN ANY MATERIAL
RESPECT WITH OR RESULT IN ANY VIOLATION OF ANY PROVISION OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR, WITHOUT PRIOR NOTICE TO THE ADMINISTRATIVE AGENT, TO
ENABLE OR TAKE ANY OTHER ACTION TO PERMIT ANY ISSUER OF PLEDGED EQUITY TO ISSUE
ANY STOCK OR OTHER EQUITY SECURITIES OF ANY NATURE OR TO ISSUE ANY OTHER
SECURITIES CONVERTIBLE INTO OR GRANTING THE RIGHT TO PURCHASE OR EXCHANGE FOR
ANY STOCK OR OTHER EQUITY SECURITIES OF ANY NATURE OF ANY ISSUER OF PLEDGED
EQUITY OTHER THAN ISSUANCES, TRANSFERS AND GRANTS TO A LOAN PARTY.

 

(V)           SUCH LOAN PARTY SHALL NOT GRANT CONTROL OVER ANY INVESTMENT
PROPERTY TO ANY PERSON OTHER THAN THE ADMINISTRATIVE AGENT, EXCEPT TO THE EXTENT
PERMITTED PURSUANT TO THIS AGREEMENT.

 

(VI)          IN THE CASE OF EACH LOAN PARTY WHICH IS AN ISSUER OF PLEDGED
EQUITY, SUCH LOAN PARTY AGREES TO BE BOUND BY THE TERMS OF THIS AGREEMENT
RELATING TO THE PLEDGED EQUITY ISSUED BY IT AND WILL COMPLY WITH SUCH TERMS
INSOFAR AS SUCH TERMS ARE APPLICABLE TO IT.

 


(B)           MAINTENANCE OF RECORDS.  SUCH LOAN PARTY WILL KEEP AND MAINTAIN,
AT ITS OWN COST AND EXPENSE, REASONABLY SATISFACTORY AND COMPLETE RECORDS OF THE
COLLATERAL, IN ALL MATERIAL RESPECTS, INCLUDING, WITHOUT LIMITATION, A RECORD OF
ALL PAYMENTS RECEIVED AND ALL CREDITS GRANTED WITH RESPECT TO THE COLLATERAL AND
ALL OTHER MATERIAL DEALINGS CONCERNING THE COLLATERAL.  FOR THE ADMINISTRATIVE
AGENT’S FURTHER SECURITY, EACH LOAN PARTY AGREES THAT THE ADMINISTRATIVE AGENT
SHALL HAVE A PROPERTY INTEREST IN ALL OF SUCH LOAN PARTY’S BOOKS AND RECORDS
PERTAINING TO THE COLLATERAL AND, UPON THE OCCURRENCE AND DURING THE
CONTINUATION OF AN EVENT OF DEFAULT, SUCH LOAN PARTY SHALL DELIVER AND TURN OVER
ANY SUCH BOOKS AND RECORDS TO THE ADMINISTRATIVE AGENT OR TO ITS REPRESENTATIVES
AT ANY TIME ON DEMAND OF THE ADMINISTRATIVE AGENT.


 


(C)           INDEMNIFICATION WITH RESPECT TO COLLATERAL.  IN ANY SUIT,
PROCEEDING OR ACTION BROUGHT BY THE ADMINISTRATIVE AGENT RELATING TO ANY
COLLATERAL FOR ANY SUM OWING THEREUNDER OR

 

102

--------------------------------------------------------------------------------


 


TO ENFORCE ANY PROVISION OF ANY COLLATERAL, SUCH LOAN PARTY WILL SAVE, INDEMNIFY
AND KEEP THE SECURED PARTIES HARMLESS FROM AND AGAINST ALL REASONABLE AND
DOCUMENTED OUT-OF-POCKET EXPENSE, LOSS OR DAMAGE SUFFERED BY THE SECURED PARTIES
BY REASON OF ANY DEFENSE, SETOFF, COUNTERCLAIM, RECOUPMENT OR REDUCTION OF
LIABILITY WHATSOEVER OF THE OBLIGOR THEREUNDER, ARISING OUT OF A BREACH BY SUCH
LOAN PARTY OF ANY OBLIGATION THEREUNDER OR ARISING OUT OF ANY OTHER AGREEMENT,
INDEBTEDNESS OR LIABILITY AT ANY TIME OWING TO, OR IN FAVOR OF, SUCH OBLIGOR OR
ITS SUCCESSORS FROM SUCH LOAN PARTY, AND ALL SUCH OBLIGATIONS OF SUCH LOAN PARTY
SHALL BE AND REMAIN ENFORCEABLE AGAINST AND ONLY AGAINST SUCH LOAN PARTY AND
SHALL NOT BE ENFORCEABLE AGAINST THE ADMINISTRATIVE AGENT.


 


(D)           LIMITATION ON LIENS ON COLLATERAL.  SUCH LOAN PARTY WILL NOT
CREATE, PERMIT OR SUFFER TO EXIST, AND WILL DEFEND THE COLLATERAL AGAINST AND
TAKE SUCH OTHER ACTION AS IS NECESSARY TO REMOVE, ANY LIEN ON THE COLLATERAL
EXCEPT LIENS PERMITTED UNDER SECTION 5.02(A) AND WILL DEFEND THE RIGHT, TITLE
AND INTEREST OF THE ADMINISTRATIVE AGENT IN AND TO ALL OF SUCH LOAN PARTY’S
RIGHTS UNDER THE COLLATERAL AGAINST THE CLAIMS AND DEMANDS OF ALL PERSONS
WHOMSOEVER OTHER THAN CLAIMS OR DEMANDS ARISING OUT OF LIENS PERMITTED UNDER
SECTION 5.02(A).


 


(E)           LIMITATIONS ON MODIFICATIONS OF ELIGIBLE RECEIVABLE.  SUCH LOAN
PARTY WILL NOT, WITHOUT THE ADMINISTRATIVE AGENT’S PRIOR WRITTEN CONSENT, GRANT
ANY EXTENSION OF THE TIME OF PAYMENT UNDER OR IN RESPECT OF ANY OF THE ELIGIBLE
RECEIVABLE OR RELATED CONTRACTS, COMPROMISE, COMPOUND OR SETTLE THE SAME FOR
LESS THAN THE FULL AMOUNT THEREOF, RELEASE, WHOLLY OR PARTLY, ANY PERSON LIABLE
FOR THE PAYMENT THEREOF, OR ALLOW ANY CREDIT OR DISCOUNT WHATSOEVER THEREON
OTHER THAN ANY OF THE FOREGOING WHICH ARE DONE IN THE ORDINARY COURSE OF
BUSINESS, CONSISTENT WITH PAST PRACTICES, AND TRADE DISCOUNTS GRANTED IN THE
ORDINARY COURSE OF BUSINESS OF SUCH LOAN PARTY.


 


(F)            NOTICES.  SUCH LOAN PARTY WILL ADVISE THE ADMINISTRATIVE AGENT
PROMPTLY AFTER IT OBTAINS KNOWLEDGE THEREOF, IN REASONABLE DETAIL, (I) OF ANY
LIEN ASSERTED AGAINST ANY OF THE COLLATERAL OTHER THAN LIENS PERMITTED UNDER
SECTION 5.02(A), AND (II) OF THE OCCURRENCE OF ANY OTHER EVENT WHICH WOULD
RESULT IN A MATERIAL ADVERSE EFFECT.


 


(G)           AS TO INTELLECTUAL PROPERTY.


 

(I)            UNLESS SUCH LOAN PARTY SHALL HAVE PREVIOUSLY DETERMINED THAT SUCH
INTELLECTUAL PROPERTY IS NO LONGER DESIRABLE IN THE CONDUCT OF SUCH LOAN PARTY’S
BUSINESS AND THAT THE LOSS THEREOF WOULD NOT BE REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT, WITH RESPECT TO EACH ITEM OF INTELLECTUAL PROPERTY
OWNED BY SUCH LOAN PARTY AND THAT IS THE SUBJECT OF A PATENT, REGISTRATION OR
APPLICATION THEREFOR, EACH LOAN PARTY AGREES TO TAKE, AT ITS EXPENSE, ALL
COMMERCIALLY REASONABLE STEPS, INCLUDING, WITHOUT LIMITATION, IN THE U.S. PATENT
AND TRADEMARK OFFICE, THE U.S. COPYRIGHT OFFICE AND ANY OTHER UNITED STATES
GOVERNMENTAL AUTHORITY, TO (A) MAINTAIN THE VALIDITY AND ENFORCEABILITY OF SUCH
INTELLECTUAL PROPERTY AND MAINTAIN SUCH INTELLECTUAL PROPERTY IN FULL FORCE AND
EFFECT, AND (B) PURSUE THE REGISTRATION AND MAINTENANCE OF EACH PATENT,
TRADEMARK REGISTRATION, OR COPYRIGHT REGISTRATION OR APPLICATION THEREFOR, NOW
OR HEREAFTER INCLUDED IN SUCH INTELLECTUAL PROPERTY OWNED BY SUCH LOAN PARTY,
INCLUDING, WITHOUT LIMITATION, TO THE EXTENT DETERMINED BY SUCH LOAN PARTY TO BE
DESIRABLE, THE PAYMENT OF REQUIRED FEES AND TAXES, THE FILING OF RESPONSES TO
OFFICE ACTIONS ISSUED BY THE U.S. PATENT AND TRADEMARK OFFICE, THE U.S.
COPYRIGHT OFFICE OR OTHER GOVERNMENTAL AUTHORITIES, THE FILING OF APPLICATIONS
FOR RENEWAL OR EXTENSION, THE FILING OF AFFIDAVITS UNDER SECTIONS 8 AND 15 OF
THE U.S. TRADEMARK ACT, THE FILING OF DIVISIONAL, CONTINUATION,
CONTINUATION-IN-PART, REISSUE AND RENEWAL APPLICATIONS OR EXTENSIONS, THE
PAYMENT OF MAINTENANCE FEES AND THE PARTICIPATION IN INTERFERENCE,
REEXAMINATION, OPPOSITION, CANCELLATION, INFRINGEMENT AND

 

103

--------------------------------------------------------------------------------


 

MISAPPROPRIATION PROCEEDINGS, IN EACH CASE AS APPLICABLE.  EXCEPT TO THE EXTENT
PERMITTED PURSUANT TO THIS AGREEMENT, NO LOAN PARTY SHALL, WITHOUT THE WRITTEN
CONSENT OF THE ADMINISTRATIVE AGENT, ABANDON ANY PATENTED OR REGISTERED
INTELLECTUAL PROPERTY OWNED BY SUCH LOAN PARTY, OR ABANDON ANY RIGHT TO FILE AN
APPLICATION FOR PATENT, TRADEMARK, OR COPYRIGHT, UNLESS SUCH LOAN PARTY SHALL
HAVE PREVIOUSLY DETERMINED THAT THE PURSUIT OR MAINTENANCE OF SUCH INTELLECTUAL
PROPERTY IS NO LONGER DESIRABLE IN THE CONDUCT OF SUCH LOAN PARTY’S BUSINESS AND
THAT THE LOSS THEREOF WOULD NOT BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE
EFFECT, IN WHICH CASE, SUCH LOAN PARTY WILL GIVE NOTICE QUARTERLY OF ANY SUCH
ABANDONMENT TO THE ADMINISTRATIVE AGENT.

 

(II)           IF THE RESULT OF SUCH ABANDONMENT, INVALIDITY, UNENFORCEABILITY
OR ANY OTHER ACTION IS REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT, EACH
LOAN PARTY AGREES PROMPTLY TO NOTIFY THE ADMINISTRATIVE AGENT IF SUCH LOAN PARTY
BECOMES AWARE (A) THAT ANY ITEM OF THE INTELLECTUAL PROPERTY IT OWNS MAY HAVE
BECOME ABANDONED, PLACED IN THE PUBLIC DOMAIN, INVALID OR UNENFORCEABLE, OR OF
ANY ADVERSE DETERMINATION OR DEVELOPMENT REGARDING SUCH LOAN PARTY’S OWNERSHIP
OF ANY OF THE INTELLECTUAL PROPERTY OR ITS RIGHT TO REGISTER THE SAME OR TO KEEP
AND MAINTAIN AND ENFORCE THE SAME, OR (B) OF ANY ADVERSE DETERMINATION OR THE
INSTITUTION OF ANY PROCEEDING (INCLUDING, WITHOUT LIMITATION, THE INSTITUTION OF
ANY PROCEEDING IN THE U.S. PATENT AND TRADEMARK OFFICE OR ANY COURT) REGARDING
ANY ITEM OF INTELLECTUAL PROPERTY OWNED BY SUCH LOAN PARTY.

 

(III)          IN THE EVENT THAT ANY LOAN PARTY BECOMES AWARE THAT ANY ITEM OF
THE INTELLECTUAL PROPERTY OWNED BY SUCH LOAN PARTY IS BEING INFRINGED OR
MISAPPROPRIATED BY A THIRD PARTY, AND SUCH INFRINGEMENT OR MISAPPROPRIATION IS
REASONABLY LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT, SUCH LOAN PARTY SHALL
PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND SHALL TAKE SUCH ACTIONS, AT ITS
EXPENSE, AS SUCH LOAN PARTY OR THE ADMINISTRATIVE AGENT DEEMS REASONABLE AND
APPROPRIATE UNDER THE CIRCUMSTANCES TO PROTECT OR ENFORCE SUCH INTELLECTUAL
PROPERTY, INCLUDING, WITHOUT LIMITATION, SUING FOR INFRINGEMENT OR
MISAPPROPRIATION AND FOR AN INJUNCTION AGAINST SUCH INFRINGEMENT OR
MISAPPROPRIATION.

 

(IV)          EACH LOAN PARTY SHALL TAKE ALL STEPS WHICH IT OR THE
ADMINISTRATIVE AGENT DEEMS REASONABLE AND APPROPRIATE UNDER THE CIRCUMSTANCES TO
PRESERVE AND PROTECT EACH ITEM OF INTELLECTUAL PROPERTY OWNED BY SUCH LOAN
PARTY, INCLUDING, WITHOUT LIMITATION, MAINTAINING THE QUALITY OF ANY AND ALL
PRODUCTS OR SERVICES USED OR PROVIDED IN CONNECTION WITH ANY OF THE TRADEMARKS
OWNED BY SUCH LOAN PARTY, SUBSTANTIALLY CONSISTENT WITH THE QUALITY OF THE
PRODUCTS AND SERVICES AS OF THE DATE HEREOF, AND TAKING ALL STEPS NECESSARY TO
ENSURE THAT ALL LICENSED USERS OF ANY OF THE TRADEMARKS OWNED BY SUCH PARTY USE
SUCH CONSISTENT STANDARDS OF QUALITY.

 

(V)           EACH LOAN PARTY AGREES THAT SHOULD IT OBTAIN A MATERIAL OWNERSHIP
INTEREST IN ANY ITEM OF THE TYPE SET FORTH IN SECTION 9.01(G) THAT IS NOT ON THE
DATE HEREOF A PART OF THE INTELLECTUAL PROPERTY (“AFTER-ACQUIRED INTELLECTUAL
PROPERTY”) (I) THE PROVISIONS OF THIS AGREEMENT SHALL AUTOMATICALLY APPLY
THERETO, AND (II) ANY SUCH AFTER-ACQUIRED INTELLECTUAL PROPERTY AND, IN THE CASE
OF TRADEMARKS, THE GOODWILL SYMBOLIZED THEREBY, SHALL AUTOMATICALLY BECOME PART
OF THE INTELLECTUAL PROPERTY SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT WITH RESPECT THERETO.  AT THE END OF EACH QUARTER, EACH LOAN PARTY
SHALL GIVE PROMPT WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT IDENTIFYING THE
AFTER-ACQUIRED INTELLECTUAL PROPERTY THAT IS THE SUBJECT OF PATENTS OR
REGISTRATIONS OR APPLICATIONS FOR REGISTRATION THEREOF (OTHER THAN PATENT
APPLICATIONS THE DISCLOSURE OF WHICH SHALL NOT BE REQUIRED UNTIL A PATENT IS
ISSUED) ACQUIRED DURING SUCH QUARTER, AND SUCH LOAN PARTY SHALL EXECUTE AND
DELIVER TO THE ADMINISTRATIVE AGENT WITH SUCH WRITTEN

 

104

--------------------------------------------------------------------------------


 

NOTICE, OR OTHERWISE AUTHENTICATE, AN IP SECURITY AGREEMENT SUPPLEMENT COVERING
SUCH AFTER-ACQUIRED INTELLECTUAL PROPERTY AND ANY NEWLY ISSUED PATENTS, WHICH IP
SECURITY AGREEMENT SUPPLEMENT MAY BE RECORDED BY THE ADMINISTRATIVE AGENT WITH
THE U.S. PATENT AND TRADEMARK OFFICE, THE U.S. COPYRIGHT OFFICE AND ANY OTHER
GOVERNMENTAL AUTHORITIES NECESSARY TO PERFECT THE SECURITY INTEREST HEREUNDER IN
SUCH AFTER-ACQUIRED INTELLECTUAL PROPERTY.

 

Section 9.05  Performance by Agent of the Loan Parties’ Obligations.

 


(A)           ADMINISTRATIVE AGENT APPOINTED ATTORNEY-IN-FACT.  EACH LOAN PARTY
HEREBY IRREVOCABLY APPOINTS THE ADMINISTRATIVE AGENT SUCH LOAN PARTY’S
ATTORNEY-IN-FACT, WITH FULL AUTHORITY IN THE PLACE AND STEAD OF SUCH LOAN PARTY
AND IN THE NAME OF SUCH LOAN PARTY OR OTHERWISE, FROM TIME TO TIME FOLLOWING THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, IN THE
ADMINISTRATIVE AGENT’S DISCRETION, TO TAKE ANY ACTION AND TO EXECUTE ANY
INSTRUMENT THAT THE ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR ADVISABLE TO
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION:

 

(I)            TO OBTAIN AND ADJUST INSURANCE REQUIRED TO BE PAID TO THE
ADMINISTRATIVE AGENT PURSUANT TO THIS AGREEMENT,

 

(II)           TO ASK FOR, DEMAND, COLLECT, SUE FOR, RECOVER, COMPROMISE,
RECEIVE AND GIVE ACQUITTANCE AND RECEIPTS FOR MONEYS DUE AND TO BECOME DUE UNDER
OR IN RESPECT OF ANY OF THE COLLATERAL,

 

(III)          TO RECEIVE, INDORSE AND COLLECT ANY DRAFTS OR OTHER INSTRUMENTS,
DOCUMENTS AND CHATTEL PAPER, IN CONNECTION WITH CLAUSE (I) OR (II) ABOVE, AND

 

(IV)          TO FILE ANY CLAIMS OR TAKE ANY ACTION OR INSTITUTE ANY PROCEEDINGS
THAT THE ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR DESIRABLE FOR THE COLLECTION
OF ANY OF THE COLLATERAL OR OTHERWISE TO ENFORCE THE RIGHTS OF THE
ADMINISTRATIVE AGENT WITH RESPECT TO ANY OF THE COLLATERAL.

 


(B)           ADMINISTRATIVE AGENT MAY PERFORM.  IF ANY LOAN PARTY FAILS TO
PERFORM ANY AGREEMENT CONTAINED HEREIN RELATED TO THE LIEN AND SECURITY INTEREST
GRANTED HEREUNDER IN THE COLLATERAL, THE ADMINISTRATIVE AGENT MAY, AS THE
ADMINISTRATIVE AGENT DEEMS REASONABLY NECESSARY TO PROTECT THE SECURITY INTEREST
GRANTED HEREUNDER IN THE COLLATERAL OR TO PROTECT THE VALUE THEREOF, BUT WITHOUT
ANY OBLIGATION TO DO SO AND WITHOUT NOTICE, ITSELF PERFORM, OR CAUSE PERFORMANCE
OF, SUCH AGREEMENT, AND THE EXPENSES OF THE ADMINISTRATIVE AGENT INCURRED IN
CONNECTION THEREWITH SHALL BE PAYABLE BY SUCH LOAN PARTY UNDER SECTION 10.04.


 


(C)           PERFORMANCE OF SUCH LOAN PARTY’S AGREEMENTS AS PERMITTED UNDER
THIS SECTION 9.05 SHALL IN NO WAY CONSTITUTE A VIOLATION OF THE AUTOMATIC STAY
PROVIDED BY SECTION 362 OF THE BANKRUPTCY CODE AND EACH LOAN PARTY HEREBY WAIVES
APPLICABILITY THEREOF.  MOREOVER, THE ADMINISTRATIVE AGENT SHALL IN NO WAY BE
RESPONSIBLE FOR THE PAYMENT OF ANY COSTS INCURRED IN CONNECTION WITH PRESERVING
OR DISPOSING OF COLLATERAL PURSUANT TO SECTION 506(C) OF THE BANKRUPTCY CODE AND
THE COLLATERAL MAY NOT BE CHARGED FOR THE INCURRENCE OF ANY SUCH COST.


 

Section 9.06  The Administrative Agent’s Duties.  (a)  The powers conferred on
the Administrative Agent hereunder are solely to protect the Secured Parties’
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.  Except for the safe custody of any Collateral in its possession
and the accounting for moneys actually received by it hereunder, the
Administrative Agent shall have no duty as to any Collateral, as to ascertaining
or taking action with

 

105

--------------------------------------------------------------------------------


 

respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Collateral, whether or not any Secured Party has or is deemed to
have knowledge of such matters, or as to the taking of any necessary steps to
preserve rights against any parties or any other rights pertaining to any
Collateral.  The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which it accords its own property.

 


(B)           ANYTHING CONTAINED HEREIN TO THE CONTRARY NOTWITHSTANDING, THE
ADMINISTRATIVE AGENT MAY FROM TIME TO TIME, WHEN THE ADMINISTRATIVE AGENT DEEMS
IT TO BE NECESSARY, APPOINT ONE OR MORE SUBAGENTS (EACH A “SUBAGENT”) FOR THE
ADMINISTRATIVE AGENT HEREUNDER WITH RESPECT TO ALL OR ANY PART OF THE
COLLATERAL.  IN THE EVENT THAT THE ADMINISTRATIVE AGENT SO APPOINTS ANY SUBAGENT
WITH RESPECT TO ANY COLLATERAL, (I) THE ASSIGNMENT AND PLEDGE OF SUCH COLLATERAL
AND THE SECURITY INTEREST GRANTED IN SUCH COLLATERAL BY EACH LOAN PARTY
HEREUNDER SHALL BE DEEMED FOR PURPOSES OF THIS SECURITY AGREEMENT TO HAVE BEEN
MADE TO SUCH SUBAGENT, IN ADDITION TO THE ADMINISTRATIVE AGENT, FOR THE RATABLE
BENEFIT OF THE SECURED PARTIES, AS SECURITY FOR THE SECURED OBLIGATIONS OF SUCH
LOAN PARTY, (II) SUCH SUBAGENT SHALL AUTOMATICALLY BE VESTED, IN ADDITION TO THE
ADMINISTRATIVE AGENT, WITH ALL RIGHTS, POWERS, PRIVILEGES, INTERESTS AND
REMEDIES OF THE ADMINISTRATIVE AGENT HEREUNDER WITH RESPECT TO SUCH COLLATERAL,
AND (III) THE TERM “ADMINISTRATIVE AGENT,” WHEN USED HEREIN IN RELATION TO ANY
RIGHTS, POWERS, PRIVILEGES, INTERESTS AND REMEDIES OF THE ADMINISTRATIVE AGENT
WITH RESPECT TO SUCH COLLATERAL, SHALL INCLUDE SUCH SUBAGENT; PROVIDED, HOWEVER,
THAT NO SUCH SUBAGENT SHALL BE AUTHORIZED TO TAKE ANY ACTION WITH RESPECT TO ANY
SUCH COLLATERAL UNLESS AND EXCEPT TO THE EXTENT EXPRESSLY AUTHORIZED IN WRITING
BY THE ADMINISTRATIVE AGENT.


 

Section 9.07  Remedies.  If any Event of Default shall have occurred and be
continuing, at the written request, or with the written consent, of the Required
Lenders, by five days’ prior written notice to the Borrower and subject to the
Interim Order or the Final Order, as applicable:

 


(A)           SUBJECT TO AND IN ACCORDANCE WITH THE DIP REFINANCING ORDERS, THE
ADMINISTRATIVE AGENT MAY EXERCISE IN RESPECT OF THE COLLATERAL, IN ADDITION TO
OTHER RIGHTS AND REMEDIES PROVIDED FOR HEREIN OR OTHERWISE AVAILABLE TO IT, ALL
THE RIGHTS AND REMEDIES OF A SECURED PARTY UPON DEFAULT UNDER THE UCC (WHETHER
OR NOT THE UCC APPLIES TO THE AFFECTED COLLATERAL) AND ALSO MAY:  (I) REQUIRE
EACH LOAN PARTY TO, AND EACH LOAN PARTY HEREBY AGREES THAT IT WILL AT ITS
EXPENSE AND UPON REQUEST OF THE ADMINISTRATIVE AGENT FORTHWITH, ASSEMBLE ALL OR
PART OF THE COLLATERAL AS DIRECTED BY THE ADMINISTRATIVE AGENT AND MAKE IT
AVAILABLE TO THE ADMINISTRATIVE AGENT AT A PLACE AND TIME TO BE DESIGNATED BY
THE ADMINISTRATIVE AGENT THAT IS REASONABLY CONVENIENT TO BOTH PARTIES;
(II) WITHOUT NOTICE EXCEPT AS SPECIFIED BELOW OR IN THE DIP REFINANCING ORDERS,
SELL THE COLLATERAL OR ANY PART THEREOF IN ONE OR MORE PARCELS AT PUBLIC OR
PRIVATE SALE, AT ANY OF THE ADMINISTRATIVE AGENT’S OFFICES OR ELSEWHERE, FOR
CASH, ON CREDIT OR FOR FUTURE DELIVERY, AND UPON SUCH OTHER TERMS AS THE
ADMINISTRATIVE AGENT MAY DEEM COMMERCIALLY REASONABLE; (III) OCCUPY ANY PREMISES
OWNED OR LEASED BY ANY OF THE LOAN PARTIES WHERE THE COLLATERAL OR ANY PART
THEREOF IS ASSEMBLED OR LOCATED FOR A REASONABLE PERIOD IN ORDER TO EFFECTUATE
ITS RIGHTS AND REMEDIES HEREUNDER OR UNDER LAW, WITHOUT OBLIGATION TO SUCH LOAN
PARTY IN RESPECT OF SUCH OCCUPATION; AND (IV) EXERCISE ANY AND ALL RIGHTS AND
REMEDIES OF ANY OF THE LOAN PARTIES UNDER OR IN CONNECTION WITH THE COLLATERAL,
OR OTHERWISE IN RESPECT OF THE COLLATERAL, INCLUDING, WITHOUT LIMITATION,
(A) ANY AND ALL RIGHTS OF SUCH LOAN PARTY TO DEMAND OR OTHERWISE REQUIRE PAYMENT
OF ANY AMOUNT UNDER, OR PERFORMANCE OF ANY PROVISION OF, THE ACCOUNTS, THE
RELATED CONTRACTS AND THE OTHER COLLATERAL, (B) WITHDRAW, OR CAUSE OR DIRECT THE
WITHDRAWAL, OF ALL FUNDS WITH RESPECT TO THE ACCOUNT COLLATERAL AND (C) EXERCISE
ALL OTHER RIGHTS AND REMEDIES WITH RESPECT TO THE ACCOUNTS, THE RELATED
CONTRACTS AND THE OTHER COLLATERAL, INCLUDING, WITHOUT LIMITATION, THOSE SET
FORTH IN SECTION 9-607 OF THE UCC.  EACH LOAN PARTY AGREES THAT, TO THE EXTENT
NOTICE OF SALE SHALL BE REQUIRED BY LAW, AT LEAST 5 DAYS’ NOTICE TO SUCH LOAN
PARTY OF THE TIME AND PLACE OF ANY PUBLIC SALE OR THE TIME AFTER WHICH ANY
PRIVATE SALE IS TO BE MADE SHALL CONSTITUTE REASONABLE NOTIFICATION.

 

106

--------------------------------------------------------------------------------


 


THE ADMINISTRATIVE AGENT SHALL NOT BE OBLIGATED TO MAKE ANY SALE OF COLLATERAL
REGARDLESS OF NOTICE OF SALE HAVING BEEN GIVEN.  THE ADMINISTRATIVE AGENT MAY
ADJOURN ANY PUBLIC OR PRIVATE SALE FROM TIME TO TIME BY ANNOUNCEMENT AT THE TIME
AND PLACE FIXED THEREFOR, AND SUCH SALE MAY, WITHOUT FURTHER NOTICE, BE MADE AT
THE TIME AND PLACE TO WHICH IT WAS SO ADJOURNED.


 


(B)           ANY CASH HELD BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT AND ALL
CASH PROCEEDS RECEIVED BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT IN RESPECT OF
ANY SALE OF, COLLECTION FROM, OR OTHER REALIZATION UPON ALL OR ANY PART OF THE
COLLATERAL MAY, SUBJECT TO THE DIP REFINANCING ORDERS AND IN THE DISCRETION OF
THE ADMINISTRATIVE AGENT, BE HELD BY THE ADMINISTRATIVE AGENT AS COLLATERAL FOR,
AND/OR THEN OR AT ANY TIME THEREAFTER APPLIED (AFTER PAYMENT OF ANY AMOUNTS
PAYABLE TO THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 9.08) IN WHOLE OR IN
PART BY THE ADMINISTRATIVE AGENT FOR THE RATABLE BENEFIT OF THE SECURED PARTIES
AGAINST, ALL OR ANY PART OF THE SECURED OBLIGATIONS, IN THE FOLLOWING MANNER:


 

(I)            FIRST, PAID RATABLY TO EACH AGENT FOR ANY AMOUNTS THEN OWING TO
SUCH AGENT PURSUANT TO SECTION 10.04 OR OTHERWISE UNDER THE LOAN DOCUMENTS;

 

(II)           SECOND: RATABLY (1) PAID TO THE LENDERS FOR ANY AMOUNTS THEN
OWING TO THEM, IN THEIR CAPACITIES AS SUCH, IN RESPECT OF THE OBLIGATIONS UNDER
THE FACILITIES RATABLY IN ACCORDANCE WITH SUCH RESPECTIVE AMOUNTS THEN OWING TO
SUCH LENDERS, (2) PAID TO EACH CASH MANAGEMENT BANK OR HEDGE BANK IN RESPECT OF
SECURED CASH MANAGEMENT AGREEMENTS AND SECURED HEDGE AGREEMENTS IN AN AGGREGATE
AMOUNT FOR ALL SUCH OBLIGATIONS NOT TO EXCEED THE BANK PRODUCT RESERVES AND
(3) DEPOSITED AS COLLATERAL IN THE L/C CASH COLLATERAL ACCOUNT UP TO AN AMOUNT
EQUAL TO 105% OF THE AGGREGATE AVAILABLE AMOUNT OF ALL OUTSTANDING LETTERS OF
CREDIT, PROVIDED THAT IN THE EVENT THAT ANY SUCH LETTER OF CREDIT IS DRAWN, THE
ADMINISTRATIVE AGENT SHALL PAY TO THE ISSUING BANK THAT ISSUED SUCH LETTER OF
CREDIT THE AMOUNT HELD IN THE L/C CASH COLLATERAL ACCOUNT IN RESPECT OF SUCH
LETTER OF CREDIT, PROVIDED FURTHER THAT, TO THE EXTENT THAT ANY SUCH LETTER OF
CREDIT SHALL EXPIRE OR TERMINATE UNDRAWN AND AS A RESULT THEREOF THE AMOUNT OF
THE COLLATERAL IN THE L/C CASH COLLATERAL ACCOUNT SHALL EXCEED 105% OF THE
AGGREGATE AVAILABLE AMOUNT OF ALL THEN OUTSTANDING LETTERS OF CREDIT, SUCH
EXCESS AMOUNT OF SUCH COLLATERAL SHALL BE APPLIED IN ACCORDANCE WITH THE
REMAINING ORDER OF PRIORITY SET OUT IN THIS SECTION 9.07(B); AND

 

(III)          THIRD: RATABLY TO EACH HEDGE BANK AND CASH MANAGEMENT BANK, TO
THE EXTENT NOT INCLUDED IN CLAUSE (II) ABOVE, IN RESPECT OF ALL REMAINING
OBLIGATIONS UNDER SECURED HEDGE AGREEMENTS AND SECURED CASH MANAGEMENT
AGREEMENTS.

 


(C)           AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, ALL PAYMENTS RECEIVED BY ANY LOAN PARTY UNDER OR IN CONNECTION WITH THE
COLLATERAL SHALL BE RECEIVED IN TRUST FOR THE BENEFIT OF THE ADMINISTRATIVE
AGENT, SHALL BE SEGREGATED FROM OTHER FUNDS OF SUCH LOAN PARTY AND SHALL BE
FORTHWITH PAID OVER TO THE ADMINISTRATIVE AGENT IN THE SAME FORM AS SO RECEIVED
(WITH ANY NECESSARY ENDORSEMENT).


 


(D)           AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, THE ADMINISTRATIVE AGENT MAY, WITHOUT NOTICE TO ANY LOAN PARTY EXCEPT
AS REQUIRED BY LAW OR BY THE DIP REFINANCING ORDERS AND AT ANY TIME OR FROM TIME
TO TIME, CHARGE, SET OFF AND OTHERWISE APPLY ALL OR ANY PART OF THE SECURED
OBLIGATIONS AGAINST ANY FUNDS HELD WITH RESPECT TO THE ACCOUNT COLLATERAL OR IN
ANY OTHER DEPOSIT ACCOUNT.

 

107

--------------------------------------------------------------------------------



 


(E)           IN THE EVENT OF ANY SALE OR OTHER DISPOSITION OF ANY OF THE
INTELLECTUAL PROPERTY OWNED BY ANY LOAN PARTY, THE GOODWILL SYMBOLIZED BY ANY
TRADEMARKS SUBJECT TO SUCH SALE OR OTHER DISPOSITION SHALL BE INCLUDED THEREIN,
AND SUCH LOAN PARTY SHALL SUPPLY TO THE ADMINISTRATIVE AGENT OR ITS DESIGNEE
SUCH LOAN PARTY’S KNOW-HOW AND EXPERTISE, AND DOCUMENTS AND THINGS RELATING TO
ANY INTELLECTUAL PROPERTY OWNED BY SUCH LOAN PARTY AND SUBJECT TO SUCH SALE OR
OTHER DISPOSITION, AND SUCH LOAN PARTY’S CUSTOMER LISTS AND OTHER RECORDS AND
DOCUMENTS RELATING TO SUCH INTELLECTUAL PROPERTY AND TO THE MANUFACTURE,
DISTRIBUTION, ADVERTISING AND SALE OF PRODUCTS AND SERVICES OF SUCH LOAN PARTY.


 


(F)            THE ADMINISTRATIVE AGENT IS AUTHORIZED, IN CONNECTION WITH ANY
SALE OF THE PLEDGED COLLATERAL PURSUANT TO THIS SECTION 9.07, TO DELIVER OR
OTHERWISE DISCLOSE TO ANY PROSPECTIVE PURCHASER OF THE PLEDGED COLLATERAL ANY
INFORMATION IN ITS POSSESSION RELATING TO SUCH PLEDGED COLLATERAL.


 


(G)           TO THE EXTENT THAT ANY RIGHTS AND REMEDIES UNDER THIS SECTION 9.07
WOULD OTHERWISE BE IN VIOLATION OF THE AUTOMATIC STAY OF SECTION 362 OF THE
BANKRUPTCY CODE, SUCH STAY SHALL BE DEEMED MODIFIED, AS SET FORTH IN THE DIP
REFINANCING ORDERS, TO THE EXTENT NECESSARY TO PERMIT THE ADMINISTRATIVE AGENT
TO EXERCISE SUCH RIGHTS AND REMEDIES.


 

Section 9.08  Modifications.  (a)  Upon and following entry of the Final Order,
the Liens, lien priority, administrative priorities and other rights and
remedies granted to the Administrative Agent for the benefit of the Lenders
pursuant to this Agreement and the DIP Refinancing Orders (specifically,
including, but not limited to, the existence, perfection and priority of the
Liens provided herein and therein and the administrative priority provided
herein and therein) shall not be modified, altered or impaired in any manner by
any other financing or extension of credit or incurrence of Debt by any of the
Loan Parties (pursuant to section 364 of the Bankruptcy Code or otherwise), or
by any dismissal or conversion of any of the Cases, or by any other act or
omission whatsoever (other than in connection with any disposition permitted
hereunder).  Without limitation, notwithstanding any such order, financing,
extension, incurrence, dismissal, conversion, act or omission:

 

(I)            EXCEPT FOR THE CARVE-OUT HAVING PRIORITY OVER THE SECURED
OBLIGATIONS, NO COSTS OR EXPENSES OF ADMINISTRATION WHICH HAVE BEEN OR MAY BE
INCURRED IN ANY OF THE CASES OR ANY CONVERSION OF THE SAME OR IN ANY OTHER
PROCEEDINGS RELATED THERETO, AND NO PRIORITY CLAIMS, ARE OR WILL BE PRIOR TO OR
ON A PARITY WITH ANY CLAIM OF THE ADMINISTRATIVE AGENT OR THE LENDERS AGAINST
THE LOAN PARTIES IN RESPECT OF ANY OBLIGATION;

 

(II)           THE LIENS AND SECURITY INTERESTS GRANTED HEREIN AND IN THE DIP
REFINANCING ORDERS SHALL CONSTITUTE VALID AND PERFECTED FIRST PRIORITY LIENS AND
SECURITY INTERESTS (IF AND TO THE EXTENT PERFECTION MAY BE ACHIEVED BY THE ENTRY
OF THE DIP REFINANCING ORDERS) (SUBJECT ONLY TO (A) THE CARVE-OUT, (B) PERMITTED
LIENS IN EXISTENCE ON THE PETITION DATE, (C) LIENS PERMITTED UNDER SECTION
5.02(A)(V) AND IN EXISTENCE ON THE PETITION DATE AND (D) ONLY TO THE EXTENT SUCH
POST-PETITION PERFECTION IS EXPRESSLY PERMITTED BY THE BANKRUPTCY CODE, VALID,
NONAVOIDABLE AND ENFORCEABLE LIENS EXISTING AS OF THE PETITION DATE, BUT
PERFECTED AFTER THE PETITION DATE, IN ACCORDANCE WITH SUBSECTIONS 364(C)(2) AND
(3) AND 364(D) OF THE BANKRUPTCY CODE), AND SHALL BE PRIOR TO ALL OTHER LIENS
AND SECURITY INTERESTS (OTHER THAN THOSE SET FORTH IN SUB-CLAUSES (A) THROUGH
(D) HEREIN), NOW EXISTING OR HEREAFTER ARISING, IN FAVOR OF ANY OTHER CREDITOR
OR ANY OTHER PERSON WHATSOEVER; AND

 

(III)          THE LIENS AND SECURITY INTERESTS GRANTED HEREUNDER SHALL CONTINUE
VALID AND PERFECTED WITHOUT THE NECESSITY THAT FINANCING STATEMENTS BE FILED OR
THAT ANY OTHER ACTION BE TAKEN

 

108

--------------------------------------------------------------------------------


 

UNDER APPLICABLE NONBANKRUPTCY LAW (IF AND TO THE EXTENT PERFECTION MAY BE
ACHIEVED BY THE ENTRY OF THE DIP REFINANCING ORDERS).

 


(B)           NOTWITHSTANDING ANY FAILURE ON THE PART OF ANY LOAN PARTY OR THE
ADMINISTRATIVE AGENT OR THE LENDERS TO PERFECT, MAINTAIN, PROTECT OR ENFORCE THE
LIENS AND SECURITY INTERESTS IN THE COLLATERAL GRANTED HEREUNDER, THE DIP
REFINANCING ORDERS SHALL AUTOMATICALLY, AND WITHOUT FURTHER ACTION BY ANY
PERSON, PERFECT SUCH LIENS AND SECURITY INTERESTS AGAINST THE COLLATERAL (IF AND
TO THE EXTENT PERFECTION MAY BE ACHIEVED BY THE ENTRY OF THE DIP REFINANCING
ORDERS).


 

Section 9.09  Release; Termination.  (a)  Upon any sale, lease, transfer or
other disposition of any item of Collateral of any Loan Party in accordance with
the terms of the Loan Documents (other than sales of Inventory in the ordinary
course of business), the Administrative Agent will, at such Loan Party’s
expense, execute and deliver to such Loan Party such documents as such Loan
Party shall reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted hereby; provided,
however, that (i) at the time of such request and such release no Default shall
have occurred and be continuing, (ii) such Loan Party shall have delivered to
the Administrative Agent, at least 5 Business Days prior to the date of the
proposed release, a written request for release describing the item of
Collateral and the terms of the sale, lease, transfer or other disposition in
reasonable detail, including, without limitation, the price thereof and any
expenses in connection therewith, together with a form of release for execution
by the Administrative Agent and a certificate of such Loan Party to the effect
that the transaction is in compliance with the Loan Documents and as to such
other matters as the Administrative Agent may reasonably request, and (iii) the
Borrower shall comply with Section 2.06 with respect to such sale, lease,
transfer or other disposition.

 


(B)           UPON THE LATEST OF (I) THE PAYMENT IN FULL IN CASH OF THE SECURED
OBLIGATIONS (OTHER THAN CONTINGENT INDEMNIFICATION OBLIGATIONS WHICH ARE NOT
THEN DUE AND PAYABLE; PROVIDED THAT IN THE CASE OF ANY SUCH OBLIGATIONS AS TO
WHICH THE ADMINISTRATIVE AGENT OR ANY LENDER PARTY HAS MADE A CLAIM WHICH HAS
NOT BEEN SATISFIED, SUCH OBLIGATIONS HAVE BEEN CASH COLLATERALIZED IN AN AMOUNT
SUFFICIENT IN THE REASONABLE JUDGMENT OF THE ADMINISTRATIVE AGENT OR SUCH LENDER
PARTY TO SATISFY SUCH CLAIM), (II) THE TERMINATION DATE AND (III) THE
TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT, THE PLEDGE AND SECURITY
INTEREST GRANTED HEREBY SHALL TERMINATE AND ALL RIGHTS TO THE COLLATERAL SHALL
REVERT TO THE APPLICABLE LOAN PARTY.  UPON ANY SUCH TERMINATION, THE
ADMINISTRATIVE AGENT WILL, AT THE APPLICABLE LOAN PARTY’S EXPENSE, EXECUTE AND
DELIVER TO SUCH LOAN PARTY SUCH DOCUMENTS AS SUCH LOAN PARTY SHALL REASONABLY
REQUEST TO EVIDENCE SUCH TERMINATION.


 


ARTICLE X

MISCELLANEOUS


 

Section 10.01  Amendments, Etc.No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 


(A)           WAIVE ANY CONDITION SET FORTH IN SECTION 3.01 OR 3.03 WITHOUT THE
WRITTEN CONSENT OF EACH INITIAL LENDER;


 


(B)           EXTEND OR INCREASE THE COMMITMENT OF ANY LENDER (OR REINSTATE ANY
COMMITMENT TERMINATED PURSUANT TO SECTION 2.05 OR SECTION 6.01) WITHOUT THE
WRITTEN CONSENT OF SUCH LENDER

 

109

--------------------------------------------------------------------------------


 


(IT BEING UNDERSTOOD THAT A WAIVER OF ANY CONDITION PRECEDENT IN ARTICLE III OR
THE WAIVER OF ANY DEFAULT, EVENT OF DEFAULT OR MANDATORY PREPAYMENT SHALL NOT
CONSTITUTE AN INCREASE OF ANY COMMITMENT OF A LENDER);


 


(C)           POSTPONE ANY DATE FIXED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT FOR ANY PAYMENT (BUT NOT ANY PREPAYMENT) OF PRINCIPAL, INTEREST, FEES
OR OTHER AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM) HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY
ADVERSELY AFFECTED THEREBY;


 


(D)           REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED HEREIN
ON, ANY ADVANCE, OR ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT (IT BEING UNDERSTOOD THAT ANY WAIVER OF DEFAULT INTEREST
PAYABLE PURSUANT TO SECTION 2.07 OR ANY WAIVER OF A DEFAULT OR EVENT OF DEFAULT,
SHALL NOT CONSTITUTE A DECREASE IN THE RATE OF INTEREST OR FEES FOR THIS
PURPOSE) OR ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED HEREUNDER, WHETHER
BY MODIFICATION OF SECTION 2.11 OR 2.13 OR OTHERWISE, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER DIRECTLY ADVERSELY AFFECTED THEREBY;


 


(E)           CHANGE THE DEFINITION OF “REQUIRED LENDERS”, “SUPERMAJORITY
LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR PERCENTAGE OF
LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY RIGHTS HEREUNDER OR
GRANT ANY CONSENT HEREUNDER, IN EACH CASE IN A MANNER THAT WOULD HAVE THE DIRECT
EFFECT OF REDUCING THE NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE
OR OTHERWISE MODIFY ANY RIGHTS HEREUNDER OR GRANT ANY CONSENT HEREUNDER, WITHOUT
THE WRITTEN CONSENT OF EACH LENDER;


 


(F)            RELEASE ONE OR MORE GUARANTORS (OR OTHERWISE LIMIT SUCH
GUARANTORS’ LIABILITY WITH RESPECT TO THE OBLIGATIONS OWING TO THE AGENTS AND
THE LENDER PARTIES UNDER THE GUARANTIES) IF SUCH RELEASE OR LIMITATION IS IN
RESPECT OF ALL OR SUBSTANTIALLY ALL OF THE VALUE OF THE GUARANTIES TO THE LENDER
PARTIES, OR RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL OR RELEASE THE
SUPERPRIORITY CLAIM OF THE LENDERS, IN EACH CASE WITHOUT THE WRITTEN CONSENT OF
EACH LENDER;


 


(G)           AMEND, MODIFY OR WAIVE THE PROVISIONS OF SECTION 5.04(B) WITHOUT
THE CONSENT OF THE SUPERMAJORITY LENDERS; AND


 


(H)           CHANGE THE DEFINITION OF ANY OF “AVAILABILITY”, “BANK PRODUCT
RESERVES”, “BORROWING BASE”, “ELIGIBLE INVENTORY”, “ELIGIBLE RECEIVABLES”, OR
“RESERVES”, IN EACH CASE IN A MANNER ADVERSE TO THE LENDERS, WITHOUT THE WRITTEN
CONSENT OF THE SUPERMAJORITY LENDERS;


 

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Banks, in addition to the Lenders required
above, by its terms adversely affect the rights or duties of the Issuing Banks
under this Agreement or any Letter of Credit Application relating to any Letter
of Credit issued or to be issued by it; (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above, by its terms affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender (it being understood that a waiver of any
condition precedent in Article III or the waiver of any Default, Event of
Default or mandatory prepayment shall not constitute an increase of any
Commitment of a Lender).

 

Section 10.02  Notices, Posting of Approved Electronic Communications, Etc. 
(a) All notices, demands, requests, consents and other communications provided
for in this Agreement shall be

 

110

--------------------------------------------------------------------------------


 

given in writing, or by any telecommunication device capable of creating a
written record (including electronic mail), and addressed to the party to be
notified as follows:

 

(i)            if to the Borrower or any other Loan Party, Chemtura Corporation,
at 199 Benson Road, Middlebury, CT 06749, Attention: Chief Financial Officer,
Telecopier number: (203) 573-2214, E-mail Address: stephen.forsyth@chemtura.com,
with a copy to Kirkland & Ellis LLP, counsel to the Loan Parties, at its address
at 153 E 53rd Street, New York, New York 10022, Attention: Yongjin Im,
Telecopier number: (212) 446-6460, E-Mail Address: yim@kirkland.com

 

(ii)           if to the Administrative Agent, Citibank, N.A., Two Penns Way,
New Castle, 19720, Attention: Bank Loan Syndications Department, Telecopier
number (212) 994-0961, E-Mail Address: oploanswebadmin@citigroup.com

 

(iii)          if to any Issuing Bank or any other Lender Party, to it at its
address (or telecopier number) set forth in its Administrative Questionnaire,

 

or at such other address as shall be notified in writing (x) in the case of the
Borrower and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Borrower and the Administrative Agent.

 


(B)           ALL NOTICES, DEMANDS, REQUESTS, CONSENTS AND OTHER COMMUNICATIONS
DESCRIBED IN SECTION 10.02(A) SHALL BE EFFECTIVE (I) IF DELIVERED BY HAND,
INCLUDING ANY OVERNIGHT COURIER SERVICE, UPON PERSONAL DELIVERY, (II) IF
DELIVERED BY MAIL, WHEN DEPOSITED IN THE MAILS, (III) IF DELIVERED BY POSTING TO
AN APPROVED ELECTRONIC PLATFORM, AN INTERNET WEBSITE OR A SIMILAR
TELECOMMUNICATION DEVICE REQUIRING THAT A USER HAVE PRIOR ACCESS TO SUCH
APPROVED ELECTRONIC PLATFORM, WEBSITE OR OTHER DEVICE (TO THE EXTENT PERMITTED
BY THIS SECTION 10.2 TO BE DELIVERED THEREUNDER), WHEN SUCH NOTICE, DEMAND,
REQUEST, CONSENT AND OTHER COMMUNICATION SHALL HAVE BEEN MADE GENERALLY
AVAILABLE ON SUCH APPROVED ELECTRONIC PLATFORM, INTERNET WEBSITE OR SIMILAR
DEVICE TO THE CLASS OF PERSON BEING NOTIFIED (REGARDLESS OF WHETHER ANY SUCH
PERSON MUST ACCOMPLISH, AND WHETHER OR NOT ANY SUCH PERSON SHALL HAVE
ACCOMPLISHED, ANY ACTION PRIOR TO OBTAINING ACCESS TO SUCH ITEMS, INCLUDING
REGISTRATION, DISCLOSURE OF CONTACT INFORMATION, COMPLIANCE WITH A STANDARD USER
AGREEMENT OR UNDERTAKING A DUTY OF CONFIDENTIALITY) AND SUCH PERSON HAS BEEN
NOTIFIED IN RESPECT OF SUCH POSTING THAT A COMMUNICATION HAS BEEN POSTED TO THE
APPROVED ELECTRONIC PLATFORM AND (IV) IF DELIVERED BY ELECTRONIC MAIL OR ANY
OTHER TELECOMMUNICATIONS DEVICE, WHEN TRANSMITTED TO AN ELECTRONIC MAIL ADDRESS
(OR BY ANOTHER MEANS OF ELECTRONIC DELIVERY) AS PROVIDED IN SECTION 10.02(A);
PROVIDED, HOWEVER, THAT NOTICES AND COMMUNICATIONS TO THE ADMINISTRATIVE AGENT
PURSUANT TO ARTICLE II, III OR VII SHALL NOT BE EFFECTIVE UNTIL RECEIVED BY THE
ADMINISTRATIVE AGENT.


 


(C)           NOTWITHSTANDING SECTIONS 10.02(A) AND (B) (UNLESS THE
ADMINISTRATIVE AGENT REQUESTS THAT THE PROVISIONS OF SECTIONS 10.02(A) AND
(B) BE FOLLOWED) AND ANY OTHER PROVISION IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT PROVIDING FOR THE DELIVERY OF ANY APPROVED ELECTRONIC COMMUNICATION BY
ANY OTHER MEANS, THE LOAN PARTIES SHALL DELIVER ALL APPROVED ELECTRONIC
COMMUNICATIONS TO THE ADMINISTRATIVE AGENT BY PROPERLY TRANSMITTING SUCH
APPROVED ELECTRONIC COMMUNICATIONS IN AN ELECTRONIC/SOFT MEDIUM IN A FORMAT
ACCEPTABLE TO THE ADMINISTRATIVE AGENT TO OPLOANSWEBADMIN@CITIGROUP.COM OR SUCH
OTHER ELECTRONIC MAIL ADDRESS (OR SIMILAR MEANS OF ELECTRONIC DELIVERY) AS THE
ADMINISTRATIVE AGENT MAY NOTIFY TO THE BORROWER.  NOTHING IN THIS
SECTION 10.02(C) SHALL PREJUDICE THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY
LENDER PARTY TO DELIVER ANY APPROVED ELECTRONIC COMMUNICATION TO ANY LOAN PARTY
IN ANY MANNER AUTHORIZED IN THIS AGREEMENT OR TO REQUEST THAT THE BORROWER
EFFECT DELIVERY IN SUCH MANNER.


 


(D)           EACH OF THE LENDER PARTIES AND EACH LOAN PARTY AGREE THAT THE
ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE OBLIGATED TO, MAKE THE APPROVED
ELECTRONIC COMMUNICATIONS AVAILABLE TO THE

 

111

--------------------------------------------------------------------------------


 


LENDER PARTIES BY POSTING SUCH APPROVED ELECTRONIC COMMUNICATIONS ON INTRALINKS™
OR A SUBSTANTIALLY SIMILAR ELECTRONIC PLATFORM CHOSEN BY THE ADMINISTRATIVE
AGENT TO BE ITS ELECTRONIC TRANSMISSION SYSTEM (THE “APPROVED ELECTRONIC
PLATFORM”).


 


(E)           ALTHOUGH THE APPROVED ELECTRONIC PLATFORM AND ITS PRIMARY WEB
PORTAL ARE SECURED WITH GENERALLY-APPLICABLE SECURITY PROCEDURES AND POLICIES
IMPLEMENTED OR MODIFIED BY THE ADMINISTRATIVE AGENT FROM TIME TO TIME
(INCLUDING, AS OF THE EFFECTIVE DATE, A DUAL FIREWALL AND A USER ID/PASSWORD
AUTHORIZATION SYSTEM) AND THE APPROVED ELECTRONIC PLATFORM IS SECURED THROUGH A
SINGLE-USER-PER-DEAL AUTHORIZATION METHOD WHEREBY EACH USER MAY ACCESS THE
APPROVED ELECTRONIC PLATFORM ONLY ON A DEAL-BY-DEAL BASIS, EACH OF THE LENDER
PARTIES AND EACH LOAN PARTY ACKNOWLEDGES AND AGREES THAT THE DISTRIBUTION OF
MATERIAL THROUGH AN ELECTRONIC MEDIUM IS NOT NECESSARILY SECURE AND THAT THERE
ARE CONFIDENTIALITY AND OTHER RISKS ASSOCIATED WITH SUCH DISTRIBUTION.  IN
CONSIDERATION FOR THE CONVENIENCE AND OTHER BENEFITS AFFORDED BY SUCH
DISTRIBUTION AND FOR THE OTHER CONSIDERATION PROVIDED HEREUNDER, THE RECEIPT AND
SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED, EACH OF THE LENDER PARTIES AND EACH
LOAN PARTY HEREBY APPROVES DISTRIBUTION OF THE APPROVED ELECTRONIC
COMMUNICATIONS THROUGH THE APPROVED ELECTRONIC PLATFORM AND UNDERSTANDS AND
ASSUMES THE RISKS OF SUCH DISTRIBUTION.


 


(F)            THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH
THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.


 


(G)           EACH OF THE LENDER PARTIES AND EACH LOAN PARTY AGREE THAT THE
ADMINISTRATIVE AGENT MAY, BUT (EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW)
SHALL NOT BE OBLIGATED TO, STORE THE APPROVED ELECTRONIC COMMUNICATIONS ON THE
APPROVED ELECTRONIC PLATFORM IN ACCORDANCE WITH THE ADMINISTRATIVE AGENT’S
GENERALLY-APPLICABLE DOCUMENT RETENTION PROCEDURES AND POLICIES.


 

Section 10.03  No Waiver; Remedies.  No failure on the part of any Lender Party
or the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

Section 10.04  Costs, Fees and Expenses.  (a)  The Borrower agrees (i) to pay or
reimburse the Administrative Agent (and, to the extent mutually agreed upon by
the Borrower and the Administrative Agent, the Lenders) for all reasonable,
documented and out-of-pocket costs and expenses incurred in connection with the
development, preparation, negotiation and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby (including the monitoring of,
and participation in, all aspects of the Cases), including all reasonable fees
and expenses of outside counsel for the Administrative Agent and the reasonable
fees and

 

112

--------------------------------------------------------------------------------


 

expenses of one outside counsel for all Lenders as a group, (ii) to pay or
reimburse the Lenders (including, without limitation, Citibank in its capacity
as Administrative Agent) for all documented out-of-pocket costs and expenses
incurred in connection with the ongoing maintenance and monitoring of
Availability and enforcement, attempted enforcement, or preservation of any
rights or remedies under this Agreement or the other Loan Documents (including
all such costs and expenses incurred during any “workout” or restructuring in
respect of the Obligations and during any legal proceeding, including any
proceeding under any Debtor Relief Law), including all reasonable fees and
expenses of counsel for the Lenders (including, without limitation, Citibank in
its capacity as Administrative Agent).  The foregoing fees, costs and expenses
shall include all search, filing, recording, title insurance, collateral review,
monitoring, and appraisal charges and fees and taxes related thereto, and other
reasonable out-of-pocket expenses incurred by the Initial Lenders and the cost
of independent public accountants and other outside experts retained jointly by
the Initial Lenders.  All amounts due under this Section 10.04(a) shall be
payable within ten Business Days after demand therefor.  The agreements in this
Section shall survive the termination of the Commitments and repayment of all
other Obligations.

 


(B)           WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE
CONSUMMATED, THE BORROWER SHALL INDEMNIFY AND HOLD HARMLESS EACH AGENT, EACH
AGENT’S RELATED PARTIES, EACH LENDER AND THEIR RESPECTIVE AFFILIATES, DIRECTORS,
OFFICERS, EMPLOYEES, COUNSEL, AGENTS, ADVISORS, ATTORNEYS-IN-FACT AND
REPRESENTATIVES (COLLECTIVELY THE “INDEMNITEES”) FROM AND AGAINST ANY AND ALL
CLAIMS, DAMAGES, LOSSES, LIABILITIES AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE AND DOCUMENTED FEES AND EXPENSES OF OUTSIDE COUNSEL),
JOINT OR SEVERAL THAT MAY BE INCURRED BY, OR ASSERTED OR AWARDED AGAINST ANY
INDEMNITEE, IN EACH CASE ARISING OUT OF OR IN CONNECTION WITH OR RELATING TO ANY
INVESTIGATION, LITIGATION OR PROCEEDING OR THE PREPARATION OF ANY DEFENSE WITH
RESPECT THERETO ARISING OUT OF OR IN CONNECTION WITH (I) THE EXECUTION,
DELIVERY, ENFORCEMENT, PERFORMANCE OR ADMINISTRATION OF ANY LOAN DOCUMENT OR ANY
OTHER AGREEMENT, LETTER OR INSTRUMENT DELIVERED IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED THEREBY OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED THEREBY, (II) ANY COMMITMENT, ADVANCE OR LETTER OF CREDIT OR THE
USE OR PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY AN
ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE
DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH
THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR
RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY CURRENTLY OR FORMERLY
OWNED OR OPERATED BY THE BORROWER OR ANY OTHER LOAN PARTY, OR ANY LIABILITY
RELATED IN ANY WAY TO THE BORROWER OR ANY OTHER LOAN PARTY IN RESPECT OF
ENVIRONMENTAL LAWS, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY (INCLUDING ANY INVESTIGATION OF, PREPARATION
FOR, OR DEFENSE OF ANY PENDING OR THREATENED CLAIM, INVESTIGATION, LITIGATION OR
PROCEEDING) AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO (ALL THE
FOREGOING, COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE NEGLIGENCE OF THE
INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH CLAIM, DAMAGE, LOSS, LIABILITY OR EXPENSE IS
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED PRIMARILY FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE.  IN THE CASE OF AN INVESTIGATION, LITIGATION OR
OTHER PROCEEDING TO WHICH THE INDEMNITY IN THIS SECTION 10.04(B) APPLIES, SUCH
INDEMNITY SHALL BE EFFECTIVE WHETHER OR NOT SUCH INVESTIGATION, LITIGATION OR
PROCEEDING IS BROUGHT BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, ANY SECURITY
HOLDERS OR CREDITORS OF THE FOREGOING AN INDEMNITEE OR ANY OTHER PERSON, OR AN
INDEMNITEE IS OTHERWISE A PARTY THERETO AND WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED.  NO INDEMNITEE SHALL HAVE ANY LIABILITY
(WHETHER DIRECT OR INDIRECT, IN CONTRACT, TORT OR OTHERWISE) TO THE BORROWER OR
ANY OF ITS SUBSIDIARIES FOR OR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY, EXCEPT TO THE EXTENT SUCH LIABILITY IS DETERMINED IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  IN NO EVENT,
HOWEVER, SHALL ANY INDEMNITEE BE LIABLE ON ANY THEORY OF LIABILITY FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (INCLUDING, WITHOUT
LIMITATION, ANY LOSS OF PROFITS, BUSINESS OR ANTICIPATED SAVINGS).  NO
INDEMNITEE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY

 

113

--------------------------------------------------------------------------------


 


OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR
OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT.  ALL AMOUNTS DUE UNDER THIS SECTION 10.04(B) SHALL BE PAYABLE WITHIN
TEN BUSINESS DAYS AFTER DEMAND THEREFOR.  THE AGREEMENTS IN THIS SECTION SHALL
SURVIVE THE RESIGNATION OF THE ADMINISTRATIVE AGENT, THE REPLACEMENT OF ANY
LENDER, THE TERMINATION OF THE COMMITMENTS AND THE REPAYMENT, SATISFACTION OR
DISCHARGE OF ALL THE OTHER OBLIGATIONS.


 


(C)           IF ANY PAYMENT OF PRINCIPAL OF, OR CONVERSION OF, ANY EURODOLLAR
RATE ADVANCE IS MADE BY THE BORROWER TO OR FOR THE ACCOUNT OF A LENDER PARTY
OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD FOR SUCH ADVANCE, AS A RESULT
OF A PAYMENT OR CONVERSION PURSUANT TO SECTION 2.06, 2.09(B)(I) OR 2.10(D),
ACCELERATION OF THE MATURITY OF THE NOTES PURSUANT TO SECTION 6.01 OR FOR ANY
OTHER REASON, OR IF THE BORROWER FAILS TO MAKE ANY PAYMENT OR PREPAYMENT OF AN
ADVANCE FOR WHICH A NOTICE OF PREPAYMENT HAS BEEN GIVEN OR THAT IS OTHERWISE
REQUIRED TO BE MADE, WHETHER PURSUANT TO SECTION 2.04, 2.06 OR 6.01 OR
OTHERWISE, THE BORROWER SHALL, UPON DEMAND BY SUCH LENDER PARTY (WITH A COPY OF
SUCH DEMAND TO THE ADMINISTRATIVE AGENT), PAY TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF SUCH LENDER PARTY ANY AMOUNTS REQUIRED TO COMPENSATE SUCH LENDER
PARTY FOR ANY ADDITIONAL LOSSES, COSTS OR EXPENSES THAT IT MAY REASONABLY INCUR
AS A RESULT OF SUCH PAYMENT OR CONVERSION OR SUCH FAILURE TO PAY OR PREPAY, AS
THE CASE MAY BE, INCLUDING, WITHOUT LIMITATION, ANY LOSS (INCLUDING LOSS OF
ANTICIPATED PROFITS), COST OR EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR
REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY ANY LENDER PARTY TO FUND OR
MAINTAIN SUCH ADVANCE.


 

Section 10.05  Right of Set-off.  Subject to the DIP Refinancing Orders and the
last sentence of Section 6.01, upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each Lender Party and each of its respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender Party or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the Obligations of the Borrower now or hereafter existing under this
Agreement and the Note or Notes (if any) held by such Lender Party, irrespective
of whether such Lender Party shall have made any demand under this Agreement or
such Note or Notes and although such obligations may be unmatured.  Each Lender
Party agrees promptly to notify the Borrower after any such set-off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application.  The rights of each Lender
Party and its respective Affiliates under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Lender Party and its respective Affiliates may have.

 

Section 10.06  Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower, the Guarantors, each Agent, the
Initial Issuing Bank and the Administrative Agent shall have been notified by
each Initial Lender that such Initial Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, each Agent and
each Lender Party and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of each Lender Party.

 

Section 10.07  Successors and Assigns.  (a)  Each Lender may assign all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment or Commitments, the Advances
owing to it and the Note or Notes held by it); provided, however, that
(i) unless otherwise agreed by the Administrative Agent each such assignment
shall be of a uniform, and not a varying, percentage of all rights and
obligations under and in respect of any or all Facilities, (ii) except in the
case of an assignment to a Person that, immediately prior to such assignment,
was a Lender, an Affiliate of any Lender or an Approved Fund of any Lender or an
assignment of all of a

 

114

--------------------------------------------------------------------------------


 

Lender’s rights and obligations under this Agreement, the aggregate amount of
the Commitments being assigned to any such Eligible Assignee pursuant to such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall be (A) in the case of the Revolving Credit
Facility, at least $5,000,000 and (B) in the case of the Term Facility, unless
the Administrative Agent shall otherwise consent, $1,000,000 or an integral
multiple of $500,000 in excess thereof, (iii) each such assignment shall be to
an Eligible Assignee, (iv) the parties to each such assignment shall execute and
deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with any Note or Notes (if any)
subject to such assignment and a processing and recordation fee of $3,500,
(v) to the extent any such assignment immediately upon becoming effective shall
increase amounts payable under Section 2.10 or 2.12, the Borrower shall not be
liable for payment of such increased amounts unless such assignment is made with
the Borrower’s prior consent after the Borrower has been informed of such
increased amounts and (vi) prior to such assignment, the assignor or the
Administrative Agent shall have given notice of such assignment to the Borrower.

 


(B)           UPON SUCH EXECUTION, DELIVERY, ACCEPTANCE AND RECORDING, FROM AND
AFTER THE EFFECTIVE DATE SPECIFIED IN SUCH ASSIGNMENT AND ACCEPTANCE, (I) THE
ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT THAT RIGHTS AND
OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED TO IT PURSUANT TO SUCH ASSIGNMENT AND
ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER OR ISSUING BANK, AS THE
CASE MAY BE, HEREUNDER AND (II) THE LENDER OR ISSUING BANK ASSIGNOR THEREUNDER
SHALL, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED BY
IT PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE, RELINQUISH ITS RIGHTS (OTHER THAN
ITS RIGHTS UNDER SECTIONS 2.10, 2.12 AND 10.04 TO THE EXTENT ANY CLAIM
THEREUNDER RELATES TO AN EVENT ARISING PRIOR TO SUCH ASSIGNMENT) AND BE RELEASED
FROM ITS OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ACCEPTANCE COVERING ALL OF THE REMAINING PORTION OF AN ASSIGNING LENDER’S OR
ISSUING BANK’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER OR
ISSUING BANK SHALL CEASE TO BE A PARTY HERETO).


 


(C)           BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, EACH
LENDER PARTY ASSIGNOR THEREUNDER AND EACH ASSIGNEE THEREUNDER CONFIRM TO AND
AGREE WITH EACH OTHER AND THE OTHER PARTIES THERETO AND HERETO AS FOLLOWS: 
(I) OTHER THAN AS PROVIDED IN SUCH ASSIGNMENT AND ACCEPTANCE, SUCH ASSIGNING
LENDER PARTY MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY
WITH RESPECT TO ANY STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE IN OR IN
CONNECTION WITH ANY LOAN DOCUMENT OR THE EXECUTION, LEGALITY, VALIDITY,
ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF, OR THE PERFECTION OR
PRIORITY OF ANY LIEN OR SECURITY INTEREST CREATED OR PURPORTED TO BE CREATED
UNDER OR IN CONNECTION WITH, ANY LOAN DOCUMENT OR ANY OTHER INSTRUMENT OR
DOCUMENT FURNISHED PURSUANT THERETO; (II) SUCH ASSIGNING LENDER PARTY MAKES NO
REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO THE
FINANCIAL CONDITION OF ANY LOAN PARTY OR THE PERFORMANCE OR OBSERVANCE BY ANY
LOAN PARTY OF ANY OF ITS OBLIGATIONS UNDER ANY LOAN DOCUMENT OR ANY OTHER
INSTRUMENT OR DOCUMENT FURNISHED PURSUANT THERETO; (III) SUCH ASSIGNEE CONFIRMS
THAT IT HAS RECEIVED A COPY OF THIS AGREEMENT, TOGETHER WITH COPIES OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 4.01 AND SUCH OTHER DOCUMENTS AND
INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND
DECISION TO ENTER INTO SUCH ASSIGNMENT AND ACCEPTANCE; (IV) SUCH ASSIGNEE WILL,
INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY AGENT, SUCH ASSIGNING LENDER PARTY
OR ANY OTHER LENDER PARTY AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT
SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN
TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT; (V) SUCH ASSIGNEE CONFIRMS
THAT IT IS AN ELIGIBLE ASSIGNEE; (VI) SUCH ASSIGNEE APPOINTS AND AUTHORIZES EACH
AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS AND
DISCRETION UNDER THE LOAN DOCUMENTS AS ARE DELEGATED TO SUCH AGENT BY THE TERMS
HEREOF AND THEREOF, TOGETHER WITH SUCH POWERS AND DISCRETION AS ARE REASONABLY
INCIDENTAL THERETO; AND (VII) SUCH ASSIGNEE AGREES THAT IT WILL PERFORM IN
ACCORDANCE WITH THEIR TERMS ALL OF THE OBLIGATIONS THAT BY THE TERMS OF THIS
AGREEMENT ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER OR ISSUING BANK, AS THE
CASE MAY BE.

 

115

--------------------------------------------------------------------------------


 


(D)           THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE (BUT ONLY FOR
THIS PURPOSE) AS THE AGENT OF THE BORROWER, SHALL MAINTAIN AT ITS ADDRESS
REFERRED TO IN SECTION 10.02 A COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED
TO AND ACCEPTED BY IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND
ADDRESSES OF THE LENDER PARTIES AND THE COMMITMENT UNDER EACH FACILITY OF, AND
PRINCIPAL AMOUNT OF THE ADVANCES OWING UNDER EACH FACILITY TO, EACH LENDER PARTY
FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR, AND THE
BORROWER, THE AGENTS AND THE LENDER PARTIES MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER AS A LENDER PARTY HEREUNDER FOR ALL PURPOSES OF THIS
AGREEMENT.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER OR
ANY AGENT OR ANY LENDER PARTY AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.


 


(E)           UPON ITS RECEIPT OF AN ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN
ASSIGNING LENDER PARTY AND AN ASSIGNEE, TOGETHER WITH ANY NOTE OR NOTES SUBJECT
TO SUCH ASSIGNMENT, THE ADMINISTRATIVE AGENT SHALL, IF SUCH ASSIGNMENT AND
ACCEPTANCE HAS BEEN COMPLETED AND IS IN SUBSTANTIALLY THE FORM OF EXHIBIT C
HERETO, (I) ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE, (II) RECORD THE INFORMATION
CONTAINED THEREIN IN THE REGISTER AND (III) GIVE PROMPT NOTICE THEREOF TO THE
BORROWER AND EACH OTHER AGENT.  IN THE CASE OF ANY ASSIGNMENT BY A LENDER,
WITHIN FIVE BUSINESS DAYS AFTER ITS RECEIPT OF SUCH NOTICE, THE BORROWER, AT ITS
OWN EXPENSE, SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT IN EXCHANGE
FOR THE SURRENDERED NOTE OR NOTES (IF ANY) A NEW NOTE TO THE ORDER OF SUCH
ELIGIBLE ASSIGNEE IN AN AMOUNT EQUAL TO THE COMMITMENT ASSUMED BY IT UNDER EACH
FACILITY PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE AND, IF ANY ASSIGNING LENDER
THAT HAD A NOTE OR NOTES PRIOR TO SUCH ASSIGNMENT HAS RETAINED A COMMITMENT
HEREUNDER UNDER SUCH FACILITY, A NEW NOTE TO THE ORDER OF SUCH ASSIGNING LENDER
IN AN AMOUNT EQUAL TO THE COMMITMENT RETAINED BY IT HEREUNDER.  SUCH NEW NOTE OR
NOTES SHALL BE DATED THE EFFECTIVE DATE OF SUCH ASSIGNMENT AND ACCEPTANCE AND
SHALL OTHERWISE BE IN SUBSTANTIALLY THE FORM OF EXHIBIT A-1, A-2 OR A-3 HERETO,
AS THE CASE MAY BE.


 


(F)            EACH ISSUING BANK MAY ASSIGN TO ONE OR MORE ELIGIBLE ASSIGNEES
ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THE UNDRAWN PORTION OF ITS
LETTER OF CREDIT COMMITMENT AT ANY TIME; PROVIDED, HOWEVER, THAT (I) EACH SUCH
ASSIGNMENT SHALL BE TO AN ELIGIBLE ASSIGNEE AND (II) THE PARTIES TO EACH SUCH
ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT, FOR ITS
ACCEPTANCE AND RECORDING IN THE REGISTER, AN ASSIGNMENT AND ACCEPTANCE, TOGETHER
WITH A PROCESSING AND RECORDATION FEE OF $3,500.


 


(G)           EACH LENDER PARTY MAY SELL PARTICIPATIONS TO ONE OR MORE PERSONS
(OTHER THAN ANY LOAN PARTY OR ANY OF ITS AFFILIATES) IN OR TO ALL OR A PORTION
OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING, WITHOUT
LIMITATION, ALL OR A PORTION OF ITS COMMITMENTS, THE ADVANCES OWING TO IT AND
ANY NOTE OR NOTES HELD BY IT); PROVIDED, HOWEVER, THAT (I) SUCH LENDER PARTY’S
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ITS
COMMITMENTS) SHALL REMAIN UNCHANGED, (II) SUCH LENDER PARTY SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS,
(III) SUCH LENDER PARTY SHALL REMAIN THE HOLDER OF ANY SUCH NOTE FOR ALL
PURPOSES OF THIS AGREEMENT, (IV) THE BORROWER, THE AGENTS AND THE OTHER LENDER
PARTIES SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER PARTY IN
CONNECTION WITH SUCH LENDER PARTY’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT,
(V) NO PARTICIPANT UNDER ANY SUCH PARTICIPATION SHALL HAVE ANY RIGHT TO APPROVE
ANY AMENDMENT OR WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT, OR ANY CONSENT TO
ANY DEPARTURE BY ANY LOAN PARTY THEREFROM, EXCEPT TO THE EXTENT THAT SUCH
AMENDMENT, WAIVER OR CONSENT WOULD REDUCE THE PRINCIPAL OF, OR INTEREST (OTHER
THAN DEFAULT INTEREST) ON, THE ADVANCES OR ANY FEES OR OTHER AMOUNTS PAYABLE
HEREUNDER, IN EACH CASE TO THE EXTENT SUBJECT TO SUCH PARTICIPATION, POSTPONE
ANY DATE FIXED FOR ANY PAYMENT OF PRINCIPAL OF, OR INTEREST ON, THE ADVANCES OR
ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER, IN EACH CASE TO THE EXTENT SUBJECT
TO SUCH PARTICIPATION, OR RELEASE ALL OR SUBSTANTIALLY ALL OF THE VALUE OF THE
COLLATERAL OR OF THE VALUE OF THE GUARANTIES, (VI) THE PARTICIPATING BANKS OR
OTHER ENTITIES SHALL BE ENTITLED TO THE BENEFIT OF SECTION 2.12 TO THE SAME
EXTENT AS IF THEY WERE A LENDER PARTY BUT, WITH RESPECT TO ANY PARTICULAR
PARTICIPANT, TO NO

 

116

--------------------------------------------------------------------------------


 


GREATER EXTENT THAN THE LENDER PARTY THAT SOLD THE PARTICIPATION TO SUCH
PARTICIPANT AND ONLY IF SUCH PARTICIPANT AGREES TO COMPLY WITH
SECTION 2.12(E) AS THOUGH IT WERE A LENDER PARTY AND (VII) TO THE EXTENT ANY
SUCH PARTICIPATION IMMEDIATELY UPON BECOMING EFFECTIVE SHALL INCREASE AMOUNTS
PAYABLE UNDER SECTION 2.10 OR 2.12, THE BORROWER SHALL NOT BE LIABLE FOR PAYMENT
OF SUCH INCREASED AMOUNTS UNLESS SUCH PARTICIPATION IS MADE WITH THE BORROWER’S
PRIOR CONSENT AFTER THE BORROWER HAS BEEN INFORMED OF SUCH INCREASED AMOUNTS.


 


(H)           ANY LENDER PARTY MAY, IN CONNECTION WITH ANY ASSIGNMENT OR
PARTICIPATION OR PROPOSED ASSIGNMENT OR PARTICIPATION PURSUANT TO THIS
SECTION 10.07, DISCLOSE TO THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR
PARTICIPANT ANY INFORMATION RELATING TO THE BORROWER FURNISHED TO SUCH LENDER
PARTY BY OR ON BEHALF OF THE BORROWER; PROVIDED, HOWEVER, THAT, PRIOR TO ANY
SUCH DISCLOSURE, THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR PARTICIPANT
SHALL AGREE TO PRESERVE THE CONFIDENTIALITY OF ANY INFORMATION RECEIVED BY IT
FROM SUCH LENDER PARTY IN ACCORDANCE WITH SECTION 10.09 HEREOF.


 


(I)            NOTWITHSTANDING ANY OTHER PROVISION SET FORTH IN THIS AGREEMENT,
ANY LENDER PARTY MAY AT ANY TIME (AND WITHOUT THE CONSENT OF THE ADMINISTRATIVE
AGENT OR THE BORROWER) CREATE A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS
RIGHTS UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE ADVANCES OWING
TO IT AND ANY NOTE OR NOTES HELD BY IT) IN FAVOR OF ANY FEDERAL RESERVE BANK IN
ACCORDANCE WITH REGULATION A OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM


 


(J)            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
LENDER THAT IS A FUND THAT INVESTS IN BANK LOANS MAY CREATE A SECURITY INTEREST
IN ALL OR ANY PORTION OF THE ADVANCES OWING TO IT AND THE NOTE OR NOTES HELD BY
IT TO THE TRUSTEE FOR HOLDERS OF OBLIGATIONS OWED, OR SECURITIES ISSUED, BY SUCH
FUND AS SECURITY FOR SUCH OBLIGATIONS OR SECURITIES, PROVIDED, HOWEVER, THAT
UNLESS AND UNTIL SUCH TRUSTEE ACTUALLY BECOMES A LENDER IN COMPLIANCE WITH THE
OTHER PROVISIONS OF THIS SECTION 10.07, (I) NO SUCH PLEDGE SHALL RELEASE THE
PLEDGING LENDER FROM ANY OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS AND
(II) SUCH TRUSTEE SHALL NOT BE ENTITLED TO EXERCISE ANY OF THE RIGHTS OF A
LENDER UNDER THE LOAN DOCUMENTS EVEN THOUGH SUCH TRUSTEE MAY HAVE ACQUIRED
OWNERSHIP RIGHTS WITH RESPECT TO THE PLEDGED INTEREST THROUGH FORECLOSURE OR
OTHERWISE.


 


(K)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
LENDER PARTY (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING
VEHICLE ORGANIZED AND ADMINISTERED BY SUCH LENDER PARTY IDENTIFIED AS SUCH IN
WRITING FROM TIME TO TIME BY THE GRANTING LENDER TO THE ADMINISTRATIVE AGENT AND
THE BORROWER (AN “SPC”) THE OPTION TO PROVIDE ALL OR ANY PART OF ANY ADVANCE
THAT SUCH GRANTING LENDER WOULD OTHERWISE BE OBLIGATED TO MAKE PURSUANT TO THIS
AGREEMENT; PROVIDED THAT (I) NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY
SPC TO FUND ANY ADVANCE, AND (II) IF AN SPC ELECTS NOT TO EXERCISE SUCH OPTION
OR OTHERWISE FAILS TO MAKE ALL OR ANY PART OF SUCH ADVANCE, THE GRANTING LENDER
SHALL BE OBLIGATED TO MAKE SUCH ADVANCE PURSUANT TO THE TERMS HEREOF.  THE
MAKING OF AN ADVANCE BY AN SPC HEREUNDER SHALL UTILIZE THE COMMITMENT OF THE
GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH ADVANCE WERE MADE BY SUCH
GRANTING LENDER.  EACH PARTY HERETO HEREBY AGREES THAT (I) NO SPC SHALL BE
LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT FOR
WHICH A LENDER PARTY WOULD BE LIABLE, (II) NO SPC SHALL BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.10 AND 2.12 (OR ANY OTHER INCREASED COSTS PROTECTION
PROVISION) AND (III) THE GRANTING LENDER SHALL FOR ALL PURPOSES, INCLUDING,
WITHOUT LIMITATION, THE APPROVAL OF ANY AMENDMENT OR WAIVER OF ANY PROVISION OF
ANY LOAN DOCUMENT, REMAIN THE LENDER PARTY OF RECORD HEREUNDER.  IN FURTHERANCE
OF THE FOREGOING, EACH PARTY HERETO HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE
THE TERMINATION OF THIS AGREEMENT) THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND
ONE DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER OR OTHER
SENIOR DEBT OF ANY SPC, IT WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON
IN INSTITUTING AGAINST, SUCH SPC ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
INSOLVENCY, OR LIQUIDATION PROCEEDING UNDER THE LAWS OF THE UNITED STATES OR ANY
STATE THEREOF; PROVIDED THAT EACH LENDER PARTY DESIGNATING ANY SPC HEREBY AGREES
TO INDEMNIFY AND HOLD HARMLESS EACH OTHER PARTY HERETO FOR ANY LOSS, COST,
DAMAGE OR EXPENSE

 

117

--------------------------------------------------------------------------------


 


ARISING OUT OF ITS INABILITY TO INSTITUTE SUCH A PROCEEDING AGAINST SUCH SPC
DURING SUCH PERIOD OF FORBEARANCE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, ANY SPC MAY (I) WITH NOTICE TO, BUT WITHOUT PRIOR
CONSENT OF, THE BORROWER AND THE ADMINISTRATIVE AGENT, ASSIGN ALL OR ANY PORTION
OF ITS INTEREST IN ANY ADVANCE TO THE GRANTING LENDER AND (II) DISCLOSE ON A
CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS FUNDING OF
ADVANCES TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY SURETY
OR GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC.  THIS SUBSECTION
(K) MAY NOT BE AMENDED WITHOUT THE PRIOR WRITTEN CONSENT OF EACH GRANTING
LENDER, ALL OR ANY PART OF WHOSE ADVANCES ARE BEING FUNDED BY THE SPC AT THE
TIME OF SUCH AMENDMENT.


 

Section 10.08  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Agreement by telecopier
or by electronic transmission (e.g. “.pdf” or “tiff”) shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

Section 10.09  Confidentiality and Related Matters.  Each of the Administrative
Agent and the Lender Parties agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) on
a need-to-know basis to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document, any action
or proceeding relating to this Agreement or any other Loan Document, the
enforcement of rights hereunder or thereunder or any litigation or proceeding to
which the Administrative Agent or any Lender Party or any of its respective
Affiliates may be a party, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement, (ii) any actual or prospective party
(or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) surety, reinsurer,
guarantor or credit liquidity enhancer (or their advisors) to or in connection
with any swap, derivative or other similar transaction under which payments are
to be made by reference to the Obligations under the Loan Documents or to the
Borrower and its obligations or to this Agreement or payments hereunder,
(iii) to any rating agency when required by it, (iv) the CUSIP Service Bureau or
any similar organization, (g) with the consent of the Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender Party or any of their respective Affiliates on a nonconfidential
basis from a source other than an Loan Party; provided that in the case of
disclosure under subsections (b) (excluding disclosure to any bank regulatory
authority) and (c) of this Section 10.09, such party subject to such requirement
or request shall, to the extent permitted by law, provide the applicable Loan
Party written notice of such requirement and cooperate with such Loan Party to
obtain a protective order or other confidential treatment.  For purposes of this
Section, “Information” means all information received from an Loan Party or any
of its respective Subsidiaries relating to an Loan Party or any of its
respective Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender
Party on a nonconfidential basis prior to disclosure by any Loan Party or any of
its respective Subsidiaries.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

118

--------------------------------------------------------------------------------


 

Section 10.10  Treatment of Information.  (a)  Certain of the Lenders may enter
into this Agreement and take or not take action hereunder or under the other
Loan Documents on the basis of information that does not contain material
non-public information with respect to any of the Loan Parties or their
securities (“Restricting Information”).  Other Lenders may enter into this
Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that may contain Restricting Information. 
Each Lender Party acknowledges that United States federal and state securities
laws prohibit any person from purchasing or selling securities on the basis of
material, non-public information concerning the such issuer of such securities
or, subject to certain limited exceptions, from communicating such information
to any other Person.  Neither the Administrative Agent nor any of its Related
Parties shall, by making any Communications (including Restricting Information)
available to a Lender Party, by participating in any conversations or other
interactions with a Lender Party or otherwise, make or be deemed to make any
statement with regard to or otherwise warrant that any such information or
Communication does or does not contain Restricting Information nor shall the
Administrative Agent or any of its Related Parties be responsible or liable in
any way for any decision a Lender Party may make to limit or to not limit its
access to Restricting Information.  In particular, none of the Administrative
Agent nor any of its Related Parties (i) shall have, and the Administrative
Agent, on behalf of itself and each of its Related Parties, hereby disclaims,
any duty to ascertain or inquire as to whether or not a Lender Party has or has
not limited its access to Restricting Information, such Lender Party’s policies
or procedures regarding the safeguarding of material, nonpublic information or
such Lender Party’s compliance with applicable laws related thereto or
(ii) shall have, or incur, any liability to any Loan Party or Lender Party or
any of their respective Related Parties arising out of or relating to the
Administrative Agent or any of its Related Parties providing or not providing
Restricting Information to any Lender Party.

 


(B)           EACH LOAN PARTY AGREES THAT (I) ALL COMMUNICATIONS IT PROVIDES TO
THE ADMINISTRATIVE AGENT INTENDED FOR DELIVERY TO THE LENDER PARTIES WHETHER BY
POSTING TO THE APPROVED ELECTRONIC PLATFORM OR OTHERWISE SHALL BE CLEARLY AND
CONSPICUOUSLY MARKED “PUBLIC” IF SUCH COMMUNICATIONS DO NOT CONTAIN RESTRICTING
INFORMATION WHICH, AT A MINIMUM, SHALL MEAN THAT THE WORD “PUBLIC” SHALL APPEAR
PROMINENTLY ON THE FIRST PAGE THEREOF, (II) BY MARKING COMMUNICATIONS “PUBLIC,”
EACH LOAN PARTY SHALL BE DEEMED TO HAVE AUTHORIZED THE ADMINISTRATIVE AGENT AND
THE LENDER PARTIES TO TREAT SUCH COMMUNICATIONS AS EITHER PUBLICLY AVAILABLE
INFORMATION OR NOT MATERIAL INFORMATION (ALTHOUGH, IN THIS LATTER CASE, SUCH
COMMUNICATIONS MAY CONTAIN SENSITIVE BUSINESS INFORMATION AND, THEREFORE, REMAIN
SUBJECT TO THE CONFIDENTIALITY UNDERTAKINGS OF SECTION 10.09) WITH RESPECT TO
SUCH LOAN PARTY OR ITS SECURITIES FOR PURPOSES OF UNITED STATES FEDERAL AND
STATE SECURITIES LAWS, (III) ALL COMMUNICATIONS MARKED “PUBLIC” MAY BE DELIVERED
TO ALL LENDER PARTIES AND MAY BE MADE AVAILABLE THROUGH A PORTION OF THE
APPROVED ELECTRONIC PLATFORM DESIGNATED “PUBLIC SIDE INFORMATION,” AND (IV) THE
ADMINISTRATIVE AGENT SHALL BE ENTITLED TO TREAT ANY COMMUNICATIONS THAT ARE NOT
MARKED “PUBLIC” AS RESTRICTING INFORMATION AND MAY POST SUCH COMMUNICATIONS TO A
PORTION OF THE APPROVED ELECTRONIC PLATFORM NOT DESIGNATED “PUBLIC SIDE
INFORMATION.”  NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES SHALL
BE RESPONSIBLE FOR ANY STATEMENT OR OTHER DESIGNATION BY AN LOAN PARTY REGARDING
WHETHER A COMMUNICATION CONTAINS OR DOES NOT CONTAIN MATERIAL NON-PUBLIC
INFORMATION WITH RESPECT TO ANY OF THE LOAN PARTIES OR THEIR SECURITIES NOR
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES INCUR ANY LIABILITY TO
ANY LOAN PARTY, ANY LENDER PARTY OR ANY OTHER PERSON FOR ANY ACTION TAKEN BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES BASED UPON SUCH STATEMENT OR
DESIGNATION, INCLUDING ANY ACTION AS A RESULT OF WHICH RESTRICTING INFORMATION
IS PROVIDED TO A LENDER PARTY THAT MAY DECIDE NOT TO TAKE ACCESS TO RESTRICTING
INFORMATION.  NOTHING IN THIS SECTION 10.10 SHALL MODIFY OR LIMIT A LENDER
PARTY’S OBLIGATIONS UNDER SECTION 10.09 WITH REGARD TO COMMUNICATIONS AND THE
MAINTENANCE OF THE CONFIDENTIALITY OF OR OTHER TREATMENT OF INFORMATION.


 


(C)           EACH LENDER PARTY ACKNOWLEDGES THAT CIRCUMSTANCES MAY ARISE THAT
REQUIRE IT TO REFER TO COMMUNICATIONS THAT MIGHT CONTAIN RESTRICTING
INFORMATION.  ACCORDINGLY, EACH LENDER PARTY

 

119

--------------------------------------------------------------------------------


 


AGREES THAT IT WILL NOMINATE AT LEAST ONE DESIGNEE TO RECEIVE COMMUNICATIONS
(INCLUDING RESTRICTING INFORMATION) ON ITS BEHALF AND IDENTIFY SUCH DESIGNEE
(INCLUDING SUCH DESIGNEE’S CONTACT INFORMATION) ON SUCH LENDER PARTY’S
ADMINISTRATIVE QUESTIONNAIRE.  EACH LENDER PARTY AGREES TO NOTIFY THE
ADMINISTRATIVE AGENT FROM TIME TO TIME OF SUCH LENDER PARTY’S DESIGNEE’S E-MAIL
ADDRESS TO WHICH NOTICE OF THE AVAILABILITY OF RESTRICTING INFORMATION MAY BE
SENT BY ELECTRONIC TRANSMISSION.

 


(D)           EACH LENDER PARTY ACKNOWLEDGES THAT COMMUNICATIONS DELIVERED
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS MAY CONTAIN RESTRICTING INFORMATION
AND THAT SUCH COMMUNICATIONS ARE AVAILABLE TO ALL LENDER PARTIES GENERALLY. 
EACH LENDER PARTY THAT ELECTS NOT TO TAKE ACCESS TO RESTRICTING INFORMATION DOES
SO VOLUNTARILY AND, BY SUCH ELECTION, ACKNOWLEDGES AND AGREES THAT THE
ADMINISTRATIVE AGENT AND OTHER LENDER PARTIES MAY HAVE ACCESS TO RESTRICTING
INFORMATION THAT IS NOT AVAILABLE TO SUCH ELECTING LENDER PARTY.  NONE OF THE
ADMINISTRATIVE AGENT NOR ANY LENDER PARTY WITH ACCESS TO RESTRICTING INFORMATION
SHALL HAVE ANY DUTY TO DISCLOSE SUCH RESTRICTING INFORMATION TO SUCH ELECTING
LENDER PARTY OR TO USE SUCH RESTRICTING INFORMATION ON BEHALF OF SUCH ELECTING
LENDER PARTY, AND SHALL NOT BE LIABLE FOR THE FAILURE TO SO DISCLOSE OR USE,
SUCH RESTRICTING INFORMATION.


 


(E)           THE PROVISIONS OF THE FOREGOING CLAUSES OF THIS SECTION 10.10 ARE
DESIGNED TO ASSIST THE ADMINISTRATIVE AGENT, THE LENDER PARTIES AND THE LOAN
PARTIES, IN COMPLYING WITH THEIR RESPECTIVE CONTRACTUAL OBLIGATIONS AND
APPLICABLE LAW IN CIRCUMSTANCES WHERE CERTAIN LENDER PARTIES EXPRESS A DESIRE
NOT TO RECEIVE RESTRICTING INFORMATION NOTWITHSTANDING THAT CERTAIN
COMMUNICATIONS HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS OR OTHER INFORMATION
PROVIDED TO THE LENDER PARTIES HEREUNDER OR THEREUNDER MAY CONTAIN RESTRICTING
INFORMATION.  NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES
WARRANTS OR MAKES ANY OTHER STATEMENT WITH RESPECT TO THE ADEQUACY OF SUCH
PROVISIONS TO ACHIEVE SUCH PURPOSE NOR DOES THE ADMINISTRATIVE AGENT OR ANY OF
ITS RELATED PARTIES WARRANT OR MAKE ANY OTHER STATEMENT TO THE EFFECT THAT AN
LOAN PARTY’S OR LENDER PARTY’S ADHERENCE TO SUCH PROVISIONS WILL BE SUFFICIENT
TO ENSURE COMPLIANCE BY SUCH LOAN PARTY OR LENDER PARTY WITH ITS CONTRACTUAL
OBLIGATIONS OR ITS DUTIES UNDER APPLICABLE LAW IN RESPECT OF RESTRICTING
INFORMATION AND EACH OF THE LENDER PARTIES AND EACH LOAN PARTY ASSUMES THE RISKS
ASSOCIATED THEREWITH.


 


SECTION 10.11  PATRIOT ACT NOTICE.  EACH LENDER PARTY AND EACH AGENT (FOR ITSELF
AND NOT ON BEHALF OF ANY LENDER PARTY) HEREBY NOTIFIES THE LOAN PARTIES THAT
PURSUANT TO THE REQUIREMENTS OF THE PATRIOT ACT, IT IS REQUIRED TO OBTAIN,
VERIFY AND RECORD INFORMATION THAT IDENTIFIES EACH LOAN PARTY, WHICH INFORMATION
INCLUDES THE NAME AND ADDRESS OF SUCH LOAN PARTY AND OTHER INFORMATION THAT WILL
ALLOW SUCH LENDER PARTY OR SUCH AGENT, AS APPLICABLE, TO IDENTIFY SUCH LOAN
PARTY IN ACCORDANCE WITH THE PATRIOT ACT.  THE BORROWER SHALL, AND SHALL CAUSE
EACH OF ITS SUBSIDIARIES TO, PROVIDE THE EXTENT COMMERCIALLY REASONABLE, SUCH
INFORMATION AND TAKE SUCH ACTIONS AS ARE REASONABLY REQUESTED BY ANY AGENTS OR
ANY LENDER PARTY IN ORDER TO ASSIST THE AGENTS AND THE LENDER PARTIES IN
MAINTAINING COMPLIANCE WITH THE PATRIOT ACT.


 

Section 10.12  Jurisdiction, Etc.  (a)  Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Bankruptcy Court and, if the Bankruptcy Court
does not have (or abstains from) jurisdiction, to the nonexclusive jurisdiction
of any New York State court or federal court of the United States of America
sitting in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any of the
other Loan Documents to which it is a party, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or

 

120

--------------------------------------------------------------------------------


 

proceeding relating to this Agreement or any of the other Loan Documents in the
courts of any jurisdiction.

 


(B)           EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY IN ANY NEW YORK STATE OR FEDERAL COURT.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT.


 

Section 10.13  Governing Law.  This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York and, to
the extent applicable, the Bankruptcy Code.

 

Section 10.14  Waiver of Jury Trial.  Each of the Guarantors, the Borrower, the
Agents and the Lender Parties irrevocably waives all right to trial by jury in
any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to any of the Loan Documents, the Advances
or the actions of the Administrative Agent or any Lender Party in the
negotiation, administration, performance or enforcement thereof.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

121

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

CHEMTURA CORPORATION, a debtor and a
debtor-in-possession, as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-1

--------------------------------------------------------------------------------


 

 

A & M CLEANING PRODUCTS, LLC

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

AQUA CLEAR INDUSTRIES, LLC

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ASCK, INC.

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ASEPSIS, INC.

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BIOLAB COMPANY STORE, LLC

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-2

--------------------------------------------------------------------------------


 

 

BIOLAB FRANCHISE COMPANY, LLC

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BIOLAB TEXTILE ADDITIVES, LLC

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BIO-LAB, INC.

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CNK CHEMICAL REALTY CORPORATION

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CROMPTON COLORS INCORPORATED

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-3

--------------------------------------------------------------------------------


 

 

CROMPTON HOLDING CORPORATION

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CROMPTON MONOCHEM, INC.

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GLCC LAUREL, LLC

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GREAT LAKES CHEMICAL CORPORATION

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GREAT LAKES CHEMICAL GLOBAL, INC.

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-4

--------------------------------------------------------------------------------


 

 

GT SEED TREATMENT, INC.

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

HOMECARE LABS, INC.

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ISCI, INC.

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

KEM MANUFACTURING

 

CORPORATION

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

LAUREL INDUSTRIES HOLDINGS, INC.

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-5

--------------------------------------------------------------------------------


 

 

MONOCHEM, INC.

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

NAUGATUCK TREATMENT COMPANY

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

RECREATIONAL WATER PRODUCTS, INC.

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

UNIROYAL CHEMICAL COMPANY LIMITED (DELAWARE)

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

WEBER CITY ROAD LLC

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-6

--------------------------------------------------------------------------------


 

 

WRL OF INDIANA, INC.

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-7

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as

 

Administrative Agent, Initial Lender and Initial Issuing Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-8

--------------------------------------------------------------------------------


 

 

[                                            ], as

 

Initial Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-9

--------------------------------------------------------------------------------


 

EXECUTION

 

SCHEDULES

 

TO

 

AMENDED AND RESTATED SENIOR SECURED SUPERPRIORITY

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

Dated as of February 3, 2010

Among

CHEMTURA CORPORATION,
as Debtor and Debtor-in-Possession

and

THE GUARANTORS PARTY HERETO,
as Debtors and Debtors in Possession under Chapter 11 of the Bankruptcy Code

and

CITIBANK, N.A.,

as Administrative Agent

and

WELLS FARGO FOOTHILL, LLC

as Syndication Agent

and

BARCLAYS BANK PLC

and

BANK OF AMERICA, N.A.

as Co-Documentation Agents

and

CITIBANK, N.A.,

as Initial Issuing Bank,

and

THE INITIAL LENDERS AND THE OTHER LENDERS PARTY HERETO

 

--------------------------------------------------------------------------------


 

Schedule I

Commitments and Applicable Lending Offices

 

 

 

AMOUNT

 

COMMITMENT

 

FACILITIES TOTAL

 

 

 

 

 

Citibank, N.A.

 

$

350,000,000.00

 

77.78

%

The Foothill Group, LLC

 

$

30,000,000.00

 

6.667

%

Bank of America N.A.

 

$

30,000,000.00

 

6.667

%

Barclays Bank PLC

 

$

30,000,000.00

 

6.667

%

Commerzbank AG, New York and Grand Cayman Branches

 

$

10,000,000.00

 

2.22

%

 

 

 

 

 

 

Total

 

$

450,000,000.00

 

100.00

%

 

 

 

AMOUNT

 

COMMITMENT

 

TERM CREDIT FACILITY

 

 

 

 

 

Citibank, N.A.

 

$

300,000,000.00

 

100.00

%

 

 

 

 

 

 

Total

 

$

300,000,000.00

 

100.00

%

 

 

 

AMOUNT

 

COMMITMENT

 

REVOLVING CREDIT FACILITY

 

 

 

 

 

Citibank, N.A.

 

$

50,000,000.00

(1)

33.33

%

The Foothill Group, LLC

 

$

30,000,000.00

 

20.00

%

Bank of America, N.A.

 

$

30,000,000.00

 

20.00

%

Barclays Bank PLC

 

$

30,000,000.00

 

20.00

%

Commerzbank AG, New York and Grand Cayman Branches

 

$

10,000,000.00

 

6.67

%

 

 

 

 

 

 

Total

 

$

150,000,000.00

 

100.00

%

 

--------------------------------------------------------------------------------

(1) Also with a Letter of Credit Commitment of $50,000,000.00.

 

2

--------------------------------------------------------------------------------


 

LENDER

 

APPLICABLE LENDING OFFICE

 

 

 

Citibank, N.A.

 

1615 Brett Road

 

 

New Castle, DE 19720

 

 

Attn: Diane Weaver

 

 

T: (302) 323 3854

 

 

F: (212) 994 0849

 

 

 

The Foothill Group, LLC

 

2450 Colorado Avenue, Suite 3000W

 

 

Santa Monica, CA 90404

 

 

Attn: Dennis Ascher

 

 

T: (310) 453 7377

 

 

F: (310) 453 7470

 

 

 

Bank of America, N.A.

 

200 Glastonbury Blvd

 

 

Glastonbury, CT 06033

 

 

Attn: Edgar Ezerins

 

 

T: (860) 368 6024

 

 

F: (860) 368 6029

 

 

 

Barclays Bank PLC

 

745 7th Ave

 

 

New York, NY 10019

 

 

Attn: Sam Yoo

 

 

T: (212) 526 1264

 

 

F: (212) 526 5115

 

 

 

Commerzbank AG, New York and Grand Cayman Branches

 

2 World Financial Center

 

 

New York, NY 10281

 

 

Attn: Robert Taylor

 

 

T: (212) 266-7708

 

 

F: (212) 266-7594

 

3

--------------------------------------------------------------------------------


 

Schedule II

Intellectual Property

 

See attached.

 

4

--------------------------------------------------------------------------------


 

CHEMTURA COPYRIGHTS

 

Copyright Registrations

 

Title

 

Record Owner

 

Reg. Date

 

Reg. Number

 

K&E
Comments

AQUA CLEAR

 

Aqua Clear Industries, LLC

 

31-Dec-97

 

TX0005069576

 

 

ASK ALAN: SWIMMING POOL & SPA Q&A

 

Aqua Clear Industries, LLC

 

19-Aug-99

 

TX0005050042

 

 

POOL CARE MAINTENANCE GUIDE

 

Aqua Clear Industries, LLC

 

20-Aug-99

 

TX0005019487

 

 

SPA CARE GUIDE

 

Aqua Clear Industries, LLC

 

23-Aug-23

 

TX0005040197

 

 

SUN INFOSOURCE POOL & SPA WATER CARE

 

Aqua Clear Industries, LLC

 

20-Dec-99

 

TX0005085773

 

 

DISTRIBUTOR WATER ANALYSIS SOFTWARE.

 

Asepsis, Inc.

 

27-Feb-98

 

TX4737285

 

 

OMNI POOL CARE GUIDE

 

Asepsis, Inc., a wholly-owned subsidiary of Bio-Lab, Inc.

 

8-Jul-86

 

TX0001867589

 

 

OMNI TRAINING MANUAL

 

Asepsis, Inc., a wholly-owned subsidiary of Bio-Lab, Inc.

 

8-Jul-86

 

TX0001867103

 

 

SPA CARE GUIDE

 

Asepsis, Inc., a wholly-owned subsidiary of Bio-Lab, Inc.

 

8-Jul-86

 

TX0001858386

 

 

SOFTSWIM POOL CARE GUIDE : A COMPLETE GUIDE TO PERSONALIZED POOL CARE FROM
BIOGUARD.

 

BioLab, Inc.

 

5-Apr-93

 

TX3515891

 

 

[KISS]

 

Bio-Lab, Inc.

 

31-Mar-94

 

TX0003663057

 

 

ALEX BAS

 

Bio-Lab, Inc.

 

10-Apr-96

 

TX0004254213

 

 

ALEX INTERACTIVE SOFTWARE

 

Bio-Lab, Inc.

 

15-Jun-89

 

TX0002748927

 

 

ALEX SOFTWARE PROGRAM

 

Bio-Lab, Inc.

 

15-Oct-93

 

TX0003665449

 

 

ALGAE CONTROL AND TREATMENT IN SWIMMING POOLS

 

Bio-Lab, Inc.

 

7-Jan-74

 

A506078

 

 

AUTOMATIC CHLORINATION

 

Bio-Lab, Inc.

 

5-Jan-73

 

A419253

 

 

BIOGUARD

 

Bio-Lab, Inc.

 

8-Jul-86

 

TX0001858286

 

 

BIO-GUARD

 

Bio-Lab, Inc.

 

15-Aug-89

 

TX2633127

 

 

CHEMICAL TECHNOLOGY & MARKETING PROGRAM

 

Bio-Lab, Inc.

 

14-Oct-74

 

A589720

 

 

COMPUTERIZED POOL WATER ANALYSIS AND TREATMENT

 

Bio-Lab, Inc.

 

17-Sep-79

 

TX0000329737

 

 

 

1

--------------------------------------------------------------------------------


 

Title

 

Record Owner

 

Reg. Date

 

Reg. Number

 

K&E
Comments

SEQUENCE

 

 

 

 

 

 

 

 

COMPUTERIZED WATER ANALYSIS DATA SHEET

 

Bio-Lab, Inc.

 

17-Sep-79

 

TX0000329738

 

 

LOOK UP COMPUTERIZED WATER ANALYSIS DATA SHEET FOR WINTERIZATION

 

Bio-Lab, Inc.

 

17-Sep-79

 

TX0000329739

 

 

OMNI/PROGUARD: DISTRIBUTOR VERSION

 

Bio-Lab, Inc.

 

15-Aug-89

 

TX0002642151

 

 

POOL BOOK: A COMPLETE GUIDE TO POOL CARE, OPENING TO CLOSING

 

Bio-Lab, Inc.

 

15-May-86

 

TX0001797302

 

 

POOL GUARDIAN: A PUBLICATION FOR BIOGUARD POOL & SPA DEALERS

 

Bio-Lab, Inc.

 

1-Jan-87

 

CSN0074704

 

CSN registrations are for collective works. It can be used as a reference to the
entire collection of multiple registered works. This collection includes
registration TX0002102981.

POOL GUARDIAN: A PUBLICATION FOR BIOGUARD POOL & SPA DEALERS

 

Bio-Lab, Inc.

 

1-May-87

 

TX2102981

 

 

THE BIO-GUARD TECHNICAL SERVICES MANUAL

 

Bio-Lab, Inc.

 

1-Mar-72

 

A348006

 

 

THE SPA BOOK: A COMPLETE GUIDE TO SPA AND HOT TUB CARE

 

Bio-Lab, Inc.

 

31-Oct-84

 

TX00018588287

 

 

THE POOL BOOK : A COMPLETE GUIDE TO PERSONALIZED POOL CARE.

 

Biolabs, Inc.

 

26-May-92

 

TX3321190

 

 

SADTLER SPECTRA 300 MHZ PROTON NUCLEAR MAGNETIC RESONANCE STATNDARDS : VOL. 21

 

Bio-Labs, Inc.; Sadtler Research Laboratories

 

2-Oct-96

 

TX4352390

 

Company to advise if Sadtler Research Laboratories maintains an interest in this
copyright.

GREAT LAKES CHEMICAL CORP. : A HISTORY OF INNOVATION AND SUCCESS / EMERSON
KAMPEN.

 

Great Lakes Chemical Corporation

 

22-Jun-90

 

TX2847365

 

 

K E M ELECTRONIC IGNITION : BOX NO. 117.

 

KEM Manufacturing Company, Inc.

 

11-Oct-84

 

VA182711

 

 

 

2

--------------------------------------------------------------------------------


 

Title

 

Record Owner

 

Reg. Date

 

Reg. Number

 

K&E
Comments

K E M MAG-PLUS : MAGNETIC SUPPRESSION IGNITION WIRE SET.

 

KEM Manufacturing Company, Inc.

 

1-Jun-87

 

VA266417

 

 

AERACE SPRAY MARK & STAIN REMOVER

 

Systems General, Inc.; Kem Manufacturing Corporation; and Madison Bionics

 

3-Jul-89

 

TX2585109

 

Company to advise if Systems General, Inc. and Madison Bionics maintain an
interest in this copyright.

RUS-T-RACE DE-RUSTS, DEGREASES, CLEANS, ETCHES

 

Systems General, Inc.; Kem Manufacturing Corporation; and Madison Bionics

 

3-Jul-89

 

TX2585111

 

Company to advise if Systems General, Inc. and Madison Bionics maintain an
interest in this copyright.

[SAFE AND SORRY]

 

Uniroyal Chemical Company, Inc. (NJ)

 

8-Jul-86

 

TXu000278155

 

 

PESTICIDE WORKER SAFETY INFORMATION

 

Uniroyal Chemical Company, Inc. (NJ)

 

8-Sep-82

 

PA0000607479

 

 

PESTICIDE WORKER SAFETY INFORMATION

 

Uniroyal Chemical Company, Inc. (NJ)

 

8-Sep-82

 

TX0003501412

 

 

POWERGRIP HTD SYSTEMS FOR INDUSTRIAL DRIVES: POWER TRANSMISSION BELT DRIVES.

 

Uniroyal, Inc.

 

1-Jul-85

 

TX0001626668

 

 

SAFETY COMMUNICATIONS FOR SUPERVISORS AND EMPLOYEES

 

Uniroyal, Inc.

 

1-Feb-79

 

TX0000186144

 

 

HARD WORK AND INTEGRITY: THE WITCO STORY/BY ALAN S. BROWN

 

Witco Corporation(1)

 

16-Jan-96

 

TX0004214643

 

 

SONNEBORN INVENTORY CONTROL SYSTEM

 

Witco Corporation

 

12-Oct-88

 

TXu000343458

 

 

 

--------------------------------------------------------------------------------

(1) Company has confirmed that Chemtura Corporation is the beneficial owner of
all copyrights currently held by Witco Corporation.

 

3

--------------------------------------------------------------------------------


 

CHEMTURA CORPORATION

TRADEMARKS

 

Trademark Applications and Registrations

 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ANDEROL

 

Algeria

 

Anderol, Inc.(1)

 

Pending

 

073383

 

25-Dec-2007

 

 

 

 

ANDEROL

 

Argentina

 

Anderol, Inc.

 

Pending

 

2792653

 

14-Dec-2007

 

 

 

 

EVEREST

 

Australia

 

Chemtura Corporation.

 

Registered

 

980363

 

17-Sep-2008

 

1270988

 

17-Sep-2008

ROYCO

 

Australia

 

Anderol, Inc.

 

Registered

 

1164102

 

02-Mar-2007

 

1164102

 

15-Oct-2007

ANDEROL

 

Austria

 

Anderol, Inc.

 

Registered

 

941130

 

02-Oct-2007

 

941130

 

02-Oct-2007

ANDEROL

 

Bangladesh

 

Anderol, Inc.

 

Pending

 

110925

 

30-Dec-2007

 

 

 

 

ANDEROL

 

Bolivia

 

Anderol, Inc.

 

Pending

 

SM585907

 

14-Dec-2007

 

 

 

 

ANDEROL

 

Brazil

 

Anderol, Inc.

 

Published

 

829249885

 

25-Jul-2007

 

 

 

 

ROYCO

 

Brazil

 

Anderol, Inc.

 

Pending

 

829651144

 

20-Mar-2008

 

 

 

 

ROYCO

 

Brazil

 

Anderol, Inc.

 

Pending

 

829651163

 

20-Mar-2008

 

 

 

 

ANDEROL

 

Bulgaria

 

Anderol, Inc.

 

Registered

 

941130

 

02-Oct-2007

 

941130

 

02-Oct-2007

ANDEROL

 

Chile

 

Anderol, Inc.

 

Registered

 

799780

 

13-Dec-2007

 

832795

 

13-Nov-2008

ANDEROL

 

China (Peoples Republic)

 

Anderol, Inc.

 

Pending

 

6219218

 

13-Aug-2007

 

 

 

 

ANDEROL in Chinese

 

China (Peoples Republic)

 

Anderol, Inc.

 

Registered

 

4650010

 

11-May-2005

 

4650010

 

07-Oct-2008

ANDEROL in Chinese

 

China (Peoples Republic)

 

Anderol, Inc.

 

Registered

 

4650011

 

11-May-2005

 

4650011

 

07-Oct-2008

EVEREST

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

980363

 

17-Sep-2008

 

980363

 

17-Sep-2008

ANDEROL

 

Czech Republic

 

Anderol, Inc.

 

Registered

 

941130

 

02-Oct-2007

 

941130

 

02-Oct-2007

 

--------------------------------------------------------------------------------

(1)  Company has confirmed that Chemtura Corporation is the beneficial owner of
all trademarks currently held by Anderol, Inc.

 

1

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ANDEROL

 

Dominican Republic

 

Anderol, Inc.

 

Registered

 

200744064

 

21-Dec-2007

 

166268

 

17-Mar-2008

EVEREST

 

European Community

 

Chemtura Corporation

 

Registered

 

980363

 

17-Sep-2008

 

980363

 

17-Sep-2008

ROYCO

 

European Community

 

Anderol, Inc.

 

Registered

 

006249734

 

21-Aug-2007

 

006249734

 

19-Jun-2008

ANDEROL

 

Finland

 

Anderol, Inc.

 

Registered

 

0280167

 

21-Jul-1967

 

52822

 

22-Jul-1968

ANDEROL

 

France

 

Anderol, Inc.

 

Registered

 

INPI868414

 

23-Jul-1987

 

1419584

 

23-Jul-1987

ANDEROL

 

France

 

Anderol, Inc.

 

Registered

 

INPI211513

 

22-May-1990

 

1593399

 

22-May-1990

ANDEROL

 

Germany

 

Anderol, Inc.

 

Registered

 

R121164WZ

 

25-Jul-1967

 

920620

 

18-Jul-1974

ANDEROL

 

Indonesia

 

Anderol, Inc.

 

Pending

 

D002007043223

 

28-Dec-2007

 

 

 

 

ANDEROL

 

Int’l Registration - Madrid Agreement / Protocol

 

Chemtura Corporation

 

Registered

 

941130

 

02-Oct-2007

 

941130

 

02-Oct-2007

EVEREST

 

Int’l Registration

 

Chemtura Corporation

 

Registered

 

980363

 

 

 

980363

 

17-Sep-2008

ANDEROL PQ

 

Japan

 

Anderol, Inc.

 

Pending

 

217142008

 

24-Mar-2008

 

 

 

 

AOSYN

 

Japan

 

Anderol, Inc.

 

Registered

 

860422007

 

03-Aug-2007

 

5143498

 

20-Jun-2008

EVEREST

 

Japan

 

Chemtura Corporation

 

Registered

 

980363

 

17-Sep-2008

 

980363

 

17-Sep-2008

ROYCO

 

Japan

 

Anderol, Inc.

 

Registered

 

860412007

 

03-Aug-2007

 

5135802

 

23-May-2008

ROYCO (in Katakana)

 

Japan

 

Anderol, Inc.

 

Registered

 

877232007

 

09-Aug-2007

 

5135806

 

23-May-2008

ANDEROL

 

Korea, Republic of

 

Anderol, Inc.

 

Registered

 

941130

 

02-Oct-2007

 

941130

 

02-Oct-2007

ANDEROL

 

Kosovo

 

Anderol, Inc.

 

Pending

 

2435

 

23-Sep-2008

 

 

 

 

ANDEROL

 

Montenegro

 

Anderol, Inc.

 

Registered

 

941130

 

02-Oct-2007

 

941130

 

02-Oct-2007

ANDEROL

 

Nicaragua

 

Anderol, Inc.

 

Registered

 

20074616

 

14-Dec-2007

 

 

 

 

ANDEROL

 

Norway

 

Anderol, Inc.

 

Registered

 

93439

 

21-Jul-1967

 

75043

 

29-Aug-1968

EVEREST

 

Norway

 

Chemtura Corporation

 

Registered

 

980363

 

17-Sep-2008

 

980363

 

17-Sep-2008

ANDEROL

 

Panama

 

Anderol, Inc.

 

Registered

 

200733967

 

14-Dec-2007

 

167267

 

22-Aug-2008

 

2

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ANDEROL

 

Paraguay

 

Anderol, Inc.

 

Pending

 

431002007

 

17-Dec-2007

 

 

 

 

ANDEROL

 

Peru

 

Anderol, Inc.

 

Registered

 

3384422007

 

13-Dec-2007

 

139331

 

10-Jun-2008

ANDEROL

 

Philippines

 

Anderol, Inc.

 

Registered

 

42007012382

 

08-Nov-2007

 

42007012382

 

03-Mar-2008

ANDEROL

 

Poland

 

Anderol, Inc.

 

Registered

 

941130

 

02-Oct-2007

 

941130

 

02-Oct-2007

ANDEROL

 

Russian Federation

 

Anderol, Inc.

 

Registered

 

941130

 

02-Oct-2007

 

941130

 

02-Oct-2007

EVEREST

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

980363

 

17-Sep-2008

 

980363

 

17-Sep-2008

ANDEROL

 

Serbia

 

Anderol, Inc.

 

Registered

 

941130

 

02-Oct-2007

 

941130

 

02-Oct-2007

ANDEROL

 

Singapore

 

Anderol, Inc.

 

Registered

 

941130

 

02-Oct-2007

 

941130

 

02-Oct-2007

EVEREST

 

Singapore

 

Chemtura Corporation

 

Registered

 

980363

 

17-Sep-2008

 

980363

 

17-Sep-2008

ANDEROL

 

Slovakia

 

Anderol, Inc.

 

Registered

 

941130

 

02-Oct-2007

 

941130

 

02-Oct-2007

ANDEROL

 

South Africa

 

Anderol, Inc.

 

Registered

 

673217

 

24-Jul-1967

 

673217

 

24-Jul-1997

ANDEROL

 

Switzerland

 

Anderol, Inc.

 

Registered

 

4708

 

10-Aug-1967

 

356837

 

10-Aug-1967

ANDEROL

 

Taiwan

 

Anderol, Inc.

 

Registered

 

95055503

 

25-Oct-2007

 

1270305

 

16-Jul-07

ANDEROL

 

Trinidad and Tobago

 

Anderol, Inc.

 

Published

 

39310

 

19-Dec-2007

 

 

 

 

ANDEROL

 

Turkey

 

Anderol, Inc.

 

Registered

 

941130

 

02-Oct-2007

 

941130

 

02-Oct-2007

EVEREST

 

Turkey

 

Chemtura Corporation

 

Registered

 

980363

 

17-Sep-2008

 

980363

 

17-Sep-2008

ANDEROL

 

Ukraine

 

Anderol, Inc.

 

Registered

 

941130

 

02-Oct-2007

 

941130

 

02-Oct-2007

EVEREST

 

Ukraine

 

Chemtura Corporation

 

Registered

 

980363

 

17-Sep-2008

 

980363

 

17-Sep-2008

ANDEROL

 

United States of America

 

Chemtura Corporation

 

Registered

 

76148904

 

18-Oct-2000

 

2503969

 

06-Nov-2001

PQ

 

United States of America

 

Chemtura Corporation

 

Registered

 

75006147

 

09-Sep-1988

 

1549762

 

01-Aug-1989

R in circle design with ROYCO

 

United States of America

 

Chemtura Corporation

 

Pending, ITU

 

77260292

 

21-Aug-2007

 

 

 

 

ROYCO

 

United States of America

 

Chemtura Corporation

 

Registered

 

74265106

 

05-Jan-1993

 

1744221

 

05-Jan-1993

 

3

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ROYCO

 

United States of America

 

Chemtura Corporation

 

Registered

 

77252282

 

10-Aug-2007

 

3401602

 

25-Mar-2008

ROYCO Stylized

 

United States of America

 

Chemtura Corporation

 

Registered

 

73785828

 

10-Mar-1989

 

1572700

 

26-Dec-1989

TRIPLE DROP DEVICE

 

United States of America

 

Chemtura Corporation

 

Registered

 

75006147

 

16-Oct-1995

 

2050404

 

08-Apr-1997

TIMONOX

 

Italy

 

Anzon Limited(2)

 

Registered

 

213724

 

08-May-1967

 

781802

 

08-May-1967

SUN-BURN

 

Australia

 

Aqua Clear Industries, LLC

 

Registered

 

469326

 

21-Jul-1987

 

469326

 

02-Nov-1989

SUN

 

Canada

 

Aqua Clear Industries, LLC

 

Registered

 

562568

 

14-May-1986

 

TMA325855

 

10-Apr-1987

SUN

 

Canada

 

Aqua Clear Industries, LLC

 

Registered

 

406065

 

11-Jan-1977

 

TMA226692

 

17-Mar-1978

SUN & Full Sun Design

 

Canada

 

Aqua Clear Industries, LLC

 

Registered

 

562567

 

14-May-1986

 

TMA342195

 

30-Jun-1988

SUN & Full Sun Design

 

France

 

Aqua Clear Industries, LLC

 

Registered

 

592216

 

26-Mar-1981

 

1721717

 

26-Mar-1981

SUN & Full Sun Design

 

Germany

 

Aqua Clear Industries, LLC

 

Registered

 

F303885Wz

 

20-Mar-1981

 

1034862

 

24-Jun-1982

SUN & Full Sun Design

 

Italy

 

Aqua Clear Industries, LLC

 

Registered

 

18322C/81

 

03-Apr-1981

 

393891

 

22-Jan-1986

SUN

 

Mexico

 

Aqua Clear Industries, LLC

 

Registered

 

178371

 

05-Jan-1981

 

272554

 

06-Apr-1982

SUN & Full Sun Design

 

United Kingdom

 

Aqua Clear Industries, LLC

 

Registered

 

1126242

 

28-Dec-1979

 

1126242

 

11-Apr-1984

MARK WITH CAT DESIGN

 

Switzerland

 

Argus Chemical Corporation(3)

 

Registered

 

3828

 

18-May-1989

 

372765

 

30-Oct-1989

POOL SEASON

 

Canada

 

Asepsis Inc.

 

Registered

 

692198

 

21-Oct-1991

 

509559

 

18-Mar-1999

BIOLAB

 

Australia

 

Biolab Services, Inc.

 

Registered

 

 

 

07-Aug-2003

 

965337

 

23-Dec-2005

 

--------------------------------------------------------------------------------

(2)   Company has confirmed that Chemtura Corporation is the beneficial owner of
all trademarks currently held by Anzon Limited.

(3)   Company has confirmed that Chemtura Corporation is the beneficial owner of
all trademarks currently held by Argus Chemical Corporation.

 

4

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

BIOLAB

 

Australia

 

Biolab Services, Inc.

 

Registered

 

612272

 

22-Sep-1993

 

612272

 

05-Nov-1996

BIOLAB

 

Australia

 

Biolab Services, Inc.

 

Registered

 

612273

 

22-Sep-1993

 

612273

 

16-Jul-1996

BIOLAB

 

Australia

 

Biolab Services, Inc.

 

Registered

 

612274

 

22-Sep-1993

 

612274

 

16-Jul-1996

BIOLAB

 

Australia

 

Biolab Services, Inc.

 

Registered

 

612275

 

22-Sep-1993

 

612275

 

05-Nov-1996

PROGUARD WATER SOLUTIONS

 

Australia

 

Biolab Services, Inc.

 

Registered

 

1023647

 

05-Oct-2004

 

1,023,647

 

21-Feb-2005

PROGUARD WATER SOLUTIONS

 

Canada

 

Biolab Services, Inc.

 

Published

 

1233132

 

07-Oct-2004

 

 

 

 

BIOLAB

 

European Community

 

Biolab Services, Inc.

 

Registered

 

4175477

 

30-Dec-2004

 

4175477

 

05-Dec-2005

PROGUARD WATER SOLUTIONS

 

European Community

 

Biolab Services, Inc.

 

Published

 

4061776

 

05-Oct-2004

 

 

 

 

LIQUIBROM

 

France

 

Biolab Services, Inc.

 

Registered

 

033219077

 

04-Apr-2003

 

033219077

 

12-Sep-2003

PROGUARD WATER SOLUTIONS

 

Mexico

 

Biolab Services, Inc.

 

Registered

 

680490

 

05-Oct-2004

 

860,455

 

25-Nov-2004

LIQUIBROM

 

United States of America

 

Biolab Services, Inc.

 

Registered

 

78289890

 

20-Aug-2003

 

2895633

 

19-Oct-2004

PROGUARD WATER SOLUTIONS

 

United States of America

 

Biolab Services, Inc.

 

Registered

 

78/398,942

 

08-Apr-2004

 

3074498

 

28-Mar-2006

Miscellaneous Design (2-Wave Swimmer Logo) in color

 

Argentina

 

Bio-Lab, Inc.

 

Registered

 

2069785

 

17-Feb-1997

 

1672773

 

29-Jun-1998

POOL TIME

 

Argentina

 

Bio-Lab, Inc.

 

Registered

 

2312448

 

20-Oct-2000

 

1869189

 

26-Apr-2002

POOL TIME & Ladder Design

 

Argentina

 

Bio-Lab, Inc.

 

Registered

 

2312449

 

20-Oct-2000

 

1869190

 

26-Apr-2002

BACK-UP

 

Australia

 

Bio-Lab, Inc.

 

Registered

 

419345

 

07-Dec-1984

 

419345

 

07-Dec-1984

BEGINNINGS

 

Australia

 

Bio-Lab, Inc.

 

Registered

 

858330

 

24-Nov-2000

 

858330

 

24-Nov-2000

BURN OUT EXTREME

 

Australia

 

Bio-Lab, Inc.

 

Registered

 

878089

 

05-Jun-2001

 

878089

 

01-Mar-2004

 

5

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

BURN OUT SMART SHOCK

 

Australia

 

Bio-Lab, Inc.

 

Registered

 

878088

 

05-Jun-2001

 

878088

 

01-Mar-2004

BURN-OUT

 

Australia

 

Bio-Lab, Inc.

 

Registered

 

377024

 

18-Jun-1982

 

377024

 

18-Jun-1982

CLEARGUARD

 

Australia

 

Bio-Lab, Inc.

 

Registered

 

649621

 

30-Dec-1994

 

649621

 

07-Mar-1996

LIQUIBROM

 

Australia

 

Bio-Lab, Inc.

 

Registered

 

591084

 

23-Nov-1992

 

591084

 

06-Jul-1994

LITE

 

Australia

 

Bio-Lab, Inc.

 

Registered

 

667087

 

19-Jul-1995

 

667087

 

20-Jun-1997

MAGIC PILL

 

Australia

 

Bio-Lab, Inc.

 

Registered

 

757968

 

23-Mar-1998

 

757968

 

06-Nov-1998

POOLSIDE and Sun Design

 

Australia

 

Bio-Lab, Inc.

 

Pending

 

1328922

 

30-Oct-2009

 

 

 

 

POOLSIDE ASSIST and Sun Design

 

Australia

 

Bio-Lab, Inc.

 

Pending

 

1328923

 

30-Oct-2009

 

 

 

 

SMART SHOCK

 

Australia

 

Bio-Lab, Inc.

 

Registered

 

988246

 

09-Feb-2004

 

988246

 

15-Jun-2004

SMART STICKS

 

Australia

 

Bio-Lab, Inc.

 

Registered

 

581295

 

26-Jun-1992

 

581295

 

25-Mar-1994

SOFT SWIM

 

Australia

 

Bio-Lab, Inc.

 

Registered

 

580849

 

22-Jun-1992

 

580849

 

25-Oct-1993

STINGY STICK (Stylized)

 

Australia

 

Bio-Lab, Inc.

 

Registered

 

419346

 

07-Dec-1984

 

419346

 

03-Dec-1987

AQUABROME

 

Austria

 

Bio-Lab, Inc.

 

Registered

 

AM40002008

 

10-Jun-2008

 

247617

 

22-Oct-2008

AQUABROME DIHALO & Globe Design

 

Austria

 

Bio-Lab, Inc.

 

Registered

 

AM103983

 

20-Apr-1983

 

103859

 

12-Oct-1983

AQUABROME

 

Benelux

 

Bio-Lab, Inc.

 

Registered

 

651758

 

30-Jul-1982

 

383158

 

18-Feb-1983

AQUA CHEM

 

Brazil

 

Bio-Lab, Inc.

 

Published

 

825627907

 

30-Jun-2003

 

 

 

 

AQUA CHEM

 

Brazil

 

Bio-Lab, Inc.

 

Registered

 

819976334

 

17-Jul-1997

 

819976334

 

07-May-2002

AQUA CHEM

 

Brazil

 

Bio-Lab, Inc.

 

Registered

 

825627893

 

30-Jun-2003

 

825627893

 

05-Jun-2007

BIOGUARD

 

Brazil

 

Bio-Lab, Inc.

 

Registered

 

819886831

 

15-Apr-1997

 

819886831

 

24-Aug-1999

BIOGUARD & 2-Wave Swimmer Logo

 

Brazil

 

Bio-Lab, Inc.

 

Published

 

827501617

 

10-Jun-2005

 

 

 

 

BIOGUARD & 2-Wave Swimmer Logo

 

Brazil

 

Bio-Lab, Inc.

 

Published

 

827501633

 

10-Jun-2005

 

 

 

 

BIOGUARD & 2-Wave Swimmer Logo

 

Brazil

 

Bio-Lab, Inc.

 

Published

 

827501625

 

10-Jun-2005

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

Miscellaneous Design (2-Wave Swimmer Logo)

 

Brazil

 

Bio-Lab, Inc.

 

Registered

 

819886858

 

15-Apr-1997

 

819886858

 

24-Aug-1999

ALGICIDE PLUS

 

Canada

 

Bio-Lab, Inc.

 

Published

 

1373550

 

26-Nov-2007

 

 

 

 

AQUA CHEM

 

Canada

 

Bio-Lab, Inc.

 

Registered

 

734690

 

09-Aug-1993

 

TMA478011

 

18-Jun-1997

AQUA CHEM (Stylized)

 

Canada

 

Bio-Lab, Inc.

 

Registered

 

653455

 

19-Mar-1990

 

TMA452908

 

26-Jan-1996

BLN & Design

 

Canada

 

Bio-Lab, Inc.

 

Registered

 

774243

 

24-Dec-1993

 

TMA451502

 

08-Dec-1995

BURN OUT EXTREME

 

Canada

 

Bio-Lab, Inc.

 

Registered

 

1105368

 

05-Jun-2001

 

709562

 

14-Mar-2008

BURN-OUT

 

Canada

 

Bio-Lab, Inc.

 

Registered

 

388202

 

25-Jul-1975

 

TMA233332

 

01-Jun-1979

MAGIC PILL

 

Canada

 

Bio-Lab, Inc.

 

Registered

 

872700

 

19-Mar-1998

 

TMA562041

 

15-May-2002

MAINTAIN

 

Canada

 

Bio-Lab, Inc.

 

Published

 

1407251

 

14-Aug-2008

 

 

 

 

PRODUCT ADVISOR

 

Canada

 

Bio-Lab, Inc.

 

Registered

 

772726

 

11-Jan-1995

 

TMA512590

 

30-Jun-1999

SMART SHOCK

 

Canada

 

Bio-Lab, Inc.

 

Registered

 

1205420

 

05-Feb-2004

 

TMA638368

 

26-Apr-2005

SMART STICKS

 

Canada

 

Bio-Lab, Inc.

 

Registered

 

707912

 

29-Jun-1992

 

TMA458221

 

31-May-1996

SMART TABS

 

Canada

 

Bio-Lab, Inc.

 

Registered

 

751468

 

05-Apr-1994

 

TMA454997

 

08-Mar-1996

SOFTSWIM

 

Canada

 

Bio-Lab, Inc.

 

Registered

 

707618

 

23-Jun-1992

 

TMA471571

 

25-Feb-1997

SPOT CLEAR

 

Canada

 

Bio-Lab, Inc.

 

Pending

 

1446742

 

31-Jul-2009

 

 

 

 

WATER MASTER

 

Canada

 

Bio-Lab, Inc.

 

Registered

 

748697

 

02-Mar-1994

 

TMA463365

 

13-Sep-1996

POOL TIME

 

Chile

 

Bio-Lab, Inc.

 

Registered

 

514996

 

18-Jan-2001

 

625549

 

25-May-2002

POOL TIME & Ladder Design

 

Chile

 

Bio-Lab, Inc.

 

Registered

 

514995

 

18-Jan-2001

 

625548

 

25-Mar-2002

BIOGUARD

 

China (Peoples Republic)

 

Bio-Lab, Inc.

 

Pending

 

6015554

 

23-Apr-2007

 

 

 

 

BIOGUARD

 

China (Peoples Republic)

 

Bio-Lab, Inc.

 

Pending

 

6015553

 

23-Apr-2007

 

 

 

 

BIOGUARD

 

China (Peoples Republic)

 

Bio-Lab, Inc.

 

Published

 

6015552

 

23-Apr-2007

 

 

 

 

BIOGUARD

 

China (Peoples Republic)

 

Bio-Lab, Inc.

 

Pending

 

6015551

 

23-Apr-2007

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

BIOGUARD (in Chinese)

 

China (Peoples Republic)

 

Bio-Lab, Inc.

 

Pending

 

6024201

 

27-Apr-2007

 

 

 

 

BIOGUARD (in Chinese)

 

China (Peoples Republic)

 

Bio-Lab, Inc.

 

Pending

 

6024200

 

27-Apr-2007

 

 

 

 

BIOGUARD (in Chinese)

 

China (Peoples Republic)

 

Bio-Lab, Inc.

 

Published

 

6024199

 

27-Apr-2007

 

 

 

 

BIOGUARD (in Chinese)

 

China (Peoples Republic)

 

Bio-Lab, Inc.

 

Published

 

6024268

 

23-Apr-2007

 

 

 

 

BIOGUARD & 3-Wave Swimmer Logo (Stacked)

 

Costa Rica

 

Bio-Lab, Inc.

 

Registered

 

 

 

04-Oct-1988

 

76202

 

10-Jul-1991

GUARDEX & Squares Design

 

Costa Rica

 

Bio-Lab, Inc.

 

Registered

 

20028626

 

28-Nov-2002

 

139679

 

06-Aug-2003

GUARDEX & Squares Design

 

Costa Rica

 

Bio-Lab, Inc.

 

Registered

 

20028627

 

28-Nov-2002

 

139678

 

06-Aug-2003

Miscellaneous Design (2-Wave Swimmer Logo)

 

Costa Rica

 

Bio-Lab, Inc.

 

Pending

 

2009009441

 

20-Oct-3009

 

 

 

 

Miscellaneous Design (2-Wave Swimmer Logo)

 

Costa Rica

 

Bio-Lab, Inc.

 

Pending

 

20090782

 

29-Jan-2009

 

 

 

 

Miscellaneous Design (2-Wave Swimmer Logo)

 

Costa Rica

 

Bio-Lab, Inc.

 

Registered

 

54198

 

28-Jan-1998

 

120995

 

30-Jun-2000

GUARDEX & Squares Design

 

Dominican Republic

 

Bio-Lab, Inc.

 

Registered

 

2002169173

 

27-Nov-2002

 

139056

 

30-Nov-2003

GUARDEX & Squares Design

 

Dominican Republic

 

Bio-Lab, Inc.

 

Registered

 

2002169174

 

27-Nov-2002

 

139011

 

30-Nov-2003

GUARDEX & Squares Design

 

European Community

 

Bio-Lab, Inc.

 

Registered

 

2968485

 

28-Nov-2002

 

2968485

 

17-Mar-2004

SMART SHOCK

 

European Community

 

Bio-Lab, Inc.

 

Registered

 

3663655

 

11-Feb-2004

 

3663655

 

11-Feb-2004

AQUABROME & Globe Design

 

France

 

Bio-Lab, Inc.

 

Registered

 

636397

 

26-Jul-1982

 

1210196

 

26-Jul-1982

 

8

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

BIOGUARD & 3-Wave Swimmer Logo (Stacked)

 

France

 

Bio-Lab, Inc.

 

Registered

 

681791

 

17-Nov-1983

 

1251311

 

17-Nov-1983

GUARDEX

 

France

 

Bio-Lab, Inc.

 

Registered

 

243355

 

28-Mar-1977

 

1428411

 

28-Mar-1977

Miscellaneous Design (2-Wave Swimmer Logo)

 

France

 

Bio-Lab, Inc.

 

Registered

 

97/709299

 

17-Dec-1997

 

97709299

 

29-May-1998

SMART STICKS

 

France

 

Bio-Lab, Inc.

 

Registered

 

97699,048

 

13-Oct-1997

 

97699048

 

27-Mar-1998

BIOGUARD & 3-Wave Swimmer Logo (Stacked)

 

Georgia (State)

 

Bio-Lab, Inc.

 

Registered

 

T2445

 

01-Oct-1980

 

T2445

 

01-Oct-1980

BIOGUARD & 3-Wave Swimmer Logo (Stacked)

 

Georgia (State)

 

Bio-Lab, Inc.

 

Registered

 

T2446

 

01-Oct-1980

 

T2446

 

01-Oct-1980

WKND.

 

Georgia (State)

 

Bio-Lab, Inc.

 

Registered

 

1304

 

09-Sep-2008

 

S24288

 

09-Sep-2008

WKND.

 

Georgia (State)

 

Bio-Lab, Inc.

 

Registered

 

1305

 

09-Sep-2008

 

S24309

 

09-Sep-2008

WKND.

 

Georgia (State)

 

Bio-Lab, Inc.

 

Registered

 

 

 

 

 

S24284

 

02-Oct-2008

AQUABROME

 

Germany

 

Bio-Lab, Inc.

 

Registered

 

H50872/5Wz

 

22-Jan-1983

 

1061831

 

03-Apr-1984

AQUABROME & Globe Design (label)

 

Germany

 

Bio-Lab, Inc.

 

Registered

 

H50277/1 Wz

 

02-Aug-1982

 

1047326

 

19-Apr-1983

BIOGUARD & 3-Wave Swimmer Logo (Stacked)

 

Germany

 

Bio-Lab, Inc.

 

Registered

 

B721521 Wz

 

27-Sep-1983

 

1154503

 

16-Feb-1990

BROMINATOR

 

Germany

 

Bio-Lab, Inc.

 

Registered

 

39510982.5

 

10-Mar-1995

 

39510982

 

20-May-1996

Miscellaneous Design (2-Wave Swimmer Logo)

 

Germany

 

Bio-Lab, Inc.

 

Registered

 

39760885.3

 

18-Dec-1997

 

39760885

 

14-Jan-1999

SMART STICKS

 

Great Britain

 

Bio-Lab, Inc.

 

Registered

 

1505266

 

03-Jul-1992

 

1505266

 

16-Apr-1993

GUARDEX & Squares Design

 

Guatemala

 

Bio-Lab, Inc.

 

Registered

 

2002-8366

 

27-Nov-2002

 

126799

 

13-Nov-2003

GUARDEX & Squares Design

 

Guatemala

 

Bio-Lab, Inc.

 

Registered

 

2002-8367

 

27-Nov-2002

 

126801

 

13-Nov-2003

AQUABROME

 

Japan

 

Bio-Lab, Inc.

 

Registered

 

722951991

 

09-Jul-1991

 

4365436

 

03-Mar-2000

 

9

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

AQUABROME with Katakana

 

Japan

 

Bio-Lab, Inc.

 

Registered

 

H03025223

 

12-Mar-1991

 

2537008

 

31-May-1993

HYDROTECH & Globe Design

 

Japan

 

Bio-Lab, Inc.

 

Registered

 

952012004

 

18-Oct-2004

 

4993860

 

06-Oct-2006

HYDROTECH & Globe Design

 

Japan

 

Bio-Lab, Inc.

 

Registered

 

722941991

 

09-Jul-1991

 

2643882

 

28-Apr-1994

AQUA CHEM

 

Mexico

 

Bio-Lab, Inc.

 

Registered

 

242938

 

11-Sep-1995

 

556337

 

28-Aug-1997

BIOGUARD

 

Mexico

 

Bio-Lab, Inc.

 

Registered

 

706662

 

10-Mar-2005

 

952257

 

14-Sep-2006

BIOGUARD

 

Mexico

 

Bio-Lab, Inc.

 

Registered

 

600130

 

09-May-2003

 

842380

 

09-May-2003

BIOGUARD & 3-Wave Swimmer Logo (Stacked)

 

Mexico

 

Bio-Lab, Inc.

 

Registered

 

147841

 

19-Aug-1992

 

429567

 

20-Jan-1993

Miscellaneous Design (2-Wave Swimmer Logo)

 

Mexico

 

Bio-Lab, Inc.

 

Registered

 

318148

 

18-Dec-1997

 

577034

 

22-May-1998

Miscellaneous Design (2-Wave Swimmer Logo)

 

Mexico

 

Bio-Lab, Inc.

 

Registered

 

318147

 

18-Dec-1997

 

656206

 

30-May-2000

Miscellaneous Design (2-Wave Swimmer Logo)

 

Mexico

 

Bio-Lab, Inc.

 

Registered

 

318146

 

18-Dec-1997

 

577243

 

25-May-1998

LITE

 

New Zealand

 

Bio-Lab, Inc.

 

Registered

 

251365

 

18-Jul-1995

 

251365

 

10-Nov-1997

Miscellaneous Design (2-Wave Swimmer Logo)

 

New Zealand

 

Bio-Lab, Inc.

 

Registered

 

286309

 

17-Dec-1997

 

286309

 

17-Jun-1998

Miscellaneous Design (2-Wave Swimmer Logo)

 

New Zealand

 

Bio-Lab, Inc.

 

Registered

 

286310

 

17-Dec-1997

 

286310

 

21-Oct-1998

Miscellaneous Design (2-Wave Swimmer Logo)

 

New Zealand

 

Bio-Lab, Inc.

 

Registered

 

286311

 

17-Dec-1997

 

286311

 

21-Oct-1998

POOLSIDE and Sun Design

 

New Zealand

 

Bio-Lab, Inc.

 

Pending

 

815057

 

30-Oct-2009

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

POOLSIDE ASSIST and Sun Design

 

New Zealand

 

Bio-Lab, Inc.

 

Pending

 

815058

 

30-Oct-2009

 

 

 

 

SMART SHOCK

 

New Zealand

 

Bio-Lab, Inc.

 

Registered

 

707828

 

09-Feb-2004

 

707828

 

12-Aug-2004

AQUA CHEM

 

Panama

 

Bio-Lab, Inc.

 

Registered

 

103487

 

28-Oct-1999

 

103487

 

28-Oct-1999

BIOGUARD

 

Panama

 

Bio-Lab, Inc.

 

Registered

 

103486

 

28-Oct-1999

 

103486

 

28-Oct-1999

GUARDEX & Squares Design

 

Panama

 

Bio-Lab, Inc.

 

Registered

 

124432

 

28-Nov-2002

 

124432

 

22-Dec-2003

GUARDEX & Squares Design

 

Panama

 

Bio-Lab, Inc.

 

Registered

 

124431

 

28-Nov-2002

 

124431

 

22-Dec-2003

AQUABROME (Stylized)

 

Portugal

 

Bio-Lab, Inc.

 

Registered

 

217264

 

05-Aug-1982

 

217264

 

20-Dec-1988

GUARDEX & Squares Design

 

Singapore

 

Bio-Lab, Inc.

 

Registered

 

T0218217H

 

27-Nov-2002

 

T02/18217H

 

28-May-2002

GUARDEX & Squares Design

 

Singapore

 

Bio-Lab, Inc.

 

Registered

 

T0218218F

 

27-Nov-2002

 

T02/18218F

 

28-May-2002

BACK-UP

 

South Africa

 

Bio-Lab, Inc.

 

Registered

 

846137

 

12-Jul-1984

 

846137

 

17-Sep-1985

BEGINNINGS

 

South Africa

 

Bio-Lab, Inc.

 

Registered

 

200023634

 

27-Nov-2000

 

200023634

 

12-Oct-2005

BIOGUARD

 

South Africa

 

Bio-Lab, Inc.

 

Pending

 

200522646

 

21-Oct-2005

 

 

 

11-Aug-1982

BIOGUARD

 

South Africa

 

Bio-Lab, Inc.

 

Registered

 

826200

 

11-Aug-1982

 

826200

 

11-Aug-1982

BIOGUARD

 

South Africa

 

Bio-Lab, Inc.

 

Registered

 

86199

 

11-Aug-1982

 

826199

 

11-Aug-1982

BIOGUARD & 3-Wave Swimmer Logo (Stacked)

 

South Africa

 

Bio-Lab, Inc.

 

Registered

 

837125

 

05-Oct-1983

 

837125

 

30-Apr-1986

BIOGUARD & 3-Wave Swimmer Logo (Stacked)

 

South Africa

 

Bio-Lab, Inc.

 

Registered

 

837129

 

05-Oct-1983

 

837129

 

30-Apr-1986

BIOGUARD & 3-Wave Swimmer Logo (Stacked)

 

South Africa

 

Bio-Lab, Inc.

 

Registered

 

837126

 

05-Oct-1983

 

837126

 

29-Nov-1984

BIOGUARD & 3-Wave Swimmer Logo (Stacked)

 

South Africa

 

Bio-Lab, Inc.

 

Registered

 

837127

 

05-Oct-1983

 

837127

 

29-Nov-1984

 

11

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

BIOGUARD & 3-Wave Swimmer Logo (Stacked)

 

South Africa

 

Bio-Lab, Inc.

 

Registered

 

837128

 

05-Oct-1983

 

837128

 

29-Nov-1984

BURN OUT EXTREME

 

South Africa

 

Bio-Lab, Inc.

 

Registered

 

200109723

 

06-Jun-2001

 

200109723

 

07-May-2007

BURN-OUT

 

South Africa

 

Bio-Lab, Inc.

 

Registered

 

846138

 

12-Jul-1984

 

846138

 

17-Sep-1985

Miscellaneous Design (2-Wave Swimmer Logo)

 

South Africa

 

Bio-Lab, Inc.

 

Registered

 

9719504

 

17-Dec-1997

 

9719504

 

03-Jan-2002

Miscellaneous Design (2-Wave Swimmer Logo)

 

South Africa

 

Bio-Lab, Inc.

 

Registered

 

9719505

 

17-Dec-1997

 

9719505

 

03-Jan-2002

Miscellaneous Design (2-Wave Swimmer Logo)

 

South Africa

 

Bio-Lab, Inc.

 

Registered

 

9719506

 

17-Dec-1997

 

9719506

 

03-Jan-2002

SOFTSWIM

 

South Africa

 

Bio-Lab, Inc.

 

Registered

 

925162

 

22-Jun-1992

 

925162

 

04-Dec-1994

SOFTSWIM

 

South Africa

 

Bio-Lab, Inc.

 

Registered

 

925163

 

22-Jun-1992

 

925163

 

04-Dec-1994

AQUABROME

 

Spain

 

Bio-Lab, Inc.

 

Registered

 

1013378

 

29-Jul-1982

 

1013378

 

20-Dec-1983

SOFTSWIM

 

Spain

 

Bio-Lab, Inc.

 

Registered

 

1709718

 

26-Jun-1992

 

1709718

 

05-May-1995

SOFTSWIM

 

Spain

 

Bio-Lab, Inc.

 

Registered

 

1709719

 

26-Jun-1992

 

1709719

 

05-May-1995

AQUABROME

 

Sweden

 

Bio-Lab, Inc.

 

Registered

 

824580

 

04-Aug-1982

 

187687

 

12-Aug-1983

AQUABROME

 

Switzerland

 

Bio-Lab, Inc.

 

Registered

 

01280/2003

 

27-Feb-2003

 

520635

 

20-Apr-2004

REOMOL

 

Tunisia

 

Bio-Lab, Inc.

 

Pending

 

EE081131

 

30-Apr-2008

 

 

 

 

BEGINNINGS

 

United Kingdom

 

Bio-Lab, Inc.

 

Registered

 

2254262

 

28-Nov-2000

 

2254262

 

25-May-2001

LIQUIBROM

 

United Kingdom

 

Bio-Lab, Inc.

 

Registered

 

1518883

 

13-Nov-1992

 

1518883

 

24-Jun-1994

Miscellaneous Design (2-Wave Swimmer Logo)

 

United Kingdom

 

Bio-Lab, Inc.

 

Registered

 

2154248

 

22-Dec-1997

 

2154248

 

19-Feb-1999

3 Droplets Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75381539

 

29-Oct-1997

 

2217231

 

12-Jan-1999

3” TABLETS PLUS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

76392163

 

08-Apr-2002

 

2692851

 

04-Mar-2003

 

12

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

4-IN-1

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78269185

 

01-Jul-2003

 

2903296

 

16-Nov-2004

4-IN-1 (Stylized)

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73072053

 

17-Dec-1975

 

1060530

 

08-Mar-1977

ACCU-DEMAND 30

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78724190

 

30-Sep-2005

 

3341365

 

20-Nov-2007

ACCU-SCAN

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75399313

 

03-Dec-1997

 

2247398

 

25-May-1999

ALGAE ALL 60

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78553738

 

25-Jan-2005

 

3054436

 

31-Jan-2006

ALGAE PREDATOR

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

76378038

 

06-Mar-2002

 

2832648

 

13-Apr-2004

ALGAECIDE PLUS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

77079962

 

20-Jan-2007

 

3285366

 

25-Aug-2007

ALGALATOR

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73222924

 

11-Jul-1979

 

1174683

 

27-Oct-1981

ALGICIDE PLUS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75811586

 

29-Sep-1999

 

2505287

 

06-Nov-2001

AQUA BURN

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74235491

 

23-Dec-1991

 

1717321

 

22-Sep-1992

AQUA CHEM

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74090109

 

21-Aug-1990

 

1664646

 

19-Nov-1991

AQUA CHEM (Stylized)

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73396774

 

30-Sep-1982

 

1428018

 

10-Feb-1987

AQUA CHEM and Swirl Design

 

United States of America

 

Bio-Lab, Inc.

 

Pending, ITU

 

77/610298

 

07-Nov-2008

 

 

 

 

AQUA CHEM SKIMMER SCREEN

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78310466

 

07-Oct-2003

 

3130548

 

15-Aug-2006

 

13

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

AQUA CHLOR

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74234580

 

02-Jan-1992

 

1753484

 

23-Feb-1993

AQUA CLEAR

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75381538

 

29-Oct-1997

 

2207204

 

01-Dec-1998

AQUA CLEAR & Stylized 3 Droplet Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78351279

 

13-Jan-2004

 

2970220

 

19-Jul-2005

AQUA STICKS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74235490

 

23-Dec-1991

 

1723106

 

13-Oct-1992

AQUA TABS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74235492

 

23-Dec-1991

 

1717322

 

22-Sep-1992

AQUABROME

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73350457

 

16-Feb-1982

 

1246145

 

26-Jul-1983

ARCTIC BLUE

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75764084

 

30-Jul-1999

 

2507761

 

13-Nov-2001

ASSIST

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74666307

 

27-Apr-1995

 

1960371

 

05-Mar-1996

BACK UP

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73400603

 

25-Oct-1982

 

1266822

 

14-Feb-1984

BACKYARD ESSENTIALS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78498596

 

12-Oct-2004

 

3151890

 

03-Oct-2006

BACKYARD ESSENTIALS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78360447

 

30-Jan-2004

 

3030345

 

13-Dec-2005

BALANCE PAK

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

72409870

 

10-Dec-1971

 

949632

 

02-Jan-1973

BANISH

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75522664

 

21-Jul-1998

 

2396307

 

17-Oct-2000

BEGINNINGS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

76058909

 

30-May-2000

 

2523516

 

25-Dec-2001

BIO-CLEAR

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74294812

 

16-Jul-1992

 

1769578

 

11-May-1993

BIOGUARD

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73683779

 

14-Sep-1987

 

1599055

 

05-Jun-1990

BIOGUARD

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

72167697

 

29-Apr-1963

 

782646

 

05-Jan-1965

 

14

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

BIOGUARD & 2-Wave Swimmer Logo (Stacked)

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73266764

 

18-Jun-1980

 

1210211

 

28-Sep-1982

BREAKOUT

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

77434261

 

28-Mar-2008

 

3520429

 

21-Oct-2008

BREAKOUT TOTAL

 

United States of America

 

Bio-Lab, Inc.

 

Published ITU

 

77774767

 

6-Jul-2009

 

 

 

 

BURN OUT EXTREME

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

76177559

 

07-Dec-2000

 

2929942

 

08-Mar-2005

BURN-OUT

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

72/291958

 

27-Feb-1968

 

866704

 

18-Mar-1969

CHEM-OUT

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73126649

 

16-May-1977

 

1083039

 

24-Jan-1978

CHLOREXTRA

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78499726

 

14-Oct-2004

 

3189944

 

26-Dec-2006

CHLOREXTRA II

 

United States of America

 

Bio-Lab, Inc.

 

Pending ITU

 

77894399

 

16-Dec-2009

 

 

 

 

CHLORINATING GRANULES PLUS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

76389866

 

02-Apr-2002

 

2697567

 

18-Mar-2003

CLARITABS (Stylized)

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73002276

 

28-Sep-1973

 

1039017

 

11-May-1976

CLC2

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

77262427

 

23-Aug-2007

 

3641376

 

16-June-2009

CLEAR COMFORT

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75530942

 

04-Aug-1998

 

2375956

 

08-Aug-2000

CLEAR MAGIC

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74257886

 

23-Mar-1992

 

1964360

 

26-Mar-1996

CLEAR-OUT

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74435939

 

15-Sep-1993

 

1841596

 

28-Jun-1994

CONVERT

 

United States of America

 

Bio-Lab, Inc.

 

Published ITU

 

77/546,746

 

14-Aug-2008

 

 

 

 

 

15

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

CPC

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73010180

 

04-Jan-1974

 

997826

 

12-Nov-1974

CRYSTAL CLEAR MULTI-SHOCK

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75565805

 

07-Oct-1998

 

2449677

 

08-May-2001

DUOTAB

 

United States of America

 

Bio-Lab, Inc.

 

Pending ITU

 

77871514

 

12-Nov-2009

 

 

 

 

EASY SHOCK & SWIM

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78386562

 

18-Mar-2004

 

2933333

 

15-Mar-2005

ECOKLEAN

 

United States of America

 

Bio-Lab, Inc.

 

Published ITU

 

77771151

 

30-Jun-2009

 

 

 

 

ENZY-CLEAN

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74294811

 

16-Jul-1992

 

1769577

 

11-May-1993

ERASE

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75348898

 

28-Aug-1997

 

2175148

 

21-Jul-1998

EVERYDAY CHLORINATING GRANULES

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78287534

 

14-Aug-2003

 

2934762

 

22-Mar-2005

FERRITABS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73033882

 

07-Oct-1974

 

1029120

 

06-Jan-1976

FILTER CLEANER PLUS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

76189805

 

04-Jan-2001

 

2840692

 

11-May-2004

FILTER SAND PLUS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78316304

 

21-Oct-2003

 

3098873

 

30-May-2006

FOAM BUSTER

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73361723

 

26-Apr-1982

 

1281142

 

12-Jun-1984

GREAT POOL CARE. EXPECT IT.

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

76355219

 

07-Jan-2002

 

2860780

 

06-Jul-2004

 

16

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

GUARDEX

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73030374

 

26-Aug-1974

 

1031099

 

27-Jan-1976

GUARDEX & Squares Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

76417436

 

28-May-2002

 

2690819

 

25-Feb-2003

HARMONY

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78465185

 

10-Aug-2004

 

3286795

 

28-Aug-2007

HYDRO-QUEST

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73/222,922

 

11-Jul-1979

 

1159610

 

07-Jul-1981

HYDROTECH

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78420132

 

17-May-2004

 

2955134

 

24-May-2005

HYDROTECH

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78420141

 

17-May-2004

 

2955136

 

24-May-2005

HYDROTECH

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78420144

 

17-May-2004

 

2965238

 

05-Jul-2005

HYDROTECH & Sun Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78420635

 

18-May-2004

 

2983223

 

09-Aug-2005

HYDROTECH & Sun Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78420641

 

18-May-2004

 

2955139

 

24-May-2005

HYDROTECH & Sun Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78420645

 

18-May-2004

 

2965244

 

05-Jul-2005

IMAGINE

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78/465,191

 

10-Aug-2004

 

3015354

 

15-Nov-2005

IMPROVE

 

United States of America

 

Bio-Lab, Inc.

 

Published ITU

 

77/546,729

 

14-Aug-2008

 

 

 

 

INHIBIT

 

United States of America

 

Bio-Lab, Inc.

 

Published ITU

 

77/546738

 

14-Aug-2008

 

 

 

 

INITIATOR

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74519328

 

15-Apr-1994

 

1928723

 

17-Oct-1995

INSIGNIA

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78386180

 

17-Mar-2004

 

2943847

 

26-Apr-2005

KLEEN IT

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73345253

 

11-Jan-1982

 

1,252,055

 

27-Sep-1983

 

17

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

LO ‘N SLO

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

72/300,549

 

17-Jun-1968

 

0877630

 

30-Sep-1969

MAINTAIN

 

United States of America

 

Bio-Lab, Inc.

 

Pending, ITU

 

77/546,741

 

14-Aug-2008

 

 

 

 

MAINTAIN

 

United States of America

 

Bio-Lab, Inc.

 

Pending ITU

 

77871954

 

13-Nov-2009

 

 

 

 

MAXIMIZER

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78472506

 

24-Aug-2004

 

3143177

 

12-Sep-2006

MINERAL SPRINGS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75741044

 

01-Jul-1999

 

2472207

 

24-Jul-2001

Miscellaneous Design (2-Wave Swimmer Logo)

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75315980

 

27-Jun-1997

 

2212469

 

22-Dec-1998

Miscellaneous Design (2-Wave Swimmer Logo)

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73387959

 

23-Sep-1982

 

1257256

 

15-Nov-1983

MOMENTS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75565806

 

07-Oct-1998

 

2482919

 

28-Aug-2001

MUSTARD BUSTER

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74011166

 

15-Dec-1989

 

1652119

 

30-Jul-1991

MUSTARD MASTER

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74011167

 

15-Dec-1989

 

1646586

 

04-Jun-1991

‘NICE-N-CLEAR’ (Stylized)

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73423016

 

25-Apr-1983

 

1314238

 

15-Jan-1985

OFF THE WALL

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73592439

 

09-Apr-1986

 

1433517

 

24-Mar-1987

OMNI

 

United States of America

 

Bio-Lab, Inc.

 

Pending

 

77472054

 

12-May-2008

 

 

 

 

OMNI & Swatch O Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73690551

 

16-Oct-1987

 

1504458

 

20-Sep-1988

OPTIMIZER

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74666309

 

27-Apr-1995

 

1960373

 

05-Mar-1996

OPTIMIZER PLUS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78322283

 

03-Nov-2003

 

2906643

 

30-Nov-2004

 

18

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

OPTIMUM

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

77437619

 

02-Apr-2008

 

3658997

 

21-Jul-2009

OXYSHEEN

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73417815

 

18-Mar-1983

 

1282899

 

26-Jun-1984

OXY-SHOCK

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73222923

 

11-Jul-1979

 

1160514

 

14-Jul-1981

PERFECTLY CLEAR

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74302945

 

10-Aug-1992

 

1801781

 

02-Nov-1993

PHOS-AWAY

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75718360

 

01-Jun-1999

 

2400987

 

31-Oct-2000

POLYSHEEN

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73083767

 

13-Apr-1976

 

1052711

 

16-Nov-1976

POOL MAGNET

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73/027,545

 

23-Jul-1974

 

1012715

 

10-Jun-1975

POOL POD Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78793820

 

18-Jan-2006

 

3248724

 

29-May-2007

POOL PODS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78722902

 

29-Sep-2005

 

3299354

 

25-Sep-2007

POOL SALT PLUS and Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

77/535,697

 

31-Jul-2008

 

3734921

 

05-Jan-2010

POOL TIME

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73144095

 

11-Oct-1977

 

1139129

 

02-Sep-1980

POOL TIME & Ladder Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

76174294

 

01-Dec-2000

 

2708426

 

22-Apr-2003

POWER CHLOR

 

United States of America

 

Bio-Lab, Inc.

 

Published ITU

 

77622135

 

26-Nov-2008

 

 

 

 

POWER CHLOR

 

United States of America

 

Bio-Lab, Inc.

 

Published ITU

 

77659168

 

29-Jan-2009

 

 

 

 

PRO CARE & Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73822838

 

25-Aug-1989

 

1612517

 

11-Sep-1990

PRO GUARD

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75895689

 

12-Jan-2000

 

2415844

 

26-Dec-2000

PRO GUARD

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73514229

 

18-Dec-1984

 

1353530

 

13-Aug-1985

 

19

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

PRO GUARD

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78395709

 

02-Apr-2004

 

2938257

 

05-Apr-2005

PRO GUARD

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78395706

 

02-Apr-2004

 

2938256

 

05-Apr-2005

PRO GUARD

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78395700

 

02-Apr-2004

 

3036710

 

27-Dec-2005

QUICK CLEAR

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74011168

 

15-Dec-1989

 

1639448

 

02-Apr-1991

REMEDY

 

United States of America

 

Bio-Lab, Inc.

 

Published ITU

 

77/546,734

 

14-Aug-2008

 

 

 

 

RENEWAL

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

76008077

 

23-Mar-2000

 

2534823

 

29-Jan-2002

REOLUBE

 

United States of America

 

Bio-Lab, Inc.

 

Pending ITU

 

77732297

 

8-May-2009

 

 

 

 

RESTORE

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78465198

 

10-Aug-2004

 

3031771

 

20-Dec-2005

SHOCK AND SWIM

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74160481

 

24-Apr-1991

 

1693869

 

16-Jun-1992

SHOCK ‘N CLEAR

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

76384798

 

20-Mar-2002

 

2726732

 

17-Jun-2003

SHOCK PLUS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75367012

 

02-Oct-1997

 

2178683

 

04-Aug-1998

SHOCKRIGHT

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73795090

 

24-Apr-1989

 

1572714

 

26-Dec-1989

SHOCKXTRA BLUE

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78305328

 

25-Sep-2003

 

2884410

 

14-Sep-2004

SILK SMART STICKS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

77480911

 

22-May-2008

 

3596416

 

24-Mar-2009

SILK STICKS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78912381

 

20-Jun-2006

 

3,360,881

 

25-Dec-2007

SILK TABS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78912366

 

20-Jun-2006

 

3446932

 

10-Jun-2008

SILKGUARD

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78912317

 

20-Jun-2006

 

3416140

 

22-Apr-2008

 

20

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

SILKGUARD & Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

77042361

 

13-Nov-2006

 

3379152

 

05-Feb-2008

SIMPLICITY

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74593475

 

01-Nov-1994

 

2024409

 

17-Dec-1996

SINK ‘N SWEEP

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

77438898

 

03-Apr-2008

 

3636454

 

09-Jun-2009

SKIM MOR

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

76478371

 

26-Dec-2002

 

2884911

 

14-Sep-2004

SMART GUARD

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74593483

 

01-Nov-1994

 

2044348

 

11-Mar-1997

SMART SHOCK

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78287543

 

14-Aug-2003

 

2877552

 

24-Aug-2004

SMART STICKS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74235634

 

07-Jan-1992

 

1805023

 

16-Nov-1993

SNAP

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74593476

 

01-Nov-1994

 

2027593

 

31-Dec-1996

SOFT SOAK

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74427121

 

20-Aug-1993

 

1899500

 

13-Jun-1995

SOFTSWIM

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74483444

 

27-Jan-1994

 

1922782

 

26-Sep-1995

SPA BROM

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73235692

 

18-Oct-1979

 

1192704

 

30-Mar-1982

SPA ESSENTIALS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75187287

 

24-Oct-1996

 

2241811

 

27-Apr-1999

SPA GUARD (Stylized)

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73175723

 

23-Jun-1978

 

1125285

 

25-Sep-1979

SPA SILKEN

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75793972

 

03-Sep-1999

 

2375198

 

08-Aug-2000

SPA SYMMETRY

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

77103355

 

09-Feb-2007

 

3412378

 

15-Apr-2008

SPA TIME Stylized

 

United States of America

 

Bio-Lab, Inc.

 

Pending ITU

 

77785893

 

21-Jul-2009

 

 

 

 

SPACLEAR

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

76450552

 

12-Sep-2002

 

2717535

 

20-May-2003

 

21

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

SPACLEAR & Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

76461055

 

21-Oct-2002

 

2717539

 

20-May-2003

SPARKALIZER

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73361725

 

26-Apr-1982

 

1277590

 

15-May-1984

SPARKLE UP

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73027549

 

23-Jul-1974

 

1008667

 

15-Apr-1975

SPA-TIME

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73592403

 

09-Apr-1986

 

1418819

 

02-Dec-1986

SPOT CLEAR

 

United States of America

 

Bio-Lab, Inc.

 

Pending ITU

 

77781387

 

15-Jul-2009

 

 

 

 

SPOT KILL

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73041314

 

09-Jan-1975

 

1053827

 

07-Dec-1976

STINGY STICK

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75128732

 

25-Jun-1996

 

2071759

 

17-Jun-1997

STOW-AWAY

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73082126

 

30-Mar-1976

 

1051665

 

02-Nov-1976

STRIP-KWIK

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73082125

 

30-Mar-1976

 

1061451

 

15-Mar-1977

SUMMER ALGAE PROTECTOR

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75697047

 

04-May-1999

 

2351034

 

16-May-2000

SUMMER ALGAE PROTECTOR

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78825442

 

28-Feb-2006

 

3180990

 

05-Dec-2006

SUN

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73720150

 

31-Mar-1988

 

1513263

 

22-Nov-1988

SUN

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73059384

 

01-Aug-1975

 

1044613

 

27-Jul-1976

SUN & Full Sun Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73204518

 

21-Feb-1979

 

1154338

 

19-May-1981

SUN & Full Sun Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73216221

 

18-May-1979

 

1138312

 

29-Jul-1980

SUN & Full Sun Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73207091

 

12-Mar-1979

 

1135461

 

20-May-1980

SUN SUPER TAB & Full Sun Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74120213

 

03-Dec-1990

 

1676464

 

25-Feb-1992

 

22

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

SUN-BRITE

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74645764

 

13-Mar-1995

 

2018342

 

19-Nov-1996

SUN-BURN

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75131637

 

09-Jul-1996

 

2081365

 

22-Jul-1997

SUN-BURN EXTRA

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

77278724

 

13-Sep-2007

 

3491595

 

26-Aug-2008

SUN-BURN FORCE

 

United States of America

 

Bio-Lab, Inc.

 

Pending

 

77909734

 

12-Jan-2010

 

 

 

 

SUNSHIELD

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

76020767

 

07-Apr-2000

 

2446373

 

24-Apr-2001

SUPER TAB

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74120579

 

03-Dec-1990

 

1669049

 

24-Dec-1991

SWIM FREE

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73055852

 

23-Jun-1975

 

1031173

 

27-Jan-1976

SYNERGY

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74368851

 

18-Mar-1993

 

1852826

 

06-Sep-1994

TABGARD

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

72/378163

 

08-Dec-1970

 

928533

 

08-Feb-1972

TRU-BLUE

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74645763

 

13-Mar-1995

 

2014462

 

05-Nov-1996

WATER MASTER

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73571478

 

03-Dec-1985

 

1401044

 

15-Jul-1986

WE KNOW POOLS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74161403

 

11-Apr-1991

 

1678035

 

03-Mar-1992

WKND.

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

77223660

 

06-Jul-2007

 

3632093

 

02-Jun-2009

WKND.

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

77975591

 

06-Jul-2007

 

3633047

 

02-Jun-2009

WONDER TAB

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78354090

 

20-Jan-2004

 

2999140

 

20-Sep-2005

AQUA CHEM

 

Venezuela

 

Bio-Lab, Inc.

 

Registered

 

6288-1995

 

09-Nov-1995

 

P204917

 

08-May-1998

BIOLAB

 

Venezuela

 

Bio-Lab, Inc.

 

Registered

 

305087

 

12-Mar-1987

 

D25882

 

01-Dec-1989

CHEMTURA

 

Albania

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

23

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

CHEMTURA AND DESIGN

 

Albania

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

ENVIROMITE

 

Angola

 

Chemtura Corporation

 

Pending

 

19964

 

29-Aug-2008

 

 

 

 

CHEMTURA

 

Antigua and Barbuda

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA AND DESIGN

 

Antigua and Barbuda

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

ABDERUS

 

Argentina

 

Chemtura Corporation

 

Registered

 

2664639

 

20-Apr-2006

 

2162814

 

07-Jun-2007

CHEMTURA

 

Argentina

 

Chemtura Corporation

 

Registered

 

2600834

 

01-Jul-2005

 

2176780

 

24-Aug-2007

CHEMTURA

 

Argentina

 

Chemtura Corporation

 

Registered

 

2600835

 

01-Jul-2005

 

2176781

 

24-Aug-2007

CHEMTURA

 

Argentina

 

Chemtura Corporation

 

Registered

 

2600836

 

01-Jul-2005

 

2176779

 

24-Aug-2007

CHEMTURA

 

Argentina

 

Chemtura Corporation

 

Registered

 

2600838

 

01-Jul-2005

 

2176778

 

24-Aug-2007

CHEMTURA

 

Argentina

 

Chemtura Corporation

 

Registered

 

2600840

 

01-Jul-2005

 

2176777

 

24-Aug-2007

CHEMTURA

 

Argentina

 

Chemtura Corporation

 

Registered

 

2600841

 

01-Jul-2005

 

2176317

 

24-Aug-2007

CROMPTON

 

Argentina

 

Chemtura Corporation

 

Registered

 

2386108

 

15-Aug-2002

 

1970856

 

19-Feb-2004

CROMPTON

 

Argentina

 

Chemtura Corporation

 

Registered

 

2386111

 

15-Aug-2002

 

1930577

 

05-Jun-2003

DIMENSION

 

Argentina

 

Chemtura Corporation

 

Registered

 

2664057

 

18-Apr-2006

 

2246878

 

04-Sep-2008

HIVALLOY

 

Argentina

 

Chemtura Corporation

 

Registered

 

2421406

 

28-Mar-2003

 

1982915

 

31-Mar-1993

HYBASE

 

Argentina

 

Chemtura Corporation

 

Registered

 

1341238

 

10-Aug-1982

 

2059044

 

19-Nov-1984

INOVATE

 

Argentina

 

Chemtura Corporation

 

Pending

 

2664056

 

18-Apr-2006

 

 

 

 

 

24

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

LANGIS

 

Argentina

 

Chemtura Corporation

 

Registered

 

2677936

 

13-Jun-2006

 

2223351

 

08-Apr-2008

LOGICO

 

Argentina

 

Chemtura Corporation

 

Registered

 

 

 

 

 

1668286

 

15-May-1998

MARK OBS

 

Argentina

 

Chemtura Corporation

 

Registered

 

2601540

 

04-Jul-2005

 

2246732

 

20-Aug-2009

PLANTSEG

 

Argentina

 

Chemtura Corporation

 

Registered

 

2664637

 

20-Apr-2006

 

2162810

 

07-Jun-2007

ROYALFLO

 

Argentina

 

Chemtura Corporation

 

Registered

 

2645440

 

16-Jan-2006

 

2150574

 

30-Mar-2007

SEED LOCK

 

Argentina

 

Chemtura Corporation

 

Registered

 

2664638

 

20-Apr-2006

 

2162812

 

07-Jun-2007

CHEMTURA

 

Armenia

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA AND DESIGN

 

Armenia

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

ACRAMITE

 

Australia

 

Chemtura Corporation

 

Registered

 

840733

 

29-Jun-2000

 

840733

 

17-May-2001

ADIPRENE

 

Australia

 

Chemtura Corporation

 

Registered

 

118487

 

25-May-1954

 

118487

 

25-May-1954

ADIPRENE EXTREME

 

Australia

 

Chemtura Corporation

 

Registered

 

978130

 

13-Nov-2003

 

978130

 

07-Jul-2004

ADOBE

 

Australia

 

Chemtura Corporation

 

Registered

 

866962

 

23-Feb-2001

 

866962

 

24-Oct-2001

ALAR

 

Australia

 

Chemtura Corporation

 

Registered

 

196826

 

20-Aug-1965

 

A196826

 

20-Aug-1965

ASSAULT

 

Australia

 

Chemtura Corporation

 

Registered

 

895067

 

15-Nov-2001

 

895067

 

24-Mar-2003

BLENDEX

 

Australia

 

Chemtura Corporation

 

Registered

 

 

 

06-Mar-1962

 

172414

 

30-Aug-1964

B-NINE

 

Australia

 

Chemtura Corporation

 

Registered

 

542846

 

27-Sep-1990

 

542846

 

17-Dec-1992

BRYTON

 

Australia

 

Chemtura Corporation

 

Registered

 

154183

 

02-Jun-1959

 

A154183

 

25-Oct-1960

 

25

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

CASORON

 

Australia

 

Chemtura Corporation

 

Registered

 

0000160588

 

08-Jun-1960

 

160588

 

18-Oct-1961

CHEMTURA AND DESIGN

 

Australia

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

1096678

 

01-Aug-2005

CROMPTON

 

Australia

 

Chemtura Corporation

 

Registered

 

923019

 

13-Aug-2002

 

923019

 

06-Dec-2004

DEVICE (BULLSEYE)

 

Australia

 

Chemtura Corporation

 

Registered

 

0000321988

 

12-Sep-1978

 

321988

 

12-Sep-1978

HEAD Design (Primitive)

 

Australia

 

Chemtura Corporation

 

Registered

 

344875

 

10-Apr-1980

 

A344875

 

10-Apr-1980

DIMILIN

 

Australia

 

Chemtura Corporation

 

Registered

 

000283068

 

06-Nov-1974

 

283068

 

02-Mar-1977

DRAPEX

 

Australia

 

Chemtura Corporation

 

Registered

 

0000342839

 

13-Feb-1980

 

342839

 

26-Oct-1981

DU-CASON

 

Australia

 

Chemtura Corporation

 

Registered

 

233181

 

10-Oct-1969

 

233181

 

04-Feb-1971

DURAZONE

 

Australia

 

Chemtura Corporation

 

Registered

 

566145

 

29-Oct-1991

 

566145

 

28-May-1993

EVERSHIELD

 

Australia

 

Chemtura Corporation

 

Registered

 

834297

 

09-May-2000

 

834297

 

28-Mar-2001

FLEXZONE

 

Australia

 

Chemtura Corporation

 

Registered

 

0000158204

 

03-Feb-1960

 

A158204

 

03-Feb-1960

FLORAMITE

 

Australia

 

Chemtura Corporation

 

Registered

 

1134956

 

12-Sep-2006

 

1134956

 

30-Apr-2007

HYBASE

 

Australia

 

Chemtura Corporation

 

Registered

 

154011

 

21-May-1959

 

154011

 

21-May-1994

INTERLOY

 

Australia

 

Chemtura Corporation

 

Registered

 

955756

 

29-May-2003

 

955756

 

17-Nov-2003

JAG

 

Australia

 

Chemtura Corporation

 

Registered

 

895068

 

15-Nov-2001

 

895068

 

15-Jul-2002

MARK

 

Australia

 

Chemtura Corporation

 

Registered

 

932551

 

31-Oct-2002

 

932551

 

16-Feb-2004

MICROMITE

 

Australia

 

Chemtura Corporation

 

Registered

 

0000337428

 

05-Sep-1979

 

A337428

 

05-Sep-1979

 

26

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

NAUGALUBE

 

Australia

 

Chemtura Corporation

 

Registered

 

340462

 

23-Nov-1979

 

A340462

 

23-Nov-1979

NAUGARD

 

Australia

 

Chemtura Corporation

 

Registered

 

0000207339

 

06-Jan-1967

 

A207339

 

06-Jan-1967

NAUGAWHITE

 

Australia

 

Chemtura Corporation

 

Registered

 

0000158203

 

03-Feb-1960

 

A158203

 

03-Feb-1960

OBS

 

Australia

 

Chemtura Corporation

 

Registered

 

764638

 

18-Jul-2001

 

764638

 

18-Jul-2001

OMITE

 

Australia

 

Chemtura Corporation

 

Registered

 

0000208214

 

20-Feb-1967

 

208214

 

20-Feb-1967

PANTERA

 

Australia

 

Chemtura Corporation

 

Registered

 

486105

 

29-Apr-1988

 

A486105

 

03-Jan-1991

PLANTVAX

 

Australia

 

Chemtura Corporation

 

Registered

 

0235252

 

24-Dec-1969

 

A235252

 

24-Dec-1969

POLYBOND

 

Australia

 

Chemtura Corporation

 

Registered

 

344280

 

24-Mar-1980

 

344280

 

24-Mar-1980

POLYLOC

 

Australia

 

Chemtura Corporation

 

Registered

 

882342

 

13-Jul-2001

 

882342

 

22-May-2003

POLYWET

 

Australia

 

Chemtura Corporation

 

Registered

 

340463

 

23-Nov-1979

 

A340463

 

23-Nov-1979

RANCONA

 

Australia

 

Chemtura Corporation

 

Registered

 

1274244

 

03-Nov-2008

 

982331

 

03-Nov-2008

RIBBON FLOW

 

Australia

 

Chemtura Corporation

 

Registered

 

614936

 

29-Oct-1993

 

A614936

 

03-Feb-1995

ROYALFLO

 

Australia

 

Chemtura Corporation

 

Registered

 

657370

 

31-Mar-1995

 

657370

 

01-Jul-1996

SCREEN

 

Australia

 

Chemtura Corporation

 

Registered

 

866961

 

23-Feb-2001

 

866961

 

24-Oct-2001

TEDION V18

 

Australia

 

Chemtura Corporation

 

Registered

 

123938

 

04-Mar-1955

 

123938

 

31-Oct-1969

TERRA-COAT

 

Australia

 

Chemtura Corporation

 

Registered

 

0000264772

 

04-Jan-1973

 

A264772

 

04-Jan-1973

TERRAZOLE

 

Australia

 

Chemtura Corporation

 

Registered

 

0000265057

 

18-Jan-1973

 

A265057

 

18-Jan-1973

 

27

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ULTRANOX

 

Australia

 

Chemtura Corporation

 

Registered

 

 

 

20-Jun-1985

 

428608

 

16-Oct-1987

UNIMITE

 

Australia

 

Chemtura Corporation

 

Registered

 

561582

 

13-Aug-1991

 

A561582

 

11-Mar-1993

VIBRABOND

 

Australia

 

Chemtura Corporation

 

Registered

 

339687

 

01-Nov-1979

 

A339687

 

01-Nov-1979

VIBRASPRAY

 

Australia

 

Chemtura Corporation

 

Registered

 

360173

 

13-May-1981

 

360173

 

13-May-1981

VIBRASPRAY

 

Australia

 

Chemtura Corporation

 

Registered

 

0000332652

 

10-May-1979

 

332652

 

10-May-1979

VITAFLO

 

Australia

 

Chemtura Corporation

 

Registered

 

 

 

22-Mar-1978

 

316710

 

22-Mar-1978

VITAVAX

 

Australia

 

Chemtura Corporation

 

Registered

 

210815

 

09-Jun-1967

 

210815

 

09-Jun-1967

WITCOBOND

 

Australia

 

Chemtura Corporation

 

Registered

 

500047

 

22-Nov-1988

 

500047

 

28-Dec-1990

WRM

 

Australia

 

Chemtura Corporation

 

Registered

 

612231

 

24-Sep-1993

 

612231

 

19-Feb-1996

ALAR

 

Austria

 

Chemtura Corporation

 

Registered

 

012/67

 

03-Jan-1967

 

59486

 

16-May-1967

BLENDEX

 

Austria

 

Chemtura Corporation

 

Registered

 

64878

 

24-Jul-1969

 

64878

 

20-Oct-1969

HIVALLOY

 

Austria

 

Chemtura Corporation

 

Registered

 

AM 5057/90

 

05-Oct-1990

 

134854

 

26-Feb-1991

INTERLOY

 

Austria

 

Chemtura Corporation

 

Registered

 

AM35662003

 

27-May-2003

 

212302

 

12-Sep-2003

ULTRANOX

 

Austria

 

Chemtura Corporation

 

Registered

 

 

 

26-May-1992

 

144196

 

08-Oct-1992

WESTON

 

Austria

 

Chemtura Corporation

 

Registered

 

 

 

06-Feb-1984

 

107559

 

30-Nov-1984

BLENDEX

 

Azerbaijan

 

Chemtura Corporation

 

Registered

 

1498-PRT

 

15-Apr-1994

 

960082

 

02-Oct-1996

ULTRANOX

 

Azerbaijan

 

Chemtura Corporation

 

Registered

 

940497

 

11-May-1994

 

981971

 

30-Nov-1998

 

28

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

WESTON

 

Azerbaijan

 

Chemtura Corporation

 

Registered

 

940533

 

18-May-1994

 

981970

 

30-Nov-1998

BLENDEX

 

Belarus

 

Chemtura Corporation

 

Registered

 

 

 

04-Oct-1993

 

1818

 

23-Nov-1993

CHEMTURA

 

Belarus

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA (in Cyrillic)

 

Belarus

 

Chemtura Corporation

 

Registered

 

20052837

 

19-Oct-2005

 

27862

 

23-Jul-2008

CHEMTURA AND DESIGN

 

Belarus

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

ELASTIQ (in Cyrillic)

 

Belarus

 

Chemtura Corporation

 

Pending

 

20071091

 

27-Mar-2007

 

 

 

 

RANCONA

 

Belarus

 

Chemtura Corporation

 

Pending

 

982331

 

03-Nov-2008

 

 

 

 

SIGNAL

 

Belarus

 

Chemtura Corporation

 

Pending

 

20093996

 

30-Oct-2009

 

 

 

 

STIRRUP

 

Belarus

 

Chemtura Corporation

 

Pending

 

20083913

 

17-Oct-2008

 

 

 

 

STIRRUP in Cyrillic

 

Belarus

 

Chemtura Corporation

 

Pending

 

20083914

 

17-Oct-2008

 

 

 

 

ULTRANOX

 

Belarus

 

Chemtura Corporation

 

Registered

 

1591

 

10-Dec-1993

 

4422

 

02-Jul-1996

WESTON

 

Belarus

 

Chemtura Corporation

 

Registered

 

1632

 

10-Dec-1993

 

4825

 

30-Aug-1996

BLENDEX

 

Benelux

 

Chemtura Corporation

 

Registered

 

568868

 

24-Dec-1971

 

102624

 

24-Sep-1974

CHEMTURA AND DESIGN

 

Benelux

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

DRAPEX

 

Benelux

 

Chemtura Corporation

 

Registered

 

65589

 

13-Dec-1988

 

459241

 

01-Dec-1989

DUCASON

 

Benelux

 

Chemtura Corporation

 

Registered

 

1110394

 

21-Apr-2006

 

804615

 

21-Apr-2006

DU-DIM

 

Benelux

 

Chemtura Corporation

 

Registered

 

699498

 

30-Jun-1987

 

430999

 

04-Jan-1988

 

29

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

FLEXZONE

 

Benelux

 

Chemtura Corporation

 

Registered

 

0069417

 

22-Oct-1971

 

0069417

 

14-Sep-1973

HIVALLOY

 

Benelux

 

Chemtura Corporation

 

Registered

 

752831

 

03-Oct-1990

 

486959

 

01-Jul-1991

HYBASE

 

Benelux

 

Chemtura Corporation

 

Registered

 

504678

 

04-Feb-1971

 

005545

 

11-Aug-1971

INTERLOY

 

Benelux

 

Chemtura Corporation

 

Registered

 

1033557

 

26-May-2003

 

745107

 

26-May-2003

ISOFOAM

 

Benelux

 

Chemtura Corporation

 

Registered

 

633486

 

21-Nov-1979

 

363240

 

20-Jun-1980

MARK

 

Benelux

 

Chemtura Corporation

 

Registered

 

65590

 

13-Dec-1988

 

459242

 

01-Dec-1989

PETRONATE

 

Benelux

 

Chemtura Corporation

 

Registered

 

027609

 

30-Dec-1971

 

104167

 

30-Dec-1996

ULTRANOX

 

Benelux

 

Chemtura Corporation

 

Registered

 

 

 

20-Jun-1985

 

410736

 

12-Feb-1986

WESTON

 

Benelux

 

Chemtura Corporation

 

Registered

 

25303

 

22-Dec-1971

 

98422

 

22-Dec-1980

CHEMTURA

 

Bhutan

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA AND DESIGN

 

Bhutan

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

CHEMTURA

 

Bolivia

 

Chemtura Corporation

 

Registered

 

 

 

21-Oct-2005

 

105076

 

26-Aug-2006

CHEMTURA

 

Bolivia

 

Chemtura Corporation

 

Registered

 

 

 

21-Oct-2005

 

105116

 

28-Aug-2006

CHEMTURA

 

Bolivia

 

Chemtura Corporation

 

Registered

 

 

 

21-Oct-2005

 

105077

 

25-Aug-2006

CHEMTURA

 

Bolivia

 

Chemtura Corporation

 

Registered

 

 

 

21-Oct-2005

 

105066

 

25-Aug-2006

CHEMTURA

 

Bolivia

 

Chemtura Corporation

 

Registered

 

 

 

21-Oct-2005

 

105068

 

25-Aug-2006

 

30

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

CHEMTURA

 

Bolivia

 

Chemtura Corporation

 

Registered

 

 

 

21-Oct-2005

 

105067

 

25-Aug-2006

CHEMTURA

 

Bolivia

 

Chemtura Corporation

 

Registered

 

 

 

21-Oct-2005

 

105075

 

25-Aug-2006

CHEMTURA

 

Bolivia

 

Chemtura Corporation

 

Registered

 

 

 

21-Oct-2005

 

105078

 

25-Aug-2006

CRUSADER

 

Bolivia

 

Chemtura Corporation

 

Registered

 

 

 

03-Dec-2004

 

101905-C

 

09-Jan-2006

RANCONA

 

Bolivia

 

Chemtura Corporation

 

Pending

 

014511

 

30-Oct-2008

 

 

 

 

RANCONA

 

Bolivia

 

Chemtura Corporation

 

Pending

 

014512

 

30-Oct-2008

 

 

 

 

BLENDEX

 

Bosnia and Herzegovina

 

Chemtura Corporation

 

Registered

 

BAZR 972505A

 

11-Jul-1997

 

BAZR972505

 

19-Feb-2002

ENVIROMITE

 

Botswana

 

Chemtura Corporation

 

Registered

 

BW/M/08/00546

 

02-Sep-2008

 

BW/M/08/00546

 

09-Jun-2009

ACTAFOAM

 

Brazil

 

Chemtura Corporation

 

Published

 

829958452

 

15-Sep-2008

 

 

 

 

ARRANKE

 

Brazil

 

Chemtura Corporation

 

Registered

 

827541961

 

27-Jun-2005

 

827541961

 

29-Apr-2008

CHEMTURA

 

Brazil

 

Chemtura Corporation

 

Registered

 

827528418

 

22-Jun-2005

 

827528418

 

03-Jun-2008

CHEMTURA

 

Brazil

 

Chemtura Corporation

 

Registered

 

827529570

 

22-Jun-2005

 

827529570

 

03-Jun-2008

CHEMTURA

 

Brazil

 

Chemtura Corporation

 

Registered

 

827528450

 

22-Jun-2005

 

827528450

 

03-Jun-2008

CHEMTURA

 

Brazil

 

Chemtura Corporation

 

Registered

 

827529562

 

22-Jun-2005

 

827529562

 

03-Jun-2008

CHEMTURA

 

Brazil

 

Chemtura Corporation

 

Registered

 

827528469

 

22-Jun-2005

 

827528469

 

03-Jun-2008

CHEMTURA

 

Brazil

 

Chemtura Corporation

 

Registered

 

827528400

 

22-Jun-2005

 

827528400

 

03-Jun-2008

CHEMTURA

 

Brazil

 

Chemtura Corporation

 

Registered

 

827529597

 

22-Jun-2005

 

827529597

 

03-Jun-2008

 

31

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

CHEMTURA

 

Brazil

 

Chemtura Corporation

 

Registered

 

827529589

 

22-Jun-2005

 

827529589

 

03-Jun-2008

DIMENSION

 

Brazil

 

Chemtura Corporation

 

Published

 

828289727

 

17-Apr-2006

 

 

 

 

FLORAMITE

 

Brazil

 

Chemtura Corporation

 

Registered

 

827207026

 

28-Feb-2005

 

827207026

 

02-Oct-2007

INOVATE

 

Brazil

 

Chemtura Corporation

 

Published

 

828389179

 

19-May-2006

 

 

 

 

RANCONA

 

Brazil

 

Chemtura Corporation

 

Pending

 

 

 

31-Oct-2008

 

 

 

 

RANCONA

 

Brazil

 

Chemtura Corporation

 

Pending

 

 

 

31-Oct-2008

 

 

 

 

TEMPRANO

 

Brazil

 

Chemtura Corporation

 

Published

 

830.114.203

 

17-Nov-2008

 

 

 

 

WITCOLINK

 

Brazil

 

Chemtura Corporation

 

Registered

 

828272492

 

22-Mar-2006

 

828272492

 

03-Jun-2008

ANCHOR

 

Bulgaria

 

Chemtura Corporation

 

Pending

 

111455

 

23-Sep-2009

 

 

 

 

CHEMTURA

 

Bulgaria

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA AND DESIGN

 

Bulgaria

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

DEVICE (BULLSEYE)

 

Bulgaria

 

Chemtura Corporation

 

Registered

 

 

 

13-Sep-1978

 

11839

 

25-May-1979

ELASTIQ

 

Bulgaria

 

Chemtura Corporation

 

Registered

 

84029

 

17-Jan-2006

 

61581

 

17-Jan-2006

ELASTIQ (in Cyrillic)

 

Bulgaria

 

Chemtura Corporation

 

Registered

 

85757

 

23-Mar-2006

 

62969

 

23-Mar-2006

LEVEL

 

Bulgaria

 

Chemtura Corporation

 

Pending

 

94658

 

16-Mar-2007

 

 

 

 

RANCONA

 

Bulgaria

 

Chemtura Corporation

 

Pending

 

982331

 

03-Nov-2008

 

 

 

 

BI-LARV

 

Cambodia

 

Chemtura Corporation

 

Registered

 

2543506

 

20-Jun-2006

 

2466406

 

20-Jun-2006

 

32

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ADOBE

 

Canada

 

Chemtura Corporation

 

Pending

 

1372395

 

16-Nov-2007

 

 

 

 

ATTENDANT

 

Canada

 

Chemtura Corporation

 

Published

 

1382308

 

06-Feb-2008

 

 

 

 

BI-LARV

 

Canada

 

Chemtura Corporation

 

Published

 

1317928

 

26-Sep-2006

 

 

 

 

BLENDEX

 

Canada

 

Chemtura Corporation

 

Registered

 

267912

 

02-Mar-1962

 

134359

 

24-Jan-1964

BROADSWORD

 

Canada

 

Chemtura Corporation

 

Pending

 

1401051

 

25-Jun-2008

 

 

 

 

CHEMTURA

 

Canada

 

Chemtura Corporation

 

Published

 

1292195

 

02-Mar-2006

 

 

 

 

DELAC

 

Canada

 

Chemtura Corporation

 

Registered

 

0000237496

 

21-Sep-1956

 

106614

 

10-May-1957

DELETE

 

Canada

 

Chemtura Corporation

 

Registered

 

0347823

 

15-Nov-1971

 

187988

 

19-Jan-1973

FLEXZONE

 

Canada

 

Chemtura Corporation

 

Registered

 

0000260823

 

21-Jan-1961

 

TMA123076

 

04-Aug-1961

FLORAMITE

 

Canada

 

Chemtura Corporation

 

Registered

 

1245107

 

27-Jan-2005

 

TMA702203

 

04-Dec-2007

HYBASE

 

Canada

 

Chemtura Corporation

 

Registered

 

239595

 

23-Feb-1957

 

107975

 

13-Sep-1957

INOVATE

 

Canada

 

Chemtura Corporation

 

Published

 

1319319

 

10-Oct-2006

 

 

 

 

INTERLOY

 

Canada

 

Chemtura Corporation

 

Published

 

1181165

 

10-Jun-2003

 

 

 

 

ISO-FLO

 

Canada

 

Chemtura Corporation

 

Registered

 

0447017

 

22-Nov-1979

 

TMA248195

 

18-Jul-1980

OXAF

 

Canada

 

Chemtura Corporation

 

Registered

 

0000341222

 

22-Mar-1971

 

TMA182201

 

30-Mar-1972

PREVAMITE

 

Canada

 

Chemtura Corporation

 

Published

 

1,379,437

 

16-Jan-2008

 

 

 

 

RANCONA

 

Canada

 

Chemtura Corporation

 

Published

 

1416167

 

28-Oct-2008

 

 

 

 

 

33

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

REPRESS

 

Canada

 

Chemtura Corporation

 

Pending

 

1401053

 

25-Jun-2008

 

 

 

 

SEENOX

 

Canada

 

Chemtura Corporation

 

Registered

 

470635

 

29-May-1981

 

280373

 

17-Jun-1983

TEMPRANO

 

Canada

 

Chemtura Corporation

 

Published

 

1379433

 

16-Jan-2008

 

 

 

 

TRIMENE BASE

 

Canada

 

Chemtura Corporation

 

Registered

 

588884

 

29-Jul-1987

 

398876

 

05-Jun-1992

ULTRANOX

 

Canada

 

Chemtura Corporation

 

Registered

 

547790

 

16-Aug-1985

 

TMA339645

 

29-Apr-1988

VETO

 

Canada

 

Chemtura Corporation

 

Pending

 

1372791

 

19-Nov-2007

 

 

 

 

WESTON

 

Canada

 

Chemtura Corporation

 

Published

 

1417786

 

10-Nov-2008

 

 

 

 

WIT-CA-FIL

 

Canada

 

Chemtura Corporation

 

Registered

 

500010

 

09-Mar-1983

 

304853

 

16-Oct-2000

ACTAFOAM

 

Chile

 

Chemtura Corporation

 

Pending

 

840017

 

07-Oct-2008

 

 

 

 

BLENDEX

 

Chile

 

Chemtura Corporation

 

Registered

 

 

 

 

 

731867

 

25-May-1995

CHEMTURA

 

Chile

 

Chemtura Corporation

 

Registered

 

692533

 

22-Jun-2005

 

754039

 

21-Mar-2006

INOVATE

 

Chile

 

Chemtura Corporation

 

Registered

 

745187

 

25-Sep-2006

 

781966

 

12-Mar-2007

RANCONA

 

Chile

 

Chemtura Corporation

 

Pending

 

843436

 

04-Nov-2008

 

 

 

 

VITAVAX S.P.

 

Chile

 

Chemtura Corporation

 

Registered

 

211347

 

16-Jun-1992

 

582439

 

27-Oct-1972

WESTON

 

Chile

 

Chemtura Corporation

 

Registered

 

 

 

23-May-1984

 

705206

 

08-Aug-1984

ACRAMITE

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

6316724

 

11-Oct-2007

 

 

 

 

ACRAMITE (IN CHINESE)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

6024203

 

27-Apr-2007

 

 

 

 

 

34

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ADIPRENE

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3800710

 

27-Nov-2003

 

3800710

 

14-Sep-2005

ADIPRENE EXTREME

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3800711

 

17-Nov-2003

 

3800711

 

14-Sep-2005

ASSAULT

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3013681

 

08-Nov-2001

 

3013681

 

21-Dec-2002

BLENDEX

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

4404309

 

08-Dec-2004

 

4404309

 

14-Mar-2008

B-NINE

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

930001146

 

28-Apr-1993

 

70508

 

25-Oct-1993

BXA

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0940001011

 

14-Dec-1994

 

75038

 

15-Jan-1995

CHEMTURA

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA (in Chinese - Phase I)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

4965947

 

27-Oct-2005

 

4965947

 

14-Feb-2009

CHEMTURA (in Chinese - Phase I)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

4965949

 

27-Oct-2005

 

4965949

 

14-Feb-2009

CHEMTURA (in Chinese - Phase I)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

4965950

 

27-Oct-2005

 

4965950

 

14-Feb-2009

CHEMTURA (in Chinese - Phase I)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

4965954

 

27-Oct-2005

 

4965954

 

14-Feb-2009

CHEMTURA (in Chinese - Phase I)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

4965951

 

27-Oct-2005

 

4965951

 

21-Sep-2008

CHEMTURA (in Chinese - Phase I)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

4965952

 

27-Oct-2005

 

4965952

 

21-Sep-2008

CHEMTURA (in Chinese) (Phase I)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

4965953

 

27-Oct-2005

 

4965953

 

28-Apr-2009

CHEMTURA AND DESIGN

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

CHEMTURA (in Chinese - Simplified II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

5146806

 

28-Jan-2006

 

 

 

 

CHEMTURA (in Chinese - Simplified II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

5146805

 

28-Jan-2006

 

 

 

 

 

35

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

CHEMTURA (in Chinese - Simplified II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

5146804

 

28-Jan-2006

 

 

 

 

CHEMTURA (in Chinese - Simplified II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

5146803

 

28-Jan-2006

 

 

 

 

CHEMTURA (in Chinese - Simplified II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

5146820

 

28-Jan-2006

 

 

 

 

CHEMTURA (in Chinese - Simplified II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

5146821

 

28-Jan-2006

 

 

 

 

CHEMTURA (in Chinese - Simplified II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Published

 

5146802

 

28-Jan-2006

 

 

 

 

CHEMTURA (in Chinese - Simplified II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Published

 

5146801

 

28-Jan-2006

 

 

 

 

CHEMTURA (in Chinese - Traditional II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

5146809

 

28-Jan-2006

 

 

 

 

CHEMTURA (in Chinese - Traditional II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

5146807

 

28-Jan-2006

 

 

 

 

CHEMTURA (in Chinese - Traditional II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

5146808

 

28-Jan-2006

 

 

 

 

CHEMTURA (in Chinese - Traditional II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

5146810

 

28-Jan-2006

 

 

 

 

CHEMTURA in Chinese (Traditional) (Phase II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

5146812

 

28-Jan-2006

 

 

 

 

CHEMTURA (in Chinese - Traditional II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

5146822

 

28-Jan-2006

 

 

 

 

CHEMTURA (in Chinese - Traditional II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Published

 

5146811

 

28-Jan-2006

 

 

 

 

CHEMTURA (in Chinese - Traditional II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Published

 

5146813

 

28-Jan-2006

 

 

 

 

COMITE

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

94097104

 

24-Sep-1994

 

854078

 

14-Jul-1996

COMITE (in Chinese) (Simplified)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

09800063892

 

12-Jun-1998

 

1322783

 

14-Oct-1999

COMITE (in Chinese) (Simplified)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

200321038

 

25-Oct-2000

 

2018123

 

07-Dec-2004

 

36

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

COMITE and Bullseye Design

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

6886343

 

07-Aug-2008

 

 

 

 

COMITE in Chinese (Traditional Characters)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

7109386

 

12-Dec-2008

 

 

 

 

CROMPTON

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3320585

 

26-Sep-2002

 

3320585

 

21-Sep-2004

CROMPTON

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3320586

 

26-Sep-2002

 

3320586

 

07-May-2004

CROMPTON

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3320587

 

26-Sep-2002

 

3320587

 

14-Mar-2004

CROMPTON

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3320588

 

26-Sep-2002

 

3320588

 

28-May-2004

CROMPTON

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3320589

 

26-Sep-2002

 

3320589

 

28-May-2004

CROMPTON (IN CHINESE)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3320592

 

26-Sep-2002

 

3320592

 

14-Mar-2004

CROMPTON (IN CHINESE)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3320593

 

26-Sep-2002

 

3320593

 

28-May-2004

CROMPTON (IN CHINESE)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3320594

 

26-Sep-2002

 

3320594

 

28-May-2004

DELAC

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0092001221

 

13-Jul-1992

 

166114

 

30-Nov-1992

DELAC MOR

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0092001222

 

13-Jul-1992

 

166115

 

29-Nov-1992

DELAC NS

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0092001223

 

13-Jul-1992

 

166116

 

30-Nov-1982

DELAC S

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0092001225

 

13-Jul-1992

 

166117

 

30-Nov-1982

DI MEI LING in Chinese Characters

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

7941443

 

24-Dec-2009

 

 

 

 

DI MI LING in Chinese Characters

 

China (Peoples Republic).

 

Chemtura Corporation

 

Pending

 

7941442

 

24-Dec-09

 

 

 

 

DIMILIN in Chinese Characters

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

6834914

 

11-Jul-2008

 

 

 

 

 

37

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

FLEXZONE

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0092001224

 

13-Jul-1992

 

166118

 

30-Nov-1992

FLEXZONE 3C

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0092001226

 

13-Jul-1991

 

166119

 

30-Nov-1992

FLEXZONE 7F

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0092001198

 

13-Jul-1992

 

166120

 

30-Nov-1992

FLEXZONE 7L

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0092001199

 

13-Jul-1992

 

166121

 

30-Nov-1992

GENOX

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3260643

 

01-Aug-2002

 

3260643

 

21-Mar-2004

HIVALLOY

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

90050753

 

04-Dec-1990

 

573926

 

10-Dec-1991

INTERLOY

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3576340

 

02-Jun-2003

 

3576340

 

14-May-2005

JAG

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3013683

 

08-Nov-2001

 

3013683

 

20-Dec-2002

LANCER (in Chinese)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

6019589

 

25-Apr-2007

 

 

 

 

LANGIS

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3484870

 

13-Mar-2003

 

3484870

 

14-Dec-2004

LANGIS (IN CHINESE)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3484869

 

13-Mar-2003

 

3484869

 

14-Dec-2004

LANGIS SUPER

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

6750787

 

28-May-2008

 

 

 

 

LANGIS SUPER (IN CHINESE)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

4865703

 

29-Aug-2005

 

4865703

 

21-Jan-2009

MARK OBS

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

 

 

23-Jun-2005

 

 

 

 

MBT

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0092001200

 

13-Jul-1992

 

166122

 

29-Nov-1992

MBTS

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0092001201

 

13-Jul-1992

 

166123

 

29-Nov-1992

NAUGARD

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0940001009

 

14-Dec-1994

 

75036

 

15-Jan-1995

 

38

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

OBS

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

764638

 

18-Jul-2001

 

764638

 

18-Jul-2001

OCTAMINE

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0940001010

 

14-Dec-1994

 

75037

 

15-Jan-1995

OMITE

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0930001829

 

23-Oct-1993

 

70506

 

25-Oct-1993

OMITE (IN CHINESE)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0960082921

 

16-Jul-1996

 

1099523

 

14-Sep-1997

OXAF

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0940001007

 

14-Dec-1994

 

75039

 

15-Jan-1995

PANTERA

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0950108005

 

25-Aug-1995

 

978798

 

13-Apr-1997

PANTERA

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0008821034

 

28-Jun-1988

 

345858

 

20-Apr-1989

PANTERA (IN CHINESE)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

09800065985

 

17-Jun-1998

 

1322750

 

14-Oct-1999

Paraquat Herbicide Chinese Characters

 

China (Peoples Republic).

 

Chemtura Corporation

 

Pending

 

7462361

 

11-Jun-09

 

 

 

 

POLYLOC

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3023315

 

23-Nov-2001

 

3023315

 

28-Dec-2002

POLYLOC (IN CHINESE)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3023311

 

23-Nov-2001

 

3023311

 

28-Dec-2002

PROVAX

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0088026364

 

04-Aug-1988

 

351785

 

20-Jun-1989

RANCONA

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

 

 

03-Nov-2008

 

 

 

 

RANCONA DIMENSION

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

7497643

 

25-Jun-2009

 

 

 

 

RANCONA DIMENSION

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

7461983

 

11-Jun-2009

 

 

 

 

RANCONA DIMENSION in Chinese Characters (Version I)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

7497644

 

25-Jun-2009

 

 

 

 

 

39

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

RANCONA DIMENSION in Chinese Characters (Version I)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

7497643

 

11-Jun-2009

 

 

 

 

RANCONA DIMENSION in Chinese Characters (Version II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

7462045

 

25-Jun-2009

 

 

 

 

RANCONA DIMENSION in Chinese Characters (Version II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

7462043

 

11-June-2009

 

 

 

 

RIBBON FLOW

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0093114429

 

24-Nov-1993

 

751218

 

21-Jun-1995

ROYAL MH (IN CHINESE)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

9800063853

 

12-Jun-1998

 

1322596

 

14-Oct-1999

ROYAL MH-30

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0930001147

 

28-Apr-1993

 

70509

 

25-Oct-1993

ROYALCAP

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

6822320

 

04-Jul-2008

 

 

 

 

ROYALCAP (IN CHINESE)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

5443072

 

26-Jun-2006

 

 

 

 

ROYALFLO

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0095046975

 

21-Apr-1995

 

932584

 

21-Jan-1997

SEEDKARE

 

China (Peoples Republic)

 

Chemtura Corporation

 

Published

 

5990162

 

10-Apr-2007

 

 

 

 

SEEDKARE

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

5990163

 

10-Apr-2007

 

 

 

 

SIGNAL (IN CHINESE)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3008965

 

01-Nov-2001

 

3008965

 

14-Dec-2002

TEBUCONAZOLE (IN CHINESE)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

6024205

 

27-Apr-2007

 

 

 

 

TEBUCONAZOLE (IN CHINESE)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

6024204

 

27-Apr-2007

 

 

 

 

 

40

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

TEBUVAX

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

6116233

 

18-Jun-2007

 

 

 

 

TUEX

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0092001202

 

13-Jul-1992

 

166124

 

29-Nov-1992

ULTRANOX

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

 

 

11-Nov-1985

 

263669

 

29-Sep-1986

UNIROYAL CHEMICAL COMPANY (IN CHINESE)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

2000163850

 

25-Oct-2000

 

1900038

 

21-Nov-2002

VIBRATHANE

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0940001024

 

16-Dec-1994

 

75040

 

15-Jan-1995

VITAVAX

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0930001337

 

20-May-1993

 

70503

 

25-Oct-1993

VITAVAX (IN CHINESE CHARACTERS)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0960002689

 

14-Aug-1997

 

300007

 

30-Sep-1987

WESTON

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

 

 

10-May-1994

 

798348

 

14-Dec-1995

BLENDEX

 

Colombia

 

Chemtura Corporation

 

Registered

 

311295

 

10-Oct-1989

 

137111

 

13-Feb-1992

FLEXZONE

 

Colombia

 

Chemtura Corporation

 

Registered

 

97864

 

25-May-1966

 

67902

 

19-Sep-1968

INOVATE

 

Colombia

 

Chemtura Corporation

 

Registered

 

06105049

 

18-Oct-2006

 

333830

 

29-May-2007

ULTRANOX

 

Colombia

 

Chemtura Corporation

 

Registered

 

Not known

 

11-Aug-1992

 

144795

 

31-Dec-1993

VITAVAX

 

Colombia

 

Chemtura Corporation

 

Registered

 

06016900

 

21-Feb-2006

 

389004

 

28-Sep-2009

VITAVAX

 

Colombia

 

Chemtura Corporation

 

Registered

 

262873

 

12-Nov-1986

 

129527

 

23-Jul-1990

WESTON

 

Colombia

 

Chemtura Corporation

 

Registered

 

 

 

30-May-1984

 

119168

 

31-Aug-1987

ARROMAX

 

Costa Rica

 

Chemtura Corporation

 

Registered

 

6860-2005

 

06-Sep-2005

 

182335

 

17-Nov-2008

 

41

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

LOGICO

 

Costa Rica

 

Chemtura Corporation

 

Registered

 

2005-743

 

01-Feb-2005

 

158553

 

18-May-2006

MARK OBS

 

Costa Rica

 

Chemtura Corporation

 

Registered

 

2005-5092

 

07-Jul-2005

 

159966

 

06-Jul-2006

PANAREX

 

Costa Rica

 

Chemtura Corporation

 

Registered

 

2005-2509

 

06-Apr-2005

 

159294

 

05-Jun-2006

PANTHER

 

Costa Rica

 

Chemtura Corporation

 

Pending

 

2005-744

 

01-Feb-2005

 

 

 

 

BLENDEX

 

Croatia

 

Chemtura Corporation

 

Registered

 

Z931517

 

21-Apr-1993

 

Z931517

 

01-Jun-1995

CHEMTURA

 

Croatia

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA AND DESIGN

 

Croatia

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

FLEXZONE

 

Croatia

 

Chemtura Corporation

 

Registered

 

00Z942276N

 

09-Nov-1994

 

Z942276

 

04-Dec-1995

CHEMTURA

 

Cuba

 

Chemtura Corporation

 

Published

 

A0001803

 

21-Jun-2005

 

 

 

 

CHEMTURA AND DESIGN

 

Cuba

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

BLENDEX

 

Czech Republic

 

Chemtura Corporation

 

Registered

 

42917

 

13-Mar-1969

 

160690

 

13-Mar-1969

CHEMTURA

 

Czech Republic

 

Chemtura Corporation

 

Registered

 

 

 

24-Jun-2005

 

278296

 

23-Jan-2006

ELASTIQ

 

Czech Republic

 

Chemtura Corporation

 

Registered

 

0426026

 

04-May-2005

 

285358

 

27-Nov-2006

OBS

 

Czech Republic

 

Chemtura Corporation

 

Registered

 

764638

 

18-Jul-2001

 

764638

 

18-Jul-2001

ULTRANOX

 

Czech Republic

 

Chemtura Corporation

 

Registered

 

68810

 

26-May-1992

 

175524

 

29-Mar-1994

BLENDEX

 

Denmark

 

Chemtura Corporation

 

Registered

 

VA198605084

 

05-Aug-1986

 

VR199000234

 

19-Jan-1990

CK & DESIGN

 

Denmark

 

Chemtura Corporation

 

Registered

 

VA199207643

 

28-Oct-1992

 

VR199407585

 

11-Nov-1994

 

42

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

CK CROMPTON & KNOWLES CORPORATION

 

Denmark

 

Chemtura Corporation

 

Registered

 

VA199207642

 

28-Oct-1992

 

US

 

11-Nov-1994

CYCLOL

 

Denmark

 

Chemtura Corporation

 

Registered

 

VA198908785

 

24-Nov-1989

 

VR199200513

 

31-Jan-1992

DRAPEX

 

Denmark

 

Chemtura Corporation

 

Registered

 

VA200101391

 

05-Apr-2001

 

VR200102065

 

09-May-2001

HIVALLOY

 

Denmark

 

Chemtura Corporation

 

Registered

 

VA199007539

 

04-Oct-1990

 

VR199106988

 

18-Oct-1991

HYBASE

 

Denmark

 

Chemtura Corporation

 

Registered

 

VA195703031

 

03-Dec-1957

 

VR195802259

 

15-Nov-1958

INTERLOY

 

Denmark

 

Chemtura Corporation

 

Registered

 

VA200302077

 

27-May-2003

 

VR200301944

 

04-Jun-2003

ARROMAX

 

Dominican Republic

 

Chemtura Corporation

 

Registered

 

2005-60845

 

14-Sep-2005

 

173361

 

16-Apr-2009

ARROMAX

 

Ecuador

 

Chemtura Corporation

 

Registered

 

161382

 

31-Aug-2005

 

6011-07

 

06-Jun-2007

CARBOVAX

 

Ecuador

 

Chemtura Corporation

 

Pending

 

222229

 

25-Nov-2009

 

 

 

 

CARBOVAX

 

Ecuador

 

Chemtura Corporation

 

Pending

 

222230

 

25-Nov-09

 

 

 

 

CHEMTURA

 

Ecuador

 

Chemtura Corporation

 

Registered

 

163673

 

26-Oct-2005

 

375506

 

06-Sep-2006

CHEMTURA

 

Ecuador

 

Chemtura Corporation

 

Registered

 

163672

 

26-Oct-2005

 

375406

 

06-Sep-2006

CHEMTURA

 

Ecuador

 

Chemtura Corporation

 

Registered

 

163671

 

26-Oct-2005

 

375306

 

06-Sep-2006

CHEMTURA

 

Ecuador

 

Chemtura Corporation

 

Registered

 

163670

 

26-Oct-2005

 

375206

 

06-Sep-2006

CHEMTURA

 

Ecuador

 

Chemtura Corporation

 

Registered

 

163677

 

26-Oct-2005

 

374906

 

06-Sep-2006

CHEMTURA

 

Ecuador

 

Chemtura Corporation

 

Registered

 

163668

 

26-Oct-2005

 

375006

 

06-Sep-2006

CHEMTURA

 

Ecuador

 

Chemtura Corporation

 

Registered

 

163669

 

26-Oct-2005

 

375106

 

06-Sep-2006

 

43

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

CHEMTURA

 

Ecuador

 

Chemtura Corporation

 

Registered

 

163666

 

26-Oct-2005

 

374806

 

06-Sep-2006

DIMILIN

 

Ecuador

 

Chemtura Corporation

 

Registered

 

 

 

05-Jul-1979

 

4031

 

22-Nov-1979

TERRAVAX

 

Ecuador

 

Chemtura Corporation

 

Pending

 

222227

 

25-Nov-09

 

 

 

 

TERRAVAX

 

Ecuador

 

Chemtura Corporation

 

Pending

 

222228

 

25-Nov-09

 

 

 

 

CHEMTURA

 

Egypt

 

Chemtura Corporation

 

Registered

 

176552

 

25-Jun-2005

 

176552

 

25-Jun-2005

CHEMTURA

 

Egypt

 

Chemtura Corporation

 

Registered

 

176553

 

25-Jun-2005

 

176553

 

25-Jun-2005

CHEMTURA

 

Egypt

 

Chemtura Corporation

 

Registered

 

176554

 

25-Jun-2005

 

176554

 

25-Jun-2005

CHEMTURA

 

Egypt

 

Chemtura Corporation

 

Registered

 

176555

 

25-Jun-2005

 

176555

 

25-Jun-2005

CHEMTURA

 

Egypt

 

Chemtura Corporation

 

Registered

 

176556

 

25-Jun-2005

 

176556

 

25-Jun-2005

CHEMTURA

 

Egypt

 

Chemtura Corporation

 

Registered

 

176557

 

25-Jun-2005

 

176557

 

25-Jun-2005

CHEMTURA

 

Egypt

 

Chemtura Corporation

 

Registered

 

176558

 

25-Jun-2005

 

176558

 

25-Jun-2005

CHEMTURA

 

Egypt

 

Chemtura Corporation

 

Registered

 

176559

 

25-Jun-2005

 

176559

 

25-Jun-2005

ENVIROMITE

 

Egypt

 

Chemtura Corporation

 

Pending

 

221182

 

02-Sep-2008

 

 

 

 

ELASTIQ

 

Estonia

 

Chemtura Corporation

 

Registered

 

m200700375

 

19-Mar-2007

 

45482

 

01-Sep-2008

ULTRANOX

 

Estonia

 

Chemtura Corporation

 

Registered

 

 

 

13-Dec-1993

 

18068

 

19-Dec-1995

WESTON

 

Estonia

 

Chemtura Corporation

 

Registered

 

 

 

13-Dec-1993

 

18067

 

19-Dec-1995

ENVIROMITE

 

Ethiopia

 

Chemtura Corporation

 

Registered

 

4190

 

11-Feb-09

 

6145

 

16-Mar-09

 

44

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

AXION

 

European Community

 

Chemtura Corporation

 

Registered

 

845506

 

25-Feb-2005

 

845506

 

25-Feb-2005

BLENDEX

 

European Community

 

Chemtura Corporation

 

Registered

 

002821494

 

02-Aug-2002

 

002821494

 

14-Oct-2003

CHEMTURA

 

European Community

 

Chemtura Corporation

 

Published

 

007189467

 

26-Aug-2008

 

 

 

 

CHEMTURA AND DESIGN

 

European Community

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

 

CROMPTON

 

European Community

 

Chemtura Corporation

 

Registered

 

2207108

 

07-May-2001

 

2207108

 

26-Aug-2002

DEVICE

 

European Community

 

Chemtura Corporation

 

Registered

 

4623609

 

07-Sep-2005

 

4623609

 

31-Aug-2006

GENOX

 

European Community

 

Chemtura Corporation

 

Registered

 

002790632

 

26-Jul-2002

 

002790632

 

07-Dec-2004

INOVATE

 

European Community

 

Chemtura Corporation

 

Registered

 

A0005904

 

20-Sep-2006

 

900762

 

20-Sep-2006

MARK OBS

 

European Community

 

Chemtura Corporation

 

Registered

 

 

 

23-Jun-2005

 

858778

 

23-Jun-2005

RANCONA

 

European Community

 

Chemtura Corporation

 

Registered

 

982331

 

03-Nov-2008

 

982331

 

03-Nov-2008

RANGO

 

European Community

 

Chemtura Corporation

 

Registered

 

4509485

 

27-Jun-2005

 

4509485

 

25-Aug-2006

THIRAFLO

 

European Community

 

Chemtura Corporation

 

Registered

 

5915641

 

18-May-2007

 

5915641

 

26-Mar-2008

ULTRANOX

 

European Community

 

Chemtura Corporation

 

Registered

 

002821502

 

02-Aug-2002

 

002821502

 

30-Oct-2003

WESTON

 

European Community

 

Chemtura Corporation

 

Registered

 

002821403

 

02-Aug-2002

 

002821403

 

29-Jun-2004

BLENDEX

 

Finland

 

Chemtura Corporation

 

Registered

 

275569

 

17-Jun-1969

 

58347

 

05-May-1971

DRAPEX

 

Finland

 

Chemtura Corporation

 

Registered

 

101680

 

14-Feb-1980

 

81717

 

20-May-1982

HIVALLOY

 

Finland

 

Chemtura Corporation

 

Registered

 

503590

 

04-Oct-1990

 

117935

 

20-Mar-1992

 

45

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

INTERLOY

 

Finland

 

Chemtura Corporation

 

Registered

 

200301342

 

28-May-2003

 

229638

 

13-Feb-2004

MARK

 

Finland

 

Chemtura Corporation

 

Registered

 

T200400339

 

13-Feb-2004

 

233966

 

31-Aug-2005

TAYSSATO

 

Finland

 

Chemtura Corporation

 

Pending

 

T200901103

 

21-Apr-09

 

 

 

 

ULTRANOX

 

Finland

 

Chemtura Corporation

 

Registered

 

 

 

18-Jun-1992

 

131119

 

07-Mar-1994

WESTON

 

Finland

 

Chemtura Corporation

 

Registered

 

 

 

08-Feb-1984

 

93548

 

20-Aug-1985

ACTAFOAM

 

France

 

Chemtura Corporation

 

Registered

 

083598933

 

17-Sep-2008

 

083598933

 

20-Feb-2009

BLENDEX

 

France

 

Chemtura Corporation

 

Registered

 

 

 

27-Nov-1986

 

1381768

 

27-Nov-1986

CASTOCURE

 

France

 

Chemtura Corporation

 

Registered

 

194388

 

09-Mar-1990

 

1579575

 

09-Mar-1990

CASTOMER

 

France

 

Chemtura Corporation

 

Registered

 

194389

 

09-Mar-1990

 

1579576

 

09-Mar-1990

CAYTUR

 

France

 

Chemtura Corporation

 

Registered

 

846012

 

20-Mar-1987

 

1399603

 

20-Mar-1987

FLEXZONE

 

France

 

Chemtura Corporation

 

Registered

 

718578

 

23-Oct-1984

 

1287566

 

23-Oct-1994

HIVALLOY

 

France

 

Chemtura Corporation

 

Registered

 

243063

 

12-Oct-1990

 

1638121

 

12-Oct-1990

HYBASE

 

France

 

Chemtura Corporation

 

Registered

 

645315

 

16-Nov-1982

 

1223924

 

16-Nov-1982

INTERLOY

 

France

 

Chemtura Corporation

 

Registered

 

033245759

 

16-Sep-2003

 

033245759

 

06-Sep-2004

ISO-FLO

 

France

 

Chemtura Corporation

 

Registered

 

194387

 

09-Mar-1990

 

1579574

 

09-Mar-1990

ISOFOAM

 

France

 

Chemtura Corporation

 

Registered

 

194390

 

09-Mar-1990

 

1579577

 

09-Mar-1990

NAUGARD

 

France

 

Chemtura Corporation

 

Registered

 

 

 

10-Oct-1986

 

1374210

 

10-Oct-1986

 

46

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

OMITE

 

France

 

Chemtura Corporation

 

Registered

 

817152

 

03-Oct-1986

 

1373353

 

03-Oct-1986

PETROMIX and Design

 

France

 

Chemtura Corporation

 

Registered

 

190612

 

23-Feb-1990

 

1577150

 

23-Feb-1990

TERRAZOLE

 

France

 

Chemtura Corporation

 

Registered

 

795487

 

09-May-1986

 

1354021

 

09-May-1986

ULTRANOX

 

France

 

Chemtura Corporation

 

Registered

 

 

 

21-Jun-1985

 

1315992

 

21-Jun-1985

WESTON

 

France

 

Chemtura Corporation

 

Registered

 

 

 

07-Feb-1984

 

1259823

 

07-Feb-1984

WITCO

 

France

 

Chemtura Corporation

 

Registered

 

1197419

 

05-Mar-1982

 

1197419

 

05-Mar-1982

CHEMTURA

 

Georgia

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA (in Cyrillic)

 

Georgia

 

Chemtura Corporation

 

Registered

 

AM2005036024

 

20-Oct-2005

 

M17129

 

28-Nov-2006

CHEMTURA AND DESIGN

 

Georgia

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

ULTRANOX

 

Georgia

 

Chemtura Corporation

 

Registered

 

T1993001952

 

27-Jul-1993

 

8013

 

08-Jan-1998

WESTON

 

Georgia

 

Chemtura Corporation

 

Registered

 

T1993001951

 

27-Jul-1993

 

8012

 

08-Jan-1998

ACTAFOAM

 

Germany

 

Chemtura Corporation

 

Registered

 

DE302008052238.8/01

 

07-Aug-2008

 

020080522

 

26-Jan-2009

BLENDEX

 

Germany

 

Chemtura Corporation

 

Registered

 

W46368

 

19-Mar-1969

 

636975

 

26-Jan-1970

CASTOMER

 

Germany

 

Chemtura Corporation

 

Registered

 

W 30248/1 Wz

 

27-Nov-1979

 

1037328

 

25-Aug-1982

DRAPEX

 

Germany

 

Chemtura Corporation

 

Registered

 

30659887601

 

28-Sep-2006

 

30659887.6

 

23-Mar-2007

HIVALLOY

 

Germany

 

Chemtura Corporation

 

Registered

 

H64146/1Wz

 

04-Oct-1990

 

2014466

 

22-May-1992

HYBASE

 

Germany

 

Chemtura Corporation

 

Registered

 

C 7559/20bWz

 

25-Nov-1957

 

727070

 

25-Nov-1987

 

47

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

INTERLOY

 

Germany

 

Chemtura Corporation

 

Registered

 

303273232

 

27-May-2003

 

30327323

 

19-Nov-2003

NAUGARD

 

Germany

 

Chemtura Corporation

 

Registered

 

U2795/6 WZ

 

03-Jan-1967

 

838556

 

31-Oct-1967

PANAREX

 

Germany

 

Chemtura Corporation

 

Registered

 

DE 302008038466.2/05

 

13-Jun-2008

 

302008038466

 

03-Dec-2008

POLYGARD

 

Germany

 

Chemtura Corporation

 

Registered

 

 

 

26-Jan-1957

 

710677

 

26-Jan-1957

ULTRANOX

 

Germany

 

Chemtura Corporation

 

Registered

 

 

 

14-Jun-1985

 

1081440

 

06-Sep-1985

ULTRANOX

 

Germany

 

Chemtura Corporation

 

Registered

 

 

 

12-Sep-1990

 

650480

 

06-Apr-1992

ACRAMITE

 

Greece

 

Chemtura Corporation

 

Registered

 

146017

 

06-Feb-2001

 

146017

 

17-Jul-2002

ALAR

 

Greece

 

Chemtura Corporation

 

Registered

 

36797

 

17-Jan-1967

 

36797

 

17-Jan-1968

BLENDEX

 

Greece

 

Chemtura Corporation

 

Registered

 

42057

 

16-Jun-1969

 

42057

 

17-Aug-1970

B-NINE

 

Greece

 

Chemtura Corporation

 

Registered

 

152221

 

07-Feb-2007

 

152221

 

18-Jun-2008

CASORON

 

Greece

 

Chemtura Corporation

 

Registered

 

25719

 

11-Jun-1960

 

25719

 

17-Aug-1961

CHEMTURA SEEDKARE

 

Greece

 

Chemtura Corporation

 

Registered

 

152848

 

09-Nov-2007

 

152848

 

19-May-2009

COMITE

 

Greece

 

Chemtura Corporation

 

Registered

 

113681

 

09-Apr-1993

 

113681

 

17-Oct-1995

COMITE (IN GREEK)

 

Greece

 

Chemtura Corporation

 

Registered

 

114613

 

11-Jun-1993

 

114613

 

17-May-1996

DEVICE (BULLSEYE)

 

Greece

 

Chemtura Corporation

 

Registered

 

61935

 

08-Sep-1978

 

61935

 

17-Feb-1980

DIMILIN

 

Greece

 

Chemtura Corporation

 

Registered

 

60560

 

09-Feb-1978

 

60560

 

17-Aug-1979

DU-DIM

 

Greece

 

Chemtura Corporation

 

Registered

 

87887

 

02-Feb-1988

 

87887

 

17-Apr-1990

 

48

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

FLORAMITE

 

Greece

 

Chemtura Corporation

 

Registered

 

146016

 

06-Feb-2001

 

146016

 

17-Jul-2002

HIVALLOY

 

Greece

 

Chemtura Corporation

 

Registered

 

101032

 

10-Oct-1990

 

101032

 

17-Dec-1993

INTERLOY

 

Greece

 

Chemtura Corporation

 

Registered

 

148829

 

12-Jun-2003

 

148829

 

19-Oct-2004

OMITE

 

Greece

 

Chemtura Corporation

 

Registered

 

49165

 

03-Oct-1972

 

49165

 

17-Oct-1973

OMITE (IN GREEK)

 

Greece

 

Chemtura Corporation

 

Registered

 

114614

 

11-Jun-1993

 

114614

 

17-May-1996

PANAREX

 

Greece

 

Chemtura Corporation

 

Registered

 

145533

 

27-Oct-2000

 

145533

 

17-May-2002

PROVAX

 

Greece

 

Chemtura Corporation

 

Registered

 

90097

 

09-Aug-1988

 

90097

 

19-May-1992

R. MH-30

 

Greece

 

Chemtura Corporation

 

Registered

 

87136

 

03-Nov-1987

 

87136

 

19-Mar-1990

R. MH-30

 

Greece

 

Chemtura Corporation

 

Registered

 

87669

 

13-Jan-1988

 

87669

 

17-Jan-1990

ROYALTAC

 

Greece

 

Chemtura Corporation

 

Registered

 

78204

 

05-Oct-1984

 

78204

 

17-Feb-1987

ROYALTAC

 

Greece

 

Chemtura Corporation

 

Registered

 

87650

 

12-Jan-1988

 

87650

 

17-Apr-1992

TERRAZOLE

 

Greece

 

Chemtura Corporation

 

Registered

 

59278

 

15-Jul-1977

 

59278

 

17-Jan-1981

TRIVAX

 

Greece

 

Chemtura Corporation

 

Registered

 

61828

 

24-Aug-1978

 

61828

 

17-Jul-1987

VITAVAX

 

Greece

 

Chemtura Corporation

 

Registered

 

37576

 

09-Jun-1967

 

37576

 

17-Jul-1968

VITAVAX (IN GREEK)

 

Greece

 

Chemtura Corporation

 

Registered

 

114637

 

14-Jun-1993

 

114637

 

17-May-1996

VITAVAX-C

 

Greece

 

Chemtura Corporation

 

Pending

 

152605

 

26-Jul-2007

 

 

 

 

WESTON

 

Greece

 

Chemtura Corporation

 

Registered

 

76742

 

21-Mar-1984

 

76742

 

17-Jul-1986

 

49

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ACTAFOAM

 

Guatemala

 

Chemtura Corporation

 

Registered

 

2008-7899

 

26-Sep-2008

 

162775

 

13-Apr-2009

MARK OBS

 

Guatemala

 

Chemtura Corporation

 

Registered

 

2005-4904

 

07-Jul-2005

 

143827

 

20-Jul-2006

BLENDEX

 

Hong Kong

 

Chemtura Corporation

 

Registered

 

863

 

01-Sep-1965

 

19660130

 

31-Jan-1986

CHEMTURA

 

Hong Kong

 

Chemtura Corporation

 

Registered

 

300499131

 

22-Sep-2005

 

300499131

 

22-Sep-2005

CHEMTURA in Chinese (Simplified And Traditional)

 

Hong Kong

 

Chemtura Corporation

 

Registered

 

300572724

 

26-Jan-2006

 

300572724

 

26-Jan-2006

HIVALLOY

 

Hong Kong

 

Chemtura Corporation

 

Registered

 

8245/90

 

10-Oct-1990

 

199201736

 

30-Apr-1992

INTERLOY

 

Hong Kong

 

Chemtura Corporation

 

Registered

 

300026171

 

29-May-2003

 

300026171

 

26-Nov-2003

POLYBOND

 

Hong Kong

 

Chemtura Corporation

 

Registered

 

300579376

 

11-Feb-2006

 

300579376

 

11-Feb-2006

ULTRANOX

 

Hong Kong

 

Chemtura Corporation

 

Registered

 

19852103

 

21-Jun-1985

 

19861236

 

21-May-1986

BLENDEX

 

Hungary

 

Chemtura Corporation

 

Registered

 

121250

 

18-Apr-1969

 

121250

 

30-Oct-1969

CHEMTURA

 

Hungary

 

Chemtura Corporation

 

Registered

 

M0502100

 

21-Jun-2005

 

187621

 

21-Jun-2005

ELASTIQ

 

Hungary

 

Chemtura Corporation

 

Registered

 

M0502131

 

23-Jun-2005

 

187008

 

07-Nov-2006

FLEXZONE

 

Hungary

 

Chemtura Corporation

 

Registered

 

111684

 

21-Oct-1968

 

120523

 

13-Mar-1969

HARDFLEX

 

Hungary

 

Chemtura Corporation

 

Registered

 

M0704101

 

11-Dec-2007

 

195265

 

03-Sep-2008

HIVALLOY

 

Hungary

 

Chemtura Corporation

 

Registered

 

3934/90

 

05-Oct-1990

 

131607

 

15-Jun-2002

INTERLOY

 

Hungary

 

Chemtura Corporation

 

Registered

 

M0302374

 

02-Jun-2003

 

180166

 

16-Dec-2004

OBS

 

Hungary

 

Chemtura Corporation

 

Registered

 

764638

 

17-Jul-2001

 

764638

 

17-Jul-2001

 

50

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

SUNFLEX

 

Hungary

 

Chemtura Corporation

 

Registered

 

M0704100

 

11-Dec-2007

 

195273

 

03-Sep-2008

ULTRANOX

 

Hungary

 

Chemtura Corporation

 

Registered

 

M9203058

 

05-Jun-1992

 

136048

 

28-Jun-1993

UNIREX

 

Hungary

 

Chemtura Corporation

 

Registered

 

M0900401

 

13-Feb-09

 

198731

 

21-Oct-09

CHEMTURA

 

Iceland

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA AND DESIGN

 

Iceland

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

ALLEGIANCE

 

India

 

Chemtura Corporation

 

Published

 

1409467

 

27-Dec-2005

 

 

 

 

AXION

 

India

 

Chemtura Corporation

 

Published

 

01348879

 

05-Apr-2005

 

 

 

 

BI-LARV

 

India

 

Chemtura Corporation

 

Registered

 

1390429

 

07-Oct-2005

 

1390420

 

09-Aug-2008

CHEMTURA

 

India

 

Chemtura Corporation

 

Registered

 

1373204

 

22-Jul-2005

 

1373204

 

22-Jul-2005

CROMPTON

 

India

 

Chemtura Corporation

 

Published

 

1335373

 

31-Jan-2005

 

 

 

 

DRAPEX

 

India

 

Chemtura Corporation

 

Registered

 

359382

 

10-Mar-1980

 

359382

 

10-Mar-1980

HYBASE

 

India

 

Chemtura Corporation

 

Registered

 

190426

 

23-May-1959

 

190426

 

23-May-1959

IMIVAX

 

India

 

Chemtura Corporation

 

Pending

 

1428362

 

06-Mar-2006

 

 

 

 

INTERLOY

 

India

 

Chemtura Corporation

 

Registered

 

01204013

 

04-Jun-2003

 

1204013

 

04-Jun-2003

MASTAMITE

 

India

 

Chemtura Corporation

 

Pending

 

awaiting

 

19-Jan-2009

 

 

 

 

PANTERA

 

India

 

Chemtura Corporation

 

Published

 

1354742

 

03-May-2005

 

 

 

 

PETRONATE

 

India

 

Chemtura Corporation

 

Registered

 

 

 

18-Aug-1971

 

274370

 

02-Apr-1974

 

51

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

VORTEX

 

India

 

Chemtura Corporation

 

Pending

 

1687185

 

14-May-2008

 

 

 

 

ACRAMITE

 

Indonesia

 

Chemtura Corporation

 

Published

 

D00200502179

 

07-Oct-2005

 

 

 

 

RANCONA

 

International

 

Chemtura Corporation

 

Pending

 

A0014334

 

03-Nov-2008

 

 

 

 

OBS

 

International

 

Chemtura Corporation

 

Registered

 

76468

 

18-Jul-2001

 

764638

 

18-Jul-2001

AXION

 

International

 

Chemtura Corporation

 

Registered

 

845506

 

25-Feb-2005

 

845506

 

25-Feb-2005

CHEMTURA

 

International

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA AND DESIGN

 

International

 

Chemtura Corporation

 

Registered

 

A0002161

 

01-Aug-2005

 

873323

 

01-Aug-2005

INOVATE

 

International

 

Chemtura Corporation

 

Registered

 

A0005904

 

20-Sep-2006

 

900762

 

20-Sep-2006

MARK OBS

 

International

 

Chemtura Corporation

 

Registered

 

858778

 

23-Jan-2005

 

858778

 

23-Jun-2005

BLENDEX

 

Iran

 

Chemtura Corporation

 

Registered

 

46886

 

19-Jun-1969

 

33154

 

28-Sep-1969

CHEMTURA

 

Iran

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA AND DESIGN

 

Iran

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

BLENDEX

 

Ireland

 

Chemtura Corporation

 

Registered

 

42969

 

10-Mar-1969

 

74820

 

25-Nov-1970

DIMILIN

 

Ireland

 

Chemtura Corporation

 

Registered

 

0003294/77

 

30-Dec-1977

 

94538

 

19-Sep-1984

DRAPEX

 

Ireland

 

Chemtura Corporation

 

Registered

 

344/80

 

11-Feb-1980

 

97015

 

30-Sep-1982

INTERLOY

 

Ireland

 

Chemtura Corporation

 

Registered

 

9622003

 

26-May-2003

 

227178

 

26-May-2003

VITAVAX

 

Ireland

 

Chemtura Corporation

 

Registered

 

0000001664

 

01-Aug-1972

 

81561

 

13-Jul-1976

 

52

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

BLENDEX

 

Israel

 

Chemtura Corporation

 

Registered

 

29968

 

13-Mar-1969

 

29968

 

18-Feb-1971

B-NINE

 

Israel

 

Chemtura Corporation

 

Registered

 

 

 

31-Jul-1972

 

35934

 

03-Oct-1974

ENVIROMITE

 

Israel

 

Chemtura Corporation

 

Pending

 

214435

 

21-Aug-2008

 

 

 

 

FLORAMITE

 

Israel

 

Chemtura Corporation

 

Registered

 

146479

 

05-Feb-2001

 

146479

 

02-Jan-2002

HIVALLOY

 

Israel

 

Chemtura Corporation

 

Registered

 

77767

 

03-Oct-1990

 

77767

 

08-Dec-1993

INTERLOY

 

Israel

 

Chemtura Corporation

 

Registered

 

164587

 

26-May-2003

 

164587

 

14-Apr-2004

TERRAZOLE

 

Israel

 

Chemtura Corporation

 

Registered

 

 

 

01-Aug-1972

 

35936

 

04-Mar-1974

BI-LARV

 

Italy

 

Chemtura Corporation

 

Pending

 

TO2006C001081

 

18-Apr-2006

 

 

 

 

BLENDEX

 

Italy

 

Chemtura Corporation

 

Registered

 

MI96C002183

 

04-Mar-1996

 

00747755

 

15-May-1998

CHEMTURA SEEDKARE

 

Italy

 

Chemtura Corporation

 

Pending

 

T02007C003843

 

30-Nov-2007

 

 

 

 

CLEAN-SOIL

 

Italy

 

Chemtura Corporation

 

Registered

 

2004C003338

 

15-Nov-2004

 

1102621

 

18-Mar-2008

DICLOSOL

 

Italy

 

Chemtura Corporation

 

Registered

 

2004C003339

 

15-Nov-2004

 

1102622

 

18-Mar-2008

DRAPEX

 

Italy

 

Chemtura Corporation

 

Registered

 

RM99C005062

 

08-Oct-1999

 

892953

 

21-May-2003

ENVIROMITE

 

Italy

 

Chemtura Corporation

 

Pending

 

MI2008C009321

 

26-Aug-2008

 

 

 

 

FLEXZONE

 

Italy

 

Chemtura Corporation

 

Registered

 

21071960

 

31-Mar-1960

 

158745

 

05-Apr-1962

FORTUNE

 

Italy

 

Chemtura Corporation

 

Registered

 

2004C003336

 

15-Nov-2004

 

1102599

 

18-Mar-2008

HIVALLOY

 

Italy

 

Chemtura Corporation

 

Registered

 

2000C006054

 

18-Oct-1990

 

601735

 

14-Jul-1993

 

53

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

HYBASE

 

Italy

 

Chemtura Corporation

 

Registered

 

097C007657

 

13-Aug-1957

 

810796

 

13-Apr-2000

INDIPENDENT

 

Italy

 

Chemtura Corporation

 

Pending

 

2004C003337

 

15-Nov-2004

 

 

 

 

INTERLOY

 

Italy

 

Chemtura Corporation

 

Registered

 

T02003C001556

 

04-Jun-2003

 

1056348

 

07-Jul-2007

MARK

 

Italy

 

Chemtura Corporation

 

Registered

 

RM99C005061

 

08-Oct-1999

 

892952

 

08-Oct-1999

NO-LARV

 

Italy

 

Chemtura Corporation

 

Registered

 

MI2007C005031

 

09-May-2007

 

awaiting

 

14-May-2007

OXAF

 

Italy

 

Chemtura Corporation

 

Registered

 

092C000453

 

03-May-1992

 

634571

 

21-Nov-1994

ULTRANOX

 

Italy

 

Chemtura Corporation

 

Registered

 

95C006309

 

19-Jun-1995

 

728103

 

13-Oct-1997

WESTON

 

Italy

 

Chemtura Corporation

 

Registered

 

RM94C000685

 

18-Feb-1994

 

686876

 

18-Sep-1996

ZETOS

 

Italy

 

Chemtura Corporation

 

Pending

 

MI2007C010948

 

14-Oct-2007

 

 

 

 

ADIPRENE

 

Japan

 

Chemtura Corporation

 

Registered

 

2007117290

 

21-Nov-2007

 

5132241

 

25-Apr-2008

AXION

 

Japan

 

Chemtura Corporation

 

Registered

 

845506

 

25-Feb-2005

 

845506

 

25-Feb-2005

BLENDEX

 

Japan

 

Chemtura Corporation

 

Registered

 

2711962

 

10-Jan-1962

 

0612768

 

16-May-1963

BLENDEX (IN KATAKANA)

 

Japan

 

Chemtura Corporation

 

Registered

 

S53-087472

 

04-Dec-1978

 

1527102

 

30-Jul-1982

B-NINE

 

Japan

 

Chemtura Corporation

 

Registered

 

0135602/96

 

29-Nov-1996

 

4145976

 

15-May-1998

B-NINE (IN KATAKANA)

 

Japan

 

Chemtura Corporation

 

Registered

 

0141202/96

 

13-Dec-1996

 

4151407

 

29-May-1998

CHEMTURA

 

Japan

 

Chemtura Corporation

 

Registered

 

2007-126227

 

21-Dec-2007

 

5141882

 

13-Jun-2008

CHEMTURA (in Katakana)

 

Japan

 

Chemtura Corporation

 

Registered

 

2005-097125

 

12-Oct-2005

 

5015061

 

05-Jan-2007

 

54

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

CHEMTURA AND DESIGN

 

Japan

 

Chemtura Corporation

 

Registered

 

2007-126228

 

21-Dec-2007

 

5141883

 

13-Jun-2008

CROMPTON

 

Japan

 

Chemtura Corporation

 

Registered

 

2002-071262

 

22-Aug-2002

 

4753509

 

05-Mar-2004

DEMILIN

 

Japan

 

Chemtura Corporation

 

Registered

 

0023296/76

 

14-Apr-1976

 

1459897

 

30-Apr-1981

DEMILIN (IN KATAKANA)

 

Japan

 

Chemtura Corporation

 

Registered

 

0163616/74

 

17-Dec-1974

 

1381208

 

29-Jun-1979

DIMILIN (in Katakana)

 

Japan

 

Chemtura Corporation

 

Registered

 

2007086609

 

07-Aug-2007

 

5107396

 

25-Jan-2008

FLEXZONE

 

Japan

 

Chemtura Corporation

 

Registered

 

0207036/92

 

05-Feb-1960

 

0576203

 

01-Jul-1961

FLEXZONE

 

Japan

 

Chemtura Corporation

 

Registered

 

2004-026035

 

19-Mar-2004

 

4843300

 

04-Mar-2005

GENOX

 

Japan

 

Chemtura Corporation

 

Registered

 

2002065439

 

02-Aug-2002

 

4684996

 

20-Jun-2003

HIVALLOY

 

Japan

 

Chemtura Corporation

 

Registered

 

110896/90

 

03-Oct-1990

 

2525820

 

28-Apr-1993

HYBASE

 

Japan

 

Chemtura Corporation

 

Registered

 

4684/1961

 

17-Feb-1961

 

0597441

 

18-Sep-1962

INTERLOY

 

Japan

 

Chemtura Corporation

 

Registered

 

2003-056850

 

08-Jul-2003

 

4818091

 

12-Nov-2004

MARK OBS

 

Japan

 

Chemtura Corporation

 

Registered

 

858778

 

23-Jun-2005

 

858778

 

23-Jun-2005

MITO-KOHNE and Katakana

 

Japan

 

Chemtura Corporation

 

Registered

 

 

 

 

 

4489946

 

13-Jul-2001

MITOKOHNE in Katakana

 

Japan

 

Chemtura Corporation

 

Registered

 

 

 

 

 

2097089

 

30-Nov-1988

NAUGARD XL-1

 

Japan

 

Chemtura Corporation

 

Registered

 

0120452/84

 

01-Nov-1984

 

1926464

 

28-Jan-1987

OBS

 

Japan

 

Chemtura Corporation

 

Registered

 

764638

 

18-Jul-2001

 

764638

 

18-Jul-2001

PETRONATE

 

Japan

 

Chemtura Corporation

 

Registered

 

34389/1955

 

15-Dec-1955

 

493608

 

19-Dec-1956

 

55

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

PLANTVAX

 

Japan

 

Chemtura Corporation

 

Registered

 

0200991/87

 

 

 

1270885

 

16-May-1977

PLANTVAX (IN KATAKANA)

 

Japan

 

Chemtura Corporation

 

Registered

 

0017234/72

 

07-Feb-1972

 

1313151

 

25-Nov-1977

POLYBOND

 

Japan

 

Chemtura Corporation

 

Pending

 

200601474

 

21-Feb-2006

 

 

 

 

POLYGARD

 

Japan

 

Chemtura Corporation

 

Registered

 

 

 

28-Jan-1957

 

508594

 

12-Oct-1957

TEDEON V18 (IN KATAKANA)

 

Japan

 

Chemtura Corporation

 

Registered

 

0000018968

 

16-May-1956

 

500376

 

17-Apr-1957

ULTRANOX

 

Japan

 

Chemtura Corporation

 

Registered

 

63655/1985

 

24-Jun-1985

 

2302355

 

27-Feb-1991

WITCOBOND

 

Japan

 

Chemtura Corporation

 

Registered

 

27268/1988

 

11-Mar-1988

 

2701771

 

22-Dec-1994

WITCOBOND

 

Japan

 

Chemtura Corporation

 

Registered

 

111350/1992

 

08-May-1992

 

2708017

 

30-Jun-1995

ULTRANOX

 

Jersey

 

Chemtura Corporation

 

Registered

 

2821502

 

02-Aug-2002

 

2821502

 

30-Oct-2003

WESTON

 

Jersey

 

Chemtura Corporation

 

Registered

 

2821403

 

02-Aug-2002

 

2821403

 

29-Jun-2004

BLENDEX

 

Jordan

 

Chemtura Corporation

 

Registered

 

 

 

07-Nov-1986

 

24127

 

07-Nov-1986

ENVIROMITE

 

Jordan

 

Chemtura Corporation

 

Registered

 

103108

 

09-Oct-2008

 

103108

 

10-Mar-2009

BLENDEX

 

Kazakhstan

 

Chemtura Corporation

 

Registered

 

4037

 

21-Oct-1993

 

2369

 

17-Jul-1995

CHEMTURA (in Cyrillic)

 

Kazakhstan

 

Chemtura Corporation

 

Registered

 

32454

 

18-Oct-2005

 

22761

 

18-Oct-2005

ELASTIQ

 

Kazakhstan

 

Chemtura Corporation

 

Registered

 

33367

 

18-Jan-2006

 

23146

 

14-Sep-2007

ELASTIQ (in Cyrillic)

 

Kazakhstan

 

Chemtura Corporation

 

Registered

 

34294

 

30-Mar-2006

 

24044

 

07-Feb-2008

RANCONA

 

Kazakhstan

 

Chemtura Corporation

 

Pending

 

45092

 

31-Oct-2008

 

 

 

 

 

56

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

STIRRUP

 

Kazakhstan

 

Chemtura Corporation

 

Pending

 

44944

 

17-Oct-2008

 

 

 

 

STIRRUP in Cyrillic

 

Kazakhstan

 

Chemtura Corporation

 

Pending

 

44945

 

17-Oct-2008

 

 

 

 

ULTRANOX

 

Kazakhstan

 

Chemtura Corporation

 

Registered

 

10850

 

21-Oct-1993

 

2370

 

21-Oct-2003

WESTON

 

Kazakhstan

 

Chemtura Corporation

 

Registered

 

4039

 

21-Oct-1993

 

4162

 

02-Sep-1996

BADGER

 

Kenya

 

Chemtura Corporation

 

Registered

 

56754

 

11-Nov-2004

 

56754

 

11-Nov-2004

CHEMTURA

 

Kenya

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA AND DESIGN

 

Kenya

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

ENVIROMITE

 

Kenya

 

Chemtura Corporation

 

Registered

 

63955

 

27-Aug-2008

 

63955

 

17-Feb-2009

INGWE

 

Kenya

 

Chemtura Corporation

 

Registered

 

56779

 

22-Nov-2004

 

56779

 

22-Nov-2004

INOVATE

 

Kenya

 

Chemtura Corporation

 

Pending

 

A0005904

 

20-Sep-2006

 

 

 

 

ROYALKARE

 

Kenya

 

Chemtura Corporation

 

Registered

 

60039

 

23-Oct-2006

 

60039

 

07-Mar-2007

ROYALKOTE

 

Kenya

 

Chemtura Corporation

 

Registered

 

60040

 

23-Oct-2006

 

60040

 

06-Feb-2007

ROYALMARQ

 

Kenya

 

Chemtura Corporation

 

Registered

 

60041

 

23-Oct-2006

 

60041

 

06-Feb-2007

ROYALNEX

 

Kenya

 

Chemtura Corporation

 

Registered

 

60042

 

23-Oct-2006

 

60042

 

06-Feb-2007

TERRAGUARD

 

Kenya

 

Chemtura Corporation

 

Registered

 

58059

 

20-Sep-2005

 

58059

 

20-Sep-2005

CHEMTURA

 

Korea, Democratic People’s Republic of

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

57

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

CHEMTURA AND DESIGN

 

Korea, Democratic People’s Republic of

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

ACTAFOAM

 

Korea, Republic of

 

Chemtura Corporation

 

Published

 

4020080045118

 

18-Sep-2008

 

 

 

 

CHEMTURA

 

Korea, Republic of

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

19-Nov-2008

CHEMTURA AND DESIGN

 

Korea, Republic of

 

Chemtura Corporation

 

Registered

 

 

 

01-Aug-2005

 

873323

 

01-Aug-2005

CROMPTON

 

Korea, Republic of

 

Chemtura Corporation

 

Registered

 

200236668

 

12-Aug-2002

 

596510

 

20-Oct-2004

GENOX

 

Korea, Republic of

 

Chemtura Corporation

 

Registered

 

200235101

 

31-Jul-2002

 

604267

 

29-Dec-2004

GENOX

 

Korea, Republic of

 

Chemtura Corporation

 

Registered

 

199313267

 

22-Apr-1993

 

338496

 

29-Apr-1996

HIVALLOY

 

Korea, Republic of

 

Chemtura Corporation

 

Registered

 

90-29721

 

10-Oct-1990

 

235219

 

07-Apr-1992

INTERLOY

 

Korea, Republic of

 

Chemtura Corporation

 

Registered

 

40200323556

 

26-May-2003

 

592808

 

09-Sep-2004

MARK OBS

 

Korea, Republic of

 

Chemtura Corporation

 

Registered

 

858778

 

23-Jun-2005

 

858778

 

23-Jun-2005

NAUGARD

 

Korea, Republic of

 

Chemtura Corporation

 

Registered

 

4020080010671

 

06-Mar-2008

 

400784424

 

01-Apr-2009

NAUGARD PHR

 

Korea, Republic of

 

Chemtura Corporation

 

Registered

 

4020080010672

 

06-Mar-2008

 

400784425

 

01-Apr-2009

ULTRANOX

 

Korea, Republic of

 

Chemtura Corporation

 

Registered

 

92-16630

 

17-Jun-1992

 

274428

 

16-Sep-1993

VITATHIRAM (IN KOREAN CHARACTERS)

 

Korea, Republic of

 

Chemtura Corporation

 

Registered

 

86-9899

 

30-May-1986

 

143712

 

30-Jul-1987

WESTON

 

Korea, Republic of

 

Chemtura Corporation

 

Registered

 

9416508

 

25-Apr-1994

 

331063

 

11-Jan-1996

WITCO

 

Korea, Republic of

 

Chemtura Corporation

 

Registered

 

2449/1980

 

18-Nov-1980

 

72765

 

18-Nov-1980

 

58

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

BLENDEX

 

Kosovo

 

Chemtura Corporation

 

Pending

 

2481

 

23-Sep-2008

 

 

 

 

CHEMTURA

 

Kosovo

 

Chemtura Corporation

 

Pending

 

2439

 

23-Sep-2008

 

 

 

 

CHEMTURA and Design

 

Kosovo

 

Chemtura Corporation

 

Pending

 

2444

 

23-Sep-2008

 

 

 

 

FLEXZONE

 

Kosovo

 

Chemtura Corporation

 

Pending

 

2482

 

23-Sep-2008

 

 

 

 

ENVIROMITE

 

Kuwait

 

Chemtura Corporation

 

Pending

 

99473

 

18-Nov-2008

 

 

 

 

BLENDEX

 

Kyrgyz Republic

 

Chemtura Corporation

 

Registered

 

2294

 

31-Mar-1999

 

1697

 

30-Nov-1994

CHEMTURA

 

Kyrgyz Republic

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA (in Cyrillic)

 

Kyrgyz Republic

 

Chemtura Corporation

 

Registered

 

200504133

 

19-Oct-2005

 

8129

 

31-May-2007

CHEMTURA AND DESIGN

 

Kyrgyz Republic

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

ULTRANOX

 

Kyrgyz Republic

 

Chemtura Corporation

 

Registered

 

940632.3

 

31-Oct-1994

 

3069

 

30-Jan-1996

WESTON

 

Kyrgyz Republic

 

Chemtura Corporation

 

Registered

 

940631.3

 

31-Oct-1994

 

3261

 

29-Mar-1996

BI-LARV

 

Laos

 

Chemtura Corporation

 

Registered

 

14834

 

20-Jul-2006

 

14382

 

13-Mar-2007

ELASTIQ

 

Latvia

 

Chemtura Corporation

 

Registered

 

M0652

 

17-Jan-2006

 

M58042

 

20-Sep-2007

ULTRANOX

 

Latvia

 

Chemtura Corporation

 

Registered

 

M922269

 

01-Dec-1992

 

M30838

 

30-Sep-1995

WESTON

 

Latvia

 

Chemtura Corporation

 

Registered

 

M92-2268

 

01-Dec-1992

 

M30837

 

30-Sep-1995

BLENDEX

 

Lebanon

 

Chemtura Corporation

 

Registered

 

 

 

02-Apr-1969

 

79062

 

08-Mar-1999

ENVIROMITE

 

Lebanon

 

Chemtura Corporation

 

Registered

 

6225

 

03-Sep-2008

 

118375

 

12-Sep-2008

 

59

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

CHEMTURA

 

Lesotho

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA AND DESIGN

 

Lesotho

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

CHEMTURA

 

Liechtenstein

 

Chemtura Corporation

 

Registered

 

 

 

01-Aug-2005

 

13650

 

01-Aug-2005

CHEMTURA

 

Liechtenstein

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA AND DESIGN

 

Liechtenstein

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

ELASTIQ

 

Lithuania

 

Chemtura Corporation

 

Registered

 

20060935

 

12-May-2006

 

55408

 

12-May-2006

ULTRANOX

 

Lithuania

 

Chemtura Corporation

 

Registered

 

ZP12547

 

30-Sep-1993

 

23707

 

09-May-1997

WESTON

 

Lithuania

 

Chemtura Corporation

 

Registered

 

12548

 

30-Sep-1993

 

23708

 

18-Oct-1996

CHEMTURA

 

Macedonia

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA AND DESIGN

 

Macedonia

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

BADGER

 

Malawi

 

Chemtura Corporation

 

Registered

 

562/2004

 

11-Nov-2004

 

562/2004

 

11-Nov-2004

INGWE

 

Malawi

 

Chemtura Corporation

 

Registered

 

608/2004

 

25-Nov-2004

 

6082004

 

25-Nov-2004

ANDEROL

 

Malaysia

 

Chemtura Corporation

 

Pending

 

08016150

 

13-Aug-2008

 

 

 

 

BI-LARV

 

Malaysia

 

Chemtura Corporation

 

Registered

 

2006/09196

 

30-May-2006

 

2006/09196

 

15-Oct-2008

BLENDEX

 

Malaysia

 

Chemtura Corporation

 

Registered

 

 

 

12-Sep-1968

 

MB50688

 

12-Sep-1968

DRAPEX

 

Malaysia

 

Chemtura Corporation

 

Registered

 

M/85868

 

27-Mar-1980

 

M/85868

 

16-Jul-1987

PANTERA

 

Malaysia

 

Chemtura Corporation

 

Registered

 

MA/2626/88

 

06-Jun-1988

 

88002626

 

19-Jul-1994

 

60

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

POLYBOND

 

Malaysia

 

Chemtura Corporation

 

Registered

 

200602610

 

23-Feb-2006

 

06002610

 

23-Feb-2006

RIBBON FLOW

 

Malaysia

 

Chemtura Corporation

 

Registered

 

MA/8578/93

 

01-Nov-1993

 

93008578

 

19-May-1995

TEDION V18

 

Malaysia

 

Chemtura Corporation

 

Registered

 

0MA67286

 

21-Feb-1986

 

86000672

 

16-Mar-1995

TERRAZOLE

 

Malaysia

 

Chemtura Corporation

 

Registered

 

MA/7422/89

 

30-Nov-1989

 

89007422

 

30-Jul-1994

ULTRANOX

 

Malaysia

 

Chemtura Corporation

 

Registered

 

200210552

 

27-Aug-2002

 

201010552

 

27-Aug-2002

ACTAFOAM

 

Mexico

 

Chemtura Corporation

 

Registered

 

962350

 

19-Sep-2008

 

1064993

 

30-Sep-2008

ADOBE

 

Mexico

 

Chemtura Corporation

 

Registered

 

968306

 

16-Oct-2008

 

1092778

 

30-Oct-2008

ADOBE

 

Mexico

 

Chemtura Corporation

 

Registered

 

968305

 

16-Oct-2008

 

1070074

 

30-Oct-2008

BLENDEX

 

Mexico

 

Chemtura Corporation

 

Registered

 

 

 

07-Aug-1979

 

236039

 

15-Nov-1979

CARBOVAX

 

Mexico

 

Chemtura Corporation

 

Registered

 

677882

 

21-Sep-2004

 

913362

 

21-Sep-2004

CHEMTURA

 

Mexico

 

Chemtura Corporation

 

Registered

 

725848

 

29-Jun-2005

 

897433

 

26-Aug-2005

CHEMTURA

 

Mexico

 

Chemtura Corporation

 

Registered

 

725849

 

29-Jun-2005

 

897434

 

26-Aug-2005

CHEMTURA

 

Mexico

 

Chemtura Corporation

 

Registered

 

725850

 

29-Jun-2005

 

897435

 

26-Aug-2005

CHEMTURA

 

Mexico

 

Chemtura Corporation

 

Registered

 

725851

 

29-Jun-2005

 

897436

 

26-Aug-2005

CHEMTURA

 

Mexico

 

Chemtura Corporation

 

Registered

 

725852

 

29-Jun-2005

 

903849

 

17-Oct-2005

CHEMTURA

 

Mexico

 

Chemtura Corporation

 

Registered

 

725853

 

29-Jun-2005

 

897437

 

26-Aug-2005

CHEMTURA

 

Mexico

 

Chemtura Corporation

 

Registered

 

725854

 

29-Jun-2005

 

925710

 

27-Mar-2006

 

61

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

CHEMTURA

 

Mexico

 

Chemtura Corporation

 

Registered

 

725855

 

29-Jun-2005

 

897438

 

26-Aug-2005

CROMPTON

 

Mexico

 

Chemtura Corporation

 

Registered

 

560929

 

13-Aug-2002

 

814000

 

25-Nov-2003

CROMPTON

 

Mexico

 

Chemtura Corporation

 

Registered

 

560,930

 

13-Aug-2002

 

761,834

 

27-Aug-2002

CROMPTON

 

Mexico

 

Chemtura Corporation

 

Registered

 

560,931

 

13-Aug-2002

 

761,835

 

27-Aug-2002

CROMPTON

 

Mexico

 

Chemtura Corporation

 

Registered

 

560932

 

13-Aug-2002

 

795107

 

12-Jun-2003

CROMPTON

 

Mexico

 

Chemtura Corporation

 

Registered

 

560,933

 

13-Aug-2002

 

761,836

 

27-Aug-2002

DELAC

 

Mexico

 

Chemtura Corporation

 

Registered

 

95609

 

07-Sep-1990

 

424203

 

22-Oct-1992

DRAPEX

 

Mexico

 

Chemtura Corporation

 

Registered

 

601715

 

21-May-2003

 

795603

 

23-Jun-2003

FLEXZONE

 

Mexico

 

Chemtura Corporation

 

Registered

 

 

 

12-Feb-1960

 

101845

 

20-Oct-1960

INOVATE

 

Mexico

 

Chemtura Corporation

 

Registered

 

816138

 

30-Oct-2006

 

983099

 

30-Oct-2006

INTERLOY

 

Mexico

 

Chemtura Corporation

 

Registered

 

604705

 

10-Jun-2003

 

808022

 

29-Sep-2003

MARK OBS

 

Mexico

 

Chemtura Corporation

 

Registered

 

726786

 

05-Jul-2005

 

975478

 

05-Jul-2005

RANCONA

 

Mexico

 

Chemtura Corporation

 

Registered

 

971641

 

31-Oct-2008

 

1080097

 

21-Jan-2009

RANCONA

 

Mexico

 

Chemtura Corporation

 

Registered

 

971642

 

31-Oct-2008

 

1080097

 

21-Jan-2009

ULTRANOX

 

Mexico

 

Chemtura Corporation

 

Registered

 

74035

 

19-Oct-1989

 

457296

 

19-Oct-1989

WESTON

 

Mexico

 

Chemtura Corporation

 

Registered

 

 

 

14-Jun-1979

 

252064

 

03-Oct-1980

WITCOLINK

 

Mexico

 

Chemtura Corporation

 

Registered

 

774120

 

27-Mar-2006

 

986169

 

27-Mar-2006

 

62

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

BLENDEX

 

Moldova

 

Chemtura Corporation

 

Registered

 

002801

 

12-Jul-1994

 

R2035

 

03-Aug-1995

CHEMTURA

 

Moldova

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA AND DESIGN

 

Moldova

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

ELASTIQ

 

Moldova

 

Chemtura Corporation

 

Registered

 

020902

 

19-Mar-2007

 

16648

 

19-Jun-2008

RANCONA

 

Moldova

 

Chemtura Corporation

 

Pending

 

982331

 

03-Nov-2008

 

 

 

 

ROYALFLO

 

Moldova

 

Chemtura Corporation

 

Registered

 

020732

 

16-Feb-2007

 

16710

 

09-Jul-2008

STIRRUP

 

Moldova

 

Chemtura Corporation

 

Registered

 

024439

 

16-Oct-2008

 

19033

 

05-Oct-2009

STIRRUP in Cyrillic

 

Moldova

 

Chemtura Corporation

 

Registered

 

024440

 

16-Oct-2008

 

19034

 

05-Oct-2009

ULTRANOX

 

Moldova

 

Chemtura Corporation

 

Registered

 

002447

 

13-Jul-1994

 

R 2780

 

01-Dec-1995

WESTON

 

Moldova

 

Chemtura Corporation

 

Registered

 

002428

 

12-Jul-1994

 

R3671

 

27-Mar-1996

BLENDEX

 

Monaco

 

Chemtura Corporation

 

Registered

 

 

 

29-Aug-1986

 

17234

 

28-Aug-1996

CHEMTURA

 

Monaco

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA AND DESIGN

 

Monaco

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

CHEMTURA

 

Mongolia

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA AND DESIGN

 

Mongolia

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

CHEMTURA

 

Montenegro

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA AND DESIGN

 

Montenegro

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

 

63

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

CHEMTURA

 

Morocco

 

Chemtura Corporation

 

Registered

 

 

 

30-Jun-2005

 

98507

 

30-Jun-2005

CHEMTURA

 

Morocco

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA AND DESIGN

 

Morocco

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

CHEMTURA

 

Mozambique

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA AND DESIGN

 

Mozambique

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

CHEMTURA

 

Namibia

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA AND DESIGN

 

Namibia

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

DRAPEX

 

Nepal

 

Chemtura Corporation

 

Registered

 

 

 

26-Jul-2001

 

17093058

 

18-Oct-2001

MARK

 

Nepal

 

Chemtura Corporation

 

Registered

 

 

 

 

 

18604/059

 

03-Jan-2003

VITAVAX

 

Nepal

 

Chemtura Corporation

 

Registered

 

 

 

01-Oct-1993

 

9486/050

 

04-Nov-1993

CHEMTURA

 

Netherlands Antilles

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA AND DESIGN

 

Netherlands Antilles

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

ACRAMITE

 

New Zealand

 

Chemtura Corporation

 

Registered

 

617753

 

28-Jun-2000

 

617753

 

04-Jan-2001

BANISH

 

New Zealand

 

Chemtura Corporation

 

Registered

 

755645

 

22-Sep-2006

 

755645

 

22-Mar-2007

BLENDEX

 

New Zealand

 

Chemtura Corporation

 

Registered

 

83122

 

06-Jan-1967

 

83122

 

15-Jan-1968

BRYTON

 

New Zealand

 

Chemtura Corporation

 

Registered

 

63994

 

02-Jun-1959

 

63994

 

19-Aug-1960

CHEMTURA

 

New Zealand

 

Chemtura Corporation

 

Registered

 

731468

 

21-Jun-2005

 

731468

 

10-May-2007

 

64

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

DRAPEX

 

New Zealand

 

Chemtura Corporation

 

Registered

 

131364

 

14-Feb-1980

 

131364

 

28-Jun-1982

HIVALLOY

 

New Zealand

 

Chemtura Corporation

 

Registered

 

205215

 

03-Oct-1990

 

205215

 

13-Feb-1995

HYBASE

 

New Zealand

 

Chemtura Corporation

 

Registered

 

63919

 

19-May-1959

 

63919

 

13-May-1960

INTERLOY

 

New Zealand

 

Chemtura Corporation

 

Registered

 

679619

 

26-May-2003

 

679619

 

09-Oct-2003

TERRA-COAT

 

New Zealand

 

Chemtura Corporation

 

Registered

 

102823

 

04-Jan-1973

 

102823

 

16-Mar-1974

FLEXZONE

 

Nicaragua

 

Chemtura Corporation

 

Registered

 

 

 

24-Oct-1969

 

22176

 

30-Jan-1970

CHEMTURA

 

Norway

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA AND DESIGN

 

Norway

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

DRAPEX

 

Norway

 

Chemtura Corporation

 

Registered

 

800412

 

12-Feb-1980

 

108045

 

09-Apr-1981

HIVALLOY

 

Norway

 

Chemtura Corporation

 

Registered

 

905114

 

04-Oct-1990

 

151843

 

20-Aug-1992

INTERLOY

 

Norway

 

Chemtura Corporation

 

Registered

 

20030527

 

27-May-2003

 

224048

 

17-Aug-2004

MARK OBS

 

Norway

 

Chemtura Corporation

 

Registered

 

858778

 

23-Jun-2005

 

858778

 

23-Jun-2005

ENVIROMITE

 

Oman

 

Chemtura Corporation

 

Pending

 

52992

 

24-Aug-2008

 

 

 

 

CHEMTURA

 

Pakistan

 

Chemtura Corporation

 

Registered

 

210812

 

23-Jun-2005

 

210812

 

15-May-2008

CHEMTURA

 

Pakistan

 

Chemtura Corporation

 

Registered

 

210811

 

23-Jun-2005

 

210811

 

15-May-2008

CHEMTURA

 

Pakistan

 

Chemtura Corporation

 

Registered

 

210805

 

23-Jun-2005

 

210805

 

15-May-2008

CHEMTURA

 

Pakistan

 

Chemtura Corporation

 

Registered

 

210810

 

23-Jun-2005

 

210810

 

15-May-2008

 

65

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

CHEMTURA

 

Pakistan

 

Chemtura Corporation

 

Registered

 

210809

 

23-Jun-2005

 

210809

 

15-May-2008

CHEMTURA

 

Pakistan

 

Chemtura Corporation

 

Registered

 

210808

 

23-Jun-2005

 

210808

 

15-May-2008

CHEMTURA

 

Pakistan

 

Chemtura Corporation

 

Registered

 

210807

 

23-Jun-2005

 

210807

 

15-May-2008

CHEMTURA

 

Pakistan

 

Chemtura Corporation

 

Registered

 

210806

 

23-Jun-2005

 

210806

 

15-May-2008

DRAPEX

 

Pakistan

 

Chemtura Corporation

 

Registered

 

175213

 

01-Dec-2001

 

175213

 

07-Dec-2001

CHEMTURA

 

Paraguay

 

Chemtura Corporation

 

Registered

 

32619-2005

 

26-Oct-2005

 

294177

 

11-Jul-2006

CHEMTURA

 

Paraguay

 

Chemtura Corporation

 

Registered

 

32620-2005

 

26-Oct-2005

 

294178

 

11-Jul-2006

CHEMTURA

 

Paraguay

 

Chemtura Corporation

 

Registered

 

32621-2005

 

26-Oct-2005

 

294179

 

11-Jul-2006

CHEMTURA

 

Paraguay

 

Chemtura Corporation

 

Registered

 

32622-2005

 

26-Oct-2005

 

294180

 

11-Jul-2006

CHEMTURA

 

Paraguay

 

Chemtura Corporation

 

Registered

 

32623-2005

 

26-Oct-2005

 

294181

 

11-Jul-2006

CHEMTURA

 

Paraguay

 

Chemtura Corporation

 

Registered

 

32624-2005

 

26-Oct-2005

 

294182

 

11-Jul-2006

CHEMTURA

 

Paraguay

 

Chemtura Corporation

 

Registered

 

32625-2005

 

26-Oct-2005

 

291768

 

21-Aug-2006

CHEMTURA

 

Paraguay

 

Chemtura Corporation

 

Registered

 

32626-2005

 

26-Oct-2005

 

291769

 

21-Aug-2006

CRUSADER

 

Paraguay

 

Chemtura Corporation

 

Registered

 

34189-2004

 

02-Dec-2004

 

279446

 

21-Jun-2005

BLENDEX

 

Peru

 

Chemtura Corporation

 

Registered

 

52269

 

28-Dec-1981

 

45322

 

19-Aug-1982

CHEMTURA

 

Peru

 

Chemtura Corporation

 

Registered

 

258757-2005/OSD

 

26-Oct-2005

 

118030

 

07-Aug-2006

CHEMTURA

 

Peru

 

Chemtura Corporation

 

Registered

 

258758-2005/OSD

 

26-Oct-2005

 

116213

 

12-Jun-2006

 

66

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

CHEMTURA

 

Peru

 

Chemtura Corporation

 

Registered

 

258759-2005/OSD

 

26-Oct-2005

 

113446

 

15-Mar-2006

CHEMTURA

 

Peru

 

Chemtura Corporation

 

Registered

 

258760-2005/OSD

 

26-Oct-2005

 

118031

 

07-Aug-2006

CHEMTURA

 

Peru

 

Chemtura Corporation

 

Registered

 

258761-2005/OSD

 

26-Oct-2005

 

118032

 

07-Aug-2006

CHEMTURA

 

Peru

 

Chemtura Corporation

 

Registered

 

258762-2005/OSD

 

26-Oct-2005

 

118033

 

07-Aug-2006

CHEMTURA

 

Peru

 

Chemtura Corporation

 

Registered

 

258763-2005/OSD

 

26-Oct-2005

 

113447

 

15-Mar-2006

CHEMTURA

 

Peru

 

Chemtura Corporation

 

Registered

 

258764-2005/OSD

 

26-Oct-2005

 

118034

 

07-Aug-2006

B-NINE

 

Poland

 

Chemtura Corporation

 

Pending

 

Z362159

 

27-Oct-09

 

 

 

 

BLENDEX

 

Poland

 

Chemtura Corporation

 

Registered

 

68318

 

07-May-1969

 

48680

 

28-Nov-1969

CASORON

 

Poland

 

Chemtura Corporation

 

Registered

 

000Z-85011

 

29-Sep-1987

 

63260

 

02-Sep-1989

ELASTIQ

 

Poland

 

Chemtura Corporation

 

Registered

 

Z296479

 

14-Jun-2005

 

R193840

 

14-Jun-2005

FLEXZONE

 

Poland

 

Chemtura Corporation

 

Registered

 

0000Z67765

 

03-Oct-1968

 

048468

 

03-Oct-1968

MARK OBS

 

Poland

 

Chemtura Corporation

 

Registered

 

858778

 

23-Jun-2005

 

858778

 

23-Jun-2005

OBS

 

Poland

 

Chemtura Corporation

 

Registered

 

764638

 

18-Jul-2001

 

764638

 

18-Jul-2001

ULTRANOX

 

Poland

 

Chemtura Corporation

 

Registered

 

108916

 

05-May-1992

 

78679

 

27-Sep-1994

WESTON

 

Poland

 

Chemtura Corporation

 

Registered

 

108915

 

05-May-1992

 

78678

 

12-Oct-1994

ANDEROL

 

Portugal

 

Chemtura Corporation

 

Registered

 

211858

 

28-May-1981

 

211858

 

02-Nov-1998

BLENDEX

 

Portugal

 

Chemtura Corporation

 

Registered

 

236322

 

08-Aug-1986

 

236322

 

17-Jul-1992

 

67

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ENVIROMITE

 

Qatar

 

Chemtura Corporation

 

Published

 

54527

 

28-Oct-2008

 

 

 

 

CHEMTURA

 

Romania

 

Chemtura Corporation

 

Registered

 

M2005007065

 

22-Jun-2005

 

70949

 

22-Jun-2005

CHEMTURA

 

Romania

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA AND DESIGN

 

Romania

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

ELASTIQ

 

Romania

 

Chemtura Corporation

 

Registered

 

2005006533

 

08-Jun-2005

 

70346

 

08-Jun-2005

LEVEL

 

Romania

 

Chemtura Corporation

 

Registered

 

M2009000056

 

07-Jan-2009

 

100147

 

07-Jan-2009

RANCONA

 

Romania

 

Chemtura Corporation

 

Pending

 

 

 

03-Nov-2008

 

 

 

 

ULTRANOX

 

Romania

 

Chemtura Corporation

 

Registered

 

 

 

 

 

18147

 

21-Jul-1992

WESTON

 

Romania

 

Chemtura Corporation

 

Registered

 

27364

 

21-Jul-1992

 

18148

 

21-Jul-1992

BLENDEX

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

53172

 

31-Mar-1969

 

39078

 

12-Dec-1969

B-NINE

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

84347

 

07-Sep-1978

 

63827

 

23-Mar-1979

CHEMTURA

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA (in Cyrillic)

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

2005724064

 

20-Sep-2005

 

324871

 

21-Sep-2005

CHEMTURA (in Cyrillic)

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

2005725727

 

10-Oct-2005

 

319064

 

10-Oct-2005

CHEMTURA AND DESIGN

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

DIMILIN (IN CYRILLIC)

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

107961

 

19-Jan-1998

 

83667

 

12-Sep-1988

ELASTIQ (in Cyrillic)

 

Russian Federation

 

Chemtura Corporation

 

Pending

 

2007708248

 

26-Mar-2007

 

 

 

 

 

68

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

FLEXZONE

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

51604

 

30-Sep-1968

 

37948

 

23-Jun-1969

FOMREZ

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

2008707500

 

14-Mar-2008

 

379611

 

20-May-2009

HIVALLOY

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

126920

 

04-Oct-1990

 

96764

 

17-Mar-1991

INOVATE

 

Russian Federation

 

Chemtura Corporation

 

Pending

 

A0005904

 

20-Sep-2006

 

 

 

 

INTERLOY

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

2003711074

 

04-Jun-2003

 

267989

 

28-Apr-2004

NAUGARD

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

83701

 

21-Jun-1978

 

63671

 

19-Jan-1979

POLYBOND

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

2007731214

 

09-Oct-2007

 

366837

 

08-Dec-2008

RANCONA

 

Russian Federation

 

Chemtura Corporation

 

Pending

 

 

 

03-Nov-2008

 

 

 

 

STIRRUP

 

Russian Federation

 

Chemtura Corporation

 

Pending

 

20087330079

 

16-Oct-2008

 

 

 

 

STIRRUP in Cyrillic

 

Russian Federation

 

Chemtura Corporation

 

Pending

 

20087330078

 

16-Oct-2008

 

 

 

 

TRIMENE BASE

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

5106

 

30-Sep-1968

 

37949

 

23-Jun-1969

ULTRANOX

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

159506

 

01-Jun-1992

 

117480

 

26-Apr-1994

VIBRATHANE

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

83703

 

21-Jun-1978

 

63343

 

26-Jan-1979

WESTON

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

159507

 

01-Jun-1992

 

122123

 

09-Dec-1994

DU-DIM

 

Saudi Arabia

 

Chemtura Corporation

 

Registered

 

116715

 

24-Apr-2007

 

96626

 

06-Jan-2008

BLENDEX

 

Serbia

 

Chemtura Corporation

 

Registered

 

Z184/69

 

27-Mar-1969

 

18946

 

22-Jun-1971

CHEMTURA

 

Serbia

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

69

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

CHEMTURA AND DESIGN

 

Serbia

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

FLEXZONE

 

Serbia

 

Chemtura Corporation

 

Registered

 

00Z-691/68

 

26-Sep-1968

 

0018570

 

21-Apr-1970

CHEMTURA

 

Sierra Leone

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA AND DESIGN

 

Sierra Leone

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

ADIPRENE EXTREME

 

Singapore

 

Chemtura Corporation

 

Registered

 

T04/10974E

 

06-Jul-2004

 

T04/10974E

 

06-Jul-2004

BLENDEX

 

Singapore

 

Chemtura Corporation

 

Registered

 

44670

 

11-Sep-1968

 

T68/44670Z

 

11-Sep-1968

CHEMTURA

 

Singapore

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA (in Chinese Characters Simplified) (Phase I)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T0520746E

 

20-Oct-2005

 

T0520746E

 

20-Oct-2005

CHEMTURA (in Chinese Characters Simplified) (Phase I)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T0520754F

 

20-Oct-2005

 

T0520754F

 

20-Oct-2005

CHEMTURA AND DESIGN

 

Singapore

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

CHEMTURA in Chinese (Simplified) (Phase II)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T06/02232I

 

06-Feb-2006

 

T06/022321

 

06-Feb-2006

CHEMTURA in Chinese (Simplified) (Phase II)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T0602233G

 

06-Feb-2006

 

T0602233G

 

06-Feb-2006

CHEMTURA in Chinese (Simplified) (Phase II)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T06/02234E

 

06-Feb-2006

 

T06/02234E

 

06-Feb-2006

CHEMTURA in Chinese (Simplified) (Phase II)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T06/02235C

 

06-Feb-2006

 

T06/02235C

 

06-Feb-2006

 

70

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

CHEMTURA in Chinese (Simplified) (Phase II)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T06/02236A

 

06-Feb-2006

 

T06/02236A

 

06-Feb-2006

CHEMTURA in Chinese (Simplified) (Phase II)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T06/02237Z

 

06-Feb-2006

 

T06/02237Z

 

06-Feb-2006

CHEMTURA in Chinese (Simplified) (Phase II)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T06/02238H

 

06-Feb-2006

 

T06/02238H

 

06-Feb-2006

CHEMTURA in Chinese (Simplified) (Phase II)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T0602239F

 

06-Feb-2006

 

T06/02239F

 

06-Feb-2006

CHEMTURA in Chinese (Traditional) (Phase II)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T0602221C

 

06-Feb-2006

 

T0602221C

 

06-Feb-2006

CHEMTURA in Chinese (Traditional) (Phase II)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T0602222A

 

06-Feb-2006

 

T0602222A

 

06-Feb-2006

CHEMTURA in Chinese (Traditional) (Phase II)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T0602223Z

 

06-Feb-2006

 

T06/02223Z

 

02-Jun-2006

CHEMTURA in Chinese (Traditional) (Phase II)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T0602224H

 

06-Feb-2006

 

T0602224H

 

06-Feb-2006

CHEMTURA in Chinese (Traditional) (Phase II)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T0602225F

 

06-Feb-2006

 

T0602225F

 

06-Feb-2006

CHEMTURA in Chinese (Traditional) (Phase II)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T0602226D

 

06-Feb-2006

 

T0602226D

 

06-Feb-2006

CHEMTURA in Chinese (Traditional) (Phase II)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T06/02228J

 

06-Feb-2006

 

T06/02228J

 

06-Feb-2006

 

71

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

CHEMTURA in Chinese (Traditional) (Phase II)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T0602229I

 

06-Feb-2006

 

T06/02229I

 

06-Feb-2006

DRAPEX

 

Singapore

 

Chemtura Corporation

 

Registered

 

1159/80

 

24-Mar-1980

 

T80/01159

 

24-Mar-1980

INTERLOY

 

Singapore

 

Chemtura Corporation

 

Registered

 

0308572I

 

06-Jun-2003

 

T03/08572I

 

04-Aug-2003

OBS

 

Singapore

 

Chemtura Corporation

 

Registered

 

764638

 

18-Jul-2001

 

764638

 

18-Jul-2001

POLYBOND

 

Singapore

 

Chemtura Corporation

 

Registered

 

T06/02829G

 

13-Feb-2006

 

T0602829G

 

13-Feb-2006

ULTRANOX

 

Singapore

 

Chemtura Corporation

 

Registered

 

2786/85

 

21-Jun-1985

 

T85/02736A

 

21-Jun-1985

WESTON

 

Singapore

 

Chemtura Corporation

 

Registered

 

4309/92

 

10-Jun-1992

 

T92/04309A

 

10-Jun-1992

BLENDEX

 

Slovak Republic

 

Chemtura Corporation

 

Registered

 

42917

 

13-Mar-1969

 

160690

 

07-Feb-1972

ELASTIQ

 

Slovak Republic

 

Chemtura Corporation

 

Registered

 

11212005

 

16-Jun-2005

 

213845

 

09-May-2006

FLEXZONE

 

Slovak Republic

 

Chemtura Corporation

 

Registered

 

0000042327

 

27-Sep-1968

 

159170

 

04-Aug-1969

ULTRANOX

 

Slovak Republic

 

Chemtura Corporation

 

Registered

 

68810

 

26-May-1992

 

173775

 

10-Feb-1995

BLENDEX

 

Slovenia

 

Chemtura Corporation

 

Registered

 

Z6980184

 

16-Feb-1994

 

6980184

 

22-Aug-1996

ACRAMITE

 

South Africa

 

Chemtura Corporation

 

Published

 

2007/25661

 

06-Nov-2007

 

 

 

 

BADGER

 

South Africa

 

Chemtura Corporation

 

Published

 

200420349

 

09-Nov-2004

 

 

 

 

BLENDEX

 

South Africa

 

Chemtura Corporation

 

Registered

 

 

 

10-Mar-1969

 

690955

 

19-May-1970

CASTOMER

 

South Africa

 

Chemtura Corporation

 

Registered

 

79/6251

 

22-Nov-1979

 

79/6251

 

15-Jan-1982

CHEMTURA

 

South Africa

 

Chemtura Corporation

 

Registered

 

200512222

 

21-Jun-2005

 

200512222

 

21-Jun-2005

 

72

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

CHEMTURA

 

South Africa

 

Chemtura Corporation

 

Registered

 

200512223

 

21-Jun-2005

 

200512223

 

21-Jun-2005

CHEMTURA

 

South Africa

 

Chemtura Corporation

 

Registered

 

200512224

 

21-Jun-2005

 

200512224

 

21-Jun-2005

CHEMTURA

 

South Africa

 

Chemtura Corporation

 

Registered

 

200512225

 

21-Jun-2005

 

200512225

 

21-Jun-2005

CHEMTURA

 

South Africa

 

Chemtura Corporation

 

Registered

 

200512226

 

21-Jun-2005

 

200512226

 

21-Jun-2005

CHEMTURA

 

South Africa

 

Chemtura Corporation

 

Registered

 

200512227

 

21-Jun-2005

 

200512227

 

21-Jun-2005

CHEMTURA

 

South Africa

 

Chemtura Corporation

 

Registered

 

200512228

 

21-Jun-2005

 

200512228

 

21-Jun-2005

CHEMTURA

 

South Africa

 

Chemtura Corporation

 

Registered

 

200512229

 

21-Jun-2005

 

200512229

 

21-Jun-2005

CROMPTON

 

South Africa

 

Chemtura Corporation

 

Registered

 

200500986

 

19-Jan-2005

 

200500986

 

04-Aug-2008

CROMPTON

 

South Africa

 

Chemtura Corporation

 

Registered

 

200500987

 

19-Jan-2005

 

200500987

 

27-Aug-2008

CROMPTON

 

South Africa

 

Chemtura Corporation

 

Registered

 

200500988

 

19-Jan-2005

 

200500988

 

26-Aug-2008

CROMPTON

 

South Africa

 

Chemtura Corporation

 

Registered

 

200500989

 

19-Jan-2005

 

200500989

 

18-Jan-2005

CROMPTON

 

South Africa

 

Chemtura Corporation

 

Registered

 

200500990

 

19-Jan-2005

 

200500990

 

26-Aug-2008

DRAPEX

 

South Africa

 

Chemtura Corporation

 

Registered

 

80/0800

 

18-Feb-1980

 

80/0800

 

10-Apr-1981

ENVIROMITE

 

South Africa

 

Chemtura Corporation

 

Pending

 

200819724

 

25-Aug-2008

 

 

 

 

FLEXZONE

 

South Africa

 

Chemtura Corporation

 

Registered

 

690124

 

14-Jan-1969

 

690124

 

09-Mar-1970

HIVALLOY

 

South Africa

 

Chemtura Corporation

 

Registered

 

90/8609

 

03-Oct-1990

 

90/8609

 

31-Aug-1993

HYBASE

 

South Africa

 

Chemtura Corporation

 

Registered

 

59/1482

 

20-May-1959

 

59/1482

 

14-Sep-1959

 

73

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

INGWE

 

South Africa

 

Chemtura Corporation

 

Registered

 

200421132

 

22-Nov-2004

 

200421132

 

26-Aug-2008

INOVATE

 

South Africa

 

Chemtura Corporation

 

Pending

 

2006/22745

 

22-Sep-2006

 

 

 

 

INTERLOY

 

South Africa

 

Chemtura Corporation

 

Registered

 

200308524

 

26-May-2003

 

2003/08524

 

08-Apr-2003

NAUGARD

 

South Africa

 

Chemtura Corporation

 

Registered

 

670019

 

03-Jan-1967

 

670019

 

24-Aug-1967

OMITE

 

South Africa

 

Chemtura Corporation

 

Registered

 

670577

 

16-Feb-1967

 

670577

 

04-Mar-1968

PETRONATE

 

South Africa

 

Chemtura Corporation

 

Registered

 

72/3279

 

20-Jun-1972

 

72/3279

 

20-Jun-1972

PROCURE

 

South Africa

 

Chemtura Corporation

 

Registered

 

200512890

 

28-Jun-2005

 

2005/12890

 

04-Aug-2008

ROYALKARE

 

South Africa

 

Chemtura Corporation

 

Published

 

200623307

 

02-Oct-2006

 

 

 

 

ROYALKOTE

 

South Africa

 

Chemtura Corporation

 

Published

 

200623308

 

02-Oct-2006

 

 

 

 

ROYALMARQ

 

South Africa

 

Chemtura Corporation

 

Published

 

200623309

 

02-Oct-2006

 

 

 

 

ROYALNEX

 

South Africa

 

Chemtura Corporation

 

Pending

 

2007/05395

 

14-Mar-2007

 

 

 

 

ROYALNEX

 

South Africa

 

Chemtura Corporation

 

Published

 

200623310

 

02-Oct-2006

 

 

 

 

TERRAGUARD

 

South Africa

 

Chemtura Corporation

 

Registered

 

200512891

 

28-Jun-2005

 

2005/12891

 

04-Aug-2008

ULTRANOX

 

South Africa

 

Chemtura Corporation

 

Registered

 

 

 

08-Jun-1992

 

924735

 

16-May-1995

VIBRABOND

 

South Africa

 

Chemtura Corporation

 

Registered

 

873087

 

30-Apr-1987

 

873087

 

19-Feb-1991

VIBRABOND

 

South Africa

 

Chemtura Corporation

 

Registered

 

873088

 

30-Apr-1987

 

873088

 

19-Feb-1991

VIBRACURE

 

South Africa

 

Chemtura Corporation

 

Registered

 

873085

 

30-Apr-1987

 

873085

 

19-Feb-1991

 

74

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

VIBRACURE

 

South Africa

 

Chemtura Corporation

 

Registered

 

873086

 

30-Apr-1987

 

873086

 

19-Feb-1991

VIBRASPRAY

 

South Africa

 

Chemtura Corporation

 

Registered

 

873083

 

30-Apr-1987

 

873083

 

19-Feb-1991

VIBRASPRAY

 

South Africa

 

Chemtura Corporation

 

Registered

 

873084

 

30-Apr-1987

 

873084

 

19-Feb-1991

VIBRATHANE

 

South Africa

 

Chemtura Corporation

 

Registered

 

873081

 

30-Apr-1987

 

873081

 

30-May-1991

VIBRATHANE

 

South Africa

 

Chemtura Corporation

 

Registered

 

873082

 

30-Apr-1987

 

873082

 

30-May-1991

VITAFLO

 

South Africa

 

Chemtura Corporation

 

Registered

 

771489

 

07-Apr-1977

 

771489

 

21-Jul-1978

VITAVAX

 

South Africa

 

Chemtura Corporation

 

Registered

 

672375

 

06-Jun-1967

 

672375

 

04-Aug-1968

WESTON

 

South Africa

 

Chemtura Corporation

 

Registered

 

92/24734

 

08-Jun-1992

 

B92/4734

 

03-May-1995

BLENDEX

 

Spain

 

Chemtura Corporation

 

Registered

 

398729

 

17-Mar-1962

 

398729

 

25-Feb-1965

B-NINE

 

Spain

 

Chemtura Corporation

 

Registered

 

2841872(7)

 

26-Aug-2008

 

2841872

 

01-Feb-2009

CAYTUR

 

Spain

 

Chemtura Corporation

 

Registered

 

 

 

19-Apr-1967

 

532096

 

23-Sep-1969

MARK

 

Spain

 

Chemtura Corporation

 

Registered

 

2686765

 

26-Dec-2005

 

2686765

 

29-Mar-2007

OMITE

 

Spain

 

Chemtura Corporation

 

Registered

 

 

 

17-Feb-1967

 

524834

 

10-Jul-1969

PETRONATE

 

Spain

 

Chemtura Corporation

 

Registered

 

666691

 

15-Feb-1972

 

666691

 

01-Feb-1978

POLYBOND

 

Spain

 

Chemtura Corporation

 

Registered

 

1689021

 

01-Jul-1992

 

1689021

 

03-Mar-1995

ROYAL MH

 

Spain

 

Chemtura Corporation

 

Registered

 

02781871/3

 

09-Jul-2007

 

2781871

 

17-Jan-2008

ROYAL MH NO BROTES

 

Spain

 

Chemtura Corporation

 

Registered

 

02781876/4

 

09-Jul-2007

 

2781876

 

17-Jan-2008

 

75

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ROYAL MH-30

 

Spain

 

Chemtura Corporation

 

Registered

 

1706553

 

10-Jun-1992

 

1706553

 

21-Feb-1994

ULTRANOX

 

Spain

 

Chemtura Corporation

 

Registered

 

1109753

 

21-Jun-1985

 

1109753

 

05-May-1992

WESTON

 

Spain

 

Chemtura Corporation

 

Registered

 

1959234

 

13-Feb-1984

 

1060234

 

13-Feb-1987

MARK

 

Sri Lanka

 

Chemtura Corporation

 

Pending

 

128946

 

23-Nov-2005

 

 

 

 

CHEMTURA

 

Swaziland

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA AND DESIGN

 

Swaziland

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

BLENDEX

 

Sweden

 

Chemtura Corporation

 

Registered

 

86-5766

 

05-Aug-1986

 

238810

 

14-Aug-1992

DRAPEX

 

Sweden

 

Chemtura Corporation

 

Registered

 

80-0806

 

14-Feb-1980

 

175189

 

06-Feb-1981

HIVALLOY

 

Sweden

 

Chemtura Corporation

 

Registered

 

909054

 

03-Oct-1990

 

234531

 

15-May-1992

INTERLOY

 

Sweden

 

Chemtura Corporation

 

Registered

 

200303292

 

26-May-2003

 

363458

 

10-Oct-2003

ULTRANOX

 

Sweden

 

Chemtura Corporation

 

Registered

 

85-4511

 

20-Jun-1985

 

204839

 

06-Mar-1987

BLENDEX

 

Switzerland

 

Chemtura Corporation

 

Registered

 

00527/1989

 

25-Apr-1989

 

369498

 

13-Jun-1989

CHEMTURA

 

Switzerland

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA AND DESIGN

 

Switzerland

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

HIVALLOY

 

Switzerland

 

Chemtura Corporation

 

Registered

 

7252/1990.3

 

03-Oct-1990

 

394590

 

21-Aug-1991

INTERLOY

 

Switzerland

 

Chemtura Corporation

 

Registered

 

04061/2003

 

06-Aug-2003

 

514436

 

24-Sep-2003

OBS

 

Switzerland

 

Chemtura Corporation

 

Registered

 

764638

 

18-Jul-2001

 

764638

 

18-Jul-2001

 

76

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ULTRANOX

 

Switzerland

 

Chemtura Corporation

 

Registered

 

3884

 

20-Jun-1985

 

340312

 

23-Sep-1985

WESTON

 

Switzerland

 

Chemtura Corporation

 

Registered

 

691

 

09-Feb-1984

 

P332266

 

12-Sep-1984

CHEMTURA

 

Syria

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA AND DESIGN

 

Syria

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

ANDEROL

 

Taiwan

 

Chemtura Corporation

 

Registered

 

96050212

 

06-Nov-2006

 

01361728

 

16-Jul-2007

BLENDEX

 

Taiwan

 

Chemtura Corporation

 

Registered

 

14316

 

01-Jul-1962

 

14592

 

01-Jan-1963

CHEMTURA

 

Taiwan

 

Chemtura Corporation

 

Registered

 

094029722

 

22-Jun-2005

 

1229896

 

16-Sep-2006

CHEMTURA in Chinese (Simplified) (Phase II)

 

Taiwan

 

Chemtura Corporation

 

Registered

 

095008034

 

21-Feb-2006

 

1235577

 

01-Nov-2006

CHEMTURA in Chinese (Traditional) (Phase I)

 

Taiwan

 

Chemtura Corporation

 

Registered

 

094052954

 

02-Nov-2005

 

1235479

 

01-Nov-2006

CROMPTON

 

Taiwan

 

Chemtura Corporation

 

Registered

 

91036832

 

30-Aug-2002

 

1056674

 

16-Sep-2003

CROMPTON

 

Taiwan

 

Chemtura Corporation

 

Registered

 

91036833

 

30-Aug-2002

 

1053041

 

16-Aug-2003

CROMPTON

 

Taiwan

 

Chemtura Corporation

 

Registered

 

91036834

 

30-Aug-2002

 

1056963

 

16-Sep-2003

CROMPTON

 

Taiwan

 

Chemtura Corporation

 

Registered

 

91036835

 

30-Aug-2002

 

1063033

 

31-Oct-2003

CROMPTON

 

Taiwan

 

Chemtura Corporation

 

Registered

 

91036836

 

30-Aug-2002

 

1059685

 

01-Oct-2003

CROMPTON (IN TAIWANESE)

 

Taiwan

 

Chemtura Corporation

 

Registered

 

91036837

 

30-Aug-2002

 

1056675

 

16-Sep-2003

CROMPTON (IN TAIWANESE)

 

Taiwan

 

Chemtura Corporation

 

Registered

 

91036838

 

30-Aug-2002

 

1053042

 

16-Aug-2003

 

77

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

CROMPTON (IN TAIWANESE)

 

Taiwan

 

Chemtura Corporation

 

Registered

 

91036839

 

30-Aug-2002

 

1056964

 

16-Sep-2003

CROMPTON (IN TAIWANESE)

 

Taiwan

 

Chemtura Corporation

 

Registered

 

91036840

 

30-Aug-2002

 

1063034

 

01-Nov-2003

CROMPTON (IN TAIWANESE)

 

Taiwan

 

Chemtura Corporation

 

Registered

 

91036841

 

30-Aug-2002

 

1059686

 

01-Oct-2003

FLEXZONE

 

Taiwan

 

Chemtura Corporation

 

Registered

 

0087040747

 

19-Aug-1998

 

866521

 

16-Sep-1999

FLEXZONE 11

 

Taiwan

 

Chemtura Corporation

 

Registered

 

0087040743

 

19-Aug-1998

 

866582

 

16-Sep-1999

FLEXZONE 3C

 

Taiwan

 

Chemtura Corporation

 

Registered

 

0087040741

 

19-Aug-1998

 

866580

 

16-Sep-1999

FLEXZONE 4L

 

Taiwan

 

Chemtura Corporation

 

Registered

 

0870040742

 

19-Aug-1998

 

866581

 

16-Sep-1999

FLEXZONE 7F

 

Taiwan

 

Chemtura Corporation

 

Registered

 

0087040744

 

19-Aug-1998

 

866583

 

16-Sep-1999

HIVALLOY

 

Taiwan

 

Chemtura Corporation

 

Registered

 

79-44024

 

08-Oct-1990

 

520358

 

16-May-1991

HIVALLOY

 

Taiwan

 

Chemtura Corporation

 

Registered

 

79050453

 

20-Nov-1990

 

530064

 

16-Jul-1991

MARK OBS

 

Taiwan

 

Chemtura Corporation

 

Registered

 

94031534

 

30-Jun-2005

 

1195631

 

16-Feb-2006

NAUGALUBE

 

Taiwan

 

Chemtura Corporation

 

Registered

 

098000567

 

09-Jan-2009

 

1373655

 

16-Aug-09

NAUGEX

 

Taiwan

 

Chemtura Corporation

 

Registered

 

79039547

 

07-Sep-1990

 

530853

 

16-Aug-1991

PANTERA

 

Taiwan

 

Chemtura Corporation

 

Registered

 

85031322

 

26-Jun-1996

 

752551

 

16-Mar-1997

POLYBOND

 

Taiwan

 

Chemtura Corporation

 

Registered

 

95006748

 

14-Feb-2006

 

1246128

 

16-Jan-2007

TERRAZOLE

 

Taiwan

 

Chemtura Corporation

 

Registered

 

75011815

 

18-Mar-1986

 

342697

 

01-Nov-1986

ULTRANOX

 

Taiwan

 

Chemtura Corporation

 

Registered

 

 

 

01-Jul-1985

 

312902

 

01-Feb-1976

 

78

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

WESTON

 

Taiwan

 

Chemtura Corporation

 

Registered

 

91035450

 

16-Aug-2002

 

1046033

 

16-Jun-2003

BLENDEX

 

Tajikistan

 

Chemtura Corporation

 

Registered

 

94000421

 

01-Jul-1994

 

276

 

01-Jul-1994

ULTRANOX

 

Tajikistan

 

Chemtura Corporation

 

Registered

 

94000433

 

01-Jul-1994

 

2360

 

01-Jul-1994

WESTON

 

Tajikistan

 

Chemtura Corporation

 

Registered

 

94000422

 

01-Jul-1994

 

2574

 

16-Jul-1997

ENVIROMITE

 

Tanganyika

 

Chemtura Corporation

 

Pending

 

awaiting

 

28-Aug-2008

 

 

 

 

BLENDEX

 

Thailand

 

Chemtura Corporation

 

Registered

 

369337

 

18-Sep-1968

 

TM80603

 

10-Sep-1998

CHEMTURA

 

Thailand

 

Chemtura Corporation

 

Registered

 

603536

 

16-Sep-2005

 

TM278209

 

24-Mar-2008

CHEMTURA

 

Thailand

 

Chemtura Corporation

 

Registered

 

603537

 

16-Sep-2005

 

TM260122

 

16-Sep-2005

CHEMTURA

 

Thailand

 

Chemtura Corporation

 

Registered

 

603538

 

16-Sep-2005

 

TM251670

 

27-Nov-2006

CHEMTURA

 

Thailand

 

Chemtura Corporation

 

Registered

 

603539

 

16-Sep-2005

 

TM242061

 

26-May-2006

CHEMTURA

 

Thailand

 

Chemtura Corporation

 

Registered

 

603540

 

16-Sep-2005

 

TM257435

 

16-Sep-2005

CHEMTURA

 

Thailand

 

Chemtura Corporation

 

Registered

 

603541

 

16-Sep-2005

 

TM255603

 

16-Sep-2005

CHEMTURA

 

Thailand

 

Chemtura Corporation

 

Registered

 

603542

 

16-Sep-2005

 

TM275984

 

16-Sep-2005

CHEMTURA

 

Thailand

 

Chemtura Corporation

 

Registered

 

603543

 

16-Sep-2005

 

TM269039

 

16-Oct-2007

FLEXZONE

 

Thailand

 

Chemtura Corporation

 

Registered

 

405272

 

26-Dec-1989

 

TM107472

 

14-Jan-1991

HIVALLOY

 

Thailand

 

Chemtura Corporation

 

Registered

 

435129

 

17-Oct-2000

 

126338

 

18-Jan-2003

POLYBOND

 

Thailand

 

Chemtura Corporation

 

Registered

 

618889

 

24-Feb-2006

 

TM259820

 

24-Feb-2006

 

79

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

TERRAZOLE

 

Thailand

 

Chemtura Corporation

 

Registered

 

310572

 

30-Jun-1976

 

TM47158

 

30-Jun-1976

ULTRANOX

 

Thailand

 

Chemtura Corporation

 

Registered

 

230966

 

21-Jul-1992

 

TM4481

 

25-Aug-1993

WESTON

 

Thailand

 

Chemtura Corporation

 

Registered

 

230965

 

21-Jul-1992

 

TM13308

 

25-Jul-1994

BLENDEX

 

Tunisia

 

Chemtura Corporation

 

Registered

 

 

 

29-Oct-1986

 

EE011996

 

29-Oct-1986

ENVIROMITE

 

Tunisia

 

Chemtura Corporation

 

Published

 

EE08 2181

 

28-Aug-2008

 

 

 

 

BLENDEX

 

Turkey

 

Chemtura Corporation

 

Registered

 

17325

 

15-Apr-1969

 

110566

 

15-Apr-1989

CHEMTURA

 

Turkey

 

Chemtura Corporation

 

Registered

 

2005/032666

 

05-Aug-2005

 

2005 32666

 

05-Aug-2005

CHEMTURA

 

Turkey

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

DIMILIN

 

Turkey

 

Chemtura Corporation

 

Registered

 

97/6558

 

12-May-1997

 

184875

 

12-May-1997

FLORAMITE

 

Turkey

 

Chemtura Corporation

 

Registered

 

2006042410

 

04-Sep-2006

 

200642410

 

04-Sep-2006

OBS

 

Turkey

 

Chemtura Corporation

 

Registered

 

764638

 

18-Jul-2001

 

764638

 

18-Jul-2001

ULTRANOX

 

Turkey

 

Chemtura Corporation

 

Registered

 

5767/92

 

13-Jul-1992

 

137320

 

13-Jul-1992

WESTON

 

Turkey

 

Chemtura Corporation

 

Registered

 

9346/84

 

13-Feb-1984

 

80465

 

13-Feb-1984

WESTON CHEMICAL

 

Turkey

 

Chemtura Corporation

 

Registered

 

43872

 

15-Jul-1971

 

129659

 

15-Jul-1971

CHEMTURA

 

Turkmenistan

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA AND DESIGN

 

Turkmenistan

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

ULTRANOX

 

Turkmenistan

 

Chemtura Corporation

 

Registered

 

1(3600)

 

28-Jun-1996

 

380

 

25-Feb-1997

 

80

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

WESTON

 

Turkmenistan

 

Chemtura Corporation

 

Registered

 

1(3601)

 

28-Jun-1996

 

382

 

25-Feb-1997

BADGER

 

Uganda

 

Chemtura Corporation

 

Registered

 

27148

 

09-Nov-2004

 

27148

 

15-Nov-2004

ENVIROMITE

 

Uganda

 

Chemtura Corporation

 

Registered

 

31428

 

27-Aug-2008

 

31428

 

12-Mar-2009

INGWE

 

Uganda

 

Chemtura Corporation

 

Registered

 

27168

 

19-Nov-2004

 

27168

 

19-Nov-2004

BLENDEX

 

Ukraine

 

Chemtura Corporation

 

Registered

 

39078

 

31-Mar-1989

 

5756

 

30-Jun-1994

CASORON

 

Ukraine

 

Chemtura Corporation

 

Registered

 

m200703652

 

07-Mar-2007

 

86756

 

10-Jan-2008

CHEMTURA

 

Ukraine

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA AND DESIGN

 

Ukraine

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

DIMILIN

 

Ukraine

 

Chemtura Corporation

 

Registered

 

200617747

 

13-Nov-2006

 

91359

 

12-May-2008

ELASTIQ

 

Ukraine

 

Chemtura Corporation

 

Registered

 

200506225

 

08-Jun-2005

 

74250

 

10-Apr-2007

ELASTIQ (in Cyrillic)

 

Ukraine

 

Chemtura Corporation

 

Registered

 

m200604619

 

30-Mar-2006

 

81988

 

10-Sep-2007

FAZOR

 

Ukraine

 

Chemtura Corporation

 

Registered

 

200617746

 

13-Nov-2006

 

91538

 

12-May-2008

INOVATE

 

Ukraine

 

Chemtura Corporation

 

Pending

 

A0005904

 

20-Sep-2006

 

 

 

 

LEVEL

 

Ukraine

 

Chemtura Corporation

 

Pending

 

M200820176

 

12-Nov-2008

 

 

 

 

OMITE

 

Ukraine

 

Chemtura Corporation

 

Registered

 

200703653

 

07-Mar-2007

 

87247

 

25-Jan-2008

QUARK

 

Ukraine

 

Chemtura Corporation

 

Pending

 

M200820175

 

12-Nov-2008

 

 

 

 

RANCONA

 

Ukraine

 

Chemtura Corporation

 

Pending

 

 

 

03-Nov-2008

 

 

 

 

 

81

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

STIRRUP

 

Ukraine

 

Chemtura Corporation

 

Pending

 

m200818780

 

16-Oct-2008

 

 

 

 

STIRRUP in Cyrillic

 

Ukraine

 

Chemtura Corporation

 

Pending

 

m200818779

 

16-Oct-2008

 

 

 

 

ULTRANOX

 

Ukraine

 

Chemtura Corporation

 

Registered

 

2001095622

 

07-Sep-2001

 

35828

 

17-Nov-2003

WESTON

 

Ukraine

 

Chemtura Corporation

 

Registered

 

2001095623

 

07-Sep-2001

 

35829

 

17-Nov-2003

DU-DIM

 

United Arab Emirates

 

Chemtura Corporation

 

Pending

 

96292

 

19-Jun-2007

 

 

 

 

ENVIROMITE

 

United Arab Emirates

 

Chemtura Corporation

 

Pending

 

120871

 

20-Oct-2008

 

 

 

 

ACTAFOAM

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

2497664

 

15-Sep-2008

 

2497664

 

09-Jan-2009

BLENDEX

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

831835

 

09-Mar-1962

 

831835

 

09-Mar-1962

B-NINE

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

996005

 

28-Jul-1972

 

996005

 

28-Jul-1972

CASTOMER

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

836173

 

25-Jun-1962

 

836173

 

25-Jun-1962

CYCLOFOR

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

900166

 

06-Oct-1966

 

900166

 

06-Oct-1987

CYCLOFOR

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

718555

 

30-May-1953

 

718555

 

30-May-1953

DIMILIN

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

1066911

 

09-Aug-1976

 

1066911

 

23-May-1977

DRAPEX

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

1124514

 

23-Nov-1979

 

1124514

 

02-Sep-1981

FAZOR SG

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

1290387

 

08-Nov-1986

 

1290387

 

08-Nov-1986

FOMREZ

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

1189699

 

01-Feb-1983

 

1189699

 

06-Feb-1985

FORMREZ

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

1189698

 

01-Feb-1983

 

1189698

 

06-Feb-1985

 

82

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

HYBASE

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

770908

 

06-Nov-1957

 

770908

 

10-Jun-1958

INTERLOY

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

2333219

 

27-May-2003

 

2333219

 

19-Dec-2003

NAUGAWHITE

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

0000783293

 

29-Oct-1958

 

783293

 

29-Oct-1958

POLYBOND

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

2376720

 

27-Oct-2004

 

2376720

 

27-Oct-2004

SEEDKARE

 

United Kingdom

 

Chemtura Corporation

 

Published

 

2471643

 

07-Nov-2007

 

 

 

 

TERRAZOLE

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

1003908

 

29-Dec-1972

 

1003908

 

29-Dec-1972

ULTRANOX

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

1244466

 

20-Jun-1985

 

1244466

 

13-Oct-1989

WESTON

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

1508701

 

04-Aug-1992

 

1508701

 

03-May-1996

ACRAMITE

 

United States of America

 

Chemtura Corporation

 

Registered

 

076/021640

 

10-Apr-2000

 

2669716

 

31-Dec-2002

ADIPRENE EXTREME

 

United States of America

 

Chemtura Corporation

 

Registered

 

76/389930

 

02-Apr-2002

 

2674910

 

14-Jan-2003

ADOBE

 

United States of America

 

Chemtura Corporation

 

Published ITU

 

77588032

 

09-Oct-2008

 

 

 

 

ANDEROL

 

United States of America

 

Chemtura Corporation

 

Registered

 

76301630

 

09-Aug-2001

 

2707819

 

15-Apr-2003

ATTENDANT

 

United States of America

 

Chemtura Corporation

 

Registered

 

77/671655

 

17-Feb-2009

 

3676115

 

01-Sep-2009

ATTENDANT

 

United States of America

 

Chemtura Corporation

 

Registered

 

77/544049

 

11-Aug-2008

 

3624559

 

19-May-2009

AXION

 

United States of America

 

Chemtura Corporation

 

Registered

 

78546531

 

12-Jan-2005

 

3,442,269

 

03-Jun-2008

BARIUM PETRONATE

 

United States of America

 

Chemtura Corporation

 

Registered

 

268492

 

30-Jun-1980

 

1188288

 

02-Feb-1982

BEAN GUARD

 

United States of America

 

Chemtura Corporation

 

Registered

 

74014200

 

26-Dec-1989

 

1640896

 

09-Apr-1991

 

83

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

BI-LARV

 

United States of America

 

Chemtura Corporation

 

Registered

 

77006868

 

25-Sep-2006

 

3587616

 

10-Mar-2009

BLENDEX

 

United States of America

 

Chemtura Corporation

 

Registered

 

72077900

 

17-Jul-1959

 

724952

 

12-Dec-1961

BROADSWORD

 

United States of America

 

Chemtura Corporation

 

Published ITU

 

77506105

 

24-Jun-2008

 

 

 

 

CALCIUM PETRONATE

 

United States of America

 

Chemtura Corporation

 

Registered

 

72454084

 

06-Apr-1973

 

984262

 

21-May-1974

CAYTUR

 

United States of America

 

Chemtura Corporation

 

Registered

 

72243428

 

14-Apr-1966

 

820999

 

27-Dec-1966

CHEMTURA

 

United States of America

 

Chemtura Corporation

 

Published ITU

 

78624868

 

06-May-2005

 

 

 

 

CHEMTURA AND DESIGN

 

United States of America

 

Chemtura Corporation

 

Published ITU

 

78656421

 

22-Jun-2005

 

 

 

 

CROMPTON

 

United States of America

 

Chemtura Corporation

 

Registered

 

75/917235

 

14-Feb-2000

 

2843342

 

18-May-2004

CROMPTON and Design

 

United States of America

 

Chemtura Corporation

 

Registered

 

75934820

 

03-Mar-2000

 

2825452

 

23-Mar-2004

DELAC

 

United States of America

 

Chemtura Corporation

 

Registered

 

71442080

 

29-Mar-1941

 

389108

 

22-Jul-1941

DEO-BASE (STYLIZED)

 

United States of America

 

Chemtura Corporation

 

Registered

 

71331126

 

10-Oct-1932

 

300910

 

14-Feb-1933

DIAMOND

 

United States of America

 

Chemtura Corporation

 

Registered

 

76319561

 

28-Sep-2001

 

3407641

 

08-Apr-2008

DIMILIN

 

United States of America

 

Chemtura Corporation

 

Registered

 

73122448

 

12-Apr-1977

 

1091663

 

23-May-1978

DRAPEX

 

United States of America

 

Chemtura Corporation

 

Registered

 

72388181

 

02-Apr-1971

 

938406

 

25-Jul-1972

DURACAST

 

United States of America

 

Chemtura Corporation

 

Registed

 

77571319

 

16-Sep-2008

 

3710105

 

10-Nov-2009

DURAZONE

 

United States of America

 

Chemtura Corporation

 

Registered

 

75/138268

 

10-Jul-1996

 

2069836

 

10-Jun-1997

ENHANCE

 

United States of America

 

Chemtura Corporation

 

Registered

 

73443833

 

15-Sep-1983

 

1297311

 

25-Sep-1984

 

84

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

EVEREST

 

United States of America

 

Chemtura Corporation

 

Pending, ITU

 

77317832

 

31-Oct-2007

 

 

 

 

FINDING BETTER SOLUTIONS

 

United States of America

 

Chemtura Corporation

 

Registered

 

76975677

 

09-Feb-2001

 

2921370

 

25-Jan-2005

FIRESTORM

 

United States of America

 

Chemtura Corporation

 

Registered

 

78686504

 

05-Aug-2005

 

3262698

 

10-Jul-2007

FLEXZONE

 

United States of America

 

Chemtura Corporation

 

Registered

 

72056897

 

08-Aug-1958

 

0688940

 

01-Dec-1959

FLORAMITE

 

United States of America

 

Chemtura Corporation

 

Registered

 

75443383

 

02-Mar-1998

 

2512973

 

27-Nov-2001

FOMREZ

 

United States of America

 

Chemtura Corporation

 

Registered

 

72013944

 

14-Aug-1956

 

651899

 

24-Sep-1957

FOMREZ

 

United States of America

 

Chemtura Corporation

 

Registered

 

72094539

 

06-Apr-1960

 

706829

 

08-Nov-1960

FOMREZ

 

United States of America

 

Chemtura Corporation

 

Registered

 

73539857

 

28-May-1985

 

1374445

 

10-Dec-1985

GENOX

 

United States of America

 

Chemtura Corporation

 

Registered

 

78/148898

 

30-Jul-2002

 

2791181

 

09-Dec-2003

GERMATE

 

United States of America

 

Chemtura Corporation

 

Registered

 

74163223

 

03-May-1991

 

1736007

 

01-Dec-1992

GRAIN GUARD

 

United States of America

 

Chemtura Corporation

 

Registered

 

74118830

 

28-Nov-1990

 

1712864

 

08-Sep-1992

HI MOLY/CAPTAN

 

United States of America

 

Chemtura Corporation

 

Registered

 

73342516

 

21-Dec-1981

 

1258197

 

22-Nov-1983

HIVALLOY

 

United States of America

 

Chemtura Corporation

 

Registered

 

78/235267

 

08-Apr-2003

 

2844843

 

25-May-2004

HYBASE

 

United States of America

 

Chemtura Corporation

 

Registered

 

71698339

 

16-Nov-1955

 

642468

 

12-Mar-1957

HYDROSLIP

 

United States of America

 

Chemtura Corporation

 

Registered

 

75/416944

 

12-Jan-1998

 

2376454

 

16-Aug-2000

INOVATE

 

United States of America

 

Chemtura Corporation

 

Pending, ITU

 

77002998

 

20-Sep-2006

 

 

 

 

INTERLOY

 

United States of America

 

Chemtura Corporation

 

Registered

 

78/235254

 

08-Apr-2003

 

2840271

 

11-May-2004

 

85

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

KERNEL GUARD

 

United States of America

 

Chemtura Corporation

 

Registered

 

73663032

 

26-May-1987

 

1516981

 

20-Dec-1988

KERNEL GUARD

 

United States of America

 

Chemtura Corporation

 

Registered

 

73621905

 

25-Sep-1986

 

1480304

 

15-Mar-1988

LIQUID MOLY

 

United States of America

 

Chemtura Corporation

 

Registered

 

73179300

 

24-Jul-1978

 

1132500

 

08-Apr-1980

LOBASE

 

United States of America

 

Chemtura Corporation

 

Registered

 

74/691750

 

21-Jun-1995

 

1996731

 

27-Aug-1996

MARK

 

United States of America

 

Chemtura Corporation

 

Registered

 

72164302

 

11-Mar-1963

 

780503

 

24-Nov-1964

MARKLEAR

 

United States of America

 

Chemtura Corporation

 

Registered

 

75/550689

 

10-Sep-1998

 

2380460

 

29-Aug-2000

MARKLUBE

 

United States of America

 

Chemtura Corporation

 

Registered

 

75550899

 

10-Sep-1998

 

2389163

 

26-Sep-2000

MARKSCREEN

 

United States of America

 

Chemtura Corporation

 

Registered

 

78257976

 

04-Jun-2003

 

2958151

 

31-May-2005

MARKSTAT

 

United States of America

 

Chemtura Corporation

 

Registered

 

72389513

 

19-Apr-1971

 

939393

 

01-Aug-1972

MONEX

 

United States of America

 

Chemtura Corporation

 

Registered

 

75119365

 

14-Jun-1996

 

2055380

 

02-Apr-1997

NAUGALUBE

 

United States of America

 

Chemtura Corporation

 

Registered

 

72248269

 

16-Jun-1966

 

835794

 

26-Sep-1967

NAUGARD

 

United States of America

 

Chemtura Corporation

 

Registered

 

72243606

 

15-Apr-1966

 

822207

 

17-Jan-1967

NITRO-FIX

 

United States of America

 

Chemtura Corporation

 

Registered

 

73179537

 

24-Jul-1978

 

1120803

 

26-Jun-1979

OFF-SHOOT-T

 

United States of America

 

Chemtura Corporation

 

Registered

 

72314855

 

19-Dec-1968

 

873293

 

22-Jul-1969

OXAF

 

United States of America

 

Chemtura Corporation

 

Registered

 

75/119364

 

14-Jun-1996

 

2055379

 

22-Apr-1997

PETROFLOTE (STYLIZED)

 

United States of America

 

Chemtura Corporation

 

Registered

 

71656532

 

17-Nov-1953

 

595051

 

14-Sep-1954

PETRONATE (STYLIZED)

 

United States of America

 

Chemtura Corporation

 

Registered

 

71388853

 

12-Feb-1937

 

348440

 

27-Jul-1937

 

86

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

PLANTVAX

 

United States of America

 

Chemtura Corporation

 

Registered

 

72253371

 

29-Aug-1966

 

0837381

 

24-Oct-1967

PREVAIL

 

United States of America

 

Chemtura Corporation

 

Registered

 

74081178

 

23-Jul-1990

 

1677314

 

03-Mar-1992

PREVAMITE

 

United States of America

 

Chemtura Corporation

 

Published ITU

 

77366160

 

08-Jan-2008

 

 

 

 

R in circle design

 

United States of America

 

Chemtura Corporation

 

Pending, ITU

 

77260263

 

21-Aug-2007

 

 

 

 

RANCONA

 

United States of America

 

Chemtura Corporation

 

Published ITU

 

77589064

 

09-Oct-2008

 

 

 

 

REPRESS

 

United States of America

 

Chemtura Corporation

 

Published ITU

 

77506115

 

24-Jun-2008

 

 

 

 

SEENOX

 

United States of America

 

Chemtura Corporation

 

Registered

 

73291122

 

29-Dec-1980

 

1212045

 

12-Oct-1982

TEMPRANO

 

United States of America

 

Chemtura Corporation

 

Published ITU

 

77366152

 

08-Jan-2008

 

 

 

 

TERRAGUARD

 

United States of America

 

Chemtura Corporation

 

Registered

 

73604949

 

19-Jun-1986

 

1460567

 

13-Oct-1987

TERRAMASTER

 

United States of America

 

Chemtura Corporation

 

Registered

 

76051222

 

18-May-2000

 

2586245

 

25-Jun-2002

TERRAZOLE

 

United States of America

 

Chemtura Corporation

 

Registered

 

72241505

 

21-Mar-1966

 

835756

 

26-Sep-1967

TRIPLE-NOCTIN

 

United States of America

 

Chemtura Corporation

 

Registered

 

72456069

 

30-Apr-1973

 

982426

 

23-Apr-1974

UBOB

 

United States of America

 

Chemtura Corporation

 

Registered

 

73205573

 

26-Feb-1979

 

1151356

 

21-Apr-1981

ULTRANOX

 

United States of America

 

Chemtura Corporation

 

Registered

 

73391087

 

28-Sep-1982

 

1417977

 

25-Nov-1986

VETO

 

United States of America

 

Chemtura Corporation

 

Registered

 

77297303

 

05-Oct-2007

 

3525377

 

28-Oct-2008

VITAFLO

 

United States of America

 

Chemtura Corporation

 

Pending ITU

 

77284121

 

20-Sep-2007

 

 

 

 

VITAVAX

 

United States of America

 

Chemtura Corporation

 

Registered

 

72253369

 

29-Aug-1966

 

862225

 

24-Dec-1968

 

87

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

VITICURE

 

United States of America

 

Chemtura Corporation

 

Registered

 

77589504

 

09-Oct-2008

 

3726464

 

12-Dec-2009

WESTON

 

United States of America

 

Chemtura Corporation

 

Registered

 

78/060496

 

26-Apr-2001

 

2702620

 

01-Apr-2003

WITCOBOND

 

United States of America

 

Chemtura Corporation

 

Registered

 

72350018

 

29-Jan-1970

 

919631

 

07-Sep-1971

WITCOBOND

 

United States of America

 

Chemtura Corporation

 

Registered

 

72403216

 

20-Sep-1971

 

951716

 

30-Jan-1973

WITCOLINK

 

United States of America

 

Chemtura Corporation

 

Registered

 

78827636

 

02-Mar-2006

 

3386667

 

19-Feb-2008

Leaf Design (Single)

 

United States of America

 

Chemtura Corporation

 

Pending ITU

 

77886712

 

04-Dec-2009

 

 

 

 

CHEMTURA AGROSOLUTIONS and Leaf Design

 

United States of America

 

Chemtura Corporation

 

Pending ITU

 

77811803

 

25-Aug-2009

 

 

 

 

CHEMTURA CROP PROTECTION and Leaf Design

 

United States of America

 

Chemtura Corporation

 

Pending ITU

 

77825812

 

14-Sep-2009

 

 

 

 

CHEMTURA CROP SOLUTIONS and Leaf Design

 

United States of America

 

Chemtura Corporation

 

Pending ITU

 

77825819

 

14-Sep-2009

 

 

 

 

LIQUIDITY PRODUCTIVITY PLATFORM

 

United States of America

 

Chemtura Corporation

 

Pending ITU

 

77734651

 

12-May-2009

 

 

 

 

MARK OBS

 

United States of America

 

Chemtura Corporation

 

Pending ITU

 

77738361

 

15-May-2009

 

 

 

 

RIBBON FLOW

 

United States of America

 

Chemtura Corporation

 

Pending ITU

 

77688535

 

11-Mar-2009

 

 

 

 

 

88

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

BLENDEX

 

Uruguay

 

Chemtura Corporation

 

Registered

 

100905

 

14-Feb-1964

 

362333

 

30-May-1995

CHEMTURA

 

Uruguay

 

Chemtura Corporation

 

Registered

 

366681

 

04-Nov-2005

 

366681

 

15-Sep-2006

CRUSADER

 

Uruguay

 

Chemtura Corporation

 

Registered

 

359639

 

18-Jan-2005

 

359639

 

02-Sep-2005

DIMILIN

 

Uruguay

 

Chemtura Corporation

 

Registered

 

310550

 

12-Feb-1999

 

310550

 

08-May-1999

FAZOR

 

Uruguay

 

Chemtura Corporation

 

Registered

 

332664

 

12-Jul-2001

 

332664

 

28-Nov-2001

OMITE

 

Uruguay

 

Chemtura Corporation

 

Registered

 

334558

 

11-Oct-2001

 

334558

 

03-Dec-2001

VITAVAX

 

Uruguay

 

Chemtura Corporation

 

Registered

 

339783

 

16-Apr-2002

 

339783

 

15-May-2002

BLENDEX

 

Uzbekistan

 

Chemtura Corporation

 

Registered

 

3635

 

21-Mar-1989

 

2154

 

25-Nov-1994

ULTRANOX

 

Uzbekistan

 

Chemtura Corporation

 

Registered

 

10880

 

24-Dec-1993

 

4197

 

27-May-1996

WESTON

 

Uzbekistan

 

Chemtura Corporation

 

Registered

 

9301045.3

 

24-Dec-1993

 

4196

 

27-May-1996

CHEMTURA

 

Venezuela

 

Chemtura Corporation

 

Registered

 

137042005

 

23-Jun-2005

 

269718

 

17-Apr-2006

CHEMTURA

 

Venezuela

 

Chemtura Corporation

 

Registered

 

137052005

 

23-Jun-2005

 

269719

 

17-Apr-2006

CHEMTURA

 

Venezuela

 

Chemtura Corporation

 

Registered

 

137062005

 

23-Jun-2005

 

269720

 

17-Apr-2006

CHEMTURA

 

Venezuela

 

Chemtura Corporation

 

Registered

 

137072005

 

23-Jun-2005

 

269721

 

17-Apr-2006

CHEMTURA

 

Venezuela

 

Chemtura Corporation

 

Registered

 

137082005

 

23-Jun-2005

 

269722

 

17-Apr-2006

CHEMTURA

 

Venezuela

 

Chemtura Corporation

 

Registered

 

130792005

 

23-Jun-2005

 

research1

 

17-Jul-2006

CROMPTON

 

Venezuela

 

Chemtura Corporation

 

Registered

 

1031-2005

 

25-Jan-2005

 

265905

 

11-Nov-2005

 

89

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

DIMILIN

 

Venezuela

 

Chemtura Corporation

 

Registered

 

3794-1979

 

04-Jun-1979

 

100485-F

 

27-Aug-1982

BI-LARV

 

Viet Nam

 

Chemtura Corporation

 

Registered

 

4-2006-11349

 

19-Jul-2006

 

83305

 

25-Jun-2007

OMITE

 

Viet Nam

 

Chemtura Corporation

 

Registered

 

4200511328

 

01-Sep-2005

 

86821

 

21-Aug-2007

BADGER

 

Zambia

 

Chemtura Corporation

 

Registered

 

748/2004

 

17-Nov-2004

 

7482004

 

17-Nov-2004

CHEMTURA

 

Zambia

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

CHEMTURA AND DESIGN

 

Zambia

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

ENVIROMITE

 

Zambia

 

Chemtura Corporation

 

Registered

 

717/2008

 

28-Aug-2008

 

717/2008

 

21-May-2009

INGWE

 

Zambia

 

Chemtura Corporation

 

Registered

 

758/2004

 

22-Nov-2004

 

7582004

 

22-Nov-2004

ROYALKARE

 

Zambia

 

Chemtura Corporation

 

Registered

 

7982006

 

19-Oct-2006

 

7982006

 

11-Sep-2008

ROYALKOTE

 

Zambia

 

Chemtura Corporation

 

Registered

 

7992006

 

19-Oct-2006

 

7992006

 

11-Sep-2008

ROYALMARQ

 

Zambia

 

Chemtura Corporation

 

Registered

 

8002006

 

19-Oct-2006

 

8002006

 

11-Sep-2008

ROYALNEX

 

Zambia

 

Chemtura Corporation

 

Registered

 

8012006

 

19-Oct-2006

 

8012006

 

11-Sep-2008

PROVAX

 

Zimbabwe

 

Chemtura Corporation

 

Registered

 

447/88

 

25-Jul-1988

 

447/88

 

28-Mar-1989

ROYALKARE

 

Zimbabwe

 

Chemtura Corporation

 

Published

 

128306

 

20-Oct-2006

 

 

 

 

ROYALKOTE

 

Zimbabwe

 

Chemtura Corporation

 

Published

 

128406

 

20-Oct-2006

 

 

 

 

ROYALMARQ

 

Zimbabwe

 

Chemtura Corporation

 

Published

 

125806

 

20-Oct-2006

 

 

 

 

ROYALNEX

 

Zimbabwe

 

Chemtura Corporation

 

Published

 

128606

 

20-Oct-2006

 

 

 

 

 

90

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

VIBRATHANE

 

Argentina

 

Chemtura USA Corporation(4)

 

Registered

 

0002030799

 

23-Apr-1996

 

2197898

 

28-Oct-1996

VIBRATHANE

 

Argentina

 

Chemtura USA Corporation

 

Registered

 

2030798

 

23-Apr-1996

 

2197848

 

28-Oct-1996

VIBRATHANE

 

Argentina

 

Chemtura USA Corporation

 

Registered

 

2030800

 

23-Apr-1996

 

2197896

 

28-Oct-1996

NAUGARD

 

Benelux

 

Chemtura USA Corporation

 

Registered

 

547224

 

17-Sep-1971

 

50943

 

21-Feb-1973

TERRAZOLE

 

Benelux

 

Chemtura USA Corporation

 

Registered

 

0000009188

 

06-Aug-1971

 

0000056039

 

06-Aug-1971

DIMILIN

 

Colombia

 

Chemtura USA Corporation

 

Registered

 

0151351

 

16-Apr-1975

 

88553

 

25-Oct-1976

B-NINE

 

Costa Rica

 

Chemtura USA Corporation

 

Registered

 

1991-3864

 

27-Aug-1991

 

95788

 

08-Aug-1996

VITAVAX

 

Costa Rica

 

Chemtura USA Corporation

 

Registered

 

1900-6689205

 

19-Jan-1984

 

66892

 

22-Sep-1986

ALAR

 

Finland

 

Chemtura USA Corporation

 

Registered

 

 

 

23-Aug-1965

 

48268

 

05-Aug-1966

TERRAZOLE

 

Germany

 

Chemtura USA Corporation

 

Registered

 

O5695

 

10-Oct-1966

 

834873

 

07-Jul-1967

ALANAP

 

Greece

 

Chemtura USA Corporation

 

Registered

 

78243

 

11-Oct-1984

 

78243

 

15-Jun-1990

ALLEGIANCE

 

Greece

 

Chemtura USA Corporation

 

Registered

 

141623

 

01-Sep-1999

 

141623

 

19-Jun-2001

FAZOR

 

Greece

 

Chemtura USA Corporation

 

Registered

 

75338

 

12-Aug-1983

 

75338

 

17-May-1985

NEMAREX

 

Greece

 

Chemtura USA Corporation

 

Registered

 

146032

 

08-Feb-2001

 

146032

 

17-Jul-2002

PLANTVAX

 

Greece

 

Chemtura USA Corporation

 

Registered

 

49166

 

03-Oct-1972

 

49166

 

17-Oct-1973

PLANTVAX (IN GREEK)

 

Greece

 

Chemtura USA Corporation

 

Registered

 

114638

 

14-Jun-1993

 

114638

 

17-May-1996

 

 

--------------------------------------------------------------------------------

(4)               Company has confirmed that Chemtura Corporation is the
beneficial owner of all trademarks currently held by Chemtura USA Corporation.

 

91

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

POLYBOND

 

Greece

 

Chemtura USA Corporation

 

Registered

 

108368

 

31-Mar-1992

 

108368

 

17-Apr-1995

POLYLOC

 

Greece

 

Chemtura USA Corporation

 

Registered

 

146772

 

26-Jul-2001

 

146772

 

17-Dec-2002

ROYALFLO

 

Greece

 

Chemtura USA Corporation

 

Registered

 

120723

 

31-Aug-1994

 

120723

 

17-Sep-1997

ADIPRENE

 

Indonesia

 

Chemtura Corporation

 

Published

 

D002006037064

 

14-Nov-2006

 

 

 

 

VIBRATHANE

 

Ireland

 

Chemtura USA Corporation

 

Registered

 

 

 

12-Oct-1971

 

79426

 

07-Feb-1974

VIBRATHANE

 

Ireland

 

Chemtura USA Corporation

 

Registered

 

 

 

14-Oct-1971

 

79427

 

07-Feb-1974

NAUGARD

 

Italy

 

Chemtura USA Corporation

 

Registered

 

096C002817

 

23-Oct-1996

 

754205

 

20-Aug-1998

OMITE

 

Malaysia

 

Chemtura Corporation

 

Registered

 

M060546

 

01-Sep-1972

 

60546

 

01-Sep-1972

ACRAMITE

 

Norway

 

Chemtura USA Corporation

 

Registered

 

200101817

 

07-Feb-2001

 

210103

 

23-Aug-2001

ADIPRENE

 

Norway

 

Chemtura USA Corporation

 

Registered

 

 

 

18-May-1954

 

45139

 

04-Nov-1954

ALAR

 

Norway

 

Chemtura USA Corporation

 

Registered

 

86122

 

05-Jul-1965

 

79349

 

05-Nov-1969

CASORON

 

Norway

 

Chemtura USA Corporation

 

Registered

 

70077

 

07-Jun-1960

 

56000

 

08-Sep-1960

DIMILIN

 

Norway

 

Chemtura USA Corporation

 

Registered

 

791331

 

10-May-1979

 

108082

 

15-Apr-1981

POLYBOND

 

Norway

 

Chemtura USA Corporation

 

Registered

 

921137

 

06-Mar-1992

 

169712

 

05-Nov-1995

RIBBON FLOW

 

Norway

 

Chemtura USA Corporation

 

Registered

 

935396

 

05-Nov-1993

 

175373

 

18-Jul-1996

VIBRABOND

 

Norway

 

Chemtura USA Corporation

 

Registered

 

811895

 

14-Jul-1981

 

115045

 

08-Dec-1983

VIBRASPRAY

 

Norway

 

Chemtura USA Corporation

 

Registered

 

811895

 

14-Jul-1981

 

115046

 

08-Dec-1983

 

92

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

VITAVAX

 

Norway

 

Chemtura USA Corporation

 

Registered

 

92993

 

05-Jun-1967

 

74797

 

18-Jul-1968

COMITE

 

Peru

 

Chemtura USA Corporation

 

Registered

 

0010172/96

 

09-May-1996

 

0000029395

 

20-Sep-1996

FUERA

 

Peru

 

Chemtura USA Corporation

 

Registered

 

 

 

 

 

30103

 

16-Oct-1996

FUERA

 

Peru

 

Chemtura USA Corporation

 

Registered

 

 

 

 

 

30104

 

16-Oct-1996

VITAVAX

 

Peru

 

Chemtura USA Corporation

 

Registered

 

93146

 

01-Aug-1985

 

61980

 

03-Jul-1986

DIMILIN

 

Poland

 

Chemtura USA Corporation

 

Registered

 

0000Z76088

 

06-Jan-1977

 

R55284

 

06-Jan-1977

ACRAMITE

 

Portugal

 

Chemtura USA Corporation

 

Registered

 

353361

 

07-Feb-2001

 

353361

 

26-Nov-2001

FLORAMITE

 

Portugal

 

Chemtura USA Corporation

 

Registered

 

353362

 

07-Feb-2001

 

353362

 

26-Nov-2001

VIBRATHANE

 

United Kingdom

 

Chemtura USA Corporation

 

Registered

 

981842

 

14-Oct-1971

 

981842

 

14-Oct-1971

VIBRATHANE

 

United Kingdom

 

Chemtura USA Corporation

 

Registered

 

981843

 

14-Oct-1971

 

981843

 

14-Oct-1971

VITAVAX

 

United Kingdom

 

Chemtura USA Corporation

 

Registered

 

977158

 

02-Jul-1971

 

977158

 

02-Jul-1971

LINTPLUS

 

United States of America

 

Chemtura USA Corporation

 

Registered

 

75/749039

 

14-Jun-1999

 

2451966

 

15-May-2001

MICROMITE

 

United States of America

 

Chemtura USA Corporation

 

Registered

 

73561013

 

30-Sep-1985

 

1409149

 

16-Sep-1986

NAUGEX

 

United States of America

 

Chemtura USA Corporation

 

Registered

 

73559838

 

23-Sep-1985

 

1395444

 

03-Jun-1986

OMITE

 

United States of America

 

Chemtura USA Corporation

 

Registered

 

72194086

 

23-May-1964

 

0811553

 

26-Jul-1966

ROYALCAST

 

United States of America

 

Chemtura USA Corporation

 

Registered

 

73574346

 

19-Dec-1985

 

1406366

 

26-Aug-1986

TIMONOX

 

India

 

Anderol, Inc.

 

Registered

 

138689

 

09-May-1949

 

138689

 

09-May-1949

TIMONOX

 

India

 

Anderol, Inc.

 

Registered

 

138690

 

09-May-1949

 

138690

 

09-May-1949

 

93

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

BIOGUARD & 2-Wave Swimmer Logo (Horizontal)

 

European Community

 

CPC Bayrol Limited(5)

 

Registered

 

940940

 

25-Sep-1998

 

940940

 

16-Jul-2001

ANDEROL

 

Australia

 

Creanova Inc.(6)

 

Registered

 

211977

 

25-Jul-1967

 

A211977

 

25-Jul-1967

ANDEROL

 

Australia

 

Creanova Inc.

 

Registered

 

211978

 

25-Jul-1967

 

A211978

 

25-Jul-1967

CK CROMPTON & KNOWLES CORPORATION

 

Italy

 

Crompton & Knowles Corp.(7)

 

Registered

 

092C003999

 

30-Oct-1992

 

00644604

 

02-Mar-1995

ALANAP

 

Canada

 

Crompton Co./Cie.(8)

 

Registered

 

0000227925

 

08-Dec-1954

 

0000100818

 

17-Jun-1955

ANCHOR

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000521840

 

14-May-1984

 

TMA304781

 

12-Jul-1985

ARANOX

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000241243

 

29-Jun-1957

 

0000109134

 

17-Jan-1958

ARREST

 

Canada

 

Chemtura Canada Co./Cie

 

Registered

 

0000648399

 

09-Jan-1990

 

388634

 

06-Sep-1991

BLE

 

Canada

 

Crompton Co./Cie.

 

Registered

 

598710

 

12-Jan-1988

 

352537

 

03-Mar-1989

B-NINE

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000278438

 

22-Oct-1963

 

0000137088

 

28-Aug-1964

BUTAZATE

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000255148

 

04-Feb-1960

 

119265

 

26-Aug-1960

BXA

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000325245

 

20-Aug-1969

 

0000169905

 

03-Jul-1970

CATAPULT

 

Canada

 

Crompton Co./Cie.

 

Registered

 

460104

 

15-Oct-1980

 

264278

 

13-Nov-1981

CEREVAX

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000621772

 

23-Dec-1988

 

362503

 

03-Nov-1989

 

--------------------------------------------------------------------------------

(5)          Company has confirmed that Chemtura Corporation is the beneficial
owner of all trademarks currently held by CPC Bayrol Limited.

(6)          Company has confirmed that Chemtura Corporation is the beneficial
owner of all trademarks currently held by Creanova Inc.

(7)          Company has confirmed that Chemtura Corporation is the beneficial
owner of all trademarks currently held by Crompton & Knowles Corp..

(8)          Company has confirmed that Chemtura Corporation is the beneficial
owner of all trademarks currently held by Crompton Co./Cie..

 

94

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

CEREVAX EXTRA

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000621773

 

23-Dec-1988

 

362504

 

03-Nov-1989

CLOAK

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000460673

 

29-Oct-1980

 

TMA264283

 

13-Nov-1981

CROWN

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000545693

 

05-Jul-1985

 

TMA317212

 

08-Aug-1986

DEVICE (HEAD OF GRAIN)

 

Canada

 

Crompton Co./Cie.

 

Registered

 

418963

 

16-Dec-1977

 

TMA241299

 

14-Mar-1980

DYNASEAL

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000834551

 

24-Jan-1997

 

TMA489482

 

06-Feb-1998

GOLDEN APPLE AWARD

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000566616

 

24-Jul-1986

 

TMA349766

 

06-Jan-1989

METHAZATE

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000241425

 

29-May-1957

 

0000109136

 

17-Jan-1958

MICROMITE

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000443978

 

05-Sep-1979

 

0000253005

 

21-Nov-1980

MONEX

 

Canada

 

Crompton Co./Cie.

 

Registered

 

131709

 

30-Aug-1927

 

TMDA42224

 

30-Aug-1927

NAUGALUBE

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000319535

 

04-Feb-1969

 

0000166518

 

28-Nov-1969

NAUGARD

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000319586

 

06-Feb-1969

 

0000166519

 

28-Nov-1969

NAUGATUCK

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000320392

 

05-Mar-1969

 

0000166534

 

28-Nov-1969

NAUGAWHITE

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000249290

 

04-Feb-1959

 

115185

 

04-Sep-1959

OCTAMINE

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000211912

 

06-Jul-1951

 

0152/38904

 

06-Jul-1951

OMITE

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000316284

 

21-Sep-1968

 

0000163676

 

04-Jul-1969

PLANTVAX

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000305748

 

16-Jun-1967

 

0000156476

 

19-Apr-1968

POLYGARD

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000241426

 

29-Jun-1957

 

0000109203

 

24-Jan-1958

 

95

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

PROCURE

 

Canada

 

Crompton Co./Cie.

 

Registered

 

535354

 

24-Jan-1985

 

316785

 

01-Aug-1986

PRO-GRO

 

Canada

 

Crompton Co./Cie.

 

Registered

 

339756

 

27-Jan-1971

 

181264

 

11-Feb-1972

ROYAL MH-30

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000464433

 

26-Jan-1981

 

267896

 

02-Apr-1982

ROYALAC

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000326175

 

25-Sep-1969

 

0000171002

 

04-Sep-1970

ROYALBOND

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000876410

 

27-Apr-1998

 

0TMA514241

 

11-Aug-1999

ROYALCAST

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000570727

 

10-Oct-1986

 

0000333015

 

16-Oct-1987

SELAZATE

 

Canada

 

Crompton Co./Cie.

 

Registered

 

598709

 

12-Jan-1988

 

352536

 

03-Mar-1989

THIOSTOP-N

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000227920

 

08-Dec-1954

 

0000100819

 

17-Jun-1955

TUEX

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000241424

 

29-Jun-1957

 

0000109135

 

17-Jan-1958

VIBRABOND

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000446789

 

15-Nov-1979

 

0000251544

 

10-Oct-1980

VIBRAPAIR

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000421666

 

02-Mar-1978

 

0000274286

 

26-Nov-1982

VIBRATHANE

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000241987

 

15-Aug-1957

 

0000109460

 

21-Feb-1958

VITAFLO

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000339739

 

26-Jan-1971

 

TMA181263

 

11-Feb-1972

VITAVAX

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000307294

 

26-Aug-1967

 

TMA160087

 

20-Dec-1968

VITAVAX SINGLE

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000543101

 

05-Jun-1985

 

0000325152

 

27-Mar-1987

DEVICE (HEAD OF GRAIN)

 

United States of America

 

Crompton Co./Cie.

 

Registered

 

78369867

 

18-Feb-2004

 

3019779

 

29-Nov-2005

BLENDEX

 

Argentina

 

Chemtura Corporation

 

Registered

 

 

 

 

 

2258835

 

21-Oct-1966

 

96

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

CHEMTURA

 

Argentina

 

Chemtura Corporation

 

Registered

 

2600837

 

01-Jul-2005

 

2272301

 

25-Feb-2009

CHEMTURA

 

Argentina

 

Chemtura Corporation

 

Pending

 

2600839

 

01-Jul-2005

 

 

 

 

CROMPTON

 

Argentina

 

Chemtura Corporation

 

Registered

 

2386109

 

15-Aug-2002

 

1930575

 

05-Jun-2003

CROMPTON

 

Argentina

 

Chemtura Corporation

 

Registered

 

2386110

 

15-Aug-2002

 

1930576

 

05-Jun-2003

CROMPTON

 

Argentina

 

Chemtura Corporation

 

Registered

 

2386112

 

15-Aug-2002

 

1930578

 

05-Jun-2003

INTERLOY

 

Argentina

 

Chemtura Corporation

 

Registered

 

2434750

 

03-Jun-2003

 

1994509

 

07-Oct-2004

RANGO

 

Argentina

 

Crompton Corporation(9)

 

Registered

 

1736296

 

06-Apr-1990

 

1627694

 

04-Mar-1997

WESTON

 

Argentina

 

Chemtura Corporation

 

Registered

 

 

 

29-May-1984

 

2212231

 

03-Dec-1986

CHEMTURA

 

Australia

 

Crompton Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

1102475

 

10-Jul-2006

DRAPEX

 

Bangladesh

 

Crompton Corporation

 

Registered

 

16060

 

20-Aug-1980

 

16060

 

23-Dec-1984

CASTOMER

 

Benelux

 

Crompton Corporation

 

Registered

 

633485

 

21-Nov-1979

 

364381

 

21-Nov-1979

CRUSADER

 

Brazil

 

Chemtura Corporation

 

Registered

 

827059310

 

11-Nov-2004

 

827059310

 

11-Sep-2007

HIVALLOY

 

Brazil

 

Chemtura Corporation

 

Registered

 

816092710

 

05-Mar-1991

 

816092710

 

03-Nov-1992

HYBASE

 

Brazil

 

Chemtura Corporation

 

Registered

 

30921

 

21-Sep-1961

 

03538087

 

19-Apr-1967

MARK OBS

 

Brazil

 

Chemtura Corporation

 

Published

 

827543948

 

29-Jun-2005

 

 

 

 

PANAREX

 

Brazil

 

Chemtura Corporation

 

Published

 

827279213

 

30-Mar-2005

 

 

 

 

 

--------------------------------------------------------------------------------

(9)          Company has confirmed that Chemtura Corporation is the beneficial
owner of all trademarks currently held by Crompton Corporation.

 

97

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

PROGARD

 

Brazil

 

Chemtura Corporation

 

Pending

 

827313608

 

07-Apr-2005

 

 

 

 

VITABACTER

 

Brazil

 

Chemtura Corporation

 

Registered

 

826876765

 

06-Sep-2004

 

826876765

 

11-Sep-2007

VITABACTER PLUS

 

Brazil

 

Chemtura Corporation

 

Published

 

827528426

 

22-Jun-2005

 

 

 

 

VITAPACK MICRO

 

Brazil

 

Chemtura Corporation

 

Published

 

827528442

 

22-Jun-2005

 

 

 

 

VORATE

 

Brazil

 

Chemtura Corporation

 

Registered

 

827054173

 

08-Nov-2004

 

827054173

 

11-Sep-2007

CROMPTON

 

Chile

 

Crompton Corporation

 

Registered

 

674059

 

20-Jan-2005

 

727796

 

17-Jun-2005

VITAVAX

 

Chile

 

Crompton Corporation

 

Registered

 

707062

 

13-Oct-2005

 

750202

 

09-Feb-2006

CHEMTURA

 

Colombia

 

Chemtura Corporation

 

Registered

 

05066735

 

07-Jul-2005

 

312862

 

27-Feb-2006

CHEMTURA

 

Colombia

 

Chemtura Corporation

 

Registered

 

05066746

 

07-Jul-2005

 

312903

 

03-Mar-2006

CHEMTURA

 

Colombia

 

Chemtura Corporation

 

Registered

 

05066736

 

07-Jul-2005

 

312864

 

27-Feb-2006

CHEMTURA

 

Colombia

 

Chemtura Corporation

 

Registered

 

05066740

 

07-Jul-2005

 

312868

 

27-Feb-2006

CHEMTURA

 

Colombia

 

Chemtura Corporation

 

Registered

 

05066742

 

07-Jul-2005

 

312869

 

27-Feb-2006

CHEMTURA

 

Colombia

 

Chemtura Corporation

 

Registered

 

05066743

 

07-Jul-2005

 

312870

 

27-Feb-2006

CHEMTURA

 

Colombia

 

Chemtura Corporation

 

Registered

 

05066738

 

07-Jul-2005

 

312866

 

27-Feb-2006

CHEMTURA

 

Colombia

 

Chemtura Corporation

 

Registered

 

05066748

 

07-Jul-2005

 

312872

 

27-Feb-2006

CROMPTON

 

Colombia

 

Chemtura Corporation

 

Registered

 

02106725

 

25-Nov-2002

 

278769

 

18-Dec-2003

CROMPTON

 

Colombia

 

Chemtura Corporation

 

Registered

 

02105302

 

20-Nov-2002

 

278766

 

18-Dec-2003

 

98

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

CROMPTON

 

Colombia

 

Chemtura Corporation

 

Registered

 

02105301

 

20-Nov-2002

 

278765

 

18-Dec-2003

CROMPTON

 

Colombia

 

Chemtura Corporation

 

Registered

 

02105303

 

20-Nov-2002

 

278767

 

18-Dec-2003

CROMPTON

 

Colombia

 

Chemtura Corporation

 

Registered

 

02105297

 

20-Nov-2002

 

278764

 

18-Dec-2003

INTERLOY

 

Colombia

 

Chemtura Corporation

 

Registered

 

03046541

 

03-Jun-2003

 

284102

 

31-May-2004

MARK OBS

 

Colombia

 

Chemtura Corporation

 

Registered

 

0568803

 

13-Jul-2005

 

312873

 

27-Feb-2006

PANAREX

 

Colombia

 

Crompton Corporation

 

Registered

 

0533727

 

12-Apr-2005

 

320507

 

28-Jul-2006

ADIPRENE EXTREME

 

Malaysia

 

Crompton Corporation

 

Registered

 

2004/09344

 

08-Jul-2004

 

04009344

 

08-Jul-2004

DRAPEX

 

Nigeria

 

Chemtura Corporation

 

Registered

 

36798/80/4

 

03-Apr-1980

 

36798

 

24-May-1988

MARK

 

Nigeria

 

Chemtura Corporation

 

Registered

 

36797/80/4

 

04-Apr-1980

 

36797

 

04-Apr-1987

ISOFOAM

 

South Africa

 

Crompton Corporation

 

Registered

 

 

 

22-Nov-1979

 

79/6254

 

22-Nov-1979

DRAPEX

 

Sri Lanka

 

Crompton Corporation

 

Registered

 

41206

 

24-Apr-1980

 

41206

 

24-May-1988

BADGER

 

Tanzania

 

Crompton Corporation

 

Registered

 

002015

 

24-Nov-2004

 

30827

 

16-Nov-2004

INGWE

 

Tanzania

 

Crompton Corporation

 

Registered

 

002040

 

23-Nov-2004

 

30932

 

23-Nov-2004

CYCLORYL

 

United Kingdom

 

Crompton Corporation

 

Registered

 

715943

 

19-Mar-1953

 

715943

 

19-Mar-1953

CHEMTURA

 

Venezuela

 

Crompton Corporation

 

Registered

 

137102005

 

23-Jun-2005

 

research2

 

17-Apr-2006

CHEMTURA

 

Venezuela

 

Crompton Corporation

 

Registered

 

137112005

 

23-Jun-2005

 

research3

 

17-Jul-2006

CROMPTON

 

Venezuela

 

Crompton Corporation

 

Registered

 

1033-2005

 

24-Jan-2005

 

P265906

 

11-Nov-2005

 

99

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

HIVALLOY

 

Venezuela

 

Crompton Corporation

 

Registered

 

17431-1990

 

15-Oct-1990

 

160290

 

10-Jun-1994

INTERLOY

 

Venezuela

 

Crompton Corporation

 

Registered

 

70132003

 

30-May-2003

 

261901

 

26-Sep-2005

WESTON

 

Venezuela

 

Crompton Corporation

 

Registered

 

1943-1984

 

08-Jun-1984

 

124083-F

 

19-May-1986

BADGER

 

Zimbabwe

 

Crompton Corporation

 

Registered

 

92904

 

12-Nov-2004

 

92904

 

12-Nov-2004

ACRAMITE

 

Ecuador

 

Crompton Manufacturing Company, Inc.(10)

 

Registered

 

0000105420

 

28-Jun-2000

 

10643

 

15-Feb-2001

FLORAMITE

 

Ecuador

 

Crompton Manufacturing Company, Inc.

 

Registered

 

0000105421

 

28-Jun-2000

 

10644

 

15-Feb-2001

FLUPRO

 

Ecuador

 

Crompton Manufacturing Company, Inc.

 

Registered

 

0000111602

 

23-Feb-2001

 

16091

 

20-Mar-2002

MICROMITE

 

Ecuador

 

Crompton Manufacturing Company, Inc.

 

Registered

 

102037

 

17-Feb-2000

 

6432

 

14-Sep-2000

PANTERA

 

Ecuador

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

96492

 

16-Jun-1999

 

3444

 

26-Jun-2000

TEDION V18

 

Ecuador

 

Crompton Manufacturing Company, Inc.

 

Registered

 

 

 

13-Apr-1960

 

343

 

14-Aug-1961

ALAR

 

Indonesia

 

Crompton Manufacturing Company, Inc.

 

Registered

 

0D97 22702

 

16-Oct-1997

 

410475

 

20-Apr-1998

BI-LARV

 

Indonesia

 

Chemtura Corporation

 

Registered

 

409120

 

04-Jan-1990

 

502308

 

14-May-2002

 

--------------------------------------------------------------------------------

(10)    Company has confirmed that Chemtura Corporation is the beneficial owner
of all trademarks currently held by Crompton Manufacturing Company, Inc..

 

100

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

DIMILIN

 

Indonesia

 

Chemtura Corporation

 

Registered

 

9616108

 

01-Aug-1996

 

365891

 

30-Aug-1996

DURAZONE

 

Indonesia

 

Chemtura Corporation

 

Registered

 

101-976

 

28-Jan-1992

 

323352

 

20-Aug-1996

OMITE

 

Indonesia

 

Chemtura Corporation

 

Registered

 

00D9615725

 

29-Jul-1996

 

391431

 

19-Sep-1997

PANTERA

 

Indonesia

 

Chemtura Corporation

 

Registered

 

0009811465

 

02-Jul-1998

 

445889

 

23-May-2000

VITAVAX

 

Indonesia

 

Chemtura Corporation

 

Registered

 

8373

 

27-Apr-2000

 

450462

 

07-Nov-2000

REOFLAM

 

Brazil

 

FMC Corporation(11)

 

Registered

 

810995204

 

 

 

810995204

 

31-Jan-1994

REOFOS

 

Brazil

 

FMC Corporation

 

Registered

 

7046758

 

 

 

7046758

 

10-Jan-1980

PLIABRAC with Chinese characters

 

China (Peoples Republic)

 

FMC Corporation

 

Registered

 

9900022330

 

10-Mar-1999

 

1425095

 

28-Jul-2000

REOFOS

 

Hong Kong

 

FMC Corporation

 

Registered

 

413088

 

11-Jul-1988

 

641990

 

09-Jan-1990

REOFOS

 

India

 

FMC Corporation

 

Registered

 

257283

 

09-Jun-1969

 

257253

 

09-Jun-1969

REOFOS

 

Poland

 

FMC Corporation

 

Registered

 

 

 

29-Jul-1969

 

48,456

 

29-Jul-1969

REOPLEX

 

Russian Federation

 

FMC Corporation

 

Registered

 

63380

 

01-Nov-1972

 

46,768

 

08-Aug-1973

REOMOL

 

United Kingdom

 

FMC Corporation

 

Registered

 

609522

 

28-Oct-1939

 

609522

 

28-Feb-1940

GENOX

 

Brazil

 

Crompton Corporation

 

Published

 

824849663

 

05-Aug-2002

 

 

 

 

ULTRANOX

 

Brazil

 

Chemtura Corporation

 

Registered

 

 

 

27-Jun-1985

 

812054067

 

23-Dec-1986

ULTRANOX

 

Colombia

 

Chemtura Corporation

 

Registered

 

 

 

11-Aug-1992

 

144795

 

31-Dec-1993

ULTRANOX

 

India

 

GE Specialties, Inc. (12)

 

Registered

 

574595

 

03-Jun-1992

 

574595

 

14-May-1999

 

--------------------------------------------------------------------------------

(11)         Company has confirmed that Chemtura Corporation is the beneficial
owner of all trademarks currently held by FMC Corporation.

 

(12)         Company has confirmed that Chemtura Corporation is the beneficial
owner of all trademarks currently held by GE Specialties, Inc.

 

101

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ULTRANOX

 

Indonesia

 

GE Specialties, Inc.

 

Registered

 

195749477

 

03-Nov-2001

 

514363

 

14-Aug-2002

BLENDEX

 

Macedonia

 

GE Specialties, Inc.

 

Registered

 

PZ54995

 

11-Jul-1995

 

04727

 

02-Apr-1997

WESTON

 

Malaysia

 

Chemtura Corporation

 

Registered

 

200210551

 

27-Aug-2002

 

02010551

 

05-Apr-2008

WESTON CHEMICAL

 

Germany

 

GE Specialty Chemicals, Inc.(13)

 

Registered

 

 

 

29-Jun-1971

 

1051409

 

25-Jul-1983

WESTON CHEMICAL

 

Germany

 

GE Specialty Chemicals, Inc.

 

Registered

 

 

 

12-Sep-1990

 

DD650491

 

06-Apr-1992

BLENDEX (IN CHINESE AND ENGLISH)

 

Hong Kong

 

GE Specialty Chemicals, Inc.

 

Registered

 

 

 

03-Nov-1967

 

448/1968

 

17-Apr-1968

BLENDEX (IN CHINESE AND JAPANESE CHARACTERS)

 

Taiwan

 

GE Specialty Chemicals, Inc.

 

Registered

 

 

 

12-Jul-1967

 

30297

 

01-May-1968

BLENDEX (IN CHINESE CHARACTERS)

 

Taiwan

 

GE Specialty Chemicals, Inc.

 

Registered

 

 

 

06-Oct-1967

 

31121

 

01-Jul-1968

THERMOGUARD

 

Australia

 

GLCC Laurel, LLC

 

Registered

 

169091

 

06-Sep-1961

 

169091

 

06-Sep-1961

TIMONOX

 

Australia

 

GLCC Laurel, LLC

 

Registered

 

179639

 

09-Apr-1963

 

179639

 

09-Apr-1973

TIMONOX

 

Australia

 

GLCC Laurel, LLC

 

Registered

 

179640

 

09-Apr-1963

 

179,640

 

09-Apr-1973

TIMONOX

 

Benelux

 

GLCC Laurel, LLC

 

Registered

 

739561

 

08-Jan-1990

 

474725

 

28-Oct-1999

TIMONOX

 

Canada

 

GLCC Laurel, LLC

 

Registered

 

104810

 

27-Jul-1921

 

TMDA28854

 

27-Jul-1921

TIMONOX

 

Denmark

 

GLCC Laurel, LLC

 

Registered

 

14791919

 

22-Dec-1919

 

VR1920277

 

13-Mar-1920

 

--------------------------------------------------------------------------------

(13)         Company has confirmed that Chemtura Corporation is the beneficial
owner of all trademarks currently held by GE Specialties Chemicals, Inc.

 

102

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

TIMONOX

 

Finland

 

GLCC Laurel, LLC

 

Registered

 

195902097

 

06-Aug-1959

 

36200

 

27-Jan-1961

THERMOGUARD

 

France

 

GLCC Laurel, LLC

 

Registered

 

960184

 

11-Oct-1988

 

1493245

 

11-Oct-1988

TIMONOX

 

France

 

GLCC Laurel, LLC

 

Registered

 

852735

 

27-Apr-1987

 

1522697

 

27-Apr-1987

TIMONOX

 

Germany

 

GLCC Laurel, LLC

 

Registered

 

A17956WZ

 

27-Nov-1951

 

633213

 

28-Jan-1953

TIMONOX

 

Hong Kong

 

GLCC Laurel, LLC

 

Registered

 

16122

 

17-Feb-1922

 

19920161

 

17-Feb-1922

TIMONOX

 

Ireland

 

GLCC Laurel, LLC

 

Registered

 

43334

 

18-Jun-1918

 

43334

 

18-Jun-1918

TIMONOX

 

Ireland

 

GLCC Laurel, LLC

 

Registered

 

43335

 

18-Jun-1918

 

43335

 

18-Jun-1919

THERMOGUARD

 

Japan

 

GLCC Laurel, LLC

 

Registered

 

H06020849

 

04-Mar-1994

 

4039779

 

08-Aug-1997

TIMONOX

 

Japan

 

GLCC Laurel, LLC

 

Registered

 

49110860

 

19-Aug-1974

 

1343520

 

25-Aug-1978

TIMONOX

 

Malaysia

 

GLCC Laurel, LLC

 

Registered

 

20951

 

03-Mar-1952

 

20951

 

03-Mar-1952

THERMOGUARD

 

New Zealand

 

GLCC Laurel, LLC

 

Registered

 

69526

 

21-Sep-1961

 

69526

 

18-Dec-1963

TIMONOX

 

New Zealand

 

GLCC Laurel, LLC

 

Registered

 

73023

 

17-Apr-1963

 

73023

 

27-Feb-1964

TIMONOX

 

New Zealand

 

GLCC Laurel, LLC

 

Registered

 

73024

 

17-Apr-1963

 

73024

 

27-Feb-1964

TIMONOX

 

Norway

 

GLCC Laurel, LLC

 

Registered

 

 

 

06-Jul-1959

 

54159

 

06-Jul-1959

TIMONOX

 

Portugal

 

GLCC Laurel, LLC

 

Registered

 

149364

 

04-Jun-1968

 

149364

 

05-Nov-1969

TIMONOX

 

Singapore

 

GLCC Laurel, LLC

 

Registered

 

13112

 

13-Nov-1950

 

T5013112Z

 

13-Nov-1950

TIMONOX

 

South Africa

 

GLCC Laurel, LLC

 

Registered

 

664821

 

29-Nov-1966

 

664821

 

29-Nov-1966

 

103

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

TIMONOX

 

South Africa

 

GLCC Laurel, LLC

 

Registered

 

664820

 

29-Nov-1966

 

664820

 

29-Nov-1966

TIMONOX

 

Sweden

 

GLCC Laurel, LLC

 

Registered

 

196903316

 

15-Jul-1969

 

128918

 

24-Oct-1969

TIMONOX (Stylized)

 

Sweden

 

GLCC Laurel, LLC

 

Registered

 

28116

 

21-Dec-1923

 

28116

 

05-Feb-1924

TIMONOX

 

Switzerland

 

GLCC Laurel, LLC

 

Registered

 

231388

 

07-Apr-1948

 

362222

 

07-Apr-1948

TIMONOX

 

United Kingdom

 

GLCC Laurel, LLC

 

Registered

 

426826

 

06-Jun-1922

 

426826

 

06-Jun-1922

TIMONOX

 

United Kingdom

 

GLCC Laurel, LLC

 

Registered

 

392424

 

18-Jun-1919

 

392424

 

18-Jun-1919

TIMONOX (Stylized)

 

United Kingdom

 

GLCC Laurel, LLC

 

Registered

 

744135

 

06-Jul-1955

 

744135

 

06-Jul-1955

TRUTINT

 

United Kingdom

 

GLCC Laurel, LLC

 

Registered

 

1175618

 

25-May-1982

 

1175618

 

11-Jan-1986

AZUB

 

United States of America

 

GLCC Laurel, LLC

 

Registered

 

75/226,800

 

16-Jan-1997

 

2390129

 

26-Sep-2000

MICROFINE

 

United States of America

 

GLCC Laurel, LLC

 

Registered

 

73626013

 

20-Oct-1986

 

1471098

 

05-Jan-1988

ONGARD

 

United States of America

 

GLCC Laurel, LLC

 

Registered

 

73041005

 

06-Jan-1975

 

1063613

 

19-Apr-1977

PYROBLOC

 

United States of America

 

GLCC Laurel, LLC

 

Registered

 

73433151

 

05-Jul-1983

 

1413846

 

21-Oct-1986

SMOKEBLOC

 

United States of America

 

GLCC Laurel, LLC

 

Registered

 

73466286

 

21-Feb-1984

 

1310630

 

25-Dec-1984

THERMOGUARD

 

United States of America

 

GLCC Laurel, LLC

 

Registered

 

73521412

 

08-Feb-1985

 

1359955

 

17-Sep-1985

TIMONOX

 

United States of America

 

GLCC Laurel, LLC

 

Registered

 

78505847

 

26-Oct-2004

 

3092434

 

16-May-2006

TMS

 

United States of America

 

GLCC Laurel, LLC

 

Registered

 

74109566

 

26-Oct-1990

 

1679994

 

24-Mar-1992

TRUTINT

 

United States of America

 

GLCC Laurel, LLC

 

Registered

 

73332836

 

16-Oct-1981

 

1228023

 

22-Feb-1983

 

104

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

TIMONOX

 

Pakistan

 

GLCC Technologies, Inc.(14)

 

Registered

 

5135

 

30-Apr-1949

 

5135

 

30-Apr-1949

TIMONOX

 

Pakistan

 

GLCC Technologies, Inc.

 

Registered

 

5136

 

30-Apr-1949

 

5136

 

30-Apr-1949

TIMONOX

 

Portugal

 

GLCC Technologies, Inc.

 

Registered

 

149364

 

04-Jun-1968

 

149364

 

05-Nov-1969

ANZON

 

United Kingdom

 

GLCC Technologies, Inc.

 

Registered

 

1159728

 

19-Aug-1981

 

1159728

 

19-Aug-1981

AZ & Design

 

United Kingdom

 

GLCC Technologies, Inc.

 

Registered

 

1079766

 

15-Jun-1977

 

1079766

 

15-Jun-1977

FIREMASTER

 

Argentina

 

Great Lakes Chemical Corporation

 

Registered

 

2367956

 

04-Mar-2002

 

1915987

 

28-Feb-2003

FYREBLOC

 

Argentina

 

Great Lakes Chemical Corporation

 

Registered

 

2490724

 

23-Jan-2004

 

2047762

 

17-Oct-2005

NDB

 

Argentina

 

Great Lakes Chemical Corporation

 

Registered

 

2361389

 

10-Dec-2001

 

1910835

 

16-Jan-2003

PBS-64

 

Argentina

 

Great Lakes Chemical Corporation

 

Registered

 

2300485

 

03-Aug-2000

 

1858472

 

17-Jan-2002

BLOOMGARD

 

Australia

 

Great Lakes Chemical Corporation

 

Registered

 

844801

 

02-Aug-2000

 

844801

 

02-Aug-2000

AGRIBROM

 

Brazil

 

Great Lakes Chemical Corporation

 

Registered

 

814020593

 

31-Dec-1987

 

814020593

 

21-Aug-1990

NDB

 

Bulgaria

 

Great Lakes Chemical Corporation

 

Registered

 

57477

 

11-Dec-2001

 

44917

 

28-May-2003

 

--------------------------------------------------------------------------------

(14)         Company has confirmed that Chemtura Corporation is the beneficial
owner of all trademarks currently held by GLCC Technologies, Inc.

 

105

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

DURAD

 

Canada

 

Great Lakes Chemical Corporation

 

Registered

 

488712

 

22-Jun-1982

 

TMA301615

 

04-Apr-1985

FIREMASTER

 

Canada

 

Great Lakes Chemical Corporation

 

Registered

 

1130248

 

05-Feb-2002

 

TMA607987

 

19-Apr-2004

FYREBLOC

 

Canada

 

Great Lakes Chemical Corporation

 

Registered

 

1205027

 

22-Jan-2004

 

TMA721699

 

21-Aug-2008

GEOBROM

 

Canada

 

Great Lakes Chemical Corporation

 

Registered

 

623053

 

11-Jan-1989

 

TMA393010

 

24-Jan-1992

LIQUIBROM

 

Canada

 

Great Lakes Chemical Corporation

 

Registered

 

716943

 

16-Nov-1992

 

TMA461128

 

16-Aug-1996

METH-O-GAS

 

Canada

 

Great Lakes Chemical Corporation

 

Registered

 

376635

 

02-Jul-1974

 

TMA206833

 

02-May-1975

NDB

 

Canada

 

Great Lakes Chemical Corporation

 

Registered

 

1124475

 

06-Dec-2001

 

TMA592274

 

15-Oct-2003

REOFLAM

 

Canada

 

Great Lakes Chemical Corporation

 

Registered

 

494304

 

02-Nov-1982

 

TMA290670

 

04-May-1984

REOFOS

 

Canada

 

Great Lakes Chemical Corporation

 

Registered

 

512211

 

10-Nov-1983

 

TMA295786

 

05-Oct-1984

REOGARD

 

Canada

 

Great Lakes Chemical Corporation

 

Registered

 

1132659

 

28-Feb-2002

 

604440

 

08-Mar-2004

REOLUBE

 

Canada

 

Great Lakes Chemical Corporation

 

Registered

 

339687

 

25-Jan-1971

 

TMA181618

 

03-Mar-1972

 

106

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

REOMOL

 

Canada

 

Great Lakes Chemical Corporation

 

Registered

 

512210

 

10-Nov-1983

 

299198

 

18-Jan-1985

REOPLEX

 

Canada

 

Great Lakes Chemical Corporation

 

Registered

 

512212

 

10-Nov-1983

 

TMA 294572

 

31-Aug-1984

TERR-O-GAS

 

Canada

 

Great Lakes Chemical Corporation

 

Registered

 

519743

 

03-Apr-1984

 

TMA299598

 

01-Feb-1985

VECAP and Design

 

Canada

 

Great Lakes Chemical Corporation

 

Pending

 

1355783

 

16-Jul-2007

 

 

 

 

FIREMASTER

 

Chile

 

Great Lakes Chemical Corporation

 

Registered

 

563114

 

28-Mar-2002

 

672419

 

02-Sep-2003

FYREBLOC

 

Chile

 

Great Lakes Chemical Corporation

 

Registered

 

635250

 

23-Jan-2004

 

702833

 

08-Sep-2004

NDB

 

Chile

 

Great Lakes Chemical Corporation

 

Registered

 

552414

 

11-Dec-2001

 

658239

 

19-Feb-2003

BLOOMGARD

 

China (Peoples Republic)

 

Great Lakes Chemical Corporation

 

Registered

 

200116225

 

21-Jan-2002

 

1700004

 

21-Jan-2002

FIREMASTER

 

China (Peoples Republic)

 

Great Lakes Chemical Corporation

 

Registered

 

3092669

 

07-Feb-2002

 

3092669

 

21-May-2003

GEOBROM

 

China (Peoples Republic)

 

Great Lakes Chemical Corporation

 

Registered

 

2000029388

 

15-Mar-2000

 

1628104

 

07-Sep-2001

NDB

 

China (Peoples Republic)

 

Great Lakes Chemical Corporation

 

Registered

 

3036762

 

11-Dec-2001

 

3036762

 

28-Mar-2003

 

107

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

VECAP and Design

 

China (Peoples Republic)

 

Great Lakes Chemical Corporation

 

Pending

 

 

 

09-Jul-2007

 

 

 

 

FIREMASTER

 

Colombia

 

Great Lakes Chemical Corporation

 

Registered

 

218107

 

27-Feb-2002

 

257317

 

30-Oct-2002

FYREBLOC

 

Colombia

 

Great Lakes Chemical Corporation

 

Registered

 

4005077

 

23-Jan-2004

 

288524

 

29-Oct-2004

NDB

 

Colombia

 

Great Lakes Chemical Corporation

 

Registered

 

1105515

 

10-Dec-2001

 

265247

 

30-Jan-2003

NDB

 

Czech Republic

 

Great Lakes Chemical Corporation

 

Registered

 

174635

 

11-Dec-2001

 

250810

 

 

AGRIBROM

 

Denmark

 

Great Lakes Chemical Corporation

 

Registered

 

8645-1987

 

23-Dec-1987

 

795-1990

 

16-Feb-1990

NDB

 

Ecuador

 

Great Lakes Chemical Corporation

 

Registered

 

119574

 

07-Dec-2001

 

19036

 

09-Aug-2002

FIREMASTER

 

European Community

 

Great Lakes Chemical Corporation

 

Registered

 

2561199

 

04-Feb-2002

 

2561199

 

02-May-2003

FYREBLOC

 

European Community

 

Great Lakes Chemical Corporation

 

Registered

 

3629466

 

23-Jan-2004

 

3629466

 

23-Jun-2004

NDB

 

European Community

 

Great Lakes Chemical Corporation

 

Registered

 

2493385

 

07-Dec-2001

 

2493385

 

07-Dec-2003

SECURE and Design

 

European Community

 

Great Lakes Chemical Corporation

 

Registered

 

7354814

 

29-Oct-2008

 

7354814

 

29-Jul-2009

 

108

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

VECAP and Design

 

European Community

 

Great Lakes Chemical Corporation

 

Registered

 

005628821

 

19-Jan-2007

 

005628821

 

04-Feb-2008

BLOOMGARD

 

France

 

Great Lakes Chemical Corporation

 

Registered

 

003 045 223

 

04-Aug-2000

 

003 045 223

 

05-Jan-2001

PBS-64

 

France

 

Great Lakes Chemical Corporation

 

Registered

 

003045224

 

04-Aug-2000

 

003045224

 

05-Jan-2001

NDB

 

Georgia

 

Great Lakes Chemical Corporation

 

Registered

 

AM 2001 016562

 

11-Dec-2001

 

M14852

 

12-Dec-2002

BLOOMGARD

 

Germany

 

Great Lakes Chemical Corporation

 

Registered

 

300 57 838

 

07-Feb-2000

 

300 57 838

 

11-Jan-2001

LIQUIBROM

 

Germany

 

Great Lakes Chemical Corporation

 

Registered

 

G149255Wz

 

14-Nov-1992

 

2053394

 

04-Jan-1994

PBS-64

 

Germany

 

Great Lakes Chemical Corporation

 

Registered

 

300 57 839.3/01

 

03-Aug-2000

 

300 57 839

 

21-Jun-2001

LIQUIBROM

 

Greece

 

Great Lakes Chemical Corporation

 

Registered

 

112290

 

13-Jan-1993

 

112290

 

18-Sep-1995

FIREMASTER

 

Hong Kong

 

Great Lakes Chemical Corporation

 

Registered

 

200201888

 

08-Feb-2002

 

133772002

 

17-Oct-2002

NDB

 

Hong Kong

 

Great Lakes Chemical Corporation

 

Registered

 

2001/19790

 

06-Dec-2001

 

2003B06975

 

28-May-2003

PBS-64

 

Hong Kong

 

Great Lakes Chemical Corporation

 

Registered

 

2000 17159

 

01-Aug-2000

 

2001B04383

 

12-Apr-2001

 

109

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

NDB

 

Hungary

 

Great Lakes Chemical Corporation

 

Registered

 

M0106375

 

11-Dec-2001

 

174947

 

10-Apr-2003

VECAP and Design

 

India

 

Great Lakes Chemical Corporation

 

Pending

 

 

 

18-Jul-2007

 

 

 

 

GEOBROM

 

Indonesia

 

Great Lakes Chemical Corporation

 

Registered

 

D004950

 

15-Mar-2000

 

477680

 

25-May-2001

NDB

 

Indonesia

 

Great Lakes Chemical Corporation

 

Registered

 

D00-2001-27170-27381

 

11-Mar-2002

 

530334

 

24-Feb-2003

FYREBLOC

 

Int’l Registration - Madrid Agreement / Protocol

 

Great Lakes Chemical Corporation

 

Registered

 

Z1230304

 

23-Jan-2004

 

818690

 

04-Mar-2004

VECAP and Design

 

Int’l Registration - Madrid Agreement / Protocol

 

Great Lakes Chemical Corporation

 

Registered

 

933296

 

09-Jul-2007

 

933296

 

09-Jul-2007

NDB

 

Iran

 

Great Lakes Chemical Corporation

 

Registered

 

8009545

 

09-Dec-2001

 

103382

 

04-Mar-2003

BLOOMGARD

 

Ireland

 

Great Lakes Chemical Corporation

 

Registered

 

218382

 

01-Aug-2000

 

218382

 

01-Aug-2000

PBS-64

 

Ireland

 

Great Lakes Chemical Corporation

 

Registered

 

218618

 

01-Aug-2000

 

218618

 

01-Aug-2000

FIREMASTER

 

Israel

 

Great Lakes Chemical Corporation

 

Registered

 

155136

 

04-Feb-2002

 

155136

 

05-Aug-2003

NDB

 

Israel

 

Great Lakes Chemical Corporation

 

Registered

 

153710

 

09-Dec-2001

 

153710

 

08-Oct-2002

 

110

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

REOGARD

 

Israel

 

Great Lakes Chemical Corporation

 

Registered

 

155610

 

28-Feb-2002

 

155610

 

04-Mar-2003

BLOOMGARD

 

Italy

 

Great Lakes Chemical Corporation

 

Registered

 

4886200 RM

 

02-Aug-2000

 

900945

 

04-Jul-2003

BROM-O-GAS

 

Italy

 

Great Lakes Chemical Corporation

 

Registered

 

RM91C002221

 

18-Jun-1991

 

612978

 

29-Dec-1993

LIQUIBROM

 

Italy

 

Great Lakes Chemical Corporation

 

Registered

 

RM92C004420

 

04-Dec-1992

 

644939

 

07-Mar-1995

PBS-64

 

Italy

 

Great Lakes Chemical Corporation

 

Registered

 

2000C004887

 

02-Aug-2000

 

900946

 

04-Jul-2003

AGRIBROM

 

Japan

 

Great Lakes Chemical Corporation

 

Registered

 

146155/1987

 

26-Dec-1987

 

2,280,376

 

30-Nov-1990

BLOOMGARD

 

Japan

 

Great Lakes Chemical Corporation

 

Registered

 

84758/2000

 

01-Aug-2000

 

4447869

 

19-Jan-2001

FYREBLOC

 

Japan

 

Great Lakes Chemical Corporation

 

Registered

 

818690

 

23-Jan-2004

 

818690

 

29-Jul-2004

LIQUIBROM

 

Japan

 

Great Lakes Chemical Corporation

 

Registered

 

383/1993

 

06-Jan-1993

 

3330914

 

11-Jul-1997

NDB

 

Japan

 

Great Lakes Chemical Corporation

 

Registered

 

108961/2001

 

06-Dec-2001

 

4626282

 

29-Nov-2002

VECAP and Design

 

Japan

 

Great Lakes Chemical Corporation

 

Pending

 

 

 

09-Jul-2007

 

 

 

 

 

111

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ALKANOX 240

 

Korea, Republic of

 

Great Lakes Chemical Corporation

 

Registered

 

 

 

 

 

385797

 

08-Dec-1997

ANOX

 

Korea, Republic of

 

Great Lakes Chemical Corporation

 

Registered

 

 

 

 

 

385791

 

08-Dec-1997

ANOX 20

 

Korea, Republic of

 

Great Lakes Chemical Corporation

 

Registered

 

 

 

 

 

385793

 

08-Dec-1997

ANOX 20 NDB

 

Korea, Republic of

 

Great Lakes Chemical Corporation

 

Registered

 

 

 

 

 

385795

 

08-Dec-1997

ANOX PP18

 

Korea, Republic of

 

Great Lakes Chemical Corporation

 

Registered

 

 

 

 

 

385792

 

08-Dec-1997

FIREMASTER

 

Korea, Republic of

 

Great Lakes Chemical Corporation

 

Registered

 

40-2002-6676

 

07-Feb-2002

 

605850

 

14-Jan-2005

FYREBLOC

 

Korea, Republic of

 

Great Lakes Chemical Corporation

 

Registered

 

818690

 

 

 

818690

 

23-Jan-2004

NDB

 

Korea, Republic of

 

Great Lakes Chemical Corporation

 

Registered

 

40-2001-54718

 

07-Dec-2001

 

552892

 

04-Jul-2003

PP18NDB

 

Korea, Republic of

 

Great Lakes Chemical Corporation

 

Registered

 

 

 

 

 

385796

 

08-Dec-1997

REOGARD

 

Korea, Republic of

 

Great Lakes Chemical Corporation

 

Registered

 

2002-0009599

 

28-Feb-2002

 

582387

 

12-May-2004

VECAP and Design

 

Korea, Republic of

 

Great Lakes Chemical Corporation

 

Registered

 

933296

 

09-Jul-2007

 

933296

 

09-Jul-2007

 

112

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

NDB

 

Lebanon

 

Great Lakes Chemical Corporation

 

Registered

 

34659

 

10-Dec-2001

 

89211

 

10-Dec-2001

NDB

 

Malaysia

 

Great Lakes Chemical Corporation

 

Registered

 

2001/15767

 

08-Dec-2001

 

01015767

 

15-Oct-2004

BLOOMGARD

 

Mexico

 

Great Lakes Chemical Corporation

 

Registered

 

440,353

 

04-Aug-2000

 

678,558

 

27-Nov-2000

FIREMASTER

 

Mexico

 

Great Lakes Chemical Corporation

 

Registered

 

548555

 

24-May-2002

 

751371

 

25-Jun-2002

GEOBROM

 

Mexico

 

Great Lakes Chemical Corporation

 

Registered

 

416098

 

15-Mar-2000

 

683012

 

24-Jan-2001

LIQUIBROM

 

Mexico

 

Great Lakes Chemical Corporation

 

Registered

 

157865

 

28-Dec-1992

 

437696

 

19-Jul-1993

NDB

 

Mexico

 

Great Lakes Chemical Corporation

 

Registered

 

522798

 

11-Dec-2001

 

746795

 

14-May-2002

PBS-64

 

Mexico

 

Great Lakes Chemical Corporation

 

Registered

 

440,354

 

04-Aug-2000

 

677254

 

31-Oct-2000

REOLUBE

 

Mexico

 

Great Lakes Chemical Corporation

 

Registered

 

 

 

08-Feb-1979

 

223634

 

04-Apr-1979

GEOBROM

 

New Zealand

 

Great Lakes Chemical Corporation

 

Registered

 

190353

 

13-Jan-1989

 

190353

 

26-Mar-1992

BLOOMGARD

 

Norway

 

Great Lakes Chemical Corporation

 

Registered

 

2000 08913

 

02-Aug-2000

 

207665

 

29-Mar-2001

 

113

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

FIREMASTER

 

Norway

 

Great Lakes Chemical Corporation

 

Registered

 

2002-00844

 

05-Feb-2002

 

224580

 

14-Oct-2004

NDB

 

Norway

 

Great Lakes Chemical Corporation

 

Registered

 

200114235

 

06-Dec-2001

 

215595

 

29-Aug-2002

PBS-64

 

Norway

 

Great Lakes Chemical Corporation

 

Registered

 

2000 08914

 

02-Aug-2000

 

207 666

 

29-Mar-2001

NDB

 

Peru

 

Great Lakes Chemical Corporation

 

Registered

 

140179

 

07-Dec-2001

 

080208

 

15-May-2002

FIREMASTER

 

Philippines

 

Great Lakes Chemical Corporation

 

Registered

 

42002004123

 

23-May-2002

 

42002004123

 

17-Jan-2005

NDB

 

Poland

 

Great Lakes Chemical Corporation

 

Registered

 

Z244135

 

11-Dec-2001

 

R-170962

 

22-Jun-2006

NDB

 

Romania

 

Great Lakes Chemical Corporation

 

Registered

 

M200106205

 

11-Dec-2001

 

50218

 

11-Dec-2001

VECAP and Design

 

Russian Federation

 

Great Lakes Chemical Corporation

 

Pending

 

 

 

09-Jul-2007

 

 

 

 

FYREBLOC

 

Saudi Arabia

 

Great Lakes Chemical Corporation

 

Registered

 

88327

 

17-Mar-2004

 

77067

 

08-Feb-2005

GUARDEX

 

Saudi Arabia

 

Great Lakes Chemical Corporation

 

Registered

 

16865

 

03-Jun-1992

 

2832

 

24-Apr-1993

GUARDEX

 

Saudi Arabia

 

Great Lakes Chemical Corporation

 

Registered

 

16864

 

03-Jun-1992

 

282100

 

24-Apr-1993

 

114

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

GUARDEX & Hexagon Design

 

Saudi Arabia

 

Great Lakes Chemical Corporation

 

Registered

 

16866

 

03-Jun-1992

 

2831

 

24-Apr-1993

GUARDEX & Hexagon Design

 

Saudi Arabia

 

Great Lakes Chemical Corporation

 

Registered

 

16867

 

03-Jun-1992

 

2833

 

24-Apr-1993

BLOOMGARD

 

Singapore

 

Great Lakes Chemical Corporation

 

Registered

 

T00113800G

 

07-Aug-2000

 

T0013800G

 

14-Jan-2002

FIREMASTER

 

Singapore

 

Great Lakes Chemical Corporation

 

Registered

 

T0201633B

 

08-Feb-2002

 

T0201633B

 

08-Feb-2002

NDB

 

Singapore

 

Great Lakes Chemical Corporation

 

Registered

 

T0118834B

 

07-Dec-2001

 

T0118834B

 

11-Jun-2001

REOGARD

 

Singapore

 

Great Lakes Chemical Corporation

 

Registered

 

T02/02188C

 

28-Feb-2002

 

T0202188C

 

30-Aug-2001

NDB

 

Slovak Republic

 

Great Lakes Chemical Corporation

 

Registered

 

36982001

 

10-Dec-2001

 

202008

 

11-Feb-2003

BLOOMGARD

 

Spain

 

Great Lakes Chemical Corporation

 

Registered

 

2337962

 

04-Aug-2000

 

2,337,962

 

20-Feb-2001

LIQUIBROM

 

Spain

 

Great Lakes Chemical Corporation

 

Registered

 

1740754

 

22-Jan-1993

 

1740754

 

20-Apr-1994

PBS-64

 

Spain

 

Great Lakes Chemical Corporation

 

Registered

 

2337963

 

04-Aug-2000

 

2,337,963

 

20-Feb-2001

REOGARD

 

Spain

 

Great Lakes Chemical Corporation

 

Registered

 

2459360

 

28-Feb-2002

 

2459360

 

22-Jul-2002

 

115

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

BLOOMGARD

 

Sweden

 

Great Lakes Chemical Corporation

 

Registered

 

0005796

 

03-Aug-2000

 

350468

 

30-Nov-2001

LIQUIBROM

 

Sweden

 

Great Lakes Chemical Corporation

 

Registered

 

92-10152

 

18-Nov-1992

 

252048

 

24-Sep-1993

PBS-64

 

Sweden

 

Great Lakes Chemical Corporation

 

Registered

 

2000/05797

 

03-Aug-2000

 

0351155

 

21-Dec-2001

AQUABROME DIHALO

 

Switzerland

 

Great Lakes Chemical Corporation

 

Registered

 

 

 

02-Mar-1983

 

322,332

 

20-Apr-1983

BLOOMGARD

 

Switzerland

 

Great Lakes Chemical Corporation

 

Registered

 

09231/2000

 

04-Aug-2000

 

482400

 

03-Jul-2001

BROM-O-GAS

 

Switzerland

 

Great Lakes Chemical Corporation

 

Registered

 

 

 

03-Jul-1991

 

393879

 

19-Aug-1992

BROM-O-SOL

 

Switzerland

 

Great Lakes Chemical Corporation

 

Registered

 

 

 

03-Jul-1991

 

393880

 

19-Aug-1992

NDB

 

Switzerland

 

Great Lakes Chemical Corporation

 

Registered

 

115102001

 

06-Dec-2001

 

497015

 

06-Dec-2001

PBS-64

 

Switzerland

 

Great Lakes Chemical Corporation

 

Registered

 

09230/2000

 

04-Aug-2000

 

482414

 

03-Jul-2001

BLOOMGARD

 

Taiwan

 

Great Lakes Chemical Corporation

 

Registered

 

89044757

 

03-Aug-2000

 

964699

 

16-Oct-2001

FIREMASTER

 

Taiwan

 

Great Lakes Chemical Corporation

 

Registered

 

91004869

 

05-Feb-2002

 

1031022

 

01-Feb-2003

 

116

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

FYREBLOC

 

Taiwan

 

Great Lakes Chemical Corporation

 

Registered

 

093002984

 

27-Jan-2004

 

1135698

 

16-Jan-2005

LIQUIBROM

 

Taiwan

 

Great Lakes Chemical Corporation

 

Registered

 

(81) 59655

 

01-Dec-1992

 

609784

 

01-Sep-1993

NDB

 

Taiwan

 

Great Lakes Chemical Corporation

 

Registered

 

90049953

 

07-Dec-2001

 

1021494

 

16-Nov-2002

PBS-64

 

Taiwan

 

Great Lakes Chemical Corporation

 

Registered

 

89044758

 

03-Aug-2000

 

964700

 

16-Oct-2001

REOGARD

 

Taiwan

 

Great Lakes Chemical Corporation

 

Registered

 

91007569

 

01-Mar-2002

 

1028902

 

16-Jan-2003

VECAP and Design

 

Taiwan

 

Great Lakes Chemical Corporation

 

Registered

 

96033346

 

09-Jul-2007

 

1329857

 

16-Sep-2008

FIREMASTER

 

Thailand

 

Great Lakes Chemical Corporation

 

Registered

 

482788

 

15-Mar-2002

 

TM173507

 

26-Dec-2002

REOGARD

 

Thailand

 

Great Lakes Chemical Corporation

 

Registered

 

481599

 

28-Feb-2002

 

TM170888

 

06-Nov-2002

NDB

 

Turkey

 

Great Lakes Chemical Corporation

 

Registered

 

2001025622

 

10-Dec-2001

 

2001025622

 

10-Dec-2001

VECAP and Design

 

Turkey

 

Great Lakes Chemical Corporation

 

Registered

 

933296

 

09-Jul-2007

 

933296

 

09-Jul-2007

NDB

 

Ukraine

 

Great Lakes Chemical Corporation

 

Registered

 

2001127910

 

07-Dec-2001

 

36446

 

07-Dec-2001

 

117

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

BLOOMGARD

 

United Kingdom

 

Great Lakes Chemical Corporation

 

Registered

 

2241483

 

03-Aug-2000

 

2241483

 

19-Jan-2001

PBS-64

 

United Kingdom

 

Great Lakes Chemical Corporation

 

Registered

 

2241453

 

03-Aug-2000

 

2241453

 

19-Jan-2001

REOGARD

 

United Kingdom

 

Great Lakes Chemical Corporation

 

Registered

 

2294137

 

28-Feb-2002

 

2294137

 

30-Aug-2002

ALKANOX

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

76226476

 

19-Mar-2001

 

2617338

 

10-Sep-2002

ANOX

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

76223633

 

09-Mar-2001

 

3257388

 

03-Jul-2007

BROM 55

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

71694301

 

07-Sep-1955

 

640213

 

22-Jan-1957

BROM-O-GAS

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

72/088857

 

12-Jan-1960

 

711688

 

28-Feb-1961

BROM-O-SOL

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

72/300188

 

11-Jun-1968

 

869242

 

13-May-1969

CHLOR-O-PIC

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

72300189

 

11-Jun-1968

 

869243

 

13-May-1969

DURAD

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

73348745

 

04-Feb-1982

 

1266731

 

14-Feb-1984

DURAD

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

73152962

 

02-Dec-1977

 

1119491

 

05-Jun-1979

 

118

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

FIREMASTER

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

72220524

 

07-Jun-1965

 

803699

 

15-Feb-1966

FYREBLOC

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

73433142

 

05-Jul-1983

 

1304499

 

13-Nov-1984

FYREBLOC

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

78277783

 

23-Jul-2003

 

2879465

 

31-Aug-2004

GEOBROM

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

75799850

 

15-Sep-1999

 

2397651

 

24-Oct-2000

GREAT LAKES CHEMICAL CORPORATION

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

76200351

 

26-Jan-2001

 

2676489

 

21-Jan-2003

GREAT LAKES DBS

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

74484659

 

31-Jan-1994

 

1869152

 

27-Dec-1994

KP-140

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

72243654

 

18-Apr-1966

 

823251

 

31-Jan-1967

KP-140

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

73348775

 

04-Feb-1982

 

1260698

 

13-Dec-1983

KRONITEX

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

73348751

 

04-May-1982

 

1266732

 

14-Feb-1984

METH-O-GAS

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

72300190

 

11-Jun-1968

 

869244

 

13-May-1969

NDB

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

76269741

 

11-Jun-2001

 

2630963

 

08-Oct-2002

 

119

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

PHT4

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

72440657

 

08-Nov-1972

 

969007

 

25-Sep-1973

PYRONIL

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

73788801

 

24-Mar-1989

 

1640100

 

09-Apr-1991

REOFOS

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

72439537

 

27-Oct-1972

 

989449

 

30-Jul-1974

REOGARD

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

76/307,218

 

30-Aug-2001

 

2552681

 

26-Mar-2002

REOLUBE

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

72371923

 

28-Sep-1970

 

918366

 

17-Aug-1971

REOLUBE

 

United States of America

 

Great Lakes Chemical Corporation

 

Pending

 

7732297

 

08-May-2009

 

 

 

 

REOMOL

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

78322277

 

03-Nov-2003

 

2901796

 

09-Nov-2004

TERR-O-GAS

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

72283123

 

23-Oct-1967

 

857735

 

01-Oct-1968

VECAP and Design

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

79042103

 

09-Jul-2007

 

3572751

 

10-Feb-2009

NDB

 

Uruguay

 

Great Lakes Chemical Corporation

 

Registered

 

335869

 

11-Dec-2001

 

335869

 

11-Apr-2002

FIREMASTER

 

Venezuela

 

PABU Services, Inc.

 

Registered

 

2002-003423

 

07-Mar-2002

 

P-266095

 

19-Dec-2005

 

120

--------------------------------------------------------------------------------

 


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

NDB

 

Venezuela

 

PABU Services, Inc.

 

Registered

 

2001022222

 

11-Dec-2001

 

P246080

 

22-Aug-2003

SCREEN

 

Venezuela

 

Gustafson, Inc.(15)

 

Registered

 

7061/80

 

26-Sep-1980

 

105590-F

 

25-Nov-1983

HATCOL

 

Japan

 

Hatco Corporation(16)

 

Registered

 

218051991

 

31-Jan-1994

 

2619985

 

31-Jan-1994

HATCO

 

United States of America

 

Chemtura Corporation

 

Registered

 

75472872

 

23-Apr-1998

 

2260855

 

13-Jul-1999

HATCO Stylized

 

United States of America

 

Hatco Corporation

 

Registered

 

71643683

 

16-Mar-1953

 

580077

 

15-Sep-1953

HATCOL

 

United States of America

 

Chemtura Corporation

 

Registered

 

75473258

 

23-Apr-1998

 

2259307

 

06-Jul-1999

HATCOL

 

United States of America

 

Hatco Chemical Corporation

 

Registered

 

72238630

 

11-Feb-1966

 

828089

 

02-May-1967

BOWL FORCE

 

Australia

 

HomeCare Labs, Inc.

 

Registered

 

950617

 

14-Apr-2003

 

950617

 

01-Dec-2003

HOMECARE LABS

 

Australia

 

HomeCare Labs, Inc.

 

Registered

 

995831

 

30-Mar-2004

 

995831

 

09-Aug-2004

BOWL FORCE

 

Canada

 

HomeCare Labs, Inc.

 

Registered

 

1174637

 

11-Apr-2003

 

TMA672746

 

15-Sep-2006

GREASED LIGHTNING

 

Canada

 

HomeCare Labs, Inc.

 

Registered

 

1210925

 

24-Mar-2004

 

TMA672176

 

08-Sep-2006

 

--------------------------------------------------------------------------------

(15)         Company has confirmed that Chemtura Corporation is the beneficial
owner of all trademarks currently held by Gustafson Inc.

(16)         Company has confirmed that Chemtura Corporation is the beneficial
owner of all trademarks currently held by Hatco Corporation.

 

121

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

GREASED LIGHTNING & Design

 

Canada

 

HomeCare Labs, Inc.

 

Registered

 

1253371

 

07-Apr-2005

 

TMA672508

 

12-Sep-2006

GREASED LIGHTNING &1 Bolt Design

 

Canada

 

HomeCare Labs, Inc.

 

Published

 

1373958

 

28-Nov-2007

 

 

 

 

GREASED LIGHTNING ORANGE BLAST

 

Canada

 

HomeCare Labs, Inc.

 

Registered

 

1211194

 

26-Mar-2004

 

654612

 

07-Dec-2005

LESS WORK

 

Canada

 

HomeCare Labs, Inc.

 

Registered

 

1253369

 

07-Apr-2005

 

TMA672509

 

12-Sep-2006

PINE WORKS

 

Canada

 

HomeCare Labs, Inc.

 

Registered

 

1253367

 

07-Apr-2005

 

TMA672510

 

12-Sep-2006

THE WORKS

 

Canada

 

HomeCare Labs, Inc.

 

Registered

 

1210620

 

22-Mar-2004

 

TMA738219

 

16-Apr-09

THE WORKS, WORKS!

 

Canada

 

HomeCare Labs, Inc.

 

Published

 

1253372

 

07-Apr-2005

 

 

 

 

HOMECARE LABS

 

European Community

 

HomeCare Labs, Inc.

 

Registered

 

3746179

 

31-Mar-2004

 

3746179

 

31-Mar-2004

BOWL FORCE

 

Mexico

 

HomeCare Labs, Inc.

 

Registered

 

597503

 

16-Apr-2003

 

795574

 

23-Jun-2003

GREASED LIGHTNING

 

Mexico

 

HomeCare Labs, Inc.

 

Registered

 

648853

 

25-Mar-2004

 

853192

 

27-Sep-2004

GREASED LIGHTNING BLAST

 

Mexico

 

HomeCare Labs, Inc.

 

Registered

 

685903

 

03-Nov-2004

 

874254

 

30-Mar-2005

GREASED LIGHTNING ORANGE BLAST

 

Mexico

 

HomeCare Labs, Inc.

 

Registered

 

649584

 

30-Mar-2004

 

873051

 

28-Mar-2005

THE WORKS

 

Mexico

 

HomeCare Labs, Inc.

 

Registered

 

655672

 

11-May-2004

 

972566

 

16-Feb-2007

BOWL FORCE

 

New Zealand

 

HomeCare Labs, Inc.

 

Registered

 

677319

 

11-Apr-2003

 

677319

 

16-Oct-2003

BOWL FORCE

 

South Africa

 

HomeCare Labs, Inc.

 

Registered

 

200306156

 

14-Apr-2003

 

200306156

 

03-Mar-2008

BOWL FORCE

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

76452197

 

18-Sep-2002

 

2971553

 

19-Jul-2005

 

122

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

DRAIN WORKS

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

74706674

 

27-Jul-1995

 

2031190

 

14-Jan-1997

DRAIN WORKS

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

75074212

 

18-Mar-1996

 

2155373

 

05-May-1998

GREASED LIGHTNING

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

73/600,262

 

23-May-1986

 

1418885

 

02-Dec-1986

GREASED LIGHTNING

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

75340258

 

13-Aug-1997

 

2184062

 

25-Aug-1998

GREASED LIGHTNING & Design

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

77/334956

 

21-Nov-2007

 

3467123

 

15-Jul-2008

GREASED LIGHTNING & Design

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

76289632

 

24-Jul-2001

 

2532198

 

22-Jan-2002

GREASED LIGHTNING BLAST

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

78422436

 

20-May-2004

 

3046994

 

17-Jan-2006

GREASED LIGHTNING ORANGE BLAST

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

78310470

 

07-Oct-2003

 

2895740

 

19-Oct-2004

GREASED LIGHTNING ORANGE BLAST (Stylized)

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

76457451

 

10-Oct-2002

 

2752586

 

19-Aug-2003

GREASED LIGHTNING POWER

 

United States of America

 

HomeCare Labs, Inc.

 

Published ITU

 

77437581

 

02-Apr-2008

 

 

 

 

LESS WORK

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

74186192

 

18-Jul-1991

 

1695713

 

23-Jun-1992

PINE WORKS

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

73805358

 

08-Jun-1989

 

1595956

 

15-May-1990

THE WORKS

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

78557082

 

31-Jan-2005

 

3598494

 

31-Mar-2009

THE WORKS

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

78557078

 

31-Jan-2005

 

3054571

 

31-Jan-2006

THE WORKS

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

74226861

 

29-Nov-1991

 

1709665

 

25-Aug-1992

THE WORKS

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

73431001

 

20-Jun-1983

 

1402721

 

29-Jul-1986

 

123

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

THE WORKS (Stylized)

 

United States of America

 

HomeCare Labs, Inc.

 

Published

 

78644643

 

06-Jun-2005

 

 

 

 

THE WORKS GERM AWAY and Design

 

United States of America

 

Homecare Labs, Inc.

 

Pending

 

77208665

 

18-Jun-2007

 

 

 

 

THE WORKS FRESAIR & Design

 

United States of America

 

Bio-Lab, Inc.

 

Pending ITU

 

77/198,936

 

06-Jun-2007

 

 

 

 

THE WORKS LIMEOSOL & Design

 

United States of America

 

Bio-Lab, Inc.

 

Pending ITU

 

77/198,945

 

06-Jun-2007

 

 

 

 

THE WORKS SCUM AWAY & Design

 

United States of America

 

Bio-Lab, Inc.

 

Pending ITU

 

77208701

 

18-Jun-2007

 

 

 

 

THE WORKS SHINE & Design

 

United States of America

 

Bio-Lab, Inc.

 

Pending ITU

 

77198954

 

06-Jun-2007

 

 

 

 

THE WORKS, WORKS!

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

78557090

 

31-Jan-2005

 

3473663

 

22-Jul-2008

ANDEROL

 

Benelux

 

Huls America Inc.(17)

 

Registered

 

562503

 

14-Dec-1971

 

87510

 

03-Dec-2002

ANDEROL

 

Canada

 

Huls America Inc.

 

Registered

 

0307077

 

16-Aug-1967

 

TMA157535

 

05-Jul-1968

ANDEROL

 

Colombia

 

Huls America Inc.

 

Registered

 

92254970

 

07-Apr-1986

 

207615

 

27-Nov-1997

ANDEROL

 

Croatia

 

Huls America Inc.

 

Registered

 

Z921240N

 

 

 

Z921240

 

25-Sep-1992

ANDEROL

 

Denmark

 

Chemtura Corporation

 

Registered

 

VR196702719

 

24-Jul-1967

 

VR197002099

 

03-Jul-1970

ANDEROL

 

Greece

 

Chemtura Corporation

 

Registered

 

63264

 

29-Mar-1979

 

63264

 

29-Mar-1979

ANDEROL

 

Indonesia

 

Huls America Inc.

 

Registered

 

 

 

19-Feb-1993

 

540541

 

 

ANDEROL

 

Ireland

 

Huls America Inc.

 

Registered

 

151081

 

28-May-1981

 

99661

 

 

ANDEROL

 

Israel

 

Huls America Inc.

 

Registered

 

53088

 

21-Oct-1981

 

53088

 

21-Oct-1981

ANDEROL

 

Italy

 

Huls America Inc.

 

Registered

 

1271167

 

26-Jul-1967

 

810321

 

05-Feb-1968

ANDEROL

 

Japan

 

Huls America Inc.

 

Registered

 

84983/78

 

22-Nov-1978

 

1615422

 

29-Sep-1983

ANDEROL (katakana)

 

Japan

 

Huls America Inc.

 

Registered

 

S42053558

 

31-Aug-1967

 

0838393

 

21-Nov-1967

ANDEROL

 

Malaya

 

Huls America Inc.

 

Registered

 

M063251

 

22-Aug-1973

 

M063251

 

22-Aug-1973

 

--------------------------------------------------------------------------------

(17)         Company has confirmed that Chemtura Corporation is the beneficial
owner of all trademarks currently held by Huls America Inc.

 

124

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ANDEROL

 

New Zealand

 

Chemtura Corporation.

 

Registered

 

109819

 

25-Sep-1974

 

109819

 

 

ANDEROL

 

Pakistan

 

Huls America Inc.

 

Registered

 

60751

 

12-Jun-1974

 

60751

 

12-Jun-1974

ANDEROL

 

Portugal

 

Chemtura Corporation

 

Registered

 

211858MNA

 

28-May-1981

 

211858

 

02-Nov-1988

ANDEROL

 

Romania

 

Huls America Inc.

 

Registered

 

9377

 

03-Jul-1979

 

11195

 

03-Jul-1979

ANDEROL

 

Slovenia

 

Chemtura Corporation

 

Registered

 

30467923199

 

30-Mar-1979

 

Z7980231

 

30-Mar-1999

ANDEROL

 

Spain

 

Huls America Inc.

 

Registered

 

986944M1

 

22-Oct-1981

 

986944

 

20-Jan-1983

ANDEROL

 

Sweden

 

Huls America Inc.

 

Registered

 

312767

 

24-Jul-1967

 

131482

 

22-May-1970

ANDEROL

 

Venezuela

 

Huls America Inc.

 

Registered

 

83375

 

20-Feb-1975

 

83515F

 

08-Dec-1976

ANDEROL

 

Zimbabwe

 

Huls America Inc.

 

Registered

 

31582

 

22-Apr-1982

 

31582

 

22-Apr-1982

GUARDEX

 

Dominican Republic

 

Hydrotech Chemical Corporation(18)

 

Registered

 

 

 

04-Aug-1977

 

26676

 

04-Aug-1977

GUARDEX

 

Dominican Republic

 

Hydrotech Chemical Corporation

 

Registered

 

 

 

05-Aug-1977

 

26687

 

05-Aug-1977

GUARDEX

 

Dominican Republic

 

Hydrotech Chemical Corporation

 

Registered

 

 

 

05-Aug-1977

 

26682

 

05-Aug-1977

GUARDEX

 

Puerto Rico

 

Hydrotech Chemical Corporation

 

Registered

 

14962

 

20-Oct-1967

 

14962

 

03-Nov-1970

GREEN CHEMISTRY IS OUR NATURE

 

United States of America

 

Kaufman Holdings Corporation(19)

 

Registered

 

78409675

 

28-Apr-2004

 

3099049

 

30-May-2006

KAUFMAN HOLDINGS CORPORATION

 

United States of America

 

Kaufman Holdings Corporation

 

Registered

 

78458918

 

29-Jul-2004

 

3014268

 

08-Nov-2005

 

--------------------------------------------------------------------------------

(18)         Company has confirmed that Chemtura Corporation is the beneficial
owner of all trademarks currently held by Hydrotech Chemical Corporation.

(19)         Company has confirmed that Chemtura Corporation is the beneficial
owner of all trademarks currently held by Kaufman Holdings Corporation.

 

125

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

KAUFMAN HOLDINGS CORPORATION and Design

 

United States of America

 

Kaufman Holdings Corporation

 

Registered

 

78458924

 

29-Jul-2004

 

3062408

 

28-Feb-2006

THERMOGUARD

 

Argentina

 

Laurel Industries, Inc.(20)

 

Registered

 

1733867

 

26-Mar-1990

 

1882747

 

28-Feb-1992

THERMOGUARD CPA

 

Brazil

 

Laurel Industries, Inc.

 

Registered

 

 

 

10-Sep-1979

 

790255316

 

13-Oct-1981

CPA

 

Mexico

 

Laurel Industries, Inc.

 

Registered

 

32023

 

01-Oct-1987

 

341652

 

26-Jan-1988

THERMOGUARD

 

Mexico

 

Laurel Industries, Inc.

 

Registered

 

227702

 

19-Dec-1983

 

299378

 

21-May-1984

THERMOGUARD CPA

 

Mexico

 

Laurel Industries, Inc.

 

Registered

 

32025

 

01-Oct-1987

 

34,654

 

26-Jan-1988

HIVALLOY

 

Colombia

 

Montech USA, Inc.

 

Registered

 

330080

 

04-Oct-1990

 

145838

 

30-Aug-1993

FYREBLOC

 

Australia

 

PABU Services, Inc.(21)

 

Registered

 

991457

 

23-Jan-2004

 

991457

 

19-Jul-2004

FIREMASTER

 

Brazil

 

Great Lakes Chemical Corporation

 

Registered

 

824631706

 

31-May-2002

 

824631706

 

16-Jun-2009

NDB

 

Brazil

 

PABU Services, Inc.

 

Published

 

824234065

 

10-Dec-2001

 

 

 

 

FIREMASTER

 

India

 

PABU Services, Inc.

 

Registered

 

1079708

 

11-Feb-2002

 

1079708

 

11-Feb-2002

PYRONIL

 

Mexico

 

PABU Services, Inc.

 

Registered

 

231801

 

15-May-1995

 

497464

 

18-Jul-1995

A Stylized

 

United States of America

 

RLI Acquisition, Inc.(22)

 

Registered

 

74063903

 

23-May-1990

 

1637239

 

05-Mar-1991

ANDEROL

 

Bangladesh

 

Royal Lubricants Inc.(23)

 

Pending

 

61207

 

16-Aug-1999

 

 

 

 

 

--------------------------------------------------------------------------------

(20)         Company has confirmed that Chemtura Corporation is the beneficial
owner of all trademarks currently held by Laurel Industries, Inc.

(21)         Company has confirmed that Chemtura Corporation is the beneficial
owner of all trademarks currently held by PABU Services, Inc.

(22)         Company has confirmed that Chemtura Corporation is the beneficial
owner of all trademarks currently held by RLI Acquisition, Inc.

 

126

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ROYCO

 

Canada

 

Royal Lubricants Inc.

 

Registered

 

1007736

 

08-Mar-1999

 

TMA539818

 

17-Jan-2001

ROYCO

 

Canada

 

Royal Lubricants Inc.

 

Registered

 

0830242

 

27-Nov-1996

 

TMA498466

 

10-Aug-1998

ROYAL LUBRICANTS

 

Colombia

 

Royal Lubricants Inc.

 

Registered

 

249.956

 

 

 

249956

 

07-Mar-2003

ROYAL LUBRICANTS

 

Colombia

 

Royal Lubricants Inc.

 

Registered

 

263221

 

01-Jun-2001

 

263221

 

17-Mar-2003

ROYCO

 

Colombia

 

Royal Lubricants Inc.

 

Registered

 

1043683

 

01-Jun-2001

 

249944

 

07-Mar-2002

ROYCO

 

Colombia

 

Royal Lubricants Inc.

 

Registered

 

1043685

 

01-Jun-2001

 

249957

 

07-Mar-2002

ROYCO

 

Colombia

 

Royal Lubricants Inc.

 

Registered

 

1043684

 

01-Jun-2001

 

249956

 

07-Mar-2002

ANDEROL

 

Costa Rica

 

Royal Lubricants Inc.

 

Registered

 

41432

 

27-May-1975

 

49846

 

04-Sep-1975

ROYCO

 

Chemtura Corporation

 

Royal Lubricants Inc.

 

Registered

 

 

 

28-Jan-1999

 

1062926

 

17-Jul-2000

ANDEROL

 

Guatemala

 

Royal Lubricants Inc.

 

Registered

 

998938

 

27-Oct-1999

 

104878

 

22-May-2000

ANDEROL

 

Hong Kong

 

Royal Lubricants Inc.

 

Registered

 

 

 

 

 

19671529

 

29-Jul-1967

ANDEROL

 

Hong Kong

 

Royal Lubricants Inc.

 

Registered

 

 

 

 

 

19671530

 

29-Jul-1967

ANDEROL

 

India

 

Royal Lubricants Inc.

 

Registered

 

925702

 

19-May-2000

 

925702

 

19-May-2000

AOSYN

 

Italy

 

Royal Lubricants Inc.

 

Registered

 

759799MI

 

19-Jul-1999

 

886254

 

27-Mar-2009

PQ

 

Italy

 

Royal Lubricants Inc.

 

Registered

 

759899MI

 

19-Jul-1999

 

886255

 

27-Mar-2003

ANDEROL

 

Jamaica

 

Chemtura Corporation

 

Registered

 

4561

 

12-Aug-1999

 

36030

 

26-Jul-2000

 

--------------------------------------------------------------------------------

(23)         Company has confirmed that Chemtura Corporation is the beneficial
owner of all trademarks currently held by Royal Lubricants Inc.

 

127

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ANDEROL

 

Lebanon

 

Royal Lubricants Inc.

 

Registered

 

355167442

 

25-May-1982

 

72351

 

25-May-1982

ROYCO

 

Mexico

 

Royal Lubricants Inc.

 

Registered

 

 

 

23-Apr-1996

 

668526

 

28-Aug-2000

ANDEROL

 

Thailand

 

Royal Lubricants Inc.

 

Registered

 

455025

 

19-Jun-1981

 

TM146548

 

05-Nov-2001

ANDEROL

 

United Arab Emirates

 

Royal Lubricants Inc.

 

Registered

 

33063

 

21-Sep-1999

 

36038

 

31-Mar-2003

KEMIKAR

 

Ukraine

 

Uniroyal Chemical Company, Inc.

 

Registered

 

 

 

14-Jun-1993

 

3152

 

26-Dec-1994

OMITE

 

Afghanistan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

679

 

14-Sep-1972

 

2310

 

14-Sep-1972

VITAVAX

 

Afghanistan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

678

 

14-Sep-1972

 

2309

 

14-Sep-1972

DIMILIN

 

African Union Territories (OAPI)

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

83137

 

14-Jan-1994

 

33610

 

14-Jan-1994

TEDION V18

 

African Union Territories (OAPI)

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

64917

 

26-Feb-1975

 

14873

 

26-Feb-1975

ACRAMITE

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2305177

 

04-Sep-2000

 

1865027

 

25-Mar-2002

ACRAMITE

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0002305176

 

04-Sep-2000

 

1865026

 

25-Mar-2002

 

128

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ADIPRENE

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2010845

 

24-Nov-1995

 

1683163

 

25-Aug-1998

ADIPRENE EXTREME

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2476397

 

17-Nov-2003

 

2031413

 

15-Jun-2005

ALLEGIANCE

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2238297

 

02-Sep-1999

 

1813886

 

21-Dec-2000

ANCHOR

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2405578

 

30-Dec-2002

 

1920589

 

01-Apr-2003

ASSAULT

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2358879

 

12-Nov-2001

 

1899180

 

02-Jan-2003

CAYTUR

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0002273427

 

13-Mar-2000

 

0001837276

 

13-Jul-2001

DELAC

 

Argentina

 

Chemtura Corporation

 

Registered

 

2483413

 

12-Dec-2003

 

1977711

 

14-Apr-2004

DIMILIN

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0002155184

 

04-Jun-1998

 

1804225

 

11-Sep-2000

FLEXZONE

 

Argentina

 

Chemtura Corporation

 

Registered

 

1771029

 

05-Oct-1990

 

1928351

 

23-May-2003

FLEXZONE

 

Argentina

 

Chemtura Corporation

 

Registered

 

1771028

 

05-Oct-1990

 

1928350

 

23-Mar-2003

 

129

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

JAG

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2358880

 

12-Nov-2001

 

1909181

 

02-Jan-2003

NAUGALUBE

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2448725

 

31-Jul-2003

 

2007157

 

24-Jan-2005

NAUGALUBE

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2480552

 

01-Dec-2003

 

2030707

 

09-Jun-2005

NAUGARD

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0002180193

 

07-Oct-1998

 

0001717348

 

27-Jan-1999

NAUGAWHITE

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1773104

 

17-Oct-1990

 

1928352

 

23-Mar-2003

NAUGAWHITE

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2412528

 

20-Feb-2003

 

1928353

 

23-Mar-2003

OCTAMINE

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0001983114

 

15-Jun-1995

 

1596353

 

17-Apr-1996

OMITE

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2108149

 

10-Oct-1997

 

1674116

 

08-Jul-1998

OMITE

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1746757

 

18-May-1990

 

1894180

 

30-Sep-1992

 

130

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

PANTERA

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2476427

 

14-Nov-2003

 

1492058

 

30-Dec-1993

PLANTVAX

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0001953104

 

21-Dec-1994

 

1567462

 

04-Jul-1995

POLYBOND

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

246192

 

30-Jun-2003

 

1946139

 

15-Aug-2003

POLYGARD

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2263512

 

20-Jan-2000

 

1785023

 

31-Mar-2000

PROCURE

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2512060

 

03-May-2004

 

2061543

 

06-Jan-2006

RIBBON FLOW

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2506583

 

07-Apr-2004

 

1993389

 

31-May-1994

ROYAL MH

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1756159

 

16-Jul-1990

 

1957811

 

29-Jan-1993

ROYALAC

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0001744771

 

11-May-1990

 

1894178

 

31-Aug-1992

TERRAGUARD

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2476396

 

17-Nov-2003

 

2077412

 

04-Apr-2006

 

131

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

VIBRASPRAY

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0002273428

 

13-Mar-2000

 

0001837275

 

13-Jul-2001

VITAPACK

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2470400

 

27-Oct-2003

 

2072404

 

15-Mar-2006

VITAPACK

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2470399

 

27-Oct-2003

 

2024201

 

28-Apr-2005

VITAVAX

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

23923641

 

01-Oct-2002

 

1963144

 

09-Dec-2003

WRM

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2506886

 

12-Apr-2004

 

1994060

 

04-Oct-2004

CATAPULT

 

Australia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000353161

 

11-Nov-1980

 

A353161

 

11-Nov-1980

CATAPULT

 

Australia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000353160

 

11-Nov-1980

 

A353160

 

11-Nov-1980

DRIAMINE

 

Australia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000372398

 

03-Mar-1982

 

A372398

 

19-Jan-1984

DWELL

 

Australia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000365312

 

07-Sep-1981

 

A365312

 

07-Sep-1981

 

132

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

FOIL

 

Australia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000486106

 

29-Apr-1988

 

A486106

 

29-Apr-1988

RAPIER

 

Australia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000371098

 

03-Feb-1982

 

A371098

 

03-Feb-1982

VIBRAPAIR

 

Australia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000333355

 

25-May-1979

 

333355

 

25-May-1979

ACRAMITE

 

Austria

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

AM 914/2001

 

06-Feb-2001

 

196604

 

31-May-2001

ADIPRENE

 

Austria

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

936/54

 

18-May-1954

 

31008

 

02-Sep-1954

ALLEGIANCE

 

Austria

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

618/2000

 

01-Feb-2000

 

190664

 

06-Sep-2000

POLYBOND

 

Austria

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1415/80

 

19-May-1980

 

95280

 

30-Oct-1980

RIBBON FLOW

 

Austria

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

5446/93

 

18-Nov-1993

 

151971

 

06-Apr-1994

TERRAZOLE

 

Austria

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

304972

 

20-Dec-1972

 

74086

 

30-Mar-1973

 

133

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

KEMIKAR

 

Belarus

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

99121

 

26-Aug-1993

 

369

 

26-Aug-1993

OMITE (IN CYRILLIC)

 

Belarus

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

894-03

 

02-Sep-1993

 

4027

 

02-Sep-1993

POLYLOC

 

Belarus

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

20011590

 

25-Jul-2001

 

18189

 

24-Nov-2003

RIBBON FLOW

 

Belarus

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1743-03

 

28-Dec-1993

 

4705

 

14-Aug-1996

ADIPRENE

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

000019260

 

24-Nov-1971

 

75938

 

24-Nov-1971

ALAR

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000015486

 

22-Oct-1971

 

069411

 

22-Oct-1975

B-NINE

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

15489

 

22-Oct-1971

 

31405

 

22-Oct-1972

CASORON

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

517027

 

29-Mar-1971

 

19465

 

21-Apr-1972

DEFANET

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000717107

 

05-Jul-1988

 

448196

 

05-Jul-1988

 

134

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

DIMILIN

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

502641

 

22-Jan-1971

 

1325

 

28-Apr-1971

DIMILIN (DEVICE)

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

800056

 

08-Jul-1993

 

533489

 

08-Jul-1993

FAZOR

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

49425

 

26-Jul-1983

 

391828

 

26-Jul-1983

FLORAMITE

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000982955

 

06-Feb-2001

 

0000696783

 

01-Feb-2002

NAUGALUBE

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000045378

 

07-Apr-1981

 

0000372420

 

07-Apr-1981

NAUGAWHITE

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0015408

 

03-Feb-1960

 

0069338

 

22-Oct-1971

OCTAMINE

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0547830

 

06-Oct-1969

 

59622

 

21-Sep-1971

PANAREX

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000975967

 

20-Oct-2000

 

000694531

 

20-Oct-2000

POLYBOND

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1036905

 

22-Jul-2003

 

745630

 

22-Jul-2003

 

135

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

RIBBON FLOW

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

805396

 

26-Oct-1993

 

540762

 

01-Aug-1994

VIBRABOND

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000045810

 

14-Jul-1981

 

0000376609

 

14-Jul-1981

VIBRASPRAY

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000045809

 

14-Jul-1981

 

0000377302

 

14-Jul-1981

FAZOR

 

Bolivia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2524-2001

 

13-Jul-2001

 

91240-C

 

18-Sep-2003

OMITE

 

Bolivia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

25086

 

26-Jun-1970

 

56961

 

30-Oct-1980

PANTERA

 

Bolivia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

28-Nov-1990

 

C-52665

 

04-Feb-1992

PLANTVAX

 

Bolivia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

29-Jul-1992

 

A62003

 

25-Mar-1993

VITAVAX

 

Bolivia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

25084

 

26-Jun-1970

 

56951

 

30-Oct-1980

ACRAMITE

 

Brazil

 

Chemtura USA Corporation

 

Published

 

823063615

 

10-Aug-2000

 

 

 

 

 

136

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ADIPRENE

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

 

 

14-Jun-1954

 

002086360

 

02-Apr-1958

ADIPRENE

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

0815133626

 

15-Sep-1989

 

815133626

 

19-Nov-1991

ADIPRENE EXTREME

 

Brazil

 

Chemtura USA Corporation

 

Published

 

825055982

 

12-Nov-2003

 

 

 

 

ADOBE

 

Brazil

 

Chemtura USA Corporation

 

Published

 

823588106

 

21-Feb-2001

 

 

 

 

ALLEGIANCE

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

821964275

 

31-Aug-1999

 

821964275

 

06-Dec-2005

ANCHOR

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

0815759134

 

20-Sep-1990

 

815759134

 

29-Dec-1992

ASSAULT

 

Brazil

 

Chemtura USA Corporation

 

Published

 

824146247

 

08-Nov-2001

 

 

 

 

BLE-25

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

0000871573

 

09-Dec-1968

 

007226187

 

10-Jul-1980

B-NINE

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

0000655999

 

12-Aug-1964

 

006643140

 

25-Jan-1978

BUTAZATE

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

0811200361

 

06-Jun-1983

 

811200361

 

03-Jul-1984

DEVICE (HEAD OF GRAIN)

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

0816824797

 

10-Aug-1992

 

816824797

 

08-Mar-1994

HEAD Design (Primitive)

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

0815495870

 

26-Apr-1990

 

815495870

 

04-Mar-1992

HEAD Design (Primitive)

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

0815495889

 

26-Apr-1990

 

815495889

 

24-Mar-1992

DIMILIN

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

21167/74

 

14-Nov-1974

 

006297692

 

25-Apr-1976

DU-DIM

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

814035701

 

22-Jan-1988

 

814035701

 

02-May-1989

ETHAZATE

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

0811200353

 

06-Jun-1983

 

811200353

 

03-Jul-1984

FAZOR

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

0818427620

 

04-May-1995

 

818417620

 

18-Mar-1997

 

137

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

FLEXZONE

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

0790197456

 

23-Jul-1979

 

790197456

 

13-Oct-1981

FLEXZONE

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

0811965503

 

25-Apr-1985

 

811965503

 

05-Aug-1986

FLUPRO

 

Brazil

 

Chemtura USA Corporation

 

Published

 

823622444

 

23-Feb-2001

 

 

 

 

JAG

 

Brazil

 

Chemtura USA Corporation

 

Published

 

824146190

 

08-Nov-2001

 

 

 

 

MH-30

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

6580769

 

26-Jun-1963

 

6580769

 

10-Jul-1977

NAUGALUBE

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

0790197618

 

23-Jul-1979

 

790197618

 

13-Oct-1981

NAUGALUBE

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

0811886743

 

13-Feb-1985

 

811886743

 

20-May-1986

NAUGARD

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

0811886751

 

11-Feb-1985

 

811886751

 

20-May-1986

NAUGARD

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

0000011855

 

07-May-1979

 

0007221673

 

25-Sep-1980

NAUGAWHITE

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

0000014503

 

05-Feb-1960

 

003375250

 

12-Sep-1966

NAUGEX SD-1

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

0811200370

 

06-Jun-1983

 

811200370

 

03-Jul-1984

OCTAMINE

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

0000871574

 

09-Dec-1968

 

006050891

 

25-Feb-1975

OCTAMINE

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

0790197626

 

23-Jul-1979

 

790197626

 

13-Oct-1981

OMITE

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

0730009513

 

16-Jan-1973

 

730009513

 

07-Dec-1982

PANTHER

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

818427655

 

04-May-1995

 

818427655

 

31-Mar-1998

POLYBOND

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

800081749

 

07-Apr-1980

 

800081749

 

18-Oct-1983

POLYLOC

 

Brazil

 

Chemtura USA Corporation

 

Published

 

824088484

 

16-Jul-2001

 

 

 

 

 

138

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

PROVAX

 

Brazil

 

Chemtura USA Corporation

 

Published

 

814318592

 

04-Jul-1988

 

 

 

 

RIBBON FLOW

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

817762043

 

18-Mar-1994

 

817762043

 

27-Jan-1998

ROYALFLO

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

0818427639

 

04-May-1995

 

818427639

 

18-Mar-1997

SCREEN

 

Brazil

 

Chemtura USA Corporation

 

Published

 

823639320

 

07-Aug-2001

 

 

 

 

SULFLOW SC

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

817885544

 

03-Jun-1994

 

817885544

 

15-Aug-2006

TACAP

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

822548178

 

16-Mar-2000

 

822548178

 

31-Jan-2006

TERRAZOLE

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

0006469515

 

04-Feb-1976

 

006469515

 

10-Oct-1976

VEROMITE

 

Brazil

 

Chemtura USA Corporation

 

Published

 

826832342

 

23-Aug-2004

 

 

 

 

VIBRABOND

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

0800008766

 

21-Jan-1980

 

800008766

 

21-Sep-1982

VIBRASPRAY

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

0000027496

 

26-Sep-1979

 

790274965

 

13-Oct-1981

VIBRATHANE

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

0000871575

 

09-Dec-1968

 

006893309

 

10-Apr-1979

VIBRATHANE

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

0815133618

 

15-Sep-1989

 

815133618

 

19-Nov-1991

VITAPACK

 

Brazil

 

Chemtura USA Corporation

 

Published

 

826002127

 

23-Oct-2003

 

 

 

 

VITAPACK

 

Brazil

 

Chemtura USA Corporation

 

Published

 

826002129

 

23-Oct-2003

 

 

 

 

VITAVAX

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

12293

 

21-Jun-1967

 

006520626

 

10-Mar-1977

VORTEX

 

Brazil

 

Chemtura USA Corporation

 

Published

 

824146220

 

08-Nov-2001

 

 

 

 

WRM

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

0815495854

 

26-Apr-1990

 

815495854

 

04-Mar-1992

 

139

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

WRM

 

Brazil

 

Chemtura USA Corporation

 

Registered

 

0815495862

 

26-Apr-1990

 

815495862

 

04-Mar-1992

OMITE

 

Bulgaria

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

309

 

28-Feb-1970

 

7371

 

18-May-1970

TRIVAX

 

Bulgaria

 

Chemtura Corporation

 

Registered

 

 

 

07-Aug-1978

 

11770

 

12-Mar-1979

VITAVAX

 

Bulgaria

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

10368

 

28-Feb-1970

 

7372

 

18-May-1970

ACRAMITE

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1065203

 

28-Jun-2000

 

TMA653786

 

29-Nov-2005

ADIPRENE

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000225594

 

25-Jun-1954

 

UCA049159

 

19-Aug-1954

ADIPRENE EXTREME

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1197341

 

18-Nov-2003

 

TMA627327

 

02-Dec-2004

CASORON

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

259942

 

22-Nov-1960

 

122329

 

26-May-1961

CAYTUR

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000302108

 

19-Jan-1967

 

0000152752

 

25-Aug-1967

HEAD Design (Primitive)

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

569059

 

09-Sep-1986

 

343744

 

12-Aug-1988

 

140

--------------------------------------------------------------------------------

 


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

DIMILIN

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

406076

 

12-Jan-1977

 

227533

 

28-Apr-1978

DURAZONE

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000660188

 

15-Jun-1990

 

TMA416853

 

17-Sep-1993

OPEX

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000334282

 

30-Jun-1970

 

0000180161

 

17-Dec-1971

POLYBOND

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

453126

 

30-Apr-1980

 

0000286241

 

30-Dec-1983

POLYWET

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

638161

 

08-Aug-1989

 

371939

 

10-Aug-1990

RIBBON FLOW

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1018520

 

10-Jun-1999

 

TMA538719

 

15-Dec-2000

RIBBON FLOW

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

798664

 

30-Nov-1995

 

TMA513980

 

05-Aug-1999

SOLITHANE

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000255682

 

03-Mar-1960

 

120541

 

23-Dec-1960

SYNTON

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000471434

 

16-Jun-1981

 

0000281001

 

30-Jun-1983

 

141

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

TERRA-COAT

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

360141

 

05-Jan-1973

 

194433

 

28-Sep-1973

TERRAZOLE

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

360142

 

01-Jan-1973

 

196470

 

28-Dec-1973

VIBRASPRAY

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000439025

 

01-May-1979

 

0000259717

 

05-Jun-1981

WYTOX

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000334284

 

30-Jun-1970

 

0000177473

 

06-Aug-1971

ACRAMITE

 

Chile

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

491736

 

30-Jun-2000

 

600956

 

02-Aug-2001

ACROMITE

 

Chile

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

472670

 

12-Jan-2000

 

570412

 

21-Jun-2000

ADIPRENE

 

Chile

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

328401

 

12-Jan-1996

 

757235

 

04-Jun-1996

ADIPRENE EXTREME

 

Chile

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

636289

 

04-Feb-2004

 

698455

 

20-Jul-2004

HEAD Design (Primitive)

 

Chile

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

151293

 

11-Apr-1990

 

575496

 

31-Aug-1990

 

142

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

OMITE 30W

 

Chile

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

176943

 

23-May-1991

 

613716

 

27-Sep-1991

PANTERA

 

Chile

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

438986

 

18-Dec-1998

 

533585

 

28-Jan-1999

PLANTVAX

 

Chile

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

627428

 

29-Oct-2003

 

680269

 

03-Dec-2003

RIBBON FLOW

 

Chile

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

258137

 

08-Nov-1993

 

429770

 

05-Aug-1994

VIBRABOND

 

Chile

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

503471

 

04-Oct-2000

 

586835

 

27-Jun-2001

VIBRAPAIR

 

Chile

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

484238

 

27-Apr-2000

 

569151

 

08-Aug-2000

VIBRASPRAY

 

Chile

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

479580

 

21-Mar-2000

 

567254

 

08-Aug-2000

VIBRATHANE

 

Chile

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

452654

 

23-Jun-1999

 

545370

 

09-Sep-1999

WRM

 

Chile

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

491396

 

28-Jun-2000

 

574892

 

22-Sep-2000

 

143

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ADIPRENE

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

375218

 

12-Feb-1985

 

121669

 

22-Jun-1993

ADIPRENE EXTREME

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

03 102464

 

20-Nov-2003

 

285428

 

21-Jul-2004

B-NINE

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

52670

 

13-Jul-2000

 

240218

 

14-Aug-2001

CARBOVAX

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

04068601

 

17-Aug-2004

 

305723

 

21-Sep-2005

DIMILIN

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0099027874

 

06-May-1999

 

0000224962

 

22-Feb-2000

FAZOR

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

52671

 

13-Jul-2000

 

240219

 

14-Aug-2001

FLORAMITE

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

99050991

 

11-Aug-1999

 

228623

 

19-Jun-2000

FLUPRO

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0001015785

 

28-Feb-2001

 

0000243530

 

29-Oct-2001

FUERA

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0099011146

 

23-Feb-1999

 

0000224283

 

31-Dec-1999

 

144

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

OMITE

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

295606

 

30-Nov-1988

 

159858

 

14-Apr-1994

OMITE

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

92290481

 

08-Aug-1988

 

178605

 

27-Feb-1995

PANTERA

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

287013

 

30-May-1988

 

131063

 

12-Oct-1990

PLANTVAX

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

274443

 

11-Aug-1987

 

130918

 

26-Dec-1990

PROCURE

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

03102465

 

20-Nov-2003

 

322513

 

19-Aug-2004

PRO-GRO

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

99078018

 

14-Dec-1999

 

230078

 

26-Sep-2000

PROVAX

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

04005036

 

23-Jan-2004

 

354352

 

27-Sep-2004

RIBBON FLOW

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

418046

 

11-Nov-1993

 

160158

 

29-Apr-1994

ROYAL MH-30

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

364406

 

06-Aug-1981

 

118731

 

24-Aug-1987

 

145

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ROYALFLO

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

095016246

 

20-Apr-1995

 

178313

 

08-Aug-1995

ROYALTAC

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

99078019

 

14-Dec-1999

 

240318

 

13-Aug-2001

ROYALTAC

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

099078/022

 

14-Dec-1999

 

229157

 

06-Sep-2000

TERRAGUARD

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

03102467

 

20-Nov-2003

 

285429

 

21-Jul-2004

TERRAZOLE

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

4003663

 

20-Jan-2004

 

286077

 

30-Jul-2004

WRM

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

408973

 

20-Sep-1993

 

160128

 

22-Apr-1994

WRM

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

408974

 

20-Aug-1993

 

160127

 

22-Apr-1994

ADIPRENE EXTREME

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

8386-2003

 

21-Nov-2003

 

1468451

 

27-Apr-2004

DEVICE (HEAD OF GRAIN)

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1900-7866605

 

27-Aug-1991

 

78666

 

05-Mar-1992

 

146

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

FALONE

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1999-10326

 

13-Dec-1999

 

120307

 

08-Jun-2000

FAZOR

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Pending

 

0000001445

 

12-Jul-2001

 

 

 

 

FAZOR SG

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2000-4468

 

06-Jun-2000

 

128687

 

01-Oct-2001

FLORAMITE

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2003-0009227

 

19-Dec-2003

 

148724

 

26-Jul-2004

FLUPRO

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001-01522

 

26-Feb-2001

 

128554

 

26-Sep-2001

MH-30

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1900-2784701

 

16-Apr-1963

 

27847

 

09-Jul-1963

MICROMITE

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

04832-2001

 

22-Jun-2001

 

131235

 

18-Jan-2002

OMITE 30W

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1997-6699

 

16-Sep-1997

 

106562

 

25-Feb-1998

PANTERA

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1999-5127

 

25-Jun-1999

 

144509

 

20-Feb-2004

 

147

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

PLANTVAX

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0012230

 

30-Mar-1984

 

64518

 

02-Oct-1984

PROCURE

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

8257-2003

 

19-Nov-2003

 

146836

 

16-Apr-2004

RMH 30

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

14290

 

20-Mar-1985

 

65693

 

17-Sep-1985

TERRA-COAT

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0082128

 

27-Aug-1991

 

88397

 

13-Sep-1994

TERRAGUARD

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

8256-2003

 

19-Nov-2003

 

146837

 

26-Apr-2004

TERRAZOLE

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

78619

 

27-Aug-1991

 

80920

 

02-Oct-1992

TERRAZOLE 35W

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

84425

 

08-Feb-1993

 

85725

 

24-Jan-1994

VITAVAX 300

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

75872

 

27-Aug-1991

 

78471

 

19-Feb-1992

RIBBON FLOW

 

Croatia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

Z381-04/93

 

09-Nov-1993

 

000Z934092

 

01-Aug-1997

 

148

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

TRIMENE BASE

 

Croatia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

00Z942268N

 

09-Nov-1994

 

000Z942268

 

23-Nov-1995

ADIPRENE

 

Czech Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

000054006

 

07-Jan-1985

 

166243

 

09-Jun-1986

ADOBE

 

Czech Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000164425

 

16-Feb-2001

 

224179

 

23-May-2002

ALLEGIANCE

 

Czech Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

151572

 

03-Feb-2000

 

232991

 

24-Apr-2001

FLEXZONE

 

Czech Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000042327

 

27-Sep-1968

 

159170

 

04-Aug-1969

JAG

 

Czech Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0OZ 173557

 

09-Nov-2001

 

0000246835

 

26-Aug-2002

POLYBOND

 

Czech Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

9267283

 

16-Mar-1992

 

0000176303

 

12-May-1994

POLYLOC

 

Czech Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000169645

 

16-Jul-2001

 

000242741

 

22-Mar-2002

RIBBON FLOW

 

Czech Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

84753

 

02-Dec-1993

 

183589

 

29-Mar-1995

 

149

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

SCREEN

 

Czech Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000164424

 

16-Feb-2001

 

244178

 

23-May-2002

TRIMENE BASE

 

Czech Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000043236

 

27-Sep-1968

 

158690

 

20-Feb-1969

VORTEX

 

Czech Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0OZ 173555

 

09-Nov-2001

 

0000246834

 

26-Aug-2002

ACRAMITE

 

Denmark

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

VA2001 00548

 

06-Feb-2001

 

VR200100877

 

19-Feb-2001

ADIPRENE

 

Denmark

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

VA195401218

 

20-May-1954

 

VR195501289

 

23-Jul-1955

ANTERGON

 

Denmark

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

VA195301713

 

31-Jul-1953

 

VR195400045

 

16-Jan-1954

CASORON

 

Denmark

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

VA198708726

 

29-Dec-1987

 

VR199000797

 

16-Feb-1990

DIMILIN

 

Denmark

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

VA197902549

 

21-Jun-1979

 

VR198000410

 

18-Jan-1980

FLORAMITE

 

Denmark

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

VA2001 00550

 

06-Feb-2001

 

VR200101225

 

13-Mar-2001

 

150

--------------------------------------------------------------------------------

 


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

PLANTVAX 75

 

Denmark

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

VA197200906

 

10-Mar-1972

 

VR197301640

 

22-Jun-1973

POLYBOND

 

Denmark

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1714/92

 

09-Mar-1992

 

0007165/92

 

31-Jul-1992

SCREEN

 

Denmark

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

VA2001 02991

 

10-Aug-2001

 

VR2001 03551

 

27-Aug-2001

TERRAZOLE

 

Denmark

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

VA197300010

 

02-Jan-1973

 

VR197302540

 

24-Aug-1973

VITAVAX

 

Denmark

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

VA196702148

 

12-Jun-1967

 

VR197200187

 

21-Jan-1972

ADIPRENE EXTREME

 

Ecuador

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

130176

 

14-Nov-2003

 

28931

 

18-Feb-2004

FAZOR

 

Ecuador

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000115537

 

13-Jul-2001

 

18225

 

12-Apr-2002

FUERA

 

Ecuador

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000094229

 

22-Feb-1999

 

2309

 

10-May-2000

PROCURE

 

Ecuador

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

139177

 

14-Nov-2003

 

28931

 

18-Feb-2004

 

151

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

TERRAGUARD

 

Ecuador

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

139175

 

14-Nov-2003

 

27830

 

18-Feb-2004

FAZOR

 

El Salvador

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

16576-2001

 

31-Jul-2001

 

114 BOOK 183

 

03-May-2004

FLUPRO

 

El Salvador

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

E-12057-2001

 

09-Mar-2001

 

77/163

 

29-Nov-2002

FUERA

 

El Salvador

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0001441-99

 

04-Mar-1999

 

00201

 

07-Aug-2000

MH-30

 

El Salvador

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

03-Jan-1989

 

000079/134

 

20-Jan-1993

PANTERA

 

El Salvador

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0004305-99

 

02-Jul-1999

 

00217

 

11-Aug-2000

KEMIKAR

 

Estonia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

9301107

 

26-Feb-1993

 

9894

 

06-Apr-1994

ADIPRENE EXTREME

 

European Community

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

3537313

 

13-Nov-2003

 

3537313

 

29-Apr-2005

RELOADED

 

European Community

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

3476967

 

30-Oct-2003

 

3476967

 

16-Jun-2005

 

152

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ACRAMITE

 

Finland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

T2001001511

 

09-Feb-2001

 

223028

 

15-Feb-2002

ADIPRENE

 

Finland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1580/210-54

 

31-Aug-1954

 

0000029805

 

31-Jan-1956

B-NINE

 

Finland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

3894/70

 

17-Jun-1970

 

61908

 

24-Jan-1974

HEAD Design (Primitive)

 

Finland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

T199002044

 

17-Apr-1990

 

0000116040

 

07-Jan-1992

DIMILIN

 

Finland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2601/79

 

17-May-1979

 

79385

 

05-Nov-1981

DU-DIM

 

Finland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

T197704873

 

02-Nov-1977

 

76964

 

20-Mar-1981

FLORAMITE

 

Finland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

T200100510

 

09-Feb-2001

 

223027

 

15-Feb-2002

POLYBOND

 

Finland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1089/92

 

06-Mar-1992

 

128454

 

05-Oct-1993

RIBBON FLOW

 

Finland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0004888/93

 

29-Oct-1993

 

134103

 

05-Sep-1994

 

153

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

SYNTON

 

Finland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

T198200784

 

04-Feb-1982

 

0000106650

 

05-Mar-1990

VITAVAX

 

Finland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000002252

 

07-Jun-1967

 

0000058928

 

15-Nov-1971

ACRAMITE

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

3037822

 

29-Jun-2000

 

3037822

 

01-Dec-2000

ADIPRENE

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

114679

 

03-Mar-1989

 

1517523

 

03-Mar-1989

ADOBE

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

13083429

 

16-Feb-2001

 

3083429

 

20-Jul-2001

ALANAP

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

196134

 

16-Mar-1990

 

1580723

 

16-Mar-1990

ALAR

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

201090

 

06-Apr-1990

 

1585420

 

06-Apr-1990

ALLEGIANCE

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

3004128

 

28-Jan-2000

 

3004128

 

28-Jan-2000

AMINOX

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

941905

 

13-Jul-1988

 

1477416

 

13-Jul-1988

 

154

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ARANOX

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

941921

 

13-Jul-1988

 

1477432

 

13-Jul-1988

ASSAULT

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

13130033

 

07-Nov-2001

 

13130033

 

12-Apr-2002

BLE

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

941917

 

13-Jul-1988

 

1477428

 

13-Jul-1988

B-NINE

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

131532

 

19-May-1989

 

1531981

 

19-May-1989

DEVICE

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

3013482

 

10-Mar-2000

 

3013482

 

03-Oct-2000

FAZOR

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

673505

 

11-Aug-1983

 

1243213

 

19-May-1993

FLEXAMINE

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

941904

 

13-Jul-1988

 

1477415

 

13-Jul-1988

FLORAMITE

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

3080477

 

02-Feb-2001

 

3080477

 

06-Jul-2001

HEPTEEN

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

941901

 

13-Jul-1988

 

1477412

 

13-Jul-1988

 

155

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

HERBARON G

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

23160884

 

22-Apr-2002

 

23160884

 

27-Sep-2002

JAG

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

13130031

 

06-Nov-2001

 

13130031

 

12-Apr-2002

LANGIS

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

13120065

 

07-Sep-2001

 

13120065

 

07-Nov-2001

MONEX

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

18-Oct-1983

 

1248606

 

19-Jul-1993

NAUGALUBE

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000941909

 

13-Jul-1988

 

1477420

 

13-Jul-1988

NAUGAWHITE

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

718577

 

23-Oct-1984

 

1287565

 

21-Jul-1994

NEMAREX

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

3080732

 

05-Feb-2001

 

3080732

 

13-Jul-2001

PERLOT

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

033260408

 

03-Dec-2003

 

033260408

 

07-May-2004

POLYBOND

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

195587

 

15-Mar-1990

 

1580317

 

15-Mar-1990

 

156

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

POLYGARD

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

314985

 

22-Oct-1991

 

1700774

 

22-Oct-1991

POLYLOC

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

131118195

 

27-Aug-2001

 

13118195

 

01-Feb-2002

RIBBON FLOW

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

04-Nov-1993

 

93490795

 

04-Nov-1993

ROYAL SLO-GRO

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

03-Sep-1982

 

1212293

 

27-May-1992

SCREEN

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

13116254

 

09-Aug-2001

 

13116254

 

11-Feb-2002

SIGNAL

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

3013849

 

13-Mar-2000

 

3013849

 

13-Mar-2000

SOLITHANE

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

940765

 

08-Jul-1988

 

1475872

 

08-Jul-1988

SUNPROOF

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

941911

 

13-Jul-1988

 

1477422

 

13-Jul-1988

THIOSTOP

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

941907

 

13-Jul-1988

 

1477418

 

13-Jul-1988

 

157

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

TRIMENE

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

941922

 

13-Jul-1988

 

1477433

 

13-Jul-1988

TRIVAX

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

955073

 

16-Sep-1988

 

1489097

 

16-Sep-1988

TUEX

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

941906

 

13-Jul-1988

 

1477417

 

13-Jul-1988

UNISOL G

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

213160886

 

22-Apr-2002

 

213160886

 

27-Sep-2002

VIBRABOND

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

277243

 

29-Mar-1991

 

1653311

 

29-Mar-1991

VIBRASPRAY

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

277242

 

29-Mar-1981

 

1653310

 

29-Mar-1991

VIBRATHANE

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

955071

 

10-Aug-1968

 

1489095

 

01-Sep-1988

VORTEX

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

13130036

 

06-Nov-2001

 

13130036

 

12-Apr-2002

ACRAMITE

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

300480849

 

28-Jun-2000

 

30048084.9

 

12-Dec-2000

 

158

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ADIPRENE

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

15-Aug-1963

 

816438

 

25-Feb-1966

ADOBE

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

30110640.105

 

16-Feb-2001

 

30110640.1

 

11-Dec-2001

ALLEGIANCE

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

30034498805

 

05-May-2000

 

30034498.8

 

04-Aug-2000

ASSAULT

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

30164213.3/5

 

07-Nov-2001

 

30163213.3

 

12-Sep-2002

DIMILIN

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

P23208/5

 

29-Aug-1975

 

950637

 

27-Oct-1976

FAZOR

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000006112

 

27-Jul-1983

 

1062053

 

09-Apr-1984

FLEXZONE

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000U 1548

 

28-Jan-1960

 

753716

 

11-Oct-1961

FLORAMITE

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0301070407

 

02-Feb-2001

 

30107040.7

 

06-Sep-2001

JAG

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

30164212.5/5

 

07-Nov-2001

 

30164212

 

12-Sep-2002

 

159

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

NAUGALUBE

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

30-Apr-1981

 

1030412

 

30-Mar-1982

NAUGAWHITE

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000U 1547

 

28-Jan-1960

 

753511

 

04-Oct-1961

OMITE

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2810

 

17-Feb-1967

 

904665

 

19-Apr-1973

POLYBOND

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

37638/1WZ

 

20-Mar-1980

 

1018443

 

27-May-1981

POLYLOC

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0030140261

 

04-Jul-2001

 

3014026.1

 

07-May-2002

RIBBON FLOW

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

U9149/1 WZ

 

01-Nov-1993

 

2908836

 

11-Jul-1995

SCREEN

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0301476144

 

06-Aug-2001

 

0301476144

 

03-May-2002

TRIVAX

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

29-Jul-1978

 

999746

 

26-Mar-1980

VIBRABOND

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0U5343/1WZ

 

23-Oct-1979

 

1001255

 

24-Apr-1980

 

160

--------------------------------------------------------------------------------

 


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

VIBRASPRAY

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000005239

 

02-May-1979

 

1001759

 

08-May-1980

VORTEX

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

30164214.1/5

 

07-Nov-2001

 

30164214.1

 

12-Sep-2002

CATAPULT

 

Greece

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

67623

 

18-Nov-1980

 

67623

 

17-Jul-1982

DEVICE (HEAD OF GRAIN)

 

Greece

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

61936

 

08-Sep-1978

 

61936

 

19-Feb-1980

MICROMITE

 

Greece

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

64651

 

27-Sep-1979

 

64651

 

17-Aug-1981

TERRA-COAT

 

Greece

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

49651

 

02-Jan-1973

 

49651

 

17-Nov-1973

DIMILIN

 

Guatemala

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

58829

 

19-Jul-1979

 

43773

 

28-Jul-1982

EVER SHIELD

 

Guatemala

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2004-541

 

09-Mar-2004

 

27367

 

23-Oct-1983

FAZOR

 

Guatemala

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2003-7968

 

05-Nov-2003

 

130720

 

12-Jul-2004

 

161

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

FLUPRO

 

Guatemala

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001-1568

 

09-Mar-2001

 

118916

 

22-Jul-2002

FUERA

 

Guatemala

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1999-2120

 

17-Mar-1999

 

101072

 

07-Dec-1999

MH-30

 

Guatemala

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2004-542

 

09-Mar-2004

 

15065

 

26-May-1964

ADOBE

 

Hungary

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

M0101108

 

20-Feb-2001

 

169494

 

27-Mar-2002

ALLEGIANCE

 

Hungary

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

M00 00546

 

03-Feb-2000

 

161249

 

11-Jul-2000

JAG

 

Hungary

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

M01 05767

 

08-Nov-2001

 

176865

 

20-Oct-2003

POLYBOND

 

Hungary

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

M9201363

 

11-Mar-1992

 

135799

 

11-Mar-1992

POLYLOC

 

Hungary

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

M0104024

 

19-Jul-2001

 

172782

 

28-Oct-2002

SCREEN

 

Hungary

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

M0101109

 

20-Feb-2001

 

169493

 

27-Mar-2002

 

162

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

SIGNAL

 

Hungary

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

M01 00639

 

31-Jan-2001

 

172225

 

26-Sep-2002

TRIMENE BASE

 

Hungary

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

111687

 

21-Oct-1968

 

120525

 

14-Jul-1978

VORTEX

 

Hungary

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0M01 05766

 

08-Nov-2001

 

176505

 

10-Sep-2003

POLYBOND

 

Iceland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

190/1992

 

06-Mar-1992

 

00945/1992

 

25-Sep-1992

ACRAMITE

 

India

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1301609

 

10-Aug-2004

 

1301609

 

26-Nov-2005

ADEPT

 

India

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

775338

 

24-Oct-1997

 

775338

 

24-Oct-1997

ADIPRENE

 

India

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000812458

 

29-Jul-1998

 

812458

 

05-Nov-2003

ADIPRENE EXTREME

 

India

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1250501

 

19-Nov-2003

 

1250501

 

19-Nov-2003

DIMILIN

 

India

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1067242

 

18-Dec-2001

 

1067242

 

18-Dec-2001

 

163

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

DU-DIM

 

India

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

00484470

 

21-Jan-1988

 

484470

 

21-Jan-1988

FLORAMITE

 

India

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1301608

 

08-Aug-2004

 

1301608

 

26-Nov-2005

OMITE

 

India

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000240669

 

21-Feb-1967

 

240669

 

21-Feb-1967

PLANTVAX

 

India

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

278574

 

28-Feb-1972

 

278574

 

05-Oct-1973

POLYLOC

 

India

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1023435

 

05-Jul-2001

 

1023435

 

05-Jul-2001

PROVAX

 

India

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

494029

 

07-Jul-1988

 

494029

 

13-Aug-1996

TEDION V18

 

India

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

169863

 

11-Jul-1955

 

169863

 

14-Sep-1956

TRIVAX

 

India

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

766085

 

07-Aug-1997

 

766085

 

07-Aug-1997

VIBRATHANE

 

India

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

811390

 

22-Jul-1998

 

811390

 

22-Jul-1998

 

164

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

VITAVAX

 

India

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

242646

 

13-Jun-1967

 

242646

 

13-Jun-1967

DIMILIN

 

Iran

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

89073

 

23-Nov-1985

 

60159

 

02-Mar-1986

DIMILIN (IN FARSI)

 

Iran

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

111234

 

05-Feb-1994

 

72742

 

07-May-1994

ACRAMITE

 

Ireland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

02411/2000

 

30-Jun-2000

 

218327

 

31-Oct-2001

CASORON

 

Ireland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

62338

 

31-May-1960

 

62338

 

03-Aug-1961

DU-DIM

 

Ireland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

109/88

 

11-Jan-1988

 

126513

 

25-Jul-1989

FAZOR

 

Ireland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

27-Jul-1983

 

108467

 

29-Mar-1985

FLORAMITE

 

Ireland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

000699/2001

 

05-Mar-2001

 

220637

 

10-Jun-2002

JAG

 

Ireland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

03439/2001

 

07-Nov-2001

 

223198

 

09-Dec-2002

 

165

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

MAXTRON

 

Ireland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

13-Apr-1984

 

111311

 

30-Aug-1985

MIST-O-MATIC

 

Ireland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000061830

 

26-Nov-1959

 

61830

 

03-Dec-1960

MIST-O-MATIC

 

Ireland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000061831

 

26-Nov-1959

 

61831

 

03-Dec-1960

NEMAREX

 

Ireland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

00457/2001

 

08-Feb-2001

 

220332

 

13-May-2002

RIBBON FLOW

 

Ireland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0005198/93

 

28-Oct-1993

 

157896

 

26-Jan-1996

ROYALFLO

 

Ireland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0005883/94

 

26-Sep-1994

 

165629

 

14-May-1996

VITAFLO

 

Ireland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0005884/94

 

26-Sep-1994

 

164721

 

13-May-1996

VORTEX

 

Ireland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

03437/2001

 

07-Nov-2001

 

000222935

 

28-Nov-2002

ALAR

 

Israel

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

22-Aug-1965

 

24961

 

02-Feb-1967

 

166

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

CASORON

 

Israel

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

03-Mar-1966

 

25676

 

27-Nov-1967

DIMILIN

 

Israel

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

17-Feb-1978

 

45520

 

25-May-1980

MICROMITE

 

Israel

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

06-Sep-1979

 

48575

 

08-Aug-1982

OMITE

 

Israel

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

25-Feb-1970

 

31684

 

09-Jan-1972

TEDION V18

 

Israel

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

14785

 

04-Mar-1955

 

14785

 

22-Jul-1956

TRIVAX

 

Israel

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

46323

 

31-Jul-1978

 

46323

 

20-Jan-1981

VITAVAX

 

Israel

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

09-Jun-1967

 

0000027390

 

15-May-1970

ACRAMITE

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

21442000TO

 

29-Jun-2000

 

924788

 

15-Jun-2004

ADIPRENE

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

120990

 

24-May-1954

 

682625

 

22-Jan-1955

 

167

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ADOBE

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001C000593

 

16-Feb-2001

 

944081

 

10-Nov-2004

ALANAP

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

165793

 

23-Jan-1961

 

383219

 

30-Jun-1964

ALAR

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

095C002407

 

25-Jul-1995

 

717904

 

17-Jul-1997

ALLEGIANCE

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2000C000248

 

02-Feb-2000

 

908252

 

22-Sep-2003

AMINOX

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

098C001383

 

03-May-1978

 

816191

 

19-Jun-1985

ASSAULT

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001C003927

 

13-Dec-2001

 

947244

 

29-Nov-2004

BIK

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

092C001147

 

01-Jun-1992

 

0000635175

 

23-Nov-1994

BLE

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

098C001225

 

28-Aug-1958

 

816054

 

11-Aug-1959

B-NINE

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

208032

 

30-Jul-1964

 

683234

 

11-May-1967

 

168

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

CAYTUR

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

097C000987

 

10-Apr-1997

 

793026

 

25-Oct-1999

DU-DIM

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

18429C/77

 

28-Apr-1977

 

789322

 

18-Mar-1985

FLORAMITE

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

02001C000482

 

08-Feb-2001

 

943980

 

10-Nov-2004

JAG

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001C003532

 

14-Nov-2001

 

946873

 

26-Nov-2004

METHAZATE

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

092C000505

 

10-Mar-1992

 

0000634617

 

21-Nov-1994

MH

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

39865-C/83

 

09-Mar-1963

 

998409

 

29-Oct-1966

MICROMITE

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

02000C001589

 

17-May-2000

 

909625

 

04-Mar-2003

NAUGALUBE

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

092C000452

 

13-Sep-1992

 

0000634570

 

21-Nov-1994

NAUGAWHITE

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

099C003646

 

24-Nov-1999

 

883728

 

04-Mar-2003

 

169

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

NEMAREX

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001C000592

 

16-Feb-2001

 

944080

 

10-Nov-2004

OCTAMINE

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

096C002816

 

23-Oct-1996

 

754204

 

20-Aug-1998

OMITE

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

097C000095

 

17-Jan-1997

 

792086

 

04-Oct-1999

POLYBOND

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2000C0003343

 

13-Oct-2000

 

911230

 

12-Feb-1986

POLYGARD

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

096C002815

 

23-Oct-1996

 

754203

 

20-Aug-1998

POLYLOC

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001C002330

 

09-Jul-2001

 

1040483

 

27-Feb-2007

RIBBON FLOW

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

002123

 

05-Nov-1993

 

665579

 

19-Dec-1995

SCREEN

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Pending

 

2001C002733

 

14-Aug-2001

 

 

 

 

SUNPROOF

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

098C001220

 

28-Aug-1958

 

816049

 

24-Sep-1959

 

170

--------------------------------------------------------------------------------

 


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

TERRA-COAT

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

092C002225

 

16-Nov-1992

 

0000636071

 

25-Nov-1994

TERRAZOLE

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

285918

 

19-Sep-1972

 

635075

 

03-Dec-1974

THIOSTOP

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

098C01212

 

28-Aug-1958

 

816042

 

11-Aug-1959

TRIMENE BASE

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

098C000607

 

28-Aug-1958

 

815501

 

30-May-2000

TRIVAX

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

098C000608

 

24-Feb-1998

 

815502

 

30-May-2000

TUEX

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

098C000609

 

28-Aug-1958

 

815503

 

30-May-2000

VIBRABOND

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

099C002745

 

07-Sep-1999

 

882692

 

04-Feb-2003

VIBRASPRAY

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

T099C000869

 

14-May-1979

 

872028

 

02-Oct-1985

VORTEX

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001C003928

 

13-Dec-2001

 

947245

 

29-Nov-2004

 

171

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ADIPRENE

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2007-525280

 

 

 

513672

 

10-Feb-1958

ADIPRENE EXTREME

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2004-010338

 

05-Feb-2004

 

4798566

 

27-Aug-2004

ARANOX & KATAKANA EQUIVALENT

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0703412/92

 

14-Apr-1965

 

965476

 

31-May-1972

CASORON

 

Japan

 

Chemtura Corporation

 

Registered

 

56941/88

 

19-May-1988

 

2374773

 

31-Jan-1992

CASORON (IN KATAKANA)

 

Japan

 

Chemtura Corporation

 

Registered

 

0056942/88

 

19-May-1988

 

2374774

 

31-Jan-1992

CASORON 133

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0026599/60

 

13-Jun-1960

 

0584753

 

10-Apr-1962

CAYTUR

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0207006/90

 

29-Mar-1967

 

0863716

 

06-Jul-1970

DEVICE (BULLSEYE)

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0067366/78

 

13-Sep-1978

 

2310921

 

28-Jun-1991

DU-DIM

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

5147/88

 

21-Jan-1988

 

2269497

 

21-Sep-1990

DURAZONE

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0116649/91

 

08-Nov-1991

 

2674847

 

29-Jun-1994

 

172

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

NAUGALUBE

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0085016/91

 

09-Aug-1991

 

2599640

 

30-Nov-1993

NAUGAWHITE

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

7323/92

 

28-Jan-1992

 

2696594

 

30-Sep-1994

NIPITE (IN KATAKANA)

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0092947/86

 

01-Sep-1986

 

2110813

 

21-Feb-1989

OMITE & KATAKANA EQUIVALENT

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0117379/88

 

18-Oct-1988

 

2352298

 

29-Nov-1991

OMITE IN KATAKANA (O-MA-I-TO)

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0149356/97

 

18-Aug-1997

 

4204200

 

23-Oct-1998

PANTERA

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0057450/88

 

23-May-1988

 

2288722

 

26-Dec-1990

RIBBON FLOW

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0110381/93

 

01-Nov-1993

 

3179929

 

31-Jul-1996

ROYAL MH-30

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0134778/73

 

23-Aug-1973

 

2348134

 

30-Oct-1991

SCREEN

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001-021140

 

09-Mar-2001

 

4540736

 

01-Feb-2002

 

173

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

SOLITHANE

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0201378/91

 

31-Mar-1960

 

0573551

 

01-Jun-1961

TEDEON

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

000020700

 

15-Jul-1957

 

516469

 

19-Mar-1958

TEDEON (IN KATAKANA)

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0056940/88

 

19-May-1988

 

2287024

 

26-Dec-1990

VIBRASPRAY

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

725715/94

 

10-Aug-1994

 

1706971

 

28-Aug-1984

VITAVAX WITH KATAKANA

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0026755/93

 

17-Mar-1993

 

3081003

 

31-Oct-1995

VULKLOR

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

168558/92

 

31-Aug-1992

 

3008572

 

31-Oct-1994

KEMIKAR

 

Kazakhstan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1320

 

15-Jul-1993

 

735

 

15-Jul-1993

OMITE (IN CYRILLIC)

 

Kazakhstan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2200

 

20-Sep-1993

 

5671

 

23-Sep-1997

ALAR

 

Kenya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

16342

 

06-Jan-1969

 

1969016342

 

19-Jun-1969

 

174

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

DIMILIN

 

Kenya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

28-Oct-1974

 

1974021502

 

30-Sep-1975

PLANTVAX

 

Kenya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

16345

 

06-Jan-1969

 

16345

 

14-Apr-1970

POLYLOC

 

Kenya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

051812

 

13-Jul-2001

 

51812

 

13-Jul-2001

PROCURE

 

Kenya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

58058

 

20-Sep-2005

 

58058

 

20-Sep-2005

ROYALFLO

 

Kenya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0041914

 

01-Dec-1994

 

41914

 

01-Dec-2001

TEDION V18

 

Kenya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

24-Sep-1959

 

9358

 

25-Feb-1960

VITAFLO

 

Kenya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000024676

 

21-Mar-1978

 

24676

 

18-Sep-1978

VITAVAX

 

Kenya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

16344

 

06-Jan-1969

 

16344

 

19-Jun-1969

ACRAMITE

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

99-17006

 

19-May-1999

 

466231

 

07-Mar-2000

 

175

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ACRAMITE (IN KOREAN)

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

99-17007

 

19-May-1999

 

466241

 

07-Mar-2000

ADIPRENE

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90-25977

 

31-Aug-1990

 

223896

 

15-Oct-1991

ADIPRENE

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90-25982

 

31-Aug-1990

 

236926

 

01-May-1992

ADIPRENE EXTREME

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

40-2004-4861

 

05-Feb-2004

 

603640

 

23-Dec-2004

BLE & KOREAN CHARACTERS

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

91-15512

 

31-May-1991

 

239149

 

27-May-1992

B-NINE (IN HANGUL)

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

86-18279

 

01-Sep-1986

 

153266

 

26-Feb-1988

CASORON

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

84-288

 

10-Jan-1984

 

112237

 

07-May-1985

CASORON (IN KOREAN)

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

89-13106

 

27-May-1989

 

197150

 

25-Jul-1990

HEAD Design (Primitive)

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90-25981

 

31-Aug-1990

 

223899

 

15-Oct-1991

 

176

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

HEAD Design (Primitive)

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90-25986

 

30-Aug-1990

 

236929

 

01-May-1992

DIMILIN

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

79/6452

 

02-Jul-1979

 

71061

 

11-Aug-1980

DIMILIN (IN KOREAN)

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

89-13108

 

27-May-1989

 

197152

 

25-Jul-1990

DURAZONE

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

91-35803

 

20-Dec-1991

 

251791

 

14-Oct-1992

FLEXZONE

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

200247479

 

16-Oct-2002

 

570511

 

02-Jan-2004

OMITE

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

88-19802

 

02-Sep-1988

 

193844

 

15-Jun-1990

OMITE (IN KOREAN CHARACTERS)

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

97-36121

 

04-Aug-1997

 

416152

 

13-Aug-1998

PANTERA

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

97-49758

 

25-Oct-1997

 

428179

 

03-Nov-1998

PANTERA (KOREAN CHARACTERS)

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

99-4457

 

12-Feb-1999

 

462771

 

12-Jan-2000

 

177

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

PLANTVAX

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

92-21375

 

01-Aug-1992

 

269749

 

22-Jul-1993

POLYBOND

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

40200129206

 

04-Jul-2001

 

549534

 

30-May-2003

ROYALCAST

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

200247478

 

16-Oct-2003

 

570510

 

02-Jan-2004

TEDION (IN KOREAN)

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

89-13107

 

27-May-1989

 

197151

 

25-Jul-1990

TEDION V18

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

593

 

03-Jun-1960

 

5004

 

23-Jul-1960

UNIROYAL CHEMICAL

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

99-6877

 

16-Mar-1999

 

474459

 

01-Aug-2000

UNIROYAL CHEMICAL & DESIGN

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

99-6878

 

06-Mar-1999

 

471128

 

01-Jun-2000

VIBRASPRAY

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90-20296

 

09-Jul-1990

 

236925

 

01-May-1992

VIBRATHANE

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90-25984

 

31-Aug-1990

 

236927

 

01-May-1992

 

178

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

VIBRATHANE

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

40200252460

 

14-Nov-2002

 

591658

 

31-Aug-2004

VITATHIRAM

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

97-36120

 

04-Aug-1997

 

416151

 

13-Aug-1998

VITAVAX

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

87-15037

 

01-Aug-1987

 

169677

 

09-May-1989

WRM

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90-25980

 

31-Aug-1990

 

223898

 

15-Oct-1991

WRM

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90-25985

 

31-Aug-1990

 

236928

 

01-May-1992

TRIMENE BASE

 

Kosovo

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Pending

 

4891

 

16-Oct-2008

 

 

 

 

KEMIKAR

 

Latvia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

M-93-861

 

23-Jan-1993

 

14192

 

11-Apr-1994

MICROMITE

 

Libya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Published

 

7331

 

30-May-2006

 

 

 

 

SEMEVAX

 

Libya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Published

 

7330

 

30-May-2006

 

 

 

 

 

179

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

KEMIKAR

 

Lithuania

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

RL3167

 

25-Jan-1993

 

6980

 

09-Apr-1993

DIMILIN

 

Macao

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2744

 

11-Dec-1987

 

2744-M

 

25-Jan-1988

DIMILIN

 

Madagascar

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

95/0038D

 

03-Mar-1995

 

01145

 

06-Nov-1995

DIMILIN

 

Malaya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

83714

 

17-Sep-1979

 

M/83714

 

17-Sep-1979

MICROMITE

 

Malaya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

000M/83645

 

10-Sep-1979

 

000M/83645

 

10-Mar-1979

RESCUE

 

Malaya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

M/94977

 

07-May-1982

 

M/094977

 

07-May-1982

ROYAL MH-30

 

Malaya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

000M/85646

 

10-Mar-1980

 

0000B85646

 

10-Mar-1980

VITAVAX

 

Malaya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

M/48089

 

11-Jun-1967

 

M/48089

 

12-Jun-1967

ACRAMITE

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

634953

 

17-Dec-2003

 

823939

 

27-Feb-2004

 

180

--------------------------------------------------------------------------------

 


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ADIPRENE EXTREME

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

630041

 

18-Nov-2003

 

817733

 

16-Jan-2004

DIMILIN

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

29097

 

27-Jul-1987

 

355111

 

10-Nov-1988

FAZOR

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000492074

 

21-Jun-2001

 

0000720930

 

31-Jul-2001

FLORAMITE

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

634954

 

17-Dec-2003

 

823940

 

27-Feb-2004

FLUPRO

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000471909

 

20-Feb-2001

 

697066

 

26-Apr-2001

FUERA

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000409488

 

04-Feb-2000

 

645247

 

29-Feb-2000

NAUGARD

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

06-Jan-1967

 

135096

 

20-Mar-1967

PANTERA

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000326247

 

17-Mar-1998

 

576656

 

17-May-1998

PROCURE

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

630036

 

18-Nov-2003

 

817731

 

16-Jan-2004

 

181

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

PROSTAR

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000326553

 

19-Mar-1998

 

576836

 

19-May-1998

RIBBON FLOW

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

622972

 

08-Oct-2003

 

842445

 

08-Oct-2003

ROYAL MH-30

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

59152

 

20-Mar-1989

 

369330

 

06-Nov-1989

TERRAGUARD

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

630037

 

18-Nov-2003

 

817732

 

16-Jan-2004

TERRAVAX

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000326072

 

16-Mar-1998

 

575189

 

31-Mar-1998

TERRAZOLE

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000247360

 

07-Nov-1995

 

511121

 

28-Nov-1995

TRIGRAN

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

239756

 

09-Oct-1984

 

306980

 

08-May-1985

VIBRABOND

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

142949

 

23-Jun-1992

 

431695

 

10-Mar-1993

VIBRATHANE

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000253495

 

23-Aug-1985

 

350419

 

18-Jul-1988

 

182

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

VITAFLO

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

414482

 

07-Mar-2000

 

797592

 

27-Jun-2003

VITAVAX

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

147108

 

02-Jul-1979

 

242109

 

12-Mar-1980

WRM

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

602242

 

23-May-2003

 

831184

 

20-Apr-2004

WRM

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

602243

 

23-May-2003

 

831185

 

20-Apr-2004

POLYLOC

 

Moldova

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000010486

 

26-Jul-2001

 

8897

 

05-Aug-2002

ACRAMITE

 

Morocco

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

76424

 

16-Feb-2001

 

76424

 

19-Feb-2001

ALAR

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90455

 

10-Jun-1969

 

90455

 

12-Mar-1970

B-NINE

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

205155

 

01-Oct-1990

 

205155

 

28-May-1996

CASORON

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

26-Feb-1969

 

89517

 

16-Dec-1969

 

183

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

CATAPULT

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

134921

 

10-Nov-1980

 

134921

 

22-Jun-1983

DEVICE (BULLSEYE)

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

125044

 

08-Sep-1978

 

125044

 

29-Sep-1981

DIMILIN

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

110990

 

12-Feb-1975

 

110990

 

26-Sep-1977

DURAZONE

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

214192

 

04-Nov-1991

 

214192

 

26-May-1995

DWELL

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

138756

 

04-Sep-1981

 

138756

 

11-Jul-1985

FOIL

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

183815

 

17-May-1988

 

183815

 

16-Sep-1991

FURAVAX

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

118513

 

09-Feb-1977

 

118513

 

12-Mar-1980

MICROMITE

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

129432

 

05-Sep-1979

 

129432

 

20-Oct-1982

NAUGARD

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

117344

 

21-Oct-1976

 

117344

 

29-Sep-1978

 

184

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

OMITE

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

83404

 

20-Feb-1967

 

83404

 

10-Jan-1968

PANTERA

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

183816

 

17-May-1988

 

183816

 

07-May-1991

PLANTVAX

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

132382

 

30-Apr-1980

 

132382

 

02-Dec-1982

POLYLITE

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

123413

 

10-May-1978

 

123413

 

12-Jan-1981

RIBBON FLOW

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

231537

 

29-Oct-1993

 

231537

 

20-Dec-1996

ROYALFLO

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

247268

 

29-Mar-1995

 

247268

 

17-Sep-1997

TERRAZOLE

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

102828

 

04-Jan-1973

 

102828

 

11-Jan-1974

VIBRASPRAY

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

131525

 

29-Feb-1980

 

131525

 

10-Dec-1982

VITAFLO

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

119080

 

13-Apr-1977

 

119080

 

23-Nov-1978

 

185

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

VITAVAX

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

84201

 

06-Jun-1967

 

84201

 

22-May-1968

FAZOR

 

Nicaragua

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

02001-2710

 

13-Jul-2001

 

00053322CC

 

17-Apr-2002

DU-DIM

 

Norway

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

19772985

 

31-Oct-1977

 

101611

 

25-Jan-1979

COMITE

 

Pakistan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

74731

 

27-Jul-1981

 

74731

 

27-Jul-1981

DEVICE (BULLSEYE)

 

Pakistan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

68150

 

21-Sep-1978

 

68150

 

21-Sep-1978

DIMILIN

 

Pakistan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

69860

 

04-Jul-1979

 

69860

 

17-Dec-1980

OMITE

 

Pakistan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

57878

 

21-Sep-1972

 

57878

 

21-Sep-1972

PROVAX

 

Pakistan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

99013

 

12-Jul-1988

 

99013

 

12-Jul-1988

ROYALFLO

 

Pakistan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

129461

 

02-Apr-1995

 

129461

 

01-Aug-2002

 

186

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

TERRA-COAT

 

Pakistan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

58234

 

23-Jan-1973

 

58234

 

23-Jan-1973

VITAVAX

 

Pakistan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

57880

 

21-Sep-1972

 

57880

 

21-Sep-1972

FAZOR

 

Panama

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

120408

 

05-Apr-2002

 

120408

 

05-Apr-2002

FLUPRO

 

Panama

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

120409

 

05-Apr-2002

 

120409

 

05-Dec-2003

FAZOR

 

Paraguay

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

06017-2002

 

18-Mar-2002

 

251709

 

14-Nov-2002

DEVICE (BULLSEYE)

 

Peru

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

78392

 

17-May-1984

 

54308

 

16-Aug-1984

DIMILIN

 

Peru

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

8615

 

15-Nov-1977

 

15810

 

12-Sep-1978

FAZOR

 

Peru

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000075340

 

03-Jun-2001

 

075340

 

03-Oct-2001

FLUPRO

 

Peru

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

124301/2001

 

20-Feb-2001

 

71729/2001

 

21-May-2001

 

187

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

OMITE

 

Peru

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000176572

 

25-Oct-1990

 

89552

 

13-Feb-1991

RIBBON FLOW

 

Peru

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

230156

 

28-Oct-1993

 

9146

 

12-Aug-1994

TEDION V18

 

Peru

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

127228

 

07-Oct-1987

 

72314

 

17-Dec-1987

WRM

 

Peru

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0227588/93

 

15-Sep-1993

 

04756

 

30-Dec-1993

WRM

 

Peru

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0227589/93

 

15-Sep-1993

 

04757

 

30-Dec-1993

VITAVAX

 

Philippines

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Pending

 

4-2004-01182

 

14-Dec-2004

 

 

 

 

ADIPRENE

 

Poland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

28-Dec-1954

 

36624

 

28-Dec-1954

ADOBE

 

Poland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

000Z-231965

 

22-Feb-2001

 

156734

 

07-Jun-2005

ALLEGIANCE

 

Poland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

00Z-213396

 

02-Mar-2000

 

146436

 

03-Feb-2004

 

188

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ASSAULT

 

Poland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

000Z-243464

 

27-Nov-2001

 

162674

 

14-Nov-2005

DU-CASON

 

Poland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

Z-86091

 

20-Jun-1988

 

63926

 

27-Sep-1990

JAG

 

Poland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

000Z-243463

 

27-Nov-2001

 

162673

 

14-Nov-2005

PANTERA

 

Poland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

Z86018

 

01-Jun-1988

 

63914

 

27-Jan-1990

POLYBOND

 

Poland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

Z-106921

 

09-Mar-1992

 

078598

 

05-Oct-1994

POLYLOC

 

Poland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

Z-238302

 

16-Jul-2001

 

NR159383

 

15-Jul-2005

PROVAX

 

Poland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

00Z-190719

 

18-Aug-1998

 

131560

 

10-Aug-2001

RIBBON FLOW

 

Poland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

00Z-126438

 

02-Nov-1993

 

87713

 

12-Dec-1995

SCREEN

 

Poland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

Z-234263

 

11-Apr-2001

 

156778

 

21-Apr-2005

 

189

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

TRIMENE BASE

 

Poland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

00Z-190526

 

12-Aug-1998

 

131921

 

16-Aug-2001

VITAVAX

 

Poland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

69078

 

01-Mar-1970

 

49101

 

09-Mar-1970

VORTEX

 

Poland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

000Z-243463

 

27-Nov-2001

 

162672

 

14-Nov-2005

PROVAX

 

Portugal

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

305456

 

11-Jan-1995

 

305456

 

14-Oct-1998

VIBRABOND

 

Portugal

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

21805

 

11-Aug-1981

 

21805

 

06-Jan-1989

ALLEGIANCE

 

Romania

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

M200000531

 

07-Feb-2000

 

41850

 

07-Feb-2000

ASSAULT

 

Romania

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

M200105609

 

07-Nov-2001

 

49366

 

07-Nov-2001

FLEXZONE

 

Romania

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

20116

 

16-May-1969

 

6122

 

16-May-1969

JAG

 

Romania

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

M200105611

 

07-Nov-2001

 

48973

 

07-Nov-2001

 

190

--------------------------------------------------------------------------------

 


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

POLYLOC

 

Romania

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

M 2001 03357

 

11-Jul-2001

 

47315

 

11-Jul-2001

SIGNAL

 

Romania

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

M200000379

 

30-Jan-2001

 

45858

 

30-Jan-2001

TRIMENE BASE

 

Romania

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000020117

 

16-May-1989

 

0000006120

 

01-May-1969

CASORON

 

Russian Federation

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

94541

 

17-Jun-1982

 

72272

 

17-Dec-1982

CASORON (IN CYRILLIC)

 

Russian Federation

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

94542

 

17-Jun-1982

 

72271

 

17-Dec-1982

DIMILIN

 

Russian Federation

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

86661

 

02-Jul-1979

 

65897

 

02-Jul-1979

KEMIKAR

 

Russian Federation

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

 

 

76340

 

06-Apr-1984

OMITE (IN CYRILLIC)

 

Russian Federation

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000154611

 

17-Mar-1992

 

0000112399

 

12-Jul-1993

POLYLOC

 

Russian Federation

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001721328

 

17-Jul-2001

 

231375

 

15-Dec-2002

 

191

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

RIBBON FLOW

 

Russian Federation

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0093051682

 

23-Nov-1993

 

0000129992

 

24-Jul-1995

VITAVAX

 

Russian Federation

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

55658

 

03-Mar-1970

 

40821

 

30-Dec-1970

DIMILIN

 

Sabah

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000025028

 

17-Sep-1979

 

25028

 

11-Sep-1979

ALAR

 

Sarawak

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

SAR/20842

 

12-Jan-1980

 

SAR/20842

 

12-Jan-1980

B-NINE

 

Sarawak

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

SAR/B20844

 

12-Jan-1980

 

SAR/20844

 

12-Jan-1980

DIMILIN

 

Sarawak

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

11-Sep-1979

 

20241

 

11-Sep-1979

MICROMITE

 

Sarawak

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

20839

 

12-Jan-1980

 

SAR/20839

 

12-Jan-1980

OMITE

 

Sarawak

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

20840

 

12-Jan-1980

 

20840

 

12-Jan-1980

TRIMENE BASE

 

Serbia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

00Z-689/68

 

26-Sep-1968

 

18568

 

21-Apr-1970

 

192

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

DIMILIN

 

Singapore

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

82031

 

08-Sep-1979

 

82031D

 

08-Sep-1979

RIBBON FLOW

 

Singapore

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

08336/93

 

26-Oct-1993

 

T9308336D

 

26-Oct-1993

ADIPRENE

 

Slovak Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

07-Jan-1985

 

166243

 

09-Jun-1986

ADOBE

 

Slovak Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

POZ0537-2001

 

23-Feb-2001

 

199110

 

13-May-2002

ALLEGIANCE

 

Slovak Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

Z0355-2000

 

11-Feb-2000

 

195660

 

18-Jun-2001

ASSAULT

 

Slovak Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Pending

 

03297-2001

 

09-Nov-2001

 

 

 

 

JAG

 

Slovak Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

03296-2001

 

09-Nov-2001

 

201705

 

16-Jan-2003

POLYBOND

 

Slovak Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

67283

 

16-Mar-1992

 

173892

 

20-Feb-1995

POLYLOC

 

Slovak Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Pending

 

PO2166-2001

 

16-Jul-2001

 

 

 

 

 

193

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

RIBBON FLOW

 

Slovak Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

16994

 

10-Dec-1993

 

178703

 

24-Nov-1997

SCREEN

 

Slovak Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

POZ0538-2001

 

23-Feb-2001

 

199111

 

13-May-2002

TRIMENE BASE

 

Slovak Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000042326

 

27-Sep-1968

 

158690

 

20-Feb-1969

VORTEX

 

Slovak Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

02198-2001

 

09-Nov-2001

 

201707

 

16-Jan-2003

RIBBON FLOW

 

Slovenia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0Z 9371014

 

17-Nov-1993

 

9371014

 

01-Dec-1997

ADIPRENE

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

54/1539

 

19-May-1954

 

1954/01539

 

24-Nov-1954

ADIPRENE

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

54/3434

 

25-Oct-1954

 

1954/03434

 

20-Apr-1955

ALANAP

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

57/3869

 

10-Dec-1957

 

57/3869

 

16-Apr-1958

ALLEGIANCE

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

99/15869

 

30-Aug-1999

 

99/15869

 

09-Dec-2002

 

194

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

BLE

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

69/0123

 

14-Jan-1969

 

A69/0123

 

06-Mar-1970

B-NINE

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

64/2615

 

28-Jul-1964

 

B64/2615

 

16-Jun-1965

CASORON

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

60/2052

 

07-Jun-1960

 

60/2052

 

05-Oct-1960

CAYTUR

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

79/3036

 

13-Jun-1979

 

79/3036

 

13-Jun-1980

DEVICE (BULLSEYE)

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

78/4355

 

05-Sep-1978

 

78/4355

 

12-Oct-1979

HEAD Design (Primitive)

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90/2686

 

09-Apr-1990

 

90/2686

 

17-May-1993

DIMILIN

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

02-Dec-1974

 

74/6294

 

04-Oct-1976

EVERSHIELD

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2000/08986

 

10-May-2000

 

2000/08986

 

10-May-2000

FLORAMITE

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001/1954

 

06-Feb-2001

 

200101954

 

06-Feb-2001

 

195

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

MICROMITE

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

79/4713

 

05-Sep-1979

 

79/4713

 

17-Oct-1980

NAUGAWHITE

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

69/0121

 

14-Jan-1969

 

69/0121

 

01-Apr-1970

OCTAMINE

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

69/0120

 

14-Jan-1969

 

69/0120

 

31-Oct-1969

PANTERA

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

883844

 

16-May-1988

 

883844

 

15-Jul-1990

PLANTVAX

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

69/0281

 

27-Jan-1969

 

69/0281

 

06-Mar-1970

POLYBOND

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1592/80

 

20-Mar-1980

 

1592/80

 

11-Sep-1981

POLYLOC

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001/12051

 

11-Jul-2001

 

200112051

 

11-Jul-2001

POLYLOC

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001/14023

 

14-Aug-2001

 

2001/14023

 

14-Oct-2008

PROVAX

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

88/5855

 

15-Jul-1988

 

88/5855

 

29-Jun-1990

 

196

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

RIBBON FLOW

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

94/9544

 

05-Sep-1994

 

94/9544

 

10-Apr-1997

ROYAL MH-30 SG

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

835179

 

27-Jul-1983

 

835179

 

27-Jul-1983

ROYALCAP

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

99/09262

 

25-May-1999

 

99/09262

 

10-Jun-2002

ROYALCAST

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90/7357

 

28-Aug-1990

 

90/7357

 

17-May-1993

ROYALFLO

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

94/9545

 

05-Sep-1994

 

94/9545

 

25-Apr-1997

SCREEN

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

200113104

 

30-Jul-2001

 

200113104

 

30-Jul-2001

SOLITHANE

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

70/4966

 

04-Nov-1970

 

70/4966

 

03-Jan-1972

SYNTON

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

81/9697

 

21-Dec-1981

 

81/9697

 

17-Nov-1983

TEDION V18

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

55/2080

 

29-Jun-1955

 

2080/55

 

08-Feb-1956

 

197

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

TERRAZOLE

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

69/4553

 

25-Sep-1969

 

69/4553

 

21-May-1973

TRIVAX

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

78/3681

 

31-Jul-1978

 

78/3681

 

13-Jul-1979

WRM

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90/2687

 

09-Apr-1990

 

90/2687

 

17-May-1993

WRM

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90/2688

 

09-Apr-1990

 

90/2688

 

17-May-1993

ACRAMITE

 

Spain

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0002376130

 

06-Feb-2001

 

2376130

 

20-Jul-2001

ADIPRENE

 

Spain

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

07-Aug-1954

 

284902

 

31-Mar-1955

ALAR-85

 

Spain

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2442342

 

27-Aug-2001

 

2442342

 

20-May-2002

FLORAMITE

 

Spain

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0002376131

 

06-Feb-2001

 

0002376131

 

20-Jul-2001

NAUGARD

 

Spain

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

03-Jan-1967

 

521476/9

 

02-Sep-1968

 

198

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

PANAREX

 

Spain

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0002355716

 

06-Nov-2000

 

0002355716

 

07-May-2001

PANAREX

 

Spain

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0002355715

 

06-Nov-2000

 

0002355715

 

07-May-2001

RIBBON FLOW

 

Spain

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1788653

 

10-Nov-1993

 

1788653

 

04-Apr-1994

TERRAZOL

 

Spain

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

24-Sep-1980

 

0000952935

 

05-Oct-1981

TERRAZOLE

 

Spain

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

11-Jul-1975

 

794890

 

17-Jun-1978

ZETOS

 

Spain

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

18-Jun-1969

 

591421

 

03-Dec-1973

TEDION V18

 

Sri Lanka

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

17225

 

24-Jul-1956

 

17225

 

30-Aug-1957

DIMILIN

 

Sudan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000015313

 

05-Mar-1975

 

15313

 

05-Apr-1977

ACRAMITE

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0001-00784

 

02-Feb-2001

 

0000351765

 

18-Jan-2002

 

199

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ADIPRENE

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

00054-1381

 

19-May-1954

 

0000077972

 

10-Apr-1955

ALAR

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

00065-2820

 

06-Jul-1965

 

0000125651

 

13-Dec-1968

CASORON

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

88-8284

 

29-Sep-1988

 

223224

 

03-May-1991

CAYTUR

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

00080-3061

 

07-Jun-1979

 

0000172483

 

13-Jun-1980

HEAD Design (Primitive)

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

00090-3655

 

12-Apr-1990

 

0000228403

 

29-Nov-1991

DIMILIN

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

77-0478

 

01-Feb-1977

 

166557

 

23-Feb-1979

DU-DIM

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

197705086

 

31-Oct-1977

 

163849

 

22-Jun-1978

NAUGALUBE

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

00081-2055

 

13-Apr-1981

 

0000178134

 

11-Sep-1981

POLYBOND

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

80-1477

 

17-Mar-1980

 

182558

 

06-Aug-1982

 

200

--------------------------------------------------------------------------------

 


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

POLYBOND

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

92-2097

 

05-Mar-1992

 

244901

 

30-Dec-1992

RIBBON FLOW

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0093-10685

 

11-Nov-1993

 

259567

 

15-Jul-1994

SYNTON

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

81-6756

 

15-Dec-1981

 

187672

 

12-Aug-1983

VIBRABOND

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

00081-3791

 

17-Jul-1981

 

0000180522

 

12-Mar-1982

VIBRASPRAY

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

00081-3790

 

17-Jul-1981

 

0000179789

 

22-Jan-1982

VIBRATHANE

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

00071-4201

 

13-Oct-1971

 

0000138883

 

07-Apr-1972

VITAVAX

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

67-2455

 

06-Jun-1967

 

125570

 

06-Dec-1968

ACRAMITE

 

Switzerland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1203/2001

 

06-Feb-2001

 

487316

 

25-Jul-2001

ADIPRENE

 

Switzerland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

02534/1974

 

21-Apr-1974

 

2P271240

 

21-May-1974

 

201

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

BXA

 

Switzerland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

9853/93

 

19-Aug-1993

 

P413412

 

19-Aug-1993

ACRAMITE (IN CHINESE)

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90022379

 

04-Jun-2001

 

1003725

 

01-Jul-2002

ADIPRENE

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

79044145

 

09-Oct-1990

 

530858

 

16-Sep-1991

ADIPRENE

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

79044146

 

09-Oct-1990

 

529346

 

16-Aug-1991

ADIPRENE

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

79044148

 

09-Oct-1990

 

525064

 

01-Aug-1991

ADIPRENE

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0079-44148

 

09-Oct-1990

 

530508

 

01-Sep-1991

ADIPRENE EXTREME

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

092065775

 

13-Nov-2003

 

1120860

 

01-Oct-2004

AMINOX

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

79044143

 

09-Oct-1990

 

530091

 

01-Aug-1991

BLE

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

87040736

 

19-Aug-1998

 

880337

 

01-Feb-2000

 

202

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

CASORON (with characters)

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90022380

 

04-Jun-2001

 

1003726

 

01-Jul-2002

DIMILIN

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

7057696

 

15-Dec-1988

 

444299

 

01-Jun-1989

DIMILIN (CHINESE CHARACTERS)

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

01-Oct-1978

 

104002

 

01-Oct-1978

ESEN

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

87040738

 

19-Aug-1998

 

866516

 

16-Sep-1999

FLEXAMINE

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

87040747

 

19-Aug-1998

 

866518

 

16-Sep-1999

METHAZATE

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

89001850

 

13-Jan-2000

 

949077

 

16-Jul-2001

MONEX

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

88006262

 

11-Feb-1999

 

890447

 

01-May-2000

NAUGALUBE 403

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000001795

 

01-Feb-1979

 

116889

 

01-Jul-1979

NAUGARD

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

79044142

 

09-Oct-1990

 

530857

 

16-Aug-1991

 

203

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

NAUGAWHITE

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

87040746

 

19-Aug-1998

 

866520

 

16-Sep-1999

OCTAMINE

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

79044144

 

09-Oct-1990

 

535855

 

01-Oct-1991

OMITE

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

29-Feb-1968

 

48251

 

01-Aug-1971

OMITE (IN CHINESE)

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90022375

 

04-Jun-2001

 

1003722

 

01-Jul-2002

OMITE (IN CHINESE)

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90022374

 

04-Jun-2001

 

1003721

 

01-Jul-2002

PANTERA (IN CHINESE)

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90022378

 

04-Jun-2001

 

1003724

 

01-Jul-2002

PLANTVAX

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000034698

 

01-Sep-1972

 

62308

 

01-Feb-1973

PLANTVAX (IN CHINESE)

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90022376

 

04-Jun-2001

 

103723

 

01-Jul-2002

POLYLOC

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90028295

 

10-Jul-2001

 

100568

 

01-Jun-2002

 

204

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

POLYLOC (IN CHINESE)

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90041614

 

09-Oct-2001

 

994181

 

16-Apr-2002

RIBBON FLOW

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

82054471

 

04-Nov-1993

 

652158

 

16-Aug-1994

RIBBON FLOW

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

83022760

 

18-Mar-1994

 

663214

 

16-Dec-1994

ROYALAC

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

20-May-1977

 

93413

 

01-Dec-1977

SUNPROOF

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

87040745

 

19-Aug-1998

 

866519

 

16-Sep-1999

TERRAZOLE (IN CHINESE)

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

89049356

 

25-Aug-2000

 

945405

 

16-Jun-2001

TERRAZOLE (IN CHINESE)

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90022377

 

04-Jun-2001

 

1006340

 

16-Jul-2002

THIOSTOP

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

79039548

 

07-Sep-1990

 

535846

 

01-Oct-1991

VIBRATHANE

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

79044149

 

09-Oct-1990

 

535856

 

01-Oct-1991

 

205

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

VIBRATHANE

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

79044150

 

09-Oct-1990

 

529347

 

16-Jul-1991

VIBRATHANE

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

79044151

 

09-Oct-1990

 

527504

 

01-Jul-1991

VIBRATHANE

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

79044152

 

09-Oct-1990

 

530509

 

01-Aug-1991

VITAVAX

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

87039159

 

11-Aug-1998

 

858781

 

16-Jul-1999

ADIPRENE

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

409118

 

18-Jan-2000

 

110157

 

15-Mar-2000

ADIPRENE (IN THAI CHARACTERS)

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

322409

 

17-Nov-1986

 

TM54137

 

17-Nov-1986

ADIPRENE (IN THAI CHARACTERS)

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

322410

 

17-Nov-1986

 

TM54138

 

17-Nov-1986

ADIPRENE EXTREME

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

563381

 

25-Aug-2004

 

237159

 

26-Mar-2006

BI-LARV

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

409120

 

07-Feb-1990

 

TM110158

 

15-Mar-2000

 

206

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

BILARV (In Thai)

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

557064

 

27-Jun-2004

 

211540

 

26-Jan-2005

DEVICE (BULLSEYE)

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

369211

 

09-Sep-1998

 

TM80604

 

22-Oct-1998

DIMILIN

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

394521

 

09-Aug-1999

 

TM100319

 

22-Oct-1999

FLY-DIM

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

431691

 

07-Sep-2000

 

TM145544

 

24-Oct-2001

NAUGARD

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

405273

 

30-Nov-1999

 

TM107528

 

08-Feb-2000

OMITE

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

226986

 

12-Mar-1992

 

TM28

 

26-Jun-1993

OMITE (IN LOCAL CHARACTERS)

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

300943

 

18-Jan-1996

 

TM55317

 

14-Feb-1997

PANTERA

 

Thailand

 

Chemtura Corporation

 

Registered

 

363266

 

28-Jun-1988

 

TM77979

 

07-Mar-1989

PLANTVAX

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

404194

 

19-Nov-1999

 

TM106148

 

21-Jan-2000

 

207

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

RIBBON FLOW

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

256827

 

07-Dec-1993

 

TM59811

 

13-Jun-1997

ROYAL MH-30

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

257317

 

14-Dec-1993

 

TM10994

 

16-May-1994

TEDION V18

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

43831

 

24-Oct-1961

 

184912

 

02-Oct-2003

VITAVAX

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

75845

 

20-Mar-1972

 

TM49669

 

25-Feb-1974

ALLEGIANCE

 

Turkey

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2000 001967

 

09-Feb-2000

 

2000 01967

 

09-Feb-2000

CASORON

 

Turkey

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

09267

 

22-Aug-1995

 

90611

 

22-Aug-1995

DEVICE (BULLSEYE)

 

Turkey

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

15-Nov-1998

 

117535

 

15-Nov-1998

DU-DIM

 

Turkey

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2003/25320

 

24-Sep-2003

 

2003025320

 

24-Sep-2003

JAG

 

Turkey

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001/023061

 

08-Nov-2001

 

2001023061

 

08-Nov-2001

 

208

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

NEMAREX

 

Turkey

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2991/015802

 

10-Aug-2001

 

2001/015802

 

10-Aug-2001

PANTERA

 

Turkey

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2000/009869

 

24-May-2000

 

2000/09869

 

24-May-2000

PLANTVAX

 

Turkey

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

46243

 

12-Nov-1992

 

138209

 

19-Oct-1972

PROMITE S

 

Turkey

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

30-May-1988

 

106018

 

30-May-1988

PROVAX

 

Turkey

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

27-Sep-1988

 

106888

 

27-Sep-1988

ROYALFLO

 

Turkey

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

9777/94

 

26-Sep-1994

 

154724

 

26-Sep-1994

SIGNAL

 

Turkey

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2002/029865

 

21-Nov-2002

 

2002029865

 

21-Nov-2002

TERRA-COAT

 

Turkey

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

12-Mar-1983

 

76205

 

12-Mar-1983

TERRAZOLE

 

Turkey

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

12-Mar-1983

 

076206

 

12-Mar-1983

 

209

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

VITAVAX

 

Turkey

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

9900694

 

11-Mar-1990

 

117854

 

11-Mar-1990

VORTEX

 

Turkey

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001/023063

 

08-Nov-2001

 

2001023063

 

08-Nov-2001

POLYLOC

 

Ukraine

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001074514

 

23-Jul-2001

 

34786

 

15-Sep-2003

ACRAMITE

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0002237681

 

28-Jun-2000

 

2237681

 

22-Dec-2000

ADIPRENE

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000730321

 

17-May-1954

 

0000730321

 

17-May-1954

ADOBE

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2261406

 

15-Feb-2001

 

2261406

 

13-Jul-2001

ALAR

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

881661

 

07-Jul-1965

 

881661

 

07-Jul-1965

AMINOX

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000719487

 

30-Jun-1953

 

0000719487

 

22-Oct-1954

ANCHOR

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2047541

 

05-Dec-1995

 

2047541

 

30-Aug-1996

 

210

--------------------------------------------------------------------------------

 


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ARANOX

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000719488

 

30-Jun-1953

 

0000719488

 

13-Mar-1954

BLE

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

719889

 

14-Jul-1953

 

719889

 

14-Jul-1953

CASORON

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1353192

 

01-Aug-1988

 

1353192

 

24-Nov-1989

CATAPULT

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1143331

 

05-Nov-1980

 

1143331

 

05-Nov-1980

CAYTUR

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1116176

 

20-Jun-1979

 

1116176

 

20-Jun-1979

CRUSOE

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2262127

 

22-Feb-2001

 

2262127

 

03-Aug-2001

DURAZONE

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1486287

 

18-Dec-1991

 

1486287

 

18-Dec-1991

FAZOR

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0001200765

 

29-Jul-1983

 

1200765

 

29-Jul-1983

FLEXAMINE

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000719489

 

30-Jun-1953

 

0000719489

 

12-Mar-1954

 

211

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

FLEXZONE

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

802285

 

26-Feb-1960

 

802285

 

26-Feb-1960

FLORAMITE

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2260071

 

02-Feb-2001

 

2260071

 

16-Jul-2001

JAG

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2284717

 

06-Nov-2001

 

2284717

 

05-Apr-2002

LINDEX

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000700600

 

17-Aug-1951

 

700600

 

17-Aug-1951

MAXTRON

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1200547

 

27-Jul-1983

 

1200547

 

27-Jul-1983

NAUGALUBE

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0001152084

 

07-Apr-1981

 

0001152084

 

07-Apr-1981

NAUGARD

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

903917

 

09-Jan-1967

 

903917

 

09-Jan-1967

NEMAREX

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2260191

 

05-Feb-2001

 

2260191

 

13-Jul-2001

OCTAMINE

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

943175

 

27-May-1969

 

943175

 

27-May-1969

 

212

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

OMITE

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

905639

 

17-Feb-1967

 

905639

 

17-Feb-1967

PANAREX

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

224996

 

25-Oct-2000

 

2249996

 

11-May-2001

PANTERA

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1349609

 

30-Jun-1988

 

1349609

 

30-Jun-1988

PLANTVAX

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

946150

 

25-Jul-1969

 

946150

 

25-Jul-1969

POLYGARD

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

763651

 

19-Mar-1957

 

763651

 

19-Mar-1957

POLYLITE

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

818648

 

24-Mar-1961

 

818648

 

24-Mar-1961

POLYLOC

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2274965

 

11-Jul-2001

 

2274965

 

11-Jul-2001

PROVAX

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0001358239

 

20-Sep-1988

 

0001358239

 

20-Sep-1988

RIBBON FLOW

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1551723

 

27-Oct-1993

 

1551723

 

21-Oct-1994

 

213

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ROYALAC

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

919181

 

02-Jan-1968

 

919181

 

02-Jan-1968

SCREEN

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0002278075

 

15-Aug-2001

 

0002278075

 

04-Oct-2002

SIGNAL

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2225566

 

21-Mar-2000

 

2225566

 

20-Jan-2004

SOLITHANE

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

801825

 

27-Oct-1959

 

801825

 

27-Oct-1959

TEDION V18

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

743837

 

28-Jun-1955

 

743837

 

03-Dec-1955

TERRA-COAT

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1004077

 

01-Jan-1973

 

1004077

 

01-Jan-1973

THE METEOR

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0001114386

 

16-May-1979

 

1114386

 

16-May-1979

TRIMENE

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000719491

 

30-Jun-1953

 

0000719491

 

30-Jun-1953

TUEX

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000719486

 

30-Jun-1953

 

0000719486

 

29-Sep-1953

 

214

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

VIBRABOND

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1123003

 

25-Oct-1979

 

1123003

 

25-Oct-1979

VIBRASPRAY

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1113749

 

03-May-1979

 

1113749

 

14-Apr-1982

VITE

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0001535425

 

12-May-1993

 

1535425

 

24-Mar-1995

VORTEX

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

228716

 

06-Nov-2001

 

2284716

 

05-Apr-2002

ACTAFOAM

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

72166029

 

03-Apr-1963

 

765305

 

25-Feb-1964

ADEPT

 

United States of America

 

Chemtura Corporation

 

Registered

 

75/471990

 

22-Apr-1998

 

2260846

 

13-Jul-1999

ADIPRENE

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

71665762

 

05-May-1954

 

0610867

 

23-Aug-1955

ALANAP

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

71636906

 

20-Oct-1952

 

574094

 

05-May-1953

AMINOX

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

72182386

 

04-Feb-1963

 

779288

 

03-Nov-1964

 

215

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ARANOX

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

72/181715

 

21-Nov-1963

 

781915

 

22-Dec-1964

ARAZATE

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

72/211947

 

12-Feb-1965

 

799001

 

23-Nov-1965

BEUTENE

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

71317725

 

06-Aug-1931

 

0289954

 

15-Dec-1931

BIK

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

73013369

 

13-Feb-1974

 

1002414

 

28-Jan-1975

B-NINE

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

72174997

 

13-Aug-1963

 

765737

 

03-Mar-1964

BUTAZATE

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

72182383

 

04-Dec-1963

 

797947

 

26-Oct-1965

CASORON

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

72155743

 

23-Oct-1962

 

753930

 

06-Aug-1963

COMITE

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

72393281

 

27-May-1971

 

953392

 

20-Feb-1973

CPB

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

73012658

 

04-Feb-1974

 

1005677

 

04-Mar-1975

 

216

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ETHAZATE

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

72182381

 

04-Dec-1963

 

797946

 

26-Oct-1965

FLEXAMINE

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

72211945

 

12-Feb-1965

 

798999

 

23-Nov-1965

HEPTEEN BASE

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

71317726

 

06-Aug-1931

 

289955

 

15-Dec-1931

METHAZATE

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

72182384

 

04-Dec-1963

 

797948

 

26-Oct-1965

MH-30

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

72166955

 

17-Apr-1963

 

766976

 

24-Mar-1964

NAUGARD 76

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

73518010

 

17-Jan-1985

 

1352297

 

06-Aug-1985

OCTAMINE

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

720182380

 

04-Dec-1963

 

779286

 

03-Nov-1964

OPEX

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

75/817091

 

07-Oct-1999

 

2373004

 

01-Aug-2000

PACZOL

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

78317510

 

23-Oct-2003

 

2953669

 

17-May-2005

 

217

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

POLYBOND

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

73246296

 

16-Jan-1980

 

1201658

 

20-Jul-1982

POLYGARD

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

71634225

 

20-Aug-1952

 

0573548

 

21-Apr-1953

POLYWET

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

78/322486

 

03-Nov-2003

 

2916321

 

04-Jan-2005

PROCURE

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

75/472476

 

22-Apr-1998

 

2251422

 

08-Jun-1999

ROYAL SLO-GRO

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

72332270

 

10-Jul-1969

 

0926631

 

11-Jan-1972

ROYALTAC

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

72426949

 

12-Jun-1972

 

0961833

 

26-Jun-1973

SORBATRAN

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

72460629

 

18-Jun-1973

 

1020137

 

09-Sep-1975

SUNPROOF

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

74/142363

 

25-Feb-1991

 

1671531

 

14-Jan-1992

SYNTON

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

73306871

 

21-Apr-1981

 

1196613

 

01-Jun-1982

 

218

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

TONOX

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

72182385

 

04-Dec-1963

 

788898

 

04-May-1965

TUEX

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

72182382

 

04-Dec-1963

 

779287

 

03-Nov-1964

UNIROYAL CHEMICAL

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

74/469058

 

13-Dec-1993

 

1873482

 

17-Jan-1995

UNIROYAL CHEMICAL

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

74/469061

 

13-Dec-1993

 

1869200

 

27-Dec-1994

VIBRARIM

 

United States of America

 

Crompton Corporation

 

Registered

 

78297904

 

09-Sep-2003

 

2961244

 

07-Jun-2005

VIBRATHANE

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

72122044

 

24-Jun-1961

 

739228

 

16-Oct-1962

VIGILANTE

 

United States of America

 

Chemtura Corporation

 

Registered

 

73533178

 

19-Apr-1985

 

1364123

 

08-Oct-1985

WRM

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

74/229841

 

12-Dec-1991

 

1714849

 

15-Sep-1992

WYTOX

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

72399033

 

02-Aug-1971

 

944425

 

10-Oct-1972

ALANAP

 

Uruguay

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000337180

 

13-Feb-2002

 

0000337180

 

10-Feb-2002

 

219

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

TEDION V18

 

Uruguay

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

16-Aug-2001

 

333321

 

28-Oct-2001

KEMIKAR

 

Uzbekistan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

93012183

 

12-Jul-1993

 

745

 

12-Jul-1993

ADIPRENE

 

Venezuela

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

20-Dec-1985

 

00030491

 

18-Feb-1956

B-NINE

 

Venezuela

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

14822-88

 

16-Aug-1988

 

149913

 

06-Dec-1993

FAZOR

 

Venezuela

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Published

 

010452-1999

 

16-Jun-1999

 

 

 

 

FLEXZONE

 

Venezuela

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2981

 

01-May-1966

 

55791

 

24-Sep-1969

FLUPRO

 

Venezuela

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

03193-2001

 

23-Feb-2001

 

P238288

 

28-Jun-2002

FUERA

 

Venezuela

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2512-1999

 

24-Feb-1999

 

research4

 

19-Dec-2003

GRANOVAX

 

Venezuela

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

8107

 

01-Dec-1976

 

86511-F

 

27-Apr-1978

 

220

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

OMITE

 

Venezuela

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

 

 

00071307

 

30-Nov-1972

PLANTVAX

 

Venezuela

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

 

 

0000071309

 

30-Nov-1972

POLYBOND

 

Venezuela

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2262/80

 

18-Apr-1980

 

00106143-F

 

07-Feb-1984

ROYAL MH-30

 

Venezuela

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

8001

 

10-Jul-1985

 

120196-F

 

25-Apr-1986

ROYALTAC

 

Venezuela

 

Chemtura Corporation

 

Registered

 

0000006560

 

01-Jul-1981

 

00111978-F

 

12-Dec-1984

TEDION V18

 

Venezuela

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1483

 

25-Apr-1960

 

42454

 

17-Oct-1962

TRIVAX

 

Venezuela

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

6179

 

01-Sep-1979

 

102165-F

 

25-May-1983

VITAVAX

 

Venezuela

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

 

 

73464-F

 

17-Jul-1973

B-NINE

 

Viet Nam

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0N-0168/95

 

17-Jan-1995

 

0000017880

 

29-Aug-1995

 

221

--------------------------------------------------------------------------------

 


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

PLANTVAX

 

Viet Nam

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0N-0170/95

 

17-Jan-1995

 

17881

 

29-Aug-1995

VITAVAX

 

Viet Nam

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0N-171/95

 

17-Jul-1995

 

18039

 

14-Sep-1995

FLORAMITE

 

Zambia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

97/2001

 

09-Feb-2001

 

97/2001

 

16-Oct-2002

FLORAMITE

 

Zimbabwe

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

154/2001

 

07-Feb-2001

 

154/2001

 

03-Dec-2001

POLYLOC

 

Zimbabwe

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

730/2001

 

12-Jul-2001

 

730/2001

 

20-May-2002

ROYALCAP

 

Zimbabwe

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1999/0527

 

27-May-1999

 

724/99

 

20-Dec-1999

ROYALFLO

 

Zimbabwe

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

24-Aug-1994

 

1245/94

 

08-May-1995

CASORON

 

African Union Territories (OAPI)

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

69955

 

04-Feb-1980

 

19923

 

04-Feb-1980

POLYGARD

 

African Union Territories (OAPI)

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

68733

 

06-Nov-1978

 

18668

 

04-Aug-1979

 

222

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

ADOBE

 

Argentina

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

2328219

 

19-Feb-2001

 

1886151

 

19-Sep-2002

CRUSOE

 

Argentina

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

2328676

 

22-Feb-2001

 

1892346

 

28-Oct-2002

FLUPRO

 

Argentina

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

2328937

 

23-Feb-2001

 

1887162

 

26-Sep-2002

OCTAMINE

 

Argentina

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0002007121

 

01-Nov-1995

 

1619589

 

23-Oct-1996

DURAZONE

 

Bangladesh

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0000033746

 

04-Nov-1991

 

0000033746

 

31-Jul-1995

MICROMITE

 

Bangladesh

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0000151800

 

21-Sep-1979

 

0000151800

 

06-Jan-1985

OMITE

 

Bangladesh

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

2077

 

04-Jun-1973

 

2077

 

21-Nov-1982

VITAVAX

 

Bangladesh

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

59203

 

14-Mar-1999

 

59203

 

14-Mar-1999

ROYAL MH-30 SG

 

Bosnia and Herzegovina

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

015420A

 

03-Aug-2001

 

BAZ15420A

 

14-Dec-2006

 

223

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

PROCURE

 

Brazil

 

Chemtura USA Corporation

 

Pending

 

826057110

 

12-Nov-2003

 

 

 

 

TERRAGUARD

 

Brazil

 

Chemtura USA Corporation

 

Published

 

826057101

 

13-Nov-2003

 

 

 

 

ACROMITE

 

Chile

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

472671

 

12-Jan-2000

 

616920

 

16-Apr-2002

DIMILIN

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

126396

 

07-Oct-1999

 

131430

 

14-Feb-2002

DIMILIN

 

Dominican Republic

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

 

 

14-Dec-1979

 

29764

 

14-Dec-1979

FLUPRO

 

Dominican Republic

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

2002-158931

 

26-Feb-2001

 

129947

 

15-Aug-2001

FUERA

 

Dominican Republic

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0000009315

 

10-Mar-1999

 

0000103992

 

15-May-1999

PANTERA

 

Dominican Republic

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0099039210

 

25-Jun-1999

 

0000107406

 

15-Oct-1999

TERRAZOLE

 

Dominican Republic

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

 

 

 

 

0000024943

 

05-Feb-1976

ACRAMITE

 

Egypt

 

Uniroyal Chemical Company, Inc. (NJ)

 

Pending

 

000140387

 

13-Feb-2001

 

 

 

 

 

224

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

COMITE

 

Egypt

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0000077645

 

10-Jul-1990

 

0000077645

 

08-Apr-1993

OMITE (IN CYRILLIC)

 

Georgia

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

1993 002279

 

17-Mar-1992

 

010858

 

23-Sep-1998

ROYAL MH-30 SG

 

Georgia

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

1993009343

 

23-Dec-1993

 

11148

 

27-Nov-1998

DIMILIN

 

Honduras

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

 

 

21-Nov-1979

 

28177

 

16-May-1980

FLUPRO

 

Honduras

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0000839-01

 

28-Feb-2001

 

82125

 

10-Jul-2001

FUERA

 

Honduras

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

3204/99

 

04-Mar-1999

 

80138

 

18-Dec-2000

PANTERA

 

Honduras

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

8210/99

 

22-Jun-1999

 

79769

 

10-Nov-2000

DIMILIN

 

Hong Kong

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

 

 

05-Jul-1979

 

858/1980

 

07-May-1980

RIBBON FLOW

 

Hong Kong

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0093/11675

 

02-Nov-1993

 

003264/96

 

12-Apr-1996

 

225

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

POLYGARD

 

India

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

178241

 

29-Jan-1957

 

178241

 

29-Jan-1957

TETRA V18

 

Jordan

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

43185

 

27-Aug-1996

 

43185

 

23-Jun-1997

VITAFLO

 

Jordan

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

 

 

 

 

16533

 

01-Jan-1978

FLORAMITE

 

Kenya

 

Uniroyal Chemical Company, Inc. (NJ)

 

Pending

 

51963

 

29-Aug-2001

 

 

 

 

DIMILIN

 

Kuwait

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0000047226

 

28-Jun-2000

 

0000037801

 

10-Jun-2002

ACRAMITE

 

Lebanon

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

86418

 

15-Feb-2001

 

86418

 

15-Feb-2001

DEVICE (BULLSEYE)

 

Lebanon

 

Chemtura Corporation

 

Registered

 

0000076420

 

12-Sep-1978

 

60972

 

23-Sep-1993

OMITE

 

Lebanon

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

85964

 

04-Jan-2001

 

85964

 

04-Jan-2001

B-NINE

 

Malaya

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

000M/85644

 

10-Mar-1980

 

0000085644

 

10-Mar-1980

DU-DIM

 

Malaysia

 

Chemtura USA Corporation

 

Registered

 

089/MA7794

 

18-Dec-1989

 

089/MA7794

 

03-Nov-1994

 

226

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

OMITE

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

9250

 

22-Feb-1967

 

139187

 

18-Nov-1967

SIGNAL

 

Moldova

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0000099981

 

31-Jan-2001

 

0000008450

 

15-Jan-2002

MICROMITE

 

Morocco

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

 

 

07-Nov-1980

 

75262

 

07-Nov-1980

DEVICE (HEAD)

 

Namibia

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

00090/0453

 

18-Apr-1990

 

00090/0453

 

18-Apr-1990

WRM

 

Namibia

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

00090/0454

 

18-Apr-1990

 

00090/0454

 

18-Apr-1990

WRM

 

Namibia

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

00090/0455

 

18-Apr-1990

 

00090/0455

 

18-Apr-1990

DRUM PAL

 

New Zealand

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0000137127

 

13-May-1981

 

0000137127

 

12-Sep-1984

FLUPRO

 

Nicaragua

 

Uniroyal Chemical Company, Inc. (NJ)

 

Published

 

002001-914

 

13-Mar-2001

 

 

 

 

FUERA

 

Nicaragua

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0099-00622

 

25-Feb-1999

 

45447

 

04-Dec-2000

 

227

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

PANTERA

 

Nicaragua

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0099-01964

 

18-Jun-1999

 

60101CC

 

05-Feb-2004

TRIMENE

 

Nicaragua

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

 

 

24-Oct-1969

 

0000022175

 

30-Jan-1970

DIMILIN

 

Panama

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

046592

 

11-Mar-1988

 

046592

 

15-Dec-1988

FUERA

 

Panama

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0000101012

 

08-Jun-1999

 

0000101012

 

15-Apr-2002

PANTERA

 

Panama

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0000103806

 

16-Nov-1999

 

0000103806

 

21-Nov-2000

DIMILIN

 

Paraguay

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

218449

 

02-Oct-1979

 

218449

 

02-Oct-1979

OMITE

 

Paraguay

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

00071-2000

 

04-Jan-2000

 

226902

 

21-Jul-2000

VITAVAX

 

Paraguay

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

2000/1618

 

28-Jan-2000

 

226943

 

21-Jul-2000

ACRAMITE

 

Saudi Arabia

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0000069339

 

04-Feb-2001

 

0000588/52

 

19-Sep-2001

 

228

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

DIMILIN

 

Saudi Arabia

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

8542

 

14-Jul-1979

 

85/42

 

10-Jun-1981

DURAZONE

 

Sri Lanka

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

63851

 

18-May-1992

 

63851

 

18-May-1992

OMITE

 

Sri Lanka

 

Chemtura USA Corporation

 

Registered

 

34702

 

01-Sep-1972

 

34702

 

01-Sep-1972

PLANTVAX

 

Sri Lanka

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

34698

 

01-Sep-1972

 

34698

 

01-Sep-1972

VITAVAX

 

Sri Lanka

 

Chemtura USA Corporation

 

Registered

 

34703

 

01-Sep-1972

 

34703

 

01-Sep-1972

ACRAMITE

 

Tunisia

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

 

 

15-Feb-2001

 

00EE010307

 

15-Feb-2001

ALAR

 

Tunisia

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0EE97.0354

 

03-Feb-1967

 

0000071/82

 

03-Feb-1967

TEDION V18

 

Tunisia

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

 

 

24-Mar-1995

 

EE950403

 

24-Mar-1995

ACRAMITE

 

Turkey

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

2001/012520

 

28-Jun-2001

 

2001012520

 

28-Jun-2001

BLE

 

United States of America

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

71309277

 

23-Dec-1930

 

0283324

 

26-May-1931

 

229

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

BLIZZARD

 

United States of America

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

76/141338

 

06-Oct-2000

 

2942342

 

19-Apr-2005

LAUREX

 

United States of America

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

71309275

 

23-Dec-1930

 

0288670

 

03-Nov-1931

NAUGAWHITE

 

United States of America

 

Chemtura Corporation

 

Registered

 

72056898

 

08-Aug-1958

 

0688941

 

01-Dec-1959

NITROPORE

 

United States of America

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

72076109

 

19-Jun-1959

 

694425

 

15-Mar-1960

PROVAX

 

United States of America

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

73765318

 

22-Nov-1988

 

1583268

 

20-Feb-1990

QUALITY THE ACTIVE INGREDIENT

 

United States of America

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

73/819139

 

14-Aug-1989

 

1644864

 

21-May-1991

ROYALAC

 

United States of America

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

72283830

 

31-Oct-1967

 

0869572

 

20-May-1969

ROYALTUF

 

United States of America

 

Chemtura Corporation

 

Registered

 

73773543

 

09-Jan-1989

 

1558675

 

03-Oct-1989

SOLITHANE

 

United States of America

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

72084103

 

27-Oct-1959

 

703073

 

23-Aug-1960

TRIMENE BASE

 

United States of America

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

71309276

 

23-Dec-1930

 

0285004

 

14-Jul-1931

 

230

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

VIBRABOND

 

United States of America

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

73222108

 

03-Jul-1979

 

1173764

 

20-Oct-1981

VIBRACURE

 

United States of America

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

73200383

 

15-Jan-1979

 

1134920

 

13-May-1980

TERRAZOLE

 

Viet Nam

 

Uniroyal Chemical Company, Inc. (NJ)

 

Pending

 

0N-0169/95

 

17-Jan-1995

 

 

 

 

UNIROYAL & DEVICE

 

Botswana

 

Uniroyal Goodrich Licensing Services, Inc. (24) Uniroyal, Inc.

 

Registered

 

 

 

 

 

7441

 

09-Feb-1970

HYBASE

 

Sweden

 

Witco Chemical Corporation(25)

 

Registered

 

3713

 

26-Nov-1957

 

86321

 

16-Jan-1959

 

--------------------------------------------------------------------------------

(24)         Company has confirmed that Chemtura Corporation is the beneficial
owner of all trademarks currently held by Uniroyal Goodrich Licensing
Services, Inc.

(25)         Company has confirmed that Chemtura Corporation is the beneficial
owner of all trademarks currently held by Witco Chemical Corporation.

 

231

--------------------------------------------------------------------------------

 


 

CHEMTURA CORPORATION

PATENTS

 

Pending and Granted Patents

 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

Brazil

 

Pending

 

PI0210116-5

 

31-May-2002

 

 

 

 

 

Anderol, Inc.

 

High Temperature Lubricant Composition

Canada

 

Pending

 

2449778

 

31-May-2002

 

 

 

 

 

Anderol, Inc.

 

High Temperature Lubricant Composition

China P.R.

 

Pending

 

200480016020.2

 

17-May-2004

 

 

 

 

 

Anderol, Inc.

 

Biodegradable Lubricants

European Patent Convention

 

Pending

 

02737317.4

 

31-May-2002

 

 

 

 

 

Anderol, Inc.

 

High Temperature Lubricant Composition

European Patent Convention

 

Pending

 

04752460.8

 

17-May-2004

 

 

 

 

 

Anderol, Inc.

 

Biodegradable Lubricants

Hong Kong

 

Pending

 

04103257.8

 

31-May-2002

 

 

 

 

 

Anderol, Inc.

 

High Temperature Lubricant Composition

Hong Kong

 

Pending

 

07102240.7

 

17-May-2004

 

 

 

 

 

Anderol, Inc.

 

Biodegradable Lubricants

Israel

 

Granted

 

159091

 

31-May-2002

 

159091

 

4-Sep-2007

 

Anderol, Inc.

 

High Temperature Lubricant Composition

Israel

 

Pending

 

172074

 

17-May-2004

 

 

 

 

 

Anderol, Inc.

 

Biodegradable Lubricants

Japan

 

Pending

 

2006-533152

 

17-May-2004

 

 

 

 

 

Anderol, Inc.

 

Biodegradable Lubricants

Malaysia

 

Pending

 

PI20055453

 

22-Nov-2005

 

 

 

 

 

Anderol, Inc.

 

Biodegradable Lubricants

Republic of Korea

 

Granted

 

10-20037015478

 

31-May-2002

 

0899832

 

21-May-2009

 

Anderol, Inc.

 

High Temperature Lubricant Composition

Republic of Korea

 

Pending

 

10-20057022305

 

17-May-2004

 

 

 

 

 

Anderol, Inc.

 

Biodegradable Lubricants

Singapore

 

Granted

 

200507086-7

 

17-May-2004

 

116988

 

31-Jul-2009

 

Anderol, Inc.

 

Biodegradable

 

1

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lubricants

United States

 

Granted

 

11/464668

 

15-Aug-2006

 

7413682

 

19-Aug-2008

 

Anderol, Inc.

 

Antioxidants and Methods of Making Antioxidants

United States

 

Granted

 

11/672559

 

8-Feb-2007

 

7307049

 

11-Dec-2007

 

Anderol, Inc.

 

Antioxidants for Synthetic Lubricants and Methods and Manufacture

United States

 

Pending

 

11/923250

 

24-Oct-2007

 

 

 

 

 

Anderol, Inc.

 

Antioxidants for Synthetic Lubricants and Methods and Manufacture

United States

 

Granted

 

09/872191

 

1-Jun-2001

 

6436881

 

20-Aug-2002

 

Anderol, Inc.

 

High Temperature Lubricant Compositions

United States

 

Granted

 

10/443514

 

22-May-2003

 

7517837

 

14-Apr-2009

 

Anderol, Inc.

 

Biodegradable Lubricants

Brazil

 

Pending

 

PI9908014-1

 

8-Dec-1999

 

 

 

 

 

Basell North America  INC.

 

POLYPROPYLENE GRAFT COPOLYMERS WITH IMPROVED SCRATCH AND MAR RESISTANCE

China P.R.

 

Granted

 

99804334.6

 

8-Dec-1999

 

99804334.6

 

11-Aug-2004

 

Basell North America  INC.

 

POLYPROPYLENE GRAFT COPOLYMERS WITH IMPROVED SCRATCH AND MAR RESISTANCE

Finland

 

Granted

 

97112260.1

 

17-Jul-1997

 

0819709

 

13-Nov-2002

 

Basell North America  INC.

 

PROCESS FOR PRODUCING POLYOLEFIN GRAFTED COPOLYMERS

France

 

Granted

 

97112260.1

 

17-Jul-1997

 

0819709

 

13-Nov-2002

 

Basell North America  INC.

 

PROCESS FOR PRODUCING POLYOLEFIN GRAFTED COPOLYMERS

Germany

 

Granted

 

97112260.1

 

17-Jul-1997

 

69717017.9

 

13-Nov-2002

 

Basell North

 

PROCESS FOR

 

2

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

America  INC.

 

PRODUCING POLYOLEFIN GRAFTED COPOLYMERS

Great Britain

 

Granted

 

97112260.1

 

17-Jul-1997

 

0819709

 

13-Nov-2002

 

Basell North America  INC.

 

PROCESS FOR PRODUCING POLYOLEFIN GRAFTED COPOLYMERS

Great Britain

 

Granted

 

99973412.2

 

8-Dec-1999

 

1056807

 

26-Jan-2005

 

Basell North America  INC.

 

POLYPROPYLENE GRAFT COPOLYMERS WITH IMPROVED SCRATCH AND MAR RESISTANCE

Italy

 

Granted

 

97112260.1

 

17-Jul-1997

 

0819709

 

13-Nov-2002

 

Basell North America  INC.

 

PROCESS FOR PRODUCING POLYOLEFIN GRAFTED COPOLYMERS

Japan

 

Granted

 

07-034561

 

31-Jan-1995

 

3942203

 

13-Apr-2007

 

Basell North America  INC.

 

PROCESS FOR SEQUENTIALLY GRAFTING OLEFIN POLYMER MATERIALS AND GRAFTED POLYMERS
THEREFROM

Japan

 

Pending

 

9-195571

 

22-Jul-1997

 

 

 

 

 

Basell North America  INC.

 

PROCESS FOR PRODUCING POLYOLEFIN GRAFTED COPOLYMERS

Mexico

 

Granted

 

26568

 

19-Mar-1991

 

178527

 

3-Jul-1995

 

Basell North America  INC.

 

HEAT RESISTANT PROPYLENE POLYMER COMPOSITIONS.

Mexico

 

Granted

 

9203003

 

18-Jun-1992

 

181022

 

14-Mar-1996

 

Basell North America  INC.

 

PROCESS FOR GRAFTING VINYL MONOMERS ON

 

3

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PARTICULATE OLEFIN POLYMERS.

Mexico

 

Granted

 

9505087

 

18-Jun-1992

 

194888

 

12-Jan-2000

 

Basell North America  INC.

 

PROCESS FOR GRAFTING VINYL MONOMERS ON PARTICULATE OLEFIN POLYMERS.

Mexico

 

Granted

 

2000/007976

 

8-Dec-1999

 

 213940

 

25-Apr-2003

 

Basell North America  INC.

 

POLYPROPYLENE GRAFT COPOLYMERS WITH IMPROVED SCRATCH AND MAR RESISTANCE

Republic of Korea

 

Granted

 

1997-0033792

 

19-Jul-1997

 

367194

 

23-Dec-2002

 

Basell North America  INC.

 

PROCESS AND APPARATUS FOR PRODUCING POLYOLEFIN GRAFTED COPOLYMERS

Republic of Korea

 

Granted

 

10-1992-10648

 

19-Jun-1992

 

231675

 

31-Aug-1999

 

Basell North America  INC.

 

PROCESS FOR GRAFTING VINYL MONOMERS ON PARTICULATE OLEFIN POLYMERS.

Australia

 

Granted

 

2003-243202

 

7-May-2003

 

2003243202

 

15-Jan-2009

 

Bio-Lab, Inc.

 

Catalytic Oxidation of Peroxy Salts

Australia

 

Pending

 

2004-268945

 

13-Aug-2004

 

 

 

 

 

Bio-Lab, Inc.

 

Dual Layer Tablet, Method of Making and Use Thereof

Australia

 

Granted

 

14194/92

 

30-Jan-1992

 

651186

 

22-Nov-1994

 

Bio-Lab, Inc.

 

Disinfectant for the Treatment of Water Systems

Australia

 

Granted

 

25780/92

 

3-Sep-1992

 

659678

 

3-Oct-1995

 

Bio-Lab, Inc.

 

COMPOSITIONS AND METHODS FOR CONTROLLING THE GROWTH OF

 

4

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MICROBIALS IN AQUEOUS MEDIA

Australia

 

Granted

 

69859/98

 

12-May-1995

 

717276

 

6-Jul-2000

 

Bio-Lab, Inc.

 

Method and Compositions for Treating Recirculating Water Systems

Australia

 

Granted

 

69858/98

 

12-May-1995

 

708827

 

5-Nov-1998

 

Bio-Lab, Inc.

 

Tablet Compostions for Controlling Microbial Growth

Australia

 

Granted

 

25542/95

 

12-May-1995

 

693210

 

5-Nov-1998

 

Bio-Lab, Inc.

 

Method and Compositions for Treating Recirculating Water Systems

Australia

 

Granted

 

59383/96

 

30-May-1996

 

696499

 

24-Dec-1998

 

Bio-Lab, Inc.

 

SEQUESTERED COPPER ALGICIDES USING IONIC POLYMERIC STABILIZING AGENTS

Australia

 

Granted

 

57388/96

 

10-May-1996

 

706731

 

7-Oct-1999

 

Bio-Lab, Inc.

 

Slow-Dissolving Multi-Functional Sanitizer and Clarifier

Australia

 

Granted

 

57347/96

 

8-May-1996

 

718428

 

27-Jul-2000

 

Bio-Lab, Inc.

 

CHLOROISOCYANURIC ACID COMPOSITION HAVING REDUCED GAS EVOLUTION

Australia

 

Pending

 

2004321724

 

9-Jul-2004

 

 

 

 

 

Bio-Lab, Inc.

 

Calcium Hypochlorite Compositions

Canada

 

Granted

 

2,484,889

 

7-May-2003

 

2484889

 

15-Sep-2009

 

Bio-Lab, Inc.

 

Catalytic Oxidation of Peroxy Salts

Canada

 

Pending

 

2536200

 

13-Aug-2004

 

 

 

 

 

Bio-Lab, Inc.

 

Dual Layer Tablet, Method of Making and Use Thereof

Canada

 

Granted

 

2103715

 

30-Jan-1992

 

21037150

 

6-Jan-1998

 

Bio-Lab, Inc.

 

Disinfectant for the

 

5

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Treatment of Watetr Systems

Canada

 

Granted

 

2116454

 

3-Sep-1992

 

2116454

 

7-May-2002

 

Bio-Lab, Inc.

 

Compositions and Methods For Controlling The Growth of Microbials In Aqueous
Media

Canada

 

Granted

 

2190490

 

12-May-1995

 

2190490

 

18-Jan-2000

 

Bio-Lab, Inc.

 

Method and Compositions for Treating Recirculating Water Systems

Canada

 

Pending

 

2,223,991

 

30-May-1996

 

 

 

 

 

Bio-Lab, Inc.

 

Sequestered Copper Algicides Using Ionic Polymeric Stabilizing Agents

Canada

 

Granted

 

2,221,252

 

10-May-1996

 

2,221,252

 

17-Aug-2004

 

Bio-Lab, Inc.

 

Slow-Dissolving Multi-Functional Sanitizer and Clarifier

Canada

 

Granted

 

2221154

 

8-May-1996

 

2221154

 

6-Feb-2001

 

Bio-Lab, Inc.

 

CHLOROISOCYANURIC ACID COMPOSITION HAVING REDUCED GAS EVOLUTION

Canada

 

Pending

 

2,449,656

 

4-Jun-2002

 

 

 

 

 

Bio-Lab, Inc.

 

Self Cleaning Probe System

Canada

 

Pending

 

2570980

 

9-Jul-2004

 

 

 

 

 

Bio-Lab, Inc.

 

Calcium Hypochlorite Compositions

China P.R.

 

Pending

 

200480043364.2

 

9-Jul-2004

 

 

 

 

 

Bio-Lab, Inc.

 

Calcium Hypochlorite Compositions

European Patent Convention

 

Pending

 

03750080.8

 

7-May-2003

 

 

 

 

 

Bio-Lab, Inc.

 

Catalytic Oxidation of Peroxy Salts

European Patent Convention

 

Pending

 

04781023.9

 

13-Aug-2004

 

 

 

 

 

Bio-Lab, Inc.

 

Dual Layer Tablet, Method of Making and Use Thereof

 

6

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

European Patent Convention

 

Pending

 

04777735.4

 

9-Jul-2004

 

 

 

 

 

Bio-Lab, Inc.

 

Calcium Hypochlorite Compositions

France

 

Granted

 

EP92919807.5

 

3-Sep-1992

 

0637914

 

11-Nov-1998

 

Bio-Lab, Inc.

 

Compositions and Method for Controlling the Growth of Microbials in Aqueous
Media

France

 

Granted

 

95919888.8

 

12-May-1995

 

0759890

 

19-Dec-2001

 

Bio-Lab, Inc.

 

Method and Compositions for Treating Recirculating Water Systems

Germany

 

Granted

 

92919807.5

 

3-Sep-1992

 

69227595.9

 

11-Nov-1998

 

Bio-Lab, Inc.

 

COMPOSITIONS AND METHODS FOR CONTROLLING THE GROWTH OF MICROBALS IN AQUEOUS
MEDIA

Great Britain

 

Granted

 

95919888.8

 

12-May-1995

 

0759890

 

19-Dec-2001

 

Bio-Lab, Inc.

 

Method and Compositions for Treating Recirculating Water Systems

Italy

 

Granted

 

92919807.5

 

3-Sep-1992

 

0637914

 

11-Nov-1998

 

Bio-Lab, Inc.

 

COMPOSITIONS AND METHODS FOR CONTROLLING THE GROWTH OF MICROBIALS IN AQUEOUS
MEDIA

Italy

 

Granted

 

95919888.8

 

12-May-1995

 

0759890

 

19-Dec-2001

 

Bio-Lab, Inc.

 

Method and Compositions for Treating Recirculating Water Systems

Japan

 

Granted

 

506607/92

 

30-Jan-1992

 

3323197

 

28-Jun-2002

 

Bio-Lab, Inc.

 

Disinfectant for the Treatment of Water Systems

 

7

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

Mexico

 

Granted

 

92-00563

 

10-Feb-1992

 

177237

 

15-Mar-1995

 

Bio-Lab, Inc.

 

Disinfectant for the Treatment of Water Systems

New Zealand

 

Granted

 

536388

 

7-May-2003

 

536388

 

8-Nov-2007

 

Bio-Lab, Inc.

 

Catalytic Oxidation of Peroxy Salts

New Zealand

 

Granted

 

545253

 

13-Aug-2004

 

545253

 

8-Jan-2009

 

Bio-Lab, Inc.

 

Dual Layer Tablet, Method of Making and Use Thereof

New Zealand

 

Granted

 

285971

 

12-May-1995

 

285971

 

11-May-1999

 

Bio-Lab, Inc.

 

Method and Compositions for Treating Recirculating Water Systems

New Zealand

 

Pending

 

552081

 

9-Jul-2004

 

 

 

 

 

Bio-Lab, Inc.

 

Calcium Hypochlorite Compositions

South Africa

 

Granted

 

2004/9037

 

7-May-2003

 

2004/9037

 

28-Jun-2006

 

Bio-Lab, Inc.

 

Catalytic Oxidation of Peroxy Salts

South Africa

 

Granted

 

2006/01082

 

13-Aug-2004

 

2006/01082

 

25-Apr-2007

 

Bio-Lab, Inc.

 

Dual Layer Tablet, Method of Making and Use Thereof

South Africa

 

Granted

 

92/0798

 

4-Feb-1992

 

92/0798

 

25-Nov-1992

 

Bio-Lab, Inc.

 

Disinfectant For The Treatment of Water Systems

South Africa

 

Granted

 

92/6651

 

2-Sep-1992

 

92/6651

 

26-May-1993

 

Bio-Lab, Inc.

 

COMPOSITONS AND METHODS FOR CONTROLLING THE GROWTH OF MICROBIALS IN AQUEOUS
MEDIA

South Africa

 

Granted

 

95/3796

 

10-May-1995

 

95/3796

 

24-Apr-1996

 

Bio-Lab, Inc.

 

Method and Compositions for Treating Recirculating Water Systems

South Africa

 

Granted

 

96/4766

 

6-Jun-1996

 

96/4766

 

26-Mar-1997

 

Bio-Lab, Inc.

 

SEQUESTERED COPPER ALGICIDES USING IONIC POLYMERIC

 

8

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STABILIZING AGENTS

South Africa

 

Granted

 

96/3751

 

10-May-1996

 

96/3751

 

27-Nov-1996

 

Bio-Lab, Inc.

 

CHLOROISOCYANURIC ACID COMPOSITION HAVING REDUCED GAS EVOLUTION

South Africa

 

Granted

 

2003/09692

 

4-Jun-2002

 

2003/09692

 

24-Nov-2004

 

Bio-Lab, Inc.

 

Self-Cleaning Probe System

South Africa

 

Granted

 

2007/00217

 

9-Jul-2004

 

2007/00217

 

28-May-2008

 

Bio-Lab, Inc.

 

Calcium Hypochlorite Compositions

Spain

 

Granted

 

92919807.5

 

3-Sep-1992

 

0637914

 

11-Nov-1998

 

Bio-Lab, Inc.

 

Compositions and Methof for Controlling the Growth of Microbials in Aqueous
Media

United States

 

Granted

 

10/513651

 

5-Nov-2004

 

7238290

 

3-Jul-2007

 

Bio-Lab, Inc.

 

Catalytic Oxidation of Peroxy Salts

United States

 

Granted

 

10/681579

 

8-Oct-2003

 

7083717

 

1-Aug-2006

 

Bio-Lab, Inc.

 

Water Purification Apparatus

United States

 

Granted

 

10/923251

 

19-Aug-2004

 

7419589

 

2-Sep-2008

 

Bio-Lab, Inc.

 

Adaptable Water Purification Apparatus

United States

 

Granted

 

10/645310

 

21-Aug-2003

 

6,863,830

 

8-Mar-2005

 

Bio-Lab, Inc.

 

Dual Layer Tablet, Method of Making and Use Thereof

United States

 

Granted

 

10/939131

 

10-Sep-2004

 

7452122

 

18-Nov-2008

 

Bio-Lab, Inc.

 

Feeder Device

United States

 

Granted

 

08/234638

 

28-Apr-1994

 

5498415

 

12-Mar-1996

 

Bio-Lab, Inc.

 

Disinfectant for the Treatment of Water Systems

United States

 

Granted

 

07/950907

 

24-Sep-1992

 

5338461

 

16-Aug-1994

 

Bio-Lab, Inc.

 

METHOD OF DISINFECTING A WATER SYSTEM WITH A DRY OXIDIZER COMPOSITION

United

 

Granted

 

08/308282

 

19-Sep-1994

 

5514640

 

7-May-1996

 

Bio-Lab, Inc.

 

NON-

 

9

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

States

 

 

 

 

 

 

 

 

 

 

 

 

 

CRYSTALLIZING C14 QUARTERNARY AMMONIUM BIOCIDES

United States

 

Granted

 

08/355112

 

13-Dec-1994

 

5591692

 

7-Jan-1997

 

Bio-Lab, Inc.

 

Compositions and Methods for Controlling the Growth of Microbials in Aqueous
Media

United States

 

Granted

 

08/695123

 

5-Aug-1996

 

5670451

 

23-Sep-1997

 

Bio-Lab, Inc.

 

Compostions and Methods for Conrtolling the Growth of Microbials in Aqueous
Media

United States

 

Granted

 

08/935227

 

22-Sep-1997

 

5888939

 

30-Mar-1999

 

Bio-Lab, Inc.

 

Composition and Methods for Controlling the Growth of Microbials in Aqueous
Media

United States

 

Granted

 

08/324389

 

17-Oct-1994

 

5,614,528

 

25-Mar-1997

 

Bio-Lab, Inc.

 

Compositions and Methods for Inhibiting the Formation of Chloramines and
Trihalomethanes in Aqueous Media

United States

 

Granted

 

08/243,236

 

16-May-1994

 

5,478,482

 

26-Dec-1995

 

Bio-Lab, Inc.

 

Method and Compostions for Treating Recirculating Water Systems

United States

 

Granted

 

08/530643

 

20-Sep-1995

 

5,514,287

 

7-May-1996

 

Bio-Lab, Inc.

 

Method and Compositions for Treating Recirculating Water

United States

 

Granted

 

08/530639

 

20-Sep-1995

 

5670059

 

23-Sep-1997

 

Bio-Lab, Inc.

 

Method and Compositions for Treating Recirculating Water

 

10

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Systems

United States

 

Granted

 

08561934

 

22-Nov-1995

 

5851406

 

22-Dec-1998

 

Bio-Lab, Inc.

 

Process for preventing the degradation of water soluble packaging films by
halogenated hydantoins or chlorinated cyanuric acid and apparatus for
disinfecting a water system

United States

 

Granted

 

08/486832

 

7-Jun-1995

 

5,541,150

 

30-Jul-1996

 

Bio-Lab, Inc.

 

Sequestered Copper Algicides Using Ionic Polymeric Stabilizing Agents

United States

 

Granted

 

08/973295

 

1-Apr-1998

 

6387415

 

14-May-2002

 

Bio-Lab, Inc.

 

SEQUESTERED METAL BIOCIDES USING IONIC POLYMERIC STABILIZING AGENTS

United States

 

Granted

 

08/441384

 

15-May-1995

 

5,648,314

 

15-Jul-1997

 

Bio-Lab, Inc.

 

Slow-Dissolving Multi-Functional Sanitizer and Clarifier

United States

 

Granted

 

09/281186

 

30-Mar-1999

 

6,068,791

 

30-May-2000

 

Bio-Lab, Inc.

 

Chloroisocyanuric Acid Composition Having Reduced Gas Evolution

United States

 

Granted

 

08/441382

 

15-May-1995

 

5674429

 

7-Oct-1997

 

Bio-Lab, Inc.

 

CHLOROISOCYANURIC ACID COMPOSITION HAVING REDUCED GAS EVOLUTION

United States

 

Granted

 

08/826537

 

2-Apr-1997

 

5908580

 

1-Jun-1999

 

Bio-Lab, Inc.

 

CHLOROISOCYANURIC ACID

 

11

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMPOSITION HAVING REDUCED GAS EVOLUTION

United States

 

Pending

 

09/016100

 

30-Jan-1998

 

 

 

 

 

Bio-Lab, Inc.

 

Method for Sanitizing Swimming Pools and Recirculating Water Systems

United States

 

Granted

 

08/683168

 

18-Jul-1996

 

5776876

 

7-Jul-1998

 

Bio-Lab, Inc.

 

Aqueous Acidic Filter Cleaning Composition for Removing Organic Biguanide
Deposits

United States

 

Granted

 

08/675042

 

3-Jul-1996

 

5779914

 

14-Jul-1998

 

Bio-Lab, Inc.

 

Methods For Sanitizing Water

United States

 

Granted

 

36346

 

24-Mar-1993

 

5422126

 

6-Jun-1995

 

Bio-Lab, Inc.

 

HALOGEN COMPOSITIONS FOR WATER TREATMENT AND METHOD OF PREPARATION THEREOF

United States

 

Granted

 

08/856,874

 

15-May-1997

 

5,866,511

 

2-Feb-1999

 

Bio-Lab, Inc.

 

Stabilized Solutions of Bromonitromethane and Their Use as Biocides

United States

 

Granted

 

09/638987

 

15-Aug-2000

 

6,528,466

 

4-Mar-2003

 

Bio-Lab, Inc.

 

Solid Oxidizer with Dissolution Indicatior

United States

 

Pending

 

10/221393

 

4-Jun-2002

 

 

 

 

 

Bio-Lab, Inc.

 

Self-Cleaning Probe System

United States

 

Granted

 

324,088

 

14-Oct-1994

 

5,490,886

 

13-Feb-1996

 

Bio-Lab, Inc.

 

Methods for Quenching Metal

United States

 

Granted

 

10/872202

 

18-Jun-2004

 

7045077

 

16-May-2006

 

Bio-Lab, Inc.

 

Calcium Hypochlorite Compositions

United States

 

Granted

 

11/757722

 

4-Jun-2007

 

7364669

 

29-Apr-2008

 

Bio-Lab, Inc.

 

Method for Reducing Reactivity of Calcium

 

12

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hypochlorite

United States

 

Granted

 

07/520104

 

4-May-1990

 

5106406

 

21-Apr-1992

 

Bio-Lab, Inc.

 

METHOD FOR DESALINATION AND REHABILITATION OF IRRIGATED SOIL

United States

 

Granted

 

09/012994

 

26-Jan-1998

 

6001772

 

14-Dec-1999

 

Bio-Lab, Inc.

 

PESTICIDE AND METHOD OF MAKING AND USING SAME

United States

 

Granted

 

08/723043

 

30-Sep-1996

 

5888428

 

30-Mar-1999

 

Biolab Services Inc.

 

METHODS FOR GENERATING RESIDUAL DISINFECTANTS DURING THE OZONIZATION OF WATER

China P.R.

 

Pending

 

200710199624.0

 

11-Dec-2007

 

 

 

 

 

Chemtura Corp. and Chemtura Canada Co./Cie.

 

Method for Producing Lubricant Detergents

China P.R.

 

Pending

 

200580040181.X

 

18-Aug-2005

 

 

 

 

 

Chemtura Corp. and Chemtura Canada Co./Cie.

 

EMULSIFIER BLENDS FOR LUBRICATING OILS

China P.R.

 

Pending

 

200580031473.7

 

22-Jun-2005

 

 

 

 

 

Chemtura Corp. and Chemtura Canada Co./Cie.

 

OVERBASED CALCIUM SALICYLATE GREASES

European Patent Convention

 

Pending

 

05792695.8

 

18-Aug-2005

 

 

 

 

 

Chemtura Corp. and Chemtura Canada Co./Cie.

 

EMULSIFIER BLENDS FOR LUBRICATING OILS

France

 

Granted

 

05766688.5

 

22-Jun-2005

 

1784411

 

12-Nov-2008

 

Chemtura Corp. and Chemtura Canada Co./Cie.

 

OVERBASED CALCIUM SALICYLATE GREASES

Germany

 

Granted

 

05766688.5

 

22-Jun-2005

 

602005011020.8

 

12-Nov-2008

 

Chemtura Corp. and Chemtura Canada Co./Cie.

 

OVERBASED CALCIUM SALICYLATE

 

13

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GREASES

Great Britain

 

Granted

 

05766688.5

 

22-Jun-2005

 

1784411

 

12-Nov-2008

 

Chemtura Corp. and Chemtura Canada Co./Cie.

 

OVERBASED CALCIUM SALICYLATE GREASES

India

 

Pending

 

PCT2000,00208

 

22-Jan-1999

 

 

 

 

 

Chemtura Corp. and Chemtura Canada Co./Cie.

 

INSECTICIDAL DIHYDROOXADIAZINE COMPOUNDS

India

 

Pending

 

1109/MUMNP/2003

 

4-Dec-2003

 

 

 

 

 

Chemtura Corp. and Chemtura Canada Co./Cie.

 

INSECTICIDAL DIHYDROOXADIAZINE COMPOUNDS

India

 

Granted

 

1175/MUMNP/2003

 

26-Dec-2003

 

234909

 

19-Jun-2009

 

Chemtura Corp. and Chemtura Canada Co./Cie.

 

INSECTICIDAL DIHYDROOXADIAZINE COMPOUNDS

Italy

 

Granted

 

05766688.5

 

22-Jun-2005

 

1784411

 

12-Nov-2008

 

Chemtura Corp. and Chemtura Canada Co./Cie.

 

OVERBASED CALCIUM SALICYLATE GREASES

Japan

 

Pending

 

2007-543021

 

18-Aug-2005

 

 

 

 

 

Chemtura Corp. and Chemtura Canada Co./Cie.

 

EMULSIFIER BLENDS FOR LUBRICATING OILS

Japan

 

Pending

 

2007-523568

 

22-Jun-2005

 

 

 

 

 

Chemtura Corp. and Chemtura Canada Co./Cie.

 

OVERBASED CALCIUM SALICYLATE GREASES

Republic of Korea

 

Pending

 

2007-7011491

 

18-Aug-2005

 

 

 

 

 

Chemtura Corp. and Chemtura Canada Co./Cie.

 

EMULSIFIER BLENDS FOR LUBRICATING OILS

Republic of Korea

 

Pending

 

2007-7004475

 

22-Jun-2005

 

 

 

 

 

Chemtura Corp. and Chemtura Canada Co./Cie.

 

OVERBASED CALCIUM SALICYLATE GREASES

Russian Federation

 

Pending

 

2007107382

 

22-Jun-2005

 

 

 

 

 

Chemtura Corp. and Chemtura Canada Co./Cie.

 

OVERBASED CALCIUM SALICYLATE GREASES

Russian Federation

 

Granted

 

94028885

 

17-Nov-1992

 

2109730

 

27-Apr-1998

 

Chemtura Corp. and Chemtura

 

INSECTICIDAL PHENYLHYDRAZI

 

14

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

Canada Co./Cie.

 

NE DERIVATIVES

A.R.I.P.O.

 

Pending

 

AWAITING

 

3-Apr-2008

 

 

 

 

 

Chemtura Corporation

 

Pesticidal Diazene Oxide Carboxylates

Argentina

 

Pending

 

P050104893

 

22-Nov-2005

 

 

 

 

 

Chemtura Corporation

 

Clear Impact Modifier, Heat Resistant Polyvinyl Halide Compositions

Argentina

 

Pending

 

P050104091

 

28-Sep-2005

 

 

 

 

 

Chemtura Corporation

 

SULFONATED PHENOLS WITH NITROPHENOLS AS POLYMERIZATION INHIBITORS

Argentina

 

Pending

 

P050104092

 

28-Sep-2005

 

 

 

 

 

Chemtura Corporation

 

Sulfonated Nitrophenol as Polymerization Inhibitors

Argentina

 

Pending

 

P050104960

 

28-Nov-2005

 

 

 

 

 

Chemtura Corporation

 

Aromatic Sulfonic Acids, Amines and Nitrophenols in combination With Nitroxyl
Radical-Containing Compounds or C-Nitrosanilines as Polymerization Inhibitors

Argentina

 

Pending

 

P060101173

 

28-Mar-2005

 

 

 

 

 

Chemtura Corporation

 

MITICIDAL TRIAZOLIDINE DERIVATIVES

Argentina

 

Pending

 

P070102088

 

15-May-2007

 

 

 

 

 

Chemtura Corporation

 

Liquid Phosphite Blends as Stabilizers

Argentina

 

Pending

 

P070104889

 

2-Nov-2007

 

 

 

 

 

Chemtura Corporation

 

Solid Composition for Treating Water

Argentina

 

Pending

 

P090100639

 

25-Feb-2009

 

 

 

 

 

Chemtura Corporation

 

Modular Tire Assembly

Argentina

 

Pending

 

P080104682

 

27-Oct-2008

 

 

 

 

 

Chemtura Corporation

 

Non-Pneumatic Tire

Argentina

 

Pending

 

P090100632

 

24-Feb-2009

 

 

 

 

 

Chemtura Corporation

 

Polyurethane Elastomer Articles

 

15

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

from Low Free Diphenylmethane Diisocyanate Prepolymers

Argentina

 

Pending

 

P090104197

 

30-Oct-2009

 

 

 

 

 

Chemtura Corporation

 

Multiple Hardness Non-Pneumatic Tire

Australia

 

Pending

 

2006299874

 

31-Aug-2006

 

 

 

 

 

Chemtura Corporation

 

Method for Determining Chlorine Demand in Water

Australia

 

Pending

 

2007352616

 

5-Mar-2007

 

 

 

 

 

Chemtura Corporation

 

IMPROVED STORAGE STABLE ONE COMPONENT POLYURETHANE SYSTEM

Australia

 

Pending

 

2007261715

 

20-Apr-2007

 

 

 

 

 

Chemtura Corporation

 

Liquid Phosphite Blends as Stabilizers

Australia

 

Pending

 

2007294979

 

30-Aug-2007

 

 

 

 

 

Chemtura Corporation

 

ISOCYANATE TERMINATED POLYCAPROLACTONE POLYURETHANE PREPOLYMERS

Australia

 

Pending

 

2007318160

 

22-Oct-2007

 

 

 

 

 

Chemtura Corporation

 

Solid Composition for Treating Water

Australia

 

Granted

 

11897/2008

 

22-Apr-2008

 

320710

 

11-Aug-2008

 

Chemtura Corporation

 

TIRE

Australia

 

Granted

 

11898/2008

 

22-Apr-2008

 

320711

 

11-Aug-2008

 

Chemtura Corporation

 

TIRE

Australia

 

Pending

 

2008254388

 

3-Apr-2008

 

 

 

 

 

Chemtura Corporation

 

Pesticidal Diazene Oxide Carboxylates

Austria

 

Granted

 

03763038.1

 

27-Jun-2003

 

1539872

 

17-Jun-2009

 

Chemtura Corporation

 

Overbased Metal Carbonate/Carboxylate Microemulsions and Halogen-Containing
Polymers Containing Same

Austria

 

Granted

 

03783413.2

 

10-Nov-2003

 

1562730

 

30-Jan-2008

 

Chemtura Corporation

 

METHOD AND DEVICE FOR APPLYING A THICK REACTIVE

 

16

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COATING ON A BODY ROTATING ABOUT AN AXIS

Austria

 

Granted

 

07752839.6

 

12-Mar-2007

 

1994096

 

29-Apr-2009

 

Chemtura Corporation

 

IMPROVED LUBRICANT COMPOSITION FOR CELLULOSIC-THERMOPLASTIC COMPOSITE

Austria

 

Granted

 

06738834.8

 

20-Mar-2006

 

1861458

 

30-Sep-2009

 

Chemtura Corporation

 

FLAME RETARDANTS AND FLAME RETARDED POLYMERS

Austria

 

Granted

 

01959611.3

 

7-Aug-2001

 

1307465

 

19-Oct-2005

 

Chemtura Corporation

 

Direct Synthesis of Tin (II) and Carboxylates and Tin (IV)Carboxylates From
Elemental Tin or Tin Oxides

Belgium

 

Granted

 

02776150.1

 

4-Oct-2002

 

1446466

 

21-Jun-2006

 

Chemtura Corporation

 

VISCOSITY GROWTH INHIBITION IN OIL ADDITIVE CONCENTRATES

Belgium

 

Granted

 

02715143.0

 

15-Mar-2002

 

1397427

 

16-Nov-2005

 

Chemtura Corporation

 

Thermoplastic Resins in Contact With Metals or Metal Salts Stabilized by Blends
of Dithiocarbamates and Metal Deactivators

Belgium

 

Granted

 

02789458.3

 

6-Nov-2002

 

1453870

 

26-Aug-2009

 

Chemtura Corporation

 

PROCESS FOR THE OLIGOMERIZATION OF a-OLEFINS HAVING LOW UNSATURATION, THE
RESULTING POLYMERS, AND LUBRICANTS

 

17

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTAINING SAME

Belgium

 

Granted

 

02778837.1

 

13-Nov-2002

 

1453786

 

20-Jan-2010

 

Chemtura Corporation

 

METHOD OF PREPARING HYDROXYALKYL HINDERED PHENOLIC ANTIOXIDANTS

Belgium

 

Granted

 

03763038.1

 

27-Jun-2003

 

1539872

 

17-Jun-2009

 

Chemtura Corporation

 

Overbased Metal Carbonate/Carboxylate Microemulsions and Halogen-Containing
Polymers Containing Same

Belgium

 

Granted

 

03741907.4

 

6-Jun-2003

 

1517878

 

21-Mar-2007

 

Chemtura Corporation

 

Complexes of Metal Salts of Organic Acids and B-Diketones and Methods for
Producing Same

Belgium

 

Granted

 

03783413.2

 

10-Nov-2003

 

1562730

 

30-Jan-2008

 

Chemtura Corporation

 

METHOD AND DEVICE FOR APPLYING A THICK REACTIVE COATING ON A BODY ROTATING ABOUT
AN AXIS

Belgium

 

Granted

 

04758880.1

 

2-Apr-2004

 

1656338

 

27-May-2009

 

Chemtura Corporation

 

DIPHENYLAMINE ALKYLATED WITH OLEFIN MIXTURES CONTAINING FRACTIONS WITH VARYING
DEGREES OF ACTIVITY

Belgium

 

Granted

 

04810187.7

 

29-Oct-2004

 

1692191

 

10-Jun-2009

 

Chemtura Corporation

 

PROCESS FOR REMOVAL OF CATALYST RESIDUES FROM

 

18

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

POLY-ALPHA-OLEFINS

Belgium

 

Granted

 

05810208.8

 

26-Aug-2005

 

1794107

 

26-Nov-2008

 

Chemtura Corporation

 

Sulfonated Nitrophenol as Polymerization Inhibitors

Belgium

 

Granted

 

00942338.5

 

24-Jul-2000

 

1127083

 

12-Sep-2007

 

Chemtura Corporation

 

POLYOLEFIN GRAFT COPOLYMERS MADE WITH FLUORINATED MONOMERS

Belgium

 

Granted

 

07752839.6

 

12-Mar-2007

 

1994096

 

29-Apr-2009

 

Chemtura Corporation

 

IMPROVED LUBRICANT COMPOSITION FOR CELLULOSIC-THERMOPLASTIC COMPOSITE

Belgium

 

Granted

 

01961955.0

 

8-Aug-2001

 

1309633

 

13-Jun-2007

 

Chemtura Corporation

 

Process for Producing Liquid Polyalphaolefin Polymer, Metallocene Catalyst
Therefor, the Resulting Polymer and Lubricant

Belgium

 

Granted

 

00973742.0

 

20-Oct-2000

 

1228172

 

31-May-2006

 

Chemtura Corporation

 

SUBSTITUTED LINEAR THIOUREA ADDITIVES FOR LUBRICANTS

Belgium

 

Granted

 

06738834.8

 

20-Mar-2006

 

1861458

 

30-Sep-2009

 

Chemtura Corporation

 

FLAME RETARDANTS AND FLAME RETARDED POLYMERS

Belgium

 

Granted

 

99939198.0

 

25-Feb-1999

 

1086195

 

9-Jun-2004

 

Chemtura Corporation

 

MARINE CYLINDER OILS CONTAINING HIGH VISCOSITY

 

19

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DETERGENTS

Bolivia

 

Pending

 

SP-055-09

 

20-Feb-2009

 

 

 

 

 

Chemtura Corporation

 

Modular Tire Assembly

Bolivia

 

Pending

 

SP-0326-08

 

27-Oct-2008

 

 

 

 

 

Chemtura Corporation

 

Non-Pneumatic Tire

Bolivia

 

Pending

 

SP-054-09

 

20-Feb-2009

 

 

 

 

 

Chemtura Corporation

 

Polyurethane Elastomer Articles from Low Free Diphenylmethane Diisocyanate
Prepolymers

Bolivia

 

Pending

 

awaiting

 

6-Nov-2009

 

 

 

 

 

Chemtura Corporation

 

Multiple Hardness Non-Pneumatic Tire

Brazil

 

Pending

 

PI0318510-9

 

16-Dec-2003

 

 

 

 

 

Chemtura Corporation

 

Overbased Metal Carbonate/Carboxylate Microemulsions and Halogen-Containing
Polymers Containing Same

Brazil

 

Pending

 

PI0413227-0

 

11-Aug-2004

 

 

 

 

 

Chemtura Corporation

 

Stabilization System for Halogen-Containing Polymers

Brazil

 

Pending

 

PI0606801-4

 

31-Jan-2006

 

 

 

 

 

Chemtura Corporation

 

MEANS FOR CONTROLLING THE EXOTHERMIC REACTION OF STYRENIC MONOMERS WITH SULFONIC
ACIDS

Brazil

 

Pending

 

PI0515540-1

 

20-Jul-2005

 

 

 

 

 

Chemtura Corporation

 

Sulfonated Phenols with Nitrophenols as Polymerization Inhibitors

Brazil

 

Pending

 

PI0516196-7

 

26-Aug-2005

 

 

 

 

 

Chemtura Corporation

 

SULFONATED NITROPHENOL AS POLYMERIZATION INHIBITORS

Brazil

 

Pending

 

PI0518906-3

 

26-Aug-2005

 

 

 

 

 

Chemtura Corporation

 

Aromatic Sulfonic Acids, Amines and Nitrophenols in

 

20

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

combination With Nitroxyl Radical-Containing Compounds or C-Nitrosanilines as
Polymerization Inhibitors

Brazil

 

Pending

 

PI0610478-9

 

28-Apr-2006

 

 

 

 

 

Chemtura Corporation

 

Alkyltin Sulfanyl Mercaptocarboxylates Having Terminal Thiol Groups

Brazil

 

Pending

 

PI0608905-4

 

28-Apr-2006

 

 

 

 

 

Chemtura Corporation

 

STABILIZER BLEND FOR IMPROVED CHLORINE RESISTANCE

Brazil

 

Pending

 

PI0611937-9

 

24-May-2006

 

 

 

 

 

Chemtura Corporation

 

Ortho-Nitrosophenols as Polymerization Inhibitors

Brazil

 

Pending

 

PI0708631-8

 

5-Mar-2007

 

 

 

 

 

Chemtura Corporation

 

IMPROVED STORAGE STABLE ONE COMPONENT POLYURETHANE SYSTEM

Brazil

 

Pending

 

PI0713411-8

 

7-May-2007

 

 

 

 

 

Chemtura Corporation

 

ANTIOXIDANT ADDITIVE FOR BIODIESEL FUELS

Brazil

 

Pending

 

PI0713256-5

 

20-Apr-2007

 

 

 

 

 

Chemtura Corporation

 

Liquid Phosphite Blends as Stabilizers

Brazil

 

Pending

 

PI0719933-3

 

15-Nov-2007

 

 

 

 

 

Chemtura Corporation

 

Peroxide Reduction in Functionalized Vegetable Oils

Brazil

 

Pending

 

PI0717966-9

 

22-Oct-2007

 

 

 

 

 

Chemtura Corporation

 

Solid Composition for Treating Water

Brazil

 

Pending

 

DI6801487-2

 

22-Apr-2008

 

 

 

 

 

Chemtura Corporation

 

Configuration Applied To Tire

Brazil

 

Pending

 

PCT/US2008/071862

 

1-Aug-2008

 

 

 

 

 

Chemtura Corporation

 

Rubber Compositions

Canada

 

Granted

 

2424580

 

11-Oct-2001

 

2424580

 

15-Dec-2009

 

Chemtura Corporation

 

C-NITROSOANILINE

 

21

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMPOUNDS AND THEIR BLENDS AS POLYMERIZATION INHIBITORS

Canada

 

Pending

 

2530167

 

13-Jul-2004

 

 

 

 

 

Chemtura Corporation

 

RADIATION-CURABLE POLYURETHANE

Canada

 

Pending

 

2593400

 

31-Jan-2006

 

 

 

 

 

Chemtura Corporation

 

MEANS FOR CONTROLLING THE EXOTHERMIC REACTION OF STYRENIC MONOMERS WITH SULFONIC
ACIDS

Canada

 

Pending

 

2581526

 

20-Jul-2005

 

 

 

 

 

Chemtura Corporation

 

Sulfonated Phenols with Nitrophenols as Polymerization Inhibitors

Canada

 

Pending

 

2581573

 

26-Aug-2005

 

 

 

 

 

Chemtura Corporation

 

SULFONATED NITROPHENOL AS POLYMERIZATION INHIBITORS

Canada

 

Pending

 

2589038

 

26-Aug-2005

 

 

 

 

 

Chemtura Corporation

 

Aromatic Sulfonic Acids, Amines and Nitrophenols in combination With Nitroxyl
Radical-Containing Compounds or C-Nitrosanilines as Polymerization Inhibitors

Canada

 

Pending

 

2606309

 

28-Apr-2006

 

 

 

 

 

Chemtura Corporation

 

ALKYLTIN SULFANYL MERCAPTOCARBOXYLATES HAVING TERMINAL THIOL GROUPS

Canada

 

Pending

 

2606037

 

28-Apr-2006

 

 

 

 

 

Chemtura

 

STABILIZER

 

22

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

Corporation

 

BLEND FOR IMPROVED CHLORINE RESISTANCE

Canada

 

Pending

 

2607967

 

24-May-2006

 

 

 

 

 

Chemtura Corporation

 

Ortho-Nitrosophenols as Polymerization Inhibitors

Canada

 

Pending

 

2610869

 

25-Jul-2006

 

 

 

 

 

Chemtura Corporation

 

CELLULOSIC-THERMOPLASTIC COMPOSITE AND METHOD OF MAKING THE SAME

Canada

 

Pending

 

2643440

 

2-Mar-2007

 

 

 

 

 

Chemtura Corporation

 

COUPLING AGENTS FOR NATURAL FIBER-FILLED POLYOLEFINS

Canada

 

Pending

 

2646027

 

5-Mar-2007

 

 

 

 

 

Chemtura Corporation

 

IMPROVED STORAGE STABLE ONE COMPONENT POLYURETHANE SYSTEM

Canada

 

Pending

 

2643486

 

12-Mar-2007

 

 

 

 

 

Chemtura Corporation

 

IMPROVED LUBRICANT COMPOSITION FOR CELLULOSIC-THERMOPLASTIC COMPOSITE

Canada

 

Pending

 

2653174

 

23-May-2007

 

 

 

 

 

Chemtura Corporation

 

FUNCTIONAL POLYOLEFINS USEFUL AS METAL ADHESION PROMOTERS

Canada

 

Pending

 

2654157

 

20-Apr-2007

 

 

 

 

 

Chemtura Corporation

 

Liquid Phosphite Blends as Stabilizers

Canada

 

Pending

 

2664164

 

24-Sep-2007

 

 

 

 

 

Chemtura Corporation

 

FLAME RESISTANCE NATURAL FIBER-FILLED

 

23

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THERMOPLASTICS WITH IMPROVED PROPERTIES.

Canada

 

Pending

 

2662361

 

30-Aug-2007

 

 

 

 

 

Chemtura Corporation

 

ISOCYANATE TERMINATED POLYCAPROLACTONE POLYURETHANE PREPOLYMERS

Canada

 

Pending

 

2669172

 

15-Nov-2007

 

 

 

 

 

Chemtura Corporation

 

Peroxide Reduction in Functionalized Vegetable Oils

Canada

 

Pending

 

2667138

 

22-Oct-2007

 

 

 

 

 

Chemtura Corporation

 

Solid Composition for Treating Water

Canada

 

Granted

 

125723

 

23-Apr-2008

 

125723

 

8-Dec-2008

 

Chemtura Corporation

 

TIRE

Canada

 

Pending

 

2677776

 

14-Feb-2008

 

 

 

 

 

Chemtura Corporation

 

Stabilization of Polymers with Styrenated-P-Cresols

Canada

 

Pending

 

2684944

 

3-Apr-2008

 

 

 

 

 

Chemtura Corporation

 

Pesticidal Diazene Oxide Carboxylates

Canada

 

Granted

 

2392045

 

1-Nov-2000

 

2392045

 

4-Aug-2009

 

Chemtura Corporation

 

HIGH PERFORMANCE POLYURETHANE ELASTOMERS FROM MDI PREPOLYMERS WITH REDUCED
CONTENT OF FREE MDI MONOMER

Chile

 

Pending

 

655-2006

 

23-Mar-2006

 

 

 

 

 

Chemtura Corporation

 

MITICIDAL TRIAZOLIDINE DERIVATIVES

Chile

 

Pending

 

3134-2007

 

30-Oct-2007

 

 

 

 

 

Chemtura Corporation

 

Solid Composition for Treating Water

Chile

 

Pending

 

1151-2008

 

22-Apr-2008

 

 

 

 

 

Chemtura Corporation

 

TIRE

Chile

 

Pending

 

1152-2008

 

22-Apr-2008

 

 

 

 

 

Chemtura

 

TIRE

 

24

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

Corporation

 

 

Chile

 

Pending

 

414-2009

 

24-Feb-2009

 

 

 

 

 

Chemtura Corporation

 

Modular Tire Assembly

Chile

 

Pending

 

31932008

 

27-Oct-2008

 

 

 

 

 

Chemtura Corporation

 

Non-Pneumatic Tire

Chile

 

Pending

 

413-2009

 

24-Feb-2009

 

 

 

 

 

Chemtura Corporation

 

Polyurethane Elastomer Articles from Low Free Diphenylmethane Diisocyanate
Prepolymers

China P.R.

 

Granted

 

200380110464.8

 

16-Dec-2003

 

ZL200380110464.8

 

25-Sep-2009

 

Chemtura Corporation

 

Overbased Metal Carbonate/Carboxylate Microemulsions and Halogen-Containing
Polymers Containing Same

China P.R.

 

Granted

 

200480037008.X

 

29-Oct-2004

 

ZL200480037008.X

 

13-Aug-2008

 

Chemtura Corporation

 

Liquid Microemulsion Stabilizer Composition for Halogen-Containing Polymers

China P.R.

 

Pending

 

200580003510.3

 

19-Jan-2005

 

 

 

 

 

Chemtura Corporation

 

Detergent/Anti-Oxidant Additives for Fuels and Lubricants

China P.R.

 

Granted

 

200580011232.6

 

8-Apr-2005

 

ZL200580011232.6

 

27-Nov-2009

 

Chemtura Corporation

 

Ketone Diarylamine Condensates

China P.R.

 

Granted

 

200480011804.6

 

2-Apr-2004

 

ZL200480011804.6

 

5-Nov-2008

 

Chemtura Corporation

 

DIPHENYLAMINE ALKYLATED WITH OLEFIN MIXTURES CONTAINING FRACTIONS WITH VARYING
DEREES OF ACTIVITY

China P.R.

 

Pending

 

200580018573.6

 

8-Apr-2005

 

 

 

 

 

Chemtura Corporation

 

METHOD FOR THE PREPARATION OF A HYDROXYALKYL

 

25

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HINDERED PHENOLIC ANTIOXIDANT

China P.R.

 

Granted

 

200480027922.6

 

11-Aug-2004

 

200480027922.6

 

5-Aug-2009

 

Chemtura Corporation

 

Stabilization System for Halogen-Containing Polymers

China P.R.

 

Pending

 

200480021475.3

 

13-Jul-2004

 

 

 

 

 

Chemtura Corporation

 

RADIATION-CURABLE POLYURETHANE

China P.R.

 

Pending

 

200480026949.3

 

4-Aug-2004

 

 

 

 

 

Chemtura Corporation

 

Reaction Products of Mercaptobenzothiazoles, Mercaptothiazolines, and
Mercaptobenzimidazoles with Epoxides as Lubricant Additives

China P.R.

 

Granted

 

200480036511.3

 

1-Nov-2004

 

ZL200480036511.3

 

29-Jul-2009

 

Chemtura Corporation

 

Method of Making Hydroxyalkyl Amide Containing Reduced Level of Unreacted
Alkanolamine

China P.R.

 

Granted

 

200480037863.0

 

29-Oct-2004

 

ZL200480037863.0

 

21-Jan-2009

 

Chemtura Corporation

 

PROCESS FOR REMOVAL OF CATALYST RESIDUES FROM POLY-ALPHA-OLEFINS

China P.R.

 

Granted

 

200480038161.4

 

1-Nov-2004

 

ZL200480038161.4

 

4-Feb-2009

 

Chemtura Corporation

 

Method of Purifying Hydroxyalkyl Amide

China P.R.

 

Granted

 

200580007294.X

 

19-Jan-2005

 

200580007294.X

 

5-Aug-2009

 

Chemtura Corporation

 

LUBRICANT COMPOSITIONS COMPRISING AN ANTIOXIDANT BLEND

China P.R.

 

Granted

 

200480036699.1

 

15-Nov-2004

 

ZL200480036699.1

 

29-Apr-2009

 

Chemtura Corporation

 

LOW SEDIMENT FRICTION MODIFIERS

China P.R.

 

Pending

 

200580012765.6

 

9-Mar-2005

 

 

 

 

 

Chemtura Corporation

 

LUBRICANT AND FUEL

 

26

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMPOSITIONS CONTAINING HYDROXY POLYCARBOXYLIC ACID ESTERS

China P.R.

 

Pending

 

200580010221.6

 

7-Mar-2005

 

 

 

 

 

Chemtura Corporation

 

Dithiocarbamate Derivatives Useful as Lubricant and Fuel Additives

China P.R.

 

Pending

 

200580026813.7

 

19-May-2005

 

 

 

 

 

Chemtura Corporation

 

FUEL AND LUBRICANT ADDITIVE CONTAINING ALKYL HYDROXY CARBOXYLIC ACID BORON
ESTERS

China P.R.

 

Pending

 

200510003458.3

 

22-Nov-2005

 

 

 

 

 

Chemtura Corporation

 

CLEAR IMPACT MODIFIER, HEAT RESISTANT POLYVINYL HALIDE COMPOSITIONS

China P.R.

 

Pending

 

200580041260.2

 

1-Sep-2005

 

 

 

 

 

Chemtura Corporation

 

1,3-DITHIOLANE-2-THIONE ADDITIVES FOR LUBRICANTS AND FUELS

China P.R.

 

Pending

 

200680006953.2

 

1-Mar-2006

 

 

 

 

 

Chemtura Corporation

 

Method for Improving the Oxidative Stability of Industrial Fluids

China P.R.

 

Pending

 

200680004029.0

 

31-Jan-2006

 

 

 

 

 

Chemtura Corporation

 

MEANS FOR CONTROLLING THE EXOTHERMIC REACTION OF STYRENIC MONOMERS WITH SULFONIC
ACIDS

China P.R.

 

Pending

 

200580040086.X

 

18-Aug-2005

 

 

 

 

 

Chemtura

 

STABILIZED

 

27

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

Corporation

 

LUBRICANT COMPOSITIONS

China P.R.

 

Pending

 

200580042017.2

 

24-Oct-2005

 

 

 

 

 

Chemtura Corporation

 

LUBRICANT COMPOSITIONS STABILIZED WITH MULTIPLE ANTIOXIDANTS

China P.R.

 

Pending

 

200580035501.2

 

20-Jul-2005

 

 

 

 

 

Chemtura Corporation

 

Sulfonated Phenols with Nitrophenols as Polymerization Inhibitors

China P.R.

 

Granted

 

200580032750.6

 

26-Aug-2005

 

ZL200580032750.6

 

2-Dec-2009

 

Chemtura Corporation

 

SULFONATED NITROPHENOL AS POLYMERIZATION INHIBITORS

China P.R.

 

Pending

 

200580046813.3

 

26-Aug-2005

 

 

 

 

 

Chemtura Corporation

 

Aromatic Sulfonic Acids, Amines and Nitrophenols in combination With Nitroxyl
Radical-Containing Compounds or C-Nitrosanilines as Polymerization Inhibitors

China P.R.

 

Pending

 

200580037323.7

 

30-Aug-2005

 

 

 

 

 

Chemtura Corporation

 

EPOXIDIZED ESTER ADDITIVES FOR REDUCING LEAD CORROSION IN LUBRICANTS AND FUELS

China P.R.

 

Pending

 

200580040116.7

 

16-Nov-2005

 

 

 

 

 

Chemtura Corporation

 

DITHIOCARBAMYL B-HYDROXY FATTY ACID ESTERS AS ADDITIVES FOR LUBRICANTS AND FUELS

China P.R.

 

Pending

 

200680015227.7

 

28-Apr-2006

 

 

 

 

 

Chemtura Corporation

 

ALKYLTIN SULFANYL

 

28

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MERCAPTOCARBOXYLATES HAVING TERMINAL THIOL GROUPS

China P.R.

 

Pending

 

200680010406.1

 

4-Apr-2006

 

 

 

 

 

Chemtura Corporation

 

METHOD OF IMPROVING PROPERTIES OF HYDROFORMING FLUIDS USING OVERBASED SULFONATE

China P.R.

 

Pending

 

200680017408.3

 

28-Apr-2006

 

 

 

 

 

Chemtura Corporation

 

STABILIZER BLEND FOR IMPROVED CHLORINE RESISTANCE

China P.R.

 

Pending

 

200680019835.5

 

24-May-2006

 

 

 

 

 

Chemtura Corporation

 

Ortho-Nitrosophenols as Polymerization Inhibitors

China P.R.

 

Pending

 

200680023296.2

 

25-Jul-2006

 

 

 

 

 

Chemtura Corporation

 

CELLULOSIC-THERMOPLASTIC COMPOSITE AND METHOD OF MAKING THE SAME

China P.R.

 

Pending

 

200680037760.3

 

10-Oct-2006

 

 

 

 

 

Chemtura Corporation

 

DIAROMATIC AMINES

China P.R.

 

Pending

 

200680044345.0

 

20-Nov-2006

 

 

 

 

 

Chemtura Corporation

 

Lubricating Oil Compositions

China P.R.

 

Pending

 

200680052103.6

 

1-Dec-2006

 

 

 

 

 

Chemtura Corporation

 

Alkylation of N’-phenyl-N-alkylphenylenediamines in ionic liquid,
N’-phenyl-N-alkyl (alkylphenylene) diamines produced thereby, and lubricant
compositions containing same

 

29

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

China P.R.

 

Pending

 

200680052083.2

 

1-Dec-2006

 

 

 

 

 

Chemtura Corporation

 

ALKYLATION OF A DIPHENYLAMINE COMPOUND IN IONIC LIQUID

China P.R.

 

Pending

 

200680052093.6

 

1-Dec-2006

 

 

 

 

 

Chemtura Corporation

 

RING ALKYLATION OF ANILINE OR AN ANILINE DERIVATIVE USING IONIC LIQUID CATALYSTS

China P.R.

 

Pending

 

200680053087.2

 

12-Dec-2006

 

 

 

 

 

Chemtura Corporation

 

DIAROMATIC AMINE DERIVATIVES AS ANTIOXIDANTS

China P.R.

 

Pending

 

200680053570.0

 

15-Dec-2006

 

 

 

 

 

Chemtura Corporation

 

LUBRICATING OIL AND FUEL COMPOSITIONS

China P.R.

 

Pending

 

200780002962.9

 

16-Jan-2007

 

 

 

 

 

Chemtura Corporation

 

DIRECT ALKYLATION OF N-ALKYL-N’-PHENYL-p-PHENYLENEDIAMINE

China P.R.

 

Pending

 

200780007491.0

 

2-Mar-2007

 

 

 

 

 

Chemtura Corporation

 

COUPLING AGENTS FOR NATURAL FIBER-FILLED POLYOLEFINS

China P.R.

 

Pending

 

200780008040.9

 

5-Mar-2007

 

 

 

 

 

Chemtura Corporation

 

IMPROVED STORAGE STABLE ONE COMPONENT POLYURETHANE SYSTEM

China P.R.

 

Pending

 

200780008999.2

 

12-Mar-2007

 

 

 

 

 

Chemtura

 

IMPROVED

 

30

--------------------------------------------------------------------------------

 


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

Corporation

 

LUBRICANT COMPOSITION FOR CELLULOSIC-THERMOPLASTIC COMPOSITE

China P.R.

 

Pending

 

200780009941.X

 

21-Mar-2007

 

 

 

 

 

Chemtura Corporation

 

FLAME RETARDANT BLENDS FOR FLEXIBLE POLYURETHANE FOAM

China P.R.

 

Pending

 

200780019254.6

 

23-May-2007

 

 

 

 

 

Chemtura Corporation

 

FUNCTIONAL POLYOLEFINS USEFUL AS METAL ADHESION PROMOTERS

China P.R.

 

Pending

 

200780025650.X

 

7-May-2007

 

 

 

 

 

Chemtura Corporation

 

ANTIOXIDANT ADDITIVE FOR BIODIESEL FUELS

China P.R.

 

Pending

 

200780022904.2

 

20-Apr-2007

 

 

 

 

 

Chemtura Corporation

 

Liquid Phosphite Blends as Stabilizers

China P.R.

 

Pending

 

200780031021.8

 

20-Aug-2007

 

 

 

 

 

Chemtura Corporation

 

BROMINATED FLAME RETARDANT

China P.R.

 

Pending

 

200780015047.3

 

23-Feb-2007

 

 

 

 

 

Chemtura Corporation

 

STABILIZING COMPOSITIONS FOR LUBRICANTS

China P.R.

 

Pending

 

200780035337.4

 

24-Sep-2007

 

 

 

 

 

Chemtura Corporation

 

FLAME RESISTANCE NATURAL FIBER-FILLED THERMOPLASTICS WITH IMPROVED PROPERTIES.

China P.R.

 

Pending

 

200780033238.2

 

30-Aug-2007

 

 

 

 

 

Chemtura Corporation

 

Process for Removal of Residual Catalyst Components

China P.R.

 

Pending

 

200780033807.3

 

30-Aug-2007

 

 

 

 

 

Chemtura Corporation

 

Isocyanate Terminated

 

31

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Polycaprolactone Polyurethane Prepolymers

China P.R.

 

Pending

 

200780039696.7

 

6-Sep-2007

 

 

 

 

 

Chemtura Corporation

 

SOLUBLE OIL CONTAINING OVERBASED SULFONATE ADDITIVES

China P.R.

 

Pending

 

200780045011.X

 

15-Nov-2007

 

 

 

 

 

Chemtura Corporation

 

Peroxide Reduction in Functionalized Vegetable Oils

China P.R.

 

Pending

 

200780040561.2

 

22-Oct-2007

 

 

 

 

 

Chemtura Corporation

 

Solid Composition for Treating Water

China P.R.

 

Granted

 

200830122385.4

 

22-Apr-2008

 

200830122385.4

 

11-Nov-2009

 

Chemtura Corporation

 

TIRE

China P.R.

 

Granted

 

200830122386.9

 

22-Apr-2008

 

ZL200830122386.9

 

24-Jun-2009

 

Chemtura Corporation

 

TIRE

China P.R.

 

Pending

 

200780052069.7

 

6-Dec-2007

 

 

 

 

 

Chemtura Corporation

 

New Flame Retardants for Use in Styrenics Forms

China P.R.

 

Pending

 

200880003611.4

 

14-Feb-2008

 

 

 

 

 

Chemtura Corporation

 

Stabilization of Polymers with Styrenated-P-Cresols

China P.R.

 

Pending

 

200880007451.0

 

25-Jan-2008

 

 

 

 

 

Chemtura Corporation

 

FLAME RETARDANT COMPOSITION FOR USE IN STYRENICS

China P.R.

 

Pending

 

PCT/US2008/061097

 

22-Apr-2008

 

 

 

 

 

Chemtura Corporation

 

Flame Retardant Halogenated Polymer Compositions

China P.R.

 

Pending

 

200880010746.3

 

25-Mar-2008

 

 

 

 

 

Chemtura Corporation

 

STARCH-POLYOLEFIN COMPOSITES WITH IMPROVED PERFORMANCE

China P.R.

 

Pending

 

200880021147.1

 

3-Apr-2008

 

 

 

 

 

Chemtura Corporation

 

Pesticidal Diazene Oxide Carboxylates

China P.R.

 

Pending

 

200880021556.1

 

25-Jun-2008

 

 

 

 

 

Chemtura Corporation

 

Lubricant Compositions

 

32

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stabilized with Styrenated Phenolic Antioxidant

China P.R.

 

Pending

 

PCT/US2008/069320

 

7-Jul-2008

 

 

 

 

 

Chemtura Corporation

 

Liquid Styrenated Phenolic Compositions and Processes for Forming Same

China P.R.

 

Pending

 

PCT/US2008/071862

 

1-Aug-2008

 

 

 

 

 

Chemtura Corporation

 

Rubber Compositions

China P.R.

 

Pending

 

200780030182.5

 

10-Aug-2007

 

 

 

 

 

Chemtura Corporation

 

Antioxidants and Methods of Making Antioxidants

China P.R.

 

Pending

 

200780048393.1

 

25-Oct-2007

 

 

 

 

 

Chemtura Corporation

 

Antioxidants for Synthetic Lubricants and Methods and Manufacture

China P.R.

 

Pending

 

02810847.7

 

31-May-2002

 

 

 

 

 

Chemtura Corporation

 

High Temperature Lubricant Composition

China P.R.

 

Pending

 

200580036583.2

 

30-Sep-2005

 

 

 

 

 

Chemtura Corporation

 

Improved Polymers of Bromostyrenes Having Controlled Molecular Weight

China P.R.

 

Pending

 

200580045533.0

 

1-Dec-2005

 

 

 

 

 

Chemtura Corporation

 

NON-SCORCH FLAME RETARDED POLYURETHANE FOAM

Czech Republic

 

Granted

 

06738834.8

 

20-Mar-2006

 

1861458

 

30-Sep-2009

 

Chemtura Corporation

 

FLAME RETARDANTS AND FLAME RETARDED POLYMERS

Denmark

 

Granted

 

07752839.6

 

12-Mar-2007

 

1994096

 

29-Apr-2009

 

Chemtura Corporation

 

IMPROVED LUBRICANT COMPOSITION FOR CELLULOSIC-THERMOPLASTIC

 

33

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMPOSITE

Denmark

 

Granted

 

06738834.8

 

20-Mar-2006

 

1861458

 

30-Sep-2009

 

Chemtura Corporation

 

FLAME RETARDANTS AND FLAME RETARDED POLYMERS

Denmark

 

Granted

 

99939198.0

 

25-Feb-1999

 

1086195

 

9-Jun-2004

 

Chemtura Corporation

 

MARINE CYLINDER OILS CONTAINING HIGH VISCOSITY DETERGENTS

Eurasian Patent Convention

 

Pending

 

200702647

 

25-Jul-2006

 

 

 

 

 

Chemtura Corporation

 

Cellulosic-Thermoplastic Composite and Method of Making the Same

Eurasian Patent Convention

 

Pending

 

200801063

 

10-Oct-2006

 

 

 

 

 

Chemtura Corporation

 

DIAROMATIC AMINES

Eurasian Patent Convention

 

Pending

 

PCT/US2008/061097

 

22-Apr-2008

 

 

 

 

 

Chemtura Corporation

 

Flame Retardant Halogenated Polymer Compositions

European Community Design

 

Granted

 

000921564-0001

 

22-Apr-2008

 

000921564-0001

 

22-Apr-2008

 

Chemtura Corporation

 

TIRE

European Community Design

 

Granted

 

000921564-0002

 

22-Apr-2008

 

000921564-0002

 

22-Apr-2008

 

Chemtura Corporation

 

TIRE

European Patent Convention

 

Pending

 

01933234.5

 

8-May-2001

 

 

 

 

 

Chemtura Corporation

 

NANOSIZED PARTICLES OF MOLYBDENUM AND DERIVATIVES AND USES THEREOF

European Patent Convention

 

Pending

 

02721338.8

 

8-Mar-2002

 

 

 

 

 

Chemtura Corporation

 

HIGH FRICTION POLYURETHANE ELASTOMERS HAVING IMPROVED

 

34

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ABRASION RESISTANCE

European Patent Convention

 

Pending

 

01970900.5

 

14-Sep-2001

 

 

 

 

 

Chemtura Corporation

 

MULTIFUNCTIONAL VISCOSITY INDEX IMPROVER AND DISPERSANT

European Patent Convention

 

Pending

 

02776488.5

 

30-Apr-2002

 

 

 

 

 

Chemtura Corporation

 

THIADIAZOLIDINE ADDITIVES FOR LUBRICANTS

European Patent Convention

 

Pending

 

03818917.1

 

16-Dec-2003

 

 

 

 

 

Chemtura Corporation

 

Overbased Metal Carbonate/Carboxylate Microemulsions and Halogen-Containing
Polymers Containing Same

European Patent Convention

 

Pending

 

03700673.1

 

2-Jan-2003

 

 

 

 

 

Chemtura Corporation

 

Stability Improvement of Carbon Monoxide Ethylene Copolymer in PVC Compound

European Patent Convention

 

Pending

 

03710774.5

 

29-Jan-2003

 

 

 

 

 

Chemtura Corporation

 

NITROSOPHENOLS AND C-NITROSOANILINES AS POLYMERIZATION INHIBITORS

European Patent Convention

 

Pending

 

03757263.3

 

15-May-2003

 

 

 

 

 

Chemtura Corporation

 

PROCESS FOR THE OLIGOMERIZATION OF a-OLEFINS HAVING LOW UNSATURATION

European Patent Convention

 

Pending

 

03746736.2

 

31-Mar-2003

 

 

 

 

 

Chemtura Corporation

 

SEMIFLEXIBLE AND FLEXIBLE POLYURETHANE FOAMS HAVING LOW FOGGING CHARACTERISTICS
AND IMPROVED PHYSICAL PROPERTIES

 

35

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

European Patent Convention

 

Pending

 

03721570.4

 

8-Apr-2003

 

 

 

 

 

Chemtura Corporation

 

POLYURETHANE ELASTOMERS FROM HDI PREPOLYMERS WITH REDUCED CONTENT OF FREE HDI
MONOMERS

European Patent Convention

 

Pending

 

03738916.0

 

15-May-2003

 

 

 

 

 

Chemtura Corporation

 

Polyurethane Dispersions

European Patent Convention

 

Pending

 

04753196.7

 

25-May-2004

 

 

 

 

 

Chemtura Corporation

 

FUNGICIDAL PHENOXYPHENYLHYDRAZINE DERIVATIVES

European Patent Convention

 

Pending

 

05712524.7

 

19-Jan-2005

 

 

 

 

 

Chemtura Corporation

 

Detergent/Anti-Oxidant Additives for Fuels and Lubricants

European Patent Convention

 

Pending

 

05778047.0

 

8-Apr-2005

 

 

 

 

 

Chemtura Corporation

 

KETONE DIARYLAMINE CONDENSATES

European Patent Convention

 

Pending

 

04757145.0

 

20-Jul-2004

 

 

 

 

 

Chemtura Corporation

 

POLYSILOXANE ADDITIVES FOR LUBRICANTS AND FUELS

European Patent Convention

 

Pending

 

04795559.6

 

13-Oct-2004

 

 

 

 

 

Chemtura Corporation

 

RUBBER COMPOSITIONS AND METHODS FOR DECREASING THE TANGENT DELTA VALUE AND
ABRASION INDEX

European Patent Convention

 

Pending

 

05733844.4

 

8-Apr-2005

 

 

 

 

 

Chemtura Corporation

 

METHOD FOR THE PREPARATION OF A HYDROXYALKYL HINDERED PHENOLIC ANTIOXIDANT

 

36

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

European Patent Convention

 

Pending

 

04780955.3

 

11-Aug-2004

 

 

 

 

 

Chemtura Corporation

 

Stabilization System for Halogen-Containing Polymers

European Patent Convention

 

Pending

 

04754758.3

 

8-Jun-2004

 

 

 

 

 

Chemtura Corporation

 

Sodium Petroleum Sulfonate blends as Emulsifiers for Petroleum Oil

European Patent Convention

 

Pending

 

04779947.3

 

4-Aug-2004

 

 

 

 

 

Chemtura Corporation

 

Reaction Products of Mercaptobenzothiazoles, Mercaptothiazolines, and
Mercaptobenzimidazoles with Epoxides as Lubricant Additives

European Patent Convention

 

Pending

 

04800638.1

 

1-Nov-2004

 

 

 

 

 

Chemtura Corporation

 

Method of Making Hydroxyalkyl Amide Containing Reduced Level of Unreacted
Alkanolamine

European Patent Convention

 

Pending

 

04810244.6

 

1-Nov-2004

 

 

 

 

 

Chemtura Corporation

 

Method of Purifying Hydroxyalkyl Amide

European Patent Convention

 

Pending

 

05712048.7

 

19-Jan-2005

 

 

 

 

 

Chemtura Corporation

 

LUBRICANT COMPOSITIONS COMPRISING AN ANTIOXIDANT BLEND

European Patent Convention

 

Pending

 

04811353.4

 

15-Nov-2004

 

 

 

 

 

Chemtura Corporation

 

LOW SEDIMENT FRICTION MODIFIERS

European Patent Convention

 

Pending

 

05728350.9

 

9-Mar-2005

 

 

 

 

 

Chemtura Corporation

 

LUBRICANT AND FUEL COMPOSITIONS CONTAINING HYDROXY POLYCARBOXYLIC ACID ESTERS

European Patent

 

Pending

 

05758064.9

 

19-May-2005

 

 

 

 

 

Chemtura Corporation

 

FUEL AND LUBRICANT

 

37

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

Convention

 

 

 

 

 

 

 

 

 

 

 

 

 

ADDITIVE CONTAINING ALKYL HYDROXY CARBOXYLIC ACID BORON ESTERS

European Patent Convention

 

Pending

 

05795591.6

 

1-Sep-2005

 

 

 

 

 

Chemtura Corporation

 

1,3-DITHIOLANE-2-THIONE ADDITIVES FOR LUBRICANTS AND FUELS

European Patent Convention

 

Pending

 

06736719.3

 

1-Mar-2006

 

 

 

 

 

Chemtura Corporation

 

Method for Improving the Oxidative Stability of Industrial Fluids

European Patent Convention

 

Pending

 

06734143.8

 

31-Jan-2006

 

 

 

 

 

Chemtura Corporation

 

MEANS FOR CONTROLLING THE EXOTHERMIC REACTION OF STYRENIC MONOMERS WITH SULFONIC
ACIDS

European Patent Convention

 

Pending

 

05790285.0

 

18-Aug-2005

 

 

 

 

 

Chemtura Corporation

 

STABILIZED LUBRICANT COMPOSITIONS

European Patent Convention

 

Pending

 

05804958.6

 

24-Oct-2005

 

 

 

 

 

Chemtura Corporation

 

LUBRICANT COMPOSITIONS STABILIZED WITH MULTIPLE ANTIOXIDANTS

European Patent Convention

 

Pending

 

05777468.9

 

20-Jul-2005

 

 

 

 

 

Chemtura Corporation

 

Sulfonated Phenols with Nitrophenols as Polymerization Inhibitors

European Patent Convention

 

Pending

 

05809940.9

 

26-Aug-2005

 

 

 

 

 

Chemtura Corporation

 

Aromatic Sulfonic Acids, Amines and Nitrophenols in combination With Nitroxyl
Radical-Containing

 

38

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Compounds or C-Nitrosanilines as Polymerization Inhibitors

European Patent Convention

 

Pending

 

05815628.2

 

30-Aug-2005

 

 

 

 

 

Chemtura Corporation

 

EPOXIDIZED ESTER ADDITIVES FOR REDUCING LEAD CORROSION IN LUBRICANTS AND FUELS

European Patent Convention

 

Pending

 

05825100.0

 

16-Nov-2005

 

 

 

 

 

Chemtura Corporation

 

DITHIOCARBAMYL B-HYDROXY FATTY ACID ESTERS AS ADDITIVES FOR LUBRICANTS AND FUELS

European Patent Convention

 

Pending

 

06749472.4

 

4-Apr-2006

 

 

 

 

 

Chemtura Corporation

 

METHOD OF IMPROVING PROPERTIES OF HYDROFORMING FLUIDS USING OVERBASED SULFONATE

European Patent Convention

 

Pending

 

06758678.4

 

28-Apr-2006

 

 

 

 

 

Chemtura Corporation

 

STABILIZER BLEND FOR IMPROVED CHLORINE RESISTANCE

European Patent Convention

 

Pending

 

06771199.4

 

24-May-2006

 

 

 

 

 

Chemtura Corporation

 

Ortho-Nitrosophenols as Polymerization Inhibitors

European Patent Convention

 

Pending

 

06800419.1

 

25-Jul-2006

 

 

 

 

 

Chemtura Corporation

 

Cellulosic-Thermoplastic Composite and Method of Making the Same

European Patent Convention

 

Pending

 

06836291.2

 

10-Oct-2006

 

 

 

 

 

Chemtura Corporation

 

DIAROMATIC AMINES

 

39

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

European Patent Convention

 

Pending

 

03741898.5

 

10-Jun-2003

 

 

 

 

 

Chemtura Corporation

 

PROCESS FOR THE PREPARATION OF ACID ESTERS

European Patent Convention

 

Pending

 

04701458.4

 

12-Jan-2004

 

 

 

 

 

Chemtura Corporation

 

IMPROVED PROCESS FOR STABILIZATION OF POLYOLEFIN COMPOSITIONS

European Patent Convention

 

Pending

 

06844462.9

 

20-Nov-2006

 

 

 

 

 

Chemtura Corporation

 

LUBRICATING OIL COMPOSITIONS

European Patent Convention

 

Pending

 

06844821.6

 

1-Dec-2006

 

 

 

 

 

Chemtura Corporation

 

Alkylation of N’-phenyl-N-alkylphenylenediamines in ionic liquid,
N’-phenyl-N-alkyl (alkylphenylene) diamines produced thereby, and lubricant
compositions containing same

 

 

European Patent Convention

 

Pending

 

06844728.3

 

1-Dec-2006

 

 

 

 

 

Chemtura Corporation

 

ALKYLATION OF A DIPHENYLAMINE COMPOUND IN IONIC LIQUID

European Patent Convention

 

Pending

 

06844727.5

 

1-Dec-2006

 

 

 

 

 

Chemtura Corporation

 

RING ALKYLATION OF ANILINE OR AN ANILINE DERIVATIVE USING IONIC LIQUID CATALYSTS

European Patent Convention

 

Pending

 

06845314.1

 

12-Dec-2006

 

 

 

 

 

Chemtura Corporation

 

DIAROMATIC AMINE DERIVATIVES AS

 

40

--------------------------------------------------------------------------------

 


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ANTIOXIDANTS

European Patent Convention

 

Pending

 

06845669.8

 

15-Dec-2006

 

 

 

 

 

Chemtura Corporation

 

LUBRICATING OIL AND FUEL COMPOSITIONS

European Patent Convention

 

Pending

 

07716681.7

 

16-Jan-2007

 

 

 

 

 

Chemtura Corporation

 

DIRECT ALKYLATION OF N-ALKYL-N’-PHENYL-p-PHENYLENEDIAMINE

European Patent Convention

 

Pending

 

07752268.8

 

2-Mar-2007

 

 

 

 

 

Chemtura Corporation

 

COUPLING AGENTS FOR NATURAL FIBER-FILLED POLYOLEFINS

European Patent Convention

 

Pending

 

07873699.8

 

5-Mar-2007

 

 

 

 

 

Chemtura Corporation

 

IMPROVED STORAGE STABLE ONE COMPONENT POLYURETHANE SYSTEM

European Patent Convention

 

Pending

 

07753872.6

 

21-Mar-2007

 

 

 

 

 

Chemtura Corporation

 

FLAME RETARDANT BLENDS FOR FLEXIBLE POLYURETHANE FOAM

European Patent Convention

 

Pending

 

07755507.6

 

13-Apr-2007

 

 

 

 

 

Chemtura Corporation

 

ANTIOZONANT BLENDS

European Patent Convention

 

Pending

 

07795244.8

 

23-May-2007

 

 

 

 

 

Chemtura Corporation

 

FUNCTIONAL POLYOLEFINS USEFUL AS METAL ADHESION PROMOTERS

European Patent Convention

 

Pending

 

07756230.4

 

7-May-2007

 

 

 

 

 

Chemtura Corporation

 

ANTIOXIDANT ADDITIVE FOR BIODIESEL FUELS

European Patent Convention

 

Pending

 

07775879.5

 

20-Apr-2007

 

 

 

 

 

Chemtura Corporation

 

Liquid Phosphite Blends as Stabilizers

 

41

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

European Patent Convention

 

Pending

 

07870745.2

 

20-Aug-2007

 

 

 

 

 

Chemtura Corporation

 

BROMINATED FLAME RETARDANT

European Patent Convention

 

Pending

 

07751591.4

 

23-Feb-2007

 

 

 

 

 

Chemtura Corporation

 

STABILIZING COMPOSITIONS FOR LUBRICANTS

European Patent Convention

 

Pending

 

07873435.7

 

24-Sep-2007

 

 

 

 

 

Chemtura Corporation

 

FLAME RESISTANCE NATURAL FIBER-FILLED THERMOPLASTICS WITH IMPROVED PROPERTIES.

European Patent Convention

 

Pending

 

07837554.0

 

30-Aug-2007

 

 

 

 

 

Chemtura Corporation

 

PROCESS FOR REMOVAL OF RESIDUAL CATALYST COMPONENTS

European Patent Convention

 

Pending

 

07837553.2

 

30-Aug-2007

 

 

 

 

 

Chemtura Corporation

 

ISOCYANATE TERMINATED POLYCAPROLACTONE POLYURETHANE PREPOLYMERS

European Patent Convention

 

Pending

 

07837854.4

 

6-Sep-2007

 

 

 

 

 

Chemtura Corporation

 

SOLUBLE OIL CONTAINING OVERBASED SULFONATE ADDITIVES

European Patent Convention

 

Pending

 

07862046.5

 

15-Nov-2007

 

 

 

 

 

Chemtura Corporation

 

Peroxide Reduction in Functionalized Vegetable Oils

European Patent Convention

 

Pending

 

07839730.4

 

22-Oct-2007

 

 

 

 

 

Chemtura Corporation

 

Solid Composition for Treating Water

European Patent Convention

 

Pending

 

07873487.8

 

6-Dec-2007

 

 

 

 

 

Chemtura Corporation

 

New Flame Retardants for Use in Styrenics Forms

European

 

Pending

 

08729877.4

 

14-Feb-2008

 

 

 

 

 

Chemtura

 

Stabilization of

 

42

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

Patent Convention

 

 

 

 

 

 

 

 

 

 

 

Corporation

 

Polymers with Styrenated-P-Cresols

European Patent Convention

 

Pending

 

08780379.7

 

25-Jan-2008

 

 

 

 

 

Chemtura Corporation

 

FLAME RETARDANT COMPOSITION FOR USE IN STYRENICS

European Patent Convention

 

Pending

 

08746505.0

 

22-Apr-2008

 

 

 

 

 

Chemtura Corporation

 

Flame Retardant Halogenated Polymer Compositions

European Patent Convention

 

Pending

 

08744293.5

 

25-Mar-2008

 

 

 

 

 

Chemtura Corporation

 

STARCH-POLYOLEFIN COMPOSITES WITH IMPROVED PERFORMANCE

European Patent Convention

 

Pending

 

08745008.6

 

3-Apr-2008

 

 

 

 

 

Chemtura Corporation

 

Pesticidal Diazene Oxide Carboxylates

European Patent Convention

 

Pending

 

08771877.1

 

25-Jun-2008

 

 

 

 

 

Chemtura Corporation

 

Lubricant Compositions Stabilized with Styrenated Phenolic Antioxidant

European Patent Convention

 

Pending

 

08781436.4

 

7-Jul-2008

 

 

 

 

 

Chemtura Corporation

 

Liquid Styrenated Phenolic Compositions and Processes for Forming Same

European Patent Convention

 

Pending

 

08827425.3

 

1-Aug-2008

 

 

 

 

 

Chemtura Corporation

 

Rubber Compositions

European Patent Convention

 

Pending

 

07813993.8

 

10-Aug-2007

 

 

 

 

 

Chemtura Corporation

 

Antioxidants and Methods of Making Antioxidants

European Patent Convention

 

Pending

 

07854421.0

 

25-Oct-2007

 

 

 

 

 

Chemtura Corporation

 

Antioxidants for Synthetic Lubricants and Methods and Manufacture

European Patent

 

Pending

 

99960183.4

 

1-Nov-1999

 

 

 

 

 

Chemtura Corporation

 

BLENDING OF POLYMERIC

 

43

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

Convention

 

 

 

 

 

 

 

 

 

 

 

 

 

MATERIALS AND FILLERS

European Patent Convention

 

Pending

 

00910196.5

 

15-Feb-2000

 

 

 

 

 

Chemtura Corporation

 

OIL SOLUBLE MOLYBDENUM MULTIFUNCTIONAL FRICTION MODIFIER ADDITIVES FOR LUBRICANT
COMPOSITIONS

European Patent Convention

 

Pending

 

02797416.1

 

18-Dec-2002

 

 

 

 

 

Chemtura Corporation

 

Methods and Apparatus for Producing Decabromodiphenyl Alkanes

European Patent Convention

 

Pending

 

05852635.1

 

1-Dec-2005

 

 

 

 

 

Chemtura Corporation

 

NON-SCORCH FLAME RETARDED POLYURETHANE FOAM

Finland

 

Granted

 

03783413.2

 

10-Nov-2003

 

1562730

 

30-Jan-2008

 

Chemtura Corporation

 

METHOD AND DEVICE FOR APPLYING A THICK REACTIVE COATING ON A BODY ROTATING ABOUT
AN AXIS

Finland

 

Granted

 

07752839.6

 

12-Mar-2007

 

1994096

 

29-Apr-2009

 

Chemtura Corporation

 

IMPROVED LUBRICANT COMPOSITION FOR CELLULOSIC-THERMOPLASTIC COMPOSITE

France

 

Granted

 

01935504.9

 

15-May-2001

 

1290116

 

2-Aug-2006

 

Chemtura Corporation

 

Clarification Method for Oil Dispersions Comprising Overbased Detergents
Containing Calcite

France

 

Granted

 

02776150.1

 

4-Oct-2002

 

1446466

 

21-Jun-2006

 

Chemtura

 

VISCOSITY

 

44

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

Corporation

 

GROWTH INHIBITION IN OIL ADDITIVE CONCENTRATES

France

 

Granted

 

02729292.9

 

24-May-2002

 

1392805

 

2-Aug-2006

 

Chemtura Corporation

 

OXADIAZOLE ADDITIVES FOR LUBRICANTS

France

 

Granted

 

02789458.3

 

6-Nov-2002

 

1453870

 

26-Aug-2009

 

Chemtura Corporation

 

PROCESS FOR THE OLIGOMERIZATION OF a-OLEFINS HAVING LOW UNSATURATION, THE
RESULTING POLYMERS, AND LUBRICANTS CONTAINING SAME

France

 

Granted

 

02807876.4

 

26-Sep-2002

 

1543096

 

30-Apr-2008

 

Chemtura Corporation

 

ALKYL-SUCCINHYRAZIDE ADDITIVES FOR LUBRICANTS

France

 

Granted

 

02763825.3

 

30-Sep-2002

 

1451276

 

22-Oct-2008

 

Chemtura Corporation

 

1,2,4-OXADIAZOLE ADDITIVES FOR LUBRICANTS

France

 

Granted

 

02778837.1

 

13-Nov-2002

 

1453786

 

20-Jan-2010

 

Chemtura Corporation

 

METHOD OF PREPARING HYDROXYALKYL HINDERED PHENOLIC ANTIOXIDANTS

France

 

Granted

 

03763038.1

 

27-Jun-2003

 

1539872

 

17-Jun-2009

 

Chemtura Corporation

 

Overbased Metal Carbonate/Carboxylate Microemulsions and Halogen-Containing
Polymers Containing Same

France

 

Granted

 

03741907.4

 

6-Jun-2003

 

1517878

 

21-Mar-2007

 

Chemtura Corporation

 

Complexes of Metal Salts of Organic Acids and B-

 

45

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Diketones and Methods for Producing Same

France

 

Granted

 

02250438.5

 

22-Jan-2002

 

1227144

 

25-May-2005

 

Chemtura Corporation

 

OIL-SOLUBLE ADDITIVE COMPOSITIONS FOR LUBRICATING OILS

France

 

Granted

 

03759474.4

 

23-Sep-2003

 

1551924

 

10-Jan-2007

 

Chemtura Corporation

 

NATURAL FIBER-FILLED POLYOLEFIN COMPOSITES

France

 

Granted

 

03783413.2

 

10-Nov-2003

 

1562730

 

30-Jan-2008

 

Chemtura Corporation

 

METHOD AND DEVICE FOR APPLYING A THICK REACTIVE COATING ON A BODY ROTATING ABOUT
AN AXIS

France

 

Granted

 

03776507.0

 

22-Oct-2003

 

1556326

 

11-Oct-2006

 

Chemtura Corporation

 

METHOD FOR THE ALKYLATION OF SALICYLIC ACID

France

 

Granted

 

04759761.2

 

23-Mar-2004

 

1613602

 

3-Jan-2007

 

Chemtura Corporation

 

ALKYLATED IMINODIBENZYLS AS ANTIOXIDANTS

France

 

Granted

 

04758880.1

 

2-Apr-2004

 

1656338

 

27-May-2009

 

Chemtura Corporation

 

DIPHENYLAMINE ALKYLATED WITH OLEFIN MIXTURES CONTAINING FRACTIONS WITH VARYING
DEGREES OF ACTIVITY

France

 

Granted

 

04810187.7

 

29-Oct-2004

 

1692191

 

10-Jun-2009

 

Chemtura Corporation

 

PROCESS FOR REMOVAL OF CATALYST RESIDUES FROM

 

46

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

POLY-ALPHA-OLEFINS

France

 

Granted

 

05725113.4

 

7-Mar-2005

 

1730107

 

30-Sep-2009

 

Chemtura Corporation

 

Dithiocarbamate Derivatives Useful as Lubricant and Fuel Additives

France

 

Granted

 

05747936.2

 

5-May-2005

 

1756185

 

21-Nov-2007

 

Chemtura Corporation

 

HIGH PERFORMANCE POLYURETHANES CURED WITH ALKYLATED 4,4’-METHYLENEDIANILINE

France

 

Granted

 

05810208.8

 

26-Aug-2005

 

1794107

 

26-Nov-2008

 

Chemtura Corporation

 

Sulfonated Nitrophenol as Polymerization Inhibitors

France

 

Granted

 

98301722.9

 

9-Mar-1998

 

0866058

 

8-Jun-2005

 

Chemtura Corporation

 

SYNTHESIS OF TERTIARY AMINE OXIDES

France

 

Granted

 

00942338.5

 

24-Jul-2000

 

1127083

 

12-Sep-2007

 

Chemtura Corporation

 

POLYOLEFIN GRAFT COPOLYMERS MADE WITH FLUORINATED MONOMERS

France

 

Granted

 

07752839.6

 

12-Mar-2007

 

1994096

 

29-Apr-2009

 

Chemtura Corporation

 

IMPROVED LUBRICANT COMPOSITION FOR CELLULOSIC-THERMOPLASTIC COMPOSITE

France

 

Granted

 

97951736.4

 

16-Dec-1997

 

0964862

 

18-Apr-2007

 

Chemtura Corporation

 

INSECTICIDAL OXADIAZINE COMPOUNDS

France

 

Granted

 

99902412.8

 

22-Jan-1999

 

1054875

 

23-Apr-2008

 

Chemtura Corporation

 

INSECTICIDAL DIHYDROOXADIAZINE COMPOUNDS

France

 

Granted

 

99965004.7

 

19-Nov-1999

 

1137747

 

23-Jul-2008

 

Chemtura Corporation

 

LUBRICANT COMPOSITIONS

 

47

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMPRISING MULTIPLE ANTIOXIDANTS

France

 

Granted

 

01961955.0

 

8-Aug-2001

 

1309633

 

13-Jun-2007

 

Chemtura Corporation

 

Process for Producing Liquid Polyalphaolefin Polymer, Metallocene Catalyst
Therefor, the Resulting Polymer and Lubricant

France

 

Granted

 

00978566.8

 

13-Nov-2000

 

1235885

 

15-Aug-2007

 

Chemtura Corporation

 

COMPOSITION AND METHOD FOR INHIBITING POLYMERIZATION AND POLYMER GROWTH

France

 

Granted

 

00963502.0

 

15-Sep-2000

 

1135288

 

29-Oct-2008

 

Chemtura Corporation

 

SIDE BEARING PAD

France

 

Granted

 

00976769.0

 

1-Nov-2000

 

1237967

 

10-Jan-2007

 

Chemtura Corporation

 

HIGH PERFORMANCE POLYURETHANE ELASTOMERS FROM MDI PREPOLYMERS WITH REDUCED
CONTENT OF FREE MDI MONOMER

France

 

Granted

 

00973742.0

 

20-Oct-2000

 

1228172

 

31-May-2006

 

Chemtura Corporation

 

SUBSTITUTED LINEAR THIOUREA ADDITIVES FOR LUBRICANTS

France

 

Granted

 

02757445.8

 

28-Aug-2002

 

1421139

 

21-Oct-2009

 

Chemtura Corporation

 

HIGHER ALKYLATED TRIARYL PHOSPHATE ESTER FLAME RETARDANTS

 

48

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

France

 

Granted

 

05816028.4

 

30-Sep-2005

 

1805232

 

30-Dec-2009

 

Chemtura Corporation

 

Improved Polymers of Bromostyrenes Having Controlled Molecular Weight

France

 

Granted

 

06738834.8

 

20-Mar-2006

 

1861458

 

30-Sep-2009

 

Chemtura Corporation

 

FLAME RETARDANTS AND FLAME RETARDED POLYMERS

France

 

Granted

 

99939198.0

 

25-Feb-1999

 

1086195

 

9-Jun-2004

 

Chemtura Corporation

 

MARINE CYLINDER OILS CONTAINING HIGH VISCOSITY DETERGENTS

France

 

Granted

 

99936087.8

 

25-Feb-1999

 

0991739

 

15-Jun-2005

 

Chemtura Corporation

 

VISCOSITY DRIFT CONTROL IN OVERBASED DETERGENTS

France

 

Granted

 

99907179.8

 

25-Feb-1999

 

0994932

 

25-May-2005

 

Chemtura Corporation

 

OVERBASED MAGNESIUM DEPOSIT CONTROL ADDITIVE FOR RESIDUAL FU EL OILS

France

 

Granted

 

01959611.3

 

7-Aug-2001

 

1307465

 

19-Oct-2005

 

Chemtura Corporation

 

DIRECT SYNTHESIS OF TIN (II)  AND CARBOXYLATES AND TIN (IV) CARBOXYLATES FROM
ELEMENTAL TIN OR TIN OXIDES

Germany

 

Granted

 

01935504.9

 

15-May-2001

 

60121943.0

 

2-Aug-2006

 

Chemtura Corporation

 

Clarification Method for Oil Dispersions Comprising Overbased Detergents

 

49

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Containing Calcite

Germany

 

Granted

 

01973542.2

 

25-Sep-2001

 

60129833.0

 

8-Aug-2007

 

Chemtura Corporation

 

Sizing Composition

Germany

 

Granted

 

02776150.1

 

4-Oct-2002

 

60212685.1

 

21-Jun-2006

 

Chemtura Corporation

 

VISCOSITY GROWTH INHIBITION IN OIL ADDITIVE CONCENTRATES

Germany

 

Granted

 

02734152.8

 

3-May-2002

 

60221381.9

 

25-Jul-2007

 

Chemtura Corporation

 

ALKYL HYDRAZIDE ADDITIVES FOR LUBRICANTS

Germany

 

Granted

 

02729292.9

 

24-May-2002

 

60213590.7

 

2-Aug-2006

 

Chemtura Corporation

 

OXADIAZOLE ADDITIVES FOR LUBRICANTS

Germany

 

Granted

 

02715143.0

 

15-Mar-2002

 

60207408.8

 

16-Nov-2005

 

Chemtura Corporation

 

Thermoplastic Resins in Contact With Metals or Metal Salts Stabilized by Blends
of Dithiocarbamates and Metal Deactivators

Germany

 

Granted

 

02789458.3

 

6-Nov-2002

 

1453870

 

26-Aug-2009

 

Chemtura Corporation

 

PROCESS FOR THE OLIGOMERIZATION OF a-OLEFINS HAVING LOW UNSATURATION, THE
RESULTING POLYMERS, AND LUBRICANTS CONTAINING SAME

Germany

 

Granted

 

02807876.4

 

26-Sep-2002

 

60226350.6

 

30-Apr-2008

 

Chemtura Corporation

 

ALKYL-SUCCINHYRAZIDE ADDITIVES FOR LUBRICANTS

Germany

 

Granted

 

02763825.3

 

30-Sep-2002

 

60229550.5

 

22-Oct-2008

 

Chemtura Corporation

 

1,2,4-OXADIAZOLE ADDITIVES FOR LUBRICANTS

 

50

--------------------------------------------------------------------------------

 


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

Germany

 

Granted

 

02778837.1

 

13-Nov-2002

 

1453786

 

20-Jan-2010

 

Chemtura Corporation

 

METHOD OF PREPARING HYDROXYALKYL HINDERED PHENOLIC ANTIOXIDANTS

Germany

 

Granted

 

03763038.1

 

27-Jun-2003

 

60328027.7

 

17-Jun-2009

 

Chemtura Corporation

 

Overbased Metal Carbonate/Carboxylate Microemulsions and Halogen-Containing
Polymers Containing Same

Germany

 

Granted

 

03741907.4

 

6-Jun-2003

 

60312685.5

 

21-Mar-2007

 

Chemtura Corporation

 

Complexes of Metal Salts of Organic Acids and B-Diketones and Methods for
Producing Same

Germany

 

Granted

 

02806450.9

 

6-Dec-2002

 

60216145.2

 

15-Nov-2006

 

Chemtura Corporation

 

Stability Improvement of Aluminum Hydroxide in PVC Compound

Germany

 

Granted

 

02250438.5

 

22-Jan-2002

 

60204245.3

 

25-May-2005

 

Chemtura Corporation

 

OIL-SOLUBLE ADDITIVE COMPOSITIONS FOR LUBRICATING OILS

Germany

 

Granted

 

03759474.4

 

23-Sep-2003

 

60311124.6

 

10-Jan-2007

 

Chemtura Corporation

 

NATURAL FIBER-FILLED POLYOLEFIN COMPOSITES

Germany

 

Granted

 

03783413.2

 

10-Nov-2003

 

60318956.3

 

30-Jan-2008

 

Chemtura Corporation

 

METHOD AND DEVICE FOR APPLYING A THICK REACTIVE COATING ON A BODY ROTATING ABOUT
AN AXIS

 

51

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

Germany

 

Granted

 

03776507.0

 

22-Oct-2003

 

60309060.5

 

11-Oct-2006

 

Chemtura Corporation

 

METHOD FOR THE ALKYLATION OF SALICYLIC ACID

Germany

 

Granted

 

03814040.6

 

15-Dec-2003

 

60305528.1

 

24-May-2006

 

Chemtura Corporation

 

STYRENIC POLYMER COMPOSITES

Germany

 

Granted

 

04759761.2

 

23-Mar-2004

 

602004004093.2

 

3-Jan-2007

 

Chemtura Corporation

 

ALKYLATED IMINODIBENZYLS AS ANTIOXIDANTS

Germany

 

Granted

 

04758880.1

 

2-Apr-2004

 

1656338

 

27-May-2009

 

Chemtura Corporation

 

DIPHENYLAMINE ALKYLATED WITH OLEFIN MIXTURES CONTAINING FRACTIONS WITH VARYING
DEGREES OF ACTIVITY

Germany

 

Granted

 

04810187.7

 

29-Oct-2004

 

602004021500.7

 

10-Jun-2009

 

Chemtura Corporation

 

PROCESS FOR REMOVAL OF CATALYST RESIDUES FROM POLY-ALPHA-OLEFINS

Germany

 

Granted

 

05725113.4

 

7-Mar-2005

 

602005016906.7

 

30-Sep-2009

 

Chemtura Corporation

 

Dithiocarbamate Derivatives Useful as Lubricant and Fuel Additives

Germany

 

Granted

 

05747936.2

 

5-May-2005

 

602005003470.6

 

21-Nov-2007

 

Chemtura Corporation

 

HIGH PERFORMANCE POLYURETHANES CURED WITH ALKYLATED 4,4’-METHYLENEDIANILINE

Germany

 

Granted

 

05810208.8

 

26-Aug-2005

 

602005011313.4

 

26-Nov-2008

 

Chemtura Corporation

 

Sulfonated Nitrophenol as Polymerization Inhibitors

 

52

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

Germany

 

Granted

 

98301722.9

 

9-Mar-1998

 

69830437.3

 

8-Jun-2005

 

Chemtura Corporation

 

SYNTHESIS OF TERTIARY AMINE OXIDES

Germany

 

Granted

 

00942338.5

 

24-Jul-2000

 

60036364.3

 

12-Sep-2007

 

Chemtura Corporation

 

POLYOLEFIN GRAFT COPOLYMERS MADE WITH FLUORINATED MONOMERS

Germany

 

Granted

 

07752839.6

 

12-Mar-2007

 

1994096

 

29-Apr-2009

 

Chemtura Corporation

 

IMPROVED LUBRICANT COMPOSITION FOR CELLULOSIC-THERMOPLASTIC COMPOSITE

Germany

 

Granted

 

97951736.4

 

16-Dec-1997

 

69737634.6

 

18-Apr-2007

 

Chemtura Corporation

 

INSECTICIDAL OXADIAZINE COMPOUNDS

Germany

 

Granted

 

99902412.8

 

22-Jan-1999

 

69938586.5

 

23-Apr-2008

 

Chemtura Corporation

 

INSECTICIDAL DIHYDROOXADIAZINE COMPOUNDS

Germany

 

Granted

 

99965004.7

 

19-Nov-1999

 

69939181.4

 

23-Jul-2008

 

Chemtura Corporation

 

LUBRICANT COMPOSITIONS COMPRISING MULTIPLE ANTIOXIDANTS

Germany

 

Granted

 

00977001.7

 

28-Nov-2000

 

60023735.4

 

2-Nov-2005

 

Chemtura Corporation

 

INHIBITION OF POLYMERIZATION OF UNSATURATED MONOMERS

Germany

 

Granted

 

00976993.6

 

6-Nov-2000

 

60023542.4

 

26-Oct-2005

 

Chemtura Corporation

 

INHIBITION OF POLYMERIZATION OF UNSATURATED MONOMERS

Germany

 

Granted

 

01961955.0

 

8-Aug-2001

 

60128926.9

 

13-Jun-2007

 

Chemtura Corporation

 

Process for Producing Liquid Polyalphaolefin Polymer,

 

53

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Metallocene Catalyst Therefor, the Resulting Polymer and Lubricant

Germany

 

Granted

 

00978566.8

 

13-Nov-2000

 

60036018.0

 

15-Aug-2007

 

Chemtura Corporation

 

COMPOSITION AND METHOD FOR INHIBITING POLYMERIZATION AND POLYMER GROWTH

Germany

 

Granted

 

00963502.0

 

15-Sep-2000

 

60040647.4

 

29-Oct-2008

 

Chemtura Corporation

 

SIDE BEARING PAD

Germany

 

Granted

 

00976769.0

 

1-Nov-2000

 

60032938.0

 

10-Jan-2007

 

Chemtura Corporation

 

HIGH PERFORMANCE POLYURETHANE ELASTOMERS FROM MDI PREPOLYMERS WITH REDUCED
CONTENT OF FREE MDI MONOMER

Germany

 

Granted

 

00973742.0

 

20-Oct-2000

 

60028406.9

 

31-May-2006

 

Chemtura Corporation

 

SUBSTITUTED LINEAR THIOUREA ADDITIVES FOR LUBRICANTS

Germany

 

Granted

 

02757445.8

 

28-Aug-2002

 

1421139

 

21-Oct-2009

 

Chemtura Corporation

 

HIGHER ALKYLATED TRIARYL PHOSPHATE ESTER FLAME RETARDANTS

Germany

 

Granted

 

05816028.4

 

30-Sep-2005

 

1805232

 

30-Dec-2009

 

Chemtura Corporation

 

Improved Polymers of Bromostyrenes Having Controlled Molecular Weight

Germany

 

Granted

 

06738834.8

 

20-Mar-2006

 

1861458

 

30-Sep-2009

 

Chemtura Corporation

 

FLAME RETARDANTS

 

54

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AND FLAME RETARDED POLYMERS

Germany

 

Granted

 

99939198.0

 

25-Feb-1999

 

69917902.5

 

9-Jun-2004

 

Chemtura Corporation

 

MARINE CYLINDER OILS CONTAINING HIGH VISCOSITY DETERGENTS

Germany

 

Granted

 

99936087.8

 

25-Feb-1999

 

69925790.5

 

15-Jun-2005

 

Chemtura Corporation

 

VISCOSITY DRIFT CONTROL IN OVERBASED DETERGENTS

Germany

 

Granted

 

99907179.8

 

25-Feb-1999

 

69925431.0

 

25-May-2005

 

Chemtura Corporation

 

OVERBASED MAGNESIUM DEPOSIT CONTROL ADDITIVE FOR RESIDUAL FU EL OILS

Germany

 

Granted

 

01959611.3

 

7-Aug-2001

 

60114212.8

 

19-Oct-2005

 

Chemtura Corporation

 

DIRECT SYNTHESIS OF TIN (II)  AND CARBOXYLATES AND TIN (IV) CARBOXYLATES FROM
ELEMENTAL TIN OR TIN OXIDES

Great Britain

 

Granted

 

01935504.9

 

15-May-2001

 

1290116

 

2-Aug-2006

 

Chemtura Corporation

 

Clarification Method for Oil Dispersions Comprising Overbased Detergents
Containing Calcite

Great Britain

 

Granted

 

01973542.2

 

25-Sep-2001

 

1335886

 

8-Aug-2007

 

Chemtura Corporation

 

Sizing Composition

Great Britain

 

Granted

 

02776150.1

 

4-Oct-2002

 

1446466

 

21-Jun-2006

 

Chemtura Corporation

 

VISCOSITY GROWTH INHIBITION IN OIL ADDITIVE

 

55

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONCENTRATES

Great Britain

 

Granted

 

02734152.8

 

3-May-2002

 

1390457

 

25-Jul-2007

 

Chemtura Corporation

 

ALKYL HYDRAZIDE ADDITIVES FOR LUBRICANTS

Great Britain

 

Granted

 

02729292.9

 

24-May-2002

 

1392805

 

2-Aug-2006

 

Chemtura Corporation

 

OXADIAZOLE ADDITIVES FOR LUBRICANTS

Great Britain

 

Granted

 

02789458.3

 

6-Nov-2002

 

1453870

 

26-Aug-2009

 

Chemtura Corporation

 

PROCESS FOR THE OLIGOMERIZATION OF a-OLEFINS HAVING LOW UNSATURATION, THE
RESULTING POLYMERS, AND LUBRICANTS CONTAINING SAME

Great Britain

 

Granted

 

02807876.4

 

26-Sep-2002

 

1543096

 

30-Apr-2008

 

Chemtura Corporation

 

ALKYL-SUCCINHYRAZIDE ADDITIVES FOR LUBRICANTS

Great Britain

 

Granted

 

02763825.3

 

30-Sep-2002

 

1451276

 

22-Oct-2008

 

Chemtura Corporation

 

1,2,4-OXADIAZOLE ADDITIVES FOR LUBRICANTS

Great Britain

 

Granted

 

02778837.1

 

13-Nov-2002

 

1453786

 

20-Jan-2010

 

Chemtura Corporation

 

METHOD OF PREPARING HYDROXYALKYL HINDERED PHENOLIC ANTIOXIDANTS

Great Britain

 

Granted

 

03763038.1

 

27-Jun-2003

 

1539872

 

17-Jun-2009

 

Chemtura Corporation

 

Overbased Metal Carbonate/Carboxylate Microemulsions and Halogen-Containing
Polymers Containing Same

Great Britain

 

Granted

 

03741907.4

 

6-Jun-2003

 

1517878

 

21-Mar-2007

 

Chemtura Corporation

 

Complexes of Metal Salts of Organic

 

56

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Acids and B-Diketones and Methods for Producing Same

Great Britain

 

Granted

 

02806450.9

 

6-Dec-2002

 

1461381

 

15-Nov-2006

 

Chemtura Corporation

 

Stability Improvement of Aluminum Hydroxide in PVC Compound

Great Britain

 

Granted

 

02250438.5

 

22-Jan-2002

 

1227144

 

25-May-2005

 

Chemtura Corporation

 

OIL-SOLUBLE ADDITIVE COMPOSITIONS FOR LUBRICATING OILS

Great Britain

 

Granted

 

03759474.4

 

23-Sep-2003

 

1551924

 

10-Jan-2007

 

Chemtura Corporation

 

NATURAL FIBER-FILLED POLYOLEFIN COMPOSITES

Great Britain

 

Granted

 

03783413.2

 

10-Nov-2003

 

1562730

 

30-Jan-2008

 

Chemtura Corporation

 

METHOD AND DEVICE FOR APPLYING A THICK REACTIVE COATING ON A BODY ROTATING ABOUT
AN AXIS

Great Britain

 

Granted

 

03776507.0

 

22-Oct-2003

 

1556326

 

11-Oct-2006

 

Chemtura Corporation

 

METHOD FOR THE ALKYLATION OF SALICYLIC ACID

Great Britain

 

Granted

 

03814040.6

 

15-Dec-2003

 

1572802

 

24-May-2006

 

Chemtura Corporation

 

STYRENIC POLYMER COMPOSITES

Great Britain

 

Granted

 

04759761.2

 

23-Mar-2004

 

1613602

 

3-Jan-2007

 

Chemtura Corporation

 

ALKYLATED IMINODIBENZYLS AS ANTIOXIDANTS

Great Britain

 

Granted

 

04758880.1

 

2-Apr-2004

 

1656338

 

27-May-2009

 

Chemtura Corporation

 

DIPHENYLAMINE ALKYLATED WITH OLEFIN MIXTURES

 

57

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTAINING FRACTIONS WITH VARYING DEGREES OF ACTIVITY

Great Britain

 

Granted

 

04810187.7

 

29-Oct-2004

 

1692191

 

10-Jun-2009

 

Chemtura Corporation

 

PROCESS FOR REMOVAL OF CATALYST RESIDUES FROM POLY-ALPHA-OLEFINS

Great Britain

 

Granted

 

05725113.4

 

7-Mar-2005

 

1730107

 

30-Sep-2009

 

Chemtura Corporation

 

Dithiocarbamate Derivatives Useful as Lubricant and Fuel Additives

Great Britain

 

Granted

 

05747936.2

 

5-May-2005

 

1756185

 

21-Nov-2007

 

Chemtura Corporation

 

HIGH PERFORMANCE POLYURETHANES CURED WITH ALKYLATED 4,4’-METHYLENEDIANILINE

Great Britain

 

Granted

 

05810208.8

 

26-Aug-2005

 

1794107

 

26-Nov-2008

 

Chemtura Corporation

 

Sulfonated Nitrophenol as Polymerization Inhibitors

Great Britain

 

Granted

 

0715424.8

 

2-Mar-2006

 

2437224

 

23-Sep-2009

 

Chemtura Corporation

 

INSECTICIDAL, ACARICIDAL, AND FUNGICIDAL NITOMETHYLENE COMPOUNDS

Great Britain

 

Granted

 

0715952.8

 

21-Mar-2006

 

2437230

 

18-Feb-2009

 

Chemtura Corporation

 

MITICIDAL TRIAZOLIDINE DERIVATIVES

Great Britain

 

Granted

 

98301722.9

 

9-Mar-1998

 

0866058

 

8-Jun-2005

 

Chemtura Corporation

 

SYNTHESIS OF TERTIARY AMINE OXIDES

Great Britain

 

Granted

 

00942338.5

 

24-Jul-2000

 

1127083

 

12-Sep-2007

 

Chemtura Corporation

 

POLYOLEFIN GRAFT COPOLYMERS

 

58

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MADE WITH FLUORINATED MONOMERS

Great Britain

 

Granted

 

07752839.6

 

12-Mar-2007

 

1994096

 

29-Apr-2009

 

Chemtura Corporation

 

IMPROVED LUBRICANT COMPOSITION FOR CELLULOSIC-THERMOPLASTIC COMPOSITE

Great Britain

 

Granted

 

97951736.4

 

16-Dec-1997

 

0964862

 

18-Apr-2007

 

Chemtura Corporation

 

INSECTICIDAL OXADIAZINE COMPOUNDS

Great Britain

 

Granted

 

99902412.8

 

22-Jan-1999

 

1054875

 

23-Apr-2008

 

Chemtura Corporation

 

INSECTICIDAL DIHYDROOXADIAZINE COMPOUNDS

Great Britain

 

Granted

 

99965004.7

 

19-Nov-1999

 

1137747

 

23-Jul-2008

 

Chemtura Corporation

 

LUBRICANT COMPOSITIONS COMPRISING MULTIPLE ANTIOXIDANTS

Great Britain

 

Granted

 

01961955.0

 

8-Aug-2001

 

1309633

 

13-Jun-2007

 

Chemtura Corporation

 

Process for Producing Liquid Polyalphaolefin Polymer, Metallocene Catalyst
Therefor, the Resulting Polymer and Lubricant

Great Britain

 

Granted

 

00978566.8

 

13-Nov-2000

 

1235885

 

15-Aug-2007

 

Chemtura Corporation

 

COMPOSITION AND METHOD FOR INHIBITING POLYMERIZATION AND POLYMER GROWTH

Great Britain

 

Granted

 

00963502.0

 

15-Sep-2000

 

1135288

 

29-Oct-2008

 

Chemtura Corporation

 

SIDE BEARING PAD

Great Britain

 

Granted

 

00976769.0

 

1-Nov-2000

 

1237967

 

10-Jan-2007

 

Chemtura Corporation

 

HIGH PERFORMANCE POLYURETHANE ELASTOMERS

 

59

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FROM MDI PREPOLYMERS WITH REDUCED CONTENT OF FREE MDI MONOMER

Great Britain

 

Granted

 

00973742.0

 

20-Oct-2000

 

1228172

 

31-May-2006

 

Chemtura Corporation

 

SUBSTITUTED LINEAR THIOUREA ADDITIVES FOR LUBRICANTS

Great Britain

 

Granted

 

02757445.8

 

28-Aug-2002

 

1421139

 

21-Oct-2009

 

Chemtura Corporation

 

HIGHER ALKYLATED TRIARYL PHOSPHATE ESTER FLAME RETARDANTS

Great Britain

 

Granted

 

05816028.4

 

30-Sep-2005

 

1805232

 

30-Dec-2009

 

Chemtura Corporation

 

Improved Polymers of Bromostyrenes Having Controlled Molecular Weight

Great Britain

 

Granted

 

06738834.8

 

20-Mar-2006

 

1861458

 

30-Sep-2009

 

Chemtura Corporation

 

FLAME RETARDANTS AND FLAME RETARDED POLYMERS

Great Britain

 

Granted

 

99939198.0

 

25-Feb-1999

 

1086195

 

9-Jun-2004

 

Chemtura Corporation

 

MARINE CYLINDER OILS CONTAINING HIGH VISCOSITY DETERGENTS

Great Britain

 

Granted

 

99936087.8

 

25-Feb-1999

 

0991739

 

15-Jun-2005

 

Chemtura Corporation

 

VISCOSITY DRIFT CONTROL IN OVERBASED DETERGENTS

Great Britain

 

Granted

 

99907179.8

 

25-Feb-1999

 

0994932

 

25-May-2005

 

Chemtura Corporation

 

OVERBASED MAGNESIUM DEPOSIT CONTROL

 

60

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADDITIVE FOR RESIDUAL FU EL OILS

Great Britain

 

Granted

 

01959611.3

 

7-Aug-2001

 

1307465

 

19-Oct-2005

 

Chemtura Corporation

 

DIRECT SYNTHESIS OF TIN (II)  AND CARBOXYLATES AND TIN (IV) CARBOXYLATES FROM
ELEMENTAL TIN OR TIN OXIDES

Greece

 

Granted

 

07752839.6

 

12-Mar-2007

 

1994096

 

29-Apr-2009

 

Chemtura Corporation

 

IMPROVED LUBRICANT COMPOSITION FOR CELLULOSIC-THERMOPLASTIC COMPOSITE

Hong Kong

 

Pending

 

09104756.7

 

26-May-2009

 

 

 

 

 

Chemtura Corporation

 

Lubricating Oil Compositions

Hong Kong

 

Pending

 

09104971.6

 

3-Jun-2009

 

 

 

 

 

Chemtura Corporation

 

Alkylation of N’-phenyl-N-alkylphenylenediamines in ionic liquid,
N’-phenyl-N-alkyl (alkylphenylene) diamines produced thereby, and lubricant
compositions containing same

 

 

Hong Kong

 

Pending

 

09105863.4

 

30-Jun-2009

 

 

 

 

 

Chemtura Corporation

 

Alkylation of a Diphenylamine Compound in Ionic Liquid

Hong Kong

 

Pending

 

09104970.7

 

3-Jun-2009

 

 

 

 

 

Chemtura Corporation

 

Ring Alkylation of Aniline or an Aniline Derivative Using

 

61

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ionic Liquid Catalysts

Hong Kong

 

Pending

 

09109714.7

 

21-Oct-2009

 

 

 

 

 

Chemtura Corporation

 

Flame Resistance Natural Fiber-Filled Thermoplastics with Improved Properties

Hong Kong

 

Pending

 

09111112.1

 

27-Nov-2009

 

 

 

 

 

Chemtura Corporation

 

Peroxide Reduction in Functionalized Vegetable Oils

India

 

Pending

 

1464/DELNP/2006

 

16-Dec-2003

 

 

 

 

 

Chemtura Corporation

 

Overbased Metal Carbonate/Carboxylate Microemulsions and Halogen-Containing
Polymers Containing Same

India

 

Pending

 

2646/DELNP/2006

 

29-Oct-2004

 

 

 

 

 

Chemtura Corporation

 

Liquid Microemulsion Stabilizer Composition for Halogen-Containing Polymers

India

 

Pending

 

1261/DELNP/2006

 

11-Aug-2004

 

 

 

 

 

Chemtura Corporation

 

Stabilization System for Halogen-Containing Polymers

India

 

Pending

 

8102/DELNP/2007

 

28-Apr-2006

 

 

 

 

 

Chemtura Corporation

 

STABILIZER BLEND FOR IMPROVED CHLORINE RESISTANCE

India

 

Pending

 

6867/DELNP/2008

 

5-Mar-2007

 

 

 

 

 

Chemtura Corporation

 

IMPROVED STORAGE STABLE ONE COMPONENT POLYURETHANE SYSTEM

India

 

Pending

 

7707/DELNP/2008

 

21-Mar-2007

 

 

 

 

 

Chemtura Corporation

 

Flame Retardant Composition For Use In Styrenics

India

 

Pending

 

9884/DELNP/2008

 

20-Apr-2007

 

 

 

 

 

Chemtura Corporation

 

Liquid Phosphite Blends as Stabilizers

India

 

Pending

 

635/DELNP/2009

 

20-Aug-2007

 

 

 

 

 

Chemtura

 

BROMINATED

 

62

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

Corporation

 

FLAME RETARDANT

India

 

Pending

 

1550/DELNP/2009

 

30-Aug-2007

 

 

 

 

 

Chemtura Corporation

 

ISOCYANATE TERMINATED POLYCAPROLACTONE POLYURETHANE PREPOLYMERS

India

 

Granted

 

215964

 

22-Apr-2008

 

215964

 

26-Oct-2007

 

Chemtura Corporation

 

TIRE

India

 

Granted

 

215965

 

22-Apr-2008

 

215965

 

10-Dec-2007

 

Chemtura Corporation

 

TIRE

India

 

Pending

 

5499/DELNP/2009

 

6-Dec-2007

 

 

 

 

 

Chemtura Corporation

 

New Flame Retardants for Use in Styrenics Forms

India

 

Pending

 

4242/DELNP/2009

 

14-Feb-2008

 

 

 

 

 

Chemtura Corporation

 

Stabilization of Polymers with Styrenated-P-Cresols

India

 

Pending

 

5513/DELNP/2009

 

25-Jan-2008

 

 

 

 

 

Chemtura Corporation

 

FLAME RETARDANT COMPOSITION FOR USE IN STYRENICS

India

 

Pending

 

6558/DELNP/2009

 

22-Apr-2008

 

 

 

 

 

Chemtura Corporation

 

Flame Retardant Halogenated Polymer Compositions

India

 

Pending

 

6133/DELNP/2009

 

25-Mar-2008

 

 

 

 

 

Chemtura Corporation

 

STARCH-POLYOLEFIN COMPOSITES WITH IMPROVED PERFORMANCE

India

 

Pending

 

PCT/US2008/059239

 

3-Apr-2008

 

 

 

 

 

Chemtura Corporation

 

Pesticidal Diazene Oxide Carboxylates

India

 

Pending

 

2537/DELNP/2007

 

30-Sep-2005

 

 

 

 

 

Chemtura Corporation

 

Improved Polymers of Bromostyrenes Having Controlled Molecular Weight

India

 

Pending

 

4162/DELNP/2007

 

1-Dec-2005

 

 

 

 

 

Chemtura Corporation

 

NON-SCORCH FLAME

 

63

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RETARDED POLYURETHANE FOAM

Indonesia

 

Pending

 

W-00200702509

 

31-Jan-2006

 

 

 

 

 

Chemtura Corporation

 

MEANS FOR CONTROLLING THE EXOTHERMIC REACTION OF STYRENIC MONOMERS WITH SULFONIC
ACIDS

Indonesia

 

Pending

 

W-00200704057

 

24-May-2006

 

 

 

 

 

Chemtura Corporation

 

Ortho-Nitrosophenols as Polymerization Inhibitors

Indonesia

 

Pending

 

W-00200803955

 

20-Apr-2007

 

 

 

 

 

Chemtura Corporation

 

Liquid Phosphite Blends as Stabilizers

Israel

 

Pending

 

194119

 

21-Mar-2007

 

 

 

 

 

Chemtura Corporation

 

Flame Retardant Composition For Use In Styrenics

Israel

 

Pending

 

PCT/US2007/009690

 

20-Apr-2007

 

 

 

 

 

Chemtura Corporation

 

Liquid Phosphite Blends as Stabilizers

Israel

 

Pending

 

196778

 

20-Aug-2007

 

 

 

 

 

Chemtura Corporation

 

BROMINATED FLAME RETARDANT

Israel

 

Pending

 

200794

 

6-Dec-2007

 

 

 

 

 

Chemtura Corporation

 

New Flame Retardants for Use in Styrenics Forms

Israel

 

Pending

 

200745

 

25-Jan-2008

 

 

 

 

 

Chemtura Corporation

 

FLAME RETARDANT COMPOSITION FOR USE IN STYRENICS

Israel

 

Pending

 

201695

 

22-Apr-2008

 

 

 

 

 

Chemtura Corporation

 

Flame Retardant Halogenated Polymer Compositions

Israel

 

Pending

 

182181

 

30-Sep-2005

 

 

 

 

 

Chemtura Corporation

 

Improved Polymers of Bromostyrenes Having Controlled Molecular Weight

Israel

 

Pending

 

183584

 

1-Dec-2005

 

 

 

 

 

Chemtura

 

NON-SCORCH

 

64

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

Corporation

 

FLAME RETARDED POLYURETHANE FOAM

Italy

 

Granted

 

01935504.9

 

15-May-2001

 

1290116

 

2-Aug-2006

 

Chemtura Corporation

 

Clarification method for oil dispersions comprising overbased detergents
containing calcite

Italy

 

Granted

 

01973542.2

 

25-Sep-2001

 

1335886

 

8-Aug-2007

 

Chemtura Corporation

 

Sizing Composition

Italy

 

Granted

 

02789458.3

 

6-Nov-2002

 

1453870

 

26-Aug-2009

 

Chemtura Corporation

 

PROCESS FOR THE OLIGOMERIZATION OF a-OLEFINS HAVING LOW UNSATURATION, THE
RESULTING POLYMERS, AND LUBRICANTS CONTAINING SAME

Italy

 

Granted

 

02778837.1

 

13-Nov-2002

 

1453786

 

20-Jan-2010

 

Chemtura Corporation

 

METHOD OF PREPARING HYDROXYALKYL HINDERED PHENOLIC ANTIOXIDANTS

Italy

 

Granted

 

03763038.1

 

27-Jun-2003

 

1539872

 

17-Jun-2009

 

Chemtura Corporation

 

Overbased Metal Carbonate/Carboxylate Microemulsions and Halogen-Containing
Polymers Containing Same

Italy

 

Granted

 

03741907.4

 

6-Jun-2003

 

1517878

 

21-Mar-2007

 

Chemtura Corporation

 

Complexes of Metal Salts of Organic Acids and B-Diketones and Methods for
Producing Same

 

65

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

Italy

 

Granted

 

02806450.9

 

6-Dec-2002

 

1461381

 

15-Nov-2006

 

Chemtura Corporation

 

Stability Improvement of Aluminum Hydroxide in PVC Compound

Italy

 

Granted

 

03783413.2

 

10-Nov-2003

 

1562730

 

30-Jan-2008

 

Chemtura Corporation

 

METHOD AND DEVICE FOR APPLYING A THICK REACTIVE COATING ON A BODY ROTATING ABOUT
AN AXIS

Italy

 

Granted

 

03776507.0

 

22-Oct-2003

 

1556326

 

11-Oct-2006

 

Chemtura Corporation

 

METHOD FOR THE ALKYLATION OF SALICYLIC ACID

Italy

 

Granted

 

03814040.6

 

15-Dec-2003

 

1572802

 

24-May-2006

 

Chemtura Corporation

 

STYRENIC POLYMER COMPOSITES

Italy

 

Granted

 

04758880.1

 

2-Apr-2004

 

1656338

 

27-May-2009

 

Chemtura Corporation

 

DIPHENYLAMINE ALKYLATED WITH OLEFIN MIXTURES CONTAINING FRACTIONS WITH VARYING
DEGREES OF ACTIVITY

Italy

 

Granted

 

04810187.7

 

29-Oct-2004

 

1692191

 

10-Jun-2009

 

Chemtura Corporation

 

PROCESS FOR REMOVAL OF CATALYST RESIDUES FROM POLY-ALPHA-OLEFINS

Italy

 

Granted

 

05810208.8

 

26-Aug-2005

 

1794107

 

26-Nov-2008

 

Chemtura Corporation

 

Sulfonated Nitrophenol as Polymerization Inhibitors

Italy

 

Granted

 

98301722.9

 

9-Mar-1998

 

0866058

 

8-Jun-2005

 

Chemtura Corporation

 

SYNTHESIS OF TERTIARY AMINE OXIDES

 

66

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

Italy

 

Granted

 

00942338.5

 

24-Jul-2000

 

1127083

 

12-Sep-2007

 

Chemtura Corporation

 

POLYOLEFIN GRAFT COPOLYMERS MADE WITH FLUORINATED MONOMERS

Italy

 

Granted

 

07752839.6

 

12-Mar-2007

 

1994096

 

29-Apr-2009

 

Chemtura Corporation

 

IMPROVED LUBRICANT COMPOSITION FOR CELLULOSIC-THERMOPLASTIC COMPOSITE

Italy

 

Granted

 

97951736.4

 

16-Dec-1997

 

0964862

 

18-Apr-2007

 

Chemtura Corporation

 

INSECTICIDAL OXADIAZINE COMPOUNDS

Italy

 

Granted

 

99902412.8

 

22-Jan-1999

 

1054875

 

23-Apr-2008

 

Chemtura Corporation

 

INSECTICIDAL DIHYDROOXADIAZINE COMPOUNDS

Italy

 

Granted

 

01961955.0

 

8-Aug-2001

 

1309633

 

13-Jun-2007

 

Chemtura Corporation

 

Process for Producing Liquid Polyalphaolefin Polymer, Metallocene Catalyst
Therefor, the Resulting Polymer and Lubricant

Italy

 

Granted

 

00978566.8

 

13-Nov-2000

 

1235885

 

15-Aug-2007

 

Chemtura Corporation

 

COMPOSITION AND METHOD FOR INHIBITING POLYMERIZATION AND POLYMER GROWTH

Italy

 

Granted

 

00963502.0

 

15-Sep-2000

 

1135288

 

29-Oct-2008

 

Chemtura Corporation

 

SIDE BEARING PAD

Italy

 

Granted

 

00976769.0

 

1-Nov-2000

 

1237967

 

10-Jan-2007

 

Chemtura Corporation

 

HIGH PERFORMANCE POLYURETHANE ELASTOMERS FROM MDI PREPOLYMERS

 

67

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WITH REDUCED CONTENT OF FREE MDI MONOMER

Italy

 

Granted

 

00973742.0

 

20-Oct-2000

 

1228172

 

31-May-2006

 

Chemtura Corporation

 

SUBSTITUTED LINEAR THIOUREA ADDITIVES FOR LUBRICANTS

Italy

 

Granted

 

02757445.8

 

28-Aug-2002

 

1421139

 

21-Oct-2009

 

Chemtura Corporation

 

HIGHER ALKYLATED TRIARYL PHOSPHATE ESTER FLAME RETARDANTS

Italy

 

Granted

 

05816028.4

 

30-Sep-2005

 

1805232

 

30-Dec-2009

 

Chemtura Corporation

 

Improved Polymers of Bromostyrenes Having Controlled Molecular Weight

Italy

 

Granted

 

06738834.8

 

20-Mar-2006

 

1861458

 

30-Sep-2009

 

Chemtura Corporation

 

FLAME RETARDANTS AND FLAME RETARDED POLYMERS

Italy

 

Granted

 

99939198.0

 

25-Feb-1999

 

1086195

 

9-Jun-2004

 

Chemtura Corporation

 

MARINE CYLINDER OILS CONTAINING HIGH VISCOSITY DETERGENTS

Japan

 

Granted

 

2003-549461

 

4-Oct-2002

 

4393871

 

23-Oct-2009

 

Chemtura Corporation

 

VISCOSITY GROWTH INHIBITION IN OIL ADDITIVE CONCENTRATES

Japan

 

Granted

 

2003-513987

 

18-Jul-2001

 

4141951

 

20-Jun-2008

 

Chemtura Corporation

 

ORGANO-IMIDO MOLYBDENUM COMPLEXES AS FRICTION MODIFIER

 

68

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADDITIVES FOR LUBRICANT COMPOSITIONS

Japan

 

Granted

 

2003-502128

 

30-Apr-2002

 

4128523

 

23-May-2008

 

Chemtura Corporation

 

THIADIAZOLIDINE ADDITIVES FOR LUBRICANTS

Japan

 

Pending

 

2007-331351

 

25-Dec-2007

 

 

 

 

 

Chemtura Corporation

 

Stability Improvement of Carbon Monoxide Ethylene Copolymer in PVC compound

Japan

 

Pending

 

2008-094639

 

1-Apr-2008

 

 

 

 

 

Chemtura Corporation

 

Polyurethane Elastomers From HDI Prepolymers With Reduced Content of Free HDI
Monomers

Japan

 

Pending

 

2006-551571

 

19-Jan-2005

 

 

 

 

 

Chemtura Corporation

 

Detergent/Anti-Oxidant Additives for Fuels and Lubricants

Japan

 

Pending

 

2006-509296

 

23-Mar-2004

 

 

 

 

 

Chemtura Corporation

 

ALKYLATED IMINODIBENZYLS AS ANTIOXIDANTS

Japan

 

Pending

 

2007-508414

 

8-Apr-2005

 

 

 

 

 

Chemtura Corporation

 

KETONE DIARYLAMINE CONDENSATES

Japan

 

Pending

 

2006-509700

 

2-Apr-2004

 

 

 

 

 

Chemtura Corporation

 

DIPHENYLAMINE ALKYLATED WITH OLEFIN MIXTURES CONTAINING FRACTIONS WITH VARYING
DEREES OF ACTIVITY

Japan

 

Pending

 

2007-510759

 

8-Apr-2005

 

 

 

 

 

Chemtura Corporation

 

METHOD FOR THE PREPARATION OF A HYDROXYALKYL HINDERED

 

69

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PHENOLIC ANTIOXIDANT

Japan

 

Pending

 

2006-523929

 

11-Aug-2004

 

 

 

 

 

Chemtura Corporation

 

Stabilization System for Halogen-Containing Polymers

Japan

 

Pending

 

2006-533625

 

8-Jun-2004

 

 

 

 

 

Chemtura Corporation

 

Sodium Petroleum Sulfonate blends as Emulsifiers for Petroleum Oil

Japan

 

Pending

 

awaiting

 

15-Jan-2010

 

 

 

 

 

Chemtura Corporation

 

Reaction Products of Mercaptobenzothiazoles, Mercaptothiazolines, and
Mercaptobenzimidazoles with Epoxides as Lubricant Additives

Japan

 

Pending

 

2006-523224

 

4-Aug-2004

 

 

 

 

 

Chemtura Corporation

 

Reaction Products of Mercaptobenzothiazoles, Mercaptothiazolines, and
Mercaptobenzimidazoles with Epoxides as Lubricant Additives

Japan

 

Pending

 

2006-539617

 

1-Nov-2004

 

 

 

 

 

Chemtura Corporation

 

Method of Making Hydroxyalkyl Amide Containing Reduced Level of Unreacted
Alkanolamine

Japan

 

Pending

 

2006-539580

 

29-Oct-2004

 

 

 

 

 

Chemtura Corporation

 

PROCESS FOR REMOVAL OF CATALYST RESIDUES FROM POLY-ALPHA-OLEFINS

Japan

 

Pending

 

2006-539616

 

1-Nov-2004

 

 

 

 

 

Chemtura Corporation

 

Method of Purifying Hydroxyalkyl Amide

Japan

 

Pending

 

2006-552149

 

19-Jan-2005

 

 

 

 

 

Chemtura Corporation

 

LUBRICANT COMPOSITIONS

 

70

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMPRISING AN ANTIOXIDANT BLEND

Japan

 

Pending

 

2006-543838

 

15-Nov-2004

 

 

 

 

 

Chemtura Corporation

 

LOW SEDIMENT FRICTION MODIFIERS

Japan

 

Pending

 

2007-503072

 

9-Mar-2005

 

 

 

 

 

Chemtura Corporation

 

LUBRICANT AND FUEL COMPOSITIONS CONTAINING HYDROXY POLYCARBOXYLIC ACID ESTERS

Japan

 

Pending

 

2007-506199

 

7-Mar-2005

 

 

 

 

 

Chemtura Corporation

 

Dithiocarbamate Derivatives Useful as Lubricant and Fuel Additives

Japan

 

Pending

 

2007-522495

 

19-May-2005

 

 

 

 

 

Chemtura Corporation

 

FUEL AND LUBRICANT ADDITIVE CONTAINING ALKYL HYDROXY CARBOXYLIC ACID BORON
ESTERS

Japan

 

Pending

 

2007-538905

 

1-Sep-2005

 

 

 

 

 

Chemtura Corporation

 

1,3-DITHIOLANE-2-THIONE ADDITIVES FOR LUBRICANTS AND FUELS

Japan

 

Pending

 

2007-558227

 

1-Mar-2006

 

 

 

 

 

Chemtura Corporation

 

Method for Improving the Oxidative Stability of Industrial Fluids

Japan

 

Pending

 

2007-554176

 

31-Jan-2006

 

 

 

 

 

Chemtura Corporation

 

MEANS FOR CONTROLLING THE EXOTHERMIC REACTION OF STYRENIC MONOMERS WITH

 

71

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SULFONIC ACIDS

Japan

 

Pending

 

2007-534593

 

18-Aug-2005

 

 

 

 

 

Chemtura Corporation

 

STABILIZED LUBRICANT COMPOSITIONS

Japan

 

Pending

 

2007-545454

 

24-Oct-2005

 

 

 

 

 

Chemtura Corporation

 

LUBRICANT COMPOSITIONS STABILIZED WITH MULTIPLE ANTIOXIDANTS

Japan

 

Pending

 

2007-533463

 

20-Jul-2005

 

 

 

 

 

Chemtura Corporation

 

Sulfonated Phenols with Nitrophenols as Polymerization Inhibitors

Japan

 

Pending

 

2007-533491

 

26-Aug-2005

 

 

 

 

 

Chemtura Corporation

 

SULFONATED NITROPHENOL AS POLYMERIZATION INHIBITORS

Japan

 

Pending

 

2007-538903

 

30-Aug-2005

 

 

 

 

 

Chemtura Corporation

 

EPOXIDIZED ESTER ADDITIVES FOR REDUCING LEAD CORROSION IN LUBRICANTS AND FUELS

Japan

 

Pending

 

2007-543404

 

16-Nov-2005

 

 

 

 

 

Chemtura Corporation

 

DITHIOCARBAMYL B-HYDROXY FATTY ACID ESTERS AS ADDITIVES FOR LUBRICANTS AND FUELS

Japan

 

Pending

 

2007-558294

 

2-Mar-2006

 

 

 

 

 

Chemtura Corporation

 

INSECTICIDAL, ACARICIDAL, AND FUNGICIDAL NITOMETHYLENE COMPOUNDS

Japan

 

Pending

 

2008-504163

 

21-Mar-2006

 

 

 

 

 

Chemtura Corporation

 

MITICIDAL TRIAZOLIDINE DERIVATIVES

Japan

 

Pending

 

2008-510075

 

28-Apr-2006

 

 

 

 

 

Chemtura Corporation

 

ALKYLTIN SULFANYL

 

72

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MERCAPTOCARBOXYLATES HAVING TERMINAL THIOL GROUPS

Japan

 

Pending

 

2008-505552

 

4-Apr-2006

 

 

 

 

 

Chemtura Corporation

 

METHOD OF IMPROVING PROPERTIES OF HYDROFORMING FLUIDS USING OVERBASED SULFONATE

Japan

 

Pending

 

2008-512302

 

28-Apr-2006

 

 

 

 

 

Chemtura Corporation

 

STABILIZER BLEND FOR IMPROVED CHLORINE RESISTANCE

Japan

 

Pending

 

2008-516891

 

24-May-2006

 

 

 

 

 

Chemtura Corporation

 

Ortho-Nitrosophenols as Polymerization Inhibitors

Japan

 

Pending

 

2008-524157

 

25-Jul-2006

 

 

 

 

 

Chemtura Corporation

 

Cellulosic-Thermoplastic Composite and Method of Making the Same

Japan

 

Pending

 

2008-535704

 

10-Oct-2006

 

 

 

 

 

Chemtura Corporation

 

DIAROMATIC AMINES

Japan

 

Granted

 

5-12136

 

28-Jan-1993

 

3293921

 

5-Apr-2002

 

Chemtura Corporation

 

PROCESS FOR MAKING PHOSPHITE ESTERS

Japan

 

Granted

 

167291/94

 

20-Jul-1994

 

3616662

 

12-Nov-2004

 

Chemtura Corporation

 

NEOALKYL ALKYLIDENE-2,2-BISPHENYL AND BIPHENYL PHOSPHITE ESTERS

Japan

 

Granted

 

266547/95

 

16-Oct-1995

 

4195730

 

3-Oct-2008

 

Chemtura Corporation

 

AMINE-STABILIZED AMORPHOUS

 

73

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PHOSPHITE

Japan

 

Granted

 

513559/97

 

24-Sep-1996

 

4372840

 

11-Sep-2009

 

Chemtura Corporation

 

POLYMER COMPOSITIONS CONTAINING HYDROCARBON AMINE OXIDES AND HYDROCARBON AMINE
OXIDE STABILIZER COMPOSITIONS

Japan

 

Granted

 

235179/98

 

21-Aug-1998

 

4128279

 

23-May-2008

 

Chemtura Corporation

 

PROCESS FOR THE PREPARATION OF PHOSPHITES

Japan

 

Pending

 

2008-543346

 

20-Nov-2006

 

 

 

 

 

Chemtura Corporation

 

LUBRICATING OIL COMPOSITIONS

Japan

 

Pending

 

2008-545642

 

1-Dec-2006

 

 

 

 

 

Chemtura Corporation

 

Alkylation of N’-phenyl-N-alkylphenylenediamines in ionic liquid,
N’-phenyl-N-alkyl (alkylphenylene) diamines produced thereby, and lubricant
compositions containing same

 

 

Japan

 

Pending

 

2008-545632

 

1-Dec-2006

 

 

 

 

 

Chemtura Corporation

 

ALKYLATION OF A DIPHENYLAMINE COMPOUND IN IONIC LIQUID

Japan

 

Pending

 

2008-545631

 

1-Dec-2006

 

 

 

 

 

Chemtura Corporation

 

RING ALKYLATION OF ANILINE OR AN ANILINE DERIVATIVE USING IONIC

 

74

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIQUID CATALYSTS

Japan

 

Pending

 

2008-549481

 

12-Dec-2006

 

 

 

 

 

Chemtura Corporation

 

DIAROMATIC AMINE DERIVATIVES AS ANTIOXIDANTS

Japan

 

Pending

 

2008-549485

 

15-Dec-2006

 

 

 

 

 

Chemtura Corporation

 

LUBRICATING OIL AND FUEL COMPOSITIONS

Japan

 

Pending

 

2008-552323

 

16-Jan-2007

 

 

 

 

 

Chemtura Corporation

 

DIRECT ALKYLATION OF N-ALKYL-N’-PHENYL-p-PHENYLENEDIAMINE

Japan

 

Pending

 

2009-513131

 

5-Mar-2007

 

 

 

 

 

Chemtura Corporation

 

IMPROVED STORAGE STABLE ONE COMPONENT POLYURETHANE SYSTEM

Japan

 

Pending

 

2009-501582

 

21-Mar-2007

 

 

 

 

 

Chemtura Corporation

 

Flame Retardant Composition For Use In Styrenics

Japan

 

Pending

 

2009-512130

 

23-May-2007

 

 

 

 

 

Chemtura Corporation

 

FUNCTIONAL POLYOLEFINS USEFUL AS METAL ADHESION PROMOTERS

Japan

 

Pending

 

2009-515393

 

7-May-2007

 

 

 

 

 

Chemtura Corporation

 

ANTIOXIDANT ADDITIVE FOR BIODIESEL FUELS

Japan

 

Pending

 

2009-516481

 

20-Apr-2007

 

 

 

 

 

Chemtura Corporation

 

Liquid Phosphite Blends as Stabilizers

Japan

 

Pending

 

2009-525598

 

20-Aug-2007

 

 

 

 

 

Chemtura Corporation

 

BROMINATED FLAME RETARDANT

Japan

 

Pending

 

PCT/US2007/019101

 

30-Aug-2007

 

 

 

 

 

Chemtura Corporation

 

PROCESS FOR REMOVAL OF RESIDUAL CATALYST

 

75

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMPONENTS

Japan

 

Pending

 

2009-528234

 

30-Aug-2007

 

 

 

 

 

Chemtura Corporation

 

ISOCYANATE TERMINATED POLYCAPROLACTONE POLYURETHANE PREPOLYMERS

Japan

 

Pending

 

2009-534571

 

6-Sep-2007

 

 

 

 

 

Chemtura Corporation

 

SOLUBLE OIL CONTAINING OVERBASED SULFONATE ADDITIVES

Japan

 

Pending

 

2009-535272

 

22-Oct-2007

 

 

 

 

 

Chemtura Corporation

 

Solid Composition for Treating Water

Japan

 

Pending

 

2009-552664

 

6-Dec-2007

 

 

 

 

 

Chemtura Corporation

 

New Flame Retardants for Use in Styrenics Forms

Japan

 

Pending

 

2009-549307

 

14-Feb-2008

 

 

 

 

 

Chemtura Corporation

 

Stabilization of Polymers with Styrenated-P-Cresols

Japan

 

Pending

 

2009-552776

 

25-Jan-2008

 

 

 

 

 

Chemtura Corporation

 

FLAME RETARDANT COMPOSITION FOR USE IN STYRENICS

Japan

 

Pending

 

PCT/US2008/061097

 

22-Apr-2008

 

 

 

 

 

Chemtura Corporation

 

Flame Retardant Halogenated Polymer Compositions

Japan

 

Pending

 

PCT/2008/058099

 

25-Mar-2008

 

 

 

 

 

Chemtura Corporation

 

STARCH-POLYOLEFIN COMPOSITES WITH IMPROVED PERFORMANCE

Japan

 

Pending

 

PCT/US2008/059239

 

3-Apr-2008

 

 

 

 

 

Chemtura Corporation

 

Pesticidal Diazene Oxide Carboxylates

Japan

 

Pending

 

PCT/US2008/068105

 

25-Jun-2008

 

 

 

 

 

Chemtura Corporation

 

Lubricant Compositions Stabilized with Styrenated Phenolic Antioxidant

 

76

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

Japan

 

Pending

 

PCT/US2008/069320

 

7-Jul-2008

 

 

 

 

 

Chemtura Corporation

 

Liquid Styrenated Phenolic Compositions and Processes for Forming Same 

Japan

 

Pending

 

PCT/US2008/071862

 

1-Aug-2008

 

 

 

 

 

Chemtura Corporation

 

RUBBER COMPOSITIONS

Japan

 

Pending

 

2009-524747

 

10-Aug-2007

 

 

 

 

 

Chemtura Corporation

 

Antioxidants and Methods of Making Antioxidants

Japan

 

Pending

 

2009-544130

 

25-Oct-2007

 

 

 

 

 

Chemtura Corporation

 

Antioxidants for Synthetic Lubricants and Methods and Manufacture

Japan

 

Pending

 

2003-502131

 

31-May-2002

 

 

 

 

 

Chemtura Corporation

 

High Temperature Lubricant Composition

Japan

 

Granted

 

2006-092839

 

30-Mar-2006

 

4316581

 

29-May-2009

 

Chemtura Corporation

 

HIGH PERFORMANCE POLYURETHANE ELASTOMERS FROM MDI PREPOLYMERS WITH REDUCED
CONTENT OF FREE MDI MONOMER

Japan

 

Pending

 

2007-534834

 

30-Sep-2005

 

 

 

 

 

Chemtura Corporation

 

Improved Polymers of Bromostyrenes Having Controlled Molecular Weight

Japan

 

Pending

 

2007-544508

 

1-Dec-2005

 

 

 

 

 

Chemtura Corporation

 

NON-SCORCH FLAME RETARDED POLYURETHANE FOAM

Japan

 

Pending

 

543855/99

 

25-Feb-1999

 

 

 

 

 

Chemtura Corporation

 

VISCOSITY DRIFT CONTROL IN

 

77

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OVERBASED DETERGENTS

Japan

 

Granted

 

550448/99

 

25-Feb-1999

 

4073046

 

1-Feb-2008

 

Chemtura Corporation

 

OVERBASED MAGNESIUM DEPOSIT CONTROL ADDITIVE FOR RESIDUAL FU EL OILS

Japan

 

Granted

 

2002-519466

 

7-Aug-2001

 

3871645

 

27-Oct-2006

 

Chemtura Corporation

 

DIRECT SYNTHESIS OF TIN (II)  AND CARBOXYLATES AND TIN (IV) CARBOXYLATES FROM
ELEMENTAL TIN OR TIN OXIDES

Japan

 

Granted

 

111744/91

 

16-May-1991

 

3241397

 

19-Oct-2001

 

Chemtura Corporation

 

POLYMER STABILIZER AND POLYMER COMPOSITION STABILIZED THEREW ITH

Luxembourg

 

Granted

 

07752839.6

 

12-Mar-2007

 

1994096

 

29-Apr-2009

 

Chemtura Corporation

 

IMPROVED LUBRICANT COMPOSITION FOR CELLULOSIC-THERMOPLASTIC COMPOSITE

Malaysia

 

Granted

 

PI20014792

 

15-Oct-2001

 

MY-131817-A

 

28-Sep-2007

 

Chemtura Corporation

 

C-NITROSOANILINE COMPOUNDS AND THEIR BLENDS AS POLYMERIZATION INHIBITORS

Malaysia

 

Pending

 

PI20054518

 

26-Sep-2005

 

 

 

 

 

Chemtura Corporation

 

SULFONATED PHENOLS WITH NITROPHENOLS AS

 

78

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

POLYMERIZATION INHIBITORS

Malaysia

 

Pending

 

PI20054519

 

26-Sep-2005

 

 

 

 

 

Chemtura Corporation

 

Sulfonated Nitrophenol as Polymerization Inhibitors

Malaysia

 

Pending

 

PI20055658

 

2-Dec-2005

 

 

 

 

 

Chemtura Corporation

 

Aromatic Sulfonic Acids, Amines and Nitrophenols in combination With Nitroxyl
Radical-Containing Compounds or C-Nitrosanilines as Polymerization Inhibitors

Mexico

 

Pending

 

PA/a/2006/001942

 

11-Aug-2004

 

 

 

 

 

Chemtura Corporation

 

Stabilization System for Halogen-Containing Polymers

Mexico

 

Pending

 

MX/a/2007/009236

 

31-Jan-2006

 

 

 

 

 

Chemtura Corporation

 

MEANS FOR CONTROLLING THE EXOTHERMIC REACTION OF STYRENIC MONOMERS WITH SULFONIC
ACIDS

Mexico

 

Pending

 

MX/a/2007/003663

 

20-Jul-2005

 

 

 

 

 

Chemtura Corporation

 

Sulfonated Phenols with Nitrophenols as Polymerization Inhibitors

Mexico

 

Granted

 

MX-a/2007/003399

 

26-Aug-2005

 

263538

 

7-Jan-2009

 

Chemtura Corporation

 

SULFONATED NITROPHENOL AS POLYMERIZATION INHIBITORS

Mexico

 

Pending

 

MX/a/2007/006608

 

26-Aug-2005

 

 

 

 

 

Chemtura Corporation

 

Aromatic Sulfonic Acids, Amines and Nitrophenols in combination With Nitroxyl
Radical-Containing

 

79

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Compounds or C-Nitrosanilines as Polymerization Inhibitors

Mexico

 

Pending

 

MX12007/015247

 

24-May-2006

 

 

 

 

 

Chemtura Corporation

 

Ortho-Nitrosophenols as Polymerization Inhibitors

Mexico

 

Pending

 

MX/a/2008/011337

 

5-Mar-2007

 

 

 

 

 

Chemtura Corporation

 

IMPROVED STORAGE STABLE ONE COMPONENT POLYURETHANE SYSTEM

Mexico

 

Pending

 

MX/a/2008/016035

 

20-Apr-2007

 

 

 

 

 

Chemtura Corporation

 

Liquid Phosphite Blends as Stabilizers

Mexico

 

Pending

 

MX/a/2008/002572

 

30-Aug-2007

 

 

 

 

 

Chemtura Corporation

 

ISOCYANATE TERMINATED POLYCAPROLACTONE POLYURETHANE PREPOLYMERS

Mexico

 

Pending

 

MX/a/2009/004633

 

22-Oct-2007

 

 

 

 

 

Chemtura Corporation

 

Solid Composition for Treating Water

Mexico

 

Granted

 

MX/f/2008/00940

 

22-Apr-2008

 

28197

 

13-May-2009

 

Chemtura Corporation

 

TIRE

Netherlands

 

Granted

 

02715143.0

 

15-Mar-2002

 

1397427

 

16-Nov-2005

 

Chemtura Corporation

 

Thermoplastic Resins in Contact With Metals or Metal Salts Stabilized by Blends
of Dithiocarbamates and Metal Deactivators

Netherlands

 

Granted

 

03763038.1

 

27-Jun-2003

 

1539872

 

17-Jun-2009

 

Chemtura Corporation

 

Overbased Metal Carbonate/Carboxylate Microemulsions and Halogen-Containing
Polymers Containing Same

Netherlands

 

Granted

 

03741907.4

 

6-Jun-2003

 

1517878

 

21-Mar-2007

 

Chemtura Corporation

 

Complexes of Metal Salts of Organic Acids and B-

 

80

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Diketones and Methods for Producing Same

Netherlands

 

Granted

 

04810187.7

 

29-Oct-2004

 

1692191

 

10-Jun-2009

 

Chemtura Corporation

 

PROCESS FOR REMOVAL OF CATALYST RESIDUES FROM POLY-ALPHA-OLEFINS

Netherlands

 

Granted

 

05810208.8

 

26-Aug-2005

 

1794107

 

26-Nov-2008

 

Chemtura Corporation

 

Sulfonated Nitrophenol as Polymerization Inhibitors

Netherlands

 

Granted

 

00942338.5

 

24-Jul-2000

 

1127083

 

12-Sep-2007

 

Chemtura Corporation

 

POLYOLEFIN GRAFT COPOLYMERS MADE WITH FLUORINATED MONOMERS

Netherlands

 

Granted

 

07752839.6

 

12-Mar-2007

 

1994096

 

29-Apr-2009

 

Chemtura Corporation

 

IMPROVED LUBRICANT COMPOSITION FOR CELLULOSIC-THERMOPLASTIC COMPOSITE

Netherlands

 

Granted

 

00977001.7

 

28-Nov-2000

 

1233989

 

2-Nov-2005

 

Chemtura Corporation

 

INHIBITION OF POLYMERIZATION OF UNSATURATED MONOMERS

Netherlands

 

Granted

 

00976993.6

 

6-Nov-2000

 

1233937

 

26-Oct-2005

 

Chemtura Corporation

 

INHIBITION OF POLYMERIZATION OF UNSATURATED MONOMERS

Netherlands

 

Granted

 

00978566.8

 

13-Nov-2000

 

1235885

 

15-Aug-2007

 

Chemtura Corporation

 

COMPOSITION AND METHOD FOR INHIBITING POLYMERIZATION AND POLYMER

 

81

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GROWTH

Netherlands

 

Granted

 

00963502.0

 

15-Sep-2000

 

1135288

 

29-Oct-2008

 

Chemtura Corporation

 

SIDE BEARING PAD

Netherlands

 

Granted

 

00973742.0

 

20-Oct-2000

 

1228172

 

31-May-2006

 

Chemtura Corporation

 

SUBSTITUTED LINEAR THIOUREA ADDITIVES FOR LUBRICANTS

Netherlands

 

Granted

 

06738834.8

 

20-Mar-2006

 

1861458

 

30-Sep-2009

 

Chemtura Corporation

 

FLAME RETARDANTS AND FLAME RETARDED POLYMERS

Netherlands

 

Granted

 

99939198.0

 

25-Feb-1999

 

1086195

 

9-Jun-2004

 

Chemtura Corporation

 

MARINE CYLINDER OILS CONTAINING HIGH VISCOSITY DETERGENTS

Netherlands

 

Granted

 

01959611.3

 

7-Aug-2001

 

1307465

 

19-Oct-2005

 

Chemtura Corporation

 

DIRECT SYNTHESIS OF TIN (II)  AND CARBOXYLATES AND TIN (IV) CARBOXYLATES FROM
ELEMENTAL TIN OR TIN OXIDES

New Zealand

 

Pending

 

566491

 

31-Aug-2006

 

 

 

 

 

Chemtura Corporation

 

Method for Determining Chlorine Demand in Water

New Zealand

 

Pending

 

576377

 

22-Oct-2007

 

 

 

 

 

Chemtura Corporation

 

Solid Composition for Treating Water

Patent Cooperation Treaty

 

Pending

 

PCT/US2009/060206

 

9-Oct-2009

 

 

 

 

 

Chemtura Corporation

 

Liquid Amylaryl Phosphite Compositions

Patent Cooperation Treaty

 

Pending

 

PCT/US2009/062091

 

26-Oct-2009

 

 

 

 

 

Chemtura Corporation

 

Liquid Butylaryl Phosphite Compositions

Patent Cooperation

 

Pending

 

PCT/US2009/062089

 

26-Oct-2009

 

 

 

 

 

Chemtura Corporation

 

Liquid Phosphite Composition Derived

 

82

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

Treaty

 

 

 

 

 

 

 

 

 

 

 

 

 

from Cresols

Patent Cooperation Treaty

 

Pending

 

PCT/US2009/060213

 

9-Oct-2009

 

 

 

 

 

Chemtura Corporation

 

Liquid Phosphite Compositions Having Different Alkyl Groups

Patent Cooperation Treaty

 

Pending

 

PCT/US2008/079181

 

8-Oct-2008

 

 

 

 

 

Chemtura Corporation

 

Flame Retardant Compositions  

Patent Cooperation Treaty

 

Pending

 

PCT/US2008/081248

 

27-Oct-2008

 

 

 

 

 

Chemtura Corporation

 

Diaromatic Amide Derivatives as Antioxidants

Patent Cooperation Treaty

 

Pending

 

PCT/US2008/081254

 

27-Oct-2008

 

 

 

 

 

Chemtura Corporation

 

Acridan Derivatives as Antioxidants

Patent Cooperation Treaty

 

Pending

 

PCT/US2008/085353

 

3-Dec-2008

 

 

 

 

 

Chemtura Corporation

 

Stabilized Polymer Compositions

Patent Cooperation Treaty

 

Pending

 

PCT/US2009/033986

 

13-Feb-2009

 

 

 

 

 

Chemtura Corporation

 

Modular Tire Assembly

Patent Cooperation Treaty

 

Pending

 

PCT/US2009/030704

 

12-Jan-2009

 

 

 

 

 

Chemtura Corporation

 

Controlling Branch Level and Viscosity of Polyalphaolefins with Propene Addition

Patent Cooperation Treaty

 

Pending

 

PCT/US2008/081111

 

24-Oct-2008

 

 

 

 

 

Chemtura Corporation

 

Non-Pneumatic Tire

Patent Cooperation Treaty

 

Pending

 

PCT/US2009/033983

 

13-Feb-2009

 

 

 

 

 

Chemtura Corporation

 

Polyurethane Elastomer Articles from Low Free Diphenylmethane Diisocyanate
Prepolymers

Patent Cooperation Treaty

 

Pending

 

PCT/US2009/041115

 

20-Apr-2009

 

 

 

 

 

Chemtura Corporation

 

Polyalphaolefins and Processes for Forming Polyalphaolefins

Patent Cooperation

 

Pending

 

PCT/US2009/044328

 

18-May-2009

 

 

 

 

 

Chemtura Corporation

 

Reation Injection Molding System and

 

83

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

Treaty

 

 

 

 

 

 

 

 

 

 

 

 

 

Processes for Producing Polyurethane Articles

Patent Cooperation Treaty

 

Pending

 

PCT/US2009/055571

 

1-Sep-2009

 

 

 

 

 

Chemtura Corporation

 

Blended Phosphite or Phosphonite Compositions Having Improved Hydrolytic
Stability

Patent Cooperation Treaty

 

Pending

 

PCT/US2009/044330

 

18-May-2009

 

 

 

 

 

Chemtura Corporation

 

Phosphite Stabilizer for Lubricating Base Stocks and Thermoplastic Polymers

Patent Cooperation Treaty

 

Pending

 

PCT/US2009/045937

 

2-Jun-2009

 

 

 

 

 

Chemtura Corporation

 

Liquid Additives for the Stabilization of Lubricant Compositions

Patent Cooperation Treaty

 

Pending

 

PCT/US2009/044337

 

18-May-2009

 

 

 

 

 

Chemtura Corporation

 

Substituted Triazine Compositions and Methods for Producing Same

Patent Cooperation Treaty

 

Pending

 

PCT/US2009/053070

 

7-Aug-2009

 

 

 

 

 

Chemtura Corporation

 

Enhanced Oil Recovery Using Sulfonate Mixtures

Patent Cooperation Treaty

 

Pending

 

PCT/US2009/045946

 

9-Sep-2008

 

 

 

 

 

Chemtura Corporation

 

Anti-Oxidants

Patent Cooperation Treaty

 

Pending

 

PCT/US2009/060446

 

13-Oct-2009

 

 

 

 

 

Chemtura Corporation

 

Multiple Hardness Non-Pneumatic Tire

Patent Cooperation Treaty

 

Pending

 

PCT/US2009/060451

 

13-Oct-2009

 

 

 

 

 

Chemtura Corporation

 

Lubricants for Refigeration Systems

Patent Cooperation Treaty

 

Pending

 

PCT/US2009/060757

 

15-Oct-2009

 

 

 

 

 

Chemtura Corporation

 

Antioxidant Compositions

Patent Cooperation Treaty

 

Pending

 

PCT/US2009/065627

 

24-Nov-2009

 

 

 

 

 

Chemtura Corporation

 

Flame Retardant Halogenated Phenyl Ether Blends

Patent

 

Pending

 

PCT/US2010/02

 

8-Jan-2010

 

 

 

 

 

Chemtura

 

Carbon Dioxide-

 

84

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

Cooperation Treaty

 

 

 

0453

 

 

 

 

 

 

 

Corporation

 

Based Working Fluids For Refrigeration and Air Conditioning Systems

Patent Cooperation Treaty

 

Pending

 

PCT/US2010/021619

 

21-Jan-2010

 

 

 

 

 

Chemtura Corporation

 

Production of Polyol Ester Lubricants for Refrigeration Systems

Peru

 

Pending

 

270-2009

 

24-Feb-2009

 

 

 

 

 

Chemtura Corporation

 

Modular Tire Assembly

Peru

 

Pending

 

1835-2008

 

27-Oct-2008

 

 

 

 

 

Chemtura Corporation

 

Non-Pneumatic Tire

Peru

 

Pending

 

271-2009

 

24-Feb-2009

 

 

 

 

 

Chemtura Corporation

 

Polyurethane Elastomer Articles from Low Free Diphenylmethane Diisocyanate
Prepolymers

Poland

 

Pending

 

P-387494

 

20-Apr-2007

 

 

 

 

 

Chemtura Corporation

 

Liquid Phosphite Blends as Stabilizers

Poland

 

Pending

 

PCT/US08/53979

 

14-Feb-2008

 

 

 

 

 

Chemtura Corporation

 

Stabilization of Polymers with Styrenated-P-Cresols

Poland

 

Granted

 

06738834.8

 

20-Mar-2006

 

1861458

 

30-Sep-2009

 

Chemtura Corporation

 

FLAME RETARDANTS AND FLAME RETARDED POLYMERS

Republic of Korea

 

Granted

 

7016252/2002

 

15-May-2001

 

10-0706479

 

4-Apr-2007

 

Chemtura Corporation

 

Clarification method for oil dispersions comprising overbased detergents
containing calcite

 

 

Republic of Korea

 

Granted

 

7005938/2003

 

25-Sep-2001

 

10-0805054

 

12-Feb-2008

 

Chemtura Corporation

 

Sizing Composition

Republic of

 

Granted

 

2003-7014790

 

15-Mar-2002

 

10-0838009

 

5-Jun-2008

 

Chemtura

 

Thermoplastic Resins

 

85

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

Korea

 

 

 

 

 

 

 

 

 

 

 

Corporation

 

in Contact With Metals or Metal Salts Stabilized by Blends of Dithiocarbamates
and Metal Deactivators

Republic of Korea

 

Pending

 

2006-7005839

 

16-Dec-2003

 

 

 

 

 

Chemtura Corporation

 

Overbased Metal Carbonate/Carboxylate Microemulsions and Halogen-Containing
Polymers Containing Same

Republic of Korea

 

Granted

 

7012692/2004

 

29-Jan-2003

 

10-0927635

 

12-Nov-2009

 

Chemtura Corporation

 

NITROSOPHENOLS AND C-NITROSOANILINES AS POLYMERIZATION INHIBITORS

Republic of Korea

 

Pending

 

2006-7022613

 

8-Apr-2005

 

 

 

 

 

Chemtura Corporation

 

METHOD FOR THE PREPARATION OF A HYDROXYALKYL HINDERED PHENOLIC ANTIOXIDANT

Republic of Korea

 

Pending

 

10-2006-7003482

 

11-Aug-2004

 

 

 

 

 

Chemtura Corporation

 

Stabilization System for Halogen-Containing Polymers

Republic of Korea

 

Pending

 

7001834/2006

 

13-Jul-2004

 

 

 

 

 

Chemtura Corporation

 

RADIATION-CURABLE POLYURETHANE

Republic of Korea

 

Pending

 

7015703/2006

 

19-Jan-2005

 

 

 

 

 

Chemtura Corporation

 

LUBRICANT COMPOSITIONS COMPRISING AN ANTIOXIDANT BLEND

Republic of Korea

 

Pending

 

7001493/2007

 

19-May-2005

 

 

 

 

 

Chemtura Corporation

 

FUEL AND LUBRICANT ADDITIVE CONTAINING

 

86

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ALKYL HYDROXY CARBOXYLIC ACID BORON ESTERS

Republic of Korea

 

Pending

 

7019350/2007

 

1-Mar-2006

 

 

 

 

 

Chemtura Corporation

 

Method for Improving the Oxidative Stability of Industrial Fluids

Republic of Korea

 

Pending

 

7017634/2007

 

31-Jan-2006

 

 

 

 

 

Chemtura Corporation

 

MEANS FOR CONTROLLING THE EXOTHERMIC REACTION OF STYRENIC MONOMERS WITH SULFONIC
ACIDS

Republic of Korea

 

Pending

 

7007162/2007

 

18-Aug-2005

 

 

 

 

 

Chemtura Corporation

 

STABILIZED LUBRICANT COMPOSITIONS

Republic of Korea

 

Pending

 

7012921/2007

 

24-Oct-2005

 

 

 

 

 

Chemtura Corporation

 

LUBRICANT COMPOSITIONS STABILIZED WITH MULTIPLE ANTIOXIDANTS

Republic of Korea

 

Pending

 

2007-7006908

 

20-Jul-2005

 

 

 

 

 

Chemtura Corporation

 

Sulfonated Phenols with Nitrophenols as Polymerization Inhibitors

Republic of Korea

 

Pending

 

2007-7006907

 

26-Aug-2005

 

 

 

 

 

Chemtura Corporation

 

SULFONATED NITROPHENOL AS POLYMERIZATION INHIBITORS

Republic of Korea

 

Pending

 

7014968/2007

 

26-Aug-2005

 

 

 

 

 

Chemtura Corporation

 

Aromatic Sulfonic Acids, Amines and Nitrophenols in combination With Nitroxyl
Radical-Containing Compounds or C-Nitrosanilines as Polymerization

 

87

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inhibitors

Republic of Korea

 

Pending

 

2007-7011582

 

16-Nov-2005

 

 

 

 

 

Chemtura Corporation

 

DITHIOCARBAMYL B-HYDROXY FATTY ACID ESTERS AS ADDITIVES FOR LUBRICANTS AND FUELS

Republic of Korea

 

Pending

 

7025491/2007

 

28-Apr-2006

 

 

 

 

 

Chemtura Corporation

 

ALKYLTIN SULFANYL MERCAPTOCARBOXYLATES HAVING TERMINAL THIOL GROUPS

Republic of Korea

 

Pending

 

7022162/2007

 

4-Apr-2006

 

 

 

 

 

Chemtura Corporation

 

METHOD OF IMPROVING PROPERTIES OF HYDROFORMING FLUIDS USING OVERBASED SULFONATE

Republic of Korea

 

Pending

 

2007-7026363

 

28-Apr-2006

 

 

 

 

 

Chemtura Corporation

 

STABILIZER BLEND FOR IMPROVED CHLORINE RESISTANCE

Republic of Korea

 

Pending

 

2007-7028384

 

24-May-2006

 

 

 

 

 

Chemtura Corporation

 

Ortho-Nitrosophenols as Polymerization Inhibitors

Republic of Korea

 

Pending

 

2007-7029141

 

25-Jul-2006

 

 

 

 

 

Chemtura Corporation

 

Cellulosic-Thermoplastic Composite and Method of Making the Same

Republic of Korea

 

Granted

 

98-9413

 

19-Mar-1998

 

10-0570861

 

6-Apr-2006

 

Chemtura Corporation

 

SYNTHESIS OF TERTIARY AMINE OXIDES

Republic of Korea

 

Granted

 

98-35192

 

28-Aug-1998

 

641508

 

25-Oct-2006

 

Chemtura Corporation

 

PROCESS FOR THE PREPARATION OF

 

88

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PHOSPHITES

Republic of Korea

 

Granted

 

2000-7010619

 

10-Mar-1999

 

622744

 

4-Sep-2006

 

Chemtura Corporation

 

PROCESS FOR THE PREPARATION OF SPIRO BIS-PHOSPHITES

Republic of Korea

 

Granted

 

2001-7007163

 

5-Oct-1999

 

662952

 

21-Dec-2006

 

Chemtura Corporation

 

STABILIZED THERMOPLASTIC COMPOSITIONS

Republic of Korea

 

Granted

 

2000-7011449

 

30-Mar-1999

 

622745

 

4-Sep-2006

 

Chemtura Corporation

 

PROCESS FOR THE PREPARATION OF SPIRO BISPHOSPHITES USING FINELY GROUND
PENTAERYTHRITOL

Republic of Korea

 

Granted

 

2003-7004498

 

28-Sep-2001

 

10-0881532

 

23-Jan-2009

 

Chemtura Corporation

 

METHOD OF MAKING METAL SALTS OF 2,4,6-TRI-T-BUTYLPHENOL

Republic of Korea

 

Granted

 

2003-7002019

 

27-Jun-2001

 

826752

 

24-Apr-2008

 

Chemtura Corporation

 

Process for the Preparation of Hindered Phosphites

Republic of Korea

 

Pending

 

2008-7012625

 

20-Nov-2006

 

 

 

 

 

Chemtura Corporation

 

LUBRICATING OIL COMPOSITIONS

Republic of Korea

 

Pending

 

2008-7021740

 

5-Mar-2007

 

 

 

 

 

Chemtura Corporation

 

IMPROVED STORAGE STABLE ONE COMPONENT POLYURETHANE SYSTEM

Republic of Korea

 

Pending

 

2008-7022845

 

21-Mar-2007

 

 

 

 

 

Chemtura Corporation

 

Flame Retardant Composition For Use In Styrenics

Republic of Korea

 

Pending

 

2008-7028658

 

23-May-2007

 

 

 

 

 

Chemtura Corporation

 

FUNCTIONAL POLYOLEFINS USEFUL AS METAL ADHESION PROMOTERS

Republic of

 

Pending

 

2008-7029548

 

20-Apr-2007

 

 

 

 

 

Chemtura

 

Liquid Phosphite

 

89

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

Korea

 

 

 

 

 

 

 

 

 

 

 

Corporation

 

Blends as Stabilizers

Republic of Korea

 

Pending

 

2009-7003445

 

20-Aug-2007

 

 

 

 

 

Chemtura Corporation

 

BROMINATED FLAME RETARDANT

Republic of Korea

 

Pending

 

2009-7004641

 

30-Aug-2007

 

 

 

 

 

Chemtura Corporation

 

PROCESS FOR REMOVAL OF RESIDUAL CATALYST COMPONENTS

Republic of Korea

 

Pending

 

7008278/2009

 

6-Sep-2007

 

 

 

 

 

Chemtura Corporation

 

SOLUBLE OIL CONTAINING OVERBASED SULFONATE ADDITIVES

Republic of Korea

 

Pending

 

2009-7011530

 

15-Nov-2007

 

 

 

 

 

Chemtura Corporation

 

Peroxide Reduction in Functionalized Vegetable Oils

Republic of Korea

 

Pending

 

2009-7018566

 

6-Dec-2007

 

 

 

 

 

Chemtura Corporation

 

New Flame Retardants for Use in Styrenics Forms

Republic of Korea

 

Pending

 

2009-7017376

 

14-Feb-2008

 

 

 

 

 

Chemtura Corporation

 

Stabilization of Polymers with Styrenated-P-Cresols

Republic of Korea

 

Pending

 

2009-7018565

 

25-Jan-2008

 

 

 

 

 

Chemtura Corporation

 

FLAME RETARDANT COMPOSITION FOR USE IN STYRENICS

Republic of Korea

 

Pending

 

2009-7022108

 

22-Apr-2008

 

 

 

 

 

Chemtura Corporation

 

Flame Retardant Halogenated Polymer Compositions

Republic of Korea

 

Pending

 

PCT/US2008/068105

 

25-Jun-2008

 

 

 

 

 

Chemtura Corporation

 

Lubricant Compositions Stabilized with Styrenated Phenolic Antioxidant

Republic of Korea

 

Pending

 

PCT/US2008/069320

 

7-Jul-2008

 

 

 

 

 

Chemtura Corporation

 

Liquid Styrenated Phenolic Compositions and Processes for

 

90

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Forming Same 

Republic of Korea

 

Pending

 

PCT/US2008/071862

 

1-Aug-2008

 

 

 

 

 

Chemtura Corporation

 

RUBBER COMPOSITIONS

Republic of Korea

 

Pending

 

2009-7002756

 

10-Aug-2007

 

 

 

 

 

Chemtura Corporation

 

Antioxidants and Methods of Making Antioxidants

Republic of Korea

 

Pending

 

2009-7016383

 

25-Oct-2007

 

 

 

 

 

Chemtura Corporation

 

Antioxidants for Synthetic Lubricants and Methods and Manufacture

Republic of Korea

 

Granted

 

7007006/2002

 

6-Nov-2000

 

10-0715592

 

30-Apr-2007

 

Chemtura Corporation

 

INHIBITION OF POLYMERIZATION OF UNSATURATED MONOMERS

Republic of Korea

 

Granted

 

7006836/2002

 

1-Nov-2000

 

10-0791682

 

27-Dec-2007

 

Chemtura Corporation

 

HIGH PERFORMANCE POLYURETHANE ELASTOMERS FROM MDI PREPOLYMERS WITH REDUCED
CONTENT OF FREE MDI MONOMER

Republic of Korea

 

Pending

 

2007-7009637

 

30-Sep-2005

 

 

 

 

 

Chemtura Corporation

 

Improved Polymers of Bromostyrenes Having Controlled Molecular Weight

Republic of Korea

 

Pending

 

7012264/2007

 

1-Dec-2005

 

 

 

 

 

Chemtura Corporation

 

NON-SCORCH FLAME RETARDED POLYURETHANE FOAM

Republic of Korea

 

Granted

 

7001899/2003

 

7-Aug-2001

 

10-0785608

 

6-Dec-2007

 

Chemtura Corporation

 

DIRECT SYNTHESIS OF TIN (II)  AND CARBOXYLATES

 

91

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AND TIN (IV) CARBOXYLATES FROM ELEMENTAL TIN OR TIN OXIDES

Republic of Korea

 

Pending

 

2007-7026370

 

13-Nov-2007

 

 

 

 

 

Chemtura Corporation

 

Direct Synthesis of Tin (II) and Carboxylates and Tin (IV) Carboxylates from
Elemental Tin or Tin Oxides

Russian Federation

 

Granted

 

2006-113608

 

16-Dec-2003

 

2337935

 

10-Nov-2008

 

Chemtura Corporation

 

Overbased Metal Carbonate/Carboxylate Microemulsions and Halogen-Containing
Polymers Containing Same

Russian Federation

 

Granted

 

2005134233

 

2-Apr-2004

 

2369596

 

10-Oct-2009

 

Chemtura Corporation

 

DIPHENYLAMINE ALKYLATED WITH OLEFIN MIXTURES CONTAINING FRACTIONS WITH VARYING
DEREES OF ACTIVITY

Russian Federation

 

Granted

 

2006108116

 

11-Aug-2004

 

2355716

 

20-May-2009

 

Chemtura Corporation

 

Stabilization System for Halogen-Containing Polymers

Russian Federation

 

Granted

 

2005141449

 

8-Jun-2004

 

2360951

 

10-Jul-2009

 

Chemtura Corporation

 

Sodium Petroleum Sulfonate blends as Emulsifiers for Petroleum Oil

Russian Federation

 

Pending

 

2007106446

 

19-May-2005

 

 

 

 

 

Chemtura Corporation

 

FUEL AND LUBRICANT ADDITIVE CONTAINING ALKYL HYDROXY CARBOXYLIC ACID BORON
ESTERS

 

92

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

Russian Federation

 

Pending

 

2007133105

 

31-Jan-2006

 

 

 

 

 

Chemtura Corporation

 

MEANS FOR CONTROLLING THE EXOTHERMIC REACTION OF STYRENIC MONOMERS WITH SULFONIC
ACIDS

Russian Federation

 

Pending

 

2007116174

 

20-Jul-2005

 

 

 

 

 

Chemtura Corporation

 

Sulfonated Phenols with Nitrophenols as Polymerization Inhibitors

Russian Federation

 

Pending

 

2007115889

 

26-Aug-2005

 

 

 

 

 

Chemtura Corporation

 

SULFONATED NITROPHENOL AS POLYMERIZATION INHIBITORS

Russian Federation

 

Pending

 

2007125138

 

26-Aug-2005

 

 

 

 

 

Chemtura Corporation

 

Aromatic Sulfonic Acids, Amines and Nitrophenols in combination With Nitroxyl
Radical-Containing Compounds or C-Nitrosanilines as Polymerization Inhibitors

Russian Federation

 

Pending

 

2007146715

 

28-Apr-2006

 

 

 

 

 

Chemtura Corporation

 

STABILIZER BLEND FOR IMPROVED CHLORINE RESISTANCE

Russian Federation

 

Pending

 

2007146776

 

24-May-2006

 

 

 

 

 

Chemtura Corporation

 

Ortho-Nitrosophenols as Polymerization Inhibitors

Russian Federation

 

Pending

 

2008128487

 

1-Dec-2006

 

 

 

 

 

Chemtura Corporation

 

Alkylation of N’-phenyl-N-alkylphenylenediamines in ionic liquid,
N’-phenyl-N-alkyl (alkylphenylene) diamines produced

 

93

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

thereby, and lubricant compositions containing same

Russian Federation

 

Pending

 

2008128488

 

1-Dec-2006

 

 

 

 

 

Chemtura Corporation

 

ALKYLATION OF A DIPHENYLAMINE COMPOUND IN IONIC LIQUID

Russian Federation

 

Pending

 

2008128489

 

1-Dec-2006

 

 

 

 

 

Chemtura Corporation

 

RING ALKYLATION OF ANILINE OR AN ANILINE DERIVATIVE USING IONIC LIQUID CATALYSTS

Russian Federation

 

Pending

 

2008131948

 

12-Dec-2006

 

 

 

 

 

Chemtura Corporation

 

DIAROMATIC AMINE DERIVATIVES AS ANTIOXIDANTS

Russian Federation

 

Pending

 

2008131938

 

15-Dec-2006

 

 

 

 

 

Chemtura Corporation

 

LUBRICATING OIL AND FUEL COMPOSITIONS

Russian Federation

 

Pending

 

2008134529

 

16-Jan-2007

 

 

 

 

 

Chemtura Corporation

 

DIRECT ALKYLATION OF N-ALKYL-N’-PHENYL-p-PHENYLENEDIAMINE

Russian Federation

 

Pending

 

2008139293

 

2-Mar-2007

 

 

 

 

 

Chemtura Corporation

 

COUPLING AGENTS FOR NATURAL FIBER-FILLED POLYOLEFINS

Russian Federation

 

Pending

 

2008139871

 

5-Mar-2007

 

 

 

 

 

Chemtura Corporation

 

Improved Storage Stable One Component

 

94

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Polyurethane System

Russian Federation

 

Pending

 

2008140306

 

12-Mar-2007

 

 

 

 

 

Chemtura Corporation

 

IMPROVED LUBRICANT COMPOSITION FOR CELLULOSIC-THERMOPLASTIC COMPOSITE

Russian Federation

 

Pending

 

2008151424

 

23-May-2007

 

 

 

 

 

Chemtura Corporation

 

FUNCTIONAL POLYOLEFINS USEFUL AS METAL ADHESION PROMOTERS

Russian Federation

 

Pending

 

2009100916

 

7-May-2007

 

 

 

 

 

Chemtura Corporation

 

ANTIOXIDANT ADDITIVE FOR BIODIESEL FUELS

Russian Federation

 

Pending

 

2009101471

 

20-Apr-2007

 

 

 

 

 

Chemtura Corporation

 

Liquid Phosphite Blends as Stabilizers

Russian Federation

 

Pending

 

2008138709

 

23-Feb-2007

 

 

 

 

 

Chemtura Corporation

 

STABILIZING COMPOSITIONS FOR LUBRICANTS

Russian Federation

 

Pending

 

2009115713

 

24-Sep-2007

 

 

 

 

 

Chemtura Corporation

 

FLAME RESISTANCE NATURAL FIBER-FILLED THERMOPLASTICS WITH IMPROVED PROPERTIES.

Russian Federation

 

Pending

 

2009112388

 

30-Aug-2007

 

 

 

 

 

Chemtura Corporation

 

PROCESS FOR REMOVAL OF RESIDUAL CATALYST COMPONENTS

Russian Federation

 

Pending

 

2009113533

 

30-Aug-2007

 

 

 

 

 

Chemtura Corporation

 

ISOCYANATE TERMINATED POLYCAPROLACTONE POLYURETHANE PREPOLYMERS

Russian

 

Pending

 

2009119512

 

6-Sep-2007

 

 

 

 

 

Chemtura

 

SOLUBLE OIL

 

95

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

Federation

 

 

 

 

 

 

 

 

 

 

 

Corporation

 

CONTAINING OVERBASED SULFONATE ADDITIVES

Russian Federation

 

Granted

 

2008501320

 

22-Apr-2008

 

72134

 

16-Sep-2009

 

Chemtura Corporation

 

TIRE

Russian Federation

 

Pending

 

2009137131

 

6-Dec-2007

 

 

 

 

 

Chemtura Corporation

 

New Flame Retardants for Use in Styrenics Forms

Russian Federation

 

Pending

 

2009132083

 

14-Feb-2008

 

 

 

 

 

Chemtura Corporation

 

Stabilization of Polymers with Styrenated-P-Cresols

Russian Federation

 

Pending

 

2009137004

 

25-Jan-2008

 

 

 

 

 

Chemtura Corporation

 

FLAME RETARDANT COMPOSITION FOR USE IN STYRENICS

Russian Federation

 

Pending

 

PCT/US2008/068105

 

25-Jun-2008

 

 

 

 

 

Chemtura Corporation

 

Lubricant Compositions Stabilized with Styrenated Phenolic Antioxidant

Russian Federation

 

Pending

 

PCT/US2008/069320

 

7-Jul-2008

 

 

 

 

 

Chemtura Corporation

 

Liquid Styrenated Phenolic Compositions and Processes for Forming Same

Russian Federation

 

Pending

 

2009106457

 

10-Aug-2007

 

 

 

 

 

Chemtura Corporation

 

Antioxidants and Methods of Making Antioxidants

Russian Federation

 

Pending

 

2009133471

 

25-Oct-2007

 

 

 

 

 

Chemtura Corporation

 

Antioxidants for Synthetic Lubricants and Methods and Manufacture

Saudi Arabia

 

Pending

 

05260393

 

7-Dec-2005

 

 

 

 

 

Chemtura Corporation

 

Sulfonated Nitrophenol as Polymerization Inhibitors

Saudi Arabia

 

Pending

 

05260371

 

29-Nov-2005

 

 

 

 

 

Chemtura Corporation

 

Aromatic Sulfonic Acids, Amines and

 

96

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nitrophenols in combination With Nitroxyl Radical-Containing Compounds or
C-Nitrosanilines as Polymerization Inhibitors

Saudi Arabia

 

Pending

 

07280306

 

9-Jun-2007

 

 

 

 

 

Chemtura Corporation

 

Liquid Phosphite Blends as Stabilizers

Saudi Arabia

 

Pending

 

08290084

 

24-Feb-2008

 

 

 

 

 

Chemtura Corporation

 

Stabilization of Polymers with Styrenated-P-Cresols

Saudi Arabia

 

Pending

 

109300571

 

24-Sep-2008

 

 

 

 

 

Chemtura Corporation

 

Blended Phosphite or Phosphonite Compositions Having Improved Hydrolytic
Stability

Saudi Arabia

 

Pending

 

109300525

 

19-Aug-2009

 

 

 

 

 

Chemtura Corporation

 

Enhanced Oil Recovery Using Sulfonate Mixtures

Singapore

 

Granted

 

200207266-8

 

15-May-2001

 

93462

 

30-Dec-2004

 

Chemtura Corporation

 

Clarification method for oil dispersions comprising overbased detergents
containing calcite

Singapore

 

Granted

 

200206993-8

 

8-May-2001

 

93143

 

30-Dec-2004

 

Chemtura Corporation

 

NANOSIZED PARTICLES OF MOLYBDENUM SULFIDE AND DERIVATIVES AND USES THEREOF

Singapore

 

Granted

 

200401313-2

 

14-Sep-2001

 

103546

 

31-May-2006

 

Chemtura Corporation

 

MULTIFUNCTIONAL VISCOSITY INDEX IMPROVER AND DISPERSANT

 

97

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

Singapore

 

Granted

 

200400257-2

 

18-Jul-2001

 

101847

 

27-Jan-2006

 

Chemtura Corporation

 

ORGANO-IMIDO MOLYBDENUM COMPLEXES AS FRICTION MODIFIER ADDITIVES FOR LUBRICANT
COMPOSITIONS

Singapore

 

Granted

 

200307148-7

 

30-Apr-2002

 

100596

 

28-Feb-2006

 

Chemtura Corporation

 

THIADIAZOLIDINE ADDITIVES FOR LUBRICANTS

Singapore

 

Granted

 

200307027-3

 

3-May-2002

 

100554

 

28-Feb-2006

 

Chemtura Corporation

 

ALKYL HYDRAZIDE ADDITIVES FOR LUBRICANTS

Singapore

 

Granted

 

200307076-0

 

24-May-2002

 

100573

 

28-Feb-2006

 

Chemtura Corporation

 

OXADIAZOLE ADDITIVES FOR LUBRICANTS

Singapore

 

Granted

 

200406837-5

 

15-May-2003

 

108068

 

29-Dec-2006

 

Chemtura Corporation

 

Polyurethane Dispersions

Singapore

 

Granted

 

200502683-6

 

22-Oct-2003

 

111781

 

30-May-2007

 

Chemtura Corporation

 

METHOD FOR THE ALKYLATION OF SALICYLIC ACID

Singapore

 

Granted

 

200605125-4

 

19-Jan-2005

 

124539

 

27-Feb-2009

 

Chemtura Corporation

 

Detergent/Anti-Oxidant Additives for Fuels and Lubricants

Singapore

 

Pending

 

200900624-8

 

29-Jan-2009

 

 

 

 

 

Chemtura Corporation

 

DETERGENT/ANTI-OXIDANT ADDITIVES FOR FUELS AND LUBRICANTS

Singapore

 

Granted

 

200506744-2

 

23-Mar-2004

 

122991

 

31-Aug-2007

 

Chemtura Corporation

 

ALKYLATED IMINODIBENZYLS AS ANTIOXIDANTS

Singapore

 

Granted

 

200506431-6

 

2-Apr-2004

 

116154

 

31-Oct-2007

 

Chemtura Corporation

 

DIPHENYLAMINE ALKYLATED WITH OLEFIN MIXTURES CONTAINING

 

98

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FRACTIONS WITH VARYING DEREES OF ACTIVITY

Singapore

 

Granted

 

200600488-1

 

13-Jul-2004

 

119073

 

29-Aug-2008

 

Chemtura Corporation

 

RADIATION-CURABLE POLYURETHANE

Singapore

 

Granted

 

200603145-4

 

1-Nov-2004

 

122339

 

30-May-2007

 

Chemtura Corporation

 

Method of Making Hydroxyalkyl Amide Containing Reduced Level of Unreated
Alkanolamine

Singapore

 

Pending

 

200700434-4

 

19-May-2005

 

 

 

 

 

Chemtura Corporation

 

FUEL AND LUBRICANT ADDITIVE CONTAINING ALKYL HYDROXY CARBOXYLIC ACID BORON
ESTERS

Singapore

 

Granted

 

200702160-3

 

20-Jul-2005

 

130841

 

31-Mar-2008

 

Chemtura Corporation

 

Sulfonated Phenols with Nitrophenols as Polymerization Inhibitors

Singapore

 

Granted

 

200702048-0

 

26-Aug-2005

 

131200

 

31-Mar-2008

 

Chemtura Corporation

 

SULFONATED NITROPHENOL AS POLYMERIZATION INHIBITORS

Singapore

 

Granted

 

9705301-1

 

24-Sep-1996

 

47296

 

20-Nov-2001

 

Chemtura Corporation

 

POLYMER COMPOSITIONS CONTAINING HYDROCARBON AMINE OXIDES AND HYDROCARBON AMINE
OXIDE STABILIZER COMPOSITIONS

Singapore

 

Granted

 

200005212-6

 

10-Mar-1999

 

76007

 

25-Oct-2002

 

Chemtura Corporation

 

PROCESS FOR THE PREPARATION OF SPIRO BIS-

 

99

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record
Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 